Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 1 of 15



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                    CASE NO. 1:18-cv-24227-CMA

   JASON MILLER,

             Plaintiff,

               v.

   GIZMODO MEDIA GROUP, LLC,
   a Delaware Corporation, KATHERINE
   KRUEGER, individually, and
   WILL MENAKER, individually,

         Defendants.
   _____________________________________/

                 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT
                DISCLOSURE AND OPPOSITION TO DEFENDANTS’ MOTION TO
                  EXCLUDE EXPERT OPINIONS OF CRAIG KRONENBERGER

             Plaintiff, Jason Miller (“Miller”), by counsel and pursuant to Federal Rules of Civil
   Procedure 16(b)(4) and 26(e)(2), and Local Rule 7.1(c), respectfully requests leave of Court to
   supplement his Rule 26(a)(2)(B) expert disclosure and his Response in Opposition to
   Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger (“Kronenberger”)
   [Doc. 173] (the “Opposition”), as well as leave to permit Gizmodo Defendants to re-depose
   Kronenberger, if they so choose, after the discovery deadline in the Amended Scheduling Order
   [Doc. 101]. In support, Miller states as follows:
                                             Introduction
             Kronenberger is Miller’s expert in the field of online reputation management.
   Kronenberger used methods and tools routinely relied upon in his industry to determine the level,
   volume, reach and authority of online content and conversation surrounding Miller related to
   Gizmodo Defendants’ Article, and based on those methods and tools, as well as his background
   experience, and knowledge, rendered opinions about the sentiment of the online reaction to the
   Article and the cost of counteracting the impact of the Article on Miller. [Doc. 173 pp. 10-11]




   {BC00252344:1}
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 2 of 15



             Gizmodo Defendants have asked the Court to exclude Kronenberger’s testimony as a
   sanction under Rule 37 and under Daubert. [See Doc. 161] Their Rule 37 argument focuses
   primarily on Kronenberger’s use of Talkwalker, a “monitoring and listening tool for social
   media, news and forums,” to evaluate the (1) amount and (2) sentiment of online news, social
   media, and conversation generated by Gizmodo Defendants’ Article. [Doc. 161 p. 4] Gizmodo
   Defendants insist Kronenberger should be completely precluded from testifying because he did
   not disclose in his Report the search terms he used in Talkwalker and the underlying data –
   online news articles and social media activity – that Talkwalker compiled. [Id. p. 6]
             Miller explained in his Opposition why he believes Kronenberger’s Report satisfies
   Rule 26(a)(2)(B)’s requirements. [Doc. 173 pp. 5-6] Miller also noted that “Defendants did not
   raise any deficiency in Kronenberger’s Report nor ask Miller’s counsel to supplement it, nor
   provide any indication of potential problems before Kronenberger’s deposition [on June 7,
   2019].” [Doc. 173 p. 7] See Griffith v. Gen. Motors Corp., 303 F.3d 1276, 1283 (11th Cir.
   2002) (was not an abuse of discretion to deny motion to exclude expert for omissions in report
   where movant “never moved for an order requiring any more detailed response under Rule 26”).
   Heading into Kronenberger’s deposition, Miller and Kronenberger believed the Report included
   the required statement of all opinions Kronenberger would express, the basis and reasons for
   them, and the facts and data he considered in forming them.           See Companhia Energetica
   Potiguar v. Caterpillar Inc., 2016 WL 11547499, *9 (S.D. Fla. Jun. 13, 2016) (disagreeing with
   movant’s argument that Rule 26 requires an expert report to provide more than a list of materials
   relied upon or to connect opinions back to specific underlying data to comply with requirement
   that the facts and data considered in forming opinions must be in the report).
             Kronenberger was deposed on June 7, 2019, followed by Gizmodo Defendants’ expert1
   on June 11, 2019. During Kronenberger’s deposition, Gizmodo Defendants asked about the
   search terms Kronenberger used and the Talkwalker data, but gave no indication they intended to
   seek Rule 37 sanctions. Under the circumstances, there was no reason to suspect Gizmodo
   Defendants intended to seek such drastic relief. To the contrary, Miller learned for the first time

   1
    Dr. Terri Giddens, is a ‘technology consultant and instructor in the Rawls College of Business,
   Texas Tech University. “ [Doc. 176-1] Although qualified in her field, Dr. Giddens is not an
   expert in Kronenberger’s field. Dr. Giddens expressed opinions about Kronenberger’s methods,
   but did not reach any conclusions about the damage component of Kronenberger’s opinion. (See
   Doc. 176-1; Giddens Depo. pp. 52-53; attached as Exhibit 1).


   {BC00252344:1}                                   2
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 3 of 15



   during Gizmodo Defendants’ expert’s deposition that they chose not to obtain access to
   Talkwalker, although they did access a similar application.        [Doc. 173 p. 8]    Gizmodo
   Defendants’ expert also testified that Kronenberger’s search terms ultimately did not matter and
   there was no need to produce the underlying “research” (or data), because no one disputed the
   spike of online interest about Miller surrounding the Splinter Article. [Doc. 173 p. 7; see also
   Giddens Depo. p. 128, attached as Exhibit 1] Gizmodo Defendants’ expert even testified that
   there were not any materials she asked to review in this case which she did not receive.
   [Giddens Depo. p. 41, attached as Exhibit 1]
             Nevertheless (as explained in detail below), when Gizmodo Defendants’ counsel
   followed-up about Kronenberger’s search terms, the Talkwalker data and other information after
   his deposition, Miller and Kronenberger diligently sought to provide this information. At no
   point throughout that time – from when Kronenberger’s Report was served until they filed the
   Motion to Exclude – did Gizmodo Defendants give any indication to Miller that they intended to
   move to preclude Kronenberger’s testimony because his report was deficient or his search terms
   or Talkwalker data were not produced with his Report or after his deposition.
             Even though Miller opposes Gizmodo Defendants’ motion to exclude Kronenberger’s
   testimony, he and Kronenberger continued working to provide the Talkwalker data.          After
   learning that social media data could not be mass exported from Talkwalker, Kronenberger
   offered to use his Talkwalker access credentials and sit with Gizmodo Defendants or their expert
   to show them the data. After that offer went unanswered, Kronenberger set out to create a
   “dashboard” so Gizmodo Defendants could access the Talkwalker data directly from the
   application.
             On July 26, 2019, Kronenberger finished creating, and Miller’s counsel gave Gizmodo
   Defendants log-in credentials to access, this “dashboard” through Talkwalker; through which
   Gizmodo Defendants can view all of the Talkwalker data identified in Kronenberger’s Report
   and discussed at his deposition. Nearly a week later, on August 1, 2019, Gizmodo Defendants
   acknowledged receipt of the Talkwalker data, but indicated they have not accessed it over
   concerns that Miller’s counsel will somehow record or monitor their activity within the
   dashboard (which Miller perceives as a patently offensive and baseless suggestion).




   {BC00252344:1}                                  3
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 4 of 15



                                           Controlling Standards
             In light of the current procedural status of this case, Miller’s request for leave implicates
   several rules and their associated standards.          Under Local Rule 7.1(c), leave to amend or
   supplement prior filings is discretionary, typically limited to situations where new arguments are
   raised, and should not be used to argue issues that could have been raised before. Miccosukee
   Tribe of Indians of Fla. v. U.S., 103 F.Supp.3d 1314, 1325n. 6 (S.D. Fla. 2015) (citing First
   Specialty Ins. Corp. v. 633 Partners Ltd., 300 Fed.Appx. 777, 788 (11th Cir. 2008); Girard v.
   Aztec RV Resort, Inc., 2011 U.S. Dist. LEXIS 105855 (S.D. Fla. Sept. 16, 2011). The overriding
   guidance on whether to grant leave to supplement is “when a valid reason for such additional
   briefing exists.” Id.
             At the same time, the relief Miller seeks involves the deadlines in Her Honor’s Amended
   Scheduling Order [Doc. 101], which under Rule 16(b)(4) “may be modified only for good cause
   and with the judge’s consent.” Alan L. Frank Law Associates, P.C. v. OOO RM Invest, 2017 WL
   9732057, *1 (S.D. Fla. Jan. 12, 2017). The good cause inquiry focuses on diligence, rather than
   prejudice. Id. (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992);
   Roberson v. BancorpSouth Bank, Inc., 2013 WL 4870839, at *2 (S.D. Ala. Sept. 12, 2013)).
             “Additionally, once a deadline has passed, the Court may extend a deadline upon a
   motion by a party and a showing of excusable neglect.” Id. (citing Fed. R. Civ. P. 6(b)(1)(B)).
   Excusable neglect is an equitable determination based on the consideration of factors that
   include: (1) prejudice to the non-movant; (2) the length of delay and its potential impact on the
   proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith. Id.
   (citations omitted).
             As set forth below, Miller believes the facts and circumstances surrounding
   Kronenberger’s Report, its claimed deficiencies, the Motion to Exclude, and Miller’s efforts to
   provide Kronenberger’s search terms and the Talkwalker data establish a valid reason, good
   cause, and excusable neglect sufficient to justify granting Miller leave to supplement
   Kronenberger’s Report and Miller’s Opposition to the Motion to Exclude, and to permit
   Kronenberger’s continued deposition if Gizmodo Defendants choose to take it before trial.
                            Overview of the Claimed Disclosure Deficiencies
             Gizmodo Defendants contend Kronenberger’s expert disclosures were deficient because
   he did not describe the specific search terms he used in Talkwalker and did not produce all of the



   {BC00252344:1}                                     4
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 5 of 15



   underlying Talkwalker data. [Doc. 161, p. 8] Miller disputes this contention and maintains
   Kronenberger’s Report did not need to include the level of detail Gizmodo Defendants suggest
   Rule 26 requires, the additional information Gizmodo Defendants wanted in the Report already
   was or has since been disclosed, and any delay in the disclosure is attributable to Gizmodo
   Defendants’ strategic decisions to remain silent and not to obtain access Talkwalker. [Doc. 173,
   pp. 7-8]
   A.        The Search Terms
             Gizmodo Defendants’ suggestion that Kronenberger’s Report had to include the search
   terms he used in Talkwalker runs contrary to the language of Rule 26, their decision not to gain
   access Talkwalker, and their own expert’s concession that Kronenberger’s search terms
   ultimately do not matter. Rule 26(a)(2)(B) does not require detail as granular as search terms.
   Companhia Energetica, 2016 WL 11547499, at *9. Dr. Giddens eventually acknowledged that
   Kronenberger’s search terms were inconsequential because she concurred with Kronenberger’s
   assessment of the spike in online activity generated by the Article. [Doc. 173 p. 7] And the
   search terms were of no use to Gizmodo Defendants anyway, because they chose not to gain
   (and never even asked for) access to Talkwalker; thus had no means of replicating
   Kronenberger’s search in the Talkwalker application. [Doc. 173 p. 8]
             Moreover, Gizmodo Defendants did not ask for Kronenberger’s search terms after
   receiving his Report on April 18, 2019. Instead, they waited until Kronenberger’s deposition to
   question him about those details – which apparently was a strategic decision so they could use
   the search terms as a basis to try to prevent Kronenberger from testifying.          Companhia
   Energetica, 2016 WL 11547499, at *11; see also Ellison v. Windt, 2001 WL 118617, *2-3 (M.D.
   Fla. Jan. 24, 2011).
             Given Gizmodo Defendants’ failure to inform Miller about any problems surrounding
   Kronenberger’s search terms before his deposition, as well as the facial requirements of
   Rule 26(a)(2)(B), the omission of the search terms from the Report was substantially justified. A
   reasonable person could conclude that parties could differ as to whether Miller was required to
   disclose Kronenberger’s search terms. Ellison, 2001 WL 118617, at *2 (citing Chapple v.
   Alabama, 174 F.R.D. 698, 701 (M.D. Ala. 1997) (quoting Nguyen v. IBP, Inc., 162 F.R.D. 675,
   680 (D. Kan. 1995)); Companhia Energetica, 2016 WL 11547499, at *9 (discussing
   disagreement over interpretation of Rule 26(a)(2)(B)).



   {BC00252344:1}                                  5
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 6 of 15



             Kronenberger testified about his search terms at his deposition, and promptly provided
   more specific details about the search terms when Gizmodo Defendants emailed their request for
   them after his deposition. [Doc. 173 p. 7; Doc. 161-4] However, as set forth above, the search
   terms ultimately are inconsequential.
   B.        The Talkwalker Data
             The Talkwalker data relates to one aspect of Kronenberger’s opinions Gizmodo
   Defendants described in detail in their Motion to Strike (citing to Kronenberger’s Report and
   deposition): Kronenberger’s determination of the “volume” and “authority” of the Article using
   Talkwalker. [See Doc. 161 p. 4] As disclosed in his Report and explained at his deposition,
   Kronenberger used Talkwalker to determine how much the Article was picked-up by other news
   media outlets (“News Media”) and how much it was disseminated across social media platforms
   (“Social Media”). As for News Media, Kronenberger used Talkwalker to determine that there
   were at least 201 referring domains to the Article and 3.12K links from other sites to the Article.
   [Doc. 161-1, pp. 4, 25] As for Social Media, Kronenberger determined Miller was mentioned in
   specific relation to the Article at least 55.5K times across social media channels, which generated
   375,377 engagements (instances in which individuals shared, commented on, or liked the
   content). [Doc. 161, p. 4, citing Report at p. 20]
             Gizmodo Defendants do not contend Kronenberger’s determination of the volume and
   authority of the News Media and Social Media related to the Article is unreliable or inaccurate.
   Rather, Gizmodo Defendants take issue with Kronenberger’s assessment (based on his
   professional experience and Talkwalker’s “sentiment” tool) that the Article had a “negative”
   impact on Miller’s reputation; which they characterize as being an issue of whether the Article
   “changed anyone’s perceptions concerning Miller.” [Doc. 161, p. 14] Miller addressed this
   Daubert argument in his Opposition. [Doc. 173 pp. 10-14]
             1.     News Media Data
             As Gizmodo Defendants acknowledge in their Motion to Strike [Doc. 161, p. 4],
   Kronenberger’s Report explains how he calculated the cost of advertising dollars needed to
   address the News Media surrounding the Article using an industry-endorsed formula (Ad Value
   Equivalency or “AVE”), which takes into account the “Readership Value” or “UVM” of the
   Article. Kronenberger’s Report (“Steps to Calculate AVE” on p. 19) also explains that his
   calculation of the Readership or UVM was reflected in a spreadsheet, “Jason Miller Export.xls,”



   {BC00252344:1}                                   6
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 7 of 15



   which was produced with his Report (see Exhibit 2; STRIPE 06-154).                Specifically,
   Kronenberger plugged the Talkwalker News Media data or “URLs of websites that either
   referenced or linked to the Article” into Cision/TrendKite (the result of which is in the
   spreadsheet; Ex. 2) to determine the Readership Value or UVM. [See Doc. 161, p. 4]
             Gizmodo Defendants had the Talkwalker News Media data (the URLs of websites that
   either referenced or linked to the Article) before they deposed Kronenberger and filed their
   Motion. Each URL of the websites that referenced or linked to the Article (the News Media) is
   listed in the spreadsheet Kronenberger produced with his Report, which Gizmodo Defendants
   asked him about at his deposition. [See Doc. 161, p. 4]
             2.     Social Media Data
             On June 17, 2019 (10 days after Kronenberger’s deposition), Gizmodo Defendants’
   counsel emailed the undersigned about several items discussed at Kronenberger’s deposition, one
   of which was “Raw data from Talkwalker (*for example, what he used to analyze whether
   comments were “negative”).” (See Exhibit 3) Miller’s counsel immediately responded and
   agreed to follow-up with Kronenberger. (Id.) Kronenberger was working on gathering the
   materials discussed at his deposition and requested in Gizmodo Defendants’ counsels’ June 17 e-
   mail, and on June 21, 2019, Miller’s counsel provided responses to all of Gizmodo Defendants’
   June 17, 2019 requested items with the exception of the Talkwalker data, which Kronenberger
   was still trying to extract from Talkwalker. (See Exhibit 4)
             Over the ensuing weekend, Kronenberger continued working on trying to export the
   Talkwalker Social Media data, but was “having complications exporting it from the system.”
   (See Exhibit 5) Kronenberger was even working with Talkwalker to try to develop a solution.
   (Id.)    The following Monday, June 24, 2019, Gizmodo Defendants’ counsel emailed the
   undersigned to confer about their intention to move to strike Kronenberger, but made no mention
   of Rule 37 nor seeking to exclude Kronenberger based on the search terms or Talkwalker data.
   (See Exhibit 6) Accordingly, Miller assumed Gizmodo Defendants’ motion would be based
   only on Daubert. However, on June 27, 2019, Gizmodo Defendants filed their Motion to
   Exclude [Doc. 161], including their previously undisclosed contention that Rule 37 sanctions
   were appropriate.
             Even after that occurred, Kronenberger continued to try to find a way to export the
   Talkwalker Social Media data. Eventually, he learned Social Media data could not be mass



   {BC00252344:1}                                  7
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 8 of 15



   exported from Talkwalker; Facebook data could not be exported at all, and only 10% of the
   Twitter data could be pulled. As Kronenberger continued trying to find a solution, Miller’s
   counsel had to work on responding to the Motion to Exclude and Gizmodo Defendants’
   Summary Judgment Motion by the July 11, 2018 deadline. [Docs. 171-173]
                                 Miller’s Unauthorized Supplement
             On July 18, 2019, Miller admittedly filed an unauthorized “supplement” to his
   Opposition to the Motion to Strike [Doc. 180], through which he hastily sought to clarify that the
   Talkwalker News Media data was already disclosed in the spreadsheet produced with
   Kronenberger’s Report, and the Talkwalker Social Media data could not be mass exported from
   Talkwalker because of social media platforms’ privacy restrictions.        Miller also sought to
   disclose that Kronenberger would use his log-in credentials to access Talkwalker with Gizmodo
   Defendants’ counsel and/or their expert so they could view the Talkwalker data; as well as to
   reiterate that Kronenberger would sit for another deposition if Gizmodo Defendants needed one.
             On July 22, 2019, Gizmodo Defendants filed a motion seeking to strike Miller’s
   Supplement [Doc. 182], which correctly argued Miller did not seek leave of Court before filing
   it. Although Gizmodo Defendants did not confer with Miller before filing that motion, Miller
   recognized Gizmodo Defendants’ position was correct, agreed his Supplement should be
   stricken, and confirmed that he needed to seek leave. [See Doc. 183] Shortly after Gizmodo
   Defendants filed their Notice reflecting this concession by Miller [Doc. 183], the Court entered
   an Order directing that Miller’s unauthorized Supplement would not be considered. [Doc. 184]
                            Miller’s Request for Leave is Well-Supported
             Miller and Kronenberger have not engaged in any “gamesmanship” [see Doc. 176 p. 4]
   concerning Kronenberger’s opinions or the facts and data he considered in reaching them. As set
   forth above, Miller was substantially justified in believing Kronenberger’s disclosures complied
   with Rule 26, and he and Kronenberger promptly provided all the additional information
   Gizmodo Defendants requested, although the Talkwalker Social Media data took longer than
   expected because Kronenberger was unable to export it from Talkwalker.
             After Kronenberger learned he could not export all the Social Media data from
   Talkwalker (and even though Gizmodo Defendants’ motion to exclude his testimony had already
   been filed), he continued to try to come up with a solution that would allow Gizmodo Defendants
   to access the Talkwalker data. On July 18, 2019, Miller’s counsel extended the offer (albeit in



   {BC00252344:1}                                  8
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 9 of 15



   the aforementioned unauthorized Supplement) for Kronenberger to access Talkwalker with
   Gizmodo Defendants’ counsel or their expert so they could view the data. Gizmodo Defendants
   never expressed any interest in that offer. Then, Kronenberger moved forward with creating the
   “dashboard” through Talkwalker, which would enable Gizmodo Defendants to log-in to
   Talkwalker to see the data on the application because it could not be exported. Kronenberger
   and his staff expended approximately 32 hours of time at a cost of $4,800.00 to build this
   “dashboard” through Talkwalker, which gives Gizmodo Defendants direct access to see all of the
   Talkwalker data associated with his opinions.
             On Friday, July 26, 2019, Miller’s counsel sent Gizmodo Defendants’ counsel a link to
   Talkwalker and log-in credentials to access the dashboard Kronenberger created. (See Exhibit 7)
   At the same time, Miller renewed his offer to make Kronenberger available for his continued
   deposition if Gizmodo Defendants deemed it necessary after reviewing the Talkwalker data.
   (Id.) Gizmodo Defendants’ counsel responded to the undersigned’s July 26, 2019 email on
   August 1, 2019, indicating that they had not yet accessed the Talkwalker data through the
   dashboard Kronenberger created based on unfounded concerns Miller’s counsel would spy on
   them.
             Miller seeks leave to supplement (or the Court’s approval of the supplemental disclosures
   he has now made to) Kronenberer’s Report with the disclosures of Kronenberger’s search terms
   at his deposition and on June 21, 2019, and the Talkwalker data which, as of July 26, 2019, was
   made available to Gizmodo Defendants through the Talkwalker dashboard Kronenberger created.
   Miller also seeks leave to supplement his Opposition to Gizmodo Defendants’ Motion to Strike
   to include these disclosures. Miller also seeks permission for Gizmodo Defendants to depose
   Kronenberger after the discovery cut-off, if they so choose once they review the Talkwalker data.
   The parties already agreed, pursuant to the Court’s Amended Scheduling Order [Doc. 101], to
   extend discovery to complete other depositions on August 7-8, 2019.2
             There is valid reason and good cause to grant this relief, and Miller can demonstrate
   excusable neglect.      As this Court recognized, the excusable neglect determination is “an
   equitable one.” Alan L. Frank, 2017 WL 9732057, at *1. Equity is also a substantial component
   of the Court’s discretion under Rule 37. Within the context of Rules 37 and 16, as a general


   2
    By agreement, the parties currently have depositions scheduled for August 7 and 8, 2019, in
   Miami, New York and Washington, D.C.


   {BC00252344:1}                                    9
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 10 of 15



    matter, “courts vastly prefer[ ] to decide cases on their merits, rather than exclude evidence…
    [which is]… an extreme sanction which is not normally imposed absent showing of willful
    deception or flagrant disregard of a court order by the proponent of the evidence.” Graphic
    Packaging Intern., Inc. v. C.W. Zumbiel Co., 2011 WL 5357833, *2 (M.D. Fla. Nov. 3, 2011).
              As set forth above, Miller and Kronenberger believed the Report satisfied
    Rule 26(a)(2)(B), and that belief was substantially justified. Ellison, 2001 WL 118617, at *2.
    Gizmodo Defendants did not give Miller any indication before Kronenberger was deposed
    suggesting otherwise. Kronenberger’s Report was served April 18, 2019. Over the ensuing 49
    days before his deposition, Gizmodo Defendants never raised any concerns about or asked Miller
    to provide more detail about search terms or any Talkwalker data. To the contrary, on May 31,
    2019 (7 days before Kronenberger’s deposition) Gizmodo Defendants’ counsel emailed the
    undersigned only about a case name and number (for another case in which Kronenberger served
    as an expert) redacted in Kronenberger’s Report – which was quickly provided. (See Exhibit 8)
    This email made no mention of search terms or Talkwalker data. And, during her deposition,
    Gizmodo Defendants’ expert openly admitted that she never asked for more information
    concerning Kronenberger’s Report before she was deposed on June 11, 2019 (Giddens Depo. pp.
    150-51, attached as Exhibit 1), and that there was not anything she asked to review in this case
    that she did not receive (Id.).
              This case presents facts comparable to Companhia Energetica – where the party seeking
    to exclude an expert based on perceived deficiencies in a report never raised those deficiencies
    before taking the expert’s deposition. 2016 WL 11547499, at *11 and n. 9. Like the movant in
    Companhia Energetica, Gizmodo Defendants “did not flag and seek to cure [their] concern…
    before [they] took [the expert’s] deposition.” Id. (emphasis in original). In reaching his decision
    declining to exclude the expert, Magistrate Judge Goodman noted the Eleventh Circuit’s
    criticism of “a party’s failure to timely resolve a dispute over an expert disclosure before seeking
    to exclude the opinion testimony.” Id. (citing Griffith, 303 F.3d at 1283; Thornton v. U.S., 2013
    U.S. Dist. LEXIS 15543, at *23-24 (S.D. Ga. Feb. 5, 2013) (dispute over sufficiency of expert’s
    report under Rule 26 “could have been resolved more amicably and efficiently during discovery
    if Defendant had simply requested the Rule 26(a)(2)(B) information that was not included” in the
    expert’s report or affidavit.)) Here, because Gizmodo Defendants waited until Kronenberger’s
    deposition to raise any concerns over the search terms and Talkwalker data (which was after the



    {BC00252344:1}                                  10
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 11 of 15



    discovery cutoff), Miller could not resolve those concerns before Kronenberger’s deposition or
    the close of discovery.
              Once Gizmodo Defendants’ counsel emailed asking for the search terms, Talkwalker
    data, and other information, Miller and Kronenberger promptly responded and diligently
    followed upon the request. Even after Gizmodo Defendants filed their Motion, Kronenberger
    still figured out a way to get them access to the Talkwalker Social Media data he could not
    export – despite the fact Dr. Giddens testified she did not think social media data was necessary,
    which is why she did not consider it or include it in her report. (See Giddens Depo. pp. 173-74,
    attached as Exhibit 1).
              As a whole, these facts establish good cause, good faith, and excusable neglect. They
    also establish a legitimate reason for the delay and its length.
              If there is any impact on the proceedings or prejudice to Gizmodo Defendants, it is
    minimal compared to the extremely harsh, “draconian” sanction of striking Kronenberger.
    Moreover, any impact or prejudice was self-inflicted by Gizmodo Defendants’ decision to not
    raise the Kronenberger disclosure issue sooner. In fact, several courts have held that where the
    opponent of a proffered expert fails to either attempt to resolve a defective expert report in good
    faith or fails to move for an order requiring a more detailed response under Rule 26, that party
    cannot be heard to complain of prejudice. Woienski v. United Airlines, Inc., 383 F.Supp.3d 1342
    (M.D. Fla. 2019) (citations omitted); Jones v. Discount Auto Parts, LLC, 2017 WL 1396477, at
    *10 (M.D. Fla. Apr. 4, 2017) (“[W]hen, as here, a party fails to promptly seek enforcement of his
    rights, any prejudice suffered arises largely from the party’s own inaction.”) (citing Ellison, 2001
    WL 118617, at *3; FDIC v. Optimum Title, LLC, 2011 WL 13302506 (M.D. Fla. Sept. 16, 2011)
    (where defendant offered to make experts available for depositions and Plaintiff still had time
    before trial to depose them – absent a finding of bad faith or gamesmanship on the eve of trial –
    motion to strike was denied) (citing McClain). In Optimum Title, the plaintiff sought to strike
    experts because their reports did not identify the facts or data considered in forming their
    opinions. Id. *1. Also, the party offering the experts produced 400 documents related to their
    opinions at the pretrial conference. Id. However, the court denied the plaintiffs’ motion to
    strike, noting the plaintiff did not file a motion with the court regarding any problems with the
    experts or their reports before moving to strike them. Id. Here, although the trial is a month
    away, the parties are already taking other depositions and it does not seem to be an unreasonable



    {BC00252344:1}                                   11
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 12 of 15



    burden for one of the many lawyers from the two law firms representing Gizmodo Defendants
    (based on pro hac admissions and signature blocks, nine (9) lawyers have appeared for Gizmodo
    Defendants in this case) to take Kronenberger’s continued deposition before trial.
              Miller and Kronenberger have not acted in bad faith, tried to willfully deceive Gizmodo
    Defendants or flagrantly disregarded this Court’s Orders or Rule 26. Miller disclosed the News
    Media data with Kronenberger’s Report, promptly provided almost all of the follow-up
    information Gizmodo Defendants requested (including the search terms), and tried to export the
    Talkwalker Social Media data only to learn that was not possible. On July 18, 2019, Miller
    offered to make Kronenberger available to use his credentials to access Talkwalker with
    Gizmodo Defendants and/or their counsel.          Following which, Kronenberger and his staff
    expended 32 hours at a cost of $4,800.00 to create a dashboard so Gizmodo Defendants could
    view the Talkwalker data.
              This is not a situation where an expert asserts a “brand new theory… not disclosed in the
    initial report.”   Alphamed Pharm. Corp. v. Arriva Pharm., Inc., 2005 WL 5960935, at *8
    (S.D. Fla. Aug. 24, 2005). This is not a situation where a party failed to disclose an expert until
    months after a disclosure deadline and never provided an expert report – as was the case in
    U.S. v. Twenty-Nine Pre-Columbian and Colonial Artifacts from Peru, 2015 WL 457860, *1
    (S.D. Fla. Feb. 3, 2015) (cited by Gizmodo Defendants at Doc. 176 p. 3). This is not a situation
    where an expert’s report was “manifestly incomplete… lacking analysis or supporting rationale
    [and the party offering the expert] wait[ed] for the summary judgment deadline to pass, and then
    submit[ted] a fuller report that contains actual reasoning.” Marder, 318 F.R.D. at 190 (citing
    Ullman v. Auto-Owners Mut. Ins. Co., 2007 WL 1057397, *4 (S.D. Ohio Apr. 5, 2007) (cited by
    Gizmodo Defendants at Doc. 176 p. 3). In Marder, the untimely disclosure involved three
    experts and a significant amount of omitted information, and the expert opinions directly related
    to pending summary judgment motions. 318 F.R.D. at 191-193.
              This also is not a situation involving an ambush using “a disclosure of new testing
    procedures in the middle of trial” – as was the case in Rembrandt Vision Technologies, L.P. v.
    Johnson & Johnson Vision Care, Inc., 282 F.R.D. 655, 665 (M.D. Fla. 2012) (emphasis added)
    (cited by Gizmodo Defendants at Doc. 176 p. 5). Rather, this case is akin to one that Rembrandt,
    282 F.R.D. at 665, distinguished: McClain v. Metabolife Int’l, Inc., 193 F.Supp.2d 1252 (N.D.
    Ala. 2002), in which the court declined to strike an expert under Rule 37, recognizing that



    {BC00252344:1}                                   12
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 13 of 15



    ‘[w]ithout a finding of bad faith or gamesmanship on the eve of trial, many courts are loathe to
    involve the strong medicine of precluding expert testimony.” Id. at 1259.3
              This Court is among those that have cited to McClain and declined to preclude expert
    testimony without a finding of bad faith or gamesmanship on the eve of trial, while also
    recognizing that preclusion of expert testimony under Rule 37 is an “unduly harsh, draconian
    sanction.” See Companhia Energetica, 2016 WL 11547499, at *11. In Companhia Energetica,
    Magistrate Judge Goodman completed a thorough analysis of this issue, distinguishing cases
    involving the “extreme situation” where an expert does not provide any basis for an opinion or
    completely refuses to produce the material relied upon, from situations like this case, involving
    an argument that an expert’s report should have provided more information about the facts and
    data considered. Id. at *9.
              This District also cited McClain in Benner v. NCL (Bahamas) Ltd., 2016 WL 11547582,
    *4 (S.D. Fla. Mar. 29, 2016). In Benner, the defendant did not make its expert disclosure until
    after the deadline for filing Daubert motions. Id. at *5. Despite finding the untimely disclosure
    was not substantially justified, the court concluded the violation was ultimately harmless because
    a Daubert motion was not likely to succeed. Id. at *7-8 (noting most Daubert challenges
    concern attacks going to the weight of the opinions, not their admissibility). Here, Gizmodo
    Defendants filed their Daubert motion, attacking Kronenberger’s conclusions about the
    sentiment or “negative” impact of the News Media and Social Media activity surrounding the
    Article. As Miller explained [Doc. 173 pp. 11-16], their argument goes to the weight, not
    admissibility of Kronenberger’s testimony.        See also Companhia Energetica, 2016 WL
    11547499, at *12-14 (discussing challenges to expert testimony based on weight, rather than
    reliability).
              Within the framework of the equitable relief Miller seeks through this motion, Rule 37
    grants broad discretion in fashioning equitable remedies to address violations of Rule 26. Those
    remedies include the ability to permit depositions beyond the discovery cutoff to alleviate any
    concern over surprise at trial.    Falin v. Condo Assoc. of La Mer Estates, Inc., 2012 WL
    13005975, *3 (S.D. Fla. Mar. 1, 2012) (recognizing broad discretion in discovery matters and

    3
      McClain also held that “Rule 702 and Daubert set standards for the admissibility of trial
    evidence, not requirements of pretrial procedure. If the expert has a relevant and reliable opinion
    to offer that will assist the trier of fact to determine the cause of the [injuries] at issue, that
    opinion should be admitted into evidence.” 193 F.Supp.2d at 1259 (citations omitted).


    {BC00252344:1}                                  13
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 14 of 15



    appropriateness of using that discretion to authorize deposition after discovery cutoff as opposed
    to more severe sanctions under Rule 37); see also Optimum Title, 2011 WL 13302506, at *1.
    Although trial is a month away, there is sufficient time to complete Kronenberger’s deposition
    without impacting, modifying or extending any other pretrial deadlines.           Kronenberger’s
    questioning should be narrowly focused on follow-up on his search terms (which he was already
    questioned about) and the Talkwalker data (which should not involve extensive questioning). If
    the Court permits Kronenberger to testify, he will be called live at trial and there is no need to
    designate his deposition testimony.
                                               Conclusion
              Given Miller’s good faith belief in the sufficiency of Kronenberger’s Report and
    subsequent efforts to supply the search terms, Talkwalker data, and other information Gizmodo
    Defendants requested, as well as the offer to make Kronenberger available for another
    deposition, and Gizmodo Defendants’ failure to raise any deficiencies with Kronenberger’s
    Report before his deposition, the “draconian” sanction of excluding Kronenberger’s opinions is
    not appropriate and Miller should be permitted to supplement his disclosure and Opposition and
    make Kronenberger available for a deposition after the scheduling order deadlines.
                             LOCAL RULE 7.1(a)(3) CERTIFICATION
              In accordance with S.D. Fla. L.R. 7.1(a)(3), Plaintiff’s counsel conferred with
    Defendants’ counsel, and Defendants oppose the relief requested in this motion.

    Dated: August 2, 2019.                       Respectfully submitted,

                                                 /s/ Shane B. Vogt
                                                 Kenneth G. Turkel – FBN 867233
                                                 E-mail: kturkel@bajocuva.com
                                                 Shane B. Vogt – FBN 257620
                                                 E-mail: svogt@bajocuva.com
                                                 BAJO | CUVA | COHEN | TURKEL
                                                 100 North Tampa Street, Suite 1900
                                                 Tampa, Florida 33602
                                                 Tel: (813) 443-2199
                                                 Fax: (813) 443-2193
                                                 Attorneys for Plaintiff




    {BC00252344:1}                                 14
Case 1:18-cv-24227-CMA Document 190 Entered on FLSD Docket 08/02/2019 Page 15 of 15



                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on August 2, 2019, the foregoing document was filed with the
    Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                                /s/ Shane B. Vogt
                                                Attorney




    {BC00252344:1}                                15
Case 1:18-cv-24227-CMA Document 190-1 Entered on FLSD Docket 08/02/2019 Page 1 of 10




                                          EXHIBIT 1
         to Plaintiff’s Motion for Leave to Supplement Expert Disclosure and Opposition to
              Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 2 of 10
                                                    Ph.D.
                                      June 11, 2019                              ·

      ·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT
      · · · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
      ·2· · · · · · · · · · · · MIAMI DIVISION

      ·3·   ·JASON MILLER,· · · · · · · · · ·)
      · ·   · · · · Plaintiff,· · · · · · · ·)
      ·4·   · · · · · · · · · · · · · · · · ·)
      · ·   ·vs.· · · · · · · · · · · · · · ·)· Case No.
      ·5·   · · · · · · · · · · · · · · · · ·)1:18-cv-24227-CMA
      · ·   ·GIZMODO MEDIA GROUP, LLC, a· · ·)
      ·6·   ·Delaware Corporation,· · · · · ·)
      · ·   ·KATHERINE KRUEGER INDIVIDUALLY· )
      ·7·   ·and WILL MENAKER, INDIVIDUALLY, )
      · ·   · · · · Defendants.· · · · · · · )
      ·8

      ·9

      10· · · · · · · ·*· *· *· *· *· *· *· *· *· *              *

      11· · · · · · · · · ORAL VIDEOTAPED DEPOSITION

      12· · · · · · · · · ·TERRI D. GIDDENS, PH.D.

      13· · · · · · · · · · · · June 11, 2019

      14· · · · · · · ·*· *· *· *· *· *· *· *· *· *              *

      15

      16· · · · ORAL VIDEOTAPED DEPOSITION OF TERRI D. GIDDENS,

      17· ·PH.D., produced as a witness at the instance of the

      18· ·Plaintiff and duly sworn, was taken in the

      19· ·above-styled and numbered cause on June 11, 2019,

      20· ·from 8:55 a.m. to 1:18 p.m., before Cheryl Duncan,

      21· ·CSR, in and for the State of Texas, reported by

      22· ·computerized stenotype machine at the offices of Rick

      23· ·Husband Amarillo International Airport, 10801 Airport

      24· ·Boulevard, Amarillo, Texas, pursuant to the Federal

      25· ·Rules of Civil Procedure.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 3 of 10
                                                    Ph.D.
                                      June 11, 2019                           41

      ·1· · · ·Q.· · So other than Mr. Kronenberger's
      ·2· ·deposition, you haven't reviewed any other
      ·3· ·depositions in this case?
      ·4· · · ·A.· · No.
      ·5· · · ·Q.· · And have you reviewed any data from any
      ·6· ·either social media or online media monitoring tools?
      ·7· · · · · · · · · MS. SHULLMAN:· Object to the form.
      ·8· · · ·A.· · Ask that again, please.
      ·9· · · ·Q.· · Have you looked at any data from any social
      10· ·media or online media monitoring tools?
      11· · · ·A.· · I looked at the Brand24 since -- or a
      12· ·couple of weeks of data, just to look at what it was
      13· ·producing.· I didn't do any analysis on it.· I was
      14· ·just really looking at how it worked, what the use of
      15· ·it was.
      16· · · ·Q.· · And you said a couple of weeks of data.
      17· ·Was it just going back a couple of weeks from the
      18· ·date that you looked at it?
      19· · · ·A.· · No, it was the trial period.
      20· · · ·Q.· · Were you able, in the trial period, to go
      21· ·back historically and look?
      22· · · ·A.· · No.
      23· · · ·Q.· · Were there any materials that you asked to
      24· ·review in this case that you did not receive?
      25· · · ·A.· · No.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 4 of 10
                                                    Ph.D.
                                      June 11, 2019                              52

      ·1· ·I would do the same thing with my expert's report.
      ·2· ·I'd do it with a lot of stuff right now.
      ·3· · · · · · · · · THE WITNESS:· Can I watch?
      ·4· · · · · · · · · MR. VOGT:· As long as it all blows
      ·5· ·towards American Airlines.
      ·6· · · · · · · · · MS. SHULLMAN:· All right.
      ·7· · · · · · · · · MR. VOGT:· All right.
      ·8· · · ·Q.· · So on the first page of your report, you
      ·9· ·say, I was asked to specifically review and rebut the
      10· ·assessment of plaintiff's expert, Craig Kronenberger.
      11· ·Is that an accurate description of what you were
      12· ·asked to do?
      13· · · ·A.· · Yes.
      14· · · ·Q.· · And have you done anything else in this
      15· ·case?
      16· · · ·A.· · No.
      17· · · ·Q.· · Were you asked to develop any of your own
      18· ·independent opinions, as opposed to just rebut what
      19· ·Mr. Kronenberger did?
      20· · · ·A.· · Basically I was just -- said, hey, take a
      21· ·look at this, read through it, kind of tell me what
      22· ·you think.· So I wouldn't expect that my opinions on
      23· ·the matter would have been limited, no.· So, yes.                 I
      24· ·mean, I was pretty open.
      25· · · ·Q.· · I mean, what do you mean by that?· I'm not


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                               YVer1f
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 5 of 10
                                                    Ph.D.
                                      June 11, 2019                           53

      ·1· ·really clear when you say "I was pretty open."
      ·2· · · ·A.· · I wasn't limited.
      ·3· · · ·Q.· · Okay.· But did you form any independent
      ·4· ·opinions?· Is sort of what I'm getting at.· I mean,
      ·5· ·as opposed to just rebutting him.
      ·6· · · · · · · · · MS. SHULLMAN:· Object to the form.
      ·7· · · ·A.· · I formed opinions on a lot of his
      ·8· ·methodology and procedures and -- so, yeah, I formed
      ·9· ·opinions.
      10· · · ·Q.· · What I'm trying to get at is, like you
      11· ·didn't do anything beyond the scope of
      12· ·Mr. Kronenberger's report?
      13· · · ·A.· · No.
      14· · · ·Q.· · And there's a list on page 2 -- and it goes
      15· ·on to page 3 -- of eight items?
      16· · · ·A.· · Uh-huh.
      17· · · ·Q.· · It's an outline and overview of your
      18· ·findings.
      19· · · ·A.· · Yes.
      20· · · ·Q.· · And is that a complete list of all of the
      21· ·opinions you reached in this case?
      22· · · ·A.· · Since reading the deposition, I may have
      23· ·some additional ones.
      24· · · ·Q.· · Can you tell me what those are?
      25· · · ·A.· · The main problem that I had with


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 6 of 10
                                                    Ph.D.
                                      June 11, 2019                          128

      ·1· ·Mr. Miller's reputation; is that right?
      ·2· · · ·A.· · I've looked at those -- the graphs and the
      ·3· ·trends, and I've seen that it's trended off and the
      ·4· ·story has pretty much died.· There's not a lot of
      ·5· ·activity.· So I can't say that I haven't -- I mean,
      ·6· ·I -- the story is not publicly and online still alive
      ·7· ·except through this court case.
      ·8· · · ·Q.· · But we don't have any of that research that
      ·9· ·you did; is that right?
      10· · · ·A.· · No.
      11· · · ·Q.· · I mean, correct, we don't have the
      12· ·research?
      13· · · ·A.· · But you've got, you've got the, the trend
      14· ·line that Kronenberger has.· It continues on after.
      15· ·So he's got it provided.· And I don't disagree with
      16· ·the way that his trend line tailed off.· There was no
      17· ·need to produce that.
      18· · · ·Q.· · Do you disagree with Mr. Kronenberger's
      19· ·trend line in terms of the spike in activity?
      20· · · ·A.· · The spike is there.· That's fine.· It would
      21· ·be very informative to know what search criteria he
      22· ·used to actually get that, because in his deposition
      23· ·he said that he had that filtered down according to
      24· ·some Boolean phrases that, once again, is not
      25· ·explained in his report.· I would like to see the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 7 of 10
                                                    Ph.D.
                                      June 11, 2019                          150

      ·1· · · ·A.· · Yes.
      ·2· · · ·Q.· · -- correct?
      ·3· · · · · · · · · Mr. Kronenberger wasn't deposed until
      ·4· ·this past Friday.· Is that right?
      ·5· · · ·A.· · That's correct.
      ·6· · · ·Q.· · At any point in time after you finished
      ·7· ·your report, did you ask anyone if they could get
      ·8· ·this additional information for you?
      ·9· · · · · · · · · MS. SHULLMAN:· Shane, you know very
      10· ·well that your expert was not available until -- I
      11· ·mean, that's why we took him out of turn.
      12· · · · · · · · · MR. VOGT:· This is a different
      13· ·question.
      14· · · ·A.· · Did I ask for clarification?
      15· · · ·Q.· · Right.
      16· · · ·A.· · This report was due May the 9th.· There
      17· ·wasn't a lot of time to, to get information from him.
      18· ·And it is his professional responsibility as an
      19· ·expert to provide that in his report.
      20· · · ·Q.· · I understand that.· I understand when the
      21· ·reports were due.
      22· · · · · · · · · What I'm asking, though, is more of a
      23· ·practical issue, in that, if you needed more
      24· ·information to understand what he did and why he did
      25· ·it, did you ask for it?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 8 of 10
                                                    Ph.D.
                                      June 11, 2019                          151

      ·1· · · ·A.· · I assumed that because he did not give me
      ·2· ·any -- that he refined the searches, that he used a
      ·3· ·general search.· So my assumptions were, since he
      ·4· ·didn't go into the details of it, then there weren't
      ·5· ·any details of it, he just did it generally.
      ·6· · · ·Q.· · And so by making that assumption, am I
      ·7· ·correct in understanding that you did not ask --
      ·8· · · ·A.· · No, I did not ask.
      ·9· · · ·Q.· · -- for additional information?
      10· · · · · · · · · And then one of the things you say on
      11· ·page 8, you looked at -- appendix R has the analytics
      12· ·on the Splinter article.· And it shows that there
      13· ·were 255,551 page views, and the average time spent
      14· ·on the page was 43 seconds.
      15· · · · · · · · · MS. SHULLMAN:· Where are you, Shane?
      16· ·I don't see it on page 8.
      17· · · · · · · · · THE WITNESS:· I don't either.
      18· · · · · · · · · MR. VOGT:· Bottom of 9 to 10, I'm
      19· ·sorry.
      20· · · · · · · · · THE WITNESS:· Oh, okay.
      21· · · · · · · · · MS. SHULLMAN:· Okay.
      22· · · · · · · · · MR. VOGT:· I have page eight over
      23· ·here.· This is why I don't like double-sided pages.
      24· · · ·Q.· · Did you see that part I was talking about?
      25· · · ·A.· · Uh-huh.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 1:18-cv-24227-CMA Document 190-1
                                 TerriEntered on FLSD
                                        Giddens,      Docket 08/02/2019 Page 9 of 10
                                                    Ph.D.
                                      June 11, 2019                          173

      ·1· ·in any way on any articles?
      ·2· · · · · · · · · MS. SHULLMAN:· Object to the form.
      ·3· · · ·A.· · There's probably Google Analytics on it
      ·4· ·that could be pulled if we needed to.
      ·5· · · ·Q.· · But you didn't pull that, right?
      ·6· · · ·A.· · No.
      ·7· · · ·Q.· · And you know what I mean by "engaged,"
      ·8· ·right?
      ·9· · · ·A.· · Yes, yes.
      10· · · ·Q.· · And just so the record's clear, what would
      11· ·that mean?
      12· · · ·A.· · That means they actually spent time on the
      13· ·page, they interacted with the page, they didn't
      14· ·just -- you can tell whether or not they clicked on
      15· ·it.· Not only can you tell if they clicked on it, you
      16· ·can tell whether or not they engaged with it or --
      17· ·the term would be they just bounced, they left.
      18· · · ·Q.· · And appendix S does not include any data
      19· ·related to social media; is that right?
      20· · · ·A.· · That's correct.· This is strictly Google
      21· ·search.
      22· · · ·Q.· · And so in assessing Mr. Miller's
      23· ·reputation, prior to the article, did you perform any
      24· ·searches similar to what's in appendix S for social
      25· ·media?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 1:18-cv-24227-CMA Document 190-1
                                TerriEntered on FLSD
                                       Giddens,
                                      10
                                                     Docket 08/02/2019 Page 10 of
                                                  Ph.D.
                                     June 11, 2019                         174

     ·1· · · ·A.· · No.· And the reason would be the, the
     ·2· ·methodology that every reputation management expert
     ·3· ·that I have encountered before dealt primarily with
     ·4· ·Google search.· Because it is Google search that a
     ·5· ·normal layperson would use to find information on a
     ·6· ·person.· Even Mr. Kronenberger used Google search in
     ·7· ·a prior case.· Using tools that people use, that is
     ·8· ·the way people get their opinion.· The only tool that
     ·9· ·most people have is a Google search or another search
     10· ·engine's search.· So that would depict the online
     11· ·opinion more appropriately than the, the social
     12· ·media.
     13· · · ·Q.· · How many experts have you come into contact
     14· ·with?· You referenced that in your prior answer.· How
     15· ·many?
     16· · · · · · · · · MS. SHULLMAN:· Object to the form.
     17· · · ·A.· · There were two other cases.· In those
     18· ·cases, the person -- well, in both cases, it was the
     19· ·same person.· But also looking at Mr. Kronenberger in
     20· ·his previous case -- so you've got Mr. Kronenberger
     21· ·himself and then this expert that was the same in
     22· ·both cases.· Their methodology before was using
     23· ·Google search results.
     24· · · ·Q.· · Who was the expert in the other case?
     25· · · ·A.· · Chris Anderson.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                            YVer1f
Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 1 of
                                      150




                                        EXHIBIT 2
       to Plaintiff’s Motion for Leave to Supplement Expert Disclosure and Opposition to
            Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger
+2::(',',7
dĂŬĞhZ>ĨƌŽŵhZ>ƚĂď͘
3XWLQ85/LQWR$+5()6 PDNHVXUHLWVD\VH[DFW85/LQWKHSXOOGRZQ
*RWRRUJDQLFNH\ZRUGVEXWWRQRQWKHVLGH
6RUWE\SRVLWLRQZKLFK\RXFDQILQGDWWKHWRSRIWKHUHVXOWVDVDWDE
([SRUWUHVXOWVDQGFUHDWHDWDEZLWKWKHQDPHRIWKHDUWLFOHLQH[FHO
'HOHWHWKHIROORZLQJFROXPQVLQWKHH[SRUWHGVSUHDGVKHHW

)LUVWFROXPQZLWKSRVLWLRQKLVWRU\SRVLWLRQGDWHODVWXSGDWHSDJH85/6(53)HDWXUHV<RXUUHVXOWVVKRXOGDOLJQZLWKWKHWHPSODWHVKHDGHUV

1H[WVRUWE\WUDIILFFROXPQPRVWWROHDVW(OLPLQDWHDQ\URZVZLWK VLQWKHWUDIILFFROXPQ

'HOHWHDOOUHVXOWVWKDWKDYHXQGHUWUDIILFWDE
8SORDGDOORIWKHUHPDLQLQJNH\ZRUGVLQWR*RRJOHNH\ZRUGSODQQHUWRJHWUHFRPPHQGHG&3&
$GG&3&QXPEHUVLQWKH&3&FROXPQ\RXFDQHOLPLQDWHDQ\RWKHUQXPEHUV\RXVHHLQWKDWFROXPQ8VHLILWGRHVQ WFRPHEDFNZLWKDQ\WKLQJ
2QWKHULJKWVLGHFDOFXODWHIROORZLQJWKHWHPSODWHFDOFXODWLRQZKLFKLVWUDIILFFROXPQ;&3&FROXPQ
$WWKHERWWRPRIWKHSDJHWRWDOWKH&3&WRWDO
                                                                                                                                                                                           150




0DNHVXUH\RXFKHFNRIIRQWKH85/6WDEWKDW\RXUFRPSOHWH͘


                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 2 of




                                                                                                                                       STRIPE 0006
Ƶƌů                                                                               ZĞŵĂƌŬƐ   EŽƚĞƐ                             dŝƚůĞ                    dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                              ŽƵƌƚŽĐƐůůĞŐĞǆͲ
                                                                                                                              dƌƵŵƉ^ƚĂĨĨĞƌ
                                                                                                                              ƌƵŐŐĞĚtŽŵĂŶ,Ğ
                                                                                                                              'ŽƚWƌĞŐŶĂŶƚtŝƚŚ
ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐĞͲĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĚƌƵŐŐĞĚͲǁŽŵĂŶͲŚĞͲ                                                 ΖďŽƌƚŝŽŶWŝůůΖ
ŐŽƚͲϭϴϮϵϮϯϯϭϬϱ                                                                    ŽŶĞ                                        ΀hWd΁                          Ψϭ͕ϵϭϰ͘ϰϵ
                                                                                                                              &ŽƌŵĞƌdƌƵŵƉŝĚĞ
                                                                                                                              :ĂƐŽŶDŝůůĞƌĐĐƵƐĞĚ
                                                                                                                              ŽĨ^ĞĐƌĞƚůǇ
                                                                                                                              ĚŵŝŶŝƐƚĞƌŝŶŐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲĂĚŵŝŶŝƐƚĞƌĞĚͲĂďŽƌƚŝŽŶͲƉŝůůͲϭϭϯϰϱϬϭ     ŽŶĞ                                        ďŽƌƚŝŽŶWŝůů                        Ψϭϯϭ͘ϭϯ
                                                                                                                              &ŽƌŵĞƌdƌƵŵƉ
                                                                                                                              ^ƚĂĨĨĞƌ:ĂƐŽŶDŝůůĞƌ
                                                                                                                              ůůĞŐĞĚůǇƌƵŐŐĞĚ
                                                                                                                              WƌĞŐŶĂŶƚtŽŵĂŶdŽ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϯϯϴϱͬĨŽƌŵĞƌͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲũĂƐŽŶͲŵŝůůĞƌͲĂůůĞŐĞĚůǇͲ                                                ĂƵƐĞďŽƌƚŝŽŶ͕
ĚƌƵŐŐĞĚͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶͲƚŽͲĐĂƵƐĞͲĂďŽƌƚŝŽŶͲƌĞƉŽƌƚƐͲƐƉůŝŶƚĞƌͬ                        ŽŶĞ                                        ZĞƉŽƌƚƐ͚^ƉůŝŶƚĞƌ͛                     ΨϬ͘ϬϮ
                                                                                                                              ǆͲdƌƵŵƉĂŝĚĞĂŶĚ
                                                                                                                              EEƉƵŶĚŝƚ:ĂƐŽŶ
                                                                                                                              DŝůůĞƌĂĐĐƵƐĞĚŽĨ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐŽƚƚ͘ŶĞƚͬĂƌƚŝĐůĞͬϯϵϲϱϵϬͲǆͲdƌƵŵƉͲĂŝĚĞͲĂŶĚͲEEͲƉƵŶĚŝƚͲ:ĂƐŽŶͲDŝůůĞƌͲ                                                ĚƌƵŐŐŝŶŐůŽǀĞƌǁŝƚŚ
                                                                                                                                                                                                                   150




ĂĐĐƵƐĞĚͲŽĨͲĚƌƵŐŐŝŶŐͲůŽǀĞƌͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůů                                      ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ĂďŽƌƚŝŽŶƉŝůů                          ΨϬ͘ϬϬ
                                                                                                                              EEWƌŽͲdƌƵŵƉ
                                                                                                                              ŽŶƚƌŝďƵƚŽƌ:ĂƐŽŶ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁƐͬũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀĞƐͲĐŶŶͲůĞŐĂůͲŵĞƐƐͲ                                                    DŝůůĞƌĞƉĂƌƚƐŵŝĚ
ϭϭϰϲϯϬϬ                                                                           ŽŶĞ                                        >ĞŐĂůĐĐƵƐĂƚŝŽŶƐ                    Ψϴϳϰ͘ϱϴ
                                                                                                                              :ĂƐŽŶDŝůůĞƌĞŶŝĞƐ
                                                                                                                              ŽƐŝŶŐtŽŵĂŶ
                                                                                                                              tŝƚŚŶďŽƌƚŝŽŶWŝůů
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚĞŶŝĞƐͲĚŽƐŝŶŐͲĂͲǁŽŵĂŶͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůůͲ                                               tŝƚŚŽƵƚ,Ğƌ
ǁŝƚŚŽƵƚͲŚĞƌͲŬŶŽǁůĞĚŐĞͲϭϮϬϭϬϭϰϮ                                                    ŽŶĞ                                        <ŶŽǁůĞĚŐĞ                             ΨϮϰ͘ϳϭ
                                                                                                                              ŝĚDĂƌƌŝĞĚdƌƵŵƉĞƌ
                                                                                                                              :ĂƐŽŶDŝůůĞƌWŽŝƐŽŶ
                                                                                                                              >ŽǀĞƌtŝƚŚďŽƌƚŝŽŶ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁŽŶŬĞƚƚĞ͘ĐŽŵͬũĂƐŽŶͲŵŝůůĞƌͲĂďŽƌƚŝŽŶͲƐŵŽŽƚŚŝĞ                           ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   Wŝůů^ŵŽŽƚŚŝĞ͍                         ΨϬ͘ϬϬ
                                                                                                                              ǆͲdƌƵŵƉĂŝĚĞĂŶĚ
                                                                                                                              EEƉƵŶĚŝƚĂĐĐƵƐĞĚ
                                                                                                                              ŽĨĚƌƵŐŐŝŶŐůŽǀĞƌ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵƉͲĂŝĚĞͲĂďŽƌƚŝŽŶͲƉŝůůƐͬ                      ŽŶĞ                                        ǁŝƚŚĂďŽƌƚŝŽŶƉŝůů                     Ψϭ͘Ϭϳ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 3 of




                                                                                                                                                        STRIPE 0007
Ƶƌů                                                                             ZĞŵĂƌŬƐ       EŽƚĞƐ                             dŝƚůĞ                     dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                &ŽƌŵĞƌƐĞŶŝŽƌdƌƵŵƉ
                                                                                                                                ĂŝĚĞ:ĂƐŽŶDŝůůĞƌŚĂƐ
                                                                                                                                ďĞĞŶĂĐĐƵƐĞĚŽĨ
                                                                                                                                ƐĞĐƌĞƚůǇ
                                                                                                                                ĂĚŵŝŶŝƐƚĞƌŝŶŐĂŶ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƚƌĞŶĚŽůŝǌĞƌ͘ĐŽŵͬϮϬϭϴͬϬϵͬĨŽƌŵĞƌͲƐĞŶŝŽƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲ                                                   ĂďŽƌƚŝŽŶƉŝůůŝŶĂ
ďĞĞŶͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶ͘Śƚŵů                 ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ƐŵŽŽƚŚŝĞ                                ΨϬ͘ϬϬ
                                                                                                                                :ĂƐŽŶDŝůůĞƌ>ĞĂǀĞƐ
                                                                                                                                EE:ŽďĨƚĞƌ
                                                                                                                                tŽŵĂŶůĂŝŵƐ,Ğ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬϬϵͬϮϭϬϲϱϴͬũĂƐŽŶͲŵŝůůĞƌͲĨŽƌŵĞƌͲƚƌƵŵƉͲ                                                      ƌƵŐŐĞĚ,ĞƌtŝƚŚ
ĂĚǀŝƐŽƌͲĚƌƵŐƐͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůů                                 ŽŶĞ                                            ďŽƌƚŝŽŶWŝůů                           Ψϴ͘ϴϱ
                                                                                                                                :ĂƐŽŶDŝůůĞƌ͗ϱdŚŝŶŐƐ
                                                                                                                                ďŽƵƚǆͲdƌƵŵƉ
                                                                                                                                ^ƚĂĨĨĞƌĐĐƵƐĞĚKĨ
ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁŚŽͲŝƐͲũĂƐŽŶͲŵŝůůĞƌͲĨĂĐƚƐͲĨŽƌŵĞƌͲƚƌƵŵƉͲ                                                    WƵƚƚŝŶŐďŽƌƚŝŽŶWŝůů
ƐƚĂĨĨĞƌͲĂĐĐƵƐĞĚͲĂďŽƌƚŝŽŶͲƉŝůůͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶͲĂĨĨĂŝƌͬ                            ŽŶĞ                                            /Ŷ'ŝƌůĨƌŝĞŶĚ͛ƐƌŝŶŬ                   Ψϯ͘ϯϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬϬϵͬϮϭϬϳϯϬͬŬĞŝƚŚͲĞůůŝƐŽŶͲŬĂƌĞŶͲŵŽŶĂŚĂŶͲ
ĚŽŵĞƐƚŝĐͲǀŝŽůĞŶĐĞͲŵĞĚŝĐĂůͲƌĞĐŽƌĚƐ                                               EŽƚZĞůĂƚĞĚ                                                                             ΨϬ͘ϬϬ
                                                                                                                                :ĂƐŽŶDŝůůĞƌ͗ϱdŚŝŶŐƐ
                                                                                                                                ďŽƵƚǆͲdƌƵŵƉ
                                                                                                                                                                                                                      150




                                                                                                                                ^ƚĂĨĨĞƌĐĐƵƐĞĚKĨ
                                                                                                                                WƵƚƚŝŶŐďŽƌƚŝŽŶWŝůů
ŚƚƚƉƐ͗ͬͬƚŚĞůĂƚĞƐƚ͘ĐŽŵͬƐƚŽƌǇͬƉƵƚƚŝŶŐͲũĂƐŽŶͲŵŝůůĞƌͲĚƌŝŶŬͲϴϮϵϲϱϬϴ                  ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   /Ŷ'ŝƌůĨƌŝĞŶĚ͛ƐƌŝŶŬ                   ΨϬ͘ϬϬ
                                                                                                                                &ŽƌŵĞƌdƌƵŵƉ
                                                                                                                                ^ƚĂĨĨĞƌ:ĂƐŽŶDŝůůĞƌ
                                                                                                                                ĞŶŝĞƐĐĐƵƐĂƚŝŽŶƐ
                                                                                                                                ŽĨ^ŶĞĂŬŝŶŐĂŶ
                                                                                                                                ďŽƌƚŝŽŶWŝůůŝŶƚŽ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂϮϯϯϳϵϭϵϲͬũĂƐŽŶͲŵŝůůĞƌͲĂďŽƌƚŝŽŶͲƉŝůůͲ                                                     WƌĞŐŶĂŶƚ>ŽǀĞƌΖƐ
ƐŵŽŽƚŚŝĞͲĂĐĐƵƐĂƚŝŽŶƐͬ                                                           ŽŶĞ                                            ^ŵŽŽƚŚŝĞ                                Ψϰ͘Ϯϱ
                                                                                                                                EE͛ƐWƌŽͲdƌƵŵƉ
                                                                                                                                ŽŵŵĞŶƚĂƚŽƌ:ĂƐŽŶ
                                                                                                                                DŝůůĞƌǆŝƚƐĨƚĞƌ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŚƌŽŶ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲWƌĞƐƐƵƌĞͲƚŽͲ                                                     ďŽƌƚŝŽŶWŝůů
ƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                         ŽŶĞ                                            ĐĐƵƐĂƚŝŽŶƐ                             ΨϬ͘Ϭϲ
                                                                                                                                EE͛ƐWƌŽͲdƌƵŵƉ
                                                                                                                                ŽŵŵĞŶƚĂƚŽƌ:ĂƐŽŶ
                                                                                                                                DŝůůĞƌǆŝƚƐĨƚĞƌ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵǇũŽƵƌŶĂůĐŽƵƌŝĞƌ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲ                                                      ďŽƌƚŝŽŶWŝůů
WƌĞƐƐƵƌĞͲƚŽͲƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                             ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ĐĐƵƐĂƚŝŽŶƐ                             ΨϬ͘ϬϬ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 4 of




                                                                                                                                                           STRIPE 0008
Ƶƌů                                                                                 ZĞŵĂƌŬƐ   EŽƚĞƐ                             dŝƚůĞ                    dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                EE͛ƐWƌŽͲdƌƵŵƉ
                                                                                                                                ŽŵŵĞŶƚĂƚŽƌ:ĂƐŽŶ
                                                                                                                                DŝůůĞƌǆŝƚƐĨƚĞƌ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲWƌĞƐƐƵƌĞͲƚŽͲ                                                    ďŽƌƚŝŽŶWŝůů
ƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                             ŽŶĞ                                        ĐĐƵƐĂƚŝŽŶƐ                           Ψϭϴ͘ϳϭ
                                                                                                                                EE͛ƐWƌŽͲdƌƵŵƉ
                                                                                                                                ŽŵŵĞŶƚĂƚŽƌ:ĂƐŽŶ
                                                                                                                                DŝůůĞƌǆŝƚƐĨƚĞƌ
                                                                                                                                ďŽƌƚŝŽŶWŝůů
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůůĞƌͲƉƌĞƐƐƵƌĞͲĚƌŽƉͲĂďŽƌƚŝŽŶͲƉŝůůͲĂĐĐƵƐĂƚŝŽŶƐͬ   ŽŶĞ                                        ĐĐƵƐĂƚŝŽŶƐ                          ΨϮϯϭ͘ϰϵ
                                                                                                                                :ĂƐŽŶDŝůůĞƌǆŝƚƐ
                                                                                                                                EE͗WƌŽͲdƌƵŵƉ
                                                                                                                                ŽŵŵĞŶƚĂƚŽƌ>ĞĂǀĞƐ
                                                                                                                                /ŶtĂŬĞKĨ͞&ĂůƐĞ
ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞƌͲĐŶŶͲĚŽŶĂůĚͲƚƌƵŵƉͲĂũͲĚĞůŐĂĚŽͲ                                                          ŶĚĞĨĂŵĂƚŽƌǇ
ϭϮϬϮϰϲϵϲϯϵͬ                                                                         ŽŶĞ                                        ĐĐƵƐĂƚŝŽŶƐ͟                       ΨϮ͕Ϯϱϲ͘ϱϱ
                                                                                                                                tŚŽŽƉƐ͕EEũƵƐƚ
                                                                                                                                ůŽƐƚĂŶŽƚŚĞƌƉƌŽͲ
                                                                                                                                dƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌ
ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐƚͲůŽƐƚͲĂŶŽƚŚĞƌͲƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲ                                                     ĚŽǁŶƚŚĞƐĐĂŶĚĂů
ĚŽǁͲϭϴϮϵϮϱϬϱϭϵ                                                                      ŽŶĞ                                        ĐŚƵƚĞ                                 ΨϭϮ͘ϭϱ
                                                                                                                                                                                                                     150




                                                                                                                                :ĂƐŽŶDŝůůĞƌKƵƚĂƚ
                                                                                                                                EEĨƚĞƌZĞƉŽƌƚ,Ğ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƚƌĞŶĚŽůŝǌĞƌ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞƌͲŽƵƚͲĂƚͲĐŶŶͲĂĨƚĞƌͲƌĞƉŽƌƚͲŚĞͲ                                                     ^ůŝƉƉĞĚtŽŵĂŶ
ƐůŝƉƉĞĚͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů                                                    ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ͚ďŽƌƚŝŽŶWŝůů͛                        ΨϬ͘ϬϬ
                                                                                                                                dƌƵŵƉĂŵƉĂŝŐŶ
                                                                                                                                ŝĚĞ:ĂƐŽŶDŝůůĞƌ
ŚƚƚƉ͗ͬͬŚŽŵĞ͘ƐƵĚĚĞŶůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                                                           ǆŝƚƐEEŶĂůǇƐƚ:Žď
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ          ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ĨƚĞƌĐĐƵƐĂƚŝŽŶƐ                      ΨϬ͘ϬϬ
                                                                                                                                dƌƵŵƉĂŵƉĂŝŐŶ
                                                                                                                                ŝĚĞ:ĂƐŽŶDŝůůĞƌ
ŚƚƚƉƐ͗ͬͬĐĞŶƚƵƌǇůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                                                              ǆŝƚƐEEŶĂůǇƐƚ:Žď
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ          ŽŶĞ                                        ĨƚĞƌĐĐƵƐĂƚŝŽŶƐ                      ΨϬ͘Ϭϭ
                                                                                                                                dƌƵŵƉĂŵƉĂŝŐŶ
                                                                                                                                ŝĚĞ:ĂƐŽŶDŝůůĞƌ
ŚƚƚƉƐ͗ͬͬŵĞĚŝĂĐŽŵƚŽĚĂǇ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                                                            ǆŝƚƐEEŶĂůǇƐƚ:Žď
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ          ŽŶĞ                                        ĨƚĞƌĐĐƵƐĂƚŝŽŶƐ                      ΨϬ͘Ϭϯ
                                                                                                                                dƌƵŵƉĂŵƉĂŝŐŶ
                                                                                                                                ŝĚĞ:ĂƐŽŶDŝůůĞƌ
ŚƚƚƉƐ͗ͬͬƐƚĂƌƚ͘ƚŽƐŚŝďĂ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                                                            ǆŝƚƐEEŶĂůǇƐƚ:Žď
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ          ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ĨƚĞƌĐĐƵƐĂƚŝŽŶƐ                      ΨϬ͘ϬϬ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 5 of




                                                                                                                                                          STRIPE 0009
Ƶƌů                                                                                ZĞŵĂƌŬƐ   EŽƚĞƐ                                   dŝƚůĞ                     dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                     &ŽƌŵĞƌƐĞŶŝŽƌdƌƵŵƉ
                                                                                                                                     ĂŝĚĞ:ĂƐŽŶDŝůůĞƌ
                                                                                                                                     ƐƚĞƉƐĚŽǁŶĂƐ
                                                                                                                                     ƉŽůŝƚŝĐĂů
                                                                                                                                     ĐŽŵŵĞŶƚĂƚŽƌŽŶ
                                                                                                                                     EEĨŽůůŽǁŝŶŐĐůĂŝŵƐ
                                                                                                                                     ŚĞΖƐůŝƉƉĞĚĂŶ
                                                                                                                                     ĂďŽƌƚŝŽŶƉŝůůŝŶƚŽƚŚĞ
                                                                                                                                     ƐŵŽŽƚŚŝĞŽĨĂ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞͲϲϭϵϳϳϳϭͬ&ŽƌŵĞƌͲƐĞŶŝŽƌͲdƌƵŵƉͲĂŝĚĞͲ:ĂƐŽŶͲ                                                     ƐƚƌŝƉƉĞƌŚĞŐŽƚ
DŝůůĞƌͲĚƌƵŐŐĞĚͲǁŽŵĂŶͲŐŽƚͲƉƌĞŐŶĂŶƚͲĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů                               ŽŶĞ                                              ƉƌĞŐŶĂŶƚΖ                              ΨϮϮ͘ϱϳ
                                                                                                                                     EEWŽůŝƚŝĐĂů
                                                                                                                                     ŽŵŵĞŶƚĂƚŽƌ:ĂƐŽŶ
                                                                                                                                     DŝůůĞƌĞƉĂƌƚƐ
                                                                                                                                     EĞƚǁŽƌŬĨƚĞƌ
                                                                                                                                     ĐĐƵƐĂƚŝŽŶdŚĂƚ,Ğ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲƉŽůŝƚŝĐĂůͲĐŽŵŵĞŶƚĂƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀĞƐͲ                                                       ^ůŝƉƉĞĚtŽŵĂŶ
ŶĞƚǁŽƌŬͲŝŶͲůŝŐŚƚͲŽĨͲƌĞƉŽƌƚͲĂĐĐƵƐŝŶŐͲŚŝŵͲŽĨͲƐůŝƉƉŝŶŐͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͬϯϳϴϬϬϵ     ŽŶĞ                                              ďŽƌƚŝŽŶWŝůů                          Ψϰϵ͘ϰϰ
                                                                                                                                     EEWŽůŝƚŝĐĂů
                                                                                                                                     ŽŵŵĞŶƚĂƚŽƌ:ĂƐŽŶ
                                                                                                                                     DŝůůĞƌĞƉĂƌƚƐ
                                                                                                                                                                                                                           150




                                                                                                                                     EĞƚǁŽƌŬĨƚĞƌ
                                                                                                                                     ĐĐƵƐĂƚŝŽŶdŚĂƚ,Ğ
ŚƚƚƉƐ͗ͬͬŶĞǁƐůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĐŶŶƐͲƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲĞǆŝƚƐͲ                                                       ^ůŝƉƉĞĚtŽŵĂŶ
ĂĨƚĞƌͲĂďŽƌƚŝŽŶͲƚĂďůĞƚͲĂĐĐƵƐĂƚŝŽŶƐͬ                                                 ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ         ďŽƌƚŝŽŶWŝůů                           ΨϬ͘ϬϬ
                                                                                                                                     :ĂƐŽŶDŝůůĞƌ͕ƉƌŽͲ
                                                                                                                                     dƌƵŵƉEE
                                                                                                                                     ĐŽŶƚƌŝďƵƚŽƌ͕ůĞĂǀĞƐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶĞǁƐͬƵƐͲƉŽůŝƚŝĐƐͬŶǇͲŶĞǁƐͲũĂƐŽŶͲŵŝůůĞƌͲ                                                           ŶĞƚǁŽƌŬĂŵŝĚ
ůĞĂǀĞƐͲĐŶŶͲĚĞŶŝĞƐͲĂďŽƌƚŝŽŶͲƉŝůůͲĐůĂŝŵͲϮϬϭϴϬϵϮϯͲƐƚŽƌǇ͘Śƚŵů                          ŽŶĞ                                              ĂďŽƌƚŝŽŶƉŝůůĐůĂŝŵ                     Ψϭ͘ϱϬ
                                                                                                                                     :ĂƐŽŶDŝůůĞƌ͕&ŽƌŵĞƌ
                                                                                                                                     dƌƵŵƉŝĚĞ͕>ĞĂǀĞƐ
                                                                                                                                     EEĨƚĞƌǆůĂŝŵƐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀĞƐͲĐŶŶͲĐŚŝůĚͲ                                                                  ,Ğ'ĂǀĞtŽŵĂŶ
ĐƵƐƚŽĚǇͺƵƐͺϱďĂϲĞϴĨϰĞϰďϬϯϳϱĨϴĨϵĚĂϮϲĚ                                                ŽŶĞ                                              ͚ďŽƌƚŝŽŶWŝůů͛                        Ψϭϰ͘ϭϳ
                                                                                                                                     'ƵŶƌĞĨŽƌŵŐƌŽƵƉƐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƉŽůŝƚŝĐŽ͘ĐŽŵͬŶĞǁƐůĞƚƚĞƌƐͬƉůĂǇďŽŽŬͬϮϬϭϴͬϬϵͬϮϯͬŐƵŶͲƌĞĨŽƌŵͲŐƌŽƵƉƐͲ                  DŝůůĞƌǁĂƐŵĞŶƚŝŽŶĞĚŝŶƚŚĞĂƌƚŝĐůĞ͕   ƌĂŵƉƵƉŵŝĚƚĞƌŵ
ƌĂŵƉͲƵƉͲŵŝĚƚĞƌŵͲĞĨĨŽƌƚƐͲϯϬϵϲϰϰ                                                     ŽŶĞ      ďƵƚƚŝƚůĞŶŽƚĚŝƌĞĐƚůǇƌĞůĂƚĞĚ͘         ĞĨĨŽƌƚƐ                                 Ψϭ͘ϱϴ
                                                                                                                                     &ŽƌŵĞƌdƌƵŵƉŝĚĞ
                                                                                                                                     :ĂƐŽŶDŝůůĞƌ>ĞĂǀŝŶŐ
                                                                                                                                     EE&ŽůůŽǁŝŶŐ
ŚƚƚƉƐ͗ͬͬĐƌŽŽŬƐĂŶĚůŝĂƌƐ͘ĐŽŵͬϮϬϭϴͬϬϵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀŝŶŐͲĐŶŶ      ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ         ďŽƌƚŝŽŶůůĞŐĂƚŝŽŶ                     ΨϬ͘ϬϬ
                                                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 6 of




                                                                                                                                                                STRIPE 0010
Ƶƌů                                                                                 ZĞŵĂƌŬƐ   EŽƚĞƐ                             dŝƚůĞ                    dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                &KZDZdZhDW
                                                                                                                                /:^KED/>>Z
                                                                                                                                E/^^W/</E'
                                                                                                                                ^DKKd,/t/d,
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂĐĐƵƐĞĚͲƐƉŝŬŝŶŐͲ                                                        KZd/KEW/>>hd
ƐŵŽŽƚŚŝĞͲĂďŽƌƚŝŽŶͲƉŝůůͲƌĞƐŝŐŶƐͲϭϭϯϰϳϲϬ                                              ŽŶĞ                                        Z^/'E^EEZK>                      Ψϰϭ͘ϭϮ
                                                                                                                                :ĂƐŽŶDŝůůĞƌ͕ƉƌŽͲ
                                                                                                                                dƌƵŵƉEE
                                                                                                                                ĐŽŶƚƌŝďƵƚŽƌ͕ůĞĂǀĞƐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚŝĐƐͬŶǇͲŶĞǁƐͲũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀĞƐͲĐŶŶͲĚĞŶŝĞƐͲ                                                ŶĞƚǁŽƌŬĂŵŝĚ
ĂďŽƌƚŝŽŶͲƉŝůůͲĐůĂŝŵͲϮϬϭϴϬϵϮϯͲƐƚŽƌǇ͘Śƚŵů                                             ŽŶĞ                                        ĂďŽƌƚŝŽŶƉŝůůĐůĂŝŵ                    ΨϬ͘ϵϬ
                                                                                                                                &ŽƌŵĞƌdƌƵŵƉŝĚĞ
ŚƚƚƉƐ͗ͬͬƉƌĞƐƐĨƌŽŵ͘ŝŶĨŽͬƵƐͬŶĞǁƐͬƉŽůŝƚŝĐƐͬͲϭϵϬϲϱϵͲĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲůĞĂǀĞƐͲĐŶŶͲ                                                   >ĞĂǀĞƐEEĨƚĞƌ
ĂĨƚĞƌͲĂďŽƌƚŝŽŶͲĂĐĐƵƐĂƚŝŽŶ͘Śƚŵů                                                      ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ďŽƌƚŝŽŶĐĐƵƐĂƚŝŽŶ                    ΨϬ͘ϬϬ
                                                                                                                                ǆͲdƌƵŵƉƐƚĂĨĨĞƌ
                                                                                                                                ĂĐĐƵƐĞĚŽĨƐůŝƉƉŝŶŐ
ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲ                                               ĂďŽƌƚŝŽŶƉŝůůŝŶƚŽ
ŝŶƚŽͲŐŝƌůĨƌŝĞŶĚƐͲƐŵŽŽƚŚŝĞͬ                                                          ŽŶĞ                                        ŐŝƌůĨƌŝĞŶĚ͛ƐƐŵŽŽƚŚŝĞ                Ψϭϯϰ͘ϳϭ
                                                                                                                                :ĂƐŽŶDŝůůĞƌ>ĞĂǀĞƐ
                                                                                                                                EEĨƚĞƌůĂŝŵ,Ğ
ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀĞƐͲĐŶŶͲƌŽůĞͲĂĨƚĞƌͲĐůĂŝŵͲŚĞͲ                                                 KŶĐĞ^ƉŝŬĞĚƌŝŶŬ
                                                                                                                                                                                                                     150




ŽŶĐĞͲƐƉŝŬĞĚͲĚƌŝŶŬͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůů                                                ŽŶĞ                                        tŝƚŚďŽƌƚŝŽŶWŝůů                     Ψϭ͘ϲϭ
                                                                                                                                ǆͲdƌƵŵƉĂŝĚĞ:ĂƐŽŶ
                                                                                                                                DŝůůĞƌƋƵŝƚƐEE
                                                                                                                                ĂĨƚĞƌďĞŝŶŐĂĐĐƵƐĞĚ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶĞǁƐͬĞǆͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲƋƵŝƚƐͲĐŶŶͲ                                                   ŽĨƐŶĞĂŬŝŶŐĂďŽƌƚŝŽŶ
ĂĨƚĞƌͲďĞŝŶŐͲĂĐĐƵƐĞĚͲŽĨͲƐŶĞĂŬŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲƚŽͲŵŝƐƚƌĞƐƐ                           ŽŶĞ                                        ƉŝůůƚŽŵŝƐƚƌĞƐƐ                      ΨϴϬ͘ϴϮ
                                                                                                                                &ŽƌŵĞƌdƌƵŵƉŝĚĞ
                                                                                                                                :ĂƐŽŶDŝůůĞƌ,ĂƐ>ĞĨƚ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϰϳϬϵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲůĞĨƚͲĐŶŶͲ                                                  EEŵŝĚďŽƌƚŝŽŶ
ĂŵŝĚͲĂďŽƌƚŝŽŶͲĂůůĞŐĂƚŝŽŶƐͬ                                                          ŽŶĞ                                        ůůĞŐĂƚŝŽŶƐ                            ΨϬ͘ϯϯ
                                                                                                                                ǆͲdƌƵŵƉ^ƚĂĨĨĞƌ
                                                                                                                                ůůĞŐĞĚůǇ^ůŝƉƉĞĚ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĞǁƐĞƌ͘ĐŽŵͬƐƚŽƌǇͬϮϲϱϬϭϬͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂůůĞŐĞĚůǇͲƐůŝƉƉĞĚͲǁŽŵĂŶͲ                                                    tŽŵĂŶΖďŽƌƚŝŽŶ
ĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů                                                                  ŽŶĞ                                        WŝůůΖ                                  ΨϬ͘ϬϮ
                                                                                                                                :ĂƐŽŶDŝůůĞƌ^ƚĞƉƐ
                                                                                                                                ǁĂǇĨƌŽŵZŽůĞĂƚ
ŚƚƚƉ͗ͬͬĨŝƐŚŝŶŐŚĚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬũĂƐŽŶͲŵŝůůĞƌͲƐƚĞƉƐͲĂǁĂǇͲĨƌŽŵͲƌŽůĞͲĂƚͲĐŶŶ͘Śƚŵů       ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   EE                                    ΨϬ͘ϬϬ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 7 of




                                                                                                                                                          STRIPE 0011
Ƶƌů                                                                               ZĞŵĂƌŬƐ   EŽƚĞƐ                                   dŝƚůĞ                     dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                    :ĂƐŽŶDŝůůĞƌ/ƐƐƵĞƐ
                                                                                                                                    ^ƚĂƚĞŵĞŶƚĨƚĞƌ
                                                                                                                                    ĞŝŶŐĐĐƵƐĞĚKĨ
                                                                                                                                    ^ůŝƉƉŝŶŐďŽƌƚŝŽŶWŝůů
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇǁŝƌĞ͘ĐŽŵͬŶĞǁƐͬϯϲϮϮϭͬũĂƐŽŶͲŵŝůůĞƌͲŝƐƐƵĞƐͲƐƚĂƚĞŵĞŶƚͲĂĨƚĞƌͲ                                                           /ŶƚŽWƌĞŐŶĂŶƚ
ĂůůĞŐĞĚůǇͲĂŵĂŶĚĂͲƉƌĞƐƚŝŐŝĂĐŽŵŽ                                                    ŽŶĞ                                              DŝƐƚƌĞƐƐΖ^ŵŽŽƚŚŝĞ                      Ψϰ͘ϭϭ
                                                                                                                                    ǆͲdƌƵŵƉ^ƚĂĨĨĞƌ
                                                                                                                                    ůůĞŐĞĚůǇ^ůŝƉƉĞĚ
ŚƚƚƉƐ͗ͬͬĐĞŶƚƵƌǇůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                                                                   tŽŵĂŶΖďŽƌƚŝŽŶ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ       ŽŶĞ                                              WŝůůΖ                                   ΨϬ͘Ϭϯ
                                                                                                                                    EEŽŵŵĞŶƚĂƚŽƌ
                                                                                                                                    :ĂƐŽŶDŝůůĞƌ^ƚĞƉƐ
                                                                                                                                    ŽǁŶKǀĞƌƌƵŐŐĞĚ
                                                                                                                                    ^ƚƌŝƉƉĞƌůůĞŐĂƚŝŽŶʹ
ŚƚƚƉƐ͗ͬͬƚŚĞůĂƚĞƐƚ͘ĐŽŵͬƐƚŽƌǇͬũĂƐŽŶͲĚƌƵŐŐĞĚͲƐƚĞƉƐͲĚĞƚĂŝůƐͲϴϯϬϬϲϵϲ                   ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ         ĞƚĂŝůƐ                                 ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐĂƌďŽŶĂƚĞĚ͘ƚǀͬŶĞǁƐͬũĂƐŽŶͲŵŝůůĞƌͲƌĞƐŝŐŶƐͲĐŶŶͲƐƚƌŝƉƉĞƌͲĂďŽƌƚŝŽŶͲƉŝůůͲ
ĚƌƵŐͲŵŝƐĐĂƌƌŝĂŐĞ                                                                  ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ         hZ>ŶŽƚĂǀĂŝůĂďůĞ                       ΨϬ͘ϬϬ
                                                                                                                                    dƌƵŵƉĂŝĚĞ͚ƐůŝƉƉĞĚ
                                                                                                                                    ĂďŽƌƚŝŽŶƉŝůůŝŶƚŽ
                                                                                                                                    ƐƚƌŝƉƉĞƌ͛ƐƐŵŽŽƚŚŝĞ
ŚƚƚƉƐ͗ͬͬŵĞƚƌŽ͘ĐŽ͘ƵŬͬϮϬϭϴͬϬϵͬϮϰͬƚƌƵŵƉͲĂŝĚĞͲƐůŝƉƉĞĚͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶƚŽͲƐƚƌŝƉƉĞƌƐͲ                                                     ĂĨƚĞƌŐĞƚƚŝŶŐŚĞƌ
                                                                                                                                                                                                                          150




ƐŵŽŽƚŚŝĞͲĂĨƚĞƌͲŐĞƚƚŝŶŐͲŚĞƌͲƉƌĞŐŶĂŶƚͲϳϵϳϯϮϬϱͬ                                      ŽŶĞ                                              ƉƌĞŐŶĂŶƚΖ                               ΨϬ͘Ϯϯ
                                                                                                                                    dŚĞĂŝůǇϮϬϮ͗ĂŶ
                                                                                                                                    <ĂǀĂŶĂƵŐŚƐƵƌǀŝǀĞ͍
                                                                                                                                    ϭϬƋƵĞƐƚŝŽŶƐĂĨƚĞƌĂ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬŶĞǁƐͬƉŽǁĞƌƉŽƐƚͬƉĂůŽŵĂͬĚĂŝůǇͲ                                                                         ƐĞĐŽŶĚǁŽŵĂŶ
ϮϬϮͬϮϬϭϴͬϬϵͬϮϰͬĚĂŝůǇͲϮϬϮͲĐĂŶͲŬĂǀĂŶĂƵŐŚͲƐƵƌǀŝǀĞͲϭϬͲƋƵĞƐƚŝŽŶƐͲĂĨƚĞƌͲĂͲƐĞĐŽŶĚͲ                 DŝůůĞƌǁĂƐŵĞŶƚŝŽŶĞĚŝŶƚŚĞĂƌƚŝĐůĞ͕   ĂĐĐƵƐĞƐŚŝŵŽĨƐĞǆƵĂů
ǁŽŵĂŶͲĂĐĐƵƐĞƐͲŚŝŵͲŽĨͲƐĞǆƵĂůͲŵŝƐĐŽŶĚƵĐƚͬϱďĂϳĨϰϮϮϭďϯϮϲďϳĐϴĂϴĚϭϱĨĐͬ                  ŽŶĞ      ďƵƚƚŝƚůĞŶŽƚĚŝƌĞĐƚůǇƌĞůĂƚĞĚ͘         ŵŝƐĐŽŶĚƵĐƚ͘                             ΨϬ͘Ϯϭ
                                                                                                                                    ǆͲdƌƵŵƉĂŝĚĞ:ĂƐŽŶ
                                                                                                                                    DŝůůĞƌĂĐĐƵƐĞĚŽĨ
                                                                                                                                    ƐůŝƉƉŝŶŐĂďŽƌƚŝŽŶƉŝůů
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽƌůĚͬĂŵĞƌŝĐĂƐͬũĂƐŽŶͲŵŝůůĞƌͲĂďŽƌƚŝŽŶͲƉŝůůͲ                                                       ŝŶƚŽǁŽŵĂŶΖƐ
ƐŵŽŽƚŚŝĞͲƚƌƵŵƉͲĂŝĚĞͲĂũͲĚĞůŐĂĚŽͲĂϴϱϱϮϯϮϭ͘Śƚŵů                                      ŽŶĞ                                              ƐŵŽŽƚŚŝĞ                               Ψϲϱ͘ϳϮ
                                                                                                                                    ǆĂƐƐĞƐƐŽƌĚĞ
                                                                                                                                    ŝŵƉƌĞŶƐĂĚĞdƌƵŵƉ
                                                                                                                                    ĂĐƵƐĂĚŽĚĞƉƌŽǀŽĐĂƌ
                                                                                                                                    ĂďŽƌƚŽĂƵŵĂŵƵůŚĞƌ
ŚƚƚƉ͗ͬͬǀŝƐĂŽ͘ƐĂƉŽ͘ƉƚͬĂĐƚƵĂůŝĚĂĚĞͬŵƵŶĚŽͬϮϬϭϴͲϬϵͲϮϰͲǆͲĂƐƐĞƐƐŽƌͲĚĞͲŝŵƉƌĞŶƐĂͲĚĞͲ                                                       ƋƵĞĂůĞŐĂĚĂŵĞŶƚĞ
dƌƵŵƉͲĂĐƵƐĂĚŽͲĚĞͲƉƌŽǀŽĐĂƌͲĂďŽƌƚŽͲĂͲƵŵĂͲŵƵůŚĞƌͲƋƵĞͲĂůĞŐĂĚĂŵĞŶƚĞͲĞŶŐƌĂǀŝĚŽƵ         ŽŶĞ                                              ĞŶŐƌĂǀŝĚŽƵ                              ΨϮ͘Ϯϭ
                                                                                                                                                                                    Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 8 of




                                                                                                                                                               STRIPE 0012
Ƶƌů                                                                               ZĞŵĂƌŬƐ       EŽƚĞƐ                                   dŝƚůĞ                    dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                        &ŽƌŵĞƌdƌƵŵƉŝĚĞ
                                                                                                                                        EĞĂƌůǇ<ŝůůĞĚ,ŝƐ
                                                                                                                                        DŝƐƚƌĞƐƐǇ^ĞĐƌĞƚůǇ
                                                                                                                                        'ŝǀŝŶŐ,ĞƌďŽƌƚŝŽŶ
ŚƚƚƉ͗ͬͬŶĞǁƐǀŝĚĞŽ͘ƐƵͬǀŝĚĞŽͬϵϯϵϱϭϲϱ                                                 ŽŶĞ                                                  Wŝůů                                   ΨϬ͘Ϭϯ
                                                                                                                                        DŝĐŚĂĞůůŽŽŵďĞƌŐ͕
                                                                                                                                        :ĂƐŽŶDŝůůĞƌ͕ZƵWĂƵů͕
                                                                                                                                        :ǁĂŶzŽƐĞĨ͕WĂŶĚŽƌĂ͕
                                                                                                                                        DĂƚƚŚĞǁDŽƌƌŽĐĐŽ͕
                                                                                                                                        WĂƵů'ŽƐĂƌ͕DǇůğŶĞ
                                                                                                                                        &ĂƌŵĞƌ͕>ŝǀĞƌƉŽŽů͗
ŚƚƚƉ͗ͬͬǁǁǁ͘ƚŽǁůĞƌŽĂĚ͘ĐŽŵͬϮϬϭϴͬϬϵͬũǁĂŶͲǇŽƐĞĨͲϯͬ                                    ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ         ,Kd>/E<^                              ΨϬ͘ϬϬ
                                                                                                                                        &ŽƌŵĞƌdƌƵŵƉ
                                                                                                                                        ĂŵƉĂŝŐŶ
                                                                                                                                        ^ƉŽŬĞƐŵĂŶĐĐƵƐĞĚ
ŚƚƚƉƐ͗ͬͬϳϬϬǁůǁ͘ŝŚĞĂƌƚ͘ĐŽŵͬĨĞĂƚƵƌĞĚͬďŝůůͲĐƵŶŶŝŶŐŚĂŵͬĐŽŶƚĞŶƚͬϮϬϭϴͲϬϵͲϮϰͲĨŽƌŵĞƌͲ                                                           KĨ^ůŝƉƉŝŶŐtŽŵĂŶ
ƚƌƵŵƉͲĐĂŵƉĂŝŐŶͲƐƉŽŬĞƐŵĂŶͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͬ                 ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ         ďŽƌƚŝŽŶWŝůů                          ΨϬ͘ϬϬ
                                                                                                                                        ŽŶƚƌŽůůŝŶŐǁŽŵĞŶ͛Ɛ
                                                                                                                                        ďŽĚŝĞƐƚŚĞŬĞǇŝƐƐƵĞ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞƐƚĂƌ͘ĐŽŵͬůŝĨĞͬŽƉŝŶŝŽŶͬϮϬϭϴͬϬϵͬϮϰͬĐŽŶƚƌŽůůŝŶŐͲǁŽŵĞŶƐͲďŽĚŝĞƐͲƚŚĞͲ                                                          ŝŶƌĞƚƚ<ĂǀĂŶĂƵŐŚ
ŬĞǇͲŝƐƐƵĞͲŝŶͲďƌĞƚƚͲŬĂǀĂŶĂƵŐŚͲŶŽŵŝŶĂƚŝŽŶͲŵĞƐƐ͘Śƚŵů                                 ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ         ŶŽŵŝŶĂƚŝŽŶŵĞƐƐ                        ΨϬ͘ϬϬ
                                                                                                                                                                                                                             150




ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϳͬϬϭͬϭϯϴϰϲϱͬŚŽǁͲƚŽͲĐĂůůͲƐĞŶĂƚŽƌ               EŽƚZĞůĂƚĞĚ                                                                                  ΨϬ͘ϬϬ
                                                                                                                                        tŚǇŽĞƐEE,ĂǀĞ
                                                                                                                                        ^ƵĐŚĂ,ĂƌĚdŝŵĞ
                                                                                                                                        &ŝŶĚŝŶŐ;ĂŶĚ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌƐͲƚƌŽƵďůĞƐͲůĞǁĂŶĚŽǁƐŬŝͲ                        DŝůůĞƌǁĂƐŵĞŶƚŝŽŶĞĚŝŶƚŚĞĂƌƚŝĐůĞ͕   <ĞĞƉŝŶŐͿWƌŽͲdƌƵŵƉ
ũĞĨĨƌĞǇͲůŽƌĚͲũĂƐŽŶͲŵŝůůĞƌͬ                                                        ŽŶĞ          ďƵƚƚŝƚůĞŶŽƚĚŝƌĞĐƚůǇƌĞůĂƚĞĚ͘         ŽŵŵĞŶƚĂƚŽƌƐ͍                        Ψϳϱϭ͘ϲϰ
                                                                                                                                        WĞŶĂƌŝdĞůĂŶũĂŶŐ
                                                                                                                                        ,Ăŵŝů͕WĞŵďĂŶƚƵ
                                                                                                                                        dƌƵŵƉdƵĂŶŐŬĂŶWŝů
ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮϬϭϴͬϬϵͬϮϱͬƉĞŶĂƌŝͲƚĞůĂŶũĂŶŐͲŚĂŵŝůͲ                                                                 ďŽƌƐŝĚŝ
ƉĞŵďĂŶƚƵͲƚƌƵŵƉͲƚƵĂŶŐŬĂŶͲƉŝůͲĂďŽƌƐŝͲĚŝͲŵŝŶƵŵĂŶŶǇĂ                                  ŽŶĞ                                                  DŝŶƵŵĂŶŶǇĂ                            Ψϱϱ͘Ϯϯ
                                                                                                                                        dŚĞZĞŵĂƌŬĂďůĞZŝƐĞ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬĂƌĐŚŝǀĞͬϮϬϭϴͬϭϬͬĨĞŵŝŶŝƐƚͲƐƉĞĐƵůĂƚŝǀĞͲ                 DŝůůĞƌǁĂƐŵĞŶƚŝŽŶĞĚŝŶƚŚĞĂƌƚŝĐůĞ͕   ŽĨƚŚĞ&ĞŵŝŶŝƐƚ
ĨŝĐƚŝŽŶͲϮϬϭϴͬϱϳϭϴϮϮͬ                                                              ŽŶĞ          ďƵƚƚŝƚůĞŶŽƚĚŝƌĞĐƚůǇƌĞůĂƚĞĚ͘         ǇƐƚŽƉŝĂ                             Ψϭϭϱ͘ϳϳ
                                                                                                                                        WƵŶĚŝƚtĂƌƐ͗,Žǁ
                                                                                                                                        EEĂŶĚD^EΖƐ
                                                                                                                                        ŽŶƐĞƌǀĂƚŝǀĞsŽŝĐĞƐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁƐͬŚŽǁͲĐŶŶͲŵƐŶďĐƐͲĐŽŶƐĞƌǀĂƚŝǀĞͲǀŽŝĐĞƐͲ                                                              ,ĂŶĚůĞdƌƵŵƉ
ŚĂŶĚůĞͲƚƌƵŵƉͲĚŝĨĨĞƌĞŶƚůǇͲϭϭϱϬϱϰϴ                                                  ŽŶĞ                                                  ŝĨĨĞƌĞŶƚůǇ                          Ψϱϰϭ͘Ϯϭ
                                                                                                                                                                                       Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 9 of




                                                                                                                                                                  STRIPE 0013
Ƶƌů                                                                                ZĞŵĂƌŬƐ   EŽƚĞƐ                             dŝƚůĞ                    dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                               y>h^/s͗&ŽƌŵĞƌ
                                                                                                                               ƐĞŶŝŽƌdƌƵŵƉĂŝĚĞ
                                                                                                                               :ĂƐŽŶDŝůůĞƌƐƵĞƐ
                                                                                                                               'ŝǌŵŽĚŽĨŽƌ
                                                                                                                               ΨϭϬϬŵŝůůŝŽŶĐůĂŝŵŝŶŐ
                                                                                                                               ŝƚƚĞĂŵĞĚƵƉǁŝƚŚŚŝƐ
                                                                                                                               ĞǆǁŚŽΖŚĂƚĐŚĞĚĂ
                                                                                                                               ƉůŽƚΖƚŽƌƵŝŶŚŝƐ
                                                                                                                               ƌĞƉƵƚĂƚŝŽŶǁŝƚŚ
                                                                                                                               ĂƌƚŝĐůĞĂĐĐƵƐŝŶŐŚŝŵ
                                                                                                                               ŽĨƐůŝƉƉŝŶŐĂďŽƌƚŝŽŶ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞͲϲϮϳϵϮϲϳͬ&ŽƌŵĞƌͲƐĞŶŝŽƌͲdƌƵŵƉͲĂŝĚĞͲ:ĂƐŽŶͲ                                               ƉŝůůƚŽĂƐƚƌŝƉƉĞƌŚĞ
DŝůůĞƌͲƐƵĞƐͲǁĞďƐŝƚĞͲƚĞĂŵĞĚͲĞǆͲĨĂůƐĞͲĂƌƚŝĐůĞ͘Śƚŵů                                   ŽŶĞ                                        ŐŽƚƉƌĞŐŶĂŶƚ                          ΨϭϬ͘ϳϬ
                                                                                                                               ǆͲEEWƵŶĚŝƚ:ĂƐŽŶ
                                                                                                                               DŝůůĞƌ&ŝůĞƐΨϭϬϬD
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲĞƐƋͬũĂƐŽŶͲŵŝůůĞƌͲƐƵĞƐͲŐŝǌŵŽĚŽͲϭϬϬŵͲ                                                      >ĂǁƐƵŝƚKǀĞƌ
ĂďŽƌƚŝŽŶͲƉŝůůͲƐƚŽƌǇͲϭϭϱϮϱϰϰ                                                        ŽŶĞ                                        ďŽƌƚŝŽŶWŝůů^ƚŽƌǇ                  Ψϯϱϰ͘ϴϲ
                                                                                                                               &ŽƌŵĞƌEE
                                                                                                                               ŽŶƚƌŝďƵƚŽƌ:ĂƐŽŶ
                                                                                                                               DŝůůĞƌ^ƵĞƐ'ŝǌŵŽĚŽ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲŽŶƚƌŝďƵƚŽƌͲ                                                  KǀĞƌďŽƌƚŝŽŶWŝůů
                                                                                                                                                                                                                    150




:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                             ŽŶĞ                                        ^ƚŽƌǇ                                  Ψϯ͘ϯϯ
                                                                                                                               &ŽƌŵĞƌEE
                                                                                                                               ŽŶƚƌŝďƵƚŽƌ:ĂƐŽŶ
                                                                                                                               DŝůůĞƌ^ƵĞƐ'ŝǌŵŽĚŽ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞƚĞůĞŐƌĂƉŚ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲ                                                        KǀĞƌďŽƌƚŝŽŶWŝůů
ŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                 ŽŶĞ                                        ^ƚŽƌǇ                                  Ψϭ͘ϰϲ
                                                                                                                               &ŽƌŵĞƌEE
                                                                                                                               ŽŶƚƌŝďƵƚŽƌ:ĂƐŽŶ
                                                                                                                               DŝůůĞƌ^ƵĞƐ'ŝǌŵŽĚŽ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵǇũŽƵƌŶĂůĐŽƵƌŝĞƌ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲ                                                    KǀĞƌďŽƌƚŝŽŶWŝůů
ŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                 ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ^ƚŽƌǇ                                  ΨϬ͘ϬϬ
                                                                                                                               &ŽƌŵĞƌEE
                                                                                                                               ŽŶƚƌŝďƵƚŽƌ:ĂƐŽŶ
                                                                                                                               DŝůůĞƌ^ƵĞƐ'ŝǌŵŽĚŽ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵŝĚĚůĞƚŽǁŶƉƌĞƐƐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲ                                                     KǀĞƌďŽƌƚŝŽŶWŝůů
ŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                 ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ^ƚŽƌǇ                                  ΨϬ͘ϬϬ
                                                                                                                               &ŽƌŵĞƌEE
                                                                                                                               ŽŶƚƌŝďƵƚŽƌ:ĂƐŽŶ
                                                                                                                               DŝůůĞƌ^ƵĞƐ'ŝǌŵŽĚŽ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽŶƚƌŝďƵƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲƐƵĞƐͲŐŝǌŵŽĚŽͲŽǀĞƌͲ                                                 KǀĞƌďŽƌƚŝŽŶWŝůů
ĂďŽƌƚŝŽŶͲƉŝůůͲƐƚŽƌǇͬ                                                               ŽŶĞ                                        ^ƚŽƌǇ                                 ΨϮϳ͘ϵϮ
                                                                                                                                                                              Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 10 of




                                                                                                                                                         STRIPE 0014
Ƶƌů                                                                                  ZĞŵĂƌŬƐ   EŽƚĞƐ                             dŝƚůĞ                     dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                 ǆͲt,ŽŵŵƐ
                                                                                                                                 ŝƌĞĐƚŽƌ:ĂƐŽŶDŝůůĞƌ
ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐŽŶͲŵŝůůĞƌͲƐƵĞƐͲŐŝǌŵŽĚŽͲĐƵƐƚŽĚǇͲďĂƚƚůĞͲ                                                     ^ƵĞƐ'ŝǌŵŽĚŽKǀĞƌ
ƐƚŽƌǇ                                                                                ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ƵƐƚŽĚǇĂƚƚůĞ^ƚŽƌǇ                    ΨϬ͘ϬϬ
                                                                                                                                 ǆͲdƌƵŵƉĂŝĚĞ:ĂƐŽŶ
                                                                                                                                 DŝůůĞƌĨŝůĞƐΨϭϬϬD
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶĞǁƐͬĞǆͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĨŝůĞƐͲϭϬϬŵͲ                                                   ƐƵŝƚĂŐĂŝŶƐƚ'ŝǌŵŽĚŽ
ƐƵŝƚͲĂŐĂŝŶƐƚͲŐŝǌŵŽĚŽͲĨŽƌͲĂďŽƌƚŝŽŶͲƉŝůůͲƐƚŽƌǇ                                         ŽŶĞ                                        ĨŽƌĂďŽƌƚŝŽŶƉŝůůƐƚŽƌǇ                ΨϮϰ͘ϱϭ
                                                                                                                                 :ĂƐŽŶDŝůůĞƌ͛Ɛ
                                                                                                                                 ^ƉůŝŶƚĞƌ>ĂǁƐƵŝƚ/Ɛ
                                                                                                                                 &ŝůůĞĚtŝƚŚdƌƵŵƉŝĂŶ
ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞƌͲƐƉůŝŶƚĞƌͲŐŝǌŵŽĚŽͲůĂǁƐƵŝƚͲĂďŽƌƚŝŽŶͲƉŝůůͬ    ŽŶĞ                                        ZŚĞƚŽƌŝĐ                               ΨϮϳ͘ϱϳ
                                                                                                                                 DĞĚŝĂDĂŶĞƵǀĞƌƐ͗
                                                                                                                                 ǆͲt,
                                                                                                                                 ŽŵŵƵŶŝĐĂƚŝŽŶƐ
                                                                                                                                 ŝƌĞĐƚŽƌ^ƵĞƐ
                                                                                                                                 'ŝǌŵŽĚŽ͖&ZĂƉƉĞĚ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽĚǁǇĞƌƉƌ͘ĐŽŵͬƐƚŽƌǇͬƉƵďůŝĐͬϭϭϰϲϵͬϮϬϭϴͲϭϬͲϭϳͬŵĞĚŝĂͲŵĂŶĞƵǀĞƌƐͲĞǆͲ                                                       ĨŽƌ/ŶĨůĂƚŝŶŐsŝĞǁŝŶŐ
ǁŚͲĐŽŵŵƵŶŝĐĂƚŝŽŶƐͲĚŝƌĞĐƚŽƌͲƐƵĞƐͲŐŝǌŵŽĚŽͲĨďͲƌĂƉƉĞĚ͘Śƚŵů                               ŽŶĞ                                        ƚŝŵĞ                                    ΨϬ͘ϴϯ
                                                                                                                                 ǆͲdƌƵŵƉ^ƚĂĨĨĞƌ
                                                                                                                                 ,ŝƌĞƐ,ƵůŬ,ŽŐĂŶ
                                                                                                                                                                                                                       150




                                                                                                                                 >ĂǁǇĞƌƐĨŽƌΨϭϬϬD
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁͬϮϬϭϴͬϭϬͬϭϴͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲŚŝƌĞƐͲŚƵůŬͲ                                                  ^ƵŝƚKǀĞƌ^ƚƌŝƉƉĞƌ
ŚŽŐĂŶͲůĂǁǇĞƌƐͲĨŽƌͲϭϬϬŵͲƐƵŝƚͲŽǀĞƌͲƐƚƌŝƉƉĞƌͲĂďŽƌƚŝŽŶͲƌĞƉŽƌƚͬ                           ŽŶĞ                                        ďŽƌƚŝŽŶZĞƉŽƌƚ                         ΨϮ͘Ϯϲ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉŝŶŝŽŶͬĨƌĞĞͲƐƉĞĞĐŚͲŵĞƚŽŽͲůĂǁƐƵŝƚƐͲ                                                           ƚƚĂĐŬŽĨƚŚĞZŝŐŚƚͲ
ƐŶŽǁĨůĂŬĞƐ͘Śƚŵů                                                                      ŽŶĞ                                        tŝŶŐ^ŶŽǁĨůĂŬĞƐ                       ΨϮϭϴ͘Ϭϭ
ŚƚƚƉƐ͗ͬͬƉƌĞƐƐĨƌŽŵ͘ŝŶĨŽͬƵƐͬŶĞǁƐͬŽĨĨďĞĂƚͬͲϮϬϮϵϮϴͲĂƚƚĂĐŬͲŽĨͲƚŚĞͲƌŝŐŚƚͲǁŝŶŐͲ                                                         ƚƚĂĐŬŽĨƚŚĞZŝŐŚƚͲ
ƐŶŽǁĨůĂŬĞƐ͘Śƚŵů                                                                      ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   tŝŶŐ^ŶŽǁĨůĂŬĞƐ                         ΨϬ͘ϬϬ
                                                                                                                                 ƚƚĂĐŬŽĨƚŚĞƌŝŐŚƚͲ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽƵƐƚŽŶĐŚƌŽŶŝĐůĞ͘ĐŽŵͬŽƉŝŶŝŽŶͬŽƵƚůŽŽŬͬĂƌƚŝĐůĞͬƚƚĂĐŬͲŽĨͲƚŚĞͲƌŝŐŚƚͲǁŝŶŐͲ                                               ǁŝŶŐƐŶŽǁĨůĂŬĞƐ
ƐŶŽǁĨůĂŬĞƐͲKƉŝŶŝŽŶͲϭϯϯϮϴϰϬϴ͘ƉŚƉ                                                      ŽŶĞ                                        ΀KƉŝŶŝŽŶ΁                               ΨϬ͘Ϭϱ
                                                                                                                                 EEŶĐŚŽƌdĞůůƐ
                                                                                                                                 ƵĚŝĞŶĐĞ͚dŚĞ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǇĂŚŽŽ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬĐŶŶͲĂŶĐŚŽƌͲƚĞůůƐͲĂƵĚŝĞŶĐĞͲƉƌĞƐŝĚĞŶƚͲ                                                         WƌĞƐŝĚĞŶƚdŚŝŶŬƐzŽƵ͛
ϭϵϬϵϰϳϱϵϵ͘Śƚŵů                                                                       ŽŶĞ      EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ƌĞ^ƚƵƉŝĚ͛;sŝĚĞŽͿ                      ΨϬ͘ϬϬ
                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 11 of




                                                                                                                                                            STRIPE 0015
Ƶƌů                                                                                  ZĞŵĂƌŬƐ       EŽƚĞƐ                             dŝƚůĞ                   dŽƚĂůWĞƌDŽŶƚŚ
                                                                                                                                     &dZEKKE
                                                                                                                                     D/ZZKZ͗yͲ
                                                                                                                                     t^,/E'dKE
                                                                                                                                     ZWKZdZ,^
                                                                                                                                     DK^dEEKz/E'
                                                                                                                                     /sZ&KZ
ŚƚƚƉƐ͗ͬͬĚĂŝůǇĐĂůůĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬϯϬͬĂĨƚĞƌŶŽŽŶͲŵŝƌƌŽƌͲĞǆͲǁĂƐŚŝŶŐƚŽŶͲƌĞƉŽƌƚĞƌͲŚĂƐͲ                                                      t,/d,Kh^
ŵŽƐƚͲĂŶŶŽǇŝŶŐͲŝĚĞĂͲĞǀĞƌͲĨŽƌͲǁŚŝƚĞͲŚŽƵƐĞͲďƌŝĞĨŝŶŐƐͬ                                   ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   Z/&/E'^                             ΨϬ͘ϬϬ
                                                                                                                                     'ŝǌŵŽĚŽ^ĂǇƐǆͲ
                                                                                                                                     EEWƵŶĚŝƚ:ĂƐŽŶ
                                                                                                                                     DŝůůĞƌΖƐĞĨĂŵĂƚŝŽŶ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲĞƐƋͬŐŝǌŵŽĚŽͲƐĂǇƐͲĐŶŶͲƉƵŶĚŝƚͲũĂƐŽŶͲŵŝůůĞƌƐͲ                                                     ^ƵŝƚƵŝůƚŽŶ&ĂůƐĞ
ĚĞĨĂŵĂƚŝŽŶͲƐƵŝƚͲďƵŝůƚͲĨĂůƐĞͲĂůůĞŐĂƚŝŽŶͲϭϭϲϳϰϬϮ                                       ŽŶĞ                                            ůůĞŐĂƚŝŽŶ                           Ψϵϰ͘ϱϵ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁŬǇĐ͘ĐŽŵͬĂƌƚŝĐůĞͬƐƉŽƌƚƐͬĐŽŵŵĞŶƚĂƌǇͬďƵĚͲƐŚĂǁͬĂƌĞͲďƌŽǁŶƐͲŚŽƌƌŽƌͲ
ƐƚŽƌŝĞƐͲĨŝŶĂůůǇͲĐŽŵŝŶŐͲƚŽͲĂŶͲĞŶĚͲďƵĚͲƐŚĂǁƐͲƐƉŽƌƚƐͲƐƉŝŶͬϵϱͲϮϬϯĨĨϳϮϲͲĚϱϭϭͲϰϲϳĨͲďϯϱϳͲ
ϵϰϭϯĨĚϳϳϳďϵď                                                                         EŽƚZĞůĂƚĞĚ                                                                           ΨϬ͘ϬϬ
                                                                                                                                     Zs>͗dƌƵŵƉ
                                                                                                                                     ĐĂůůĞĚdŽŵƌĂĚǇĨŽƌ
                                                                                                                                     ŚŝƐďŝƌƚŚĚĂǇƚŽũŽŬĞ
                                                                                                                                     ƚŚĂƚΖ/ǀĂŶŬĂĐŚŽƐĞ
                                                                                                                                     :ĂƌĞĚΖĂŶĚƚŽůĚƚŚĞ
                                                                                                                                                                                                                         150




                                                                                                                                     E&>ƐƚĂƌƚŚĞĨŝƌƐƚ
                                                                                                                                     ĚĂƵŐŚƚĞƌǁĂƐΖƚŚĞ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞͲϲϲϲϳϵϯϵͬdƌƵŵƉͲĐĂůůĞĚͲdŽŵͲƌĂĚǇͲ                                                             ŽŶůǇƚŚŝŶŐŚĞ
ďŝƌƚŚĚĂǇͲũŽŬĞͲ/ǀĂŶŬĂͲĐŚŽƐĞͲ:ĂƌĞĚ͘Śƚŵů                                                ŽŶĞ                                            ĐŽƵůĚŶΖƚǁŝŶΖ                         ΨϮ͘ϭϮ
                                                                                                                                     &ŽƌŵĞƌdƌƵŵƉ
                                                                                                                                     ĚǀŝƐĞƌ:ĂƐŽŶDŝůůĞƌ
                                                                                                                                     ^ƵďƉŽĞŶĂƐZĞƉŽƌƚĞƌƐ
                                                                                                                                     ŝŶĞĨĂŵĂƚŝŽŶ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƚǁŽĞŐŐǌ͘ĐŽŵͬŝŶƚͬϭϯϰϵϵϭϭϴ͘Śƚŵů                                             ŽŶĞ                                            >ĂǁƐƵŝƚ                               ΨϬ͘Ϭϯ
                                                                                                                                     &ŽƌŵĞƌǁŽƌŬĞƌŽŶ
                                                                                                                                     dƌƵŵƉΖƐĐĂŵƉĂŝŐŶ
                                                                                                                                     ƐƵĞƐƚŽŚĂǀĞ>>ƚŚĞ
                                                                                                                                     ƉƌĞƐŝĚĞŶƚΖƐ
                                                                                                                                     ŶŽŶĚŝƐĐůŽƐƵƌĞ
                                                                                                                                     ĂŐƌĞĞŵĞŶƚƐĚĞĐůĂƌĞĚ
                                                                                                                                     ŝůůĞŐĂůĐůĂŝŵŝŶŐƐŚĞ
                                                                                                                                     ǁĂƐŚĂƌĂƐƐĞĚďǇŚĞƌ
                                                                                                                                     ƐƵƉĞƌǀŝƐŽƌĂŶĚƚĂŬĞŶ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞͲϲϳϯϱϲϳϱͬ&ŽƌŵĞƌͲǁŽƌŬĞƌͲdƌƵŵƉƐͲ                                                               ƚŽĐŽƵƌƚĨŽƌƐĞĞŬŝŶŐ
ĐĂŵƉĂŝŐŶͲƐƵĞƐͲŶŽŶĚŝƐĐůŽƐƵƌĞͲĂŐƌĞĞŵĞŶƚƐͲĚĞĐůĂƌĞĚͲŝůůĞŐĂů͘Śƚŵů                         ŽŶĞ          EŽdƌĂĨĨŝĐĨŽƌKƌŐĂŶŝĐ<ĞǇǁŽƌĚƐ   ũƵƐƚŝĐĞ                               ΨϬ͘ϬϬ
                                                                                                                                                                                   Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 12 of




                                                                                                                                                              STRIPE 0016
Ƶƌů                                                                                 ZĞŵĂƌŬƐ       EŽƚĞƐ                        dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬϱϬǁŝƌĞ͘ĐŽŵͬEĂƚŝŽŶĂů͍ͬƚсϭϱϯϳϱϴϰϯϯϱ                                            <ĞǇǁŽƌĚƐ      EŽŽŶƚĞŶƚ&ŽƵŶĚ                                   ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵ͍ͬƚсϭϱϯϳϲϲϮϳϮϰ                                                     <ĞǇǁŽƌĚƐ      EŽŽŶƚĞŶƚ&ŽƵŶĚ                                   ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘
ĐŽŵͬƐͬD^EDEd,h&&h^dEEWK>/EWZEDZ<dDKKsKyEtzZhdD^,E                        EŽKƌŐĂŶŝĐ
:ZE͍ͬƚсϭϱϯϳϲϮϰϴϴϮ                                                                <ĞǇǁŽƌĚƐ      EŽŽŶƚĞŶƚ&ŽƵŶĚ                                   ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƋŽƐŚĞ͘ĐŽŵͬŶĞǁƐͬϯďĂϱϳϱĞďϮϰϱϬĨϲĞϱϰϵĂĨĐďĞϲĞĂĞĂďϵĂĚ                          <ĞǇǁŽƌĚƐ      EŽŽŶƚĞŶƚ&ŽƵŶĚ                                   ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬĐŽƌƌŝĞ͘ƐĐůĂǁƐŽŶ͘ĐĂͬŐďϮͬŝŶĚĞǆ͘ƉŚƉ͍ĞŶƚƌǇсϭϲϭϭ                                  <ĞǇǁŽƌĚƐ      EŽŽŶƚĞŶƚ&ŽƵŶĚ                                   ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵ͍ͬƚсϭϱϯϳϲϳϳϱϱϳ                                                     <ĞǇǁŽƌĚƐ      EŽŽŶƚĞŶƚ&ŽƵŶĚ                                   ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘
ĐŽŵͬƐͬD^EDEd,h&&h^dEEWK>/EWZEDZ<dDKKsKyEtzZhdD^,E                        EŽKƌŐĂŶŝĐ
:ZE͍ͬƚсϭϱϯϳϲϳϵϰϴϭ                                                                <ĞǇǁŽƌĚƐ      EŽŽŶƚĞŶƚ&ŽƵŶĚ                                   ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŝŵĂŐĞƐ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϯϯϴϱͬĨŽƌŵĞƌͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲũĂƐŽŶͲŵŝůůĞƌͲĂůůĞŐĞĚůǇͲ   EŽKƌŐĂŶŝĐ
ĚƌƵŐŐĞĚͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶͲƚŽͲĐĂƵƐĞͲĂďŽƌƚŝŽŶͲƌĞƉŽƌƚƐͲƐƉůŝŶƚĞƌͬ                          <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƉŬ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬϬϭϳϬϵϳϬϮ                                                  <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
                                                                                                                                                                                                   150




ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŐĞŽƌŐŝĂŶĞǁƐĚĂǇ͘ĐŽŵͬŶĞǁƐͬƌĞŐŝŽŶĂůͬϰϳϰϯϵϱͲĨŽƌŵĞƌͲƐĞŶŝŽƌͲƚƌƵŵƉͲĂŝĚĞͲ       EŽKƌŐĂŶŝĐ
ũĂƐŽŶͲŵŝůůĞƌͲĚƌƵŐŐĞĚͲĂͲƐƚƌŝƉƉĞƌͲŚĞͲŐŽƚͲƉƌĞŐŶĂŶƚͲǁŝƚŚͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů          <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĞǌŶĂŵ͘ŶĂŵĞͬƌƐƐͲĐůĂŶĞŬͲϯϲϱϰϰϱϬϲͬϮϬϭϴͲϬϵͲϮϯͬƉƌŽͲƚƌƵŵƉͲ
ĐŽŵŵĞŶƚĂƚŽƌͲůĞĂǀĞƐͲĐŶŶͲĂĨƚĞƌͲŚĞͲƐͲĂĐĐƵƐĞĚͲŽĨͲƐƉŝŬŝŶŐͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶͲƐͲƐŵŽŽƚŚŝĞͲ     EŽKƌŐĂŶŝĐ
ǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů                                                             <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ĐŽ͘ƵŬͬŶͬ&ƌŽŶƚнWĂŐĞͬϭǌũϵƚŵϭǌŶƉͬ&ŽƌŵĞƌͲƐĞŶŝŽƌͲdƌƵŵƉͲ          EŽKƌŐĂŶŝĐ
ĂŝĚĞͲ:ĂƐŽŶͲDŝůůĞƌͲĚƌƵŐŐĞĚ͘Śƚŵ                                                       <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƉĂĚƌĞŵĂƌŝŽĚĂůŝǆĂ͘Đũď͘ŶĞƚͬϮϭϭ͘ϭϬϯ͘Ϯϭϰ͘ϮϬϴͬŝŶĚĞǆ͘                          EŽKƌŐĂŶŝĐ
ƉŚƉͬƌĞŵĞŵďĞƌͺƵŶŝƚͬƵŶŝƚͬϯϭ                                                           <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĂϯϲϬ͘ĐŽŵͬƌĞƉŽƌƚͲĞǆͲƚƌƵŵƉͲĂŝĚĞͲƐƉŝŬĞĚͲǁŽŵĂŶƐͲĚƌŝŶŬͲǁŝƚŚͲĂďŽƌƚŝŽŶͲ     EŽKƌŐĂŶŝĐ
ƉŝůůͺĨϵϲϲĂϱϴĂĐ͘Śƚŵů                                                                 <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĞǌŶĂŵ͘ŶĂŵĞ͍ͬƐĞĂƌĐŚсΛĐŶŶ                                                 <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŵůŵͲůĞǇƐĂŶ͘ƌƵͬƚŽƉͬĞĂƌůͺŵŝůůĞƌ                                            <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬĨŽƌƵŵůŽ͘Đũď͘ŶĞƚͬŚƚŵůͬŐŽŽĚͺƐƚĂǇͬŬĂŐĂǁĂͺŬŽƚŽŚŝƌĂ͘Śƚŵů                          <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŐůŽďŽďůĞ͘ĐŽŵͬŶĞǁƐͬĞǆƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚŝƌĞƐͲŚƵůŬͲŚŽŐĂŶƐͲ           EŽKƌŐĂŶŝĐ
ůĂǁǇĞƌƐͲƚŽͲƐƵĞͲŐŝǌŵŽĚŽͲŽǀĞƌͲĂďŽƌƚŝŽŶͲƉŝůůͲƐƚŽƌǇ                                     <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 13 of




                                                                                                                                        STRIPE 0017
Ƶƌů                                                                                    ZĞŵĂƌŬƐ       EŽƚĞƐ                        dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǆŶͲͲŵͲϳŐĂ͘ĐŽŵͬϮϬϭϴͬϭϬͬƉĂŐĞͲƐŝǆͲĚĂŝůǇͲŬĂŶǇĞͲǁĞƐƚͲǁĂŶƚƐͲƚŽ͘Śƚŵů               <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƵƐ͘ŐĞŽƐŶĞǁƐ͘ĐŽŵͬƉͬƵƐͬŶǇͬŬŝŶŐƐͲĐŽƵŶƚǇͬŶĞǁͲǇŽƌŬͲĐŝƚǇͬũĂƐŽŶͲŵŝůůĞƌͲƐͲƐƉůŝŶƚĞƌͲ    EŽKƌŐĂŶŝĐ
ůĂǁƐƵŝƚͲŝƐͲĨŝůůĞĚͲǁŝƚŚͲƚƌƵŵƉŝĂŶͲƌŚĞƚŽƌŝĐͺϭϳϲϯϲϳϰϳ                                      <ĞǇǁŽƌĚƐ      dŚŝƐƐŝƚĞĐĂŶ͛ƚďĞƌĞĂĐŚĞĚ                         ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬϮϵƌƵ͘ŶĞƚͬƉƵͬĞŶŐůŝƐŚͬϭϲϲϲϮϳϵϯϲͬ                                                 <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĨŽůůŽǁŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐĞͲĞǆƚƌƵŵƉͲƐƚĂĨĨĞƌͲĚƌƵŐŐĞĚͲǁŽŵĂŶͲŚĞͲ         EŽKƌŐĂŶŝĐ
ŐŽƚͲƉƌĞŐŶĂŶƚͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůůͲϰǆϮŶϳ                                                  <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĂǁƐƚŽƌǇ͘ĐŽŵͬϮϬϭϴͬϬϵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂůůĞŐĞĚůǇͲŐĂǀĞͲ        EŽKƌŐĂŶŝĐ
ƉƌĞŐŶĂŶƚͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůƐͲǁŝƚŚŽƵƚͲŚĞƌͲŬŶŽǁůĞĚŐĞͲƌĞƉŽƌƚͬ                            <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬZĂǁ^ƚŽƌǇͬϭϬϰϯϯϮϵϳϯϲϱϲϱϱϳϵϳϳϲͲĨŽƌŵĞƌͲƚƌƵŵƉͲ
ĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂůůĞŐĞĚůǇͲŐĂǀĞͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůƐͲǁŝƚŚŽƵƚͲŚĞƌͲ            EŽKƌŐĂŶŝĐ
ŬŶŽǁůĞĚŐĞͲƌĞƉŽƌƚ                                                                       <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬϭϮϯƌƵ͘ŶĞƚͬĞŶŐůŝƐŚͬϭϲϲϲϮϴϰϭϴͬ                                                   <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϯϯϲϰϯϬϱϯϴϵϵϴϵϴϴϴͲĂůǇƐƐĂͲŵŝůĂŶŽͲ
ƚĞůůƐͲĚŽŶĂůĚͲƚƌƵŵƉͲƚŽͲůŝƐƚĞŶͲƚŚĞͲĨͲƵƉͲĂĨƚĞƌͲƚǁĞĞƚƐͲƐůĂŵŵŝŶŐͲďƌĞƚƚͲŬĂǀĂŶĂƵŐŚͲ           EŽKƌŐĂŶŝĐ
ĂĐĐƵƐĂƚŝŽŶƐ                                                                            <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬũĂƐŽŶͲŵŝůůĞƌͲĞǆŝƚƐͲĐŶŶͲƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲůĞĂǀĞƐͲ            EŽKƌŐĂŶŝĐ
ǁĂŬĞͲйϮйϴϬйϵĨĂůƐĞͲĂŶĚͲĚĞĨĂŵĂƚŽƌǇͲĂĐĐƵƐĂƚŝŽŶƐйϮйϴϬйϵ                                <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
                                                                                                                                                                                                      150




ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂĐĐƵƐĞĚͲƐĞĐƌĞƚůǇͲ                EŽKƌŐĂŶŝĐ
ĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲŶĞǁƐǁĞĞŬ                                                   <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬŶŽǁƚŚŝƐŶĞǁƐͬϭϬϰϯϯϱϳϰϳϬϳϬϴϱϴϴϱϰϰͲƚŚĞƐĞͲŵŽĐŚŝͲ             EŽKƌŐĂŶŝĐ
ĂŶŝŵĂůƐͲĂƌĞͲƵŶͲďĞĂƌͲĂďůǇͲĐƵƚĞͲǀŝĂͲƚŚƌŝůůŝƐƚ                                            <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϯϯϱϵϮϲϬϵϴϬϮϬϯϱϮϮͲŵĂŶͲĂƌƌĞƐƚĞĚͲ               EŽKƌŐĂŶŝĐ
ĂĨƚĞƌͲĂůůĞŐĞĚůǇͲƉůĂĐŝŶŐͲĐƌĂŝŐƐůŝƐƚͲĂĚͲŝŶǀŝƚŝŶŐͲƉŽƚĞŶƚŝĂůͲĐŽƉͲŬŝůůĞƌƐͲƚŽͲĚƌŝŶŬƐ         <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚƌƵĚŐĞ͘ĐŽŵͬŶĞǁƐͬϮϮϱϬϬϮͬƚƌƵŵƉĞƌͲƐůŝƉƉĞĚͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶƚŽͲƉƌĞŐŶĂŶƚ         <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬũĂƐŽŶͲŵŝůůĞƌͲĚĞŶŝĞƐͲĚŽƐŝŶŐͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲǁŝƚŚŽƵƚͲ         EŽKƌŐĂŶŝĐ
ŚĞƌͲŬŶŽǁůĞĚŐĞͲďƵƐƚůĞ                                                                   <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬĐŽƵƌƚͲĨŝůŝŶŐͲĂůůĞŐĞƐͲĞǆͲƚƌƵŵƉͲĂŝĚĞͲĚƌƵŐŐĞĚͲǁŽŵĂŶ                <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĨϯŶǁƐ͘ĐŽŵͬŶĞǁƐͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲ         EŽKƌŐĂŶŝĐ
ĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲŶĞǁƐǁĞĞŬͲĂϲϭϱϮϬϳĂϰϬĞ                                       <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϯϰϵϭϰϮϬϵϬϮϵϱϮϵϲϭͲĨŽƌŵĞƌͲƐĞŶŝŽƌͲ
ƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲďĞĞŶͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲ   EŽKƌŐĂŶŝĐ
ŝŶͲĂͲƐŵŽŽƚŚŝĞ                                                                          <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵƐŶ͘ĐŽŵͬĞŶͲƵƐͬŶĞǁƐͬƉŽůŝƚŝĐƐͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐĞͲĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲ            EŽKƌŐĂŶŝĐ
ĚƌƵŐŐĞĚͲǁŽŵĂŶͲŚĞͲŐŽƚͲƉƌĞŐŶĂŶƚͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůůͬĂƌͲƐ^Eŝ                            <ĞǇǁŽƌĚƐ                                                         ΨϬ͘ϬϬ
                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 14 of




                                                                                                                                           STRIPE 0018
Ƶƌů                                                                                     ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉƐ͗ͬͬƉƌĞƐƐĨƌŽŵ͘ŝŶĨŽͬƵƐͬŶĞǁƐͬŽĨĨďĞĂƚͬͲϭϵϬϰϬϳͲĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐĞͲĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲ      EŽKƌŐĂŶŝĐ
ĚƌƵŐŐĞĚͲǁŽŵĂŶͲŚĞͲŐŽƚͲƉƌĞŐŶĂŶƚͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬďŽǆĚĞŶ͘ĐŽŵͬƐŚŽǁƚŚƌĞĂĚ͘ƉŚƉ͍Ɖсϰϳϰϵϯϳϴϯͬ                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϯϱϯϰϭϳϰϴϭϱϭϳϰϲϱϲͲĨŽƌŵĞƌͲƐĞŶŝŽƌͲ
ƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲďĞĞŶͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲ    EŽKƌŐĂŶŝĐ
ŝŶͲĂͲƐŵŽŽƚŚŝĞ                                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƵƐĂ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬ>ͬϯϯϴϱϯϵϴ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬŚĂƌůĞƐDĐEƵůƚǇͬϭϬϰϯϱϰϭϯϭϰϮϵϮϭϳϴϵϰϱͲĨŽƌŵĞƌͲ
ƐĞŶŝŽƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲďĞĞŶͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂŶͲ           EŽKƌŐĂŶŝĐ
ĂďŽƌƚŝŽŶͲƉŝůůͲŝŶͲĂͲƐŵŽŽƚŚŝĞ                                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬ&ƌĞŶĐŚйϮϬ'ƵŝĂŶĂ͍ͬŶǁсϭϵϬϮϭϮϮ                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŐůŽďŽďůĞ͘ĐŽŵͬŶĞǁƐͬĞǆƚƌƵŵƉͲĂŝĚĞͲĂŶĚͲĐŶŶͲƉƵŶĚŝƚͲĂĐĐƵƐĞĚͲŽĨͲĚƌƵŐŐŝŶŐͲ           EŽKƌŐĂŶŝĐ
ůŽǀĞƌͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůů                                                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬĞŶĞǁƐ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬ>ͬϰϬϲϯϯϮϱ                                                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŽǌŵŝĐ͘ŽƌŐͬĐŽŶƚĞŶƚͬĞǆͲƚƌƵŵƉͲĂŝĚĞͲĂŶĚͲĐŶŶͲƉƵŶĚŝƚͲĂĐĐƵƐĞĚͲĚƌƵŐŐŝŶŐͲůŽǀĞƌͲ           EŽKƌŐĂŶŝĐ
ĂďŽƌƚŝŽŶͲƉŝůů                                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                                  150




                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐƐŶŝĨĨĞƌ͘ĐŽ͘ƵŬͬǀĞƌƐŝŽŶƐͬϱϴϯϮϰϲϮ                                          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬďďƐ͘ďŽŝŶŐďŽŝŶŐ͘ŶĞƚͬƚͬƚŚĞͲŐĂůůĞƌǇͲŽĨͲƚƌƵŵƉͲŝŶƐƉŝƌĞĚͲĂƐƐŚŽůĞƐͬϴϵϱϲϴͬϮϬϭϰ          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƉŽůŝƚŝĐƐ͘ƚƌĞŶĚŽůŝǌĞƌ͘ĐŽŵͬϮϬϭϴͬϬϵͬĨŽƌŵĞƌͲƐĞŶŝŽƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲ      EŽKƌŐĂŶŝĐ
ďĞĞŶͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶ͘Śƚŵů                         <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬhŶŝƚĞĚйϮϬ^ƚĂƚĞƐйϮϬŽĨйϮϬŵĞƌŝĐĂ͍ͬŶǁсϭϵϬϮϯϵϯ                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĞǁƐůŽĐŬĞƌ͘ĐŽŵͬĞŶͲƵƐͬŶĞǁƐͬŐĞŶĞƌĂůͲŶĞǁƐͬĞǆͲǁŚŝƚĞͲŚŽƵƐĞͲĂŝĚĞͲƌĞǀŝƐĞƐͲ          EŽKƌŐĂŶŝĐ
ĨůǇŶŶͲƐĂŶĐƚŝŽŶƐͲĐŽŶǀĞƌƐĂƚŝŽŶͲĂĐĐŽƵŶƚͲƌĞƉŽƌƚͬ                                            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĨŽůůŽǁŶĞǁƐ͘ĐŽŵͬũĂƐŽŶͲŵŝůůĞƌͲĞǆŝƚƐͲĐŶŶͲƉƌŽƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲůĞĂǀĞƐͲ          EŽKƌŐĂŶŝĐ
ŝŶͲǁĂŬĞͲŽĨͲĨĂůƐĞͲĂŶĚͲĚĞĨĂŵĂƚŽƌǇͲĂĐĐƵƐĂƚŝŽŶƐͲϰǆϰĞĂ                                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬŽƐŵŽƉŽůŝƚĂŶͬϭϬϰϯϲϯϬϳϱϳϯϲϳϵϱϱϰϱϲͲĨŽƌŵĞƌͲ
ƚƌƵŵƉͲƐƚĂĨĨĞƌͲũĂƐŽŶͲŵŝůůĞƌͲĚĞŶŝĞƐͲĂĐĐƵƐĂƚŝŽŶƐͲŽĨͲƐŶĞĂŬŝŶŐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶƚŽͲ        EŽKƌŐĂŶŝĐ
ƉƌĞŐŶĂŶƚͲůŽǀĞƌͲƐͲƐŵŽŽƚŚŝĞ                                                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                        EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬĚĂŝůǇƌĞĂĚůŝƐƚ͘ĐŽŵͬĂƌƚŝĐůĞͬũĂƐŽŶͲŵŝůůĞƌͲϱͲƚŚŝŶŐƐͲĂďŽƵƚͲĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂĐĐƵͲϵϲ   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                            Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 15 of




                                                                                                                       STRIPE 0019
Ƶƌů                                                                                    ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬ>DŽĨĨŝĐŝĂůͬϭϬϰϯϱϵϲϬϭϯϱϭϵϰϳϴϳϴϰͲƚƌƵŵƉͲƐͲďĞƐƚͲ
ƉĞŽƉůĞͲĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂďŽƌƚŝŽŶͲ
ƉŝůůͲƚŽͲƐƚƌŝƉƉĞƌͲŚĞͲŐŽƚͲƉƌĞŐŶĂŶƚͲĨŽƌŵĞƌͲĚŽŶĂůĚͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲďĞĞŶͲ       EŽKƌŐĂŶŝĐ
ĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇ                                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬϭϮϯƌƵ͘ŶĞƚͬĞŶŐůŝƐŚͬϭϲϲϳϮϮϯϬϭͬ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĨŽůůŽǁŶĞǁƐ͘ĐŽŵͬƉƌŽƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲůĞĂǀĞƐͲĐŶŶͲĂĨƚĞƌͲŚĞƐͲĂĐĐƵƐĞĚͲ          EŽKƌŐĂŶŝĐ
ŽĨͲƐƉŝŬŝŶŐͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶƐͲƐŵŽŽƚŚŝĞͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůůͲϰǆϰŵŵ                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϯϲϬϵϲϱϱϭϮϰϭϰϬϬϯϮͲĨŽƌŵĞƌͲƐĞŶŝŽƌͲ
ƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲďĞĞŶͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲ   EŽKƌŐĂŶŝĐ
ŝŶͲĂͲƐŵŽŽƚŚŝĞ                                                                          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ϭϱŵŝŶƵƚĞŶĞǁƐ͘ĐŽŵͬĂƌƚŝĐůĞͬϭϱϯϮϭϴϵϳϭͬĐŶŶƐͲƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲ             EŽKƌŐĂŶŝĐ
ũĂƐŽŶͲŵŝůůĞƌͲĞǆŝƚƐͲĂĨƚĞƌͲĂďŽƌƚŝŽŶͲƉŝůůͲĂĐĐƵƐĂƚŝŽŶƐͬ                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵǇƐĂŶĂŶƚŽŶŝŽ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲ                 EŽKƌŐĂŶŝĐ
WƌĞƐƐƵƌĞͲƚŽͲƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶŚƌĞŐŝƐƚĞƌ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲWƌĞƐƐƵƌĞͲ          EŽKƌŐĂŶŝĐ
ƚŽͲƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞŝŶƚĞůůŝŐĞŶĐĞƌ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲ             EŽKƌŐĂŶŝĐ
WƌĞƐƐƵƌĞͲƚŽͲƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞƚĞůĞŐƌĂƉŚ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲWƌĞƐƐƵƌĞͲ        EŽKƌŐĂŶŝĐ
                                                                                                                                                                                 150




ƚŽͲƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲWƌĞƐƐƵƌĞͲƚŽͲ           EŽKƌŐĂŶŝĐ
ƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ͍ŝƉŝĚсŶĞǁƐƌĞĐŝƌĐ                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞŐŝƐƚĞƌĐŝƚŝǌĞŶ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲ              EŽKƌŐĂŶŝĐ
WƌĞƐƐƵƌĞͲƚŽͲƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůŵƚŽŶůŝŶĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲWƌĞƐƐƵƌĞͲƚŽͲ        EŽKƌŐĂŶŝĐ
ƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵŝĚĚůĞƚŽǁŶƉƌĞƐƐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬEEͲ&ĂĐĞƐͲ              EŽKƌŐĂŶŝĐ
WƌĞƐƐƵƌĞͲƚŽͲƌŽƉͲWƌŽͲdƌƵŵƉͲŽŵŵĞŶƚĂƚŽƌͲϭϯϮϱϬϰϮϱ͘ƉŚƉ                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬƚŚĞůĂƚĞƐƚ͘ĐŽŵͬƐƚŽƌǇͬũĂƐŽŶͲƉƌŽƚƌƵŵƉͲŵŝůůĞƌͲĚƌŽƉͲϴϮϵϳϬϴϰ                         <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϯϲϯϵϴϱϴϯϮϯϴϯϮϴϯϮͲĨŽƌŵĞƌͲƐĞŶŝŽƌͲ
ƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲďĞĞŶͲĂĐĐƵƐĞĚͲŽĨͲƐĞĐƌĞƚůǇͲĂĚŵŝŶŝƐƚĞƌŝŶŐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲ   EŽKƌŐĂŶŝĐ
ŝŶͲĂͲƐŵŽŽƚŚŝĞ                                                                          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƐƚĂƌƚ͘Ăƚƚ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĐĂƚĞŐŽƌǇͬŶĞǁƐͬĂƌƚŝĐůĞͬĐŽƐŵŽƉŽůŝƚĂŶͲ                    EŽKƌŐĂŶŝĐ
ĨŽƌŵĞƌͺƚƌƵŵƉͺƐƚĂĨĨĞƌͺũĂƐŽŶͺŵŝůůĞƌͺĚĞŶŝĞƐͺĂĐĐƵƐĂƚŝŽͲƌŚĞĂƌƐƚ                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŵĚď͘ĐŽŵͬŶĞǁƐͬŶŝϲϮϮϭϴϮϰϭ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 16 of




                                                                                                                      STRIPE 0020
Ƶƌů                                                                                   ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĞǁƐůŽĐŬĞƌ͘ĐŽŵͬĞŶͲƵƐͬŶĞǁƐͬŐĞŶĞƌĂůͲŶĞǁƐͬůƐƋƵŽƌĂĐŝĂůůǇͲƉƌŽĨŝůĞĚͲĂŵƉͲ         EŽKƌŐĂŶŝĐ
ŚƵŵŝůŝĂƚĞĚƌƐƋƵŽͲďůĂĐŬͲĐĂŶĚŝĚĂƚĞͲďƵƐƚĞĚͲĨŽƌͲĚĞĂůŝŶŐͲƉŽůŝƚŝĐƐͲƐĞĞŬƐͲĂƉŽůŽŐǇͬ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĂǁƐƚŽƌǇ͘ĐŽŵͬϮϬϭϴͬϬϵͬƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲůĞĂǀĞƐͲĐŶŶͲĂůůĞŐĞĚůǇͲ          EŽKƌŐĂŶŝĐ
ƐƉŝŬŝŶŐͲƉƌĞŐŶĂŶƚͲǁŽŵĂŶƐͲƐŵŽŽƚŚŝĞͲĂďŽƌƚŝŽŶͲƉŝůůͬ                                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬƚŚĞĚĂŝůǇďĞĂƐƚͬϭϬϰϯϲϱϳϰϲϳϭϬϮϲϳϰϵϰϱͲƉƌŽͲƚƌƵŵƉͲ            EŽKƌŐĂŶŝĐ
ĐŽŵŵĞŶƚĂƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲŝƐͲŽƵƚͲĂƚͲĐŶŶͲĂĨƚĞƌͲƌĞƉŽƌƚͲŚĞͲƐůŝƉƉĞĚͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůů    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬ^>ͬϭϬϰϯϲϱϳϱϱϲϭϳϳϭϭϯϬϴϴͲĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲ
ĐŶŶͲƉƵŶĚŝƚͲũĂƐŽŶͲŵŝůůĞƌͲŝƐͲĂĐĐƵƐĞĚͲŝŶͲĂͲĐŽƵƌƚͲĨŝůŝŶŐͲŽĨͲƐůŝƉƉŝŶŐͲŚŝƐͲĞǆͲůŽǀĞƌͲĂŶͲ
ĂďŽƌƚŝŽŶͲƉŝůůͲǁŝƚŚŽƵƚͲŚĞƌͲĐŽŶƐĞŶƚͲƚŚĞͲǁŽŵĂŶͲŚĂĚͲĂŶͲĂĚǀĞƌƐĞͲƌĞĂĐƚŝŽŶͲĂŶĚͲƐĂŝĚͲƐŚĞͲ     EŽKƌŐĂŶŝĐ
ŶĞĂƌůǇͲĚŝĞĚͲƚŽĚĂǇͲŵŝůůĞƌͲƐĂǇƐͲŚĞͲĚĞĐŝĚĞĚͲƚŽͲƐƚĞƉͲĂǁĂǇͲĨƌŽŵͲĐŶŶ                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ϭϱŵŝŶƵƚĞŶĞǁƐ͘ĐŽŵͬĂƌƚŝĐůĞͬϭϱϯϮϮϯϲϮϴͬũĂƐŽŶͲŵŝůůĞƌͲĞǆŝƚƐͲĐŶŶͲƉƌŽͲ            EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲůĞĂǀĞƐͲŝŶͲǁĂŬĞͲŽĨͲĨĂůƐĞͲĂŶĚͲĚĞĨĂŵĂƚŽƌǇͲĂĐĐƵƐĂƚŝŽŶƐͬ                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬĚĂŝůǇƌĞĂĚůŝƐƚ͘ĐŽŵͬĂƌƚŝĐůĞͬũĂƐŽŶͲŵŝůůĞƌͲĞǆŝƚƐͲĐŶŶͲƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲůĞĂǀͲ   EŽKƌŐĂŶŝĐ
ϴϴ                                                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                      EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬƚŚĞůĂƚĞƐƚ͘ĐŽŵͬƐƚŽƌǇͬũĂƐŽŶͲĞǆŝƚƐͲƉƌŽƚƌƵŵƉͲŵŝůůĞƌͲϴϮϵϳϯϯϴ                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƵƐ͘ŐĞŽƐŶĞǁƐ͘ĐŽŵͬƉͬƵƐͬĐĂͬůŽƐͲĂŶŐĞůĞƐͲĐŽƵŶƚǇͬůŽƐͲĂŶŐĞůĞƐͬƌĞƉŽƌƚͲĨŽƌŵĞƌͲ         EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͲĂŝĚĞͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲůŽǀĞƌͲĂďŽƌƚŝŽŶͲƉŝůůͺϭϳϰϬϮϭϳϮ                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƉŽůŝƚŝĐƐ͘ƚƌĞŶĚŽůŝǌĞƌ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞƌͲŽƵƚͲĂƚͲĐŶŶͲĂĨƚĞƌͲƌĞƉŽƌƚͲŚĞͲ      EŽKƌŐĂŶŝĐ
ƐůŝƉƉĞĚͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů                                                      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                                150




ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐ͘ĐŽŵ͘ĂƵͬǁŽƌůĚͬďƌĞĂŬŝŶŐͲŶĞǁƐͬƚƌƵŵƉͲĐĂŵƉĂŝŐŶͲĂŝĚĞͲůĞĂǀĞƐͲĐŶŶͲ           EŽKƌŐĂŶŝĐ
ƵŶĚĞƌͲĐůŽƵĚͬŶĞǁƐͲƐƚŽƌǇͬϳĂĐďϱĨϰĚϴĂĚϭĂϯϰϬϬďϴϳďϲϮϬϮϲϵϴϲĐϰϴ                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůŽŶŐƌŽŽŵ͘ĐŽŵͬĚŝƐĐƵƐƐŝŽŶͬϭϭϴϱϰϴϮͬƚƌƵŵƉͲĐĂŵƉĂŝŐŶͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲ         EŽKƌŐĂŶŝĐ
ĞǆŝƚƐͲĐŶŶͲĂŶĂůǇƐƚͲũŽďͲĂĨƚĞƌͲĂĐĐƵƐĂƚŝŽŶƐ                                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬůŽŶŐƌŽŽŵ͘ĐŽŵͬĚŝƐĐƵƐƐŝŽŶͬϭϭϴϱϰϴϮͬƚƌƵŵƉͲĐĂŵƉĂŝŐŶͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĞǆŝƚƐͲ        EŽKƌŐĂŶŝĐ
ĐŶŶͲĂŶĂůǇƐƚͲũŽďͲĂĨƚĞƌͲĂĐĐƵƐĂƚŝŽŶƐ                                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁŽǁǁĂǇ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĐĂƚĞŐŽƌǇͬŶĞǁƐͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                           EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐ                          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                      EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĞǁƐĚŽŐƐŚĂƌĞ͘ĐŽŵͬĂŵƉͬĂƌƚŝĐůĞͬϱďĂϲĐϬĞϱϭϮϯϭϯĂϮĂϵϱϬϲϯĐĨϬͬ                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŵǇŚƵŐŚĞƐŶĞƚ͘ŚƵŐŚĞƐŶĞƚ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                           EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚĂǁĂŝŝĂŶƚĞů͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƐƚĂƌƚ͘ŶĞǁ͘ƚŽƐŚŝďĂ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                              EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁŝŶĚƐƚƌĞĂŵ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                 EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 17 of




                                                                                                                     STRIPE 0021
Ƶƌů                                                                                   ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉƐ͗ͬͬŵǇĐĐŝ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                          EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƉŽƌƚĂů͘ƚĚƐ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                      EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬĚĂŝůǇƌĞĂĚůŝƐƚ͘ĐŽŵͬĂƌƚŝĐůĞͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲŽƵƚͲĂƚͲĐŶŶͲĂŵŝĚͲĨĂůƐĞͲĂŶĚͲĚĞĨĂŵĂͲ   EŽKƌŐĂŶŝĐ
ϰϱ                                                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŵǇ͘ŐǀƚĐ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                        EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĨϯŶǁƐ͘ĐŽŵͬŶĞǁƐͬǁŚŽŽƉƐͲĐŶŶͲũƵƐƚͲůŽƐƚͲĂŶŽƚŚĞƌͲƉƌŽͲƚƌƵŵƉͲ                    EŽKƌŐĂŶŝĐ
ĐŽŵŵĞŶƚĂƚŽƌͲĚŽǁŶͲƚŚĞͲƐĐĂŶĚĂůͲĐŚƵƚĞͲƚŚĞͲĂͲǀͲĐůƵďͲĂϴďϲϴĨĞϮϵϵϬ                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŚĂǁĂŝŝĂŶƚĞů͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                                    EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͺĐĂŵƉĂŝŐŶͺĂŝĚĞͺũĂƐŽŶͺŵŝůůĞƌͺĞǆŝƚƐͺĐŶŶͺĂŶĂůǇƐƚͲƌƉĞŶƐŬĞŵĐͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŶĞǁƐƌĞůĞĂƐĞƌ͘ĐŽŵͬŶƌͬĨůĂƐŬͬŶĞǁƐƌĞůĞĂƐĞƌ͘ŚŽŵĞͬĞŶͬϮϬϭϴͲϬϵͲϮϯdϬϮ͗ϯϰ͗              EŽKƌŐĂŶŝĐ
ϯϬͬϮϬϭϴͲϬϵͲϮϯdϬϯ͗ϯϰ͗ϯϬͬŶŽŶĞ                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬĞŶ͘ŵŽŐĂǌŶĞǁƐ͘ĐŽŵͬtŽƌůĚͲEĞǁƐͬϭϬϮϴϲϱϴͬ&ŽƌŵĞƌͲƐĞŶŝŽƌͲdƌƵŵƉͲĂŝĚĞͲ:ĂƐŽŶͲ           EŽKƌŐĂŶŝĐ
DŝůůĞƌͲĚƌƵŐŐĞĚͲĂͲǁŽŵĂŶͲŚĞͲŐŽƚͲƉƌĞŐŶĂŶƚͲǁŝƚŚͲĂŶͲ͘Śƚŵů                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                      EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ϭϱŵŝŶƵƚĞŶĞǁƐ͘ĐŽŵͬŚĞĂĚůŝŶĞƐͬϮϬϭϴͬϬϵͬϮϯͬ                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀŝŶŐͲĐŶŶͲĨŽůůŽǁŝŶŐͲ          EŽKƌŐĂŶŝĐ
ĂďŽƌƚŝŽŶͲĂůůĞŐĂƚŝŽŶ                                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                                150




ŚƚƚƉƐ͗ͬͬŶĞǁƐƌĞůĞĂƐĞƌ͘ĐŽŵͬŶƌͬĨůĂƐŬͬŶĞǁƐƌĞůĞĂƐĞƌ͘ŚŽŵĞͬĞŶͬϮϬϭϴͲϬϵͲϮϯdϬϯ͗Ϭϱ͗              EŽKƌŐĂŶŝĐ
ϮϮͬϮϬϭϴͲϬϵͲϮϯdϬϰ͗Ϭϱ͗ϮϮͬŶŽŶĞ                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂŽů͘ĐŽŵͬĂƌƚŝĐůĞͬŶĞǁƐͬϮϬϭϴͬϬϵͬϮϯͬĐŶŶͲĐŽŵŵĞŶƚĂƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲƐƚĞƉƐͲ       EŽKƌŐĂŶŝĐ
ĚŽǁŶͲŽǀĞƌͲĚƌƵŐŐĞĚͲƐƚƌŝƉƉĞƌͲĂůůĞŐĂƚŝŽŶͲĚĞƚĂŝůƐͬϮϯϱϯϵϮϲϵͬ                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ďƌĞĂŬŝŶŐŶĞǁƐƚŝŵĞ͘ĐŽŵͬĨŽƌŵĞƌͲƐĞŶŝŽƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĚƌƵŐŐĞĚͲ        EŽKƌŐĂŶŝĐ
ĂͲƐƚƌŝƉƉĞƌͲŚĞͲŐŽƚͲƉƌĞŐŶĂŶƚͲǁŝƚŚͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͬ                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂĐĐƵƐĞĚͲƐůŝƉƉŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲŐŝƌůĨƌŝĞŶĚй    EŽKƌŐĂŶŝĐ
ϮйϴϬйϵϵƐͲƐŵŽŽƚŚŝĞ                                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĨϯŶǁƐ͘ĐŽŵͬŶĞǁƐͬũĂƐŽŶͲŵŝůůĞƌͲĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲůĞĂǀĞƐͲĐŶŶͲĂĨƚĞƌͲĞǆͲ        EŽKƌŐĂŶŝĐ
ĐůĂŝŵƐͲŚĞͲŐĂǀĞͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲŚƵĨĨƉŽƐƚͲϬϳϳϬϰϳďĞĨϳϴ                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                      EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǇĂŚŽŽ͘ĐŽŵͬŶĞǁƐͬũĂƐŽŶͲŵŝůůĞƌͲĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲϬϱϭϳϰϭϲϱϮ͘Śƚŵů              <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                      EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵͬŝĚͬϭϴϯϳϵϬϯϵϴϮϲ                                                      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŐĂůĂŵĞĚŝĂŶĞǁƐ͘ĐŽŵͬĚƵŶŝĂͬϮϬϬϲϲϯͬŵĂƐƵŬŬĂŶͲƉŝůͲĂďŽƌƐŝͲĚĂůĂŵͲũƵƐͲďƵĂŚͲ         EŽKƌŐĂŶŝĐ
ƐĞůŝŶŐŬƵŚĂŶͲŬŽŵĞŶƚĂƚŽƌͲƉŽůŝƚŝŬͲĐŶŶͲŵƵŶĚƵƌ͘Śƚŵů                                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŵǇǀŝƌĂůŶĞǁƐǁŽƌůĚ͘ŐƋͬϮϬϭϴͬϬϵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂĐĐƵƐĞĚ͘        EŽKƌŐĂŶŝĐ
Śƚŵů                                                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 18 of




                                                                                                                     STRIPE 0022
Ƶƌů                                                                                      ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƌůĚŶĞǁƐϮǇŽƵ͘ĐŽŵͬϮϬϭϴͬϬϵͬĐŶŶͲƉƌŽͲƚƌƵŵƉͲĐŽŶƚƌŝďƵƚŽƌͲũĂƐŽŶͲŵŝůůĞƌ͘             EŽKƌŐĂŶŝĐ
Śƚŵů                                                                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ũĂŶŽƚĂŶĞǁƐ͘ƚŬͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞƌͲĚĞŶŝĞƐͲĚŽƐŝŶŐͲǁŽŵĂŶͲǁŝƚŚ͘Śƚŵů              <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƌĚŶĞǁƐ͘ƚŬͬϮϬϭϴͬϬϵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂĐĐƵƐĞĚ͘Śƚŵů               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƌůĚǀƌĂůŶĞǁƐ͘ŵůͬϮϬϭϴͬϬϵͬĐŶŶƐͲƉƌŽͲƚƌƵŵƉͲĐŽŵŵĞŶƚĂƚŽƌͲũĂƐŽŶͲŵŝůůĞƌ͘             EŽKƌŐĂŶŝĐ
Śƚŵů                                                                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƌůĚǀƌĂůŶĞǁƐ͘ŵůͬϮϬϭϴͬϬϵͬĐŶŶͲƉƌŽͲƚƌƵŵƉͲĐŽŶƚƌŝďƵƚŽƌͲũĂƐŽŶͲŵŝůůĞƌ͘Śƚŵů          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁϮ͘ƉŚŝůůǇ͘ĐŽŵͬƉŚŝůůǇͬŶĞǁƐͬƉŽůŝƚŝĐƐͬƉƌĞƐŝĚĞŶƚŝĂůͬũĂƐŽŶͲŵŝůůĞƌͲĂͲũͲĚĞůŐĂĚŽͲ       EŽKƌŐĂŶŝĐ
ĐŶŶͲĂďŽƌƚŝŽŶͲĂĨĨĂŝƌͲůŽǀĞͲĐŚŝůĚͲƚƌƵŵƉͲƐƚĂĨĨͲϮϬϭϴϬϵϮϯ͘Śƚŵů                                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǀŽĂƚ͘ĐŽͬǀͬŶŽŶƉŽůŝƚŝĐƐͬϮϳϯϴϮϬϮ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬĞůĚŝĂƌŝŽŶǇ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬƉŽƌƚĂǀŽǌͲĚĞͲůĂͲĐĂŵƉĂŶĂͲĚĞͲƚƌƵŵƉͲĂĐƵƐĂĚŽͲĚĞͲ            EŽKƌŐĂŶŝĐ
ƉŽŶĞƌͲƉŝůĚŽƌĂͲĂďŽƌƚŝǀĂͲĞŶͲďĞďŝĚĂͲĚĞͲƐƵͲŶŽǀŝĂͬ                                            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ũĂŶŽƚĂŶĞǁƐ͘ƚŬͬϮϬϭϴͬϬϵͬĐŶŶͲƉƌŽͲƚƌƵŵƉͲĐŽŶƚƌŝďƵƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͺϮϯ͘Śƚŵů          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ũĂŶŽƚĂŶĞǁƐ͘ƚŬͬϮϬϭϴͬϬϵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĂĐĐƵƐĞĚ͘Śƚŵů             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                                   150




                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬhŶŝƚĞĚйϮϬ^ƚĂƚĞƐйϮϬŽĨйϮϬŵĞƌŝĐĂ͍ͬŶǁсϭϵϬϯϰϭϮ                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϯϴϰϵϵϴϮϴϯϳϳϰϳϳϭϳͲĨŽƌŵĞƌͲƚƌƵŵƉͲ                 EŽKƌŐĂŶŝĐ
ĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĚĞŶŝĞƐͲƐƉŝŬŝŶŐͲƐŵŽŽƚŚŝĞͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůůͲďƵƚͲƌĞƐŝŐŶƐͲĐŶŶͲƌŽůĞ        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐƵŶŝƚĞĚ͘ĐŽŵͬũĂƐŽŶͲŵŝůůĞƌͲƉƌŽͲƚƌƵŵƉͲĐŶŶͲŶĞǁƐͬϯϰϴϰϮϲϰϳͬ                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞŶĞǁƐĐŽŵŵĞŶƚĞƌ͘ĐŽŵͬŶĞǁƐͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲ              EŽKƌŐĂŶŝĐ
ĂďŽƌƚŝŽŶͲƉŝůůͲŝŶƚŽͲŐŝƌůĨƌŝĞŶĚƐͲƐŵŽŽƚŚŝĞͬϭϬϮϰϴϭϴ                                          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬhŶŝƚĞĚйϮϬ^ƚĂƚĞƐйϮϬŽĨйϮϬŵĞƌŝĐĂ͍ͬŶǁсϭϵϬϯϳϲϲ                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐŚƋŝƉŶĞǁƐŽŶůŝŶĞ͘ƚŬͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞƌͲƉƌŽͲƚƌƵŵƉͲĐŶŶͲĐŽŶƚƌŝďƵƚŽƌͲ            EŽKƌŐĂŶŝĐ
ůĞĂǀĞƐͲŶĞƚǁŽƌŬͲĂŵŝĚͲĂďŽƌƚŝŽŶͲƉŝůůͲĐůĂŝŵ                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵƐŶ͘ĐŽŵͬĞŶͲƵƐͬŶĞǁƐͬƉŽůŝƚŝĐƐͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲůĞĂǀĞƐͲĐŶŶͲĂĨƚĞƌͲ              EŽKƌŐĂŶŝĐ
ĂďŽƌƚŝŽŶͲĂĐĐƵƐĂƚŝŽŶͬĂƌͲǀhĐϳ                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ϭϱŵŝŶƵƚĞŶĞǁƐ͘ĐŽŵͬĂƌƚŝĐůĞͬϭϱϯϮϰϲϬϬϯͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂĐĐƵƐĞĚͲŽĨͲ              EŽKƌŐĂŶŝĐ
ƐůŝƉƉŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶƚŽͲŐŝƌůĨƌŝĞŶĚƐͲƐŵŽŽƚŚŝĞͬ                                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬĚĂŝůǇƌĞĂĚůŝƐƚ͘ĐŽŵͬĂƌƚŝĐůĞͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲϯϲ   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 19 of




                                                                                                                        STRIPE 0023
Ƶƌů                                                                                  ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵͬŝĚͬϭϴϯϳϵϬϱϭϵϴϬ                                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƉŽůŝƚŽŵŝǆ͘ĐŽŵͬƚĂůŬŝŶŐͲƉŽŝŶƚƐͲŵĞŵŽͬϭϯϴϮϬϯϮͬũĂƐŽŶͲŵŝůůĞƌͲůĞĂǀĞƐͲĐŶŶͲƌŽůĞͲ       EŽKƌŐĂŶŝĐ
ĂĨƚĞƌͲĐůĂŝŵͲŚĞͲŽŶĐĞͲƐƉŝŬĞĚͲĚƌŝŶŬͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůůͬ                                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǇĂŚŽŽ͘ĐŽŵͬůŝĨĞƐƚǇůĞͬƉƌŽͲƚƌƵŵƉͲĐŽŶƚƌŝďƵƚŽƌͲůĞĂǀĞƐͲĐŶŶͲϭϱϮϱϯϲϴϱϮ͘Śƚŵů      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬĐůŝĐŬůĂŶĐĂƐŚŝƌĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲůŽǀĞƌͲ   EŽKƌŐĂŶŝĐ
ĂďŽƌƚŝŽŶͲƉŝůů͘Śƚŵů                                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵ͍ͬƚсϭϱϯϳϳϭϲϵϳϵ                                                      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬϱϬǁŝƌĞ͘ĐŽŵͬEĂƚŝŽŶĂů͍ͬƚсϭϱϯϳϳϯϴϮϲϯ                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵͬŝĚͬϭϴϯϳϵϬϱϱϭϱϬ                                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵͬK>͍ͬƚсϭϱϯϳϳϱϯϮϯϲ                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŝĞ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬ>ͬϴϵϯϬϯϵ                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŝŵĂŐĞƐ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϰϳϬϵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲůĞĨƚͲĐŶŶͲ    EŽKƌŐĂŶŝĐ
ĂŵŝĚͲĂďŽƌƚŝŽŶͲĂůůĞŐĂƚŝŽŶƐͬ                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                               150




                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬϴĐŚ͘ŶĞƚͬŶͬƌĞƐͬϲϳϱϳϵϴ͘Śƚŵů                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƵƐĂ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬ>ͬϯϯϴϵϳϰϭ                                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬhŶŝƚĞĚйϮϬ^ƚĂƚĞƐйϮϬŽĨйϮϬŵĞƌŝĐĂ͍ͬŶǁсϭϵϬϰϭϰϱ                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                     EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬhŶŝƚĞĚйϮϬ^ƚĂƚĞƐйϮϬŽĨйϮϬŵĞƌŝĐĂ͍ͬŶǁсϭϵϬϯϵϭϲ                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬĂŵĞƌŝĐĂŶĂĐƚŝŽŶŶĞǁƐ͘ĐŽŵͬĂƌƚŝĐůĞƐͬĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲĂĐĐƵƐĞĚͲŽĨͲŚŽƌƌŝĨǇŝŶŐͲ       EŽKƌŐĂŶŝĐ
ĂďŽƌƚŝŽŶͲĂůůĞŐĂƚŝŽŶ                                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƉƐϰĨƌĂŶĐĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĂůůĞŐĞĚͲŵŝƐƚƌĞƐƐͲĐůĂŝŵƐͲĞǆͲƚƌƵŵƉͲĂŝĚĞͲƐĞĐƌĞƚůǇͲ      EŽKƌŐĂŶŝĐ
ĚƌƵŐŐĞĚͲŚĞƌ͘Śƚŵů                                                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƐƚĂƌƚ͘ŶĞǁ͘ƚŽƐŚŝďĂ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                              EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁŝŶĚƐƚƌĞĂŵ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                 EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŵĞĚŝĂĐŽŵƚŽĚĂǇ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                  EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 20 of




                                                                                                                    STRIPE 0024
Ƶƌů                                                                                    ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉƐ͗ͬͬŵǇ͘ŐǀƚĐ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                          EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŐůŽďŽďůĞ͘ĐŽŵͬŶĞǁƐͬĐŶŶͲĐŽŵŵĞŶƚĂƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲƐƚĞƉƐͲĚŽǁŶͲŽǀĞƌͲ             EŽKƌŐĂŶŝĐ
ĚƌƵŐŐĞĚͲƐƚƌŝƉƉĞƌͲĂůůĞŐĂƚŝŽŶͲĚĞƚĂŝůƐ                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŵǇĐĐŝ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                            EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚĂǁĂŝŝĂŶƚĞů͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                  EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƉŽƌƚĂů͘ƚĚƐ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                        EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŚŽŵĞ͘ƐƵĚĚĞŶůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                   EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁŽǁǁĂǇ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                           EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƐƚĂƌƚ͘ƚŽƐŚŝďĂ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                    EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŵǇŚƵŐŚĞƐŶĞƚ͘ŚƵŐŚĞƐŶĞƚ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                             EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬĂǌƐƉŽƚ͘ŶĞƚͬƉŽƐƚͬϭϳϴϯϴϱϳϯϬϮϵϬͬƉƌŽͲůŝĨĞͲĚŽĞƐŶƚͲŵĞĂŶͲƚŽͲƚŚĞͲƚƌƵŵƉŝĂŶƐͲǁŚĂƚͲ       EŽKƌŐĂŶŝĐ
ŝƚ                                                                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                                 150




                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬϱϬǁŝƌĞ͘ĐŽŵͬEĂƚŝŽŶĂů͍ͬƚсϭϱϯϳϳϮϬϭϱϭ                                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵ͍ͬƚсϭϱϯϳϳϰϮϭϲϯ                                                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĞďϮϬϭϵ͘ĐŽŵͬϮϬϭϴͬϬϵͬĐŶŶͲĐŽŵŵĞŶƚĂƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲƐƚĞƉƐͲĚŽǁŶ͘               EŽKƌŐĂŶŝĐ
Śƚŵů                                                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŚĂǁĂŝŝĂŶƚĞů͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬŶĞǁƐĞƌͲ                                      EŽKƌŐĂŶŝĐ
ĞǆƚƌƵŵƉͺƐƚĂĨĨĞƌͺĂůůĞŐĞĚůǇͺƐůŝƉƉĞĚͺǁŽŵĂŶͺĂďŽƌƚŝŽŶͺƉͲƌŶĞǁƐĞƌƐǇŶͬĐĂƚĞŐŽƌǇͬŶĞǁƐ            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                       EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵͬdĂůŬŝŶŐнWŽŝŶƚƐнDĞŵŽ͍ͬƚсϭϱϯϳϳϮϬϬϬϳ                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬEĞǁƐǁĞĞŬͬϭϬϰϰϬϮϴϲϴϰϵϲϴϬϵϵϴϰϬͲĨŽƌŵĞƌͲƚƌƵŵƉͲ               EŽKƌŐĂŶŝĐ
ĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲĚĞŶŝĞƐͲƐƉŝŬŝŶŐͲƐŵŽŽƚŚŝĞͲǁŝƚŚͲĂďŽƌƚŝŽŶͲƉŝůůͲďƵƚͲƌĞƐŝŐŶƐͲĐŶŶͲƌŽůĞ      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝǀŽŽǆ͘ĐŽŵͬĞƉͲϮϬϱͲƉƐǇĐŚŝĂƚƌŝƐƚͲďĂŶĚǇͲůĞĞͲǁĂƌŶƐͲƚŚĂƚͲĚŽŶĂůĚͲĂƵĚŝŽƐͲ          EŽKƌŐĂŶŝĐ
ŵƉϯͺƌĨͺϮϴϴϬϯϵϳϵͺϭ͘Śƚŵů                                                                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƐĞǌŶĂŵ͘ŶĂŵĞͬƌƐƐͲĐůĂŶĞŬͲϯϲϱϱϳϲϱϭͬϮϬϭϴͲϬϵͲϮϰͬũĂƐŽŶͲŵŝůůĞƌͲŚĂƐͲďĞĞŶͲ           EŽKƌŐĂŶŝĐ
ĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶͲŵŝƐƚƌĞƐƐͲƐŵŽŽƚŚŝĞ͘Śƚŵů                            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƌŝĞĨƌĞƉŽƌƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬƚƌƵŵƉͲĂŝĚĞͲƐůŝƉƉĞĚͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶƚŽͲƐƚƌŝƉƉĞƌͲƐͲ   EŽKƌŐĂŶŝĐ
ƐŵŽŽƚŚŝĞͲĂĨƚĞƌͲŐĞƚƚŝŶŐͲŚĞƌͲƉƌĞŐŶĂŶƚͲϱϵϯϮϳϴϰ͘Śƚŵů                                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 21 of




                                                                                                                      STRIPE 0025
Ƶƌů                                                                             ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
                                                                                EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶƚŵĂŐϮϰ͘ĐŽŵͬϮϬϭϴͬϬϵͬŚŽůĚͲǇŽƵƌͲďƌĞĂƚŚͲƐĂƚƵƌĚĂǇ͘Śƚŵů                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶǀĞƐƚŽƌǀŝůůĂŐĞ͘ĐŽŵͬƐŵďĚ͘ĂƐƉ͍                                       EŽKƌŐĂŶŝĐ
ŵďсϰϮϴϴΘŵŝĚсϭϴϲϳϳϯϲϰΘŵŶсϯϯϰϵϮϯΘƉƚсŵƐŐ                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ũĂŶŽƚĂŶĞǁƐ͘ƚŬͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞƌͲĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲůĞĂǀĞƐ͘Śƚŵů     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŝŶ͘ƐƚǇůĞ͘ǇĂŚŽŽ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵƉͲĞŵƉůŽǇĞĞͲĂĐĐƵƐĞĚͲƐŶĞĂŬŝŶŐͲϬϵϰϲϬϬϴϳϰ͘    EŽKƌŐĂŶŝĐ
Śƚŵů                                                                            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƵŬͬƌĞƉŽƌƚƐͬĂϮϯϯϵϯϬϬϳͬũĂƐŽŶͲŵŝůůĞƌͲĂďŽƌƚŝŽŶͲƉŝůůͲ   EŽKƌŐĂŶŝĐ
ƐŵŽŽƚŚŝĞͲĂĐĐƵƐĂƚŝŽŶƐͬ                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŐĂƌĚĞŶǁĞď͘ĐŽŵͬĚŝƐĐƵƐƐŝŽŶƐͬϱϰϵϬϭϴϳͬǁŽǁͲƚŚŝƐͲŝƐͲƌĞĂůůǇͲďĞŝŶŐͲĂͲ       EŽKƌŐĂŶŝĐ
ŚĂƌĚĐŽƌĞͲĂŶƚŝͲĐŚŽŝĐĞƌ                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵƐŶ͘ĐŽŵͬĞƐͲƵƐͬŶŽƚŝĐŝĂƐͬĞƐƚĂĚŽƐͲƵŶŝĚŽƐͬƉŽƌƚĂǀŽǌͲĚĞͲůĂͲĐĂŵƉĂйϯй
ϭĂͲĚĞͲƚƌƵŵƉͲĂĐƵƐĂĚŽͲĚĞͲƉŽŶĞƌͲƉйϯйůĚŽƌĂͲĂďŽƌƚŝǀĂͲĞŶͲďĞďŝĚĂͲĚĞͲƐƵͲŶŽǀŝĂͬĂƌͲ   EŽKƌŐĂŶŝĐ
ǇƚhƵ                                                                         <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬĞŶĞǁƐ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬ>ͬϰϬϲϲϴϴϱ                                         <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƵƐĂ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬ>ͬϯϯϵϮϴϭϭ                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                EŽKƌŐĂŶŝĐ
                                                                                                                                                                          150




ŚƚƚƉƐ͗ͬͬƵŬ͘ŶĞǁƐ͘ǇĂŚŽŽ͘ĐŽŵͬĞǆͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲϭϮϱϳϬϰϮϳϬ͘Śƚŵů             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǇĂŚŽŽ͘ĐŽŵͬŶĞǁƐͬĞǆͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲϭϮϱϳϬϰϲϲϯ͘Śƚŵů            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ĂůŝĂŶǌĂŝŶĨŽƌŵĂƚŝǀĂ͘ŶĞƚͬϮϬϭϴͬϬϵͬƉŽƌƚĂǀŽǌͲĚĞͲůĂͲĐĂŵƉĂŶĂͲĚĞͲƚƌƵŵƉͲ      EŽKƌŐĂŶŝĐ
ĂĐƵƐĂĚŽ͘Śƚŵů                                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƉƌĞŶƐĂƌŝŽƚŝƌĞƚĂŝů͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϰͬĐŶŶͲĐŽŵŵĞŶƚĂƚŽƌͲƐƚĞƉƐͲĚŽǁŶͲĚĞŶŝĞƐͲ      EŽKƌŐĂŶŝĐ
ƐůŝƉƉŝŶŐͲĂďŽƌƚŝŽŶͲƉŝůůͲƚŽ͘Śƚŵů                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŵǇ͘ŐǀƚĐ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĐĂƚĞŐŽƌǇͬŶĞǁƐͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                    EŽKƌŐĂŶŝĐ
ĐŶŶͺŶĞĞĚƐͺƉƌŽƚƌƵŵƉͺǀŽŝĐĞƐͺďƵƚͺŚĂƐͺĂͺŚĂƌĚͺƚŝŵĞͺŬĞĞƉͲƌƉĞŶƐŬĞŵĐ                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŚŽŵĞ͘ƐƵĚĚĞŶůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĐĂƚĞŐŽƌǇͬŶĞǁƐͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ             EŽKƌŐĂŶŝĐ
ĐŶŶͺŶĞĞĚƐͺƉƌŽƚƌƵŵƉͺǀŽŝĐĞƐͺďƵƚͺŚĂƐͺĂͺŚĂƌĚͺƚŝŵĞͺŬĞĞƉͲƌƉĞŶƐŬĞŵĐ                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁŽǁǁĂǇ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĐĂƚĞŐŽƌǇͬŶĞǁƐͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ                     EŽKƌŐĂŶŝĐ
ĐŶŶͺŶĞĞĚƐͺƉƌŽƚƌƵŵƉͺǀŽŝĐĞƐͺďƵƚͺŚĂƐͺĂͺŚĂƌĚͺƚŝŵĞͺŬĞĞƉͲƌƉĞŶƐŬĞŵĐ                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŵĞĚŝĂĐŽŵƚŽĚĂǇ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĐĂƚĞŐŽƌǇͬŶĞǁƐͬĂƌƚŝĐůĞͬǀĂƌŝĞƚǇͲ              EŽKƌŐĂŶŝĐ
ĐŶŶͺŶĞĞĚƐͺƉƌŽƚƌƵŵƉͺǀŽŝĐĞƐͺďƵƚͺŚĂƐͺĂͺŚĂƌĚͺƚŝŵĞͺŬĞĞƉͲƌƉĞŶƐŬĞŵĐ                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ĂƌĚŝŶĂ͘ŶĞǁƐͬĂƌƚŝĐůĞͬϮϬϭϴͺϬϵͺϮϰͺϵϮϬϬϲϭϳϳϯͺĞǆͲĂƐƐĞƐƐŽƌͲĚĞͲŝŵƉƌĞŶƐĂͲ    EŽKƌŐĂŶŝĐ
ĚĞͲƚƌƵŵƉͲĂĐƵƐĂĚŽͲĚĞͲƉƌŽǀŽĐĂƌͲĂďŽƌƚŽͲĂͲƵŵĂͲŵƵůŚĞƌͲƋƵĞͲĂůĞŐĂĚĂŵĞŶƚĞͲĞŶŐƌĂǀŝĚŽƵ    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĚĞƉƵƚǇͲĂŐͲƌŽĚͲƌŽƐĞŶƐƚĞŝŶͲƌĞƐŝŐŶƐͬ                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                    Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 22 of




                                                                                                               STRIPE 0026
Ƶƌů                                                                                 ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ĐŽŵͬŶͬh^ͬϭǌũϵƚŵϮůĨŚͬZŽĚͲZŽƐĞŶƐƚĞŝŶͲƚŽͲDĞĞƚͲdƌƵŵƉͲ           EŽKƌŐĂŶŝĐ
dŚƵƌƐĚĂǇͲ^ƚĂƚƵƐͲĂƐ͘Śƚŵ                                                              <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ƵƐͬŶͬh^ͬϭǌũϵƚŵϮůĨŚͬZŽĚͲZŽƐĞŶƐƚĞŝŶͲƚŽͲDĞĞƚͲdƌƵŵƉͲ            EŽKƌŐĂŶŝĐ
dŚƵƌƐĚĂǇͲ^ƚĂƚƵƐͲĂƐ͘Śƚŵ                                                              <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ĐŽŵ͘ĂƵͬŶͬh^ͬϭǌũϵƚŵϮůĨŚͬZŽĚͲZŽƐĞŶƐƚĞŝŶͲƚŽͲDĞĞƚͲ              EŽKƌŐĂŶŝĐ
dƌƵŵƉͲdŚƵƌƐĚĂǇͲ^ƚĂƚƵƐͲĂƐ͘Śƚŵ                                                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶŽƚŝĐŝĂƐĂŽŵŝŶƵƚŽ͘ĐŽŵͬŵƵŶĚŽͬϭϬϴϳϭϰϲͬŵĞŵďƌŽͲĚĞͲĐĂŵƉĂŶŚĂͲĚĞͲ               EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͲĂďĂŶĚŽŶĂͲĐŶŶͲĂƉŽƐͲĂĐƵƐĂĐŽĞƐ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ƵƐͬŶͬh^ͬϭǌũϵƚŵϮůĨĐͬEĂƚŝŽŶĂůͲZĞǀŝĞǁͲZĞƉŽƌƚĞƌͲ                EŽKƌŐĂŶŝĐ
ƉŽůŽŐŝǌĞƐͲKǀĞƌͲ&ĂůƐĞͲůĂŝŵͲŐĂŝŶƐƚ͘Śƚŵ                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ĐŽ͘ƵŬͬŶͬh^ͬϭǌũϵƚŵϮůĨĐͬEĂƚŝŽŶĂůͲZĞǀŝĞǁͲZĞƉŽƌƚĞƌͲ             EŽKƌŐĂŶŝĐ
ƉŽůŽŐŝǌĞƐͲKǀĞƌͲ&ĂůƐĞͲůĂŝŵͲŐĂŝŶƐƚ͘Śƚŵ                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐŶĞǁƐŝ͘ĐŽŵͬdĂůŬŝŶŐнWŽŝŶƚƐнDĞŵŽ͍ͬƚсϭϱϯϳϳϵϯϰϮϮ                                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬϭϭϵϬŬĞǆ͘ŝŚĞĂƌƚ͘ĐŽŵͬĨĞĂƚƵƌĞĚͬďŝůůͲĐƵŶŶŝŶŐŚĂŵͬĐŽŶƚĞŶƚͬϮϬϭϴͲϬϵͲϮϰͲĨŽƌŵĞƌͲ      EŽKƌŐĂŶŝĐ
ƚƌƵŵƉͲĐĂŵƉĂŝŐŶͲƐƉŽŬĞƐŵĂŶͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͬ                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŚĞĂƌƚ͘ĐŽŵͬĐŽŶƚĞŶƚͬϮϬϭϴͲϬϵͲϮϰͲĨŽƌŵĞƌͲƚƌƵŵƉͲĐĂŵƉĂŝŐŶͲƐƉŽŬĞƐŵĂŶͲ          EŽKƌŐĂŶŝĐ
ĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲǁŽŵĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͬ                                            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬƌƵ͘ŽǆƵ͘ĂǌͬǁŽƌůĚͬϮϳϲϱϵϴ                                                      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                              150




                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶĞǁƐǀŝĚĞŽ͘ƐƵͬǀŝĚĞŽͬϵϯϵϲϬϮϴ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬĞďůŶĞǁƐ͘ĐŽŵͬǀŝĚĞŽͬƌĞƉŽƌƚͲĞǆͲƚƌƵŵƉͲĂŝĚĞͲƐƉŝŬĞĚͲǁŽŵĂŶƐͲĚƌŝŶŬͲĂďŽƌƚŝŽŶͲƉŝůůͲ   EŽKƌŐĂŶŝĐ
ϱϭϬϳϴϯ                                                                              <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬƐĂǇͲŵŽǀĞ͘ŽƌŐͬĐŽŵĞƉůĂǇ͘ƉŚƉ͍ĐŽŵĞŝĚсϭϴϴϴϯϳϳ                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŝŵŐƌŝĚ͘ŶĞƚͬƉŽƐƚͬϭϴϳϲϬϬϭϴϵϳϰϲϳϱϲϳϭϵϲͺϯϳϳϵϵϬϴϭϰϳ                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŵůŵͲůĞǇƐĂŶ͘ƌƵͬƚŽƉͬďĞůůĂͺŵŽƌĞƚƚŝͺƉƌĞƚƚǇͺďĂďĞͺǁŝƐŚ                         <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝŬŚůŽ͘ĐŽŵͬǁĂƚĐŚͬǇƚͺ^ŝƉǇũƵϰ'D                                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ƵƐͬŶͬh^ͬϭǌũϵƚŵϯŽƉŵͬ&ŽƌŵĞƌͲŽŶĂůĚͲdƌƵŵƉͲ^ƚĂĨĨĞƌͲ             EŽKƌŐĂŶŝĐ
:ĂƐŽŶͲDŝůůĞƌͲĐĐƵƐĞĚͲKĨ͘Śƚŵ                                                         <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬƚŚĞůĂƚĞƐƚ͘ĐŽŵͬƐƚŽƌǇͬũĂƐŽŶͲƚƌƵŵƉͲŵŝůůĞƌͲĂďŽƌƚŝŽŶͲϴϯϮϱϯϰϳ                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬƚĞůĞǌŬŽƉĞ͘ĐŽŵͬ/ŶƚĞƌĞƐƚŝŶŐͬ/ŶƚĞƌĞƐƚŝŶŐͬϭϭϵϰϯϯϭϴͬĨŽƌŵĞƌͲƚƌƵŵƉͲƐƚĂĨĨĞƌͲũĂƐŽŶͲ   EŽKƌŐĂŶŝĐ
ŵŝůůĞƌͲĂĐĐƵƐĞĚͲŽĨͲƐůŝƉƉŝŶŐͲŵŝƐƚƌĞƐƐͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůů                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                        Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 23 of




                                                                                                                   STRIPE 0027
Ƶƌů                                                                                      ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉ͗ͬͬŬĂŶĐƌƵŵ͘ĐŽŵͬƉŽƐƚͬϭϳϴϲϲϳϱϮϮϴϲϰͬũĂƐŽŶͲŵŝůůĞƌͲŝƐͲƚŚĞͲƚǇƉĞͲŽĨͲĐŽŶƐĞƌǀĂƚŝǀĞͲ           EŽKƌŐĂŶŝĐ
ǁŚŽ                                                                                      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŬĞ͘ƚƌĞŶĚůŝ͘ŶĞƚͬŵĞůĂŶŝĂͲƚƌƵŵƉͲůŽƐĞƐͲĨŽŽƚŝŶŐͲĨĞĞĚŝŶŐͲďĂďǇͲĞůĞƉŚĂŶƚƐͲŝŶͲ            EŽKƌŐĂŶŝĐ
ŶĂŝƌŽďŝͬĚǁϴ,ǆͺW:Ƶũϯ>ǇDdKϰǌϭϬE<ŵ'ϮŬ,Dͬ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬĐĂ͘ƚƌĞŶĚůŝ͘ŶĞƚͬƵƉĚĂƚĞͲƉŽůŝĐĞͲŝĚĞŶƚŝĨǇͲϯͲƉĞŽƉůĞͲŬŝůůĞĚͲŝŶͲĐƌĂƐŚͲŶŽƌƚŚͲŽĨͲ         EŽKƌŐĂŶŝĐ
ŐƵĞůƉŚͬĚũ<ĞϱƐĂͺŬϵKĚ/Dͬ                                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁϯϲϬ͘ĐŽŵͬĂƌƚŝĐůĞƐͬϭϬϵϮϱϭϬ                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬĞŶ͘ŵŽŐĂǌŶĞǁƐ͘ĐŽŵͬtŽƌůĚͲEĞǁƐͬϭϬϱϬϳϵϯͬ&ŽƌŵĞƌͲƐĞŶŝŽƌͲdƌƵŵƉͲĂŝĚĞͲ:ĂƐŽŶͲ              EŽKƌŐĂŶŝĐ
DŝůůĞƌͲƐƵĞƐͲǁĞďƐŝƚĞͲǁŚŽͲƚĞĂŵĞĚͲƵƉͲǁŝƚŚͲŚŝƐͲĞǆͲ͘Śƚŵů                                      <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬŐůŽďĂůŝǌĂƚŝŽŶ͘ĞŝŶŶĞǁƐ͘ĐŽŵͬĂƌƚŝĐůĞͬϰϲϱϭϴϳϱϰϮͬůŝǀĞ                                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ϭϱŵŝŶƵƚĞŶĞǁƐ͘ĐŽŵͬĂƌƚŝĐůĞͬϭϱϰϯϳϱϮϮϱͬũĂƐŽŶͲŵŝůůĞƌͲĨŝůĞƐͲϭϬϬŵͲ                  EŽKƌŐĂŶŝĐ
ĚĞĨĂŵĂƚŝŽŶͲƐƵŝƚͲĂŐĂŝŶƐƚͲŐŝǌŵŽĚŽͲŵĞĚŝĂͲŐƌŽƵƉͬ                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĐŽŽƉŶĞƐƚ͘ĐŽŵͬƵƐĞƌͬ<&/>ͬϭϬϱϮϬϮϳϬϭϴϯϮϬϮϰϴϴϯϮͲĚĂŝůǇͲďĞĂƐƚͲĨŽƌŵĞƌͲ
ƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲƐƵĞĚͲŐŝǌŵŽĚŽͲŵĞĚŝĂͲŐƌŽƵƉͲĨŽƌͲϭϬϬͲŵŝůůŝŽŶͲŽŶͲŵŽŶĚĂǇͲ
ĐůĂŝŵŝŶŐͲŽŶĞͲŽĨͲŝƚƐͲŶĞǁƐͲƐŝƚĞƐͲĐŽůůƵĚĞĚͲǁŝƚŚͲŚŝƐͲĞǆͲůŽǀĞƌͲƚŽͲƉůĂŶƚͲĂͲĨĂůƐĞͲƐƚŽƌǇͲƚŚĂƚͲ   EŽKƌŐĂŶŝĐ
ŚĞͲƐůŝƉƉĞĚͲĂŶͲĂďŽƌƚŝŽŶͲƉŝůůͲŝŶƚŽͲƚŚĞͲƐŵŽŽƚŚŝĞͲŽĨͲĂͲƉƌĞŐŶĂŶƚͲƐƚƌŝƉƉĞƌ                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵĞĚŝĂŐĂǌĞƌ͘ĐŽŵͬϭϴϭϬϭϱͬƉϭϴ                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                                   150




ŚƚƚƉ͗ͬͬǁǁǁ͘ŵǇŚĞĂĚůŝŶĞǌ͘ĐŽŵͬϯϳϮϬϯϯϭϳͬ:ĂƐŽŶͲDŝůůĞƌͲĨŝůĞƐͲϭϬϬDͲĚĞĨĂŵĂƚŝŽŶͲƐƵŝƚͲ             EŽKƌŐĂŶŝĐ
ĂŐĂŝŶƐƚͲ'ŝǌŵŽĚŽͲDĞĚŝĂͲ'ƌŽƵƉͬ                                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ďƌĞĂŬŝŶŐŶĞǁƐƚŝŵĞ͘ĐŽŵͬĨŽƌŵĞƌͲƐĞŶŝŽƌͲƚƌƵŵƉͲĂŝĚĞͲũĂƐŽŶͲŵŝůůĞƌͲƐƵĞƐͲ              EŽKƌŐĂŶŝĐ
ǁĞďƐŝƚĞͲǁŚŽͲƚĞĂŵĞĚͲƵƉͲǁŝƚŚͲŚŝƐͲĞǆͲĨŽƌͲĨĂůƐĞͲĂƌƚŝĐůĞͬ                                     <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                         EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬϮϵƌƵ͘ŶĞƚͬƉƵͬĞŶŐůŝƐŚͬϭϳϬϭϰϴϲϲϯͬ                                                   <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇĐĂůůĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬϭϲͬũĂƐŽŶͲŵŝůůĞƌͲŐŝǌŵŽĚŽͲůĂǁƐƵŝƚͲĂďŽƌƚŝŽŶͲ            EŽKƌŐĂŶŝĐ
ƐƚƌŝƉƉĞƌͬ                                                                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĨŽůůŽǁŶĞǁƐ͘ĐŽŵͬĞǆǁŚͲĐŽŵŵƐͲĚŝƌĞĐƚŽƌͲũĂƐŽŶͲŵŝůůĞƌͲƐƵĞƐͲŐŝǌŵŽĚŽͲŽǀĞƌͲ           EŽKƌŐĂŶŝĐ
ĐƵƐƚŽĚǇͲďĂƚƚůĞͲƐƚŽƌǇͲϱϬďǁĞ                                                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽƵƌŵŝĚůĂŶĚ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲ                    EŽKƌŐĂŶŝĐ
ŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶŚƌĞŐŝƐƚĞƌ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲ                    EŽKƌŐĂŶŝĐ
ŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞŝŶƚĞůůŝŐĞŶĐĞƌ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲ              EŽKƌŐĂŶŝĐ
ŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůŵƚŽŶůŝŶĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚŚĞͲǁƌĂƉͬĂƌƚŝĐůĞͬ&ŽƌŵĞƌͲEEͲ                     EŽKƌŐĂŶŝĐ
ŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲDŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲϭϯϯϭϬϴϰϮ͘ƉŚƉ                                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 24 of




                                                                                                                        STRIPE 0028
Ƶƌů                                                                                 ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ƵƐͬŶͬh^ͬϭǌũĂĂϱƋƋŐƉͬ&ŽƌŵĞƌͲEEͲŽŶƚƌŝďƵƚŽƌͲ:ĂƐŽŶͲ            EŽKƌŐĂŶŝĐ
DŝůůĞƌͲ^ƵĞƐͲ'ŝǌŵŽĚŽͲKǀĞƌ͘Śƚŵ                                                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬŝŶƐŝĚĞ͘ĐŽŵͬĐĂŵƉĂŝŐŶƐͬŝŶƐŝĚĞͲŵĞĚŝĂͲϮϬϭϴͲϭϬͲϭϲͲϵϭϱϰͬƐĞĐƚŝŽŶƐͬͲϲϯϮϰϯ           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ƵƐͬŶͬŶƚĞƌƚĂŝŶŵĞŶƚͬϭǌũĂĂϱƋƐƌϮͬǆͲEEͲŽŶƚƌŝďƵƚŽƌͲ           EŽKƌŐĂŶŝĐ
:ĂƐŽŶͲDŝůůĞƌͲ^ƵŝŶŐͲ'ŝǌŵŽĚŽͲDĞĚŝĂ͘Śƚŵ                                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ĐŽŵͬŶͬŶƚĞƌƚĂŝŶŵĞŶƚͬϭǌũĂĂϱƋƐƌϮͬǆͲEEͲŽŶƚƌŝďƵƚŽƌͲ          EŽKƌŐĂŶŝĐ
:ĂƐŽŶͲDŝůůĞƌͲ^ƵŝŶŐͲ'ŝǌŵŽĚŽͲDĞĚŝĂ͘Śƚŵ                                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ϭϱŵŝŶƵƚĞŶĞǁƐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬŐŽƐƐŝƉͬϮϬϭϴͬϭϬͬϭϲͬ                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁϮ͘ƉŚŝůůǇ͘ĐŽŵͬƉŚŝůůǇͬŶĞǁƐͬƉŽůŝƚŝĐƐͬũĂƐŽŶͲŵŝůůĞƌͲĂͲũͲĚĞůŐĂĚŽͲĐŶŶͲŐŝǌŵŽĚŽͲ   EŽKƌŐĂŶŝĐ
ůĂǁƐƵŝƚͲĂďŽƌƚŝŽŶͲĂĨĨĂŝƌͲůŽǀĞͲĐŚŝůĚͲƚƌƵŵƉͲƐƚĂĨĨͲϮϬϭϴϭϬϭϳ͘Śƚŵů                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵĞĚŝĂŐĂǌĞƌ͘ĐŽŵͬϭϴϭϬϭϴͬƉϭϵ                                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬǁǁǁ͘ϵϮƚĞĐŚŶĞǁƐ͘ƚŬͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞƌͲĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲƐƵĞƐ͘Śƚŵů           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬĞŶ͘ǌŝĐŽƐ͘ĐŽŵͬƚĞĐŚͬŝϯϭϬϰϱϴϮϯͲ:ĂƐŽŶͲDŝůůĞƌͲĨŽƌŵĞƌͲdƌƵŵƉͲĂŝĚĞͲƐƵĞƐͲtŝůůͲ        EŽKƌŐĂŶŝĐ
DĞŶĂŬĞƌͲŽĨͲŚĂƉŽͲdƌĂƉͲ,ŽƵƐĞͲƉŽĚĐĂƐƚͲŽǀĞƌͲƚǁĞĞƚ͘Śƚŵů                                 <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁŽŶŬĞƚƚĞ͘ĐŽŵͬǁŽŶŬĂŐĞŶĚĂͲĨŽƌͲĨƌŝͲŽĐƚͲϭϵͲϮϬϭϴ                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                                                              150




ŚƚƚƉƐ͗ͬͬŶĞǁƐƌĞůĞĂƐĞƌ͘ĐŽŵͬŶƌͬĨůĂƐŬͬŶĞǁƐƌĞůĞĂƐĞƌ͘ŚŽŵĞͬĞŶͬϮϬϭϴͲϭϬͲϮϯdϬϬ͗Ϭϲ͗            EŽKƌŐĂŶŝĐ
ϮϭͬϮϬϭϴͲϭϬͲϮϯdϬϭ͗Ϭϲ͗ϮϭͬŶŽŶĞ                                                         <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵƐŶ͘ĐŽŵͬĞŶͲƵƐͬŶĞǁƐͬŽƉŝŶŝŽŶͬĂƚƚĂĐŬͲŽĨͲƚŚĞͲƌŝŐŚƚͲǁŝŶŐͲƐŶŽǁĨůĂŬĞƐͬĂƌͲ      EŽKƌŐĂŶŝĐ
K<Wǁ                                                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵƐŶ͘ĐŽŵͬĞŶͲŐďͬŶĞǁƐͬǁŽƌůĚͬĂƚƚĂĐŬͲŽĨͲƚŚĞͲƌŝŐŚƚͲǁŝŶŐͲƐŶŽǁĨůĂŬĞƐͬĂƌͲ        EŽKƌŐĂŶŝĐ
K>DĨǀ                                                                             <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                    EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŵĚď͘ĐŽŵͬŶĞǁƐͬŶŝϲϮϮϱϱϯϴϳ                                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇĐĂůůĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬϯϬͬĂĨƚĞƌŶŽŽŶͲŵŝƌƌŽƌͲĞǆͲǁĂƐŚŝŶŐƚŽŶͲƌĞƉŽƌƚĞƌͲ     EŽKƌŐĂŶŝĐ
ŚĂƐͲŵŽƐƚͲĂŶŶŽǇŝŶŐͲŝĚĞĂͲĞǀĞƌͲĨŽƌͲǁŚŝƚĞͲŚŽƵƐĞͲďƌŝĞĨŝŶŐƐͬ                              <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬŶů͘ƚƌĞŶĚůŝ͘ŶĞƚͬĐŶŶͲǀŝŶĚƚͲƚƌƵŵƉͲƐƉŽƚũĞͲƌĂĐŝƐƚŝƐĐŚͲĞŶͲǁĞŝŐĞƌƚͲƵŝƚͲƚĞͲ         EŽKƌŐĂŶŝĐ
ǌĞŶĚĞŶͬĚƐƵĐϰŵhĂƚƚϴϵϳ,DĂ<,ϳyhŬ^:'ď^Dͬ                                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƵǆ͘ĐŽůŽƌĂĚŽĂŶ͘ĐŽŵͬƐƚŽƌǇͬŶĞǁƐͬƉŽůŝƚŝĐƐͬŽŶƉŽůŝƚŝĐƐͬϮϬϭϴͬϭϮͬϭϬͬƌĞũĞĐƚĞĚͲ       EŽKƌŐĂŶŝĐ
ǁŚŝƚĞͲŚŽƵƐĞͲũŽďͲŽĨĨĞƌƐͬϮϮϲϳϬϵϮϬϬϮͬ                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬƵǆ͘ĚĞƐŵŽŝŶĞƐƌĞŐŝƐƚĞƌ͘
ĐŽŵͬƐƚŽƌǇͬŶĞǁƐͬƉŽůŝƚŝĐƐͬŽŶƉŽůŝƚŝĐƐͬϮϬϭϴͬϭϮͬϭϬͬƌĞũĞĐƚĞĚͲǁŚŝƚĞͲŚŽƵƐĞͲũŽďͲ             EŽKƌŐĂŶŝĐ
ŽĨĨĞƌƐͬϮϮϲϳϬϵϮϬϬϮͬ                                                                  <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬϮϬϭϵͬϬϭͬϬϰͬŵĞĚŝĂͲĐŽŵƉĂŶǇͲĨŝƌĞƐͲďĂĐŬͲĂƚͲĞǆͲƚƌƵŵƉͲƐƚĂĨĨĞƌƐͲ       EŽKƌŐĂŶŝĐ
ϭϬϬŵͲƐƵŝƚͲŽǀĞƌͲƐƚƌŝƉƉĞƌͲĂďŽƌƚŝŽŶͲƌĞƉŽƌƚͬ                                            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                                                                        Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 25 of




                                                                                                                   STRIPE 0029
Ƶƌů                                                                                ZĞŵĂƌŬƐ       EŽƚĞƐ   dŝƚůĞ   dŽƚĂůWĞƌDŽŶƚŚ
                                                                                   EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽŶĞŶĞǁƐƉĂŐĞ͘ĐŽŵͬƚŽƉŝĐͬďŽƌƚŝŽŶͺŝůů͘Śƚŵ                                <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŵĂŝůŽŶƐƵŶĚĂǇ͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞͲϲϲϲϳϵϯϵͬdƌƵŵƉͲĐĂůůĞĚͲdŽŵͲƌĂĚǇͲ        EŽKƌŐĂŶŝĐ
ďŝƌƚŚĚĂǇͲũŽŬĞͲ/ǀĂŶŬĂͲĐŚŽƐĞͲ:ĂƌĞĚ͘Śƚŵů                                              <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ďƌĞĂŬŝŶŐŶĞǁƐƚŝŵĞ͘ĐŽŵͬƚƌƵŵƉͲĐĂůůĞĚͲƚŽŵͲďƌĂĚǇͲĨŽƌͲŚŝƐͲďŝƌƚŚĚĂǇͲƚŽͲũŽŬĞͲ   EŽKƌŐĂŶŝĐ
ƚŚĂƚͲŝǀĂŶŬĂͲĐŚŽƐĞͲũĂƌĞĚͬ                                                           <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƋŽƐŚĞ͘ĐŽŵͬƚŚĞͲĚĂŝůǇͲďĞĂƐƚͬĂƐĂǁŝŶͲƐƵĞďƐĂĞŶŐͲͬĨŽƌŵĞƌͲƚƌƵŵƉͲĂŝĚĞͲ          EŽKƌŐĂŶŝĐ
ƐƵďƉŽĞŶĂƐͲƌĞƉŽƌƚĞƌƐͲŝŶͲĚĞĨĂŵĂƚŝŽͬϮϳϲϭϭϴϮϯ                                          <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬĞŶ͘ŵŽŐĂǌŶĞǁƐ͘ĐŽŵͬtŽƌůĚͲEĞǁƐͬϭϭϯϯϳϭϵͬ&ŽƌŵĞƌͲǁŽƌŬĞƌͲŽŶͲdƌƵŵƉƐͲ               EŽKƌŐĂŶŝĐ
ĐĂŵƉĂŝŐŶͲƐƵĞƐͲƚŽͲŚĂǀĞͲ>>ͲŝƚƐͲŶŽŶĚŝƐĐůŽƐƵƌĞͲĂŐƌĞĞŵĞŶƚƐͲ͘Śƚŵů                       <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ďƌĞĂŬŝŶŐŶĞǁƐƚŝŵĞ͘ĐŽŵͬĨŽƌŵĞƌͲǁŽƌŬĞƌͲŽŶͲƚƌƵŵƉƐͲĐĂŵƉĂŝŐŶͲƐƵĞƐͲƚŽͲ          EŽKƌŐĂŶŝĐ
ŚĂǀĞͲĂůůͲŝƚƐͲŶŽŶĚŝƐĐůŽƐƵƌĞͲĂŐƌĞĞŵĞŶƚƐͲĚĞĐůĂƌĞĚͲŝůůĞŐĂůͬ                            <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǀŝĚĞŽ͘ďĞǇĂǌ͘ĂǌͬǀŝĞǁͬϮϲϲϲϲϱϰϳͬǆͲ
dƌƵŵƉнĂŝĚĞн:ĂƐŽŶнDŝůůĞƌнƋƵŝƚƐнEEнĂĨƚĞƌнďĞŝŶŐнĂĐĐƵƐĞĚнŽĨнƐŶĞĂŬŝŶŐнĂďŽƌƚŝŽŶнƉŝ      EŽKƌŐĂŶŝĐ
ůůнƚŽнŵŝƐƚƌĞƐƐ͘                                                                    <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                   EŽKƌŐĂŶŝĐ
ŚƚƚƉ͗ͬͬŶǇ͘ƵƐĐŚŝŶĂƉƌĞƐƐ͘ĐŽŵͬƐƉŽƚůŝŐŚƚͬϮϬϭϲͬϭϮͲϮϳͬϭϭϬϰϭϲ͘Śƚŵů                        <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
                                                                                   EŽKƌŐĂŶŝĐ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŵĚď͘ĐŽŵͬŶĞǁƐͬŶŝϲϮϰϯϴϵϰϵ                                               <ĞǇǁŽƌĚƐ                                    ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƉŽůŝƚŝĐŽ͘ĐŽŵͬŶĞǁƐůĞƚƚĞƌƐͬƉůĂǇďŽŽŬͬϮϬϭϴͬϬϵͬϮϮͬŚŽůĚͲǇŽƵƌͲďƌĞĂƚŚͲ
                                                                                                                                                                             150




ƐĂƚƵƌĚĂǇͲϯϬϵϲϰϯ                                                                    EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬйϮйϴϬйϵϴĂŶƚŚŽŶǇͲďŽƵƌĚĂŝŶͲƉĂƌƚƐͲƵŶŬŶŽǁŶйϮйϴϬй
ϵϵͲƉƌĞŵŝĞƌĞͲŚŽƐƚͲǁŚŽͲǁĂƐͲƚŽƵŐŚͲƐŚǇͲĂŶĚͲƚĂƵŐŚƚͲǁŽƌůĚͲďĞͲŐŽŽĚͲŐƵĞƐƚ                  EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ĂǌƚĞĐĂĂŵĞƌŝĐĂ͘ĐŽŵͬŶŽƚĂƐͬŶŽƚŝĐŝĂƐͬϮϵϴϱϲϴͬũĂƐŽŶͲŵŝůůĞƌͲĂƐĞƐŽƌͲĚĞͲ
ƚƌƵŵƉͲůĞͲĚŝŽͲƵŶĂͲƉĂƐƚŝůůĂͲĂďŽƌƚŝǀĂͲƐŝŶͲƐƵͲĐŽŶƐĞŶƚŝŵŝĞŶƚŽͲĂͲƵŶĂͲŵƵũĞƌ               EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĞǁƐĂƌĞ͘ŶĞƚͬĂůůͺŶĞǁƐ͍ͬŶǁсϭϵϬϮϭϮϭ                                        EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬĂƵƐƚƌĂůŝĂ͘ƐŚĂĨĂƋŶĂ͘ĐŽŵͬEͬ>ͬϭϳϵϰϱϰϵ                                        EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬĞŶŵĂƌŬ͍ͬŶǁсϭϵϬϮϭϯϮ                                     EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ǁŽƉƵůĂƌ͘ĐŽŵͬǁŚǇͲĐĂƉƚĂŝŶͲŵĂƌǀĞůͲƉƵŶĐŚĞĚͲŽůĚͲůĂĚǇͲϬ                       EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬhŶŝƚĞĚйϮϬ^ƚĂƚĞƐйϮϬŽĨйϮϬŵĞƌŝĐĂ͍ͬŶǁсϭϵϬϮϰϱϱ              EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉ͗ͬͬŶĞǁƐĂƌĞ͘ŶĞƚͬĐŽƵŶƚƌǇͬhŶŝƚĞĚйϮϬ^ƚĂƚĞƐйϮϬŽĨйϮϬŵĞƌŝĐĂ͍ͬŶǁсϭϵϬϯϬϯϳ              EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ
ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǁŝƚŝŵĞƐ͘ĐŽŵͬƐƉŽƌƚƐͬŚŝŐŚͲƐĐŚŽŽůͬŵŽŶĚĂǇͲƐͲƉƌĞƉͲ
ƐƵŵƐͬĂƌƚŝĐůĞͺϮϵϱĐϭϮĐϳͲĨĐϯĨͲϱĐϯϴͲĂďĨϳͲĂϲϴϱϵϰϱĞďϴĨĚ͘Śƚŵů                             EŽƚZĞůĂƚĞĚ                                 ΨϬ͘ϬϬ

                                                                                                                           Ψϴ͕ϭϯϰ͘ϴϬ
                                                                                                                                       Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 26 of




                                                                                                                  STRIPE 0030
<ĞǇǁŽƌĚ                         WŽƐŝƚŝŽŶ        sŽůƵŵĞ          hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ĂũĚĞůŐĂĚŽ                                  ϱ             ϴϳϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϬ             ϰϳϬ         Ψϭ͘ϱϬ         ΨϳϬϱ͘ϬϬ
Ă͘ũ͘ĚĞůŐĂĚŽ                                ϱ             ϲϳϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϬ             ϮϵϮ         Ψϭ͘ϱϬ         Ψϰϯϴ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌ                               ϭϰ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϯϬ             ϭϴϬ         Ψϭ͘ϱϬ         ΨϮϳϬ͘ϬϬ
Ă͘ũ͘ĚĞůŐĂĚŽ                               ϱ             ϭϯϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϬ              ϰϳ         Ψϭ͘ϱϬ          ΨϳϬ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                          ϴ             ϭϯϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϵ              ϯϯ         Ψϭ͘ϱϬ          Ψϰϵ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                     ϰ              ϯϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϮ              Ϯϳ         Ψϭ͘ϱϬ          ΨϰϬ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                        Ϯ              ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϴ              Ϯϱ         Ψϭ͘ϱϬ          Ψϯϳ͘ϱϬ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                     ϱ              ϮϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϰ              ϭϲ         Ψϭ͘ϱϬ          ΨϮϰ͘ϬϬ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                            ϴ              ϯϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϮ              ϭϮ         Ψϭ͘ϱϬ          Ψϭϴ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                     ϯ              ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϳ              ϭϭ         Ψϭ͘ϱϬ          Ψϭϲ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌǁŝĨĞ                           ϳ              ϰϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϮ              ϭϭ         Ψϭ͘ϱϬ          Ψϭϲ͘ϱϬ
ĚĞůŐĂĚŽŵŝůůĞƌ                              ϳ              ϮϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϲ              ϭϭ         Ψϭ͘ϱϬ          Ψϭϲ͘ϱϬ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                         ϰ              ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϮ              ϭϬ         Ψϭ͘ϱϬ          Ψϭϱ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                  ϱ              ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϭ              ϭϬ         Ψϭ͘ϱϬ          Ψϭϱ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                       ϰ              ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϭ               ϵ         Ψϭ͘ϱϬ          Ψϭϯ͘ϱϬ
ǁŚŽŝƐĂũĚĞůŐĂĚŽ                           ϲ              ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϴ               ϵ         Ψϭ͘ϱϬ          Ψϭϯ͘ϱϬ
ĚĞůŐĂĚŽƚƌƵŵƉ                               ϯ               ϳϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϮ               ϴ         Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                 ϵ              ϮϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϮϬ               ϴ         Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
                                                                                                                                                                                                                   150




ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                 ϭϬ              ϯϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϵ               ϴ         Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
Ă͘ũ͘ĚĞůŐĂĚŽ͘                               ϱ              ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϬ               ϳ         Ψϭ͘ϱϬ          ΨϭϬ͘ϱϬ
ƚƌƵŵƉĚƌƵŐŐĞĚ                               ϱ               ϴϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϴ               ϲ         Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                         ϴ              ϯϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϵ               ϱ         Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                        ϵ              ϮϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϵ               ϱ         Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                      ϳ              ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϵ             ϰ͘ϴ         Ψϭ͘ϱϬ           Ψϳ͘ϮϬ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                          ϵ              ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            Ϯϰ             ϰ͘Ϯ         Ψϭ͘ϱϬ           Ψϲ͘ϯϬ
Ă͘ũ͘ĚĞůŐĂĚŽ͕                               ϱ               ϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϵ               ϰ         Ψϭ͘ϱϬ           Ψϲ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                     Ϯ               ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϮ             ϯ͘ϴ         Ψϭ͘ϱϬ           Ψϱ͘ϳϬ
ũĂƐŽŶŵŝůůĞƌǁŚŝƚĞŚŽƵƐĞ                   ϭϰ              ϯϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            Ϯϴ             ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϰ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌďĂďǇĚĂĚĚǇ                    ϭϬ              ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϲ               ϯ         Ψϭ͘ϱϬ           Ψϰ͘ϱϬ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ               ϯ               ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϰ               Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                        ϭϰ              ϮϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϴ               Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϬϬ
ĂũĚĞůŐĂƚŽ                                  ϱ               ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϮ             ϭ͘ϵ         Ψϭ͘ϱϬ           ΨϮ͘ϴϱ
Ă͘ũ͘ĚĞůŐĂĚ                                 ϱ               ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϬ             ϭ͘ϵ         Ψϭ͘ϱϬ           ΨϮ͘ϴϱ
ĂũĚĞůŐĂĚŽďŝŽ                             ϭϴ              ϰϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             Ϭ             ϭ͘ϴ         Ψϭ͘ϱϬ           ΨϮ͘ϳϬ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                       ϱ               ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ            ϭϳ             ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                       ϳ               ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ             ϱ             ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 27 of




                                                                                                                                                               STRIPE 0031
ĂũĚĞůŐĂĚŽďĂďǇ                      ϵ    ϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϵ    ϭ͘ϰ   Ψϭ͘ϱϬ   ΨϮ͘ϭϬ
ƚƌƵŵƉďĞŝŶŐĚƌƵŐŐĞĚ                  ϵ    ϰϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   Ϯϴ    ϭ͘ϯ   Ψϭ͘ϱϬ   Ψϭ͘ϵϱ
ǇĂƐŚĂƌĂůŝďŝŽ                      ϭϴ   ϯϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϯ    ϭ͘ϯ   Ψϭ͘ϱϬ   Ψϭ͘ϵϱ
ŵŝůůĞƌũĂƐŽŶ                         ϴ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϱ    ϭ͘Ϯ   Ψϭ͘ϱϬ   Ψϭ͘ϴϬ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ          ϲ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϵ    ϭ͘ϭ   Ψϭ͘ϱϬ   Ψϭ͘ϲϱ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ              ϵ    ϰϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   Ϯϭ    ϭ͘ϭ   Ψϭ͘ϱϬ   Ψϭ͘ϲϱ
ĚĞůŐĂĚŽŵŝůůĞƌƚƌƵŵƉ                 ϱ    ϭϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϱ     ϭ    Ψϭ͘ϱϬ   Ψϭ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ              ϭϲ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϵ   Ϭ͘ϵϵ   Ψϭ͘ϱϬ   Ψϭ͘ϰϵ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƌƌŽŐĂƚĞ             ϭϬ    ϰϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϵ   Ϭ͘ϵϱ   Ψϭ͘ϱϬ   Ψϭ͘ϰϯ
ũĂƐŽŶŵŝůůĞƌũĂŵĞƐƚŽǁŶĂƐƐŽĐŝĂƚĞƐ   ϭϭ    ϰϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϯ   Ϭ͘ϴϳ   Ψϭ͘ϱϬ   Ψϭ͘ϯϭ
ƚƌƵŵƉďĂďǇĚŽĐ                      ϭϬ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϯ   Ϭ͘ϴϯ   Ψϭ͘ϱϬ   Ψϭ͘Ϯϱ
ΗũĂƐŽŶŵŝůůĞƌΗ                      ϭϯ    ϲϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   Ϯϯ   Ϭ͘ϴϭ   Ψϭ͘ϱϬ   Ψϭ͘ϮϮ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ           ϭϳ   ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϮϬ   Ϭ͘ϱϰ   Ψϭ͘ϱϬ   ΨϬ͘ϴϭ
ũĂƐŽŶŵŝůůĞƌĨůŽƌŝĚĂ                 ϴ    ϭϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘ϱϯ   Ψϭ͘ϱϬ   ΨϬ͘ϴϬ
ũĂƐŽŶŵŝůůĞƌ                         ϭϮ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   Ϯϲ   Ϭ͘ϱϭ   Ψϭ͘ϱϬ   ΨϬ͘ϳϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ   ϭϭ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϴ    Ϭ͘ϱ   Ψϭ͘ϱϬ   ΨϬ͘ϳϱ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                   ϭϯ    ϰϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϮ   Ϭ͘ϰϴ   Ψϭ͘ϱϬ   ΨϬ͘ϳϮ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ           ϭϳ    ϴϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   Ϯϭ   Ϭ͘ϰϮ   Ψϭ͘ϱϬ   ΨϬ͘ϲϯ
ĂũĚĞůŐĂĚŽĚŽŶĂůĚƚƌƵŵƉ             ϭϮ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϬ   Ϭ͘ϯϵ   Ψϭ͘ϱϬ   ΨϬ͘ϱϵ
                                                                                                                                                                 150




ƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ           ϭϯ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   Ϯϰ   Ϭ͘ϯϱ   Ψϭ͘ϱϬ   ΨϬ͘ϱϯ
ũĂƐŽŶŵŝůůĞƌ͕                       ϭϰ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϮϮ   Ϭ͘ϯϰ   Ψϭ͘ϱϬ   ΨϬ͘ϱϭ
ǁŚŝƚĞƉŝůůĞǆ                       Ϯϯ   ϮϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘ϯϯ   Ψϭ͘ϱϬ   ΨϬ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌďŝŽ                    ϭϵ    ϵϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϲ   Ϭ͘ϯϭ   Ψϭ͘ϱϬ   ΨϬ͘ϰϳ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                ϭϭ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϱ    Ϭ͘ϯ   Ψϭ͘ϱϬ   ΨϬ͘ϰϱ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                 Ϯϰ   ϮϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   Ϯϰ   Ϭ͘Ϯϳ   Ψϭ͘ϱϬ   ΨϬ͘ϰϭ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                    Ϯϳ   ϴϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϰ   Ϭ͘ϮϮ   Ψϭ͘ϱϬ   ΨϬ͘ϯϯ
ũĂƐŽŶŵůůĞƌ                         ϭϰ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϮϮ   Ϭ͘Ϯϭ   Ψϭ͘ϱϬ   ΨϬ͘ϯϮ
ŬĞůůǇŵŝůůĞƌũĂƐŽŶŵŝůůĞƌ           Ϯϭ   ϯϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϴ   Ϭ͘Ϯϭ   Ψϭ͘ϱϬ   ΨϬ͘ϯϮ
ũĂƐŽŶƚƌƵŵƉ                         ϮϮ    ϳϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϮ   Ϭ͘ϭϮ   Ψϭ͘ϱϬ   ΨϬ͘ϭϴ
ĂďŽƌƚŝŽŶƉŝůůŽƌůĂŶĚŽ               Ϯϯ    ϴϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϭ   Ϭ͘ϭϭ   Ψϭ͘ϱϬ   ΨϬ͘ϭϳ
ĚƌƵŐŐĞĚǁŝĨĞƐƚŽƌŝĞƐ                Ϯϰ   ϭϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘ϭϭ   Ψϭ͘ϱϬ   ΨϬ͘ϭϳ
ŝƐĂũĚĞůŐĂĚŽŵĂƌƌŝĞĚ               Ϯϱ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϯ   Ϭ͘ϭϭ   Ψϭ͘ϱϬ   ΨϬ͘ϭϳ
ĚŽŶĂůĚƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ    ϭϳ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϭ    Ϭ͘ϭ   Ψϭ͘ϱϬ   ΨϬ͘ϭϱ
ĂũĚĞůŐĂĚŽĨƵůůŶĂŵĞ                ϭϵ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϭ    Ϭ͘ϭ   Ψϭ͘ϱϬ   ΨϬ͘ϭϱ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ         Ϯϯ    ϳϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϯ    Ϭ͘ϭ   Ψϭ͘ϱϬ   ΨϬ͘ϭϱ
ŝƐƚƌƵŵƉďĞŝŶŐĚƌƵŐŐĞĚ              Ϯϯ    ϳϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϱ   Ϭ͘Ϭϵ   Ψϭ͘ϱϬ   ΨϬ͘ϭϰ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                    Ϯϳ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϮ   Ϭ͘Ϭϵ   Ψϭ͘ϱϬ   ΨϬ͘ϭϰ
                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 28 of




                                                                                                             STRIPE 0032
ƚƌƵŵƉďƌĂŝŶƉŝůů                     ϮϮ    ϰϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϭ   Ϭ͘Ϭϳ           Ψϭ͘ϱϬ        ΨϬ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌŶŽǁ                     ϭϳ    ϭϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϯ   Ϭ͘Ϭϲ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϵ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ   ϭϴ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϵ   Ϭ͘Ϭϲ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϵ
Ă͘ũ͘ĚĞůŐĂĚŽďŝŽ                     ϭϵ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϭ   Ϭ͘Ϭϲ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϵ
ĂũĚĞůŐĂĚŽŵĂƌƌŝĞĚ                   ϮϬ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϰ   Ϭ͘Ϭϲ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϵ
ĂƵƚŚĞŶƚŝĐĨĂŬĞĚŽĐƵŵĞŶƚƐƉƌĞŐŶĂŶĐǇ   Ϯϵ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϭ   Ϭ͘Ϭϲ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϵ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƉƉŽƌƚĞƌ              ϭϵ    ϭϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϱ   Ϭ͘Ϭϱ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĞŵĂŝů             ϮϮ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϰ   Ϭ͘Ϭϱ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϴ
ŵƌ͘ŵŝůůĞƌ                            Ϯϲ    ϳϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘Ϭϱ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϴ
ĞǆŽŶǁŚŝƚĞƉŝůů                     Ϯϭ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘Ϭϰ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϲ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ        Ϯϱ    ϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϭϰ   Ϭ͘Ϭϰ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϲ
ǁŚŝƚĞƉŝůůǁŝƚŚĞǆŽŶŝƚ             ϯϮ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘Ϭϯ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌůĂǁǇĞƌ                  Ϯϯ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘ϬϮ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϯ
ĞǆŽŶƉŝůů                           Ϯϰ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϭ   Ϭ͘ϬϮ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϯ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                   Ϯϰ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϵ   Ϭ͘ϬϮ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϯ
ďĂďǇĚŽĐƚƌƵŵƉ                       ϯϮ    ϵϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϴ   Ϭ͘ϬϮ           Ψϭ͘ϱϬ        ΨϬ͘Ϭϯ
ƉƌĞŐŶĂŶƚĂďŽƌƚŝŽŶƉŝůů               Ϯϳ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϯϱ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ĚŽĐƐŵǇĨĂŬĞďĂďǇ                    Ϯϳ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϯ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ǁŚĂƚƉŝůůŚĂƐĞǆŽŶŝƚ               Ϯϳ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϭ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
                                                                                                                                                                               150




ĚŽĐƐĚƌƵŐ                            Ϯϴ    ϮϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϳ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ŵƌ͘ŵŝůůĞƌ                           ϯϭ    ϯϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϭ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƌĞĐŽƌĚ                  ϯϱ    ϳϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϱ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ƚƌƵŵƉƉŝůů                           ϯϳ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϰ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ĞǆǁŚŝƚĞƉŝůů                        ϯϴ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    ϱ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ĂďŽƌƚŝŽŶƉŝůůŵŝĂŵŝ                  ϯϴ   ϭϱϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ    Ϯ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ƚƌƵŵƉĂŝĚĞŵŝůůĞƌ                    ϯϵ   ϮϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϰϮ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ
ŵƐŶ͘ĐŽŵͬĞŶͲƵƐͬŶĞǁƐ                   ϰϬ   ϮϬϬ ŚƚƚƉƐ͗ͬͬƐƉůŝŶƚĞƌŶĞǁƐ͘ĐŽŵͬĐŽƵƌƚͲĚŽĐƐͲĂůůĞŐ   ϯϱ   Ϭ͘Ϭϭ           Ψϭ͘ϱϬ        ΨϬ͘ϬϮ

                                                                                                      dŽƚĂůWĞƌDŽŶƚ   Ψϭ͕ϵϭϰ͘ϰϵ
                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 29 of




                                                                                                                           STRIPE 0033
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                              ϭϭ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϰ              ϭϲ          Ψϭ͘ϱϬ          ΨϮϰ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                       ϳ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϵ              ϭϱ          Ψϭ͘ϱϬ          ΨϮϮ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌǁŚŝƚĞŚŽƵƐĞ                        ϭϬ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϴ               ϴ          Ψϯ͘ϭϰ          ΨϮϱ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                       ϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϭ               ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ĞǆǁŚŝƚĞƉŝůů                                   ϭϬ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϱ              ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϱ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ                        ϵ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϮϬ              ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϰ͘ϴϬ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                             ϭϮ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϴ              ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϰ͘ϴϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                           ϭϬ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϭ              Ϯ͘ϰ         Ψϭ͘ϱϬ           Ψϯ͘ϲϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                     ϭϱ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϮϬ               Ϯ          Ψϭ͘ϱϬ           Ψϯ͘ϬϬ
ĚĞůŐĂĚŽŵŝůůĞƌ                                  ϭϱ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϲ              ϭ͘ϵ         Ψϭ͘ϱϬ           ΨϮ͘ϴϱ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                            ϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                         ϭϲ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϲ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                       ϭϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϭ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                         ϭϰ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϳ             Ϭ͘ϵϳ         Ψϭ͘ϱϬ           Ψϭ͘ϰϲ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                         ϭϵ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϴ             Ϭ͘ϵϮ         Ψϭ͘ϱϬ           Ψϭ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌǁŝĨĞ                               ϭϴ             ϰϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϵϭ         Ψϭ͘ϱϬ           Ψϭ͘ϯϳ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                         ϭϬ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϭ             Ϭ͘ϵϭ         Ψϭ͘ϱϬ           Ψϭ͘ϯϳ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                            ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϴ             Ϭ͘ϴϴ         Ψϭ͘ϱϬ           Ψϭ͘ϯϮ
                                                                                                                                                                                                                   150




ƚƌƵŵƉƉŝůů                                      ϭϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϰ             Ϭ͘ϴϰ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϲ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                              ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϰ              Ϭ͘ϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϱ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                             ϭϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϲϴ         Ψϭ͘ϱϬ           Ψϭ͘ϬϮ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                          ϭϳ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϭ             Ϭ͘ϱϮ         Ψϭ͘ϱϬ           ΨϬ͘ϳϴ
ũĂƐŽŶƚƌƵŵƉ                                     ϭϲ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϰϲ         Ψϭ͘ϱϬ           ΨϬ͘ϲϵ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                            ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϱ             Ϭ͘ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϱϳ
ƚƌƵŵƉĂŝĚĞŵŝůůĞƌ                               ϮϮ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϰϮ             Ϭ͘ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϱϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ               ϭϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϭ             Ϭ͘ϯϮ         Ψϭ͘ϱϬ           ΨϬ͘ϰϴ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                           ϭϱ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϱ             Ϭ͘Ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϯϲ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϵ             Ϭ͘Ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϯϲ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                             Ϯϱ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϰ             Ϭ͘ϮϮ         Ψϭ͘ϱϬ           ΨϬ͘ϯϯ
ũĂƐŽŶŵŝůůĞƌũĂŵĞƐƚŽǁŶĂƐƐŽĐŝĂƚĞƐ               ϭϴ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             Ϯ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                             Ϯϯ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϵ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                                Ϯϳ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ũĂƐŽŶŵŝůůĞƌďĂďǇĚĂĚĚǇ                         Ϯϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϲ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶŵĂŶĂŐĞƌ                     ϭϵ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϯϴ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                         ϭϳ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ĚĞůŐĂĚŽŵŝůůĞƌƚƌƵŵƉ                            ϭϰ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϱ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 30 of




                                                                                                                                                               STRIPE 0034
<ĞǇǁŽƌĚ                         WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĂũĚĞůŐĂĚŽĚŽŶĂůĚƚƌƵŵƉ                    ϭϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϬ             Ϭ͘ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘ϮϬ
ĚĞůŐĂĚŽƚƌƵŵƉ                              ϮϮ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϭϮ           Ψϭ͘ϱϬ            ΨϬ͘ϭϴ
ĂũĚĞůŐĂĚŽďĂďǇ                            Ϯϭ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϵ              Ϭ͘ϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϱ
ĂďŽƌƚŝŽŶƉŝůůŽƌůĂŶĚŽ                      Ϯϳ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϭ             Ϭ͘Ϭϱ           ΨϮ͘ϴϲ            ΨϬ͘ϭϰ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ                     ϯϬ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϵ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ƉŝůůĂĚǀŝƐŽƌ                               Ϯϰ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϳ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                Ϯϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϵ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ              Ϯϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϰ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ              Ϯϲ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϰ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                    Ϯϭ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϱ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌĨůŽƌŝĚĂ                       Ϯϭ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ǁŚŝƚĞƉŝůůĞǆ                              ϯϰ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌůŽǀĞĐŚŝůĚ                    Ϯϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϬ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ƚƌƵŵƉĂŝĚĞ                                 ϯϵ             ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϯ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                               ϱϭ            ϮϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϱ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌŶŽǁ                           Ϯϰ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ǁŚŽŝƐĂũĚĞůŐĂĚŽ                          ϯϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĞǆƚƌƵŵƉĂŝĚĞ                              ϯϮ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                 150




                                                                                                                                    dŽƚĂůWĞƌDŽŶƚ        Ψϭϯϭ͘ϭϯ
                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 31 of




                                                                                                                                                             STRIPE 0035
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ      hZ>                                      ŝĨĨŝĐƵůƚǇ       dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌũĂŵĞƐƚŽǁŶĂƐƐŽĐŝĂƚĞƐ              ϯϰ            ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϯϯϴϱͬĨŽƌŵ                Ϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ




                                                                                                                                           dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘ϬϮ
                                                                                                                                                                                                                        150
                                                                                                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 32 of




                                                                                                                                                                    STRIPE 0036
<ĞǇǁŽƌĚ                         WŽƐŝƚŝŽŶ        sŽůƵŵĞ         hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                               ϭϱ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϮ             ϭϰϴ         Ψϭ͘ϯϮ         Ψϭϵϱ͘ϯϲ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                            ϭ              ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             ϭϰϳ         Ψϭ͘ϳϭ         ΨϮϱϭ͘ϯϳ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                            ϭ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              ϱϴ         Ψϭ͘ϱϬ          Ψϴϳ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                            ϭ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ              ϯϬ         Ψϭ͘ϳϭ          Ψϱϭ͘ϯϬ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                         ϰ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ              Ϯϯ         Ψϭ͘ϱϬ          Ψϯϰ͘ϱϬ
ũĂƐŽŶĐŶŶ                                   ϭ               ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ              ϭϵ         ΨϬ͘ϳϰ          Ψϭϰ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                ϭ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ              ϭϰ         Ψϭ͘ϯϮ          Ψϭϴ͘ϰϴ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                          ϭ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ              ϭϭ         Ψϭ͘ϱϬ          Ψϭϲ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                         ϭϯ             ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ              ϭϬ         Ψϭ͘ϱϬ          Ψϭϱ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌ                                Ϯ              ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϰ              ϭϬ         Ψϭ͘ϯϮ          Ψϭϯ͘ϮϬ
ũĂƐŽŶŵŝůůĞƌ                                ϭ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ              ϭϬ         Ψϭ͘ϯϮ          Ψϭϯ͘ϮϬ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ               Ϯ               ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ               ϳ         Ψϭ͘ϱϬ          ΨϭϬ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌ                                Ϯ              ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ               ϳ         Ψϭ͘ϯϮ           Ψϵ͘Ϯϰ
ũĂƐŽŶŵŝůůĞƌ                                ϭ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϵ               ϲ         Ψϭ͘ϯϮ           Ψϳ͘ϵϮ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                          ϴ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ               ϱ         Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚǁŝƚƚĞƌ                       ϭϰ              ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϭ               ϱ         ΨϬ͘Ϯϰ           Ψϭ͘ϮϬ
ĐŶŶůĞŐĂůĐŽŶƚƌŝďƵƚŽƌƐ                      ϭ               ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ             ϰ͘ϳ         Ψϭ͘ϰϲ           Ψϲ͘ϴϲ
ũĂƐŽŶŵŝůůĞƌ                               ϭϰ              ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϵ             ϯ͘ϵ         Ψϭ͘ϯϮ           Ψϱ͘ϭϱ
                                                                                                                                                                                                               150




ũĂƐŽŶŵŝůůĞƌ                                ϭ               ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϯ             ϯ͘ϭ         Ψϭ͘ϯϮ           Ψϰ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌ                               ϭϭ              ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϰ               ϯ         Ψϭ͘ϯϮ           Ψϯ͘ϵϲ
ũĂƐŽŶŵŝůůĞƌ                                ϯ              ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϰ               ϯ         Ψϭ͘ϯϮ           Ψϯ͘ϵϲ
ũĂƐŽŶŵŝůůĞƌ                               ϭϬ              ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϯ͘ϴ         Ψϭ͘ϯϮ           Ψϯ͘ϳϬ
ũĂƐŽŶŵŝůůĞƌ                                ϲ              ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϱ             Ϯ͘ϱ         Ψϭ͘ϯϮ           Ψϯ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌ                                ϵ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϯ͘ϰ         Ψϭ͘ϯϮ           Ψϯ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌ                                ϭ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϬ             Ϯ͘ϰ         Ψϭ͘ϯϮ           Ψϯ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                           ϲ               ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ             Ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϰϱ
ũĂƐŽŶŵŝůůĞƌ                                ϲ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϴ             Ϯ͘ϯ         Ψϭ͘ϯϮ           Ψϯ͘Ϭϰ
ũĂƐŽŶŵŝůůĞƌ                                ϯ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϯ͘Ϯ         Ψϭ͘ϯϮ           ΨϮ͘ϵϬ
ũĂƐŽŶŵŝůůĞƌ                                ϯ              ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϱ             Ϯ͘Ϯ         Ψϭ͘ϯϮ           ΨϮ͘ϵϬ
ũĂƐŽŶŵŝůůĞƌ                                Ϯ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϬ             Ϯ͘Ϯ         Ψϭ͘ϯϮ           ΨϮ͘ϵϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉǁŝŬŝ                    ϭϰ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϯ             Ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϯ͘ϭϱ
ũĂƐŽŶŵŝůůĞƌ                               ϭϰ              ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϱ             Ϯ͘ϭ         Ψϭ͘ϯϮ           ΨϮ͘ϳϳ
ũĂƐŽŶŵŝůůĞƌ                                ϯ               ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϯ͘ϭ         Ψϭ͘ϯϮ           ΨϮ͘ϳϳ
ũĂƐŽŶŵŝůůĞƌ                                ϱ              ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             ϭ͘ϴ         Ψϭ͘ϯϮ           ΨϮ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌ                                ϯ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ             ϭ͘ϴ         Ψϭ͘ϯϮ           ΨϮ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌ                                Ϯ               ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             ϭ͘ϳ         Ψϭ͘ϯϮ           ΨϮ͘Ϯϰ
                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 33 of




                                                                                                                                                           STRIPE 0037
<ĞǇǁŽƌĚ                       WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                        ϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                   ϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ΗũĂƐŽŶŵŝůůĞƌΗ                           ϭϬ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϯ              ϭ͘ϲ         Ψϭ͘ϲϮ           ΨϮ͘ϱϵ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϭϲ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌ                              ϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϱ              ϭ͘ϲ         Ψϭ͘ϯϮ           ΨϮ͘ϭϭ
ĐŶŶũĂƐŽŶ                                 ϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ              ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
ũĂƐŽŶŵŝůůĞƌ                              Ϯ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϲ              ϭ͘ϱ         Ψϭ͘ϯϮ           Ψϭ͘ϵϴ
ũĂƐŽŶŵŝůůĞƌ                              Ϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ              ϭ͘ϱ         Ψϭ͘ϯϮ           Ψϭ͘ϵϴ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                       ϭϬ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϯ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                ϭϮ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϭ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌ                              ϯ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ              ϭ͘ϯ         Ψϭ͘ϯϮ           Ψϭ͘ϳϮ
ũĂƐŽŶŵŝůůĞƌ                              Ϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ              ϭ͘ϯ         Ψϭ͘ϯϮ           Ψϭ͘ϳϮ
ũĂƐŽŶŵŝůůĞƌ                             ϭϲ            ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ              ϭ͘ϯ         Ψϭ͘ϯϮ           Ψϭ͘ϳϮ
ΗũĂƐŽŶŵŝůůĞƌΗ                            ϰ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϯ              ϭ͘Ϯ         Ψϭ͘ϲϮ           Ψϭ͘ϵϰ
ĐŶŶĨĞŵĂůĞĐŽŶƚƌŝďƵƚŽƌƐ                  ϭϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϯ              ϭ͘Ϯ                     ΨϬ͘ϵϳ
ũĂƐŽŶŵŝůůĞƌ                             ϭϯ            ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϱ              ϭ͘Ϯ         Ψϭ͘ϯϮ           Ψϭ͘ϱϴ
ũĂƐŽŶŵŝůůĞƌ                             ϭϴ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘ϵϲ         Ψϭ͘ϯϮ           Ψϭ͘Ϯϳ
ŵŝůůĞƌũĂƐŽŶ                              ϵ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϱ             Ϭ͘ϵϰ                     Ψϭ͘ϲϮ
                                                                                                                                                                                                            150




ũĂƐŽŶŵŝůůĞƌ                              ϱ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ             Ϭ͘ϵϯ         Ψϭ͘ϯϮ           Ψϭ͘Ϯϯ
ũĂƐŽŶŵŝůůĞƌ                              ϲ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϭ͘ϵϮ         Ψϭ͘ϯϮ           Ψϭ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌ                             ϭϰ             ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ              Ϭ͘ϵ         Ψϭ͘ϯϮ           Ψϭ͘ϭϵ
ũĂƐŽŶŵŝůůĞƌ                              ϯ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             Ϭ͘ϳϲ         Ψϭ͘ϯϮ           Ψϭ͘ϬϬ
ǁŚĞƌĞŝƐũĂƐŽŶ                           ϭϱ             ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϱϭ             Ϭ͘ϳϮ                     ΨϬ͘ϱϰ
ũĂƐŽŶŵŝůůĞƌ                              ϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ              Ϭ͘ϳ         Ψϭ͘ϯϮ           ΨϬ͘ϵϮ
ũĂƐŽŶŵŝůůĞƌ                              ϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘ϲϵ         Ψϭ͘ϯϮ           ΨϬ͘ϵϭ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              ϭϱ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ             Ϭ͘ϱϵ         Ψϭ͘ϱϬ           ΨϬ͘ϴϵ
ũĂƐŽŶŵŝůůĞƌ                              ϴ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϴ             Ϭ͘ϱϳ         Ψϭ͘ϯϮ           ΨϬ͘ϳϱ
ũĂƐĞŶŵŝůůĞƌ                              Ϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϭ             Ϭ͘ϱϱ                     ΨϬ͘ϱϴ
ũĂƐŽŶŵŝůůĞƌ                             ϭϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘ϱϱ         Ψϭ͘ϯϮ           ΨϬ͘ϳϯ
ũĂƐŽŶŵŝůůĞƌ                              ϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             Ϭ͘ϱϮ         Ψϭ͘ϯϮ           ΨϬ͘ϲϵ
ũĂƐŽŶŵŝůůĞƌ                              ϱ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϱ             Ϭ͘ϱϮ         Ψϭ͘ϯϮ           ΨϬ͘ϲϵ
ũĂƐŽŶŵŝůůĞƌ                             ϭϲ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϵ             Ϭ͘ϱϭ         Ψϭ͘ϯϮ           ΨϬ͘ϲϳ
ũĂƐŽŶŵŝůůĞƌ                              ϰ             ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϳ             Ϭ͘ϰϴ         Ψϭ͘ϯϮ           ΨϬ͘ϲϯ
ũĂƐŽŶŵŝůůĞƌ                              ϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘ϰϲ         Ψϭ͘ϯϮ           ΨϬ͘ϲϭ
ũĂƐŽŶŵŝůůĞƌ                              ϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϭ͘ϰϱ         Ψϭ͘ϯϮ           ΨϬ͘ϱϵ
ũĂƐŽŶŵŝůůĞƌǁŝŬŝ                        ϮϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ             Ϭ͘ϰϯ                     ΨϬ͘Ϭϴ
                                                                                                                                                                      Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 34 of




                                                                                                                                                        STRIPE 0038
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                                     ϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘ϰϯ         Ψϭ͘ϯϮ           ΨϬ͘ϱϳ
ũĂƐŽŶŵŝůůĞƌ                                     ϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϭ͘ϰϯ         Ψϭ͘ϯϮ           ΨϬ͘ϱϳ
ũĂƐŽŶŵŝůůĞƌ͕                                    ϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘ϰϭ         Ψϭ͘ϱϬ           ΨϬ͘ϲϮ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϲ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϲ              Ϭ͘ϰ         Ψϭ͘ϯϮ           ΨϬ͘ϱϯ
ũĂƐŽŶŵŝůůĞƌ                                     ϭ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘ϯϵ         Ψϭ͘ϯϮ           ΨϬ͘ϱϭ
ũĂƐŽŶŵŝůůĞƌ                                     ϳ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϴ             Ϭ͘ϯϳ         Ψϭ͘ϯϮ           ΨϬ͘ϰϵ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϴ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϱ             Ϭ͘ϯϱ         Ψϭ͘ϯϮ           ΨϬ͘ϰϲ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϭϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϵ              Ϭ͘ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϰϱ
ũĂƐŽŶŵŝůůĞƌ                                     ϯ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ             Ϭ͘Ϯϴ         Ψϭ͘ϯϮ           ΨϬ͘ϯϳ
ũĂƐŽŶŵůůĞƌ                                      ϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘Ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϯϴ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                            ϭϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϱ             Ϭ͘Ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϯϲ
ũĂƐŽŶŵŝůůĞƌ                                     ϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘Ϯϰ         Ψϭ͘ϯϮ           ΨϬ͘ϯϮ
ũĂƐŽŶŵŝůůĞƌ                                    ϮϬ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϴ             Ϭ͘Ϯϯ         Ψϭ͘ϯϮ           ΨϬ͘ϯϬ
ǁŚǇĚŝĚũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶ                     ϭϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘ϮϮ         Ψϭ͘ϱϬ           ΨϬ͘ϯϯ
ũĂƐŽŶŵŝůůĞƌ                                     Ϯ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϭ             Ϭ͘ϮϮ         Ψϭ͘ϯϮ           ΨϬ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                         Ϯϭ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϳ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ              Ϭ͘Ϯ         Ψϭ͘ϯϮ           ΨϬ͘Ϯϲ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘ϭϴ         Ψϭ͘ϯϮ           ΨϬ͘Ϯϰ
                                                                                                                                                                                                                   150




ũĂƐŽŶŵŝůůĞƌ                                     ϭϳ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                            ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ũĂƐŽŵŝůůĞƌ                                     ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌ                                    Ϯϭ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϱ             Ϭ͘ϭϰ         Ψϭ͘ϯϮ           ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌ                                    Ϯϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘ϭϯ         Ψϭ͘ϯϮ           ΨϬ͘ϭϳ
ũĂƐĞŶŵŝůůĞƌ                                    ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϭ             Ϭ͘ϭϮ                     ΨϬ͘ϭϯ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                            Ϯϲ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϵ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϵ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϭ͘ϭϮ         Ψϭ͘ϯϮ           ΨϬ͘ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                    ϮϮ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘ϭϮ         Ψϭ͘ϯϮ           ΨϬ͘ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                    ϮϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘ϭϮ         Ψϭ͘ϯϮ           ΨϬ͘ϭϲ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                               ϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ũĂƐŽŶĐŶŶ                                       ϭϯ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ             Ϭ͘ϭϭ         ΨϬ͘ϳϰ           ΨϬ͘Ϭϴ
ĨĞŵĂůĞĐŶŶĐŽŶƚƌŝďƵƚŽƌƐ                         ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϵ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϵ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             Ϭ͘ϭϭ         Ψϭ͘ϯϮ           ΨϬ͘ϭϱ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϳ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘ϭϭ         Ψϭ͘ϯϮ           ΨϬ͘ϭϱ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌƐĨĞŵĂůĞ                         ϮϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ũĂƐŽŶŵŝůůĞƌ                                    Ϯϯ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ             Ϭ͘Ϭϵ         Ψϭ͘ϯϮ           ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϵ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘Ϭϵ         Ψϭ͘ϯϮ           ΨϬ͘ϭϮ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 35 of




                                                                                                                                                               STRIPE 0039
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶũĂƐŽŶ                                      ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              ϭϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϭ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌ                                   ϮϬ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             Ϭ͘Ϭϳ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯϭ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϬ             Ϭ͘Ϭϳ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌ                                    ϱ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϭ             Ϭ͘Ϭϳ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĞŵĂŝů                       Ϯϭ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ĐŶŶŚŽƐƚƐĨĞŵĂůĞ                               ϯϯ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϯ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌƐĨĞŵĂůĞ                        ϭϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϭ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌĚĞĂƚŚ                             Ϯϱ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϲ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯϳ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ             Ϭ͘Ϭϰ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌǁŝĨĞ                              ϯϯ             ϰϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϴ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘Ϭϯ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϰ
ũĂƐŽŶŵŝůůĞƌ                                   ϯϬ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϭ͘Ϭϯ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϰ
ĐŶŶĂŶĐŚŽƌƋƵŝƚƐ                               Ϯϳ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϱϲ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĐŶŶĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                        ϯϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                                   ϯϲ             ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ             Ϭ͘ϬϮ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯϰ            ϭϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϴ             Ϭ͘ϬϮ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                                   ϯϭ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ             Ϭ͘ϬϮ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϯ
                                                                                                                                                                                                                      150




ĐŶŶŵŝůůĞƌ                                     ϯϮ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯϱ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϭ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯϴ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϯϮ            ΨϬ͘Ϭϭ



                                                                                                                                         dŽƚĂůWĞƌDŽŶƚ        Ψϴϳϰ͘ϱϴ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 36 of




                                                                                                                                                                  STRIPE 0040
<ĞǇǁŽƌĚ                   WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                       ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                          ϭ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                Ϯϲ              ϭϬ            Ψϭ͘ϱϵ           Ψϭϱ͘ϵϬ
ũĂƐŽŶŵŝůůĞƌ                          ϭ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                Ϯϲ              ϯ͘ϯ           Ψϭ͘ϱϵ            Ψϱ͘Ϯϱ
ĚĞůŐĂĚŽŵŝůůĞƌ                       Ϯϭ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                 ϲ             Ϭ͘ϰϵ           Ψϭ͘ϱϬ            ΨϬ͘ϳϰ
ũĂƐŽŶŵŝůůĞƌ                          ϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϯϭ             Ϭ͘ϰϯ           Ψϭ͘ϱϵ            ΨϬ͘ϲϴ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ              ϮϮ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                 ϰ             Ϭ͘ϯϲ           Ψϭ͘ϱϬ            ΨϬ͘ϱϰ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                 ϮϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                 ϴ             Ϭ͘Ϯϵ           Ψϭ͘ϱϬ            ΨϬ͘ϰϰ
ũĂƐŽŶŵŝůůĞƌ                         ϭϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϮϮ             Ϭ͘Ϯϵ           Ψϭ͘ϱϵ            ΨϬ͘ϰϲ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ              Ϯϳ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϭϮ             Ϭ͘ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϰ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                 Ϯϱ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϭϵ             Ϭ͘ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϯ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                  ϯϭ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                Ϯϰ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď              Ϯϴ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                 ϳ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ĚĞůŐĂĚŽŵŝůůĞƌƚƌƵŵƉ                 Ϯϲ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϭϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                ϯϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ               ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                         ϯϵ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                Ϯϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                         ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϮϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                         ϯϱ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ďƵƐƚůĞ͘ĐŽŵͬƉͬũĂƐŽŶͲŵŝůůĞƌͲĚ                ϮϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                 150




                                                                                                                                    dŽƚĂůWĞƌDŽŶƚ          ΨϮϰ͘ϳϭ
                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 37 of




                                                                                                                                                             STRIPE 0041
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                  ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                 ϭϵ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ             ϳ             Ϭ͘ϯϮ           Ψϭ͘ϱϬ            ΨϬ͘ϰϴ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                Ϯϳ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ            ϭϲ              Ϭ͘ϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϱ
ĐŶŶƉƵŶĚŝƚƐ                             Ϯϰ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ            ϮϬ             Ϭ͘Ϭϳ           ΨϮ͘ϭϭ            ΨϬ͘ϭϱ
ĂũĚĞůŐĂĚŽďŝŽ                          ϯϯ            ϰϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ             Ϭ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                    ϯϭ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ            ϭϵ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ĐŶŶƉƵŶĚŝƚƐ                             ϯϰ            ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ            ϭϮ             Ϭ͘Ϭϯ           ΨϮ͘ϭϭ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ              ϯϱ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ            ϭϵ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                      Ϯϵ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ            ϭϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                        ϰϰ            ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌƚ͘ĐŽŵͬƵƐĂͬϰϯϵϭϮϵͲĐŶŶͲƚƌƵŵ            ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϲϲ            ΨϬ͘ϬϮ
                                                                                                                                                                                                               150




                                                                                                                                  dŽƚĂůWĞƌDŽŶƚ           Ψϭ͘Ϭϳ
                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 38 of




                                                                                                                                                           STRIPE 0042
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƚǁŝƚƚĞƌ                           ϭϴ             ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                 Ϭ              Ϯ͘Ϯ           Ψϭ͘ϯϯ            ΨϮ͘ϵϯ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                          ϭϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϭ              ϭ͘Ϯ           Ψϭ͘ϱϬ            Ψϭ͘ϴϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                     ϭϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϭ             Ϭ͘ϴϰ           Ψϭ͘ϱϬ            Ψϭ͘Ϯϲ
ĐŶŶŝŶƚĞůŝŐĞŶƉŝůů                             ϭϮ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϰ             Ϭ͘Ϯϭ           Ψϭ͘ϱϬ            ΨϬ͘ϯϮ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                             ϭϲ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϲ              Ϭ͘Ϯ           Ψϭ͘ϱϬ            ΨϬ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                       Ϯϰ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϲ             Ϭ͘ϭϵ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                               Ϯϵ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϰ             Ϭ͘ϭϰ           Ψϭ͘ϳϳ            ΨϬ͘Ϯϱ
ŝŶƚĞůůŝŐĞŶĐĞƉŝůůĐŶŶ                          ϭϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                Ϯϭ             Ϭ͘ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘ϮϬ
ĐŶŶƐŵĂƌƚĚƌƵŐ                                 Ϯϰ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                Ϯϭ             Ϭ͘ϭϮ           Ψϭ͘ϱϬ            ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌďĂďǇĚĂĚĚǇ                        Ϯϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϲ             Ϭ͘ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                               Ϯϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϲ             Ϭ͘ϭϭ           Ψϭ͘ϳϳ            ΨϬ͘ϭϵ
ŝŶƚĞůŝŐĞŶƉŝůůĐŶŶ                             ϭϲ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                 Ϯ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                              Ϯϭ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϮ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ĐŶŶƐŵĂƌƚƉŝůů                                 Ϯϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϴ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ƐŵĂƌƚƉŝůůĐŶŶ                                 Ϯϭ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϯ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌůŽǀĞĐŚŝůĚ                        Ϯϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϬ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶĐŶŶ                                      Ϯϲ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϯ             Ϭ͘Ϭϰ           ΨϬ͘ϳϲ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                    ϯϯ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϮϬ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
                                                                                                                                                                                                                           150




ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                            ϯϯ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                Ϯϰ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ƉŝůůĂĚǀŝƐŽƌ                                   Ϯϱ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϳ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                               ϯϮ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϮ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                            ϯϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                 ϴ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌƉŚŽƚŽ                             Ϯϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                 Ϯ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                             ϰϭ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                Ϯϰ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              ϯϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                Ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                         ϯϰ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ                         ϯϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                            ϯϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                    ϯϲ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϭϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                        ϯϳ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                 ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶĨĞŵĂůĞĐŽŶƚƌŝďƵƚŽƌƐ                        ϯϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                Ϯϯ             Ϭ͘Ϭϭ           ΨϬ͘ϴϯ            ΨϬ͘Ϭϭ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                             ϯϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                Ϯϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                                   ϯϳ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƌĞĨŝŶĞƌǇϮϵ͘ĐŽŵͬĞŶͲƵƐͬϮϬϭϴͬ                ϮϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ



                                                                                                                                              dŽƚĂůWĞƌDŽŶƚ           Ψϴ͘ϴϱ
                                                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 39 of




                                                                                                                                                                       STRIPE 0043
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌǁŝĨĞ                              ϮϬ            ϰϱϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                ϭϮ             Ϭ͘ϱϴ           Ψϭ͘ϱϬ            ΨϬ͘ϴϳ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                            ϭϴ            ϯϱϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                 ϵ             Ϭ͘ϱϱ           Ψϭ͘ϱϬ            ΨϬ͘ϴϯ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                        ϭϭ             ϯϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                ϭϮ             Ϭ͘ϱϭ           Ψϭ͘ϱϬ            ΨϬ͘ϳϳ
ũĂƐŽŶŵŝůůĞƌũĂŵĞƐƚŽǁŶĂƐƐŽĐŝĂƚĞƐ              ϭϲ             ϰϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                 Ϯ             Ϭ͘Ϯϴ           Ψϭ͘ϱϬ            ΨϬ͘ϰϮ
ĚŽŶĂůĚƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ               ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                ϭϭ             Ϭ͘ϭϮ           Ψϭ͘ϱϬ            ΨϬ͘ϭϴ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                            Ϯϵ            ϮϱϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                Ϯϰ             Ϭ͘Ϭϵ           Ψϭ͘ϱϬ            ΨϬ͘ϭϰ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                       ϯϯ            ϮϬϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                ϭϲ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                        Ϯϵ             ϰϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                Ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                          ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                    ϰϬ            ϮϱϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                ϮϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                     ϰϮ            ϯϬϬ ŚƚƚƉƐ͗ͬͬŚŽůůǇǁŽŽĚůŝĨĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϮͬǁ                ϭϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ



                                                                                                                                             dŽƚĂůWĞƌDŽŶƚ           Ψϯ͘ϯϬ
                                                                                                                                                                                                                          150
                                                                                                                                                                                    Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 40 of




                                                                                                                                                                      STRIPE 0044
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                       ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                    ϭϵ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϮϬ             Ϭ͘ϴϭ           Ψϭ͘ϱϬ            Ψϭ͘ϮϮ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                        Ϯϰ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϭϮ             Ϭ͘ϯϭ           Ψϭ͘ϱϬ            ΨϬ͘ϰϳ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                        ϮϬ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 ϳ             Ϭ͘Ϯϱ           Ψϭ͘ϱϬ            ΨϬ͘ϯϴ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                            Ϯϭ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϭϮ             Ϭ͘ϮϮ           Ψϭ͘ϱϬ            ΨϬ͘ϯϯ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                        ϭϱ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϭϮ             Ϭ͘Ϯϭ           Ψϭ͘ϱϬ            ΨϬ͘ϯϮ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                           Ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 ϴ             Ϭ͘ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϳ
ĚŽŶĂůĚƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ               ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϭϭ             Ϭ͘ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϯ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                        Ϯϲ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 ϰ             Ϭ͘ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϯ
ũĂƐŽŶŵŝůůĞƌƚǁŝƚƚĞƌ                           ϯϮ            ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 Ϭ              Ϭ͘ϭ           Ψϭ͘ϯϯ            ΨϬ͘ϭϯ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                          ϮϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 ϱ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯϳ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                Ϯϲ             Ϭ͘Ϭϳ           Ψϭ͘ϱϵ            ΨϬ͘ϭϭ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                         Ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϭϭ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                       Ϯϵ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϭϲ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌũĂŵĞƐƚŽǁŶĂƐƐŽĐŝĂƚĞƐ              Ϯϰ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 Ϯ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                    Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 ϵ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĂďŽƌƚŝŽŶĐŽĐŬƚĂŝů                              Ϯϱ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ                      Ϯϳ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                Ϯϰ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                            ϯϱ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 ϴ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
                                                                                                                                                                                                                           150




ũĂƐŽŶŵŝůůĞƌ                                   ϯϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϮϮ             Ϭ͘ϬϮ           Ψϭ͘ϱϵ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                     ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŝǁĚŐŝƌůĨƌŝĞŶĚ                                 ϰϮ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŽƐŵŽƉŽůŝƚĂŶ͘ĐŽŵͬƉŽůŝƚŝĐƐͬĂ                 Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ



                                                                                                                                              dŽƚĂůWĞƌDŽŶƚ           Ψϰ͘Ϯϱ
                                                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 41 of




                                                                                                                                                                       STRIPE 0045
<ĞǇǁŽƌĚ                            WŽƐŝƚŝŽŶ        sŽůƵŵĞ      hZ>                                     ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ŚŽƵƐƚŽŶĂďŽƌƚŝŽŶƉŝůů                         Ϯϱ            ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŚƌŽŶ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                 Ϯ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĐŶŶďůŽŶĚĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ              Ϯϲ            ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĐŚƌŽŶ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϲ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ




                                                                                                                                          dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϭϲ
                                                                                                                                                                                                                       150
                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 42 of




                                                                                                                                                                   STRIPE 0046
<ĞǇǁŽƌĚ                          WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                            ϭϰ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϰ              ϰ͘ϭ           Ψϭ͘ϲϲ            Ψϲ͘ϴϭ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                  ϭϮ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϭ              Ϯ͘ϭ           Ψϭ͘ϱϬ            Ψϯ͘ϭϱ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                            ϭϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϮ              ϭ͘ϲ           Ψϭ͘ϱϬ            ΨϮ͘ϰϬ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                   ϵ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϯ              ϭ͘ϭ           Ψϭ͘ϱϬ            Ψϭ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                            ϭϰ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϲ             Ϭ͘ϴϮ           Ψϭ͘ϲϲ            Ψϭ͘ϯϲ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                       ϭϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϭ             Ϭ͘ϳϴ           Ψϭ͘ϱϬ            Ψϭ͘ϭϳ
ũĂƐŽŶĐŶŶ                                   ϭϰ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϯ             Ϭ͘ϱϮ           ΨϬ͘ϳϭ            ΨϬ͘ϯϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                          Ϯϳ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                Ϯϰ             Ϭ͘ϰϲ           Ψϭ͘ϱϬ            ΨϬ͘ϲϵ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                          ϭϲ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                Ϯϯ             Ϭ͘ϯϲ           Ψϭ͘ϱϬ            ΨϬ͘ϱϰ
ǁŚǇĚŝĚũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶ                 ϭϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϮϮ             Ϭ͘ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϭ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                         ϯϬ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                Ϯϰ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                          Ϯϵ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                Ϯϰ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ĐŶŶũĂƐŽŶ                                   Ϯϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϮϮ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ũĂƐĞŶŵŝůůĞƌ                                Ϯϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                 Ϭ             Ϭ͘Ϭϯ           Ψϭ͘Ϭϱ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                        ϯϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϵ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                        Ϯϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϱ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ              ϯϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                        150




                                                                                                                                           dŽƚĂůWĞƌDŽŶƚ          Ψϭϴ͘ϳϭ
                                                                                                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 43 of




                                                                                                                                                                    STRIPE 0047
<ĞǇǁŽƌĚ                           WŽƐŝƚŝŽŶ        sŽůƵŵĞ         hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶƚƌƵŵƉƐƵƌƌŽŐĂƚĞƐ                          ϭ              ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϯ             Ϯϱ          Ψϭ͘ϱϬ          Ψϯϳ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                          ϳ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϵ              ϵ          Ψϭ͘ϱϬ          Ψϭϯ͘ϱϬ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                 ϭ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϲ              ϴ          ΨϬ͘ϵϵ           Ψϳ͘ϵϮ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞĐŶŶ                          ϭϬ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϴ              ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞƐĐŶŶ                          ϭ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϯ              ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌ                                  ϭ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϵ              ϲ          Ψϭ͘ϰϰ           Ψϴ͘ϲϰ
ĐŶŶĨŝƌŝŶŐƐ                                  ϭϰ              ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϱϵ              ϱ          Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚǁŝƚƚĞƌ                         ϭϱ              ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϭ             ϰ͘ϰ         Ψϭ͘ϯϮ           Ψϱ͘ϴϭ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŶƚƌŝďƵƚŽƌƐ                   ϭ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϴ             ϰ͘ϯ         ΨϬ͘ϳϮ           Ψϯ͘ϭϬ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϬ             ϰ͘ϭ         Ψϭ͘ϱϬ           Ψϲ͘ϭϱ
ĐŶŶƌĞƉŽƌƚĞƌĨŝƌĞĚ                           ϭϲ             ϭϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϰϮ              ϰ          Ψϭ͘ϱϬ           Ψϲ͘ϬϬ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞƐĐŶŶ                         ϭϮ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϳ             ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϱ͘ϴϱ
ũĂƐŽŶŵŝůůĞƌ                                  ϭ               ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϲ             ϯ͘ϯ         Ψϭ͘ϰϰ           Ψϰ͘ϳϱ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌĨŝƌĞĚ               ϯ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϳ             Ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϰ͘ϯϱ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭ               ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϯ͘ϴ         Ψϭ͘ϱϬ           Ψϰ͘ϮϬ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                           ϭϭ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϰ             Ϯ͘ϳ         Ψϭ͘ϱϬ           Ψϰ͘Ϭϱ
ĐŶŶƚƌƵŵƉƐƵƌƌŽŐĂƚĞ                          ϭϭ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϯ͘ϵϬ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                             ϭϲ              ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϰ             Ϯ͘ϲ         Ψϭ͘ϳϰ           Ψϰ͘ϱϮ
                                                                                                                                                                                                                      150




ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌ                    ϭ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϯ͘ϱ         ΨϬ͘ϳϳ           Ψϭ͘ϵϯ
ĐŶŶĨŝƌĞĚĂŶĐŚŽƌƐ                             ϱ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϯ             Ϯ͘ϰ         Ψϭ͘ϱϬ           Ψϯ͘ϲϬ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                     ϭϯ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϲ             Ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                           ϮϬ             ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϰ             Ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϯϬ
ǁŚǇĚŝĚũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶ                   ϲ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϯ͘ϭϱ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                             ϭϯ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ              Ϯ          Ψϭ͘ϱϬ           Ψϯ͘ϬϬ
ĐŶŶƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                        ϯ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϳ             ϭ͘ϵ         Ψϭ͘ϱϬ           ΨϮ͘ϴϱ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                            ϲ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϲ             ϭ͘ϵ         Ψϭ͘ϱϬ           ΨϮ͘ϴϱ
ĐŶŶƉŽůŝƚŝĐĂůƉƵŶĚŝƚƐ                        ϭϭ              ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϯ             ϭ͘ϵ         Ψϭ͘ϰϵ           ΨϮ͘ϴϯ
ũĂƐŽŶŵŝůůĞƌ                                 Ϯϴ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϮ             ϭ͘ϵ         Ψϭ͘ϰϰ           ΨϮ͘ϳϰ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŶƚƌŝďƵƚŽƌƐ                 ϭ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϭ             ϭ͘ϲ         ΨϬ͘ϲϴ           Ψϭ͘Ϭϵ
ĐŶŶďĂůĚŐƵǇ                                  ϭ               ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϲ             ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌ                               ϲ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϭ             ϭ͘ϲ         Ψϭ͘Ϭϰ           Ψϭ͘ϲϲ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                          ϭϲ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϰ             ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ĞǆǁŚŝƚĞƉŝůů                                ϭϰ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϱ             ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
ĐŶŶŐƵĞƐƚĐŽŵŵĞŶƚĂƚŽƌƐ                       ϭϰ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             ϭ͘ϰ         ΨϬ͘ϴϰ           Ψϭ͘ϭϴ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                ϭ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϰ             ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                  ϭϳ              ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϬ             ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 44 of




                                                                                                                                                                  STRIPE 0048
<ĞǇǁŽƌĚ                                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶƌĞƉƵďůŝĐĂŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ               ϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ΗũĂƐŽŶŵŝůůĞƌΗ                                      ϰ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϯ              ϭ͘Ϯ         Ψϭ͘ϱϳ           Ψϭ͘ϴϴ
ĐŶŶůĞŐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                              Ϯ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ĐŶŶƌĞƉƵďůŝĐĂŶƐƵƌƌŽŐĂƚĞƐ                           ϱ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϴ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ĐŶŶŚŽƐƚƐĨŝƌĞĚ                                     ϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϴ              ϭ͘ϭ         Ψϭ͘Ϯϳ           Ψϭ͘ϰϬ
ƉĂƐƚĐŶŶĂŶĐŚŽƌƐ                                   ϭϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϭ              ϭ͘ϭ         Ψϭ͘ϰϰ           Ψϭ͘ϱϴ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ                      ϭϭ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϰ             Ϭ͘ϵϴ         Ψϭ͘ϱϬ           Ψϭ͘ϰϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                                 ϭϮ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϯ             Ϭ͘ϴϴ         Ψϭ͘ϱϬ           Ψϭ͘ϯϮ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞƋƵŝƚƐ                              ϭϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϰ             Ϭ͘ϴϳ         Ψϭ͘ϱϬ           Ψϭ͘ϯϭ
ĨŝƌĞĚĐŶŶĂŶĐŚŽƌƐ                                  ϭϬ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘ϴϲ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϵ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌ                          ϭ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘ϴϰ         ΨϬ͘ϳϳ           ΨϬ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                         ϮϬ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϵ             Ϭ͘ϴϯ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϱ
ĐŶŶƚƌƵŵƉƐƵƌƌŽŐĂƚĞ                                ϭϯ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϳ             Ϭ͘ϴϭ         Ψϭ͘ϱϬ           Ψϭ͘ϮϮ
ĐŶŶŐƵĞƐƚĐŽŶƚƌŝďƵƚŽƌƐ                              ϱ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϴ             Ϭ͘ϲϯ         Ψϭ͘ϱϬ           ΨϬ͘ϵϱ
ƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                                  ϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϳ             Ϭ͘ϱϳ         Ψϭ͘ϱϬ           ΨϬ͘ϴϲ
ũĂƐŽŶƚƌƵŵƉ                                         ϴ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘ϱϱ         Ψϭ͘ϱϬ           ΨϬ͘ϴϯ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                                 ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘ϱϯ         Ψϭ͘ϱϬ           ΨϬ͘ϴϬ
ũĂƐŽŶŵŝůůĞƌ                                       ϯϯ            ϮϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϱ             Ϭ͘ϱϯ         Ψϭ͘ϰϰ           ΨϬ͘ϳϲ
                                                                                                                                                                                                                            150




ũĂƐŽŶŵŝůůĞƌ                                       ϭϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϭ             Ϭ͘ϱϯ         Ψϭ͘ϰϰ           ΨϬ͘ϳϲ
ũŽƌĚĂŶŵŝůůĞƌũĂƐŽŶŵŝůůĞƌ                          ϴ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϭ             Ϭ͘ϰϵ         Ψϭ͘ϱϬ           ΨϬ͘ϳϰ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                               ϮϬ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϴ             Ϭ͘ϰϱ         Ψϭ͘ϱϬ           ΨϬ͘ϲϴ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                            Ϯϭ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϰ             Ϭ͘ϰϱ         Ψϭ͘ϱϬ           ΨϬ͘ϲϴ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                          ϭϱ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϯ             Ϭ͘ϰϱ         ΨϬ͘ϴϱ           ΨϬ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌ͕                                       ϲ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘ϰϭ         Ψϭ͘ϱϬ           ΨϬ͘ϲϮ
ďůŽŶĚĞƌĞƉƵďůŝĐĂŶŽŶĐŶŶ                           ϭϴ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϲ             Ϭ͘ϰϭ         Ψϭ͘ϱϬ           ΨϬ͘ϲϮ
ĐŶŶĂŶŶŽƵŶĐĞƌ                                      ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϴ              Ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϬ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                            ϭϴ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϳ              Ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϬ
ĐŶŶůĞŐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                             ϭϰ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϱϵ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                            Ϯϯ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϱϵ
ĐŶŶŶĞǁƐĂŶĐŚŽƌƌĞƐŝŐŶƐ                            ϭϱ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϳ             Ϭ͘ϯϴ         ΨϬ͘ϱϱ           ΨϬ͘Ϯϭ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƚƌƵŵƉ                               ϲ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϴ             Ϭ͘ϯϳ         Ψϭ͘ϱϬ           ΨϬ͘ϱϲ
ũĂƐŽŶŵŝůůĞƌĚĐ                                    ϭϴ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϬ             Ϭ͘ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϱϭ
ǁŚŽƌĞƐŝŐŶĞĚĨƌŽŵĐŶŶ                              ϮϮ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϱϲ             Ϭ͘ϯϯ         Ψϭ͘Ϭϳ           ΨϬ͘ϯϱ
ĐŶŶũĂƐŽŶ                                          ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘ϯϮ         Ψϭ͘ϱϬ           ΨϬ͘ϰϴ
ũĂƐŽŶƚƌƵŵƉ                                        ϭϴ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ              Ϭ͘ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϰϱ
ĐŶŶƚƌƵŵƉƐƵƌƌŽŐĂƚĞƐ                               Ϯϱ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϯ             Ϭ͘Ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϰϰ
                                                                                                                                                                                      Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 45 of




                                                                                                                                                                        STRIPE 0049
<ĞǇǁŽƌĚ                        WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌďĂďǇĚĂĚĚǇ                   Ϯϭ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϲ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞƐĐŶŶ                      ϭϵ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϯ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ũĂƐŽŶŵůůĞƌ                                ϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘Ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϯϴ
ĐŶŶƐŵĂƌƚĚƌƵŐ                            Ϯϭ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϭ             Ϭ͘Ϯϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϱ
ǁŚŝƚĞƉŝůůĞǆ                             Ϯϱ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϭ             Ϭ͘Ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϯϮ
ĐŶŶƐƚĞǀĞŵŝůůĞƌ                          ϭϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϭ             Ϭ͘ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϵ
ďůŽŶĚĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ              ϭϴ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϳ             Ϭ͘ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϵ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƌƌŽŐĂƚĞ                   ϭϴ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϵ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ĨŽƌŵĞƌĐŶŶŶĞǁƐĂŶĐŚŽƌ                    ϭϳ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϬ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
Ă͘ũ͘ĚĞůŐĂĚŽƉŚŽƚŽƐ                       Ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϯ             Ϭ͘ϭϱ         ΨϬ͘ϲϭ           ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌǁŝĨĞ                         Ϯϲ            ϰϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                 ϮϮ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϭ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ƚƌƵŵƉƉŝůů                                Ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϰ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ĐŶŶĨŝƌŝŶŐƐ                               ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϲϮ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ĐŶŶĂŶĐŚŽƌƌĞƐŝŐŶƐ                        ϭϰ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϳ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌĐŶŶ                     ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϱ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ĨŽƌŵĞƌĐŶŶĂŶĐŚŽƌƐ                        ϭϵ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘ϭϯ         ΨϬ͘ϵϬ           ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌ                              Ϯϯ            ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϱ             Ϭ͘ϭϯ         Ψϭ͘ϰϰ           ΨϬ͘ϭϵ
                                                                                                                                                                                                                  150




ĐŶŶĐŽŵĞŶƚĂƚŽƌ                             ϳ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϰ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                      ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϲ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĐŶŶŶĞǁƐĐƌĞǁ                             ϮϬ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϲ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĞŶŶŝĨĞƌĚĞůŐĂĚŽĐŶŶďŝŽ                  ϮϮ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϭ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌǁŚŝƚĞŚŽƵƐĞ                  Ϯϵ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϴ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                         ϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ                    Ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϵ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ĐŶŶĂŶĐŚŽƌƋƵŝƚƐ                          ϮϬ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϱϲ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĐŽŵŵĞŶƚĞƌǀƐĐŽŵŵĞŶƚŽƌ                    Ϯϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϯ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ǁŚŽŐŽƚĨŝƌĞĚĨƌŽŵĐŶŶ                    ϭϰ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϲ             Ϭ͘Ϭϵ         ΨϬ͘ϵϬ           ΨϬ͘Ϭϴ
ĐŶŶũĂƐŽŶ                                 ϭϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ƐŵĂƌƚƉŝůůĐŶŶ                            ϮϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϯ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ƚƌƵŵƉŽŶĐŚŝůĚƐƵƉƉŽƌƚĐŶŶ                Ϯϰ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϯ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ĨĂĐĞďŽŽŬĐŶŶƉŽůŝƚŝĐƐ                     Ϯϰ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϵ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌ                              Ϯϰ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϬ             Ϭ͘Ϭϴ         Ψϭ͘ϰϰ           ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌĞŵĂŝů                        ϭϳ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ǁǁǁ͘ŐŽŽŐůĞ͘ĐŽŵĐŶŶ                         ϭϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϵϴ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĂũĚĞůŐĂĚŽĨƵůůŶĂŵĞ                      Ϯϭ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϭ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
                                                                                                                                                                            Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 46 of




                                                                                                                                                              STRIPE 0050
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                             Ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ũĂŵĞƐŵŝůůĞƌŶĞƚǁŽƌŬĂĨƚĞƌǁŽƌŬ                 Ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϭ             Ϭ͘Ϭϲ         ΨϬ͘ϲϭ           ΨϬ͘Ϭϰ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                             Ϯϴ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĐŶŶƌĞƉƵďůŝĐĂŶƐƵƌƌŽŐĂƚĞƐ                       ϭϮ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϴ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                            ϭϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϱ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                         Ϯϯ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϭ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ĚŽŶĂůĚƚƌƵŵƉƐƵƌƌŽŐĂƚĞƐĐŶŶ                     Ϯϲ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϱ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ĞůǇƐŝƵŵǁŽǁƚǁŝƚƚĞƌ                             ϯϯ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϯ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌ                                    ϯϰ            ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϵ             Ϭ͘Ϭϱ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϳ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϮϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϵ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ                   ϮϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϰ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ǁŚŽŐŽƚĨŝƌĞĚĨƌŽŵĐŶŶ                          Ϯϲ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϲ             Ϭ͘Ϭϰ         ΨϬ͘ϵϬ           ΨϬ͘Ϭϰ
ĂďŽƌƚŝŽŶƉŝůůƌĞĚĚŝƚ                            Ϯϴ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϭ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                    Ϯϴ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϵ             Ϭ͘Ϭϰ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                    ϯϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϲ             Ϭ͘Ϭϰ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϲ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌ                       Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϲ             Ϭ͘Ϭϯ         Ψϭ͘ϯϳ           ΨϬ͘Ϭϰ
ƚŝŵŵŝůůĞƌĐŶŶ                                  Ϯϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϭ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ                       Ϯϰ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϰ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
                                                                                                                                                                                                                        150




ƚŚĞϮϬϭϬƐĐŶŶ                                   Ϯϲ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϭ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ŝƐĐŶŶŝŶƚƌŽƵďůĞ                               ϯϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϱ             Ϭ͘Ϭϯ         ΨϬ͘ϴϳ           ΨϬ͘Ϭϯ
ĐŶŶƌĞƉŽƌƚĞƌƐĨŝƌĞĚ                             Ϯϵ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϱϮ             Ϭ͘Ϭϯ         Ψϭ͘ϭϲ           ΨϬ͘Ϭϯ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                      ϮϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ǁŽŵĞŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                    Ϯϭ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 Ϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ƚƌƵŵƉĚƌŽƉƐŽƵƚĐŶŶ                             Ϯϯ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                     Ϯϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
Ă͘ũ͘ĚĞůŐĂĚŽďŝŽ                                Ϯϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ŵŝůůĞƌũĂƐŽŶ                                    Ϯϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϱ             Ϭ͘ϬϮ         Ψϭ͘ϳϱ           ΨϬ͘Ϭϰ
ĂũĚĞůŐĂĚŽďĂďǇ                                 Ϯϴ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ŵŝůůĞƌĐŶŶ                                      ϯϬ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũŽĞŵŝůůĞƌƉŽůŝƚŝĐŝĂŶ                           ϯϬ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                                ϯϳ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                                    Ϯϵ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϭ             Ϭ͘ϬϮ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                                    Ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϬ             Ϭ͘ϬϮ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϯ
ĐŶŶƚǀĂŶŶŽƵŶĐĞƌƐ                               Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϴ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĂďŽƌƚŝŽŶĂƌƚŝĐůĞƐĐŶŶ                           Ϯϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϱϯ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                           Ϯϴ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϱ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
                                                                                                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 47 of




                                                                                                                                                                    STRIPE 0051
<ĞǇǁŽƌĚ                       WŽƐŝƚŝŽŶ        sŽůƵŵĞ         hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞƌĞƐŝŐŶƐ                  Ϯϴ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ǁŚŽƌĞƐŝŐŶĞĚĂƚĐŶŶ                      Ϯϵ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϱϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŚŽǁŽůĚŝƐũĂƐŽŶŵŝůůĞƌ                  Ϯϵ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϮϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                    ϯϬ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶĂŶĐŚŽƌŶĂŵĞƐ                         ϯϬ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϭ             Ϭ͘Ϭϭ           ΨϬ͘ϳϱ            ΨϬ͘Ϭϭ
ĐŶŶĐƵƌƌĞŶƚĞǀĞŶƚƐƉŽůŝƚŝĐƐ              ϯϬ               ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϴϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞůŝƐƚ                     ϯϬ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ΗũĂƐŽŶŵŝůůĞƌΗ                           ϯϮ               ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϳ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĨŝŐŚƚ                       ϯϮ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵƐŶďĐůĞŐĂůĐŽŶƚƌŝďƵƚŽƌƐ                 ϯϯ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϬϮ            ΨϬ͘Ϭϭ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                   ϯϲ              ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚƌƵŵƉĨŝƌĞƐĂŶŶŽƵŶĐĞƌ                    ϯϴ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                      ϰϬ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                 ϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶƉŽůŝƚŝĐƐŶĞǁƐƚŽĚĂǇ                  ϰϰ             ϮϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϲϴ             Ϭ͘Ϭϭ           ΨϬ͘ϴϲ            ΨϬ͘Ϭϭ
ũĂƐŽŶŵŝůůĞƌ                             ϲϰ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϮ             Ϭ͘Ϭϭ           Ψϭ͘ϰϰ            ΨϬ͘Ϭϭ
ƉĂƐƚĐŶŶĂŶĐŚŽƌƐ                         Ϯϳ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϰϰ            ΨϬ͘Ϭϭ
ũĂƐŽŶŵŝůůĞƌ                             ϰϭ              ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                Ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘ϰϰ            ΨϬ͘Ϭϭ
ũĂƐŽŶŵŝůůĞƌ                             ϯϲ               ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲũĂƐŽŶͲŵŝůů                ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘ϰϰ            ΨϬ͘Ϭϭ
                                                                                                                                                                                                                      150




                                                                                                                                         dŽƚĂůWĞƌDŽŶƚ        ΨϮϯϭ͘ϰϵ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 48 of




                                                                                                                                                                  STRIPE 0052
<ĞǇǁŽƌĚ                       WŽƐŝƚŝŽŶ        sŽůƵŵĞ         hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                              ϴ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϮ             ϱϵϯ         Ψϭ͘ϰϰ         Ψϴϱϯ͘ϵϮ
ĂũĚĞůŐĂĚŽ                               ϭϭ             ϴϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             ϭϯϯ         Ψϭ͘ϳϯ         ΨϮϯϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌ                              ϲ             ϮϰϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϱ              ϴϮ         Ψϭ͘ϰϰ         Ψϭϭϴ͘Ϭϴ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                   ϭ              ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϰ              ϳϳ         Ψϭ͘ϱϬ         Ψϭϭϱ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                          Ϯ              ϴϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ              ϱϵ         Ψϭ͘ϳϰ         ΨϭϬϮ͘ϲϲ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                        ϲ             ϭϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ              ϰϵ         Ψϭ͘ϱϬ          Ψϳϯ͘ϱϬ
Ă͘ũ͘ĚĞůŐĂĚŽ                             ϭϭ             ϲϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ              ϰϰ         Ψϭ͘ϱϬ          Ψϲϲ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                   ϯ              ϯϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ              ϯϰ         Ψϭ͘ϱϬ          Ψϱϭ͘ϬϬ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                          Ϯ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ              Ϯϰ         Ψϭ͘ϱϬ          Ψϯϲ͘ϬϬ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                          ϱ              ϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ              Ϯϯ         Ψϭ͘ϱϬ          Ψϯϰ͘ϱϬ
ǁŚŽŝƐĂũĚĞůŐĂĚŽ                         ϰ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ              ϭϰ         Ψϭ͘ϱϬ          ΨϮϭ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌ                              ϭ              ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ              ϭϰ         Ψϭ͘ϰϰ          ΨϮϬ͘ϭϲ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                       ϳ              ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ              ϭϮ         Ψϭ͘ϱϬ          Ψϭϴ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ               ϳ              ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ              ϭϮ         Ψϭ͘ϱϬ          Ψϭϴ͘ϬϬ
ĂũĚĞůŐĂĚŽǁŝŬŝ                           ϲ              ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϭ              ϭϮ         Ψϭ͘ϱϬ          Ψϭϴ͘ϬϬ
Ă͘ũ͘ĚĞůŐĂĚŽ                            ϭϮ             ϭϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ              ϭϬ         Ψϭ͘ϱϬ          Ψϭϱ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                          ϯ               ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ              ϭϬ         Ψϭ͘ϳϰ          Ψϭϳ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌ                             ϭϬ              ϵϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϵ              ϭϬ         Ψϭ͘ϰϰ          Ψϭϰ͘ϰϬ
                                                                                                                                                                                                                150




ũĂƐŽŶŵŝůůĞƌ                              Ϯ              ϴϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϰ              ϭϬ         Ψϭ͘ϰϰ          Ψϭϰ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌ                              ϭ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ              ϭϬ         Ψϭ͘ϰϰ          Ψϭϰ͘ϰϬ
ΗũĂƐŽŶŵŝůůĞƌΗ                            Ϯ               ϲϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϯ               ϵ         Ψϭ͘ϱϳ          Ψϭϰ͘ϭϯ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉǁŝŬŝ                   ϴ              ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϯ               ϴ         Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ĂũĚĞůŐĂĚŽ                                ϵ              ϯϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ               ϴ         Ψϭ͘ϳϯ          Ψϭϯ͘ϴϰ
ũĂƐŽŶŵŝůůĞƌ                              ϴ              ϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϱ               ϴ         Ψϭ͘ϰϰ          Ψϭϭ͘ϱϮ
ũĂƐŽŶŵŝůůĞƌ                              ϯ             ϭϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϯ               ϴ         Ψϭ͘ϰϰ          Ψϭϭ͘ϱϮ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                  ϴ              ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ               ϳ         Ψϭ͘ϱϬ          ΨϭϬ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚǁŝƚƚĞƌ                     ϭϯ              ϲϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ               ϳ         Ψϭ͘ϯϮ           Ψϵ͘Ϯϰ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                        ϳ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ               ϳ         Ψϭ͘ϱϬ          ΨϭϬ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌ                              Ϯ              ϵϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ               ϳ         Ψϭ͘ϰϰ          ΨϭϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ                 ϲ              ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ               ϲ         Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌ                              ϳ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ               ϲ         Ψϭ͘ϰϰ           Ψϴ͘ϲϰ
ũĂƐŽŶŵŝůůĞƌ                              ϭ               ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϵ               ϲ         Ψϭ͘ϰϰ           Ψϴ͘ϲϰ
ĚĞůŐĂĚŽƚƌƵŵƉ                             ϱ               ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ               ϱ         Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌ                              ϲ               ϵϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ               ϱ         Ψϭ͘ϰϰ           Ψϳ͘ϮϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ                    ϵ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϵ             ϰ͘ϳ         Ψϭ͘ϱϬ           Ψϳ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌ                             ϭϭ              ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             ϰ͘ϲ         Ψϭ͘ϰϰ           Ψϲ͘ϲϮ
                                                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 49 of




                                                                                                                                                            STRIPE 0053
<ĞǇǁŽƌĚ                            WŽƐŝƚŝŽŶ        sŽůƵŵĞ         hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                                  ϭϭ             ϭϵϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϴ             ϰ͘ϯ         Ψϭ͘ϰϰ           Ψϲ͘ϭϵ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                          ϭϬ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ             ϰ͘Ϯ         Ψϭ͘ϱϬ           Ψϲ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌǁŝŬŝ                             ϭϬ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ              ϰ          ΨϬ͘ϭϴ           ΨϬ͘ϳϮ
ũĂƐŽŶĐŶŶ                                      ϱ               ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϯ             ϯ͘ϵ         ΨϬ͘ϳϱ           ΨϮ͘ϵϯ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                      ϳ               ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϭ             ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϱ͘ϴϱ
ũĂƐŽŶŵŝůůĞƌ                                   ϳ               ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϵ             ϯ͘ϴ         Ψϭ͘ϰϰ           Ψϱ͘ϰϳ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ                  ϱ               ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ             ϯ͘ϳ         Ψϭ͘ϱϬ           Ψϱ͘ϱϱ
ĚĞůŐĂĚŽŵŝůůĞƌ                                ϭϮ              ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϲ             ϯ͘ϳ         Ψϭ͘ϱϬ           Ψϱ͘ϱϱ
ĂũĚĞůŐĂĚŽďŝŽ                                ϭϱ              ϰϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ             ϯ͘ϱ         Ψϭ͘ϱϬ           Ψϱ͘Ϯϱ
ũĂƐŽŶŵŝůůĞƌ                                   ϵ              ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             ϯ͘ϱ         Ψϭ͘ϰϰ           Ψϱ͘Ϭϰ
ũĂƐŽŶŵŝůůĞƌ                                   ϭ               ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             ϯ͘ϯ         Ψϭ͘ϰϰ           Ψϰ͘ϳϱ
ũĂƐŽŶŵŝůůĞƌ                                   ϰ              ϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             ϯ͘Ϯ         Ψϭ͘ϰϰ           Ψϰ͘ϲϭ
ũĂƐŽŶŵŝůůĞƌ                                   ϯ              ϱϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϰ              ϯ          Ψϭ͘ϰϰ           Ψϰ͘ϯϮ
ĂũĚĞůŐĂĚŽĚŽŶĂůĚƚƌƵŵƉ                        ϯ               ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             Ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϰ͘ϯϱ
ĂũƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                             ϰ               ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϭ             Ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϰ͘ϯϱ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                     ϱ               ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϯ             Ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϯ͘ϵϬ
ĂũĚĞůŐĂĚŽ                                     ϳ               ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϲ             Ϯ͘ϲ         Ψϭ͘ϳϯ           Ψϰ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                           ϭϯ              ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ             Ϯ͘ϱ         Ψϭ͘ϱϬ           Ψϯ͘ϳϱ
                                                                                                                                                                                                                     150




ũĂƐŽŶŵŝůůĞƌ                                   ϲ              ϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϱ             Ϯ͘ϱ         Ψϭ͘ϰϰ           Ψϯ͘ϲϬ
ũĂƐŽŶŵŝůůĞƌ                                   ϭ               ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϬ             Ϯ͘ϰ         Ψϭ͘ϰϰ           Ψϯ͘ϰϲ
ŵŝůůĞƌũĂƐŽŶ                                   ϱ               ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ             Ϯ͘ϯ         Ψϭ͘ϳϱ           Ψϰ͘Ϭϯ
Ă͘ũ͘ĚĞůŐĂĚŽ                                  ϭϯ              ϯϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϱ             Ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϰϱ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                    ϯ               ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϵ             Ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌ                                   ϯ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϯ͘Ϯ         Ψϭ͘ϰϰ           Ψϯ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯ               ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϬ             Ϯ͘Ϯ         Ψϭ͘ϰϰ           Ψϯ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌ                                   ϯ              ϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϱ             Ϯ͘Ϯ         Ψϭ͘ϰϰ           Ψϯ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                           ϭϮ              ϯϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϵ             Ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϯ͘ϭϱ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐƚƌƵŵƉƐƵƉƉŽƌƚĞƌ               Ϯ               ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϵ             Ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϯ͘ϭϱ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                             ϴ               ϲϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϯ             Ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϯ͘ϭϱ
ĂũĚĞůŐĂĚŽ                                    ϭϮ              ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϰ             Ϯ͘ϭ         Ψϭ͘ϳϯ           Ψϯ͘ϲϯ
ũĂƐŽŶŵŝůůĞƌ                                   ϯ               ϵϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϯ͘ϭ         Ψϭ͘ϰϰ           Ψϯ͘ϬϮ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                 ϭϱ              ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ             ϭ͘ϵ         ΨϬ͘ϵϵ           Ψϭ͘ϴϴ
ũĂƐŽŶŵŝůůĞƌ                                  Ϯϴ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϮ             ϭ͘ϵ         Ψϭ͘ϰϰ           ΨϮ͘ϳϰ
ũĂƐŽŶŵŝůůĞƌ                                  ϭϬ               ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ             ϭ͘ϵ         Ψϭ͘ϰϰ           ΨϮ͘ϳϰ
ũĂƐŽŶŵŝůůĞƌ                                   ϵ              ϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϲ             ϭ͘ϵ         Ψϭ͘ϰϰ           ΨϮ͘ϳϰ
ũĂƐŽŶŵŝůůĞƌ                                  ϭϯ              ϱϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϰ             ϭ͘ϵ         Ψϭ͘ϰϰ           ΨϮ͘ϳϰ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 50 of




                                                                                                                                                                 STRIPE 0054
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                                ϳ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ              ϭ͘ϴ         Ψϭ͘ϱϬ           ΨϮ͘ϳϬ
ũĂƐŽŶŵŝůůĞƌ                                     ϯ            ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ              ϭ͘ϴ         Ψϭ͘ϰϰ           ΨϮ͘ϱϵ
ũĂƐŽŶŵŝůůĞƌ                                     ϲ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϴ              ϭ͘ϴ         Ψϭ͘ϰϰ           ΨϮ͘ϱϵ
ũĂƐŽŶŵŝůůĞƌ                                     ϱ            ϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ              ϭ͘ϴ         Ψϭ͘ϰϰ           ΨϮ͘ϱϵ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                          ϯ             ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ              ϭ͘ϳ         Ψϭ͘ϱϬ           ΨϮ͘ϱϱ
ũĂƐŽŶŵŝůůĞƌ                                     Ϯ             ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ              ϭ͘ϳ         Ψϭ͘ϰϰ           ΨϮ͘ϰϱ
ũĂƐŽŶŵŝůůĞƌ͕                                    ϳ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ                    ϰ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϰ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌ                                     ϱ            ϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ              ϭ͘ϲ         Ψϭ͘ϰϰ           ΨϮ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌ                                     ϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϱ              ϭ͘ϲ         Ψϭ͘ϰϰ           ΨϮ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌ                                     Ϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ              ϭ͘ϱ         Ψϭ͘ϰϰ           ΨϮ͘ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                     Ϯ            ϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϲ              ϭ͘ϱ         Ψϭ͘ϰϰ           ΨϮ͘ϭϲ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                            ϲ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
Ă͘ũ͘ĚĞůŐĂĚŽ                                    ϭϭ             ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌ                                     ϯ            ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ              ϭ͘ϯ         Ψϭ͘ϰϰ           Ψϭ͘ϴϳ
ũĂƐŽŶŵŝůůĞƌ                                     Ϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ              ϭ͘ϯ         Ψϭ͘ϰϰ           Ψϭ͘ϴϳ
Ă͘ũ͘ĚĞůŐĂĚŽ͘                                   ϭϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ              ϭ͘Ϯ         Ψϭ͘ϳϳ           ΨϮ͘ϭϮ
ΗũĂƐŽŶŵŝůůĞƌΗ                                   ϰ             ϲϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϯ              ϭ͘Ϯ         Ψϭ͘ϱϳ           Ψϭ͘ϴϴ
                                                                                                                                                                                                                      150




ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                     ϭϯ             ϵϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ũĂƐŽŶƚƌƵŵƉ                                     ϭϮ             ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                      ϭϵ            ϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϵ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ũĂƐŽŶŵůůĞƌ                                      ϳ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌ                                     ϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ               ϭ          Ψϭ͘ϰϰ           Ψϭ͘ϰϰ
ũĂƐŽŶŵŝůůĞƌ                                      ϵ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘ϵϵ         Ψϭ͘ϱϬ           Ψϭ͘ϰϵ
ũĂƐŽŶŵŝůůĞƌďĂďǇĚĂĚĚǇ                         ϭϱ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ             Ϭ͘ϵϴ         Ψϭ͘ϱϬ           Ψϭ͘ϰϳ
ũĂƐŽŶŵŝůůĞƌ                                     ϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘ϵϲ         Ψϭ͘ϰϰ           Ψϭ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                               ϵ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ             Ϭ͘ϵϱ         Ψϭ͘ϱϬ           Ψϭ͘ϰϯ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϬ            ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϴ             Ϭ͘ϵϰ         Ψϭ͘ϰϰ           Ψϭ͘ϯϱ
ũĂƐŽŶŵŝůůĞƌ                                     ϱ             ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             Ϭ͘ϵϯ         Ψϭ͘ϰϰ           Ψϭ͘ϯϰ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                             ϲ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ             Ϭ͘ϵϮ         Ψϭ͘ϱϬ           Ψϭ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌ                                     ϲ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ             Ϭ͘ϵϮ         Ψϭ͘ϰϰ           Ψϭ͘ϯϮ
ƚƌƵŵƉĨŝƌĞƐĂŶŶŽƵŶĐĞƌ                           ϭϳ            ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϯ              Ϭ͘ϵ         Ψϭ͘ϱϬ           Ψϭ͘ϯϱ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ               ϲ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϵ              Ϭ͘ϵ         Ψϭ͘ϱϬ           Ψϭ͘ϯϱ
Ă͘ũ͘ĚĞůŐĂĚŽ͕                                   ϭϮ             ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϵ             Ϭ͘ϴϯ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϱ
ĂƌůĞŶĞĚĞůŐĂĚŽ                                  ϭϰ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ             Ϭ͘ϴϯ         Ψϭ͘Ϭϱ           ΨϬ͘ϴϳ
ũĂƐŽŶŵŝůůĞƌ                                     ϯ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ             Ϭ͘ϳϲ         Ψϭ͘ϰϰ           Ψϭ͘Ϭϵ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 51 of




                                                                                                                                                                  STRIPE 0055
<ĞǇǁŽƌĚ                       WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                             ϭϱ             ϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϱ             Ϭ͘ϳϱ         Ψϭ͘ϰϰ           Ψϭ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌ                             ϭϭ             ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ             Ϭ͘ϳϯ         Ψϭ͘ϰϰ           Ψϭ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌ                              Ϯ              ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϴ             Ϭ͘ϳϮ         Ψϭ͘ϰϰ           Ψϭ͘Ϭϰ
ũĂƐŽŶŵŝůůĞƌ                              ϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ              Ϭ͘ϳ         Ψϭ͘ϰϰ           Ψϭ͘Ϭϭ
ũĂƐŽŶŵŝůůĞƌ                              ϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘ϲϵ         Ψϭ͘ϰϰ           ΨϬ͘ϵϵ
ũĂƐŽŶŵŝůůĞƌ                             ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘ϲϲ         Ψϭ͘ϰϰ           ΨϬ͘ϵϱ
ũĂƐŽŵŝůůĞƌ                               ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘ϲϱ         Ψϭ͘ϱϬ           ΨϬ͘ϵϴ
ũĂƐŽŶŵŝůůĞƌ                             ϭϭ              ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ             Ϭ͘ϲϰ         Ψϭ͘ϰϰ           ΨϬ͘ϵϮ
ĐŶŶũĂƐŽŶ                                 ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘ϲϯ         Ψϭ͘ϱϬ           ΨϬ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌ                             ϭϱ             ϵϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϵ             Ϭ͘ϲϯ         Ψϭ͘ϰϰ           ΨϬ͘ϵϭ
ĚŽŶĂůĚƚƌƵŵƉƋƵŝƚƐĐŶŶ                   ϭϭ              ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϯ             Ϭ͘ϲϮ         Ψϭ͘ϱϬ           ΨϬ͘ϵϯ
ũĂƐŽŶŵŝůůĞƌ                              ϴ             ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ             Ϭ͘ϱϳ         Ψϭ͘ϰϰ           ΨϬ͘ϴϮ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ              ϭϴ             ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ             Ϭ͘ϱϲ         Ψϭ͘ϱϬ           ΨϬ͘ϴϰ
ũĂƐŽŶŵŝůůĞƌ                             ϭϲ              ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϱ             Ϭ͘ϱϱ         Ψϭ͘ϰϰ           ΨϬ͘ϳϵ
ũĂƐŽŶŵŝůůĞƌ                             ϭϮ              ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϬ             Ϭ͘ϱϯ         Ψϭ͘ϰϰ           ΨϬ͘ϳϲ
ũĂƐŽŶŵŝůůĞƌ                              ϯ              ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ             Ϭ͘ϱϮ         Ψϭ͘ϰϰ           ΨϬ͘ϳϱ
ĂũĚĞůŐĂƚŽ                               ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘ϱϭ         Ψϭ͘ϱϬ           ΨϬ͘ϳϳ
Ă͘ũ͘ĚĞůŐĂĚ                              ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             Ϭ͘ϰϵ         Ψϭ͘ϱϬ           ΨϬ͘ϳϰ
                                                                                                                                                                                                                150




ũĂƐŽŶŵŝůůĞƌ                             ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘ϰϵ         Ψϭ͘ϰϰ           ΨϬ͘ϳϭ
ũĂƐŽŶŵŝůůĞƌ                              ϰ              ϵϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϳ             Ϭ͘ϰϴ         Ψϭ͘ϰϰ           ΨϬ͘ϲϵ
ũĂƐŽŶŵŝůůĞƌǁŝĨĞ                        Ϯϭ             ϰϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘ϰϳ         Ψϭ͘ϱϬ           ΨϬ͘ϳϭ
Ă͘ũ͘ĚĞůŐĂĚŽ                            ϭϰ              ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϱ             Ϭ͘ϰϳ         Ψϭ͘ϱϬ           ΨϬ͘ϳϭ
ũĂƐŽŶŵŝůůĞƌ                              ϯ              ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘ϰϲ         Ψϭ͘ϰϰ           ΨϬ͘ϲϲ
ũĂƐŽŶŵŝůůĞƌ                              ϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ             Ϭ͘ϰϱ         Ψϭ͘ϰϰ           ΨϬ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌ                              ϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘ϰϯ         Ψϭ͘ϰϰ           ΨϬ͘ϲϮ
ũĂƐŽŶŵŝůůĞƌ                             ϭϮ             ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘ϰϯ         Ψϭ͘ϰϰ           ΨϬ͘ϲϮ
ũĂƐŽŶŵŝůůĞƌ                              ϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϬ             Ϭ͘ϰϯ         Ψϭ͘ϰϰ           ΨϬ͘ϲϮ
ĚĞůŐĂĚŽŵŝůůĞƌƚƌƵŵƉ                      ϵ              ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ             Ϭ͘ϰϭ         Ψϭ͘ϱϬ           ΨϬ͘ϲϮ
ũĂƐŽŶŵŝůůĞƌ͕                             ϲ              ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘ϰϭ         Ψϭ͘ϱϬ           ΨϬ͘ϲϮ
ũĂƐŽŶŵŝůůĞƌ                             ϭϮ            ϭϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϯ             Ϭ͘ϰϭ         Ψϭ͘ϰϰ           ΨϬ͘ϱϵ
ũĂƐŽŶŵŝůůĞƌ                              ϭ              ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘ϯϵ         Ψϭ͘ϰϰ           ΨϬ͘ϱϲ
ƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌĐŶŶ                    ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ             Ϭ͘ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϱϳ
ŵŝůůĞƌũĂƐŽŶ                              ϲ              ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ             Ϭ͘ϯϳ         Ψϭ͘ϳϱ           ΨϬ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌ                              ϳ             ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϴ             Ϭ͘ϯϳ         Ψϭ͘ϰϰ           ΨϬ͘ϱϯ
Ă͘ũ͘ĚĞůŐĂĚŽďŝŽ                         ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϭ             Ϭ͘ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϱϰ
ũĂƐŽŶŵŝůůĞƌ                             ϭϴ             ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ             Ϭ͘ϯϲ         Ψϭ͘ϰϰ           ΨϬ͘ϱϮ
                                                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 52 of




                                                                                                                                                            STRIPE 0056
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϳ            ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ             Ϭ͘ϯϱ         Ψϭ͘ϰϰ           ΨϬ͘ϱϬ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌ                     ϭϴ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘ϯϰ         ΨϬ͘ϳϳ           ΨϬ͘Ϯϲ
ĐŶŶƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                         ϭϴ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϳ             Ϭ͘ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϱϭ
ĐŶŶĂŶŶŽƵŶĐĞƌ                                  ϭϯ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϴ             Ϭ͘ϯϮ         Ψϭ͘ϱϬ           ΨϬ͘ϰϴ
ũĂƐŽŶŵŝůůĞƌƐĞĂƚƚůĞ                            Ϯ             ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ              Ϭ͘ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϰϱ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϵ            ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϰ              Ϭ͘ϯ         Ψϭ͘ϰϰ           ΨϬ͘ϰϯ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϯ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ              Ϭ͘ϯ         Ψϭ͘ϰϰ           ΨϬ͘ϰϯ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘Ϯϵ         Ψϭ͘ϰϰ           ΨϬ͘ϰϮ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                 ϭϮ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ             Ϭ͘Ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϰϮ
ũĂƐŽŶŵŝůůĞƌ                                    ϯ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘Ϯϴ         Ψϭ͘ϰϰ           ΨϬ͘ϰϬ
ũĂƐŽŶŵůůĞƌ                                     ϲ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘Ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌƉŝĐƚƵƌĞƐ                          ϭϰ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘Ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϯϲ
ƉĂƌŝƐĚĞŶŶĂƌĚǁŝŬŝ                             Ϯϲ            ϯϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϰ             Ϭ͘Ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϯϲ
ũĂƐŽŶŵŝůůĞƌ                                    ϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘Ϯϰ         Ψϭ͘ϰϰ           ΨϬ͘ϯϱ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϳ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘Ϯϯ         Ψϭ͘ϰϰ           ΨϬ͘ϯϯ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϵ             ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘Ϯϯ         Ψϭ͘ϰϰ           ΨϬ͘ϯϯ
ũĂƐŽŶŵŝůůĞƌ                                    Ϯ             ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϭ             Ϭ͘ϮϮ         Ψϭ͘ϰϰ           ΨϬ͘ϯϮ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϯ             ϲϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘ϮϮ         Ψϭ͘ϰϰ           ΨϬ͘ϯϮ
                                                                                                                                                                                                                     150




ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              ϮϮ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘Ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϯϮ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϱ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ             Ϭ͘Ϯϭ         Ψϭ͘ϰϰ           ΨϬ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϯ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϱ             Ϭ͘Ϯϭ         Ψϭ͘ϰϰ           ΨϬ͘ϯϬ
ƚƌƵŵƉŽŶĐŚŝůĚƐƵƉƉŽƌƚĐŶŶ                     ϮϬ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϯ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƚƌƵŵƉ                          ϭϲ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϴ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ĂũĚĞůŐĂĚŽƚǁŝƚƚĞƌ                             Ϯϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ             Ϭ͘ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌ                                   ϮϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϱ             Ϭ͘ϭϴ         Ψϭ͘ϰϰ           ΨϬ͘Ϯϲ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                        ϮϮ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϳ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                          ϭϳ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϱ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ĨĞŵĂůĞƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                 ϮϬ             ϲϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ǁŚŽĂƌĞƚŚĞĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭϴ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                     Ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϭ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ŚŽǁŽůĚŝƐũĂƐŽŶŵŝůůĞƌ                        ϭϳ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ĐŶŶůĞŐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                         ϭϵ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ĂũĚĞůŐĂĚŽďĂďǇ                                ϮϬ             ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϵ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĂũĚĞůŐĂĚŽĨƵůůŶĂŵĞ                           ϭϴ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϭ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĂũĚĞůŐĂĚŽ                                     Ϯϭ             ϲϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϱ             Ϭ͘ϭϮ         Ψϭ͘ϳϯ           ΨϬ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌ                                   Ϯϴ            ϵϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             Ϭ͘ϭϮ         Ψϭ͘ϰϰ           ΨϬ͘ϭϳ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 53 of




                                                                                                                                                                 STRIPE 0057
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ƉĂƌŝƐĚĞŶŶĂƌĚƚǁŝƚƚĞƌ                          ϯϮ            ϴϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϱ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                          Ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϭ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                        ϮϬ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϭ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĐŶŶĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                        Ϯϳ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌůĞĂǀĞƐĐŶŶ                     ϮϮ             ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ŚŽǁŽůĚŝƐĂũĚĞůŐĂĚŽ                          Ϯϰ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϭ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌůŽǀĞĐŚŝůĚ                        ϭϵ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                           ϭϴ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌ                                    ϱ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϭ             Ϭ͘Ϭϳ         Ψϭ͘ϰϰ           ΨϬ͘ϭϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ               Ϯϰ             ϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϰ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                  ϭϵ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϯ             Ϭ͘Ϭϲ         ΨϬ͘ϵϵ           ΨϬ͘Ϭϲ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐĨĞŵĂůĞ              Ϯϰ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             Ϭ͘Ϭϰ         Ψϭ͘ϭϭ           ΨϬ͘Ϭϰ
ĐŶŶŵŝůůĞƌ                                     Ϯϰ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϭ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ŝƐĂũĚĞůŐĂĚŽŵĂƌƌŝĞĚ                          ϯϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϯ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϬ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                   ϯϮ            ϳϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘Ϭϰ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϲ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϭ             Ϭ͘Ϭϰ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                                   ϭϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘Ϭϰ         Ψϭ͘ϰϰ           ΨϬ͘Ϭϲ
                                                                                                                                                                                                                     150




ũĂƐŽŶŵŝůůĞƌĨŝŐŚƚ                             Ϯϰ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϵ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌĂƚƚŽƌŶĞǇ                          Ϯϱ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ             Ϭ͘Ϭϯ         Ψϭ͘Ϭϴ           ΨϬ͘Ϭϯ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌŽŶĐŶŶ                         ϯϲ            ϯϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌĐŶŶ                            ϯϭ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϳ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĨĂůƐĞůĞĂǀĞƐ                                   ϮϮ             ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                             Ϯϱ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϵ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌĐŶŶ                            ϯϲ            ϮϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϵ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĂũƚƌƵŵƉ                                       Ϯϵ             ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌŵŽǀŝĞƐ                            ϯϮ             ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϱ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĐŶŶǁŽŵĞŶĐŽŵŵĞŶƚĂƚŽƌƐ                         Ϯϳ             ϯϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ             Ϭ͘ϬϮ         ΨϬ͘ϵϰ           ΨϬ͘ϬϮ
ŬĞůůǇŵŝůůĞƌũĂƐŽŶŵŝůůĞƌ                      ϯϭ             ϳϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϴ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĨĞŵĂůĞĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                        Ϯϳ             ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϮϮ             Ϭ͘Ϭϭ         Ψϭ͘ϰϵ           ΨϬ͘Ϭϭ
ĐŶŶĨĞŵĂůĞĐŽŶƚƌŝďƵƚŽƌƐ                        ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϯ             Ϭ͘Ϭϭ         ΨϬ͘ϴϮ           ΨϬ͘Ϭϭ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                        ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϱ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĐŶŶƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                            ϯϴ            ϮϱϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌďŝŽ                               ϯϰ             ϵϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϲ             Ϭ͘Ϭϭ         ΨϮ͘ϱϵ           ΨϬ͘Ϭϯ
ŚŽƚƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                     Ϯϱ             ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϭ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĨŽǆŶĞǁƐ                          Ϯϲ             ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϱ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 54 of




                                                                                                                                                                 STRIPE 0058
<ĞǇǁŽƌĚ                     WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶĂďŽƌƚŝŽŶĂƌƚŝĐůĞƐ                  ϯϭ              ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϱϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽĨŽǆŶĞǁƐ                    Ϯϴ              ϭϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             Ϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵŝůůĞƌĐŶŶ                             ϯϲ              ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚǀƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              ϯϬ              ϮϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ             ϰ             Ϭ͘Ϭϭ           ΨϬ͘ϵϵ            ΨϬ͘Ϭϭ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌŽŶĐŶŶ                 ϯϬ              ϰϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϭϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                           ϮϮ            ϭϵϬϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            Ϯϴ             Ϭ͘Ϭϭ           Ψϭ͘ϰϰ            ΨϬ͘Ϭϭ
ũĂƐŽŶŵŝůůĞƌ                           ϯϱ              ϴϬ ŚƚƚƉƐ͗ͬͬĚĞĂĚůŝŶĞ͘ĐŽŵͬϮϬϭϴͬϬϵͬũĂƐŽŶͲŵŝůůĞ            ϯϬ             Ϭ͘Ϭϭ           Ψϭ͘ϰϰ            ΨϬ͘Ϭϭ

                                                                                                                                    dŽƚĂůWĞƌDŽŶƚ       ΨϮ͕Ϯϱϲ͘ϱϱ
                                                                                                                                                                                                                 150
                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 55 of




                                                                                                                                                             STRIPE 0059
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                           ϭϮ             ϮϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϵ              Ϯ͘ϴ           Ψϭ͘ϱϬ            Ψϰ͘ϮϬ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                               ϮϬ             ϴϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϰ              ϭ͘ϭ           Ψϭ͘ϲϲ            Ψϭ͘ϴϯ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                     ϭϬ              ϯϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϯ             Ϭ͘ϴϰ           Ψϭ͘ϱϬ            Ψϭ͘Ϯϲ
ũĂƐŽŶŵŝůůĞƌŵŝƐƚƌĞƐƐ                          ϭϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϯ             Ϭ͘ϴϰ           Ψϭ͘ϱϬ            Ψϭ͘Ϯϲ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                               ϭϵ             ϭϱϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϮ             Ϭ͘ϱϯ           Ψϭ͘ϱϬ            ΨϬ͘ϴϬ
ĐŶŶĂŶŶŽƵŶĐĞƌ                                  ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϴ              Ϭ͘ϱ           Ψϭ͘ϱϬ            ΨϬ͘ϳϱ
ĞĚŵĂƌƚŝŶĐŶŶ                                  Ϯϳ             ϴϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                 ϰ             Ϭ͘ϯϯ           Ψϭ͘ϱϬ            ΨϬ͘ϱϬ
ƚƌƵŵƉŵŝƐƚƌĞƐƐĂďŽƌƚŝŽŶ                        ϭϴ              ϱϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϭ              Ϭ͘Ϯ           Ψϭ͘ϱϬ            ΨϬ͘ϯϬ
ĞĚŵĂƌƚŝŶĐŶŶ                                  Ϯϭ              ϴϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                 ϯ             Ϭ͘ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϲ
ƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌĐŶŶ                          ϭϴ              ϮϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϱ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                             ϮϬ              ϯϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϲ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ǁŚŽĂƌĞƚŚĞĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                   Ϯϭ              ϰϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϲ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐƚƌƵŵƉƐƵƉƉŽƌƚĞƌ               ϭϴ              ϭϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϵ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ                      Ϯϴ             ϭϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϮϬ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ƚƌƵŵƉĨŝƌĞƐĂŶŶŽƵŶĐĞƌ                          ϯϬ             ϮϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                 ϯ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                             ϯϳ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϰ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶĐŶŶ                                      Ϯϳ              ϱϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϯ             Ϭ͘Ϭϯ           ΨϬ͘ϳϭ            ΨϬ͘ϬϮ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                      Ϯϵ              ϴϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
                                                                                                                                                                                                                           150




ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                             ϯϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϰ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĐŶŶƐĐĂŶĚĂů                                    ϯϴ             ϴϬϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϲϮ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                               Ϯϵ              ϴϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϲ             Ϭ͘Ϭϯ           Ψϭ͘ϲϲ            ΨϬ͘Ϭϱ
ĐŶŶƐĐĂŶĚĂůƐ                                   Ϯϵ              ϲϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϰϳ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƉĂƌŝƐ                          Ϯϳ              ϮϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϭ             Ϭ͘Ϭϭ           ΨϬ͘ϳϴ            ΨϬ͘Ϭϭ
ĐŶŶƉĂƌŝƐĐŽŵŵĞŶƚĂƚŽƌ                          Ϯϴ              ϮϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              Ϯϵ              ϮϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĞĨĨƌĞǇĐŶŶĐŽŵŵĞŶƚĂƚŽƌ                        ϯϰ              ϴϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                    ϯϱ              ϳϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϭϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƉĂƌŝƐĐŶŶĐŽŵŵĞŶƚĂƚŽƌ                          ϯϴ             ϮϱϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϮϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                    ϯϵ             ϮϱϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                ϮϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                             ϯϯ              ϲϬ ŚƚƚƉƐ͗ͬͬŶĞǁƐ͘ĂǀĐůƵď͘ĐŽŵͬǁŚŽŽƉƐͲĐŶŶͲũƵƐ                Ϯϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                              dŽƚĂůWĞƌDŽŶƚ          ΨϭϮ͘ϭϱ
                                                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 56 of




                                                                                                                                                                       STRIPE 0060
<ĞǇǁŽƌĚ        WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶĂŶĂůǇƐƚƐ              ϰϭ            ϳϬϬ ŚƚƚƉƐ͗ͬͬĐĞŶƚƵƌǇůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬ            ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘Ϭϰ            ΨϬ͘Ϭϭ

                                                                                                                        dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϭϭ
                                                                                                                                                                                                     150
                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 57 of




                                                                                                                                                 STRIPE 0061
<ĞǇǁŽƌĚ              WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ              ϰϮ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬŵĞĚŝĂĐŽŵƚŽĚĂǇ͘ĐŽŵͬŶĞǁƐͬƌĞĂĚͬĂ            Ϯϰ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ

                                                                                                                          dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϭϯ
                                                                                                                                                                                                       150
                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 58 of




                                                                                                                                                   STRIPE 0062
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                        ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                      ϱ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϵ              ϭϬ            Ψϭ͘ϱϬ           Ψϭϱ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ                  ϭϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϵ              ϯ͘ϴ           Ψϭ͘ϱϬ            Ψϱ͘ϳϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                      ϭϯ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϯ              Ϭ͘ϳ           Ψϭ͘ϱϬ            Ψϭ͘Ϭϱ
ƚƌƵŵƉĚƌƵŐŐĞĚ                           Ϯϭ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϴ             Ϭ͘ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϲ
ũĂƐŽŶŵŝůůĞƌĨŽǆŶĞǁƐ                   ϭϲ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϱ             Ϭ͘Ϭϵ           Ψϭ͘ϱϬ            ΨϬ͘ϭϰ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                        ϯϮ            ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϰ             Ϭ͘Ϭϳ           Ψϭ͘ϲϲ            ΨϬ͘ϭϮ
ŵŝůůĞƌƌĞƐŝŐŶƐ                          Ϯϱ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 Ϭ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                        Ϯϲ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϲ             Ϭ͘Ϭϲ           Ψϭ͘ϲϲ            ΨϬ͘ϭϬ
ƚƌƵŵƉƐƚƌŝƉƉĞƌ                          ϯϯ            ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϵ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů              ϯϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                      ϯϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                   ϯϱ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                        ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                 ϯϵ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                        dŽƚĂůWĞƌDŽŶƚ          ΨϮϮ͘ϱϳ
                                                                                                                                                                                                                     150
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 59 of




                                                                                                                                                                 STRIPE 0063
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ŶďĐƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                      ϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϱϬ               ϵ          Ψϭ͘ϱϬ          Ψϭϯ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                    ϭϮ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϬ              ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϱ͘ϴϱ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                     ϭϲ            ϭϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϮ              ϯ͘Ϯ         Ψϭ͘Ϯϲ           Ψϰ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƚǁŝƚƚĞƌ                           ϭϳ             ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 Ϭ              Ϯ͘ϴ         ΨϬ͘ϮϮ           ΨϬ͘ϲϮ
ĐŶŶŐƵĞƐƚĐŽŵŵĞŶƚĂƚŽƌƐ                         ϭϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϮ              Ϯ͘ϳ         ΨϬ͘ϳϵ           ΨϮ͘ϭϯ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                               ϭϳ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϰ              Ϯ͘ϭ         Ψϭ͘ϲϱ           Ψϯ͘ϰϳ
ŶďĐƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                     ϭϮ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϱϬ               Ϯ          Ψϭ͘ϱϬ           Ψϯ͘ϬϬ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                               ϭϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϮ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ĐŶŶůĞŐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                          Ϯ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϮ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌĨŽǆŶĞǁƐ                           ϱ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϱ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                      ϭϭ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                Ϯϯ              ϭ͘ϭ         ΨϬ͘ϴϲ           ΨϬ͘ϵϱ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐĨĞŵĂůĞ              ϭϬ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϬ             Ϭ͘ϵϵ         Ψϭ͘Ϭϲ           Ψϭ͘Ϭϱ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              ϭϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϮ             Ϭ͘ϴϭ         Ψϭ͘ϱϬ           Ψϭ͘ϮϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                     Ϯϭ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϵ             Ϭ͘ϲϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϭ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                      ϭϴ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϰ             Ϭ͘ϰϴ         ΨϬ͘ϴϲ           ΨϬ͘ϰϭ
ĨĞŵĂůĞĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                        ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϮ             Ϭ͘ϰϭ         Ψϭ͘ϰϮ           ΨϬ͘ϱϴ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                    ϭϳ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϯ             Ϭ͘ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϱϳ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                          ϭϬ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϲ             Ϭ͘ϯϳ         Ψϭ͘ϮϮ           ΨϬ͘ϰϱ
                                                                                                                                                                                                                      150




ǁŚŽĂƌĞƚŚĞĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭϰ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϲ             Ϭ͘ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϱϯ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                               ϭϴ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϲ             Ϭ͘ϯϰ         Ψϭ͘ϲϱ           ΨϬ͘ϱϲ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                          ϭϬ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϭ             Ϭ͘ϯϭ         Ψϭ͘ϮϮ           ΨϬ͘ϯϴ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                     Ϯϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϱ             Ϭ͘Ϯϴ         Ψϭ͘Ϯϲ           ΨϬ͘ϯϱ
ǁŚĂƚŝƐĂƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                ϭϱ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϱ             Ϭ͘Ϯϳ         Ψϭ͘ϱϬ           ΨϬ͘ϰϭ
ĐŶŶŐƵĞƐƚĐŽŵŵĞŶƚĂƚŽƌƐ                         ϭϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                Ϯϲ             Ϭ͘Ϯϲ         ΨϬ͘ϳϵ           ΨϬ͘Ϯϭ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌ                                ϮϮ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϭ             Ϭ͘Ϯϯ         Ψϭ͘ϬϮ           ΨϬ͘Ϯϯ
ũĂƐŽŶĐŶŶ                                      ϭϴ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϯ             Ϭ͘Ϯϭ         ΨϬ͘ϳϭ           ΨϬ͘ϭϱ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐĨĞŵĂůĞ                        ϭϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                Ϯϯ             Ϭ͘Ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϯϮ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                     Ϯϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϭ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                          ϮϮ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϭ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ǁŚĂƚŝƐĂƉŽůŝƚŝĐĂůƉƵŶĚŝƚ                     Ϯϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                Ϯϭ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              ϭϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                Ϯϭ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůƌĞƉŽƌƚĞƌƐ                 ϮϬ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                Ϯϳ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                          ϭϯ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 Ϯ             Ϭ͘ϭϮ         Ψϭ͘ϮϮ           ΨϬ͘ϭϱ
ũĂƐŽŶĐŶŶ                                      ϭϯ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϯ             Ϭ͘ϭϭ         ΨϬ͘ϳϭ           ΨϬ͘Ϭϴ
ĐŶŶũĂƐŽŶ                                      ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϮ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌ                          ϭϳ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϲ             Ϭ͘Ϭϴ         Ψϭ͘ϮϮ           ΨϬ͘ϭϬ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 60 of




                                                                                                                                                                  STRIPE 0064
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ǁŽŵĞŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                    ϭϳ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 Ϯ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ĐŶŶƉŽůŝƚŝĐĂůƉƵŶĚŝƚůŝƐƚ                       ϭϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϵ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ĐŶŶĐŽŵĞŶƚĂƚŽƌ                                  ϭϴ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϰ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                      Ϯϯ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϯ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐĨĞŵĂůĞ                         Ϯϲ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϳ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĐŶŶĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                         ϯϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϮ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϵ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                               Ϯϳ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϮ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                             ϯϲ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                Ϯϰ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                         ϯϲ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϴ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĐŶŶŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                           Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϰϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶũĂƐŽŶ                                       Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                              Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                   Ϯϵ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                             Ϯϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϮϮ             Ϭ͘Ϭϭ           ΨϬ͘ϴϳ            ΨϬ͘Ϭϭ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐĐŶŶ                      ϯϬ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ                   ϯϭ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                         ϯϱ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                         150




ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                            ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĂĚǁĞĞŬ͘ĐŽŵͬƚǀŶĞǁƐĞƌͬĐŶŶͲ                 ϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ



                                                                                                                                            dŽƚĂůWĞƌDŽŶƚ          Ψϰϵ͘ϰϰ
                                                                                                                                                                                   Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 61 of




                                                                                                                                                                     STRIPE 0065
<ĞǇǁŽƌĚ                       WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                  ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                         ϮϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            ϭϮ             Ϭ͘ϰϮ           Ψϭ͘ϱϬ            ΨϬ͘ϲϯ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                       Ϯϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            Ϯϰ             Ϭ͘ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϳ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌ                ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            ϭϲ             Ϭ͘ϭϲ           Ψϭ͘ϯϬ            ΨϬ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                      Ϯϳ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ             ϴ             Ϭ͘ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϯϬ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            ϮϬ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              Ϯϵ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            ϭϯ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                  Ϯϴ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            Ϯϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶĐŶŶ                                Ϯϴ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            ϭϯ             Ϭ͘ϬϮ           ΨϬ͘ϳϭ            ΨϬ͘Ϭϭ
ƚƌƵŵƉƉŝůů                               ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ             ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                       ϯϭ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĂŶĚŝĞŐŽƵŶŝŽŶƚƌŝďƵŶĞ͘ĐŽŵͬŶ            Ϯϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ




                                                                                                                                   dŽƚĂůWĞƌDŽŶƚ           Ψϭ͘ϱϬ
                                                                                                                                                                                                                150
                                                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 62 of




                                                                                                                                                            STRIPE 0066
<ĞǇǁŽƌĚ                          WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                       ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                             ϳ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϲ              ϯ͘ϵ           Ψϭ͘ϳϭ            Ψϲ͘ϲϳ
ũĂƐŽŶĐŶŶ                                    ϴ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϯ               Ϯ            ΨϬ͘ϳϰ            Ψϭ͘ϰϴ
ũĂƐŽŶŵŝůůĞƌ                                ϭϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϮϮ             Ϭ͘ϱϵ           Ψϭ͘ϱϴ            ΨϬ͘ϵϯ
ũĂƐŽŶƚƌƵŵƉ                                 ϭϱ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϮ             Ϭ͘ϱϴ           Ψϭ͘ϳϲ            Ψϭ͘ϬϮ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                         Ϯϭ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                Ϯϰ             Ϭ͘ϱϯ           Ψϭ͘ϱϬ            ΨϬ͘ϴϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                 Ϯϭ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϮϬ             Ϭ͘ϱϮ           Ψϭ͘ϱϬ            ΨϬ͘ϳϴ
ũĂƐŽŶŵŝůůĞƌ                                ϭϲ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϮϬ              Ϭ͘ϱ           Ψϭ͘ϱϴ            ΨϬ͘ϳϵ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                     ϭϳ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                Ϯϭ             Ϭ͘ϭϵ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                          ϭϵ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                Ϯϯ             Ϭ͘ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϳ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                          Ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                Ϯϰ             Ϭ͘ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϯ
ũĂƐŽŶŵŝůůĞƌ                                Ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                Ϯϲ             Ϭ͘ϭϰ           Ψϭ͘ϱϴ            ΨϬ͘ϮϮ
ĐŶŶƉŽůŝƚŝĐĂůĂĚǀŝƐŽƌƐ                      ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϲ              Ϭ͘ϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϱ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                   Ϯϰ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                Ϯϭ             Ϭ͘Ϭϵ           Ψϭ͘ϱϬ            ΨϬ͘ϭϰ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ               Ϯϰ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϰ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                       Ϯϴ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϭ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                  ϯϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϭ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                     ϯϯ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                 ϰ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                        Ϯϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϲ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
                                                                                                                                                                                                                        150




ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                     ϯϭ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                 ϳ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ŬĂƚŚĞƌŝŶĞŬƌƵĞŐĞƌǁŝůůŵĞŶĂŬĞƌ              ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                 Ϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĂũĚĞůŐĂĚŽďĂďǇ                             ϯϬ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                 ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                       ϯϭ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                 ϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                           ϯϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚĞůŐĂĚŽƚƌƵŵƉ                               ϯϱ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                         ϯϲ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                 ϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                                Ϯϵ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚƵĨĨŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬĞŶƚƌǇͬũĂ                Ϯϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϴ            ΨϬ͘ϬϮ



                                                                                                                                           dŽƚĂůWĞƌDŽŶƚ          Ψϭϰ͘ϭϳ
                                                                                                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 63 of




                                                                                                                                                                    STRIPE 0067
<ĞǇǁŽƌĚ                                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ƌǇĂŶŬĞůůǇĂŶĚĂŶŶĂŬĂǀĂŶĂƵŐŚǁĞĚĚŝŶŐ              ϮϬ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƉŽůŝƚŝĐŽ͘ĐŽŵͬŶĞǁƐůĞƚƚĞƌƐͬƉůĂ             Ϭ             Ϭ͘ϵϰ           Ψϭ͘ϱϬ            Ψϭ͘ϰϭ
ŬĂǀĂŶĂƵŐŚŶƌĂƌĂƚŝŶŐ                               Ϯϱ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƉŽůŝƚŝĐŽ͘ĐŽŵͬŶĞǁƐůĞƚƚĞƌƐͬƉůĂ            ϭϮ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ŶĂŽŵŝĐůĂŝƌĞƐŚĞƌŵĂŶ                               ϮϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƉŽůŝƚŝĐŽ͘ĐŽŵͬŶĞǁƐůĞƚƚĞƌƐͬƉůĂ             Ϭ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ĂŶƚŝŐƵŶŐƌŽƵƉƐ                                    ϯϴ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƉŽůŝƚŝĐŽ͘ĐŽŵͬŶĞǁƐůĞƚƚĞƌƐͬƉůĂ            ϲϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ



                                                                                                                                               dŽƚĂůWĞƌDŽŶƚ           Ψϭ͘ϱϴ
                                                                                                                                                                                                                            150
                                                                                                                                                                                      Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 64 of




                                                                                                                                                                        STRIPE 0068
<ĞǇǁŽƌĚ                               WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ƚƌƵŵƉĂŝĚĞƌĞƐŝŐŶƐ                                ϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϯϱ               ϵ          Ψϭ͘ϱϬ          Ψϭϯ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                               ϭϱ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϰ               ϳ          Ψϭ͘ϱϬ          ΨϭϬ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                              ϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϲ              ϭ͘ϳ         Ψϭ͘ϱϬ           ΨϮ͘ϱϱ
ũĂƐŽŶƚƌƵŵƉ                                      ϭϭ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ǁŚǇĚŝĚũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶ                       ϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϮϮ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                               ϭϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϰ             Ϭ͘ϴϴ         Ψϭ͘ϱϬ           Ψϭ͘ϯϮ
ƚƌƵŵƉĂĚǀŝƐŽƌƌĞƐŝŐŶƐ                            ϮϬ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϰϵ             Ϭ͘ϴϳ         Ψϭ͘ϱϬ           Ψϭ͘ϯϭ
ƚƌƵŵƉĂŝĚĞƌĞƐŝŐŶƐƚŽĚĂǇ                         ϭϴ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϳ             Ϭ͘ϳϳ         Ψϭ͘ϱϬ           Ψϭ͘ϭϲ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                      ϭϰ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϯ             Ϭ͘ϳϰ         Ψϭ͘ϱϬ           Ψϭ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                                 ϮϮ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϰ             Ϭ͘ϲϵ         Ψϭ͘ϲϴ           Ψϭ͘ϭϲ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϭ              Ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϬ
ƚƌƵŵƉƋƵŝƚƐĐŶŶ                                  ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϯϳ         Ψϭ͘ϱϬ           ΨϬ͘ϱϲ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                          ϭϰ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϭ             Ϭ͘ϯϳ         Ψϭ͘ϱϬ           ΨϬ͘ϱϲ
ŵŝůůĞƌƌĞƐŝŐŶƐ                                   ϭϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             Ϯ             Ϭ͘Ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϰϮ
ĐŶŶƚƌƵŵƉƚƌĂŶƐŝƚŝŽŶ                             ϭϲ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϰ             Ϭ͘Ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                          ϭϲ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                               ϭϳ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϲ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ŵŝůůĞƌƌĞƐŝŐŶƐ                                   Ϯϭ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             Ϭ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
                                                                                                                                                                                                                    150




ũĂƐŽŶĐŶŶ                                        ϮϬ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϯ             Ϭ͘ϭϰ         ΨϬ͘ϳϯ           ΨϬ͘ϭϬ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                             ϭϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϱ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                               Ϯϭ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            Ϯϯ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĐŶŶĂŶĐŚŽƌƋƵŝƚƐ                                 ϮϬ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϰϭ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĐŶŶƌĞƉŽƌƚĞƌƌĞƐŝŐŶƐ                             ϭϵ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϱϮ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                                 Ϯϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϮ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                                 Ϯϱ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϭϲ             Ϭ͘Ϭϳ         Ψϭ͘ϲϴ           ΨϬ͘ϭϮ
ǁŚŽƌĞƐŝŐŶĞĚĂƚĐŶŶ                              ϮϮ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϱϲ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĐŶŶĂŶĐŚŽƌƌĞƐŝŐŶƐ                               Ϯϭ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϯϳ             Ϭ͘Ϭϯ         Ψϭ͘Ϯϯ           ΨϬ͘Ϭϰ
ƚƌƵŵƉĂŝĚƌĞƐŝŐŶƐ                                Ϯϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϰϯ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                               Ϯϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             ϵ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ƚƌƵŵƉĂĚǀŝƐŽƌƌĞƐŝŐŶƐĂĨƚĞƌŵŽĐŬŝŶŐ              ϯϬ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϮϮ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ƚƌƵŵƉĂŝĚƋƵŝƚƐ                                  ϯϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϰϭ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĚŽŶĂůĚƚƌƵŵƉƋƵŝƚƐĐŶŶ                           ϯϬ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϯϯ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌůĞĂǀĞƐĐŶŶ                       ϯϯ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ             Ϭ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ƚƌƵŵƉĂŝĚĞƌĞƐŝŐŶƐ                               Ϯϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϯϬ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĐŶŶƌĞƉŽƌƚĞƌƐƌĞƐŝŐŶ                             ϯϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶĞǁƐǁĞĞŬ͘ĐŽŵͬĨŽƌŵĞƌͲƚƌƵŵ            ϯϲ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
                                                                                                                                                                              Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 65 of




                                                                                                                                                                STRIPE 0069
<ĞǇǁŽƌĚ   WŽƐŝƚŝŽŶ   sŽůƵŵĞ   hZ>   ŝĨĨŝĐƵůƚǇ   dƌĂĨĨŝĐ   W              dŽƚĂůWĞƌDŽŶƚŚ
                                                           dŽƚĂůWĞƌDŽŶƚ          Ψϰϭ͘ϭϮ
                                                                                                                                        150
                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 66 of




                                                                                    STRIPE 0070
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                  ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                    Ϯϰ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ            ϭϵ             Ϭ͘ϭϵ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                 Ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ             ϳ              Ϭ͘ϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϱ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                        ϯϭ            ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ            ϭϰ             Ϭ͘Ϭϵ           Ψϭ͘ϲϳ            ΨϬ͘ϭϱ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                        ϯϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ            ϭϮ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ŵŝůůĞƌƉƌŽ                              ϯϬ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ             Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĂũĚĞůŐĂĚŽĨƵůůŶĂŵĞ                    Ϯϳ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ             ϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĞǆǁŚŝƚĞƉŝůů                           ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ             ϱ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                    ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ             ϴ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ              ϯϲ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ            ϭϵ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                        ϯϬ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ            ϭϲ             Ϭ͘ϬϮ           Ψϭ͘ϲϳ            ΨϬ͘Ϭϯ
ũĂƐŽŶĐŶŶ                               ϯϭ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ            ϭϯ             Ϭ͘Ϭϭ           ΨϬ͘ϳϯ            ΨϬ͘Ϭϭ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                 ϯϯ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ            Ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                     ϯϵ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇĚĂŝůǇŶĞǁƐ͘ĐŽŵͬŶĞǁƐͬƉŽůŝƚ             ϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ



                                                                                                                                  dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘ϵϬ
                                                                                                                                                                                                               150
                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 67 of




                                                                                                                                                           STRIPE 0071
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                  ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                         ϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϲ              Ϯϭ          Ψϭ͘ϱϬ          Ψϯϭ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƐĐĂŶĚĂů                             ϰ             ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϵ              ϭϳ          Ψϭ͘ϱϬ          ΨϮϱ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                          ϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϳ               ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                     ϭϭ             ϮϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϮϬ              ϰ͘ϴ         Ψϭ͘ϱϬ           Ψϳ͘ϮϬ
ƚƌƵŵƉĂĚǀŝƐŽƌƉŽŝƐŽŶĞĚ                           ϲ              ϲϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϲ              ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϱ͘ϴϱ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                              ϵ             ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ              ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϰ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                              ϭϵ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϰ              Ϯ͘ϳ         Ψϭ͘ϱϬ           Ψϰ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ                       ϭϬ             ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϮϬ              Ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϯ͘ϵϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                      ϭϱ             ϯϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϵ              Ϯ͘ϱ         Ψϭ͘ϱϬ           Ψϯ͘ϳϱ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                      ϵ              ϳϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϯ              Ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϰϱ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                       ϭϬ              ϴϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϭ               Ϯ          Ψϭ͘ϱϬ           Ψϯ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌǁŝĨĞ                               ϭϱ             ϰϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ              ϭ͘ϴ         Ψϭ͘ϱϬ           ΨϮ͘ϳϬ
ĚŽŶĂůĚƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ                 ϱ              ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϳ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                              ϭϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϰ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                             ϭϰ             ϯϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϵ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌǁŚŝƚĞŚŽƵƐĞ                        ϭϵ             ϯϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϴ              ϭ͘ϭ         ΨϮ͘ϵϳ           Ψϯ͘Ϯϳ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                          ϴ              ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ĚŽŶĂůĚƚƌƵŵƉŐŝƌůĨƌŝĞŶĚƐ                        ϭϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϵϵ         Ψϭ͘ϱϬ           Ψϭ͘ϰϵ
                                                                                                                                                                                                                     150




ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                             ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϲ             Ϭ͘ϴϲ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                             ϭϴ             ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϴ             Ϭ͘ϴϯ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϱ
ǁŚŝƚĞƉŝůůǁŝƚŚĞǆŽŶŝƚ                        ϭϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘ϲϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϭ
ĂũĚĞůŐĂĚŽďŝŬŝŶŝ                               ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϰ             Ϭ͘ϲϮ         Ψϭ͘ϱϬ           ΨϬ͘ϵϯ
ũĂƐŽŶŵŝůůĞƌŐŝƌůĨƌŝĞŶĚ                          ϯ              ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϲϭ         Ψϭ͘ϱϬ           ΨϬ͘ϵϮ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                           ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϱϭ         Ψϭ͘ϱϬ           ΨϬ͘ϳϳ
ŐŝƌůĨƌŝĞŶĚƐƉƌĞŐŶĂŶƚ                            Ϯϭ             ϮϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϭ              Ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϬ͘ϳϱ
ƉŝůůǁŝƚŚĞǆŽŶŝƚ                              ϭϴ             ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘ϰϴ         Ψϭ͘ϱϬ           ΨϬ͘ϳϮ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                         ϮϮ             ϯϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϴ             Ϭ͘ϰϳ         Ψϭ͘ϱϬ           ΨϬ͘ϳϭ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                          ϵ              ϭϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϰϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϲ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                           ϭϯ              ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϱ             Ϭ͘ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϱϳ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                         Ϯϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϰ             Ϭ͘Ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϰϰ
ǁŚǇĚŝĚũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶ                     ϭϱ              ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϮϮ             Ϭ͘Ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϰϮ
ĂũĚĞůŐĂĚŽĨŽǆŶĞǁƐ                             ϭϭ              ϭϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϯ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ũĂƐŽŶŵŝůůĞƌĞŵĂŝů                              ϭϭ              ϭϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϮϮ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ĂďŽƌƚĞĚŐĨ                                      ϭϴ              ϲϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϯϲ
ĂďŽƌƚŝŽŶĚƌŝŶŬ                                  Ϯϰ             ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϯϮ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϭϯ              ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϵ             Ϭ͘ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϵ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 68 of




                                                                                                                                                                 STRIPE 0072
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                  ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĨŽǆŶĞǁƐ                          ϭϯ             ϭϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϱ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ                      ϭϲ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ĚĞůŐĂĚŽƚƌƵŵƉ                                  ϮϬ             ϳϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ĂũĚĞůŐĂĚŽŚƵƐďĂŶĚ                             Ϯϱ            ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϯ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ĚƌŝŶŬŐŝƌůĨƌŝĞŶĚ                               Ϯϲ            ϮϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                         ϮϮ            ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϭ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ƚƌƵŵƉƐƉŽŬĞƐƉĞŽƉůĞ                             Ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϴ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ĂũĚĞůŐĂĚŽĚŽŶĂůĚƚƌƵŵƉ                        ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϬ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ĂũƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                             ϭϳ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϭ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                        ϭϴ             ϰϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϭ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ũĂƐŽŶŵŝůůĞƌũĂŵĞƐƚŽǁŶĂƐƐŽĐŝĂƚĞƐ              ϭϵ             ϰϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϯ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                               Ϯϴ            ϯϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ĂďŽƌƚŝŽŶŽŶƐĐĂŶĚĂů                            ϮϮ             ϳϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϭ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                           Ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϴ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĚĞůŐĂĚŽŵŝůůĞƌƚƌƵŵƉ                           ϭϱ             ϭϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                            Ϯϴ            ϮϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              ϮϬ             ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϭ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĞŵĂŝů                       ϮϬ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϰ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
                                                                                                                                                                                                                   150




ƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶŵĂŶĂŐĞƌ                    ϮϮ             ϰϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϯϴ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ƚƌƵŵƉƐƚĂĨĨĞƌƐƋƵŝƚ                            Ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϰϴ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                           ϭϴ             ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϱ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĂũƚƌƵŵƉ                                       Ϯϯ             ϰϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ǁŚĂƚƉŝůůŚĂƐĞǆŽŶŝƚ                         Ϯϭ             ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϭ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                              Ϯϯ             ϰϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                             Ϯϱ             ϲϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            Ϯϯ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ĂďŽƌƚŝŽŶƉŝůůŽƌůĂŶĚŽ                          Ϯϴ             ϴϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϭ             Ϭ͘Ϭϰ         ΨϮ͘ϳϲ           ΨϬ͘ϭϭ
ĂďƉŝůů                                        Ϯϵ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϯ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ũĞŶŶŝĨĞƌĚĞůŐĂĚŽĐŶŶďŝŽŐƌĂƉŚǇ                 ϯϮ            ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ƉƌĞŐŶĂŶƚƐƚƌŝƉĐůƵď                            Ϯϰ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĂũĚĞůŐĂĚŽĨƵůůŶĂŵĞ                           Ϯϱ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϭ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĞǆǁŚŝƚĞƉŝůů                                  ϯϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϱ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ                  Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϰ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚŽŶĂůĚƚƌƵŵƉƐŐŝƌůĨƌŝĞŶĚ                       ϯϬ             ϳϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĨĂĐĞďŽŽŬ                          ϯϮ            ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                     ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĐŶŶĐŽŵĂ                                       ϯϱ            ϮϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 69 of




                                                                                                                                                               STRIPE 0073
<ĞǇǁŽƌĚ                         WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                  ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚƌƵŵƉΖƐĐŽŵŵƵŶŝĐĂƚŝŽŶŵĂŶĂŐĞƌ              Ϯϵ             ϰϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϰϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚƌƵŵƉŵŝůŬƐŚĂŬĞ                            Ϯϵ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚƌƵŵƉƐƚĂĨĨĞƌĐŽŶǀŝĐƚĞĚ                    ϯϬ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϰϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂďŽƌƚŝŽŶƉŝůůŶǇ                           ϯϭ             ϰϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϴ             Ϭ͘Ϭϭ           ΨϮ͘ϰϮ            ΨϬ͘ϬϮ
ĚŽŶĂůĚƚƌƵŵƉƉŝůůƌĞƉŽƌƚ                   ϯϭ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŐŝƌůĨƌŝĞŶĚƐƐƚƌŝƉ                          ϯϮ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                         ϯϮ             ϯϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚƌƵŵƉĐĂŵƉĂŝŐŶƐƉŽŬĞƐƉĞƌƐŽŶ                ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                      ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ            ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽďĂďǇ                            ϯϰ             ϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƉƌĞŐŶĂŶƚŐŝƌůĨƌŝĞŶĚƐ                       ϯϱ             ϲϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŝƐĂũĚĞůŐĂĚŽŵĂƌƌŝĞĚ                      ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂďŽƌƚŝŽŶƉŝůůŵŝĂŵŝ                        ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϲ             Ϭ͘Ϭϭ           Ψϯ͘ϴϬ            ΨϬ͘Ϭϰ
ũĂƐŽŶŵŝůůĞƌƌĞĐŽƌĚ                        ϯϲ             ϳϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             ϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŶĞǁǇŽƌŬƐŵŽŽƚŚŝĞ                          ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬŶǇƉŽƐƚ͘ĐŽŵͬϮϬϭϴͬϬϵͬϮϯͬĞǆͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϭϭ           ΨϮ͘Ϭϯ            ΨϬ͘ϬϮ

                                                                                                                                     dŽƚĂůWĞƌDŽŶƚ        Ψϭϯϰ͘ϳϭ
                                                                                                                                                                                                                  150
                                                                                                                                                                            Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 70 of




                                                                                                                                                              STRIPE 0074
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                        Ϯϯ            ϴϬϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                ϭϰ             Ϭ͘ϱϱ           Ψϭ͘ϲϴ            ΨϬ͘ϵϮ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                      ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                 ϵ             Ϭ͘ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϲ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                        Ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                ϭϮ             Ϭ͘ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϭ
ũĂƐŽŶĐŶŶ                               Ϯϯ             ϱϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                ϭϯ             Ϭ͘Ϭϳ           ΨϬ͘ϳϯ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                        Ϯϳ             ϴϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                ϭϲ             Ϭ͘Ϭϱ           Ψϭ͘ϲϴ            ΨϬ͘Ϭϴ
ĚƌŝŶŬƐĨŽƌĂďŽƌƚŝŽŶ                     ϮϮ             ϭϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                 ϰ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                 ϯϮ            ϭϬϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                 ϳ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                   ϯϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů              ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬƚĂůŬŝŶŐƉŽŝŶƚƐŵĞŵŽ͘ĐŽŵͬŶĞǁƐͬũĂƐ                ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                      dŽƚĂůWĞƌDŽŶƚ           Ψϭ͘ϲϭ
                                                                                                                                                                                                                   150
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 71 of




                                                                                                                                                               STRIPE 0075
<ĞǇǁŽƌĚ                          WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌŵŝƐƚƌĞƐƐ                        Ϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϯ              ϭϱ          Ψϭ͘ϱϬ          ΨϮϮ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                         ϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϲ               ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ƚƌƵŵƉƋƵŝƚƐĐĂŵƉĂŝŐŶ                        ϭϬ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϭ               ϱ          Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                  ϭϯ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϵ               ϰ          Ψϭ͘ϱϬ           Ψϲ͘ϬϬ
ƚƌƵŵƉĂŝĚĞƋƵŝƚƐ                             ϳ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϳ              Ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϰ͘ϯϱ
ƚƌƵŵƉŵŝƐƚƌĞƐƐĂďŽƌƚŝŽŶ                      ϲ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϭ              Ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϰ͘ϯϱ
ǁŚǇĚŝĚũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶ                  ϱ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϮϮ              Ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϯ͘ϵϬ
ƚƌƵŵƉĂŝĚƋƵŝƚƐ                              ϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϰϭ              Ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϯϬ
ũĂƐŽŶƚƌƵŵƉ                                 ϭϬ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϮ              ϭ͘ϴ         Ψϭ͘ϱϬ           ΨϮ͘ϳϬ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                      ϴ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϭ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ƚƌƵŵƉƋƵŝƚƐĐŶŶ                              ϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϮ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                            ϭϵ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϰ              ϭ͘ϯ         Ψϭ͘ϳϮ           ΨϮ͘Ϯϰ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                           ϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϲ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ĚŽŶĂůĚƚƌƵŵƉƋƵŝƚƐĐŶŶ                      ϭϬ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϯϯ             Ϭ͘ϳϴ         Ψϭ͘ϱϬ           Ψϭ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                     ϭϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϳ             Ϭ͘ϳϴ         Ψϭ͘ϱϬ           Ψϭ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                          Ϯϱ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϰ             Ϭ͘ϳϭ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϳ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                 ϮϬ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϮϬ             Ϭ͘ϲϱ         Ψϭ͘ϱϬ           ΨϬ͘ϵϴ
ǁŚŝƚĞƉŝůůĞǆ                               ϮϮ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ              Ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϬ
                                                                                                                                                                                                                   150




ĐŶŶũĂƐŽŶŵŝůůĞƌ                            Ϯϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϮ             Ϭ͘ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϱϭ
ĚŽŶĂůĚƚƌƵŵƉŵŝƐƚƌĞƐƐĂďŽƌƚŝŽŶ              ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϴ              Ϭ͘ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϰϱ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                          Ϯϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϰ             Ϭ͘Ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϰϰ
ũĂƐŽŶĐŶŶ                                   ϭϳ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϯ             Ϭ͘Ϯϳ         ΨϬ͘ϳϱ           ΨϬ͘ϮϬ
ĐŶŶĂŶĐŚŽƌƋƵŝƚƐ                            ϭϲ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϰϭ             Ϭ͘Ϯϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϱ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                            ϮϬ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϲ             Ϭ͘ϮϮ         Ψϭ͘ϳϮ           ΨϬ͘ϯϴ
ũĂƐŽŶĐŶŶƌĞƉŽƌƚĞƌ                          ϭϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϵ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                   Ϯϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϭ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ƚƌƵŵƉĂŝĚĞƌĞƐŝŐŶƐ                          Ϯϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϯϱ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŶƚƌŝďƵƚŽƌƐ                 Ϯϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϴ              Ϭ͘ϭ         ΨϬ͘ϳϰ           ΨϬ͘Ϭϳ
ƚƌƵŵƉĂŝĚĞƐƋƵŝƚ                            Ϯϭ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϴ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                         Ϯϴ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϴ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ĞǆŽŶƉŝůů                                  ϮϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϭ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ǁŚŝƚĞƉŝůůǁŝƚŚĞǆŽŶŝƚ                    ϯϬ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ĂũĚĞůŐĂĚŽĚƌĞƐƐ                            Ϯϲ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϯ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                       ϮϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϮ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ƚƌƵŵƉĂŝĚĞŵŝůůĞƌ                           ϯϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϰϮ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ƚƌƵŵƉĂĚǀŝƐŽƌƋƵŝƚƐ                         ϯϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϲ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 72 of




                                                                                                                                                               STRIPE 0076
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ                       ϯϬ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϮϬ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                             ϯϰ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϰ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϵ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                              Ϯϳ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϯ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ƚƌƵŵƉƉŝůů                                      ϯϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϰ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                            ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϴ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌǁŚŝƚĞŚŽƵƐĞ                        ϯϳ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϴ             Ϭ͘ϬϮ           ΨϮ͘ϵϵ            ΨϬ͘Ϭϲ
ĐŶŶƌĞƉŽƌƚĞƌƌĞƐŝŐŶƐ                            Ϯϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϱϮ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ƉŝůůǁŝƚŚĞǆŽŶŝƚ                              ϯϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ŵŝƐƚƌĞƐƐŽƌůĂŶĚŽ                                ϯϴ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĞǆŽŶǁŚŝƚĞƉŝůů                                Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƌĞƉƵďůŝĐĂŶŵŝƐƚƌĞƐƐĂďŽƌƚŝŽŶ                    ϯϬ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϮϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂďŽƌƚŝŽŶƉŝůůŽƌůĂŶĚŽ                           ϯϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϭ             Ϭ͘Ϭϭ           ΨϮ͘ϳϵ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ               Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                            Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶĂŶĐŚŽƌƌĞƐŝŐŶƐ                              Ϯϲ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϯϳ             Ϭ͘Ϭϭ           Ψϭ͘Ϯϭ            ΨϬ͘Ϭϭ
ĐŶŶŶĞǁƐĂŶĐŚŽƌƌĞƐŝŐŶƐ                         ϯϯ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϳ             Ϭ͘Ϭϭ           ΨϬ͘ϱϱ            ΨϬ͘Ϭϭ
                                                                                                                                                                                                                         150




                                                                                                                                            dŽƚĂůWĞƌDŽŶƚ          ΨϴϬ͘ϴϮ
                                                                                                                                                                                   Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 73 of




                                                                                                                                                                     STRIPE 0077
<ĞǇǁŽƌĚ             WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĂũĚĞůŐĂĚŽďŝŬŝŶŝ              ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϰϳϬϵͬĨŽƌŵ                 ϰ              Ϭ͘Ϯ           Ψϭ͘ϱϬ            ΨϬ͘ϯϬ
ĐŶŶũĂƐŽŶŵŝůůĞƌ               ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϰϳϬϵͬĨŽƌŵ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĐŶŶ               ϰϯ            ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶƋƵŝƐŝƚƌ͘ĐŽŵͬϱϬϴϰϳϬϵͬĨŽƌŵ                ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϲϴ            ΨϬ͘ϬϮ

                                                                                                                             dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘ϯϯ
                                                                                                                                                                                                          150
                                                                                                                                                                    Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 74 of




                                                                                                                                                      STRIPE 0078
<ĞǇǁŽƌĚ                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌŵŝƐƚƌĞƐƐ              ϯϳ            ϭϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĞǁƐĞƌ͘ĐŽŵͬƐƚŽƌǇͬϮϲϱϬϭϬͬĞǆ            ϭϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                            dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘ϬϮ
                                                                                                                                                                                                         150
                                                                                                                                                                   Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 75 of




                                                                                                                                                     STRIPE 0079
<ĞǇǁŽƌĚ                          WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                     ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌŵŝƐƚƌĞƐƐ                       ϭϬ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇǁŝƌĞ͘ĐŽŵͬŶĞǁƐͬϯϲϮϮϭͬ                ϭϯ              Ϯ͘ϲ           Ψϭ͘ϱϬ            Ψϯ͘ϵϬ
ǁŚǇĚŝĚũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶ                 Ϯϭ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇǁŝƌĞ͘ĐŽŵͬŶĞǁƐͬϯϲϮϮϭͬ                ϮϮ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ƚƌƵŵƉŵŝƐƚƌĞƐƐĂďŽƌƚŝŽŶ                     Ϯϳ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇǁŝƌĞ͘ĐŽŵͬŶĞǁƐͬϯϲϮϮϭͬ                ϭϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĚŽŶĂůĚƚƌƵŵƉŵŝƐƚƌĞƐƐĂďŽƌƚŝŽŶ              Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇǁŝƌĞ͘ĐŽŵͬŶĞǁƐͬϯϲϮϮϭͬ                ϭϴ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ƉƌĞŐŶĂŶƚŵŝƐƚƌĞƐƐ                           ϯϲ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇǁŝƌĞ͘ĐŽŵͬŶĞǁƐͬϯϲϮϮϭͬ                 Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                         dŽƚĂůWĞƌDŽŶƚ           Ψϰ͘ϭϭ
                                                                                                                                                                                                                      150
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 76 of




                                                                                                                                                                  STRIPE 0080
<ĞǇǁŽƌĚ               WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                 ϰϭ            ϯϬϬ ŚƚƚƉƐ͗ͬͬĐĞŶƚƵƌǇůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬ            ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ              ϯϴ            ϭϬϬ ŚƚƚƉƐ͗ͬͬĐĞŶƚƵƌǇůŝŶŬ͘ŶĞƚͬŶĞǁƐͬƌĞĂĚͬĂƌƚŝĐůĞͬ            ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                               dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϭϯ
                                                                                                                                                                                                            150
                                                                                                                                                                      Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 77 of




                                                                                                                                                        STRIPE 0081
<ĞǇǁŽƌĚ             WŽƐŝƚŝŽŶ        sŽůƵŵĞ      hZ>                                      ŝĨĨŝĐƵůƚǇ       dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ƉƌĞŐŶĂŶƚƐƚƌŝƉƉĞƌ              ϭϵ            ϱϬ ŚƚƚƉƐ͗ͬͬŵĞƚƌŽ͘ĐŽ͘ƵŬͬϮϬϭϴͬϬϵͬϮϰͬƚƌƵŵƉͲĂ                Ϭ             Ϭ͘ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϯ

                                                                                                                           dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϯϯ
                                                                                                                                                                                                        150
                                                                                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 78 of




                                                                                                                                                    STRIPE 0082
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ      hZ>                                    ŝĨĨŝĐƵůƚǇ       dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶƐƚƵĚĞŶƚŶĞǁƐƐĞƉƚĞŵďĞƌϮϰϮϬϭϴ              ϭϳ            ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶƉŽƐƚ͘ĐŽŵͬŶĞǁƐͬ                Ϭ             Ϭ͘ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϭ

                                                                                                                                          dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϯϭ
                                                                                                                                                                                                                       150
                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 79 of




                                                                                                                                                                   STRIPE 0083
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                       ϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϭ               ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ                        ϳ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϮϬ               ϱ          Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ                     ϭϯ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϮϬ              ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϰ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                            ϵ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϭ               ϯ          Ψϭ͘ϱϬ           Ψϰ͘ϱϬ
ĞǆǁŚŝƚĞƉŝůů                                   ϭϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϱ              Ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϰ͘ϯϱ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                        ϭϮ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϲ              Ϯ͘ϴ         Ψϭ͘ϱϬ           Ψϰ͘ϮϬ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                         ϭϱ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϴ              Ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϰϱ
ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                          ϲ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϭ              Ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϯϬ
ũĂƐŽŶƚƌƵŵƉ                                      ϵ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϮ              Ϯ͘Ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                               ϵ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϯ              ϭ͘ϳ         Ψϭ͘ϱϬ           ΨϮ͘ϱϱ
ĚŽŶĂůĚƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                       ϭϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϭ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ǁŚŝƚĞƉŝůůĞǆ                                   ϭϲ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             Ϭ              ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
ĂũƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                               ϳ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϭ              ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                              ϮϮ            ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϰ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                              ϭϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϰ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ũĂƐŽŶŵŝůůĞƌĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                     ϭϯ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϯ             Ϭ͘ϵϯ         Ψϭ͘ϱϬ           Ψϭ͘ϰϬ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                         ϭϴ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϲ             Ϭ͘ϴϱ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϴ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                            ϭϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϴ              Ϭ͘ϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϱ
                                                                                                                                                                                                                    150




ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ               ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϭ              Ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϬ͘ϳϱ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                             ϭϵ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϮ             Ϭ͘ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϱϯ
ũĂƐŽŶŵŝůůĞƌ                                    ϭϳ            ϭϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϴ             Ϭ͘ϯϯ         Ψϭ͘ϱϴ           ΨϬ͘ϱϮ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                          ϮϬ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϭ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ĚĞůŐĂĚŽŵŝůůĞƌ                                  Ϯϱ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϲ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                             Ϯϲ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϴ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ                          Ϯϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϵ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ũĂƐŽŶŵŝůůĞƌĨŝƌĞĚ                              ϭϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϲ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐĂŵƉĂŝŐŶ              ϭϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϵ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                         ϭϲ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϱ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ƚƌƵŵƉĂŝĚĞŵŝůůĞƌ                               ϯϬ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϰϮ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                                ϯϯ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϰ             Ϭ͘Ϭϲ         Ψϭ͘ϳϯ           ΨϬ͘ϭϬ
ƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐĂĚǀŝƐŽƌ                    Ϯϰ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϰϱ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ũĂƐŽŶǁĂǇŶĞŵŝůůĞƌ                              Ϯϰ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             Ϭ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                     ϮϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϵ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ĚŽŶĂůĚƚƌƵŵƉŐŝƌůĨƌŝĞŶĚĂďŽƌƚŝŽŶ                ϮϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϳ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ǁŚŽŝƐũĂƐŽŶŵŝůůĞƌ                             ϯϮ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϰ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ĂũĚĞůŐĂĚŽƉŝĐƚƵƌĞƐ                             Ϯϱ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϯ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
                                                                                                                                                                              Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 80 of




                                                                                                                                                                STRIPE 0084
<ĞǇǁŽƌĚ                         WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĂũĚĞůŐĂĚŽĚŽŶĂůĚƚƌƵŵƉ                    ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϬ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ĚĞůŐĂĚŽƚƌƵŵƉ                              Ϯϳ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϮ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌǁŚŝƚĞŚŽƵƐĞ                   ϯϱ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϴ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ              ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϰ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĞǆŽŶǁŚŝƚĞƉŝůů                           Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                       ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϱ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌ                               Ϯϴ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϮϬ             Ϭ͘Ϭϯ           Ψϭ͘ϱϴ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌ                               ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            Ϯϲ             Ϭ͘ϬϮ           Ψϭ͘ϱϴ            ΨϬ͘Ϭϯ
ĐŶŶũĂƐŽŶŵŝůůĞƌ                           ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
Ă͘ũ͘ĚĞůŐĂĚŽƉŚŽƚŽƐ                        ϯϳ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϯ             Ϭ͘Ϭϭ           ΨϬ͘ϲϭ            ΨϬ͘Ϭϭ
ǁŚŝƚĞƉŝůůǁŝƚŚĞǆŽŶŝƚ                   ϯϳ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ǁŚĂƚŚĂƉƉĞŶĞĚƚŽũĂƐŽŶŵŝůůĞƌ              ϯϮ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶǁĂǇŶĞŵŝůůĞƌ                         ϰϭ            ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                    ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ             ϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌƌĞƐŝŐŶƐ                       ϯϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                           ϯϮ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŝŶĚĞƉĞŶĚĞŶƚ͘ĐŽ͘ƵŬͬŶĞǁƐͬǁŽ            ϭϲ             Ϭ͘Ϭϭ           Ψϭ͘ϳϯ            ΨϬ͘ϬϮ

                                                                                                                                    dŽƚĂůWĞƌDŽŶƚ          Ψϲϱ͘ϳϮ
                                                                                                                                                                                                                 150
                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 81 of




                                                                                                                                                             STRIPE 0085
<ĞǇǁŽƌĚ        WŽƐŝƚŝŽŶ       sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ              ϴ            ϭϬϬ ŚƚƚƉ͗ͬͬǀŝƐĂŽ͘ƐĂƉŽ͘ƉƚͬĂĐƚƵĂůŝĚĂĚĞͬŵƵŶĚŽͬϮ            ϮϬ             ϭ͘ϰ           Ψϭ͘ϱϴ            ΨϮ͘Ϯϭ

                                                                                                                    dŽƚĂůWĞƌDŽŶƚ           ΨϮ͘Ϯϭ
                                                                                                                                                                                                 150
                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 82 of




                                                                                                                                             STRIPE 0086
<ĞǇǁŽƌĚ                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌŵŝƐƚƌĞƐƐ              ϯϯ            ϭϬϬ ŚƚƚƉ͗ͬͬŶĞǁƐǀŝĚĞŽ͘ƐƵͬǀŝĚĞŽͬϵϯϵϱϭϲϱ                ϭϯ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ

                                                                                                                            dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϭϯ
                                                                                                                                                                                                         150
                                                                                                                                                                   Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 83 of




                                                                                                                                                     STRIPE 0087
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                                ϯ            ϯϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             ϲϴ          Ψϭ͘ϭϲ          Ψϳϴ͘ϴϴ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                                ϳ            ϯϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             ϱϬ          Ψϭ͘ϭϲ          Ψϱϴ͘ϬϬ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                   Ϯ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ             ϯϰ          ΨϬ͘ϵϰ          Ψϯϭ͘ϵϲ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐ                        Ϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             ϮϮ          ΨϬ͘ϵϬ          Ψϭϵ͘ϴϬ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                     Ϯ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             ϮϬ          Ψϭ͘ϱϬ          ΨϯϬ͘ϬϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                ϭ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             ϭϵ          Ψϭ͘ϱϬ          ΨϮϴ͘ϱϬ
ĐŶŶƉƵŶĚŝƚƐ                                     ϱ             ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             ϭϳ          Ψϭ͘ϱϱ          ΨϮϲ͘ϯϱ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŶƚƌŝďƵƚŽƌƐ                     ϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             ϭϳ          ΨϬ͘ϳϬ          Ψϭϭ͘ϵϬ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                         ϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             ϭϰ          Ψϭ͘ϱϬ          ΨϮϭ͘ϬϬ
ĨĞŵĂůĞĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                ϭ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             ϭϰ          Ψϭ͘ϲϳ          ΨϮϯ͘ϯϴ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞ                                ϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϯ             ϭϯ          Ψϭ͘ϱϬ          Ψϭϵ͘ϱϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                      ϭϬ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϲ             ϭϮ          Ψϭ͘Ϯϲ          Ψϭϱ͘ϭϮ
ĐŶŶƚĂůŬŝŶŐŚĞĂĚƐ                               ϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             ϭϮ          Ψϭ͘ϱϬ          Ψϭϴ͘ϬϬ
ĐŶŶƌĞƉƵďůŝĐĂŶƉƵŶĚŝƚƐ                          Ϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ             ϭϭ          Ψϭ͘ϱϬ          Ψϭϲ͘ϱϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵĞŶƚĂƚŽƌƐ                        ϴ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             ϭϭ          Ψϭ͘ϱϬ          Ψϭϲ͘ϱϬ
ůŝďĞƌĂůĐŽŵŵĞŶƚĂƚŽƌƐ                            ϳ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ              ϵ          ΨϬ͘ϳϱ           Ψϲ͘ϳϱ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                     ϰ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ              ϵ          Ψϭ͘ϱϬ          Ψϭϯ͘ϱϬ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ              ϴ          ΨϬ͘ϵϰ           Ψϳ͘ϱϮ
                                                                                                                                                                                                                  150




ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                       ϲ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϲ              ϲ          Ψϭ͘Ϯϲ           Ψϳ͘ϱϲ
ĐŽŶƐĞƌǀĂƚŝǀĞƐŽŶĐŶŶ                            ϰ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϮ              ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌ                                 ϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ              ϱ          Ψϭ͘Ϭϰ           Ψϱ͘ϮϬ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                      Ϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ              ϱ          Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐ                        ϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             ϰ͘ϱ         ΨϬ͘ϵϬ           Ψϰ͘Ϭϱ
ĐŶŶĞůĞĐƚŝŽŶĐŽŵŵĞŶƚĂƚŽƌƐ                       ϳ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             ϰ͘ϰ         Ψϭ͘ϱϬ           Ψϲ͘ϲϬ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                                ϰ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϯ             ϰ͘ϰ         Ψϭ͘ϭϲ           Ψϱ͘ϭϬ
ƌŝŐŚƚǁŝŶŐĐŽŵŵĞŶƚĂƚŽƌƐ                        ϭϬ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             ϰ͘ϯ         ΨϬ͘ϵϲ           Ψϰ͘ϭϯ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŶƚƌŝďƵƚŽƌƐ                     ϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             ϰ͘ϯ         ΨϬ͘ϳϬ           Ψϯ͘Ϭϭ
ĐŽŶƐĞƌǀĂƚŝǀĞǁŽŵĞŶĐŽŵŵĞŶƚĂƚŽƌƐ                 ϭ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             ϰ͘ϭ         Ψϭ͘Ϭϳ           Ψϰ͘ϯϵ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                     ϭ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             ϰ͘ϭ         Ψϭ͘ϱϬ           Ψϲ͘ϭϱ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                               ϭϮ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϯ             ϯ͘ϳ         Ψϭ͘ϭϲ           Ψϰ͘Ϯϵ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ                ϭϬ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             ϯ͘ϱ         Ψϭ͘ϬϮ           Ψϯ͘ϱϳ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŶƚƌŝďƵƚŽƌƐ                   Ϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ             ϯ͘ϯ         ΨϬ͘ϲϵ           ΨϮ͘Ϯϴ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌ                      ϴ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             ϯ͘Ϯ         ΨϬ͘ϵϬ           ΨϮ͘ϴϴ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              ϭϬ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϰ͘ϲϱ
ĐŶŶĞůĞĐƚŝŽŶĐŽǀĞƌĂŐĞƚĞĂŵ                      ϲ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϰ͘ϲϱ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵĞŶƚĂƚŽƌƐ                        ϳ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϯ͘ϴ         Ψϭ͘ϱϬ           Ψϰ͘ϮϬ
                                                                                                                                                                            Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 84 of




                                                                                                                                                              STRIPE 0088
<ĞǇǁŽƌĚ                                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌƐ                                   ϭϬ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϯ͘ϴ         Ψϭ͘Ϭϳ           Ψϯ͘ϬϬ
ƚƌƵŵƉƉƵŶĚŝƚƐ                                       Ϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϯ͘ϴ         Ψϭ͘ϱϬ           Ψϰ͘ϮϬ
ůŝƐƚŽĨĐŶŶĂŶĐŚŽƌƐ                                ϭϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϯ͘ϳ         Ψϭ͘ϰϵ           Ψϰ͘ϬϮ
ŝƐĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞ                                ϭϯ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϲ             Ϯ͘ϳ         ΨϬ͘ϲϮ           Ψϭ͘ϲϳ
ĐŶŶƉƵŶĚŝƚƐ                                         ϲ            ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϯ͘ϳ         Ψϭ͘ϱϱ           Ψϰ͘ϭϵ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                       Ϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϯ͘ϳ         ΨϬ͘ϵϰ           ΨϮ͘ϱϰ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                      Ϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϯ͘ϵϬ
ĐŶŶĞůĞĐƚŝŽŶĐŽǀĞƌĂŐĞĂŶĐŚŽƌƐ                       ϴ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϯ͘ϵϬ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌ                              ϴ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϯ͘ϲ         Ψϭ͘ϱϬ           Ψϯ͘ϵϬ
ĐŶŶƉĂŶĞůŝƐƚƐŶĂŵĞƐ                                ϭϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϱ             Ϯ͘ϱ         ΨϬ͘ϱϳ           Ψϭ͘ϰϯ
ĐŶŶŶĞǁƐĐŽŵŵĞŶƚĂƚŽƌƐ                              ϭϰ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϯ             Ϯ͘ϰ         Ψϭ͘ϱϬ           Ψϯ͘ϲϬ
ĐŶŶƌĞƉƵďůŝĐĂŶƉƵŶĚŝƚƐ                              ϭ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ             Ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϰϱ
ĐŶŶĨĞŵĂůĞĐŽŶƚƌŝďƵƚŽƌƐ                            ϭϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϯ             Ϯ͘ϯ         ΨϬ͘ϴϬ           Ψϭ͘ϴϰ
ǁŚŝĐŚĐŶŶĂŶĐŚŽƌƐĂƌĞƌĞƉƵďůŝĐĂŶ                    ϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϯ͘ϰϱ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐƌĞƉƵďůŝĐĂŶ               ϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ             Ϯ͘ϭ         Ψϭ͘ϱϬ           Ψϯ͘ϭϱ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ                               ϵ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϯ͘ϭ         ΨϬ͘ϴϯ           Ψϭ͘ϳϰ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĂŶĂůǇƐƚƐ                      ϭϭ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϵ              Ϯ          Ψϭ͘ϱϬ           Ψϯ͘ϬϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĨĞŵĂůĞƉƵŶĚŝƚƐ                        ϭϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϱ              Ϯ          Ψϭ͘ϰϯ           ΨϮ͘ϴϲ
                                                                                                                                                                                                                     150




ĐŶŶĨĞŵĂůĞĂŶĐŚŽƌƐϮϬϭϴ                            ϭϰ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ              Ϯ          ΨϬ͘ϵϵ           Ψϭ͘ϵϴ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĐŽŵŵĞŶƚĂƚŽƌƐ                      ϳ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ              Ϯ          Ψϭ͘ϱϱ           Ψϯ͘ϭϬ
ĐŶŶƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                              ϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ             ϭ͘ϵ         Ψϭ͘ϱϬ           ΨϮ͘ϴϱ
ĐŶŶůŝďĞƌĂůĐŽŵŵĞŶƚĂƚŽƌƐ                            ϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             ϭ͘ϵ         ΨϬ͘ϵϭ           Ψϭ͘ϳϯ
ĐŶŶƉƵŶĚŝƚƐ                                         ϵ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             ϭ͘ϵ         Ψϭ͘ϱϱ           ΨϮ͘ϵϱ
ŚŽǁŵƵĐŚĚŽĐŶŶĐŽŶƚƌŝďƵƚŽƌƐŵĂŬĞ                  ϭϮ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             ϭ͘ϴ         Ψϭ͘ϱϬ           ΨϮ͘ϳϬ
ƌŝŐŚƚƉƵŶĚŝƚƐ                                       ϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϯ             ϭ͘ϴ         Ψϭ͘ϱϬ           ΨϮ͘ϳϬ
ĨŽƌŵĞƌĐŶŶĨĞŵĂůĞĂŶĐŚŽƌƐ                          ϭϰ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             ϭ͘ϴ         Ψϭ͘ϯϵ           ΨϮ͘ϱϬ
ĐŶŶŐƵĞƐƚĐŽŵŵĞŶƚĂƚŽƌƐ                             ϭϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             ϭ͘ϳ         ΨϬ͘ϴϭ           Ψϭ͘ϯϴ
ůŝƐƚŽĨĐŶŶĐŽŶƚƌŝďƵƚŽƌƐ                            ϴ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             ϭ͘ϳ         ΨϬ͘ϴϬ           Ψϭ͘ϯϲ
ǁŚŽƐŽŶĐŶŶƌŝŐŚƚŶŽǁ                              ϭϬ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϱϴ             ϭ͘ϳ         Ψϭ͘ϱϬ           ΨϮ͘ϱϱ
ĐŽŶƐĞƌǀĂƚŝǀĞĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭϱ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             ϭ͘ϳ         ΨϬ͘ϳϳ           Ψϭ͘ϯϭ
ǁŚŽĂƌĞƚŚĞĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                        ϳ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ             ϭ͘ϳ         Ψϭ͘ϱϬ           ΨϮ͘ϱϱ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŶƚƌŝďƵƚŽƌƐ                       ϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ             ϭ͘ϲ         ΨϬ͘ϲϵ           Ψϭ͘ϭϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ              ϭϬ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ĐŶŶŐƵĞƐƚĐŽŶƚƌŝďƵƚŽƌƐ                              ϴ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                           ϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             ϭ͘ϲ         Ψϭ͘Ϯϲ           ΨϮ͘ϬϮ
ŝƐĐŶŶůĞĨƚŽƌƌŝŐŚƚ                               ϭϳ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϲ             ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 85 of




                                                                                                                                                                 STRIPE 0089
<ĞǇǁŽƌĚ                               WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶĞůĞĐƚŝŽŶĂŶĂůǇƐƚƐ                             ϳ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ              ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
ƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌĐŶŶ                             ϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ĐŶŶďůĂĐŬĨĞŵĂůĞƌĞƉŽƌƚĞƌƐ                       ϭϮ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ              ϭ͘ϰ         Ψϭ͘ϯϬ           Ψϭ͘ϴϮ
ĐŶŶĐŽƌƌĞƐƉŽŶĚĞŶƚƐůŝƐƚ                           ϴ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ƚƌƵŵƉƉƵŶĚŝƚƐ                                     ϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ĐŶŶĞůĞĐƚŝŽŶĐŽǀĞƌĂŐĞĐŽŵŵĞŶƚĂƚŽƌƐ                ϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ĐŶŶŶĞǁƐĐŽŶƚƌŝďƵƚŽƌƐ                            ϭϮ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ              ϭ͘ϯ         ΨϬ͘ϳϯ           ΨϬ͘ϵϱ
ƌĞƉƵďůŝĐĂŶƚĂůŬŝŶŐŚĞĂĚƐ                          ϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ĐŶŶŶĞǁƐƌĞƉŽƌƚĞƌƐĨĞŵĂůĞ                        ϭϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϭ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ĐŶŶƌĞƉƵďůŝĐĂŶĂŶĐŚŽƌƐ                            ϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ                        ϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ              ϭ͘ϯ         Ψϭ͘ϭϳ           Ψϭ͘ϱϮ
ĐŶŶĨĞŵĂůĞĂŶĐŚŽƌƐϮϬϭϲ                          ϭϮ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ              ϭ͘Ϯ         ΨϬ͘ϵϭ           Ψϭ͘Ϭϵ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌƐ                                 ϭϰ            ϮϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ              ϭ͘Ϯ         Ψϭ͘Ϭϳ           Ψϭ͘Ϯϴ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƚƌƵŵƉ                             ϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                                ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ũĞĨĨƌĞǇůŽƌĚĂŐĞ                                 ϭϳ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϯ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ĐŶŶĂŶŶŽƵŶĐĞƌƐ                                    ϵ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐůŝƐƚ                        ϭϯ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
                                                                                                                                                                                                                     150




ůŝƐƚŽĨĐŶŶĂŶĐŚŽƌ                               ϭϯ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ              ϭ͘ϭ         ΨϮ͘ϰϱ           ΨϮ͘ϳϬ
ĐŽŶƐĞƌǀĂƚŝǀĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              ϭϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ              ϭ͘ϭ         Ψϭ͘ϭϭ           Ψϭ͘ϮϮ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐĨĞŵĂůĞ                          ϭϬ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ĐŶŶƌĞƉŽƌƚĞƌƐůŝƐƚ                               ϭϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϴ               ϭ          Ψϭ͘ϳϮ           Ψϭ͘ϳϮ
ĐŶŶĐŽŵĞŶƚĂƚŽƌƐ                                   ϵ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ               ϭ          ΨϮ͘ϱϱ           ΨϮ͘ϱϱ
ĐŶŶĨŽƌĞŝŐŶĐŽƌƌĞƐƉŽŶĚĞŶƚƐ                       ϭϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϯ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ĐŶŶƉŽůŝƚŝĐĂůƉƵŶĚŝƚůŝƐƚ                         ϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ďůŽŶĚĞĐŽŶƐĞƌǀĂƚŝǀĞŽŶĐŶŶ                        ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ĐŶŶŚĂƐďĞĐŽŵĞĂũŽŬĞ                            ϭϴ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϱ             Ϭ͘ϵϲ         ΨϬ͘ϲϳ           ΨϬ͘ϲϰ
ĐŶŶĐŽŵĞŶƚĂƚŽƌƐ                                   Ϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ             Ϭ͘ϵϲ         ΨϮ͘ϱϱ           ΨϮ͘ϰϱ
ŝƐĐŶŶƌŝŐŚƚŽƌůĞĨƚ                             ϭϳ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϵϯ         Ψϭ͘ϱϬ           Ψϭ͘ϰϬ
ĐŶŶŶĞǁƐĂŶĂůǇƐƚƐ                                ϭϭ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘ϵϭ         Ψϭ͘ϱϬ           Ψϭ͘ϯϳ
ĐŶŶƉŽůŝƚŝĐĂůƉƵŶĚŝƚƐ                             ϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ              Ϭ͘ϵ         Ψϭ͘ϰϱ           Ψϭ͘ϯϭ
ĨŽƌŵĞƌĐŶŶĨĞŵĂůĞĂŶĐŚŽƌ                         ϭϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϵ             Ϭ͘ϴϵ         Ψϭ͘ϱϬ           Ψϭ͘ϯϰ
ĨĞŵĂůĞƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭϮ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϴϵ         Ψϭ͘ϱϬ           Ψϭ͘ϯϰ
ĐŶŶǁŽŵĞŶĐŽŵŵĞŶƚĂƚŽƌƐ                            ϵ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϴϰ         Ψϭ͘Ϯϲ           Ψϭ͘Ϭϲ
ĨĞŵĂůĞĐŶŶĐŽŶƚƌŝďƵƚŽƌƐ                           ϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϵ             Ϭ͘ϴϰ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϲ
ĨĞŵĂůĞĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐ                           ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ              Ϭ͘ϴ         Ψϭ͘ϰϯ           Ψϭ͘ϭϰ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 86 of




                                                                                                                                                                 STRIPE 0090
<ĞǇǁŽƌĚ                                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶƌĞƉƵďůŝĐĂŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ               ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϳϵ         Ψϭ͘ϱϬ           Ψϭ͘ϭϵ
ĐŶŶĂĨƌŝĐĂŶĂŵĞƌŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                  ϭϬ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϳϴ         Ψϭ͘ϱϬ           Ψϭ͘ϭϳ
ƌĞƉƵďůŝĐĂŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                   ϲ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ             Ϭ͘ϳϳ         ΨϬ͘ϳϴ           ΨϬ͘ϲϬ
ĐŶŶĨĞŵĂůĞĂŶĐŚŽƌĨŝƌĞĚ                            ϭϬ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϳϳ         Ψϭ͘ϱϬ           Ψϭ͘ϭϲ
ŚŽǁŵƵĐŚĚŽƉŽůŝƚŝĐĂůƉƵŶĚŝƚƐŵĂŬĞ                 ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             Ϭ             Ϭ͘ϳϱ         Ψϭ͘ϱϬ           Ψϭ͘ϭϯ
ĐŽŶƐĞƌǀĂƚŝǀĞƌĞƉŽƌƚĞƌƐ                              ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϭ͘ϳϰ         Ψϭ͘ϭϯ           ΨϬ͘ϴϰ
ĨĞŵĂůĞĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭϵ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϳϰ         Ψϭ͘ϲϳ           Ψϭ͘Ϯϰ
ĚŽĐŶŶĐŽŶƚƌŝďƵƚŽƌƐŐĞƚƉĂŝĚ                       ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϯ             Ϭ͘ϲϵ         Ψϭ͘Ϭϭ           ΨϬ͘ϳϬ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞ                                    ϵ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϯ             Ϭ͘ϲϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϭ
ůŝďĞƌĂůƉƵŶĚŝƚƐ                                    ϭϴ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϲϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϭ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                       ϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘ϲϲ         ΨϬ͘ϵϰ           ΨϬ͘ϲϮ
ĐŶŶůĞĨƚŽƌƌŝŐŚƚ                                  Ϯϭ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϱϮ             Ϭ͘ϲϱ         Ψϭ͘ϱϬ           ΨϬ͘ϵϴ
ĐŶŶƉĞƌƐŽŶĂůŝƚŝĞƐ                                  Ϯϲ            ϭϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϲϱ         Ψϭ͘ϱϬ           ΨϬ͘ϵϴ
ĐŶŶďůĂĐŬĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                      ϭϰ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϲϰ         Ψϭ͘ϱϬ           ΨϬ͘ϵϲ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůƌĞƉŽƌƚĞƌƐ                     ϭϯ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϳ             Ϭ͘ϲϰ         Ψϭ͘ϱϬ           ΨϬ͘ϵϲ
ƌŝŐŚƚǁŝŶŐƉƵŶĚŝƚƐ                                 ϭϳ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘ϲϰ         Ψϭ͘ϱϬ           ΨϬ͘ϵϲ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                           ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ             Ϭ͘ϲϰ         Ψϭ͘Ϯϲ           ΨϬ͘ϴϭ
ůĞĨƚǁŝŶŐƉƌŽƚƌƵŵƉ                                  ϭϰ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘ϲϮ         Ψϭ͘ϱϬ           ΨϬ͘ϵϯ
                                                                                                                                                                                                                       150




ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                  ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             Ϭ͘ϱϵ         Ψϭ͘ϱϬ           ΨϬ͘ϴϵ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ                   ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϭ͘ϱϳ         Ψϭ͘Ϭϵ           ΨϬ͘ϲϮ
ƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                                  ϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ             Ϭ͘ϱϳ         Ψϭ͘ϱϬ           ΨϬ͘ϴϲ
ĐŶŶĨĞŵĂůĞƌĞƉŽƌƚĞƌƐ                               ϭϲ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϱϳ         Ψϭ͘ϯϴ           ΨϬ͘ϳϵ
ĐŽŶƐĞƌǀĂƚŝǀĞǁŽŵĞŶĐŽŵŵĞŶƚĂƚŽƌƐ                    ϭϱ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘ϱϱ         Ψϭ͘Ϭϳ           ΨϬ͘ϱϵ
ĐŶŶŚŽƐƚƐůŝƐƚ                                     ϭϰ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϭ             Ϭ͘ϱϱ         Ψϭ͘ϱϬ           ΨϬ͘ϴϯ
ďĞƐƚĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                     ϭϰ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϱ             Ϭ͘ϱϯ         ΨϬ͘ϴϴ           ΨϬ͘ϰϳ
ĐŶŶŐƵĞƐƚĐŽŵŵĞŶƚĂƚŽƌƐ                             ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϲ             Ϭ͘ϱϮ         ΨϬ͘ϴϭ           ΨϬ͘ϰϮ
ĐŶŶŶĞǁƐƌĞƉŽƌƚĞƌƐŵĂůĞ                            ϭϭ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϱϭ         Ψϭ͘ϱϬ           ΨϬ͘ϳϳ
ĐŶŶƉŽůŝƚŝĐĂůĂŶĂůǇƐƚůŝƐƚ                         ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ              Ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϬ͘ϳϱ
ĐŶŶŶĞǁƐĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ                          ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ              Ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϬ͘ϳϱ
ďůŽŶĚĞĐŽŶƐĞƌǀĂƚŝǀĞŽŶĐŶŶ                          ϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ             Ϭ͘ϰϵ         Ψϭ͘ϱϬ           ΨϬ͘ϳϰ
ĐŶŶƉŽůŝƚŝĐĂůĂŶĂůǇƐƚƐĨĞŵĂůĞ                      ϭϰ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ             Ϭ͘ϰϴ         Ψϭ͘ϱϬ           ΨϬ͘ϳϮ
ƉĂƌŝƐĚĞŶŶĂƌĚĨƌĂƚĞƌŶŝƚǇ                           ϭϰ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘ϰϴ         Ψϭ͘ϱϬ           ΨϬ͘ϳϮ
ĐŶŶƌĞƉƵďůŝĐĂŶƌĞƉŽƌƚĞƌƐ                           ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘ϰϳ         Ψϭ͘ϱϬ           ΨϬ͘ϳϭ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĂŶĂůǇƐƚƐ                      ϭϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϰϳ         Ψϭ͘ϱϬ           ΨϬ͘ϳϭ
ĐŶŶƉƵŶĚŝƚƐ                                         ϴ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘ϰϳ         Ψϭ͘ϱϱ           ΨϬ͘ϳϯ
ĐŶŶĨĞŵĂůĞƉƵŶĚŝƚƐ                                  ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             Ϭ͘ϰϲ         ΨϬ͘ϲϵ           ΨϬ͘ϯϮ
                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 87 of




                                                                                                                                                                   STRIPE 0091
<ĞǇǁŽƌĚ                                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶƉƵŶĚŝƚƐůŝƐƚ                                   ϭϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϰϲ         ΨϬ͘ϴϴ           ΨϬ͘ϰϬ
ĐŶŶďůĂĐŬƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                   ϭϵ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϯ             Ϭ͘ϰϲ         Ψϭ͘ϱϬ           ΨϬ͘ϲϵ
ůŝƐƚŽĨĐŶŶƌĞƉŽƌƚĞƌƐ                              ϭϰ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϰϱ         Ψϭ͘ϰϵ           ΨϬ͘ϲϳ
ĐŶŶƉŽůŝƚŝĐĂůƉĂŶĞůŵĞŵďĞƌƐ                         ϴ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϰϱ         Ψϭ͘ϱϬ           ΨϬ͘ϲϴ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌ                          ϴ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϰϱ         ΨϬ͘ϵϬ           ΨϬ͘ϰϭ
ĐŶŶĐŽƌƌĞƐƉŽŶĚĞŶƚƐŵĂůĞ                            ϭϰ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϭ             Ϭ͘ϰϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϲ
ĐŶŶĨĞŵĂůĞƌĞƉŽƌƚĞƌƐƉŝĐƚƵƌĞƐ                       ϵ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϰϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϲ
ƚƌƵŵƉƉƵŶĚŝƚƐĐŶŶ                                  ϭϯ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϰϯ         Ψϭ͘ϱϬ           ΨϬ͘ϲϱ
ǁŚǇŚĂƐĐŶŶďĞĐŽŵĞƐŽůŝďĞƌĂů                      ϭϮ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϵ             Ϭ͘ϰϮ         Ψϭ͘ϱϬ           ΨϬ͘ϲϯ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐƉŝĐƚƵƌĞƐ                           ϵ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϭ             Ϭ͘ϰϭ         Ψϭ͘ϱϬ           ΨϬ͘ϲϮ
ĐŶŶĂŶĐŚŽƌƌŝŐŚƚŶŽǁ                               ϭϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϰ              Ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϬ
ĐŶŶďůĂĐŬĨĞŵĂůĞĐŽŶƚƌŝďƵƚŽƌƐ                      ϭϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ              Ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϬ͘ϲϬ
ĐŶŶƌĞƉŽƌƚĞƌƐĨĞŵĂůĞƉŝĐƚƵƌĞƐ                      ϭϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϱϵ
ǁŚŽŝƐƚŚĞĐŶŶĂŶĐŚŽƌƌŝŐŚƚŶŽǁ                    ϭϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϲ             Ϭ͘ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϱϵ
ůŝƐƚŽĨĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                  ϮϬ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             Ϭ͘ϯϴ         ΨϬ͘ϵϲ           ΨϬ͘ϯϲ
ĐŶŶƌĞƉŽƌƚĞƌƐŵĂůĞ                                 ϮϮ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϯϴ         Ψϭ͘ϭϮ           ΨϬ͘ϰϯ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƚƌƵŵƉ                               ϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϭ͘ϯϳ         Ψϭ͘ϱϬ           ΨϬ͘ϱϲ
ĐŶŶďůĂĐŬĐŽŵŵĞŶƚĂƚŽƌƐ                             ϭϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϯϲ         ΨϬ͘ϴϰ           ΨϬ͘ϯϬ
                                                                                                                                                                                                                      150




ĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                                ϭϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϯϱ         ΨϬ͘ϵϭ           ΨϬ͘ϯϮ
ƉŽůŝƚŝĐĂůƉƵŶĚŝƚƐŽŶĐŶŶ                           ϭϬ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϯϰ         Ψϭ͘ϱϬ           ΨϬ͘ϱϭ
ĐŶŶĂŶĐŚŽƌƐůŝƐƚ                                   ϭϱ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϳ             Ϭ͘ϯϰ         ΨϬ͘ϵϰ           ΨϬ͘ϯϮ
ĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                                 ϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϯϯ         ΨϬ͘ϵϭ           ΨϬ͘ϯϬ
ĐŶŶƌŝŐŚƚŽƌůĞĨƚ                                  ϭϳ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϵ             Ϭ͘ϯϯ         Ψϭ͘ϱϬ           ΨϬ͘ϱϬ
ƌŝŐŚƚǁŝŶŐƉƵŶĚŝƚƐůŝƐƚ                            ϭϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             Ϭ͘ϯϯ         Ψϭ͘ϱϬ           ΨϬ͘ϱϬ
ŚŽǁŵƵĐŚĚŽĐŶŶĐŽŶƚƌŝďƵƚŽƌƐŐĞƚƉĂŝĚ              ϭϳ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϯ             Ϭ͘ϯϮ         Ψϭ͘ϱϬ           ΨϬ͘ϰϴ
ĐŶŶůŝƐƚŽĨƌĞƉŽƌƚĞƌƐ                              ϭϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϯϭ         Ψϭ͘ϯϲ           ΨϬ͘ϰϮ
ĐŶŶƉŽůŝƚŝĐĂůĂŶĂůǇƐƚƐůŝƐƚ                        ϭϰ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϭ             Ϭ͘ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϰϳ
ĐŶŶŶĞǁƐĂŶĐŚŽƌƐůŝƐƚ                              ϭϱ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϯϭ         Ψϭ͘Ϯϵ           ΨϬ͘ϰϬ
ĐŶŶĐŽŵĞŶƚĂƚŽƌ                                     ϭϬ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϭ͘ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϰϳ
ĐŶŶĐŽƌƌĞƐƉŽŶĚĞŶƚůŝƐƚ                             ϭϰ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ              Ϭ͘ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϰϱ
ĐŶŶĨĞŵĂůĞĂŶĐŚŽƌƐĂŶĚƌĞƉŽƌƚĞƌƐ                   ϭϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϴ              Ϭ͘ϯ         Ψϭ͘Ϯϴ           ΨϬ͘ϯϴ
ĐŶŶďůĂĐŬĨĞŵĂůĞĂŶĐŚŽƌƐ                           Ϯϭ            ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ              Ϭ͘ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϰϱ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                      ϭϰ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘Ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϰϰ
ƉƌŽĐŽŶƐĞƌǀĂƚŝǀĞ                                    ϴ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϲϮ             Ϭ͘Ϯϵ         Ψϭ͘ϱϬ           ΨϬ͘ϰϰ
ůŝďĞƌĂůĐŽŵŵĞŶƚĂƚŽƌƐ                               ϭϱ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘Ϯϵ         ΨϬ͘ϳϱ           ΨϬ͘ϮϮ
ƉĂƌŝƐĚĞŶŶĂƌĚĂŐĞ                                  Ϯϯ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϭ             Ϭ͘Ϯϴ         ΨϬ͘ϵϳ           ΨϬ͘Ϯϳ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 88 of




                                                                                                                                                                  STRIPE 0092
<ĞǇǁŽƌĚ                                       WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶĞǀĞŶŝŶŐŶĞǁƐĂŶĐŚŽƌƐ                                 ϭϱ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘Ϯϳ         Ψϭ͘ϱϬ           ΨϬ͘ϰϭ
ŚŽǁŵƵĐŚĚŽƉŽůŝƚŝĐĂůƉƵŶĚŝƚƐŐĞƚƉĂŝĚ                   ϭϳ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϯ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ŚŽǁŵƵĐŚĚŽĞƐĐŶŶƉĂǇĐŽŶƚƌŝďƵƚŽƌƐ                       ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐƚŽŶŝŐŚƚ                                 ϭϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϲ             Ϭ͘Ϯϲ         ΨϬ͘ϵϭ           ΨϬ͘Ϯϰ
ĞĚŵĂƌƚŝŶĐŶŶ                                            Ϯϴ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                         ϭϬ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌƐĨĞŵĂůĞ                                  ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ             Ϭ͘Ϯϲ         Ψϭ͘ϱϬ           ΨϬ͘ϯϵ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ                          ϭϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϭ͘Ϯϲ         Ψϭ͘ϬϮ           ΨϬ͘Ϯϳ
ŝƐĐŶŶůĞĨƚŽƌƌŝŐŚƚǁŝŶŐ                                ϭϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϲ             Ϭ͘Ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϯϴ
ĐŶŶŶĞǁƐƌĞƉŽƌƚĞƌƐƉŝĐƚƵƌĞƐ                              ϭϭ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϳ             Ϭ͘Ϯϱ         Ψϭ͘ϱϬ           ΨϬ͘ϯϴ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                                 ϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ             Ϭ͘Ϯϱ         Ψϭ͘Ϯϲ           ΨϬ͘ϯϮ
ůŝƐƚŽĨĐŶŶƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ                       ϭϭ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             Ϭ͘Ϯϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϱ
ĐŶŶĂĨƌŝĐĂŶĂŵĞƌŝĐĂŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              ϭϲ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘Ϯϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϱ
ĐŶŶďůĂĐŬŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                              ϭϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϮϮ         ΨϬ͘ϳϲ           ΨϬ͘ϭϳ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌƐĨĞŵĂůĞ                                  ϭϲ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϭ͘ϮϮ         Ψϭ͘ϱϬ           ΨϬ͘ϯϯ
ƌŝŐŚƚǁŝŶŐĨĞŵĂůĞƉƵŶĚŝƚƐ                                ϭϴ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϮϮ         Ψϭ͘ϱϬ           ΨϬ͘ϯϯ
ĐŶŶďůĂĐŬǁŽŵĂŶĂŶĐŚŽƌ                                   ϭϵ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϳ             Ϭ͘ϮϮ         Ψϭ͘ϱϬ           ΨϬ͘ϯϯ
ŚŽǁŵƵĐŚĚŽĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐŐĞƚƉĂŝĚ                    ϭϳ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϯ             Ϭ͘Ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϯϮ
                                                                                                                                                                                                                             150




ƉĂƌŝƐĐŶŶĐŽŵŵĞŶƚĂƚŽƌ                                    Ϯϱ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ǁŚŽĂƌĞƚŚĞĐŶŶƉŽůŝƚŝĐĂůĂŶĂůǇƐƚƐ                       ϭϮ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ůŝƐƚĨĞŵĂůĞĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐ                         ϭϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϵ
ĐŽŶƐĞƌǀĂƚŝǀĞƚĂůŬŝŶŐŚĞĂĚƐ                               ϭϳ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϵ
ŝƐĐŶŶůŝďĞƌĂůŽƌƌĞƉƵďůŝĐĂŶ                             Ϯϭ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ĐŶŶŐƵĞƐƚƐ                                               Ϯϭ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϭϴ         Ψϭ͘ϯϰ           ΨϬ͘Ϯϰ
ĐŶŶŽŶĂŝƌƉĞƌƐŽŶĂůŝƚŝĞƐ                                 ϭϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϴ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ƚƌƵŵƉĐŶŶŶĞǁƐƚŽĚĂǇ                                     ϯϭ            ϭϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϭ             Ϭ͘ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϳ
ũĞĨĨƌĞǇĐŶŶĐŽŵŵĞŶƚĂƚŽƌ                                  Ϯϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϱ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                          ϲ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϵ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ƚƌƵŵƉƉƵŶĚŝƚƐĐŶŶ                                        ϭϬ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ůŝďĞƌĂůĐŽŵŵĞŶƚĂƚŽƌ                                       ϲ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ĐŶŶŶĞǁƐƌĞƉŽƌƚĞƌƐŶĂŵĞƐ                                 ϭϯ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                                 ϵ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϭ͘ϭϲ         Ψϭ͘Ϯϲ           ΨϬ͘ϮϬ
ůĞĨƚǁŝŶŐĐŽŵŵĞŶƚĂƚŽƌƐ                                   ϮϮ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϵ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ŶĞǁƐĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ                                   ϭϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϭϱ         Ψϭ͘ϭϳ           ΨϬ͘ϭϴ
ĐŶŶŽŶĂŝƌƌĞƉŽƌƚĞƌƐ                                     ϭϯ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ĐŶŶƌĞƉŽƌƚĞƌƐůŝƐƚ                                       ϭϵ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϯ             Ϭ͘ϭϱ         Ψϭ͘ϳϮ           ΨϬ͘Ϯϲ
                                                                                                                                                                                       Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 89 of




                                                                                                                                                                         STRIPE 0093
<ĞǇǁŽƌĚ                                       WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐƚƌƵŵƉƐƵƉƉŽƌƚĞƌ                         ϭϰ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϵ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ĐŶŶƚĂůŬƐŚŽǁŚŽƐƚƐůŝƐƚ                                 ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ƉĂƌŝƐĚĞŶŶĂƌĚƌĞƉƵďůŝĐĂŶƐƚƌĂƚĞŐŝƐƚ                      Ϯϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ďůĂĐŬĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                      Ϯϯ             ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ŝƐĐŶŶůĞĨƚŽƌƌŝŐŚƚ                                     ϭϴ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϱ             Ϭ͘ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘ϮϬ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌƐďůĂĐŬĨĞŵĂůĞ                            ϭϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ŚŽǁŵƵĐŚĚŽĐŶŶĂŶĂůǇƐƚƐŐĞƚƉĂŝĚ                        ϮϬ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ŚŽǁŵƵĐŚĚŽĞƐĂĐŶŶĐŽŶƚƌŝďƵƚŽƌŵĂŬĞ                     ϭϴ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĚŽĐŶŶĐŽŵŵĞŶƚĂƚŽƌƐŐĞƚƉĂŝĚ                             ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘ϭϮ         Ψϭ͘Ϭϭ           ΨϬ͘ϭϮ
ĨĞŵĂůĞůŝďĞƌĂůĐŽŵŵĞŶƚĂƚŽƌƐ                              ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘ϭϭ         Ψϭ͘ϮϮ           ΨϬ͘ϭϯ
ŚŽǁƚŽďĞĐŽŵĞĂĐŶŶĐŽŶƚƌŝďƵƚŽƌ                          ϭϴ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘ϭϭ         ΨϬ͘ϲϳ           ΨϬ͘Ϭϳ
ĐŶŶĨĞŵĂůĞĂŶĐŚŽƌƐŶĂŵĞƐ                                 ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϮ             Ϭ͘ϭϭ         ΨϬ͘ϳϲ           ΨϬ͘Ϭϴ
ŵƐŶďĐƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                            Ϯϳ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϰ              Ϭ͘ϭ         Ψϭ͘ϭϬ           ΨϬ͘ϭϭ
ƉŝĐƚƵƌĞƐŽĨĐŶŶĨĞŵĂůĞĂŶĐŚŽƌƐ                           ϭϵ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĐŶŶĨĞŵĂůĞĂŶĂůǇƐƚƐ                                      ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ďůĂĐŬƚƌƵŵƉƐƵƉƉŽƌƚĞƌĐŶŶ                                Ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϱ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐĂŐĂŝŶƐƚƚƌƵŵƉ                       ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϳ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĨŽƌŵĞƌĐŶŶďůĂĐŬĂŶĐŚŽƌƐ                                 ϮϬ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
                                                                                                                                                                                                                            150




ŚŽǁŵƵĐŚĚŽĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐŵĂŬĞ              Ϯϭ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ĐŶŶĐŽŶƚƌŝďƵƚŽƌ                                          Ϯϱ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϯ             Ϭ͘Ϭϵ         Ψϭ͘ϭϳ           ΨϬ͘ϭϭ
ĐŶŶŶĞǁƐƌĞƉŽƌƚĞƌƐůŝƐƚ                                  ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϲ             Ϭ͘Ϭϵ         Ψϭ͘ϱϴ           ΨϬ͘ϭϰ
ĐŶŶŝƐĐŽŶƐĞƌǀĂƚŝǀĞ                                      ϭϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϵ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ĐŶŶĨĞŵĂůĞƌĞƉŽƌƚĞƌƐƉŚŽƚŽƐ                              ϭϲ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ǁŚǇŝƐĐŶŶƐŽůŝďĞƌĂů                                    ϯϬ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϲ             Ϭ͘Ϭϴ         ΨϬ͘ϴϭ           ΨϬ͘Ϭϲ
ĐŶŶƉĞƌƐŽŶĂůŝƚŝĞƐ                                        Ϯϵ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐŽŶŵƐŶďĐ                       ϮϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ĐŶŶďůĂĐŬƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ                         ϭϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌƐƵƐƉĞŶĚĞĚďǇĐŶŶ                         ϮϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ŚŽǁŽůĚŝƐĐŶŶ                                           Ϯϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘Ϭϳ         ΨϬ͘ϴϱ           ΨϬ͘Ϭϲ
ĐŶŶůŽƌĚ                                                 ϭϳ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ĐŶŶĐŽƌƌĞƐƉŽŶĚĞŶƚƐĨĞŵĂůĞ                                Ϯϵ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϳ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ŚŽǁŵƵĐŚĚŽĞƐĐŶŶƉĂǇŐƵĞƐƚƐ                             Ϯϯ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϭ             Ϭ͘Ϭϳ         ΨϬ͘ϴϳ           ΨϬ͘Ϭϲ
ŵƐŶďĐĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ                      ϮϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ             Ϭ͘Ϭϳ         Ψϭ͘ϬϮ           ΨϬ͘Ϭϳ
ĐŽŵŵĞŶƚĂƚŽƌƐ                                             Ϯϯ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             Ϭ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ĐŶŶůŝǀĞĂŶĐŚŽƌƐ                                         Ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĚŽŐƵĞƐƚƐŽŶĐŶŶŐĞƚƉĂŝĚ                                Ϯϭ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             Ϯ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
                                                                                                                                                                                      Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 90 of




                                                                                                                                                                        STRIPE 0094
<ĞǇǁŽƌĚ                               WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ŝƐĐŶŶƉƌŽĚĞŵŽĐƌĂƚŽƌƌĞƉƵďůŝĐĂŶ                ϮϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϱϭ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĚŽĐŶŶŐƵĞƐƚƐŐĞƚƉĂŝĚ                           Ϯϱ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             Ϯ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ƌŝŐŚƚǁŝŶŐǁŽŵĂŶĐŽŵŵĞŶƚĂƚŽƌ                     ϭϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϳ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌ                         Ϯϱ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϱ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĐŶŶĂŶĐŚŽƌƐůŝƐƚ                                 Ϯϰ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘Ϭϱ         ΨϬ͘ϵϰ           ΨϬ͘Ϭϱ
ĐŶŶŶĞǁƐĐĂƐƚĞƌƐŶĂŵĞƐ                            ϮϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ǁŚǇĚŽĞƐĐŶŶŚĂƚĞƚƌƵŵƉ                          ϯϭ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϯ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ůĞĨƚǁŝŶŐƉƵŶĚŝƚƐ                                ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ŝƐĐŶŶƉƌŽĚĞŵŽĐƌĂƚ                              Ϯϱ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϱϭ             Ϭ͘Ϭϰ         Ψϭ͘ϭϲ           ΨϬ͘Ϭϱ
ĐŶŶůŝǀĞĂŶĐŚŽƌƐĨĞŵĂůĞ                          Ϯϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ŝƐĐŶŶĂůŝďĞƌĂůƐƚĂƚŝŽŶ                         Ϯϯ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϵ             Ϭ͘Ϭϰ         ΨϬ͘ϳϴ           ΨϬ͘Ϭϯ
ĐŶŶŐƵĞƐƚƐ                                       Ϯϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϭ             Ϭ͘Ϭϰ         Ψϭ͘ϯϰ           ΨϬ͘Ϭϱ
ĨĞŵĂůĞĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐ                      Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌ                         ϮϬ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϱ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ŽůĚĐŶŶĂŶĐŚŽƌƐ                                  Ϯϳ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘Ϭϯ         Ψϭ͘ϵϴ           ΨϬ͘Ϭϲ
ĐŶŶǁŽŵĞŶƌĞƉŽƌƚĞƌƐ                              ϯϮ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϬ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĐŶŶƐĂĚ                                          Ϯϰ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ŵƐŶďĐĐŽŶƚƌŝďƵƚŽƌƐĂĨƌŝĐĂŶĂŵĞƌŝĐĂŶ              Ϯϱ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
                                                                                                                                                                                                                    150




ĐŶŶƚƌƵŵƉĚĞĨĞŶĚĞƌ                               ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϭ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĐŽŶƐĞƌǀĂƚŝǀĞǁŽŵĞŶƉƵŶĚŝƚƐ                       ϮϮ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ŵŽƐƚĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĂŶĐŚŽƌƐ                   Ϯϴ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϬϮ         ΨϬ͘ϳϯ           ΨϬ͘Ϭϭ
ŵƐŶďĐĐŽŶƐĞƌǀĂƚŝǀĞĐŽŶƚƌŝďƵƚŽƌƐ                  Ϯϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘ϬϮ         ΨϬ͘ϳϰ           ΨϬ͘Ϭϭ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌůĞĂǀĞƐĐŶŶ                       Ϯϴ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             Ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ŽůĚĐŶŶŶĞǁƐĂŶĐŚŽƌƐ                             Ϯϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĨŽƌŵĞƌĐŶŶŶĞǁƐĂŶĐŚŽƌƐ                          Ϯϳ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϭ             Ϭ͘ϬϮ         Ψϭ͘ϭϴ           ΨϬ͘ϬϮ
ůŝƐƚŽĨƉƵŶĚŝƚƐ                                  Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             Ϭ͘ϬϮ         Ψϭ͘ϭϳ           ΨϬ͘ϬϮ
ƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ                      Ϯϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϰ             Ϭ͘ϬϮ         Ψϭ͘ϲϴ           ΨϬ͘Ϭϯ
ŝƐƉĂƌŝƐĚĞŶŶĂƌĚƉĂŝĚďǇƚƌƵŵƉ͍                  ϯϭ             ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϮϬ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚĂŶůŝĞďĞƌŵĂŶĐŶŶ                                Ϯϴ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             Ϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĐŶŶĞůĞĐƚŝŽŶĂŶĐŚŽƌƐ                             ϯϭ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                       ϮϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĞǆĐŶŶƌĞƉŽƌƚĞƌƐ                                 Ϯϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϱ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ďůĂĐŬĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                 Ϯϯ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϱ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ůŽƌĚĐŶŶ                                         Ϯϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ƉĂƌŝƐĚĞŶŶĂƌĚďŝŽŐƌĂƉŚǇ                          ϯϱ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             Ϭ͘ϬϮ         ΨϬ͘ϴϬ           ΨϬ͘ϬϮ
ĐŶŶĐŽŵŵĞŶƚĂƚŽƌƉĂƌŝƐ                            Ϯϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
                                                                                                                                                                              Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 91 of




                                                                                                                                                                STRIPE 0095
<ĞǇǁŽƌĚ                           WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ŵƐŶďĐĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ              Ϯϳ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϲ             Ϭ͘ϬϮ           ΨϬ͘ϴϰ            ΨϬ͘ϬϮ
ĐŶŶƉĂƌŝƐĐŽŵŵĞŶƚĂƚŽƌ                        Ϯϱ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϯ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ŝƐĐŶŶůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ               ϯϭ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϰ             Ϭ͘ϬϮ           Ψϭ͘ϭϲ            ΨϬ͘ϬϮ
ĐŶŶƌĞƚŝƌĞĚĂŶĐŚŽƌƐ                          ϯϭ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶƉĂƌŝƐĐŽƌƌĞƐƉŽŶĚĞŶƚ                      Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĂŶĐŚŽƌ                     ϯϮ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϯϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐ                         ϰϬ            ϰϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ             Ϭ͘Ϭϭ           Ψϭ͘Ϭϱ            ΨϬ͘Ϭϭ
ďůŽŶĚĞƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌ                Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶƐƵƐƉĞŶĚĞĚĂŶĐŚŽƌ                         Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵƐŶďĐƌĞƉƵďůŝĐĂŶĐŽŶƚƌŝďƵƚŽƌƐ                ϯϱ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϮ             Ϭ͘Ϭϭ           ΨϬ͘ϵϭ            ΨϬ͘Ϭϭ
ďůĂĐŬĨĞŵĂůĞĐŶŶĂŶĐŚŽƌƐ                     Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŶŶƐƚĂĨĨƌĞƉŽƌƚĞƌƐ                          Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘ϬϬ            ΨϬ͘Ϭϭ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĂŶĐŚŽƌƐ                    ϯϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϰ             Ϭ͘Ϭϭ           Ψϭ͘Ϭϯ            ΨϬ͘Ϭϭ
ĐŶŶĂŶĐŚŽƌƐƵƐƉĞŶĚĞĚ                         ϯϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϰϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƉĂƌŝƐƚƌƵŵƉĐŶŶ                              Ϯϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŚŽǁŵƵĐŚĚŽĐŶŶƌĞƉŽƌƚĞƌƐŵĂŬĞ               ϯϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϱ             Ϭ͘Ϭϭ           ΨϬ͘ϴϭ            ΨϬ͘Ϭϭ
ĐŶŶƉƵŶĚŝƚ                                   Ϯϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            Ϯϵ             Ϭ͘Ϭϭ           Ψϭ͘Ϯϰ            ΨϬ͘Ϭϭ
ĐŶŶĞůĞĐƚŝŽŶŶŝŐŚƚĐŽŵŵĞŶƚĂƚŽƌƐ              ϯϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                   150




ĐŶŶƌĞƉƵďůŝĐĂŶƐƚƌĂƚĞŐŝƐƚ                    ϯϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƌĞƉƵďůŝĐĂŶƉƵŶĚŝƚƐ                           ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌƐŽŶĐŶŶ                      ϰϬ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŽŵŵĞŶƚĂƚŽƌƐ                                 Ϯϵ            ϰϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ            ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŽŵŵĞŶƚĂƚŽƌƐ                                 ϯϯ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĐŶŶͲƉƌŽͲƚƌƵŵƉ             ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                      dŽƚĂůWĞƌDŽŶƚ        Ψϳϱϭ͘ϲϰ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 92 of




                                                                                                                                                               STRIPE 0096
<ĞǇǁŽƌĚ                  WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                      ŝĨĨŝĐƵůƚǇ       dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ƉĞŶĂƌŝďƵŐŝů                        ϮϬ            ϯϵϬϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ              ϯϭ            Ψϭ͘ϱϬ           Ψϰϲ͘ϱϬ
ƉĞŵďĂŶƚƵďƵŐŝů                      ϯϲ            ϯϲϬϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ               Ϯ            Ψϭ͘ϱϬ            Ψϯ͘ϬϬ
ƉĞŵďĂŶƚƵŚĂŵŝů                      ϭϯ             ϭϬϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ              ϭ͘ϯ           Ψϭ͘ϱϬ            Ψϭ͘ϵϱ
ƚĞůĂŶũĂŶŐŚĂŵŝů                     ϭϱ             ϭϱϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ              ϭ͘Ϯ           Ψϭ͘ϱϬ            Ψϭ͘ϴϬ
ĨŽƚŽďƵŐŝůƉĞŵďĂŶƚƵ                 ϭϲ             ϮϬϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ              ϭ͘Ϯ           Ψϭ͘ϱϬ            Ψϭ͘ϴϬ
ƉĞŶĂƌŝďƵŐŝůŝŶĚŽŶĞƐŝĂ              ϯϭ             ϮϱϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ĨŽƚŽŚĂŵŝůƚĞůĂŶũĂŶŐ                ϯϱ             ϯϱϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ŚĂŵŝůďƵŐŝ                          ϯϯ             ϮϬϬ ŚƚƚƉ͗ͬͬŶĞǁƐ͘ƌĂŬǇĂƚŬƵ͘ĐŽŵͬƌĞĂĚͬϭϮϬϲϮϱͬϮ                Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ

                                                                                                                                  dŽƚĂůWĞƌDŽŶƚ          Ψϱϱ͘Ϯϯ
                                                                                                                                                                                                               150
                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 93 of




                                                                                                                                                           STRIPE 0097
<ĞǇǁŽƌĚ                                            WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                   ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĨĞŵŝŶŝƐƚĚǇƐƚŽƉŝĂ                                              ϭ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϯ              ϯϰ          Ψϭ͘ϱϬ          Ψϱϭ͘ϬϬ
ĨĞŵŝŶŝƐƚĚǇƐƚŽƉŝĂ                                              ϭ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϱ              ϮϮ          Ψϭ͘ϱϬ          Ψϯϯ͘ϬϬ
ĨĞŵŝŶŝƐƚĚǇƐƚŽƉŝĂŶŶŽǀĞůƐ                                      Ϯ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϳ               ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ĚǇƐƚŽƉŝĂ                                                      Ϯϲ            ϳϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϱ              ϯ͘ϵ         Ψϭ͘Ϯϴ           Ψϰ͘ϵϵ
ĨĞŵŝŶŝƐƚƐƉĞĐƵůĂƚŝǀĞĨŝĐƚŝŽŶ                                   ϯ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϭ              ϭ͘ϳ         Ψϭ͘ϱϬ           ΨϮ͘ϱϱ
ĚǇƐƚŽƉŝĂŶĨĞŵŝŶŝƐƚŶŽǀĞůƐ                                      ϯ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϲ              ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
ĨĞŵŝŶŝƐƚĨŝĐƚŝŽŶ                                              ϭϵ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϴ              ϭ͘ϭ         Ψϭ͘Ϯϭ           Ψϭ͘ϯϯ
ĚǇƐƚŽƉŝĂ                                                      ϰϬ            ϴϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϱ             Ϭ͘ϲϭ         Ψϭ͘Ϯϴ           ΨϬ͘ϳϴ
ĨĞŵŝŶŝƐƚƐĂƌĞĐŽŶĐĞƌŶĞĚĂďŽƵƚƉŽǁĞƌĚŝĨĨĞƌĞŶƚŝĂů              ϭϳ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘ϰϲ         Ψϭ͘Ϭϱ           ΨϬ͘ϰϴ
ĨĞŵŝŶŝƐƚĨŝĐƚŝŽŶ                                              ϮϬ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϱ             Ϭ͘ϰϱ         Ψϭ͘Ϯϭ           ΨϬ͘ϱϰ
ƉŽǁĞƌŽǀĞƌǁŽŵĞŶ                                              ϭϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϳ             Ϭ͘ϯϯ         ΨϮ͘Ϯϲ           ΨϬ͘ϳϱ
ĚǇƐƚŽƉŝĂƐ                                                     ϭϲ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϱϮ             Ϭ͘Ϯϭ         Ψϭ͘ϱϬ           ΨϬ͘ϯϮ
ĚǇƐƚŽƉŚŝĂ                                                     Ϯϱ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ĨĞŵŝŶŝƐƚƌĞĚŚĂŝƌ                                             Ϯϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϱ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ƚŚĞƉŽǁĞƌŶŽǀĞů                                               Ϯϯ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϰ              Ϭ͘Ϯ         Ψϭ͘ϰϱ           ΨϬ͘Ϯϵ
ďĞƐƚĨĞŵŝŶŝƐƚĨŝĐƚŝŽŶ                                         ϭϵ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϱ             Ϭ͘ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϲ
ĚǇƐƚŽƉŝĂ                                                      Ϯϱ            ϭϬϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϭ             Ϭ͘ϭϳ         Ψϭ͘Ϯϴ           ΨϬ͘ϮϮ
ĚǇƐƚŽƉŝĂƌŝƐŝŶŐŶǇ                                            Ϯϴ             ϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϭ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
                                                                                                                                                                                                                                    150




ƌĞĚĨĞŵŝŶŝƐƚ                                                  Ϯϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϲ             Ϭ͘ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϯ
ĨĞŵŝŶŝƐƚĨŝĐƚŝŽŶ                                              ϭϳ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϮ             Ϭ͘ϭϰ         Ψϭ͘Ϯϭ           ΨϬ͘ϭϳ
ĚǇƐƚŽƉŝĂ                                                      Ϯϳ            ϭϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϰ             Ϭ͘ϭϰ         Ψϭ͘Ϯϴ           ΨϬ͘ϭϴ
ĚǇƐƚŽƉŝĂϮϬϭϴ                                                 Ϯϭ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϬ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĨĞŵŝŶŝƐƚĨŝĐƚŝŽŶďŽŽŬƐ                                        ϮϮ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϵ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ĚǇƐƚŽƉŝĂ                                                      Ϯϴ            ϭϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϱ             Ϭ͘ϭϮ         Ψϭ͘Ϯϴ           ΨϬ͘ϭϱ
ĨĞŵŝŶŝƐƚƌĞĚ                                                  ϭϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            Ϯϲ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ĚǇƐƚŽŝĂŶ                                                      ϭϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϳ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĚǇƐƚŽƉŝĂƐŽƉƉŽƐŝƚĞĐƌŽƐƐǁŽƌĚ                                  Ϯϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ              Ϭ͘ϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϱ
ĐƌĂǌǇĨĞŵŝŶŝƐƚĂƌƌĞƐƚĞĚ                                       Ϯϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϲ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ĚǇƐƚŽƉŝĂƌŝƐŝŶŐŽŬůĂŚŽŵĂ                                      ϯϭ             ϰϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ĚǇƐƚŽƉŝƐ                                                      Ϯϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ǁŽƌůĚĂďŽƌƚŝŽŶĐůŽĐŬ                                          ϭϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϳ             Ϭ͘Ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘ϭϰ
ĚǇƐƚŽƉŝĂĚǇƐƚŽƉŝĂŶŶŽǀĞůƐ                                     Ϯϱ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            Ϯϴ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ĚǇƐƚŽƉŝĂŶĂŵĞƌŝĐĂ                                             Ϯϵ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϯ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĚĞĨŝŶĞ͗ĚǇƐƚŽƉŝĂ                                              Ϯϭ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϴ             Ϭ͘Ϭϲ         Ψϭ͘ϲϬ           ΨϬ͘ϭϬ
ĚƐǇƚŽƉŝĂ                                                      Ϯϵ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϵ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ĚǇƐƚŽƉŝĂ                                                      ϯϱ            ϮϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϰ             Ϭ͘Ϭϱ         Ψϭ͘Ϯϴ           ΨϬ͘Ϭϲ
                                                                                                                                                                                              Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 94 of




                                                                                                                                                                                STRIPE 0098
<ĞǇǁŽƌĚ                         WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                   ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĚǇƐƚŽƉŝĂ                                   ϯϮ             ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϮ             Ϭ͘Ϭϱ         Ψϭ͘Ϯϴ           ΨϬ͘Ϭϲ
ƉŽǁĞƌŶŽǀĞů                                Ϯϱ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϰ             Ϭ͘Ϭϰ         Ψϭ͘ϴϱ           ΨϬ͘Ϭϳ
ĚǇƐƚŽƉŝĂŶŶĞǁƐĂƌƚŝĐůĞƐ                    ϮϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϴ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ĨĞŵŝŶŝƐƚŶŽǀĞůƐ                            ϯϯ             ϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϲ             Ϭ͘Ϭϰ         ΨϮ͘ϭϬ           ΨϬ͘Ϭϴ
ĚǇƐƚŽƉŝĂŽƉƉŽƐŝƚĞĐƌŽƐƐǁŽƌĚ                ϮϮ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ĚǇƚŽƉŝĂ                                    Ϯϲ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϯ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ĚǇƐƚŽƉŝĂƐ                                  Ϯϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϳ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ƌĞĐĞŶƚĨĞŵŝŶŝƐƚďŽŽŬƐ                      ϮϬ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϴ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĚĞƐƚŽƉŝĂŶ                                  Ϯϯ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϰ             Ϭ͘Ϭϯ         ΨϬ͘ϳϬ           ΨϬ͘ϬϮ
ĨĞŵŝŶŝƐƚďŽŽŬƐϮϬϭϴ                        Ϯϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϳ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĨĞŵŝŶŝƐƚŶŽǀĞůƐ                            ϯϭ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϯ             Ϭ͘Ϭϯ         ΨϮ͘ϭϬ           ΨϬ͘Ϭϲ
ĨĞŵŝŶŝƐƚĨŝĐƚŝŽŶ                           Ϯϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϬ             Ϭ͘Ϭϯ         Ψϭ͘Ϯϭ           ΨϬ͘Ϭϰ
ƌŽĂƐƚŝŶŐĨĞŵŝŶŝƐƚƐ                         Ϯϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϵ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚŝƐƚŽƉŝĂŶ                                  ϱϳ            ϲϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϴ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚǇƐŽƉŝĂŶ                                   ϯϭ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϳ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ǀŽǆŚĂŶĚŵĂŝĚΖƐƚĂůĞ                        ϯϮ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϲ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ďĞƐƚĚǇƐƚŽƉŝĂŶŶŽǀĞůƐϮϬϭϴ                 ϯϮ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ƚŚĞĨĞŵŝŶŝƐƚƐĂƌĞƚĂŬŝŶŐŽǀĞƌ              ϯϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
                                                                                                                                                                                                                 150




ĚǇƐƚŽƉĞĂŶ                                  Ϯϯ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϯ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚǇƐƚŽƉŝĂŶŶŽǀĞůƐϮϬϭϴ                      Ϯϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚǇƐƚŽƉŝĂŶĂƌƚŝĐůĞƐ                         ϯϮ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϮ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚĞĨŝŶĞ͗ĚǇƐƚŽƉŝĂŶ                          ϯϭ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϰ             Ϭ͘ϬϮ         Ψϭ͘ϳϳ           ΨϬ͘Ϭϰ
ĚŝƐƚŽƉŝĂŶ                                  ϯϮ             ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϴ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚǇƐƚŽƉŝĂďŽŽŬƐ                             ϯϱ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϲ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĨĞŵŝŶŝƐƚƌĞĚŚĂŝƌ                          Ϯϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϴ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ƌĞĚĨĞŵŝŶŝƐƚ                               Ϯϰ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϮ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚĞƐƚŽƉŝĂ                                   ϯϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚŝƐƚŽƉŝĂŶ                                  ϯϯ             ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϲ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĨĞŵŝŶŝƐƚƌĞĚŚĂŝƌ                          Ϯϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϱ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ƌĞĚĨĞŵŝŶŝƐƚ                               Ϯϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϰ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ĚŝƐƚŽƉŝĂ                                   ϯϭ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϳ             Ϭ͘ϬϮ         Ψϭ͘Ϯϴ           ΨϬ͘Ϭϯ
ĚǇƐŽƚŽƉŝĂ                                  Ϯϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĂůůĨŝĐƚŝŽŶƉŽǁĞƌ                          Ϯϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϰ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĚŝƐƚŽƉĞĂŶ                                  ϯϬ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϮ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĨĞŵŝŶŝƐŵŝƐĨŽƌŶŽďŽĚǇ                     Ϯϱ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
ĚǇƐƉŽƚŝĂŶ                                  ϯϰ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϳ             Ϭ͘Ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϬϮ
                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 95 of




                                                                                                                                                             STRIPE 0099
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                   ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĚƵƐƚŽƉŝĂŶ                               ϯϱ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂŵĞƌŝĐĂĚǇƐƚŽƉŝĂ                        ϯϰ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĨĞŵŝŶŝƐƚƚƌĂŶƐƉĂƌĞŶƚ                    ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŚĂŶĚŵĂŝĚΖƐƚĂůĞǀŽǆ                     ϯϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚǇƐƚŽƉŝĂ͘                               ϯϰ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϭ             Ϭ͘Ϭϭ           Ψϭ͘ϲϭ            ΨϬ͘ϬϮ
ĨĞŵŝŶŝƐƚƉŽǁĞƌ                          ϯϱ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚƐƚŽƉŝĂ                                 Ϯϳ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚǇƚŽƉŝĂ                                 ϯϰ            ϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŚƌŝƐƚŝĂŶĚǇƐƚŽƉŝĂŶŶŽǀĞůƐ              Ϯϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚǇƐƚŽƉŽĂ                                Ϯϴ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ǁŚĂƚŝƐĂĨĞŵŝŶŝƐƚŶŽǀĞů                ϯϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƌŝƐĞŽĨĨĞŵŝŶŝƐŵ                        Ϯϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            Ϯϳ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚǇƐƚŽƉŝĂŶǁŽƌůĚƐ                        ϯϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            Ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚĂƉƉĞĚŽƵƚĞŶĚŽĨŚƵŵĂŶŝƚǇ              ϯϲ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĚǇƐƚŽƉŝĐ                                ϯϴ            ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϲϮ            ΨϬ͘ϬϮ
ǁŚĂƚŝƐĂĚǇƐƚŽƉŝĂ                      ϯϯ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ǁŚĂƚŝƐĚǇƐƚŽƉŝĂ                        ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĨĞŵŝŶŝƐƚŶŽǀĞůƐ                         ϯϯ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             ϯ             Ϭ͘Ϭϭ           ΨϮ͘ϭϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                150




ĚŝƐƚŽƉŝĂ                                ϯϬ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϰϬ             Ϭ͘Ϭϭ           Ψϭ͘Ϯϴ            ΨϬ͘Ϭϭ
ĚǇƐƚŽƉŝĐ                                ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϭϯ             Ϭ͘Ϭϭ           Ψϭ͘ϲϮ            ΨϬ͘ϬϮ
ĚǇƐƚŽƉŝĂ                                ϯϳ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ            ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘Ϯϴ            ΨϬ͘Ϭϭ
ĚǇƐƚŽƉŝĂŶĞĚĞŵĞŬ                       ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞĂƚůĂŶƚŝĐ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                   dŽƚĂůWĞƌDŽŶƚ        Ψϭϭϱ͘ϳϳ
                                                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 96 of




                                                                                                                                                            STRIPE 0100
<ĞǇǁŽƌĚ                              WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ         W           dŽƚĂůWĞƌDŽŶƚŚ
ŵƐŶďĐƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                    ϭ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             ϲϳ          Ψϭ͘ϭϳ          Ψϳϴ͘ϯϵ
ŵƐŶďĐĐŽŶƚƌŝďƵƚŽƌƐ                               ϴ            ϯϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϴ             Ϯϵ          Ψϭ͘ϭϯ          ΨϯϮ͘ϳϳ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                    ϰ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ             ϮϮ          ΨϬ͘ϵϰ          ΨϮϬ͘ϲϴ
ĐŽŶƐĞƌǀĂƚŝǀĞƐŽŶĐŶŶ                             ϭ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϮ             ϮϮ          Ψϭ͘ϱϬ          Ψϯϯ͘ϬϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐŽŶŵƐŶďĐ               ϭ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϳ             ϭϲ          Ψϭ͘ϱϬ          ΨϮϰ͘ϬϬ
ŵƐŶďĐƌĞƉƵďůŝĐĂŶĐŽŶƚƌŝďƵƚŽƌƐ                    Ϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ             ϭϲ          ΨϬ͘ϴϵ          Ψϭϰ͘Ϯϰ
ŵƐŶďĐƉƵŶĚŝƚƐ                                    ϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ             ϭϱ          ΨϬ͘ϳϵ          Ψϭϭ͘ϴϱ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚƐ                         ϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             ϭϰ          ΨϬ͘ϵϬ          ΨϭϮ͘ϲϬ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŶƚƌŝďƵƚŽƌƐ                      ϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ             ϭϯ          ΨϬ͘ϳϬ           Ψϵ͘ϭϬ
ŵƐŶďĐĐŽŶƐĞƌǀĂƚŝǀĞĐŽŶƚƌŝďƵƚŽƌƐ                  ϭ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             ϭϮ          ΨϬ͘ϳϯ           Ψϴ͘ϳϲ
ŵƐŶďĐŐŽŝŶŐĐŽŶƐĞƌǀĂƚŝǀĞ                         Ϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϭ             ϭϮ          Ψϭ͘ϱϬ          Ψϭϴ͘ϬϬ
ŵƐŶďĐĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                  ϭ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϲ             ϭϭ          ΨϬ͘ϳϯ           Ψϴ͘Ϭϯ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞ                                 ϰ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϯ             ϭϬ          Ψϭ͘ϱϬ          Ψϭϱ͘ϬϬ
ĐŶŶƌĞƉƵďůŝĐĂŶƉƵŶĚŝƚƐ                           ϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϭ              ϵ          Ψϭ͘ϱϬ          Ψϭϯ͘ϱϬ
ŵƐŶďĐĐŽŵŵĞŶƚĂƚŽƌƐ                              ϭϬ            ϭϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϳ              ϵ          Ψϭ͘ϯϱ          ΨϭϮ͘ϭϱ
ŝƐĐŶŶůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ                  ϭϰ            ϭϬϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϳ              ϴ          Ψϭ͘ϭϰ           Ψϵ͘ϭϮ
ŵƐŶďĐŐŽŝŶŐƌŝŐŚƚǁŝŶŐ                           ϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ŵƐŶďĐĐŽŶƐĞƌǀĂƚŝǀĞ                               ϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ              ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
                                                                                                                                                                                                                   150




ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                      ϲ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ              ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ŵƐŶďĐĐŽŶƐĞƌǀĂƚŝǀĞŚŽƐƚƐ                         ϯ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϵ              ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ůŝďĞƌĂůƉƵŶĚŝƚƐ                                  ϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                 Ϯ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ              ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ƌĞƉƵďůŝĐĂŶƉƵŶĚŝƚƐ                               ϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϴ              ϴ          Ψϭ͘ϱϬ          ΨϭϮ͘ϬϬ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                          ϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϱ              ϳ          Ψϭ͘ϱϬ          ΨϭϬ͘ϱϬ
ĐŶŶƉƵŶĚŝƚƐ                                      ϵ             ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              ϳ          Ψϭ͘ϱϰ          ΨϭϬ͘ϳϴ
ŝƐŵƐŶďĐůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ                ϭϬ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ              ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ĐŶŶƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐ                      ϲ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϱ              ϲ          Ψϭ͘ϱϬ           Ψϵ͘ϬϬ
ŵƐŶďĐƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ                     ϵ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ              ϱ          ΨϬ͘ϴϱ           Ψϰ͘Ϯϱ
ƚƌƵŵƉƉƵŶĚŝƚƐĐŶŶ                                Ϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              ϱ          Ψϭ͘ϱϬ           Ψϳ͘ϱϬ
ŝƐĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞ                             ϭϭ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             ϰ͘Ϯ         ΨϬ͘ϲϮ           ΨϮ͘ϲϬ
ĐŽŶƐĞƌǀĂƚŝǀĞƐŽŶŵƐŶďĐ                           Ϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             ϰ͘Ϯ         ΨϬ͘ϳϵ           Ψϯ͘ϯϮ
ĐŶŶƉƌŽƚƌƵŵƉĐŽŵŵĞŶƚĂƚŽƌƐ                       ϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ              ϰ          Ψϭ͘ϱϬ           Ψϲ͘ϬϬ
ŝƐĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞŽƌůŝďĞƌĂů                  ϭϬ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ             ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϱ͘ϴϱ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞŽƌůŝďĞƌĂů                      ϳ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϱ             ϯ͘ϯ         Ψϭ͘ϱϬ           Ψϰ͘ϵϱ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐƌĞƉŽƌƚĞƌƐ                      ϱ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϵ             Ϯ͘ϵ         Ψϭ͘ϱϬ           Ψϰ͘ϯϱ
ĐŶŶůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ                     ϭϯ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϰϭ             Ϯ͘ϵ         ΨϬ͘ϱϴ           Ψϭ͘ϲϴ
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 97 of




                                                                                                                                                               STRIPE 0101
<ĞǇǁŽƌĚ                                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ǁŚŝĐŚĐŶŶĂŶĐŚŽƌƐĂƌĞƌĞƉƵďůŝĐĂŶ                    ϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ              Ϯ͘ϴ         Ψϭ͘ϱϬ           Ψϰ͘ϮϬ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŶƚƌŝďƵƚŽƌƐ                       ϯ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϭ              Ϯ͘ϳ         ΨϬ͘ϲϴ           Ψϭ͘ϴϰ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĐŽŵŵĞŶƚĂƚŽƌƐ                      ϲ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              Ϯ͘ϱ         Ψϭ͘ϱϱ           Ψϯ͘ϴϴ
ůŝďĞƌĂůĐŽŵŵĞŶƚĂƚŽƌƐ                               ϭϰ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ              ϭ͘ϴ         ΨϬ͘ϳϰ           Ψϭ͘ϯϯ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                       ϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ              ϭ͘ϳ         ΨϬ͘ϵϰ           Ψϭ͘ϲϬ
ďůŽŶĚĞĐŽŶƐĞƌǀĂƚŝǀĞŽŶĐŶŶ                          ϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ              ϭ͘ϲ         Ψϭ͘ϱϬ           ΨϮ͘ϰϬ
ŵƐŶďĐůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ                      ϭϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϬ              ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϮ͘Ϯϱ
ĐŶŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐƌĞƉƵďůŝĐĂŶ               ϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ              ϭ͘ϰ         Ψϭ͘ϱϬ           ΨϮ͘ϭϬ
ŵŽƐƚĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĂŶĐŚŽƌƐ                     ϭϬ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              ϭ͘ϯ         ΨϬ͘ϳϮ           ΨϬ͘ϵϰ
ĐŶŶƚƌƵŵƉƐƵƌƌŽŐĂƚĞ                                ϭϭ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϳ              ϭ͘ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϵϱ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞĐŶŶ                                ϭϳ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ              ϭ͘Ϯ         Ψϭ͘ϱϬ           Ψϭ͘ϴϬ
ĐŶŶůŝďĞƌĂůĐŽŵŵĞŶƚĂƚŽƌƐ                            ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ              ϭ͘Ϯ         ΨϬ͘ϵϬ           Ψϭ͘Ϭϴ
ŝƐĐŶŶůŝďĞƌĂůŽƌƌĞƉƵďůŝĐĂŶ                       ϭϯ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ƌĞƉƵďůŝĐĂŶĐŽŵŵĞŶƚĂƚŽƌƐŽŶĐŶŶ                      ϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ              ϭ͘ϭ         Ψϭ͘ϱϬ           Ψϭ͘ϲϱ
ŵƐŶďĐƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                       ϭϴ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ               ϭ          ΨϬ͘ϵϴ           ΨϬ͘ϵϴ
ĐŽŶƐĞƌǀĂƚŝǀĞĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐůŝƐƚ              ϭϮ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ĐŶŶƌĞƉƵďůŝĐĂŶĂŶĐŚŽƌƐ                              ϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ŵƐŶďĐƉƵŶĚŝƚƐůŝƐƚ                                  ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϳ             Ϭ͘ϵϳ         ΨϬ͘ϴϬ           ΨϬ͘ϳϴ
                                                                                                                                                                                                                       150




ŵƐŶďĐĐŽŶƚƌŝďƵƚĞƌƐ                                 ϭϬ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘ϵϭ         ΨϬ͘ϰϲ           ΨϬ͘ϰϮ
ĐŶŶƚƌƵŵƉƐƵƌƌŽŐĂƚĞ                                ϭϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘ϴϳ         Ψϭ͘ϱϬ           Ψϭ͘ϯϭ
ŚŽǁůŝďĞƌĂůŝƐĐŶŶ                                 ϭϰ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϲ             Ϭ͘ϴϰ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϲ
ŵƐŶďĐĐŽŶƐĞƌǀĂƚŝǀĞŽƌůŝďĞƌĂů                      ϭϯ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘ϴϮ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϯ
ĐŶŶŝƐůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ                      ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϵ             Ϭ͘ϳϰ         Ψϭ͘ϱϬ           Ψϭ͘ϭϭ
ĐŶŶƌĞƉƵďůŝĐĂŶƌĞƉŽƌƚĞƌƐ                            ϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϭ͘ϳϰ         Ψϭ͘ϱϬ           Ψϭ͘ϭϭ
ĐŶŶĐŽŶƐĞƌǀĂƚŝǀĞ                                    ϵ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϯ             Ϭ͘ϲϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϭ
ŵƐŶďĐƚƌƵŵƉ                                        ϰϲ            ϵϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϭ             Ϭ͘ϲϳ         Ψϭ͘ϱϬ           Ψϭ͘Ϭϭ
ĐŶŶƉŽůŝƚŝĐĂůƉƵŶĚŝƚůŝƐƚ                           ϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘ϲϰ         Ψϭ͘ϱϬ           ΨϬ͘ϵϲ
ĐŶŶŝƐĐŽŶƐĞƌǀĂƚŝǀĞ                                 ϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϵ             Ϭ͘ϲϯ         Ψϭ͘ϱϬ           ΨϬ͘ϵϱ
ŝƐĐŶŶůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ                     ϭϱ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϰϰ             Ϭ͘ϲϭ         Ψϭ͘ϭϰ           ΨϬ͘ϳϬ
ŵƐŶďĐŶĞǁƐĐŽŶƚƌŝďƵƚŽƌƐ                            ϭϰ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘ϱϴ         ΨϬ͘ϵϮ           ΨϬ͘ϱϯ
ĐŶŶƌĞƉƵďůŝĐĂŶƐƵƌƌŽŐĂƚĞƐ                           ϴ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ             Ϭ͘ϱϳ         Ψϭ͘ϱϬ           ΨϬ͘ϴϲ
ŵƐŶďĐĐŽŶƚƌŝďƵƚŽƌƐůŝƐƚ                            ϮϬ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘ϱϯ         ΨϬ͘ϵϬ           ΨϬ͘ϰϴ
ĐŶŶƌĞƉƵďůŝĐĂŶƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ               ϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ              Ϭ͘ϱ         Ψϭ͘ϱϬ           ΨϬ͘ϳϱ
ĐŶŶƉƵŶĚŝƚƐ                                        ϭϱ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϬ             Ϭ͘ϰϵ         Ψϭ͘ϱϰ           ΨϬ͘ϳϱ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĂŶĐŚŽƌ                           ϭϲ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϴ             Ϭ͘ϰϱ         Ψϭ͘ϱϬ           ΨϬ͘ϲϴ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐĂŶĐŚŽƌƐ                          ϭϴ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ             Ϭ͘ϰϱ         Ψϭ͘ϬϮ           ΨϬ͘ϰϲ
                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 98 of




                                                                                                                                                                   STRIPE 0102
<ĞǇǁŽƌĚ                                WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞƐĐŶŶ                              ϭϳ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϯ             Ϭ͘ϰϭ         Ψϭ͘ϱϬ           ΨϬ͘ϲϮ
ŵƐŶďĐĐŽŵŵĞŶƚĂƚŽƌƐ                                ϭϮ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϵ             Ϭ͘ϯϵ         Ψϭ͘ϯϱ           ΨϬ͘ϱϯ
ĐŽŶƐĞƌǀĂƚŝǀĞƚĞůĞǀŝƐŝŽŶŚŽƐƚƐ                     ϭϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘ϯϴ         Ψϭ͘ϱϬ           ΨϬ͘ϱϳ
ŵƐŶďĐŶĞǁƐĐŽŵŵĞŶƚĂƚŽƌƐ                           ϭϳ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϭ             Ϭ͘ϯϴ         Ψϭ͘ϰϭ           ΨϬ͘ϱϰ
ĐŽŶƐĞƌǀĂƚŝǀĞƌĞƉŽƌƚĞƌƐ                            ϭϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ              Ϭ͘ϯ         Ψϭ͘ϭϮ           ΨϬ͘ϯϰ
ƚƌƵŵƉŵƐŶďĐ                                       ϰϵ            ϱϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϭ              Ϭ͘ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϰϱ
ĐŽŶƐĞƌǀĂƚŝǀĞǀŽŝĐĞƐ                               ϮϬ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϯ             Ϭ͘Ϯϵ         ΨϬ͘ϳϳ           ΨϬ͘ϮϮ
ŵƐŶďĐĨĞŵĂůĞĐŽŶƚƌŝďƵƚŽƌƐ                         Ϯϯ             ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ             Ϭ͘Ϯϳ         ΨϬ͘ϵϵ           ΨϬ͘Ϯϳ
ǁŚǇŚĂƐĐŶŶďĞĐŽŵĞƐŽůŝďĞƌĂů                     ϭϰ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϵ             Ϭ͘Ϯϳ         Ψϭ͘ϱϬ           ΨϬ͘ϰϭ
ĐŽŶƐĞƌǀĂƚŝǀĞƉƵŶĚŝƚůŝƐƚ                          ϭϰ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϴ              Ϭ͘Ϯ         Ψϭ͘ϱϬ           ΨϬ͘ϯϬ
ŵƐŶďĐďůĂĐŬĐŽŶƚƌŝďƵƚŽƌƐ                          ϭϴ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϲ             Ϭ͘ϭϳ         Ψϭ͘ϮϬ           ΨϬ͘ϮϬ
ƉĂƌŝƐƚƌƵŵƉƐƵƌƌŽŐĂƚĞ                             ϭϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϰ
ŵƐŶďĐƌĞŐƵůĂƌĐŽŶƚƌŝďƵƚŽƌƐ                        ϭϴ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘ϭϱ         ΨϬ͘ϲϲ           ΨϬ͘ϭϬ
ŵŝĐŚĂĞůĐĂƉƵƚŽĐŶŶ                                ϭϴ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϱ             Ϭ͘ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϭ
ŝƐĐŶŶŵŽƌĞůŝďĞƌĂůŽƌĐŽŶƐĞƌǀĂƚŝǀĞ               ϮϮ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ             Ϭ͘ϭϮ         ΨϬ͘ϴϲ           ΨϬ͘ϭϬ
ŵƐŶďĐƉŽůŝƚŝĐĂůƉƵŶĚŝƚƐ                           ϮϮ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϳ             Ϭ͘ϭϮ         Ψϭ͘Ϭϴ           ΨϬ͘ϭϯ
ŵƐŶďĐůŝďĞƌĂů                                     Ϯϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϰϬ             Ϭ͘ϭϭ         Ψϭ͘ϱϬ           ΨϬ͘ϭϳ
ƌĞƉƵďůŝĐĂŶƐŽŶŵƐŶďĐ                              Ϯϰ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϮ              Ϭ͘ϭ         Ψϭ͘Ϭϰ           ΨϬ͘ϭϬ
                                                                                                                                                                                                                      150




ĐŶŶĨĞŵĂůĞƉƵŶĚŝƚƐ                                ϭϲ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ              Ϭ͘ϭ         ΨϬ͘ϲϵ           ΨϬ͘Ϭϳ
ĐŶŶĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ                 ϭϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϴ              Ϭ͘ϭ         Ψϭ͘ϭϬ           ΨϬ͘ϭϭ
ŵŽƐƚĐŽŶƐĞƌǀĂƚŝǀĞŶĞǁƐŶĞƚǁŽƌŬ                    ϭϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϰϳ             Ϭ͘Ϭϵ         ΨϬ͘ϲϲ           ΨϬ͘Ϭϲ
ŵƐŶďĐƉŽůŝƚŝĐĂůůĞĂŶŝŶŐ                           Ϯϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϯϳ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ŵƐŶďĐĐŽŶƚƌŝďƵƚŽƌƐĨĞŵĂůĞ                         Ϯϱ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘Ϭϴ         ΨϬ͘ϵϴ           ΨϬ͘Ϭϴ
ĨŽƌŵĞƌĐŶŶƚĂůŬƐŚŽǁŚŽƐƚƐ                        ϭϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϳ             Ϭ͘Ϭϴ         Ψϭ͘ϱϬ           ΨϬ͘ϭϮ
ŵƐŶďĐůĞĂŶŝŶŐƌŝŐŚƚ                               ϮϬ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϱ             Ϭ͘Ϭϳ         Ψϭ͘ϱϬ           ΨϬ͘ϭϭ
ŚŽǁŵƵĐŚĚŽĐŶŶĐŽŶƚƌŝďƵƚŽƌƐŵĂŬĞ                 Ϯϳ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϰ             Ϭ͘Ϭϲ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϵ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                         ϯϰ             ϴϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϲ             Ϭ͘Ϭϲ         Ψϭ͘Ϯϱ           ΨϬ͘Ϭϴ
ĚŽŐƵĞƐƚƐŽŶĐŶŶŐĞƚƉĂŝĚ                         ϮϮ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϯ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ůŝƐƚŽĨŵƐŶďĐƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ              Ϯϭ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϴ             Ϭ͘Ϭϱ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϴ
ŵƐŶďĐĨĞŵĂůĞƌĞƉŽƌƚĞƌ                             Ϯϲ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϴ             Ϭ͘Ϭϱ         ΨϬ͘ϴϭ           ΨϬ͘Ϭϰ
ŚŽǁŵƵĐŚĚŽĞƐĐŶŶƉĂǇĐŽŶƚƌŝďƵƚŽƌƐ                ϮϬ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϰ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ŵƐŶďĐďůĂĐŬĐŽŵŵĞŶƚĂƚŽƌƐ                          Ϯϯ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϰ             Ϭ͘Ϭϰ         ΨϬ͘ϴϵ           ΨϬ͘Ϭϰ
ĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵĞŶƚĂƚŽƌƐ                          ϯϯ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ƚƌƵŵƉƐƵƌƌŽŐĂƚĞƉĂƌŝƐ                             Ϯϰ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϮϮ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ĐŶŶďůĂĐŬĨĞŵĂůĞĐŽŵŵĞŶƚĂƚŽƌƐ                     Ϯϴ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϵ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
ŵƐŶďĐĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ               ϯϮ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϲ             Ϭ͘Ϭϯ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϱ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 99 of




                                                                                                                                                                  STRIPE 0103
<ĞǇǁŽƌĚ                               WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ŵƐŶďĐĨĞŵĂůĞƉŽůŝƚŝĐĂůĐŽŶƚƌŝďƵƚŽƌƐ              Ϯϲ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϳ             Ϭ͘Ϭϯ           Ψϭ͘ϬϮ            ΨϬ͘Ϭϯ
ŵƐŶďĐůĞĂŶƌŝŐŚƚ                                 Ϯϭ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϰϳ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĚŽŐƵĞƐƚƐŽŶŵƐŶďĐŐĞƚƉĂŝĚ                      ϯϰ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϯ             Ϭ͘ϬϮ           ΨϬ͘ϴϴ            ΨϬ͘ϬϮ
ĂƌĞŵƐŶďĐĐŽŶƚƌŝďƵƚŽƌƐƉĂŝĚ                      Ϯϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϰ             Ϭ͘ϬϮ           ΨϬ͘ϵϭ            ΨϬ͘ϬϮ
ŵƐŶďĐƉĂŶĞůŝƐƚƐ                                  ϯϬ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϲϯ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĐŽŶƐĞƌǀĂƚŝǀĞĨĞŵĂůĞƉƵŶĚŝƚƐ                      ϯϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϱ             Ϭ͘ϬϮ           Ψϭ͘ϰϮ            ΨϬ͘Ϭϯ
ŵƐŶďĐďůĂĐŬŚŽƐƚ                                 ϯϯ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ďůĂĐŬŵƐŶďĐĐŽŶƚƌŝďƵƚŽƌƐ                         Ϯϵ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϳ             Ϭ͘ϬϮ           ΨϬ͘ϴϮ            ΨϬ͘ϬϮ
ƚŚŝƐŝƐĐŶŶǀŽŝĐĞ                                ϯϰ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϯ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ďůĂĐŬĐŽŵŵĞŶƚĂƚŽƌŽŶŵƐŶďĐ                       Ϯϴ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϱ             Ϭ͘ϬϮ           ΨϬ͘ϴϭ            ΨϬ͘ϬϮ
ŵƐŶďĐĐŶŶ                                        ϯϮ             ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϵ             Ϭ͘ϬϮ           Ψϭ͘ϬϮ            ΨϬ͘ϬϮ
ŵƐŶďĐƉŽůŝƚŝĐĂůĐŽŵŵĞŶƚĂƚŽƌƐ                     Ϯϭ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ             Ϭ͘ϬϮ           ΨϬ͘ϵϴ            ΨϬ͘ϬϮ
ŚŽǁŵƵĐŚĚŽĞƐĐŶŶƉĂǇŐƵĞƐƚƐ                     ϯϬ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϭ             Ϭ͘Ϭϭ           ΨϬ͘ϴϱ            ΨϬ͘Ϭϭ
ǁŚŽŝƐŽŶŵƐŶďĐƌŝŐŚƚŶŽǁ                        ϯϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϲϲ             Ϭ͘Ϭϭ           ΨϬ͘ϱϵ            ΨϬ͘Ϭϭ
ƚƌƵŵƉƚŚĞĨŝƌƐƚŵŽŶƚŚŵƐŶďĐ                      ϯϬ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƉĞŽƉůĞΖƐƉƵŶĚŝƚĚĂŝůǇĐŽŶƐĞƌǀĂƚŝǀĞ               Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŽŶƐĞƌǀĂƚŝǀĞŚŽƐƚƐ                               ϯϯ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŚƌŝƐũĞŶŶŝŶŐƐŵƐŶďĐ                             Ϯϴ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                       150




ŵƐŶďĐǁŚŝƚĞŚŽƵƐĞƌĞƉŽƌƚĞƌƐ                      ϯϲ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĨĞŵĂůĞƌĞƉƵďůŝĐĂŶƉƵŶĚŝƚƐ                        ϯϮ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵƐŶďĐƌĞƉƵďůŝĐĂŶƐƚƌĂƚĞŐŝƐƚ                      ϯϰ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵƐŶďĐŽƌĐŶŶ                                     Ϯϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϭϯ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ďĞƐƚĐŽŶƐĞƌǀĂƚŝǀĞĐŽŵŵĞŶƚĂƚŽƌƐ                   ϯϯ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϱ             Ϭ͘Ϭϭ           ΨϬ͘ϴϳ            ΨϬ͘Ϭϭ
ĚŽŵƐŶďĐĐŽŶƚƌŝďƵƚŽƌƐŐĞƚƉĂŝĚ                   ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ             ϯ             Ϭ͘Ϭϭ           ΨϬ͘ϵϴ            ΨϬ͘Ϭϭ
ƉĂƌŝƐĚĞŶŶĂƌĚƌĞƉƵďůŝĐĂŶƐƚƌĂƚĞŐŝƐƚ              ϯϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            Ϯϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĐŽŶƐĞƌǀĂƚŝǀĞŶĞƚǁŽƌŬƐ                            ϯϵ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬŶĞǁ            ϱϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                          dŽƚĂůWĞƌDŽŶƚ        Ψϱϰϭ͘Ϯϭ
                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 100 of




                                                                                                                                                                   STRIPE 0104
<ĞǇǁŽƌĚ              WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                        ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ĂƌůĞŶĞĚĞůŐĂĚŽ                   ϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 Ϭ               ϲ          Ψϭ͘Ϭϵ           Ψϲ͘ϱϰ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ              ϭϰ              ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϯ             Ϭ͘ϱϲ         Ψϭ͘ϱϬ           ΨϬ͘ϴϰ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϰ             ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϲ             Ϭ͘Ϯϱ         Ψϭ͘ϱϴ           ΨϬ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌ                    ϮϮ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϭ             Ϭ͘ϮϮ         Ψϭ͘ϱϴ           ΨϬ͘ϯϱ
ũĂƐŽŶŵŝůůĞƌ                    ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϲ             Ϭ͘ϭϴ         Ψϭ͘ϱϴ           ΨϬ͘Ϯϴ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϲ             Ϭ͘ϭϴ         Ψϭ͘ϱϴ           ΨϬ͘Ϯϴ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϮϬ             Ϭ͘ϭϲ         Ψϭ͘ϱϴ           ΨϬ͘Ϯϱ
ũĂƐŽŶŵŝůůĞƌ                    ϭϴ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϳ             Ϭ͘ϭϱ         Ψϭ͘ϱϴ           ΨϬ͘Ϯϰ
ũĂƐŽŶŵŝůůĞƌ                    ϮϮ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϱ             Ϭ͘ϭϰ         Ψϭ͘ϱϴ           ΨϬ͘ϮϮ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϭ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϲ             Ϭ͘ϭϯ         Ψϭ͘ϱϴ           ΨϬ͘Ϯϭ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϵ             Ϭ͘ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϭϳ
ũĂƐŽŶŵŝůůĞƌ                    ϮϬ            ϭϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϴ             Ϭ͘Ϭϵ         Ψϭ͘ϱϴ           ΨϬ͘ϭϰ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϭ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϮϬ             Ϭ͘Ϭϴ         Ψϭ͘ϱϴ           ΨϬ͘ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϭ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϲ             Ϭ͘Ϭϰ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϵ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϮϮ             Ϭ͘Ϭϰ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϰ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϮϮ             Ϭ͘Ϭϯ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌ                    ϯϯ             ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϮϮ             Ϭ͘Ϭϯ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϱ
ĂƌůĞŶĞĚĞůŐĂĚŽ                  ϯϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 Ϭ             Ϭ͘ϬϮ         Ψϭ͘Ϭϵ           ΨϬ͘ϬϮ
                                                                                                                                                                                                           150




ũĂƐŽŶŵŝůůĞƌ                    ϱϬ            ϮϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϱ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    ϯϮ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϲ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϴ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϵ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϱ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϱ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    ϯϱ             ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϱ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    ϯϭ              ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϲ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    Ϯϲ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϰ             Ϭ͘ϬϮ         Ψϭ͘ϱϴ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                    ϯϱ             ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϱ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                    ϰϬ             ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϵ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                    ϯϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϰ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                    ϯϴ             ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϯ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                    ϯϰ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϴ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                    ϯϮ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϯϭ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                    ϯϯ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϮϮ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                    ϯϲ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϯ             Ϭ͘Ϭϭ         Ψϭ͘ϱϴ           ΨϬ͘ϬϮ
                                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 101 of




                                                                                                                                                       STRIPE 0105
<ĞǇǁŽƌĚ   WŽƐŝƚŝŽŶ   sŽůƵŵĞ   hZ>   ŝĨĨŝĐƵůƚǇ   dƌĂĨĨŝĐ   W              dŽƚĂůWĞƌDŽŶƚŚ
                                                           dŽƚĂůWĞƌDŽŶƚ          ΨϭϬ͘ϳϬ
                                                                                                                                        150
                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 102 of




                                                                                    STRIPE 0106
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ         hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W           dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                            ϭϲ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϯϮ             ϭϮϭ          Ψϭ͘ϯϮ         Ψϭϱϵ͘ϳϮ
ũĂƐŽŶŵŝůůĞƌ                             ϵ             ϮϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϱ              ϰϳ          Ψϭ͘ϯϮ          ΨϲϮ͘Ϭϰ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                    ϭ              ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϭ              ϯϱ          Ψϭ͘ϱϬ          ΨϱϮ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů               Ϯ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϭ              ϭϵ          Ψϭ͘ϱϬ          ΨϮϴ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                      ϲ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϴ              ϭϮ          Ψϭ͘ϱϬ          Ψϭϴ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉ                      ϭϰ             ϭϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϰ               ϭ          Ψϭ͘ϱϬ           Ψϭ͘ϱϬ
ũĂƐŽŶŵŝůůĞƌƐĞǆƐĐĂŶĚĂů                ϭϬ              ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϲ              ϰ͘ϰ         Ψϭ͘ϱϬ           Ψϲ͘ϲϬ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ                ϴ              ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϮϬ               ϰ          Ψϭ͘ϱϬ           Ψϲ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌ                            ϭϲ              ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϵ              Ϯ͘ϱ         Ψϭ͘ϯϮ           Ψϯ͘ϯϬ
ΗũĂƐŽŶŵŝůůĞƌΗ                          ϭϭ               ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϯ              ϭ͘ϯ         Ψϭ͘ϲϮ           ΨϮ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌ                            ϭϰ              ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϮϮ              ϭ͘ϭ         Ψϭ͘ϯϮ           Ψϭ͘ϰϱ
ũĂƐŽŶŵŝůůĞƌ                            ϭϰ              ϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϯϱ             Ϭ͘ϵϰ         Ψϭ͘ϯϮ           Ψϭ͘Ϯϰ
ũĂƐŽŶŵŝůůĞƌ͕                           ϭϬ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϮϮ             Ϭ͘ϴϯ         Ψϭ͘ϱϬ           Ψϭ͘Ϯϱ
ũĂƐŽŶŵŝůůĞƌ                             ϭϬ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϲ             Ϭ͘ϳϵ         Ψϭ͘ϱϬ           Ψϭ͘ϭϵ
ũĂƐŽŶŵŝůůĞƌ                            ϭϳ              ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϯϰ             Ϭ͘ϳϴ         Ψϭ͘ϯϮ           Ψϭ͘Ϭϯ
ŵŝůůĞƌũĂƐŽŶ                            ϭϬ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϱ             Ϭ͘ϳϱ         Ψϭ͘ϳϮ           Ψϭ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌ                            ϭϱ               ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϲ             Ϭ͘ϳϮ         Ψϭ͘ϯϮ           ΨϬ͘ϵϱ
ũĂƐŽŶŵŝůůĞƌ                            ϭϬ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϮϮ             Ϭ͘ϲϳ         Ψϭ͘ϯϮ           ΨϬ͘ϴϴ
                                                                                                                                                                                                                  150




ŵŝůůĞƌƚŚĞϭϬϬ                          Ϯϰ              ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 Ϭ             Ϭ͘ϲϰ         Ψϭ͘ϱϬ           ΨϬ͘ϵϲ
ũĂƐŽŶŵŝůůĞƌ                            ϮϬ              ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϯ             Ϭ͘ϲϭ         Ψϭ͘ϯϮ           ΨϬ͘ϴϭ
ũĂƐŽŶŵůůĞƌ                             ϭϬ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϮϮ             Ϭ͘ϱϮ         Ψϭ͘ϱϬ           ΨϬ͘ϳϴ
ũĂƐŽŶŵŝůůĞƌ                            ϭϵ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϲ             Ϭ͘ϰϰ         Ψϭ͘ϯϮ           ΨϬ͘ϱϴ
ũĂƐŽŶŵŝůůĞƌ                            ϭϵ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϯϭ             Ϭ͘ϰϮ         Ψϭ͘ϯϮ           ΨϬ͘ϱϱ
ũĂƐŽŶŵŝůůĞƌ                            ϭϱ               ϵϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϳ             Ϭ͘Ϯϵ         Ψϭ͘ϯϮ           ΨϬ͘ϯϴ
ũĂƐŽŶŵŝůůĞƌ                            ϭϳ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϲ             Ϭ͘Ϯϴ         Ψϭ͘ϯϮ           ΨϬ͘ϯϳ
ΗũĂƐŽŶŵŝůůĞƌΗƚƌƵŵƉ                    ϭϯ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϱ             Ϭ͘ϭϵ         Ψϭ͘ϱϬ           ΨϬ͘Ϯϵ
ŵ͘ŐŝǌŵŽĚŽ                               ϮϮ               ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϵ             Ϭ͘ϭϮ         Ψϭ͘ϱϬ           ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌ                            Ϯϯ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϲ             Ϭ͘Ϭϱ         Ψϭ͘ϯϮ           ΨϬ͘Ϭϳ
ũĂƐŽŶŵŝůůĞƌĂƚƚŽƌŶĞǇ                   Ϯϯ               ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 Ϭ             Ϭ͘Ϭϰ         Ψϭ͘ϰϵ           ΨϬ͘Ϭϲ
ŵŐŝǌŵŽĚŽ                               Ϯϭ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϴ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌĨůŽƌŝĚĂ                    ϮϬ               ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 Ϭ             Ϭ͘Ϭϰ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϲ
ƚƌƵŵƉŵŝůůĞƌƚĂƉĞ                       ϮϮ               ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϰ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ŵϭϬϬƉŝůů                              ϯϰ              ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 Ϭ             Ϭ͘ϬϮ         Ψϭ͘ϱϬ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                            Ϯϯ             ϭϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϴ             Ϭ͘ϬϮ         Ψϭ͘ϯϮ           ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌůĂǁǇĞƌ                     Ϯϱ               ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 Ϭ             Ϭ͘Ϭϭ         ΨϮ͘ϮϮ           ΨϬ͘ϬϮ
ŵŝůůĞƌϭϬϬ                              ϯϰ               ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 Ϭ             Ϭ͘Ϭϭ         Ψϭ͘ϴϱ           ΨϬ͘ϬϮ
                                                                                                                                                                            Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 103 of




                                                                                                                                                              STRIPE 0107
<ĞǇǁŽƌĚ          WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ       dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ŵŝůůĞƌƚŚĞϭϬϬ              ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵŝůůĞƌƚŚĞϭϬϬ              ϯϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵŝůůĞƌƚŚĞϭϬϬ              ϯϴ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                         dŽƚĂůWĞƌDŽŶƚ        Ψϯϱϰ͘ϴϲ
                                                                                                                                                                                                      150
                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 104 of




                                                                                                                                                  STRIPE 0108
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů              ϭϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϭ              ϭ͘ϲ           Ψϭ͘ϱϬ            ΨϮ͘ϰϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                   ϭϲ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƐĨŐĂƚĞ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶŵĞŶƚͬƚ                ϭϭ             Ϭ͘ϲϮ           Ψϭ͘ϱϬ            ΨϬ͘ϵϯ

                                                                                                                                      dŽƚĂůWĞƌDŽŶƚ           Ψϯ͘ϯϯ
                                                                                                                                                                                                                   150
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 105 of




                                                                                                                                                               STRIPE 0109
<ĞǇǁŽƌĚ                 WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ              ϭϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞƚĞůĞŐƌĂƉŚ͘ĐŽŵͬĞŶƚĞƌƚĂŝŶ                ϭϭ             Ϭ͘ϵϳ           Ψϭ͘ϱϬ            Ψϭ͘ϰϲ

                                                                                                                                 dŽƚĂůWĞƌDŽŶƚ           Ψϭ͘ϰϲ
                                                                                                                                                                                                              150
                                                                                                                                                                        Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 106 of




                                                                                                                                                          STRIPE 0110
<ĞǇǁŽƌĚ                     WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                     ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌ                            ϭ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                Ϯϲ              ϭϬ            Ψϭ͘ϱϵ           Ψϭϱ͘ϵϬ
ũĂƐŽŶŵŝůůĞƌ                            ϭ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϯϯ              ϯ͘ϭ           Ψϭ͘ϱϵ            Ψϰ͘ϵϯ
ũĂƐŽŶŵŝůůĞƌ                            ϲ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϯϭ              ϭ͘ϯ           Ψϭ͘ϱϵ            ΨϮ͘Ϭϳ
ũĂƐŽŶŵŝůůĞƌ                           ϭϱ             ϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                Ϯϵ             Ϭ͘ϲϯ           Ψϭ͘ϱϵ            Ψϭ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌ                            ϱ              ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                Ϯϱ             Ϭ͘ϱϮ           Ψϭ͘ϱϵ            ΨϬ͘ϴϯ
ũĂƐŽŶŵŝůůĞƌ                            ϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϮϬ             Ϭ͘ϰϱ           Ψϭ͘ϱϵ            ΨϬ͘ϳϮ
ũĂƐŽŶŵŝůůĞƌ                            ϳ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                Ϯϴ             Ϭ͘ϯϳ           Ψϭ͘ϱϵ            ΨϬ͘ϱϵ
ũĂƐŽŶŵŝůůĞƌ                           ϭϯ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϮϮ             Ϭ͘Ϯϵ           Ψϭ͘ϱϵ            ΨϬ͘ϰϲ
ũĂƐŽŶŵŝůůĞƌ                           ϭϯ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϯϱ             Ϭ͘Ϯϭ           Ψϭ͘ϱϵ            ΨϬ͘ϯϯ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                       Ϯϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϭϲ             Ϭ͘ϭϳ           Ψϭ͘ϳϭ            ΨϬ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌĐŶŶ                       Ϯϭ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϭϲ             Ϭ͘ϭϳ           Ψϭ͘ϳϭ            ΨϬ͘Ϯϵ
ũĂƐŽŶŵŝůůĞƌ                           ϭϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϮϮ             Ϭ͘ϭϰ           Ψϭ͘ϱϵ            ΨϬ͘ϮϮ
ŬĞůůǇŵŝůůĞƌũĂƐŽŶŵŝůůĞƌ              Ϯϲ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                 ϴ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ŬĞůůǇŵŝůůĞƌũĂƐŽŶŵŝůůĞƌ              Ϯϲ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                 ϴ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌ                           ϭϱ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϮϮ             Ϭ͘Ϭϰ           Ψϭ͘ϱϵ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌ                           ϯϬ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                ϮϮ             Ϭ͘Ϭϯ           Ψϭ͘ϱϵ            ΨϬ͘Ϭϱ
ũĂƐŽŶŵŝůůĞƌ                           ϯϬ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                Ϯϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                           ϮϮ            ϭϵϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ƚŚĞǁƌĂƉ͘ĐŽŵͬĨŽƌŵĞƌͲĐŶŶͲĐŽ                Ϯϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                  150




                                                                                                                                     dŽƚĂůWĞƌDŽŶƚ          ΨϮϳ͘ϵϮ
                                                                                                                                                                            Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 107 of




                                                                                                                                                              STRIPE 0111
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů               ϱ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϭ              ϭϬ            Ψϭ͘ϱϬ           Ψϭϱ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                    ϳ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϭ              ϰ͘ϲ           Ψϭ͘ϱϬ            Ψϲ͘ϵϬ
ϭϬϬŵƉŝůů                              ϭϲ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘ϱϯ           Ψϭ͘ϱϬ            ΨϬ͘ϴϬ
ŵ͘ŐŝǌŵŽĚŽ                               ϭϳ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϵ             Ϭ͘ϯϲ           Ψϭ͘ϱϬ            ΨϬ͘ϱϰ
ŐŝǌŵŽĚŽĐǇďĞƌŵŽŶĚĂǇ                    ϭϵ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϵ             Ϭ͘Ϯϰ           Ψϭ͘ϱϬ            ΨϬ͘ϯϲ
ƚƌƵŵƉũĂƐŽŶŵŝůůĞƌ                      ϮϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                Ϯϰ             Ϭ͘Ϯϯ           Ψϭ͘ϱϬ            ΨϬ͘ϯϱ
ŵĐϭϱƉŝůů                              Ϯϳ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘ϭϮ           Ψϭ͘ϱϬ            ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉďŝŽ                  Ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϵ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                   Ϯϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϮ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌĚŽŶĂůĚƚƌƵŵƉ               Ϯϵ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϮϬ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ŵĐϭϱǁŚŝƚĞƉŝůů                        Ϯϳ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ƉŝůůŵĐϭϱ                              Ϯϲ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 Ϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌĨŽǆŶĞǁƐ                   Ϯϯ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϱ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ĚĞůŐĂĚŽŵŝůůĞƌƚƌƵŵƉ                    Ϯϱ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                       ϯϬ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽƐƚƌŝƉĐůƵď                   ϯϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                 ϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŵŐŝǌŵŽĚŽ                               ϯϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ǁĂƐŚŝŶŐƚŽŶĞǆĂŵŝŶĞƌ͘ĐŽŵͬŶ                ϵϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                 150




                                                                                                                                    dŽƚĂůWĞƌDŽŶƚ          ΨϮϰ͘ϱϭ
                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 108 of




                                                                                                                                                             STRIPE 0112
<ĞǇǁŽƌĚ                         WŽƐŝƚŝŽŶ        sŽůƵŵĞ         hZ>                                    ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶƉŝůů                  ϰ              ϭϱϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϭϭ              ϭϮ            Ψϭ͘ϱϬ           Ψϭϴ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĂďŽƌƚŝŽŶ                       ϴ              ϭϬϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϭϭ              ϯ͘ϳ           Ψϭ͘ϱϬ            Ψϱ͘ϱϱ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                    ϭϵ              ϮϬϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϲ             Ϭ͘ϲϴ           Ψϭ͘ϱϬ            Ψϭ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                    Ϯϭ              ϯϱϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϴ             Ϭ͘ϱϵ           Ψϭ͘ϱϬ            ΨϬ͘ϴϵ
ƐƉůŝŶƚĞƌŶĞǁƐĨĂŬĞ                         ϭϰ               ϰϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϲ             Ϭ͘ϰϮ           Ψϭ͘ϱϬ            ΨϬ͘ϲϯ
ũĂƐŽŶŵŝůůĞƌ                               ϯϱ             ϮϰϬϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            Ϯϱ             Ϭ͘ϯϳ           Ψϭ͘ϱϵ            ΨϬ͘ϱϵ
ŵŝůůĞƌũĂƐŽŶ                               ϭϵ               ϯϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϭϱ              Ϭ͘ϭ           Ψϭ͘ϳϰ            ΨϬ͘ϭϳ
ĂũĚĞůŐĂĚŽĚƌĞƐƐ                           Ϯϯ               ϱϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϯ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ũĂƐŽŶŵŝůůĞƌƐƚƌŝƉĐůƵď                    Ϯϲ              ϭϬϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϳ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ƐƉůŝŶƚĞƌŵĞĚŝĂ                             ϮϮ               ϯϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘Ϭϲ           Ψϭ͘ϭϮ            ΨϬ͘Ϭϳ
ũĂƐŽŶŵŝůůĞƌ                               ϱϱ            ϮϵϬϬϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϯϮ             Ϭ͘Ϭϱ           Ψϭ͘ϱϵ            ΨϬ͘Ϭϴ
ŝƐŐŝǌŵŽĚŽĨĂŬĞŶĞǁƐ                       Ϯϱ               ϱϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             Ϯ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ũĂƐŽŶŵŝůůĞƌŶĞǁƐ                          Ϯϰ               ϰϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                        ϯϮ              ϮϬϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϴ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                      Ϯϯ               ϮϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϭϮ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ŐŝǌŵŽĚŽĨĂŬĞŶĞǁƐ                          Ϯϴ               ϰϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϳ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ              Ϯϱ               ϮϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĨůŽƌŝĚĂ                       ϭϳ               ϭϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
                                                                                                                                                                                                                      150




ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                Ϯϲ               ϮϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ             ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                                ϯϬ               ϯϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            Ϯϲ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                               ϯϯ               ϴϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϮϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌ                               ϯϰ               ϴϬ ŚƚƚƉƐ͗ͬͬŽďƐĞƌǀĞƌ͘ĐŽŵͬϮϬϭϴͬϭϬͬũĂƐŽŶͲŵŝůůĞ            ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϵ            ΨϬ͘ϬϮ

                                                                                                                                         dŽƚĂůWĞƌDŽŶƚ          ΨϮϳ͘ϱϳ
                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 109 of




                                                                                                                                                                  STRIPE 0113
<ĞǇǁŽƌĚ                      WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ǁŚĐŽŵŵƵŶŝĐĂƚŝŽŶƐĚŝƌĞĐƚŽƌ              Ϯϯ            ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽĚǁǇĞƌƉƌ͘ĐŽŵͬƐƚŽƌǇͬƉƵďůŝĐͬ                ϭϴ             Ϭ͘ϯϵ           ΨϮ͘Ϭϱ            ΨϬ͘ϴϬ
ŬĞŶƚƵƌŬĞů                              ϯϮ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽĚǁǇĞƌƉƌ͘ĐŽŵͬƐƚŽƌǇͬƉƵďůŝĐͬ                 Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŐŝǌŵŽĚŽĨĂĐĞďŽŽŬ                        Ϯϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŽĚǁǇĞƌƉƌ͘ĐŽŵͬƐƚŽƌǇͬƉƵďůŝĐͬ                 ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                      dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘ϴϯ
                                                                                                                                                                                                                   150
                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 110 of




                                                                                                                                                               STRIPE 0114
<ĞǇǁŽƌĚ                WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                   ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ŚƵůŬŚŽŐĂŶůĂǁǇĞƌƐ                 ϵ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             ϵ             Ϭ͘ϰϳ           Ψϭ͘ϱϬ            ΨϬ͘ϳϭ
ŚƵůŬŚŽŐĂŶƚƌƵŵƉ                  ϮϬ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             Ϭ             Ϭ͘ϰϮ           Ψϭ͘ϱϬ            ΨϬ͘ϲϯ
ŚƵůŬŚŽŐĂŶůĂǁǇĞƌ                 Ϯϰ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ            ϭϯ             Ϭ͘ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϰ
ŚƵůŬŚŽŐĂŶƐƵŝƚ                   ϮϬ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ            Ϯϲ             Ϭ͘ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϯ
ŚƵůŬŚŽŐĂŶůĂǁǇĞƌ                 ϮϬ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             ϵ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ŚƵůŬŚŽŐĂŶƚƌƵŵƉ                  Ϯϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             Ϭ             Ϭ͘Ϭϱ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϴ
ŚƵůŬŚŽŐĂŶĂƚƚŽƌŶĞǇ               Ϯϲ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ            ϭϵ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ŚƵůŬŚŽŐĂŶĞǆ                     Ϯϲ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             ϲ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ŚƵůŬŚŽŐĂŶŽŶƚƌƵŵƉ               Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             ϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ƚƌƵŵƉŚŝƌĞƐĂƚƚŽƌŶĞǇ              ϯϬ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ            ϮϮ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌůĂǁǇĞƌ               Ϯϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             Ϭ             Ϭ͘ϬϮ           ΨϮ͘ϭϴ            ΨϬ͘Ϭϰ
ƚƌƵŵƉŚƵůŬŚŽŐĂŶ                  ϯϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƐƚƌŝƉƉĞƌůĂǁƐ                     ϯϭ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ            ϭϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƐƚƌŝƉƉĞƌďƵƐŝŶĞƐƐ                 ϯϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ             ϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ŚƵůŬŚŽŐĂŶƚĞƌƌǇ                  ϯϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ůĂǁ͘ĐŽŵͬĚĂŝůǇďƵƐŝŶĞƐƐƌĞǀŝĞǁ            ϯϱ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                             dŽƚĂůWĞƌDŽŶƚ           ΨϮ͘Ϯϲ
                                                                                                                                                                                                          150
                                                                                                                                                                    Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 111 of




                                                                                                                                                      STRIPE 0115
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ŶĞǁǇŽƌŬƚŝŵĞƐũŽƌĚĂŶƉĞƚĞƌƐŽŶ                  Ϯ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϵ              Ϯϳ            Ψϭ͘ϱϬ           ΨϰϬ͘ϱϬ
ũŽƌĚĂŶƉĞƚĞƌƐŽŶŶĞǁǇŽƌŬƚŝŵĞƐ                  ϯ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϮϬ              Ϯϲ            Ψϭ͘ϱϬ           Ψϯϵ͘ϬϬ
ĐŽŶƐĞƌǀĂƚŝǀĞƐŶŽǁĨůĂŬĞ                          ϲ            ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϬ              ϮϬ            Ψϭ͘ϱϬ           ΨϯϬ͘ϬϬ
ĐŽŶƐĞƌǀĂƚŝǀĞƐŶŽǁĨůĂŬĞƐ                        ϭϬ            ϱϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϰ              ϭϰ            Ψϭ͘ϱϬ           ΨϮϭ͘ϬϬ
ŶĞǁǇŽƌŬƚŝŵĞƐũŽƌĚĂŶƉĞƚĞƌƐŽŶ                  Ϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            Ϯϵ              ϭϯ            Ψϭ͘ϱϬ           Ψϭϵ͘ϱϬ
ƌŝŐŚƚǁŝŶŐƐŶŽǁĨůĂŬĞ                            ϰ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϭ              ϭϭ            Ψϭ͘ϱϬ           Ψϭϲ͘ϱϬ
ƌŝŐŚƚǁŝŶŐƐŶŽǁĨůĂŬĞƐ                           Ϯ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϱ              ϭϬ            Ψϭ͘ϱϬ           Ψϭϱ͘ϬϬ
ũŽƌĚĂŶƉĞƚĞƌƐŽŶŶĞǁǇŽƌŬƚŝŵĞƐ                  ϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            Ϯϯ              ϭϬ            Ψϭ͘ϱϬ           Ψϭϱ͘ϬϬ
ƚƌƵŵƉƐŶŽǁĨůĂŬĞƐ                                ϱ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϲ               ϲ            Ψϭ͘ϱϬ            Ψϵ͘ϬϬ
ƐŶŽǁĨůĂŬĞƐƚƌƵŵƉ                                ϱ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϴ              Ϯ͘ϴ           Ψϭ͘ϱϬ            Ψϰ͘ϮϬ
ƚƌƵŵƉŝƐĂƐŶŽǁĨůĂŬĞ                           ϭϯ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϵ              ϭ͘ϴ           Ψϭ͘ϱϬ            ΨϮ͘ϳϬ
ŵŝĐŚĞůůĞŐŽůĚďĞƌŐũŽƌĚĂŶƉĞƚĞƌƐŽŶ               ϵ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϳ              ϭ͘ϯ           Ψϭ͘ϱϬ            Ψϭ͘ϵϱ
ĚŽŶĂůĚƚƌƵŵƉŝƐĂƐŶŽǁĨůĂŬĞ                     ϲ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϲ             Ϭ͘ϳϵ           Ψϭ͘ϱϬ            Ψϭ͘ϭϵ
ũŽƌĚĂŶƉĞƚĞƌƐŽŶĐŚĂƉŽ                          ϭϱ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϲ             Ϭ͘Ϯϯ           Ψϭ͘ϱϬ            ΨϬ͘ϯϱ
ƌŝŐŚƚǁŝŶŐƐŶŽǁĨůĂŬĞƐ                          ϭϮ             ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϱ             Ϭ͘ϮϮ           Ψϭ͘ϱϬ            ΨϬ͘ϯϯ
ƚƌƵŵƉƐƵƉƉŽƌƚĞƌƐĂƌĞƐŶŽǁĨůĂŬĞƐ                ϭϴ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             Ϯ             Ϭ͘Ϯϭ           Ψϭ͘ϱϬ            ΨϬ͘ϯϮ
ĂŶŐƌǇƐŶŽǁĨůĂŬĞƐ                               ϭϰ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϭ             Ϭ͘ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϰ
ĐĂůůŝŶŐƉĞŽƉůĞƐŶŽǁĨůĂŬĞƐ                      ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϯϴ             Ϭ͘ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϭ
                                                                                                                                                                                                                     150




ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                          ϭϲ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϮ             Ϭ͘ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘ϮϬ
ƐŶŽǁĨůĂŬĞĐŽŶƐĞƌǀĂƚŝǀĞ                         ϭϴ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            Ϯϰ             Ϭ͘ϭϮ           Ψϭ͘ϱϬ            ΨϬ͘ϭϴ
ũŽƌĚĂŶƉĞƚĞƌƐŽŶůĂǁƐƵŝƚ                        Ϯϵ            ϰϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϴ              Ϭ͘ϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϱ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                           Ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϴ             Ϭ͘Ϭϴ           Ψϭ͘ϱϬ            ΨϬ͘ϭϮ
ĂŶŐƌǇƐŶŽǁĨůĂŬĞ                                Ϯϴ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϲ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ǁĞŝƐƐƐŶŽǁĨůĂŬĞ                                ϮϬ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             Ϭ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ƐŶŽǁĨůĂŬĞƐƉŽůŝƚŝĐƐ                            Ϯϰ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϰϬ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ƌŝŶŐǁŝŶŐ                                      Ϯϱ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϳ             Ϭ͘Ϭϰ           ΨϬ͘ϱϯ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                            ϯϬ            ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϮ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ĂũĚĞůŐĂĚŽĚŽŶĂůĚƚƌƵŵƉ                        Ϯϳ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                        ϯϵ            ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             ϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                               ϰϬ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƌŝŶŐǁŝŶŐ                                      ϯϭ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϮ             Ϭ͘Ϭϭ           ΨϬ͘ϱϯ            ΨϬ͘Ϭϭ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƌƌŽŐĂƚĞ                        ϯϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ            ϭϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƐŶŽǁĨůĂŬĞŵĂƐƐĂŐĞŶǇĐ                          Ϯϳ             ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŶǇƚŝŵĞƐ͘ĐŽŵͬϮϬϭϴͬϭϬͬϮϮͬŽƉ             Ϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                        dŽƚĂůWĞƌDŽŶƚ        ΨϮϭϴ͘Ϭϭ
                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 112 of




                                                                                                                                                                 STRIPE 0116
<ĞǇǁŽƌĚ                   WŽƐŝƚŝŽŶ        sŽůƵŵĞ      hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ĚĞůŐĂĚŽƚƌƵŵƉƐƵƌƌŽŐĂƚĞ              Ϯϱ            ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽƵƐƚŽŶĐŚƌŽŶŝĐůĞ͘ĐŽŵͬŽƉŝŶŝ                ϭϵ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ

                                                                                                                                  dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϭϱ
                                                                                                                                                                                                               150
                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 113 of




                                                                                                                                                           STRIPE 0117
<ĞǇǁŽƌĚ                             WŽƐŝƚŝŽŶ        sŽůƵŵĞ        hZ>                                      ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ũĂƐŽŶŵŝůůĞƌĂũĚĞůŐĂĚŽ                         ϱ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϴ              Ϯϭ            Ψϭ͘ϱϬ           Ψϯϭ͘ϱϬ
ĂũĚĞůŐĂĚŽũĂƐŽŶŵŝůůĞƌ                         ϲ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϲ              ϭϮ            Ψϭ͘ϱϬ           Ψϭϴ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĂĨĨĂŝƌ                             ϳ             ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϴ              ϭϬ            Ψϭ͘ϱϬ           Ψϭϱ͘ϬϬ
ũĂƐŽŶŵŝůůĞƌĚĞůŐĂĚŽ                            ϳ             ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϴ               ϴ            Ψϭ͘ϱϬ           ΨϭϮ͘ϬϬ
ĂũĚĞůŐĂĚŽƚƌƵŵƉ                               ϭϯ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϮ              ϯ͘ϵ           Ψϭ͘ϱϬ            Ψϱ͘ϴϱ
ĂũĚĞůŐĂĚŽĚƌĞƐƐ                                ϵ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϯ              ϭ͘ϲ           Ψϭ͘ϱϬ            ΨϮ͘ϰϬ
ĚĞůŐĂĚŽƚƌƵŵƉ                                  ϭϯ              ϳϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϮ             Ϭ͘ϴϳ           Ψϭ͘ϱϬ            Ψϭ͘ϯϭ
ĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                            ϭϱ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϮ             Ϭ͘ϴϱ           Ψϭ͘ϱϬ            Ψϭ͘Ϯϴ
ĂũĚĞůŐĂĚŽ                                     ϯϱ            ϴϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϬ             Ϭ͘ϴϱ           ΨϬ͘ϭϴ            ΨϬ͘ϭϱ
Ă͘ũ͘ĚĞůŐĂĚŽĂŶĚũĂƐŽŶŵŝůůĞƌ                   ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϰ             Ϭ͘ϴϭ           Ψϭ͘ϱϬ            Ψϭ͘ϮϮ
ĚĞůŐĂĚŽŵŝůůĞƌĂĨĨĂŝƌ                           ϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϮ              Ϭ͘ϴ           Ψϭ͘ϱϬ            Ψϭ͘ϮϬ
ũĂƐŽŶŵŝůůĞƌĂŶĚĂũĚĞůŐĂĚŽ                     ϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϵ             Ϭ͘ϳϯ           Ψϭ͘ϱϬ            Ψϭ͘ϭϬ
ŝƐĂũĚĞůŐĂĚŽƉƌĞŐŶĂŶƚ                         ϭϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϭ             Ϭ͘ϲϱ           Ψϭ͘ϱϬ            ΨϬ͘ϵϴ
Ă͘ũ͘ĚĞůŐĂĚŽ͕                                  ϭϲ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϵ             Ϭ͘ϯϰ           Ψϭ͘ϱϬ            ΨϬ͘ϱϭ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĂĚǀŝƐŽƌ                     Ϯϰ             ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϵ             Ϭ͘ϯϰ           Ψϭ͘ϱϬ            ΨϬ͘ϱϭ
ũĂƐŽŶŵŝůůĞƌΖƐǁŝĨĞ                            ϮϮ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϵ             Ϭ͘Ϯϯ           Ψϭ͘ϱϬ            ΨϬ͘ϯϱ
ĂũĚĞůŐĂĚŽĚŽŶĂůĚƚƌƵŵƉ                        ϭϱ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϬ              Ϭ͘Ϯ           Ψϭ͘ϱϬ            ΨϬ͘ϯϬ
ĐŶŶƉƵŶĚŝƚ                                      ϳ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϵ             Ϭ͘ϭϴ           Ψϭ͘Ϯϳ            ΨϬ͘Ϯϯ
                                                                                                                                                                                                                           150




ƚƌƵŵƉĂŝĚĞũĂƐŽŶŵŝůůĞƌ                        ϭϵ              ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϭ             Ϭ͘ϭϮ           Ψϭ͘ϱϬ            ΨϬ͘ϭϴ
ũĂƐŽŶŵŝůůĞƌƚƌƵŵƉĐŽŵŵƵŶŝĐĂƚŝŽŶƐ              ϭϴ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϭ              Ϭ͘ϭ           Ψϭ͘ϱϬ            ΨϬ͘ϭϱ
Ă͘ũ͘ĚĞůŐĂĚŽ                                  ϯϰ            ϭϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϬ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ĚĞůŐĂĚŽŵŝůůĞƌƚƌƵŵƉ                           ϭϳ              ϭϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϱ             Ϭ͘Ϭϳ           Ψϭ͘ϱϬ            ΨϬ͘ϭϭ
ĐŶŶƉƵŶĚŝƚ                                     ϭϵ              ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϵ             Ϭ͘Ϭϲ           Ψϭ͘Ϯϳ            ΨϬ͘Ϭϴ
ŐŝǌŵŽĚŽƚƌƵŵƉ                                  ϯϮ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                Ϯϴ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
Ă͘ũ͘ĚĞůŐĂĚŽ                                   ϯϲ            ϲϳϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϬ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ũĂƐŽŶŵŝůůĞƌ                                   ϯϬ              ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϯϬ             Ϭ͘ϬϮ           Ψϭ͘ϱϵ            ΨϬ͘Ϭϯ
Ă͘ũ͘ĚĞůŐĂĚŽ͘                                  ϯϲ             ϭϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                ϭϬ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ĂũĚĞůŐĂĚŽ                                     ϯϵ             ϯϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϴ             Ϭ͘Ϭϭ           ΨϬ͘ϭϴ            ΨϬ͘ϬϬ
ĂũĚĞůŐĂĚŽ                                     ϯϱ              ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŚŽůůǇǁŽŽĚƌĞƉŽƌƚĞƌ͘ĐŽŵͬƚŚƌͲ                 ϲ             Ϭ͘Ϭϭ           ΨϬ͘ϭϴ            ΨϬ͘ϬϬ

                                                                                                                                              dŽƚĂůWĞƌDŽŶƚ          Ψϵϰ͘ϱϵ
                                                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 114 of




                                                                                                                                                                       STRIPE 0118
<ĞǇǁŽƌĚ                                  WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                        ŝĨĨŝĐƵůƚǇ        dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ƚŽŵďƌĂĚǇĂŶĚŝǀĂŶŬĂƚƌƵŵƉ                          ϮϮ            ϮϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϳ             Ϭ͘ϯϴ           Ψϭ͘ϱϬ            ΨϬ͘ϱϳ
ďƌĂĚǇƚƌƵŵƉ                                         ϭϱ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϰ             Ϭ͘ϯϯ           Ψϭ͘ϱϬ            ΨϬ͘ϱϬ
ƚŽŵďƌĂĚǇŝǀĂŶŬĂ                                    ϮϮ            ϭϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϵ             Ϭ͘Ϯϰ           Ψϭ͘ϱϬ            ΨϬ͘ϯϲ
ƚŽŵďƌĂĚǇŝǀĂŶŬĂƚƌƵŵƉ                              Ϯϲ            ϲϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϵ             Ϭ͘ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϯϰ
ƚŽŵďƌĂĚǇĚĂŝůǇŵĂŝů                                Ϯϯ             ϲϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϯ             Ϭ͘Ϭϵ           Ψϭ͘ϱϬ            ΨϬ͘ϭϰ
ƚŽŵďƌĂĚǇƚƌƵŵƉ                                     Ϯϯ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϱ             Ϭ͘Ϭϲ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϵ
ŝǀĂŶŬĂƚƌƵŵƉƚŽŵďƌĂĚǇ                              ϯϭ            ϮϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϵ             Ϭ͘Ϭϰ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϲ
ŝǀĂŶŬĂƚƌƵŵƉĂŶĚƚŽŵďƌĂĚǇ                          Ϯϱ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϴ             Ϭ͘Ϭϯ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϱ
ƚƌƵŵƉũŽŬĞŚĂƚ                                      Ϯϯ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ
ŝƐƚŽŵďƌĂĚǇĨƌŝĞŶĚƐǁŝƚŚĚŽŶĂůĚƚƌƵŵƉ              ϯϰ             ϱϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                 ϵ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚŽŵďƌĂĚǇƚƌƵŵƉ                                     ϯϯ             ϴϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                Ϯϭ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚŽŵďƌĂĚǇƚƌƵŵƉ                                     ϰϬ            ϯϬϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ďƌĂĚǇƚƌƵŵƉ                                         ϯϭ             ϮϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϮ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ďƌĂĚǇƚƌƵŵƉ                                         ϯϮ             ϰϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϰ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ
ƚŽŵďƌĂĚǇƚƌƵŵƉ                                     Ϯϵ             ϯϬ ŚƚƚƉƐ͗ͬͬǁǁǁ͘ĚĂŝůǇŵĂŝů͘ĐŽ͘ƵŬͬŶĞǁƐͬĂƌƚŝĐůĞ                ϭϴ             Ϭ͘Ϭϭ           Ψϭ͘ϱϬ            ΨϬ͘ϬϮ

                                                                                                                                                    dŽƚĂůWĞƌDŽŶƚ           ΨϮ͘ϭϮ
                                                                                                                                                                                                                                 150
                                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 115 of




                                                                                                                                                                             STRIPE 0119
<ĞǇǁŽƌĚ                          WŽƐŝƚŝŽŶ        sŽůƵŵĞ       hZ>                                 ŝĨĨŝĐƵůƚǇ       dƌĂĨĨŝĐ          W              dŽƚĂůWĞƌDŽŶƚŚ
ŬĂƚŚĞƌŝŶĞŬƌƵĞŐĞƌǁŝůůŵĞŶĂŬĞƌ              ϯϯ            ϭϱϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ƚǁŽĞŐŐǌ͘ĐŽŵͬŝŶƚͬϭϯϰϵϵϭϭϴ͘Ś            Ϭ             Ϭ͘ϬϮ           Ψϭ͘ϱϬ            ΨϬ͘Ϭϯ

                                                                                                                                    dŽƚĂůWĞƌDŽŶƚ           ΨϬ͘Ϭϯ
                                                                                                                                                                                                                 150
                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 116 of




                                                                                                                                                             STRIPE 0120
   Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 117 of
Jason Miller Media Summary               150




Overall Summary
                                                                       Social
   Total Volume         Total Audience         Net Tonality                                Total Ad Value
                                                                     Amplification
        592                   2.76B                  -56                  496K                  $5,220,336



                                           Ad Value Over Time
450      $3.5M                                                                                                   $$4.5M
400                                                                                                               $
                                                                                                                  $4.0M
350                                                                                                               $
                                                                                                                  $3.5M
300                                                                                                               $
                                                                                                                  $3.0M
250                                                                                                               $
                                                                                                                  $2.5M
200                                                                                                               $
                                                                                                                  $2.0M
                        $1.4M
150                                                                                                               $
                                                                                                                  $1.5M
100                                                                                                               $
                                                                                                                  $1.0M
 50                                            $57.7K                   $168.2K                                   $
                                                                                                                  $500.
                                  $8.3K                     $3.7K                      $0.1K         $11.5K
  0                                                                                                               $
                                                                                                                  $0.0K
        Sep '18     Oct '18      Nov '18       Dec '18     Jan '19     Feb '19        Mar '19       Apr '19
                                  Total Mentions           Total Ad Value (per $10,000)




                                      Top Mentions by Ad Value

      Publication                         Headline                      Total Reach             Total Ad Value

                         Jason Miller, Former Trump Aide
   Huffington Post
                         Leaves CNN After Ex Claims He Gave                254M                   $479,162
(syndicated by Yahoo)
                         Woman ‘Abortion Pill’


                         Ex-Trump Aide Jason Miller Accused
   The Independent
                         of Slipping Abortion Pill into                    248M                   $467,460
(syndicated by Yahoo)
                         Woman’s Smoothie

 The New York Times
                         Attack of the Right-Wing Snowflakes               139M                   $261,864
 (syndicated by MSN)
                                                                                          STRIPE 0121
  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 118 of
Jason Miller Media Summary              150




Methodology

  Timeframe
  September 1, 2018 through April 10, 2019


  Content Selection
  All data was harvested from searches created in the TrendKite platform for Stripe Reputation


  Content Sources
  Online News, Blogs, and Broadcast came from TrendKite’s article index.




  Terms Used
   Volume or Mentions refers to the number of unique        Ad Value, or Ad Value Equivalency (AVE), is calculated
    articles mentioning Jason Miller                          by the following formula…
   Audience or Readership indicates the unique monthly
                                                               AVE = UVM (Readership) x Average Potential Article
    visitors a publication received (provided by
                                                               Readership (2.35%) x Average AdCost ($0.08)
    SimilarWeb) or the estimated viewership a broadcast
    clip received (provided by NIELSEN/SQAD)
                                                               The average potential article readership is based on
   Sentiment is a value derived from a natural language       the assumption that not every person that goes to a
    processor that scores content on a scale of positive,      site in a given month will read a particular article.
    neutral, or negative
           Net Tonality is the positive sentiment score       Average Ad Cost is based on an average cost per
            minus the negative sentiment score                 thousand impressions (or CPM) of $8, which we've
   Social Amplification or Engagements reflects the           found is a good average across different media type
    amount of times the article was shared, liked,             and outlet sizes across the internet. We then multiply
    commented, tweeted, and so forth                           that by 10 to account for the fact that the
                                                               average ad size is about 10x smaller than the average
                                                               article in terms of web page real estate. [$8/1000*10 =
                                                               $0.08]




                                                                                                    STRIPE 0122
Date       MediaType     MediaOutlet               Title                                                     Link                                                                    Author           Sentiment               Readership          Shares   AdEquivalency SEOImpact
                                                     MediaAnalyses:OpͲEdVindicatesBelief"DeepState"     http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
  9/7/2018 NewsLicensed TheBulletin'sFrontrunner                                                                                                                                     ͲͲ               neutral      2,361     N/A            $4.44                                                      27
                                                     WorkingToUndermineTrump                                6SͲBSK1ͲDY7MͲ13NPͲ00000Ͳ00
                                                                                                               https://partner.criticalmention.com/bits/wordplay/#/uuid=9f93a55cͲ
                                                                                                               57ebͲ4ac2Ͳ96b6Ͳ
  9/8/2018 Broadcast      CNNI                       CNNNewsroom                                                                                                                      CNNI             neutral                            N/A        N/A              N/A
                                                                                                               5c07f55881b9&channelId=498&minTime=20180908200000&maxTime=2
                                                                                                               0180908203000&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                               https://partner.criticalmention.com/bits/wordplay/#/uuid=45cf0c90Ͳ
                                                                                                               399bͲ49a2Ͳ830eͲ
  9/8/2018 Broadcast      CNN                        CNNNewsroomWithAnaCabrera                                                                                                     CNN              neutral      594,330       N/A       $26,893.00
                                                                                                               bc84a71a00d4&channelId=8004&minTime=20180908200000&maxTime=
                                                                                                               20180908210000&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                      AreproͲTrumpcommenterslegallyboundtosaynicethings
                                                                                                                 http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
 9/10/2018 BlogLicensed   WashingtonPost             aboutTrump?;TalkingheadsonTVandinarticlesdont's                                                                         PaulFarhi      neutral      29,518,334
                                                                                                                                                                                                                                                     N/A       $55,494.47                                                      94
                                                                                                                 7JͲXW21ͲDXKPͲJ4M9Ͳ00000Ͳ00
                                                      alwaysdisclosetheirnondisclosureagreements.
                                                                                                                 https://www.washingtonpost.com/lifestyle/style/areͲproͲtrumpͲ
                                                      AreproͲTrumpcommenterslegallyboundtosaynicethings commentersͲlegallyͲboundͲtoͲsayͲniceͲthingsͲaboutͲ
 9/11/2018 News           WashingtonPost                                                                                                                                               PaulFarhi      neutral      29,518,334         1826       $55,494.47                                                      94
                                                      aboutTrump?                                               trump/2018/09/10/fe22726aͲb1edͲ11e8Ͳa20bͲ
                                                                                                                 5f4f84429666_story.html?noredirect=on
                                                                                                                 https://www1.folha.uol.com.br/mundo/2018/09/acordosͲdeͲ
                                                      AcordosdeconfidencialidadeobrigamassessoresdeTrump
 9/11/2018 News           FolhadeS.Paulo                                                                       confidencialidadeͲobrigamͲassessoresͲdeͲtrumpͲaͲsoͲfalaremͲbemͲ        NicholasKamm   negative     6,366,363          26       $11,968.76                                                      93
                                                      asяшfalarembemdeleͲ11/09/2018ͲMundoͲFolha
                                                                                                                 dele.shtml
                                                      Analysis:Thenewsmediaisn'tdisclosingTrump'snonͲ     https://www.dailyherald.com/news/20180911/analysisͲtheͲnewsͲmediaͲ
 9/11/2018 News           TheDailyHerald                                                                                                                                              ͲͲ              neutral      388,340         3         $730.08                                                      83
                                                      disclosureagreements.Shouldit?                          isntͲdisclosingͲtrumpsͲnonͲdisclosureͲagreementsͲshouldͲit
                                                                                                                 https://start.toshiba.com/news/read/article/newserͲ
 9/11/2018 News           start.toshiba.com           ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'   extrump_staffer_allegedly_slipped_woman_abortion_pͲ                    ͲͲ              negative     107,436         0         $201.98                                                      83
                                                                                                                 rnewsersyn/category/news
                                                                                                                 https://start.toshiba.com/news/read/article/varietyͲ
                                                      TrumpCampaignAideJasonMillerExitsCNNAnalystJob
 9/11/2018 News           start.toshiba.com                                                                      trump_campaign_aide_jason_miller_exits_cnn_analystͲ                    ͲͲ              negative     107,436         0         $201.98                                                      83
                                                      AfterAccusations
                                                                                                                 rpenskemc/category/news
                                                      Thenewsmediaisn'tdisclosingTrump'snonͲdisclosure    https://triblive.com/politics/politicalheadlines/14069624Ͳ74/theͲnewsͲ
 9/11/2018 News           TribLIVE                                                                                                                                                      ͲͲ              negative     571,223         0        $1,073.90                                                      80
                                                      agreements.Shouldit?                                     mediaͲisntͲdisclosingͲtrumpsͲnonͲdisclosureͲagreementsͲshouldͲit
                                                                                                                 https://redir.folha.com.br/redir/online/emcimadahora/rss091/*https://w
                                                      AcordosdeconfidencialidadeobrigamassessoresdeTrump
                                                                                                                                                                                                                                                                                                                        150




 9/11/2018 Blog           FolhadeS.PauloͲEmcimad                                                           ww1.folha.uol.com.br/mundo/2018/09/acordosͲdeͲconfidencialidadeͲ       ͲͲ              neutral      2,030       0            $3.82                                                      76
                                                      asяшfalarembemdele
                                                                                                                 obrigamͲassessoresͲdeͲtrumpͲaͲsoͲfalaremͲbemͲdele.shtml
                                                                                                                 http://home.suddenlink.net/news/read/category/news/article/varietyͲ
 9/11/2018 News           Suddenlink                  301MovedPermanently                                                                                                             ͲͲ              neutral      114,213         0         $214.72                                                       62
                                                                                                                 cnn_needs_protrump_voices_but_has_a_hard_time_keepͲrpenskemc
                                                                                                                 https://www.windstream.net/news/read/article/varietyͲ
                                                      TrumpCampaignAideJasonMillerExitsCNNAnalystJob
 9/11/2018 News           Windstream                                                                             trump_campaign_aide_jason_miller_exits_cnn_analystͲ                    ͲͲ              negative     393,894         0         $740.52                                                       59
                                                      AfterAccusations
                                                                                                                 rpenskemc/category/news
                                                                                                                 https://www.windstream.net/news/read/article/newserͲ
 9/11/2018 News           Windstream                  ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'   extrump_staffer_allegedly_slipped_woman_abortion_pͲ                    ͲͲ              negative     393,894         0         $740.52                                                      59
                                                                                                                 rnewsersyn/category/news
                                                                                                                 http://portal.tds.net/news/read/article/varietyͲ
 9/11/2018 News           TDS                         301MovedPermanently                                      trump_campaign_aide_jason_miller_exits_cnn_analystͲ                    ͲͲ              neutral      39,382        0           $74.04                                                      59
                                                                                                                 rpenskemc/category/news
                                                                                                                 http://myhughesnet.hughesnet.com/news/read/article/varietyͲ
 9/11/2018 News           MyHughes                   301MovedPermanently                                      trump_campaign_aide_jason_miller_exits_cnn_analystͲ                    ͲͲ              neutral      38,719        0           $72.79                                                      57
                                                                                                                 rpenskemc/category/news
                                                                                                                 https://MediaComToday/news/read/article/newserͲ
 9/11/2018 News           MediaComToday             ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'   extrump_staffer_allegedly_slipped_woman_abortion_pͲ                    ͲͲ              negative     209,713         0         $394.26                                                       46
                                                                                                                 rnewsersyn/category/news
                                                      CNNNeedsProͲTrumpVoices,butHasaHardTimeKeeping https://MediaComToday/news/read/category/news/article/varietyͲ
 9/11/2018 News           MediaComToday                                                                                                                                               ͲͲ              negative     209,713         0         $394.26                                                      46
                                                      ThemonTV                                                 cnn_needs_protrump_voices_but_has_a_hard_time_keepͲrpenskemc
                                                                                                                 https://MediaComToday/news/read/article/varietyͲ
                                                      TrumpCampaignAideJasonMillerExitsCNNAnalystJob
 9/11/2018 News           MediaComToday                                                                        trump_campaign_aide_jason_miller_exits_cnn_analystͲ                    ͲͲ              negative     209,713         0         $394.26                                                       46
                                                      AfterAccusations
                                                                                                                 rpenskemc/category/news
                                                      TrumpCampaignAideJasonMillerExitsCNNAnalystJob    https://wowway.net/news/read/category/news/article/varietyͲ
 9/11/2018 News           WOW                                                                                                                                                           ͲͲ              negative     117,004         0         $219.97                                                       45
                                                      AfterAccusations                                          trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc
                                                                                                                 https://wowway.net/news/read/article/newserͲ
 9/11/2018 News           WOW                         ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'   extrump_staffer_allegedly_slipped_woman_abortion_pͲ                    ͲͲ              negative     117,004         0         $219.97                                                      45
                                                                                                                 rnewsersyn/category/news
                                                                                                                                                                                                                                                                                  Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 119 of




                                                                                                                                                                                                                                                    STRIPE 0123
                                              CNNNeedsProͲTrumpVoices,butHasaHardTimeKeeping https://wowway.net/news/read/category/news/article/varietyͲ
9/11/2018 News         WOW                                                                                                                                                        ͲͲ                  negative    117,004          0      $219.97                                                 45
                                              ThemonTV                                                  cnn_needs_protrump_voices_but_has_a_hard_time_keepͲrpenskemc
                                                                                                          https://HawaiiAntel/news/read/article/newserͲ
9/11/2018 News         HawaiiAntel           ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'    extrump_staffer_allegedly_slipped_woman_abortion_pͲ                     ͲͲ                  negative    12,689         0       $23.86                                                  42
                                                                                                          rnewsersyn/category/news
                                                                                                          https://HawaiiAntel/news/read/article/varietyͲ
                                              TrumpCampaignAideJasonMillerExitsCNNAnalystJob
9/11/2018 News         HawaiiAntel                                                                       trump_campaign_aide_jason_miller_exits_cnn_analystͲ                     ͲͲ                  negative    12,689         0       $23.86                                                  42
                                              AfterAccusations
                                                                                                          rpenskemc/category/news
9/11/2018 Blog         TalkwalkerAlert       @booboodigital                                              http://imgrid.net/post/1876001897467567196_3779908147                   ͲͲ                  negative    24,462         0       $45.99                                                  39
                                              FormerTrumpStafferJasonMillerAccusedofSlipping      http://telezkope.com/Interesting/Interesting/11943318/formerͲtrumpͲ
9/11/2018 News         Telezkope                                                                                                                                                  ͲͲ                  neutral     321       0         $0.60                                                 28
                                              Mistressan'AbortionPill'                                 stafferͲjasonͲmillerͲaccusedͲofͲslippingͲmistressͲanͲabortionͲpill
                                                                                                          http://home.suddenlink.net/news/read/article/varietyͲ
9/11/2018 News                                301MovedPermanently                                       trump_campaign_aide_jason_miller_exits_cnn_analystͲ                     ͲͲ                  neutral                            N/A       N/A            N/A
                                                                                                          rpenskemc/category/news
                                                                                                          http://portal.tds.net/news/read/article/varietyͲ
9/11/2018 News                                301MovedPermanently                                       trump_campaign_aide_jason_miller_exits_cnn_analystͲ                     ͲͲ                  neutral                            N/A       N/A            N/A
                                                                                                          rpenskemc/category/news
                                              JasonMillerOutatCNNAfterReportHeSlippedWoman      http://politics.trendolizer.com/2018/09/jasonͲmillerͲoutͲatͲcnnͲafterͲ
9/11/2018 News         TrendolizerPolitics                                                                                                                                       ͲͲ                  neutral     2,414        0         $4.54
                                              ‚'AbortionPill‚'                                           reportͲheͲslippedͲwomanͲabortionͲpill.html
                                                                                                          http://myhughesnet.hughesnet.com/news/read/article/varietyͲ
9/11/2018 News                                301MovedPermanently                                       trump_campaign_aide_jason_miller_exits_cnn_analystͲ                     ͲͲ                  neutral                            N/A       N/A            N/A
                                                                                                          rpenskemc/category/news
                                                                                                          http://politics.trendolizer.com/2018/09/formerͲseniorͲtrumpͲaideͲjasonͲ
                                              FormerseniorTrumpaideJasonMillerhasbeenaccusedof
9/11/2018 News         TrendolizerPolitics                                                               millerͲhasͲbeenͲaccusedͲofͲsecretlyͲadministeringͲanͲabortionͲpillͲ     ͲͲ                  negative    2,414        0         $4.54
                                              secretlyadministeringanabortionpillinasmoothie
                                                                                                          in.html
                                                                                                          http://home.suddenlink.net/news/read/category/news/article/varietyͲ
9/11/2018 News                                301MovedPermanently                                                                                                               ͲͲ                  neutral                            N/A       N/A            N/A
                                                                                                          cnn_needs_protrump_voices_but_has_a_hard_time_keepͲrpenskemc
                                                                                                          http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/12/2018 NewsLicensed WashingtonPost        Ifyoucan'tsaysomethingnice:NDAsandTrump                                                                                     PaulFarhi          neutral     29,518,334
                                                                                                                                                                                                                                                     0    $55,494.47                                                 94
                                                                                                          7SͲ0B01ͲJBFWͲC15FͲ00000Ͳ00
                                              DidMarriedTrumperJasonMillerPoisonLoverWith
9/12/2018 News         Serendeputy            AbortionPillSmoothie?|Serendeputy:NewsfeedEngine     https://Serendeputy/d/9889b480ba                                        Credit              neutral     3,874        0         $7.28                                                 29
                                              fortheopenweb
                                                                                                                                                                                                                                                                                                              150




                                              Ep.205:PsychiatristBandyLeeWarnsThatDonaldTrumpis
                                              DelusionalandLivinginHisOwnRealityenTheChauncey   https://www.ivoox.com/epͲ205ͲpsychiatristͲbandyͲleeͲwarnsͲthatͲdonaldͲ
9/20/2018 Blog         PortadaiVoox                                                                                                                                              ͲͲ                  neutral     1,558,454            0     $2,929.89                                                 93
                                              DeVegaShowenmp3(24/09alas02:19:42)01:14:42          audiosͲmp3_rf_28803979_1.html
                                              28803979ͲiVoox
                                                                                                          https://KXLY/sports/streakͲoverͲclevelandͲbrownsͲwinͲafterͲ635Ͳ
9/21/2018 News         KXLY                   Streakover:ClevelandBrownswinafter635days                                                                                    ͲͲ                  neutral     66,164         1      $124.39                                                  62
                                                                                                          days/797941848
                                                                                                          http://www.krdo.com/sports/streakͲoverͲclevelandͲbrownsͲwinͲafterͲ
9/21/2018 News         KRDO.com               Streakover:ClevelandBrownswinafter635days                                                                                    ͲͲ                  neutral     100,149          0      $188.28                                                  61
                                                                                                          635Ͳdays/797941564
                                              CourtDocsAllegeExͲTrumpStafferDruggedWomanHeGot https://FollowNews/courtͲdocsͲallegeͲextrumpͲstafferͲdruggedͲwomanͲ
9/21/2018 News         FollowNews                                                                                                                                                ͲͲ                  negative    50,833         0       $95.57                                                  61
                                              PregnantWith'AbortionPill'                               heͲgotͲpregnantͲwithͲabortionͲpillͲ4x2n7
                                                                                                          http://www.kyma.com/sports/streakͲoverͲclevelandͲbrownsͲwinͲafterͲ
9/21/2018 News         KYMAKSWTKECYNews    Streakover:ClevelandBrownswinafter635days                                                                                    ͲͲ                  neutral     22,114         0       $41.57                                                  55
                                                                                                          635Ͳdays/797942048
                                                                                                          http://www.news8000.com/sports/streakͲoverͲclevelandͲbrownsͲwinͲ
9/21/2018 News         News8000.com           Streakover:ClevelandBrownswinafter635days                                                                                    ͲͲ                  neutral     34,592         0       $65.03                                                  55
                                                                                                          afterͲ635Ͳdays/797941820
9/21/2018 News         Serendeputy            Serendeputy:TopDocsfor@anildashͲfolksͲiͲhaveͲfollowed https://Serendeputy/f/@anildashͲfolksͲiͲhaveͲfollowed                     ͲͲ                  negative    3,874        0         $7.28                                                 29
                                              CNN‚ProͲTrumpCommentatorJasonMillerExitsAfter
9/22/2018 News         IMDB                                                                              https://www.imdb.com/news/ni62218241                                     JonLevine          negative    96,759,243             0   $181,907.38                                                 95
                                              AbortionPillAccusations
                                                                                                       http://www.msn.com/enͲus/news/politics/courtͲdocsͲallegeͲexͲtrumpͲ
                                              CourtDocsAllegeExͲTrumpStafferDruggedWomanHeGot
9/22/2018 News         MSN                                                                             stafferͲdruggedͲwomanͲheͲgotͲpregnantͲwithͲabortionͲpill/arͲ               KatherineKrueger   neutral     87,266,577         18679   $164,061.16                                                 94
                                              PregnantWith'AbortionPill'
                                                                                                       AAAsSNi?li=BBnb7Kz
                                              ExͲTrumpaideandCNNpunditaccusedofdrugginglover
9/22/2018 News         RT                                                                              https://www.rt.com/usa/439129ͲcnnͲtrumpͲaideͲabortionͲpills/               ͲͲ                  negative    20,052,546           349    $37,698.79                                                 92
                                              withabortionpill
                                                                                                       https://www.newsweek.com/formerͲtrumpͲaideͲadministeredͲabortionͲ
                                              FormerTrumpAideJasonMillerAccusedofSecretly      pillͲ
9/22/2018 News         Newsweek                                                                                                                                                   AlexandraHutzler   negative    10,618,879             0    $19,963.49                                                 92
                                              AdministeringAbortionPill                              1134501?utm_source=Public&utm_medium=Feed&utm_campaign=Distri
                                                                                                       bution
                                                                                                       https://www.politico.com/newsletters/playbook/2018/09/22/holdͲyourͲ
9/22/2018 News         Politico               HoldͲyourͲbreathSaturdayͲPOLITICO                                                                                                JackShafer         neutral     12,338,579           114    $23,196.53                                                 92
                                                                                                       breathͲsaturdayͲ309643
                                                                                                                                                                                                                                                                        Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 120 of




                                                                                                                                                                                                                                                  STRIPE 0124
                                                                                                             https://www.newsweek.com/formerͲtrumpͲaideͲadministeredͲabortionͲ
                                                     FormerTrumpAideJasonMillerAccusedofSecretly     pillͲ
9/22/2018 News           Newsweek                                                                                                                                                            AlexandraHutzler      negative    10,618,879        70749   $19,963.49                                                 92
                                                     AdministeringAbortionPill                             1134501?utm_source=Twitter&utm_campaign=NewsweekTwitter&utm_
                                                                                                             medium=Social
                                                                                                             http://www.newsweek.com/formerͲtrumpͲaideͲadministeredͲabortionͲ
9/22/2018 News           Newsweek                    FormerTrumpAideAccusedOfGivingWomanAbortionPill                                                                                 AlexandraHutzler      negative    10,618,879        70257   $19,963.49                                                 92
                                                                                                             pillͲ1134501
                                                                                                             https://www.sfgate.com/entertainment/theͲwrap/article/CNNͲFacesͲ
                                                     CNN'sProͲTrumpCommentatorJasonMillerExitsAfter
9/22/2018 News           SFGate                                                                              PressureͲtoͲDropͲProͲTrumpͲCommentatorͲ                                         JonLevine             negative    10,113,542            0   $19,013.46                                                 92
                                                     AbortionPillAccusations
                                                                                                             13250425.php?ipid=newsrecirc
                                                     CNNFacesPressuretoDropProͲTrumpCommentatorJason https://www.sfgate.com/entertainment/theͲwrap/article/CNNͲFacesͲ
9/22/2018 News           SFGate                                                                                                                                                              JonLevine             neutral     10,113,542          659   $19,013.46                                                 92
                                                     MillerAfterAbortionPillAccusations                  PressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                     CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter  https://www.chron.com/entertainment/theͲwrap/article/CNNͲFacesͲ
9/22/2018 News           Chron                                                                                                                                                               JonLevine             neutral     13,953,600            0   $26,232.77                                                 91
                                                     AbortionPillAccusations                               PressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php?ipid=hpctp
                                                     FormerTrumpStafferJasonMillerAllegedlyDrugged         https://www.inquisitr.com/5083385/formerͲtrumpͲstafferͲjasonͲmillerͲ
9/22/2018 News           THEINQUISITR                                                                                                                                                       JoeEvans              negative    2,532,124         399    $4,760.39                                                 89
                                                     PregnantWomanToCauseAbortion,Reports‚'Splinter‚'       allegedlyͲdruggedͲpregnantͲwomanͲtoͲcauseͲabortionͲreportsͲsplinter/
                                                                                                                      https://www.rawstory.com/2018/09/formerͲtrumpͲaideͲjasonͲmillerͲ
                                                     FormerTrumpaideJasonMillerallegedlygavepregnant
9/22/2018 News           TheRawStory                                                                                allegedlyͲgaveͲpregnantͲwomanͲabortionͲpillsͲwithoutͲherͲknowledgeͲ       DominiqueJackson   negative    1,851,271       16584    $3,480.39                                                 88
                                                     womanabortionpillswithoutherknowledge:report
                                                                                                                      report/
                                                      FormerTrumpStafferJasonMillerDeniesSneakingan           http://www.cosmopolitan.com/politics/a23379196/jasonͲmillerͲabortionͲ
9/22/2018 News           Cosmopolitan                                                                                                                                                           AlannaGreco        negative    10,269,102           85   $19,305.91                                                 87
                                                      AbortionPillintoPregnantLover'sSmoothie                    pillͲsmoothieͲaccusations/
                                                      CNNFacesPressuretoDropJasonMillerAfterClaimsFrom https://www.thewrap.com/cnnͲjasonͲmillerͲpressureͲdropͲabortionͲpillͲ
9/22/2018 News           TheWrap                                                                                                                                                               JonLevine          negative    3,238,010        1009    $6,087.46                                                 86
                                                      ExͲLover                                                        accusations/
                                                      JasonMillerDeniesDosingAWomanWithAnAbortionPill https://www.bustle.com/p/jasonͲmillerͲdeniesͲdosingͲaͲwomanͲwithͲ
9/22/2018 News           Bustle                                                                                                                                                                 CaitlinCruz        negative    9,819,574          12   $18,460.80                                                 86
                                                      WithoutHerKnowledge                                           abortionͲpillͲwithoutͲherͲknowledgeͲ12010142
                                                      CNNFacesPressuretoDropProͲTrumpCommentatorJason http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/22/2018 BlogLicensed   TheWrapNewsInc.                                                                                                                                                     JonLevine          negative    3,238,010        N/A     $6,087.46                                                 86
                                                      MillerAfterAbortionPillAccusations                          B3Ͳ5YW1ͲF03RͲN372Ͳ00000Ͳ00
                                                      CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter          https://www.mysanantonio.com/entertainment/theͲwrap/article/CNNͲ
9/22/2018 News           MySanAntonio                                                                                                                                                         JonLevine          neutral     609,911         0    $1,146.63                                                 85
                                                      AbortionPillAccusations                                       FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                      JasonMillerStepsAwayfromRoleatCNNFollowing‚'False
9/22/2018 News           Mediaite                                                                                     https://www.mediaite.com/tv/jasonͲmillerͲstepsͲawayͲfromͲroleͲatͲcnn/ TamarAuber             negative    1,628,932         312    $3,062.39                                                 83
                                                      andDefamatoryAccusations‚'
                                                      JasonMiller:5ThingsAboutExͲTrumpStafferAccusedOf       https://hollywoodlife.com/2018/09/22/whoͲisͲjasonͲmillerͲfactsͲformerͲ
9/22/2018 Blog           HollywoodLife                                                                                                                                                         ErinSilvia         negative    2,241,468           0    $4,213.96                                                 83
                                                                                                                                                                                                                                                                                                                          150




                                                      PuttingAbortionPillInGirlfriend‚'sDrink                    trumpͲstafferͲaccusedͲabortionͲpillͲpregnantͲwomanͲaffair/
                                                      ExͲTrumpaideandCNNpunditJasonMilleraccusedof           https://www.sott.net/article/396590ͲExͲTrumpͲaideͲandͲCNNͲpunditͲ
9/22/2018 News           sott                                                                                                                                                                   ͲͲ                  negative    341,005         2     $641.09                                                 78
                                                      druggingloverwithabortionpill                               JasonͲMillerͲaccusedͲofͲdruggingͲloverͲwithͲabortionͲpill
                                                      DidMarriedTrumperJasonMillerPoisonLoverWith
9/22/2018 News           Wonkette                                                                                     https://www.wonkette.com/jasonͲmillerͲabortionͲsmoothie                   RobynPennacchia    neutral     142,905       155     $268.66                                                  77
                                                      AbortionPillSmoothie?
                                                      DidMarriedTrumperJasonMillerPoisonLoverWith             http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/22/2018 BlogLicensed   Wonkette                                                                                                                                                               RobynPennacchia    neutral     177,576         0     $333.84                                                  77
                                                      AbortionPillSmoothie?                                         9YͲYG41ͲF03RͲN205Ͳ00000Ͳ00
                                                      CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter          https://www.nhregister.com/entertainment/theͲwrap/article/CNNͲFacesͲ
9/22/2018 News           NewHavenRegister                                                                                                                                                     JonLevine          neutral     132,139         0     $248.42                                                  72
                                                      AbortionPillAccusations                                       PressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                      ExͲTrumpAideJasonMillerHadanAffairWithaStripper,      https://blacksportsonline.com/home/2018/09/exͲtrumpͲaideͲjasonͲ
9/22/2018 Blog           RobertLittalPresentsBlackSGotHerPregnant,PutanAbortionPillinHerSmoothieand millerͲhadͲanͲaffairͲwithͲaͲstripperͲgotͲherͲpregnantͲputͲanͲabortionͲpillͲ RobertLittal         negative    214,815       169     $403.85                                                  67
                                                      CausedaMiscarriage                                            inͲherͲsmoothieͲandͲcausedͲaͲmiscarriage/
                                                                                                                      http://politicalwire.com/2018/09/22/courtͲfilingͲallegesͲexͲtrumpͲaideͲ
9/22/2018 News           DrudgeReport                CourtFilingAllegesExͲTrumpAideDruggedWoman                                                                                          TaeganGoddard      negative    141,875        14     $266.73                                                  66
                                                                                                                      druggedͲwoman/
                                                      CourtDocsAllegeExͲTrumpStafferDruggedWomanHeGot https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲstafferͲdruggedͲ
9/22/2018 News           SplinterNews                                                                                                                                                          KatherineKrueger   neutral     1,818,035       49242    $3,417.91                                                 66
                                                      PregnantWith'AbortionPill'[UPDATED]                         womanͲheͲgotͲ1829233105
                                                      Trump's"bestpeople":formertrumpaidejasonmiller          http://www.scoopnest.com/user/LAMofficial/1043596013519478784Ͳ
                                                      accusedofsecretlyadministeringabortionpilltostripperhe trumpͲsͲbestͲpeopleͲformerͲtrumpͲaideͲjasonͲmillerͲaccusedͲofͲsecretlyͲ LondonAftr
9/22/2018 News           ScoopNest                                                                                                                                                                                 neutral     804,933         0    $1,513.27                                                 63
                                                      gotpregnantformerdonaldtrumpaidejasonmillerhas         administeringͲabortionͲpillͲtoͲstripperͲheͲgotͲpregnantͲformerͲdonaldͲ    Midnight
                                                      beenaccusedofsecretly...                                     trumpͲaideͲjasonͲmillerͲhasͲbeenͲaccusedͲofͲsecretly
                                                                                                                      http://www.scoopnest.com/user/RawStory/1043329736565579776Ͳ
                                                      Formertrumpaidejasonmillerallegedlygavepregnant
9/22/2018 News           ScoopNest                                                                                   formerͲtrumpͲaideͲjasonͲmillerͲallegedlyͲgaveͲpregnantͲwomanͲabortionͲ RawStory              neutral     804,933         0    $1,513.27                                                 63
                                                      womanabortionpillswithoutherknowledge:report
                                                                                                                      pillsͲwithoutͲherͲknowledgeͲreport
                                                      ExͲTrumpaideandCNNpunditaccusedofdrugginglover         http://rinf.com/altͲnews/newswire/exͲtrumpͲaideͲandͲcnnͲpunditͲ
9/22/2018 Blog           RINFAlternativeNews&Me                                                                                                                                             admin               negative    5,279       0        $9.92                                                 62
                                                      withabortionpill‚ÄîRTUSNews                               accusedͲofͲdruggingͲloverͲwithͲabortionͲpillͲrtͲusͲnews/
                                                                                                                      http://www.newslocker.com/enͲus/news/generalͲnews/lsquoraciallyͲ
                                                      ‚'Raciallyprofiled&humiliated‚':Blackcandidatebustedfor
9/22/2018 News           Newslocker                                                                                   profiledͲampͲhumiliatedrsquoͲblackͲcandidateͲbustedͲforͲdealingͲpoliticsͲ RtUsaNews         negative    163,270         0     $306.95                                                 61
                                                      dealingpoliticsseeksapologyͲGeneralnewsͲNewsLocker
                                                                                                                      seeksͲapology
                                                                                                                                                                                                                                                                                    Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 121 of




                                                                                                                                                                                                                                                               STRIPE 0125
                                                                                                                       https://www.lmtonline.com/entertainment/theͲ
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter
9/22/2018 News           LaredoMorningTimes                                                                          wrap/articleComments/CNNͲFacesͲPressureͲtoͲDropͲProͲTrumpͲ          ͲͲ                      neutral     356,421      9    $670.07                                                 61
                                                        AbortionPillAccusationsͲLaredoMorningTimes
                                                                                                                       CommentatorͲ13250425.php
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter         https://www.lmtonline.com/entertainment/theͲwrap/article/CNNͲFacesͲ
9/22/2018 News           LaredoMorningTimes                                                                                                                                              JonLevine,             neutral     356,421      9    $670.07                                                 61
                                                        AbortionPillAccusationsͲLaredoMorningTimes               PressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                        FormerTrumpAideJasonMillerAccusedofSecretly
9/22/2018 Blog           memeorandum                                                                                   https://www.memeorandum.com/180922/p30                                   ͲͲ                 negative    49,488     0     $93.04                                                  61
                                                        AdministeringAbortionPill(AlexandraHutzler/Newsweek)
                                                        CourtDocsAllegeExͲTrumpStafferDruggedWomanHeGot
9/22/2018 Blog           memeorandum                    PregnantWith'AbortionPill'[UPDATED](Katherine      https://www.memeorandum.com/180921/p126                                        ͲͲ                 negative    49,488     0     $93.04                                                  61
                                                        Krueger/Splinter)
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter   https://www.thetelegraph.com/entertainment/theͲwrap/article/CNNͲ
9/22/2018 News           TheTelegraph                                                                                                                                                          JonLevine         negative    36,923     2     $69.42                                                  61
                                                        AbortionPillAccusations                                FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                                                                                 https://FollowNews/protrumpͲcommentatorͲleavesͲcnnͲafterͲhesͲ
                                                        ProͲTrumpcommentatorleavesCNNafterhe‚'saccusedof
9/22/2018 News           FollowNews                                                                             accusedͲofͲspikingͲpregnantͲwomansͲsmoothieͲwithͲabortionͲpillͲ                ͲͲ                 negative    50,833     0     $95.57                                                  61
                                                        spikingpregnantwoman‚'ssmoothiewithabortionpill
                                                                                                                 4x4mm
                                                        JasonMillerExitsCNN:ProͲTrumpCommentatorLeavesIn https://FollowNews/jasonͲmillerͲexitsͲcnnͲprotrumpͲcommentatorͲ
9/22/2018 News           FollowNews                                                                                                                                                            ͲͲ                 negative    50,833     0     $95.57                                                  61
                                                        WakeOf‚ÄúFalseAndDefamatoryAccusations‚Äù           leavesͲinͲwakeͲofͲfalseͲandͲdefamatoryͲaccusationsͲ4x4ea
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter         https://www.middletownpress.com/entertainment/theͲwrap/article/CNNͲ
9/22/2018 News           TheMiddletownPress                                                                                                                                              JonLevine              neutral     24,659     0     $46.36                                                  59
                                                        AbortionPillAccusations                                      FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter         https://www.registercitizen.com/entertainment/theͲwrap/article/CNNͲ
9/22/2018 News           TheRegisterCitizen                                                                                                                                                   JonLevine         neutral     19,248     0     $36.19                                                  58
                                                        AbortionPillAccusations                                      FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                        FormerTrumpAideJasonMillerAccusedOfSecretly            https://Resetera/threads/formerͲtrumpͲaideͲjasonͲmillerͲaccusedͲofͲ
9/22/2018 News           Resetera                                                                                                                                                               ͲͲ                 negative    1,740,004        1   $3,271.21                                                 57
                                                        AdministeringAbortionPill|ResetEra                         secretlyͲadministeringͲabortionͲpill.70216/
                                                        ExͲTrumpWhiteHouseAideJasonMillerLeavesCNN,            http://highlighthollywood.com/2018/09/exͲtrumpͲwhiteͲhouseͲaideͲ
9/22/2018 News           HighlightHollywood            FormerMistressAccusesHimOfDruggingHerWith              jasonͲmillerͲleavesͲcnnͲformerͲmistressͲaccusesͲhimͲofͲdruggingͲherͲ     Wordpress          negative    20,494    30     $38.53                                                  56
                                                        AbortionPill                                                  withͲabortionͲpill/
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter         https://www.theintelligencer.com/entertainment/theͲwrap/article/CNNͲ
9/22/2018 News           EdwardsvilleIntelligencer                                                                                                                                         JonLevine,            neutral     26,925     0     $50.62                                                 55
                                                        AbortionPillAccusationsͲTheEdwardsvilleIntelligencer     FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                                                                                       https://www.theintelligencer.com/entertainment/theͲ
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter
                                                                                                                                                                                                                                                                                                                     150




9/22/2018 News           EdwardsvilleIntelligencer                                                                    wrap/articleComments/CNNͲFacesͲPressureͲtoͲDropͲProͲTrumpͲ            ͲͲ                    neutral     26,925     0     $50.62                                                 55
                                                        AbortionPillAccusationsͲTheEdwardsvilleIntelligencer
                                                                                                                       CommentatorͲ13250425.php
                                                        AllegedMistressClaimsExͲTrumpAideSecretlyDrugged        http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/22/2018 BlogLicensed   LawandCrime                                                                                                                                                       ColinKalmbacher      negative    882,336    N/A   $1,658.79                                                 55
                                                        HerWith'AbortionPill'                                       B3Ͳ5YV1ͲF03RͲN4S0Ͳ00000Ͳ00
                                                        TrumpCampaignAideJasonMillerExitsCNNAnalystJob
                                                                                                                       https://TribuneContentAgency/article/trumpͲcampaignͲaideͲjasonͲ        TheCreditCard
9/22/2018 News           TribuneContentAgency         AfterAccusations|TribuneContentAgency(September22,                                                                                                 negative    37,006     0     $69.57                                                  55
                                                                                                                       millerͲexitsͲcnnͲanalystͲjobͲafterͲaccusations/                          Chart
                                                        2018)
                                                        AllegedMistressClaimsExͲTrumpAideSecretlyDrugged     https://LawandCrime/uncategorized/allegedͲmistressͲclaimsͲexͲtrumpͲ
9/22/2018 News           LawandCrime                                                                                                                                                          ColinKalmbacher   negative    882,336     64   $1,658.79                                                 54
                                                        Herwith‚'AbortionPill‚'                                  aideͲsecretlyͲdruggedͲherͲwithͲabortionͲpill/
                                                                                                                    http://www.joemygod.com/2018/09/22/mistressͲofͲformerͲtrumpͲ
                                                        MistressOfFormerTrumpOfficialClaimsHeSecretlyDosed
9/22/2018 News           Joe.My.God.                                                                                officialͲclaimsͲheͲsecretlyͲdosedͲaͲstripperͲwithͲabortionͲdrugͲalmostͲ     JoeJervis         negative    114,281     76    $214.85                                                  54
                                                        AStripperWithAbortionDrug,AlmostKilledHer
                                                                                                                    killedͲher/
                                                        CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter         https://www.myjournalcourier.com/entertainment/theͲwrap/article/CNNͲ
9/22/2018 News           JacksonvilleJournalCourier                                                                                                                                       JonLevine             negative    10,226     0     $19.22                                                 53
                                                        AbortionPillAccusations                                      FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                        Fmr.TrumpOfficialAccusedOfSpikingMistress‚'sDrink      https://bipartisanreport.com/2018/09/22/fmrͲtrumpͲofficialͲaccusedͲofͲ CarissaHouseͲ
9/22/2018 News           BipartisanReport                                                                                                                                                                         negative    54,179   922    $101.86                                                  52
                                                        WithAnAbortionPill(DETAILS)                                spikingͲmistresssͲdrinkͲwithͲanͲabortionͲpillͲdetails/                 Dunphy
                                                        ExͲTrumpaideandCNNpunditaccusedofdrugginglover
9/22/2018 News           123RU                                                                                        https://123ru.net/english/166722301                                      ͲͲ                 negative    221,905      0    $417.18                                                 51
                                                        withabortionpill‚ÄîRTUSNews
9/22/2018 News           lunaticoutpost.com             Whydon'twejustwithdrawtheKavanaughnomination?           http://lunaticoutpost.com/threadͲ64103.html                              ͲͲ                 negative    26,606     0     $50.02                                                  51
                                                        FORMERTRUMPAIDEJASONMILLERACCUSEDOF
9/22/2018 News           lunaticoutpost.com                                                                            http://lunaticoutpost.com/threadͲ64084.html                              ͲͲ                 negative    26,606     0     $50.02                                                  51
                                                        SECRETLYADMINISTERINGABORTIONPILL
                                                        FormerTrumpaideJasonMillerallegedlygavepregnant
9/22/2018 News           123RU                                                                                        https://123ru.net/english/166628418                                      ͲͲ                 negative    221,905      0    $417.18                                                  51
                                                        womanabortionpillswithoutherknowledge:report
                                                                                                                       http://www.aztecaamerica.com/notas/noticias/298568/jasonͲmillerͲ
                                                        JasonMiller,asesordeTrump,lediounapastillaabortiva
9/22/2018 News           AztecaAmerica                                                                                asesorͲdeͲtrumpͲleͲdioͲunaͲpastillaͲabortivaͲsinͲsuͲconsentimientoͲaͲunaͲ ͲͲ                neutral     91,873     0    $172.72                                                  49
                                                        sinsuconsentimientoaunamujer
                                                                                                                       mujer
                                                                                                                       https://www.debatepolitics.com/abortion/331696ͲproͲlifeͲjasonͲ
9/22/2018 News           DebatePoliticsForums         ProLifeJasonMiller                                                                                                                    calamity          negative    34,001     3     $63.92                                                  49
                                                                                                                       miller.html
                                                                                                                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 122 of




                                                                                                                                                                                                                                                             STRIPE 0126
                                                   ThisIsWhyCaptainMarvelPunchedThatOldLady|
9/22/2018 News            Wopular                                                                                http://Wopular/whyͲcaptainͲmarvelͲpunchedͲoldͲladyͲ0                      ͲͲ                     neutral     13,515          0       $25.41                                                 47
                                                   WOPULAR
                                                   CourtFilingAllegesExͲTrumpAideDruggedWoman|
9/22/2018 News         Wopular                                                                                   http://Wopular/courtͲfilingͲallegesͲexͲtrumpͲaideͲdruggedͲwoman           ͲͲ                     negative    13,515          0       $25.41                                                  47
                                                   WOPULAR
                                                   JasonMillerDeniesDosingAWomanWithAnAbortionPill http://Wopular/jasonͲmillerͲdeniesͲdosingͲwomanͲabortionͲpillͲwithoutͲ
9/22/2018 News         Wopular                                                                                                                                                             ͲͲ                     negative    13,515          0       $25.41                                                  47
                                                   WithoutHerKnowledgeͲBustle|WOPULAR                      herͲknowledgeͲbustle
                                                   JasonMillerExitsCNN:ProͲTrumpCommentatorLeavesIn
                                                                                                                 http://Wopular/jasonͲmillerͲexitsͲcnnͲproͲtrumpͲcommentatorͲleavesͲ
9/22/2018 News         Wopular                     WakeOf‚ÄúFalseAndDefamatoryAccusations‚Äù|                                                                                       ͲͲ                     neutral     13,515          0       $25.41                                                  47
                                                                                                                 wakeͲ%E2%80%9CfalseͲandͲdefamatoryͲaccusations%E2%80%9D
                                                   WOPULAR
                                                   CNNFacesPressuretoDropProͲTrumpCommentatorJason http://GossipBucket/theͲwrap/1377534/cnnͲfacesͲpressureͲtoͲdropͲproͲ
9/22/2018 News         GossipBucket                                                                                                                                                       JonLevine             neutral     5,030         0         $9.46                                                 45
                                                   MillerAfterAbortionPillAccusations                        trumpͲcommentatorͲjasonͲmillerͲafterͲabortionͲpillͲaccusations/
                                                   Docs:ExͲTrumpAideDosedWomanHeGotPregnantWith https://trueviralnews.com/docsͲexͲtrumpͲaideͲdosedͲwomanͲheͲgotͲ
9/22/2018 News         TrueViralNews                                                                                                                                                     ͲͲ                     negative    1,103         0         $2.07                                                45
                                                   ‚'AbortionPill‚'                                             pregnantͲwithͲabortionͲpill/
                                                   'ProLife'Doesn'tMeantotheTrumpiansWhatitHasMeant https://zwingliusredivivus.wordpress.com/2018/09/22/proͲlifeͲdoesntͲ
9/22/2018 Blog         ZwingliusRedivivus                                                                                                                                                 Jim                    negative    4,803         5         $9.03                                                 44
                                                   Historically                                                  meanͲtoͲtheͲtrumpiansͲwhatͲitͲhasͲmeantͲhistorically/
                                                   FormerTrumpCampaignStafferSnuck'AbortionPill'In       https://hillreporter.com/formerͲtrumpͲcampaignͲstafferͲsnuckͲabortionͲ
9/22/2018 News         HillReporter                                                                                                                                                       HillReporter          negative    444,281        1908      $835.25                                                  37
                                                   PregnantGirlfriend'sDrink,CourtFilingAlleges             pillͲinͲpregnantͲgirlfriendsͲdrinkͲcourtͲfilingͲallegesͲ7792
                                                                                                                 https://politicsinformer.com/726922/courtͲfilingͲallegesͲexͲtrumpͲaideͲ
9/22/2018 Blog         PoliticsInformer           CourtFilingAllegesExͲTrumpAideDruggedWoman                                                                                        PoliticsInformer      neutral     391        1         $0.74                                                34
                                                                                                                 druggedͲwoman/
                                                   FormerseniorTrumpaideJasonMillerhasbeenaccusedof https://F3News/news/formerͲtrumpͲaideͲjasonͲmillerͲaccusedͲofͲ
9/22/2018 News         F3News                                                                                                                                                             AlexandraHutzler      negative    8,942         0       $16.81                                                  33
                                                   secretlyadministeringanabortionpillinasmoothie         secretlyͲadministeringͲabortionͲpillͲnewsweekͲa615207a40e
                                                                                                                 https://newsini.com/news/jasonͲmillerͲexitsͲcnnͲproͲtrumpͲ
                                                   JasonMillerExitsCNN:ProͲTrumpCommentatorLeavesIn
9/22/2018 News         NEWSiNi                                                                                   commentatorͲleavesͲinͲwakeͲofͲfalseͲandͲdefamatoryͲ                       ͲͲ                     negative    6,936         1       $13.04                                                  32
                                                   WakeOf‚ÄúFalseAndDefamatoryAccusations‚Äù
                                                                                                                 accusations?uid=49994
                                                   FormerTrumpStafferJasonMillerAllegedlyDrugged
                                                                                                                 http://bigworldtale.com/worldͲnews/formerͲtrumpͲstafferͲjasonͲmillerͲ
9/22/2018 News         BigWorldTale              PregnantWomanToCauseAbortion,Reports‚'Splinter‚'Ͳ                                                                                            22ͲSepͲ18 negative    5,085         0         $9.56                                                 29
                                                                                                                 allegedlyͲdruggedͲpregnantͲwomanͲtoͲcauseͲabortionͲreportsͲsplinter/
                                                   BigWorldTale
                                                   CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter        https://www.healthbreakingnews.net/2018/09/cnnsͲproͲtrumpͲ
9/22/2018 News         HealthBreakingNews                                                                                                                                                ͲͲ                     neutral     2,602         0         $4.89                                                29
                                                   AbortionPillAccusations                                     commentatorͲjasonͲmillerͲexitsͲafterͲabortionͲpillͲaccusations/
                                                   CourtDocsAllegeExͲTrumpStafferDruggedWomanHeGot https://pressfrom.info/us/news/offbeat/Ͳ190407ͲcourtͲdocsͲallegeͲexͲ
9/22/2018 News         PressFrom                                                                                                                                                           ͲͲ                     negative    62,435          0      $117.38                                                  28
                                                   PregnantWith'AbortionPill'                                 trumpͲstafferͲdruggedͲwomanͲheͲgotͲpregnantͲwithͲabortionͲpill.html
                                                   CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter        https://www.travelbreakingnews.net/2018/09/cnnsͲproͲtrumpͲ
9/22/2018 News         TravelBreakingNews                                                                                                                                                ͲͲ                     neutral     2,012         0         $3.78                                                 28
                                                                                                                                                                                                                                                                                                                           150




                                                   AbortionPillAccusations                                     commentatorͲjasonͲmillerͲexitsͲafterͲabortionͲpillͲaccusations/
                                                                                                                 http://seriouslymedia.com/2018/09/22/17/31/10/jasonͲmillerͲstepsͲ
9/22/2018 Blog         Media                       JasonMillerStepsAwayfromRoleatCNN                                                                                                TamarAuber            negative    211        0         $0.40                                                 23
                                                                                                                 awayͲfromͲroleͲatͲcnn/
                                                   JasonMiller,FormerTrumpAideLeavesCNNAfterEx          http://seriouslymedia.com/2018/09/22/22/17/41/jasonͲmillerͲformerͲ
9/22/2018 Blog         Media                                                                                                                                                               Media                  negative    211        0         $0.40                                                23
                                                   ClaimsHeGaveWoman‚'AbortionPill‚'                        trumpͲaideͲleavesͲcnnͲafterͲexͲclaimsͲheͲgaveͲwomanͲabortionͲpill/
                                                   CourtDocsAllegeExͲTrumpStafferDruggedWomanHeGot http://redlegagenda.com/2018/09/22/courtͲdocsͲallegeͲexͲtrumpͲstafferͲ
9/22/2018 Blog         redlegagenda                                                                                                                                                        redleg12771            negative    698        0         $1.31                                                 22
                                                   PregnantWith'AbortionPill'[UPDATED]:                      druggedͲwomanͲheͲgotͲpregnantͲwithͲabortionͲpillͲupdated/
                                                   ExͲTrumpaideandCNNpunditaccusedofdrugginglover       http://ozmic.org/content/exͲtrumpͲaideͲandͲcnnͲpunditͲaccusedͲ
9/22/2018 News         Ozmic                                                                                                                                                               ͲͲ                     negative    500        0         $0.94                                                14
                                                   withabortionpill                                            druggingͲloverͲabortionͲpill
                                                   ExͲTrumpaideandCNNpunditaccusedofdrugginglover       http://unlimited.zone/threadͲexͲtrumpͲaideͲandͲcnnͲpunditͲaccusedͲofͲ
9/22/2018 Blog         UnlimitedZoneͲAllForums                                                                                                                                         ͲͲ                     neutral     258        0         $0.49                                                12
                                                   withabortionpill                                            druggingͲloverͲwithͲabortionͲpill
                                                   FormerTrumpAideJasonMillerAccusedofSecretly           https://occupyedrambelings.wordpress.com/2018/09/22/formerͲtrumpͲ
9/22/2018 Blog         RamblingsofanOccupyLibe                                                                                                                                         recall369              negative    263        0         $0.49                                                            9
                                                   AdministeringAbortionPill                                   aideͲjasonͲmillerͲaccusedͲofͲsecretlyͲadministeringͲabortionͲpill/
                                                   CourtdocsallegeformerTrumpaideJasonMillersecretly
                                                   druggedastripperhegotpregnantwithanabortionpill.It                                                                           IHRT
                                                                                                                 http://www.gtpronews.com/2018/09/courtͲdocsͲallegeͲformerͲtrumpͲ
9/22/2018 Blog         GTProgressiveNews         killedherunbornbabyandshenearlydied.Inapanic,                                                                                (noreply@blogger.c negative        240        0         $0.45                                                            9
                                                                                                                 aide.html
                                                   MillertriedtoforcehertosignanNDA,presumablyin                                                                                om)
                                                   exchangemoney.
                                                   TrumpCampaignAideJasonMillerExitsCNNAnalystJob       http://www.davidhely.com/trumpͲcampaignͲaideͲjasonͲmillerͲexitsͲcnnͲ
9/22/2018 Blog         DavidHely                                                                                                                                                          DavidHely             negative    9      0         $0.02                                                            8
                                                   AfterAccusations                                             analystͲjobͲafterͲaccusations/
                                                                                                                 https://partner.criticalmention.com/bits/wordplay/#/uuid=91dca217Ͳ
                                                                                                                 b129Ͳ4a40ͲbcabͲ
9/22/2018 Broadcast    WCPT                        Thecourtthatthis...                                                                                                                  WCPT                   neutral                              N/A      N/A            N/A
                                                                                                                 fa65cc4e0fd5&channelId=6864&minTime=20180922173100&maxTime=2
                                                                                                                 0180922180100&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                   JasonMiller:5ThingsAboutExͲTrumpStafferAccusedOf     http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/22/2018 NewsLicensed Hollywoodlife                                                                                                                                                       ͲͲ                     negative                             N/A      N/A            N/A
                                                   PuttingAbortionPillInGirlfriend'sDrink                   B0Ͳ7S61ͲDYJWͲX27DͲ00000Ͳ00
                                                   CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter        https://www.mysanantonio.com/entertainment/theͲwrap/article/CNNͲ
9/22/2018 News         SanAntonioExpressͲNews                                                                                                                                            JonLevine             neutral                              N/A      N/A            N/A
                                                   AbortionPillAccusations                                     FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                   TrumpCampaignAideJasonMillerExitsCNNAnalystJob
9/23/2018 News         IMDB                                                                                      http://www.imdb.com/news/ni62218264?ref_=nwc_sb_nwc_li                    BrianSteinberg        neutral     96,759,243              0   $181,907.38                                                 95
                                                   AfterAccusations
                                                                                                                                                                                                                                                                                     Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 123 of




                                                                                                                                                                                                                                                                STRIPE 0127
                                                                                                                     http://www.msn.com/enͲus/news/politics/formerͲtrumpͲaideͲleavesͲcnnͲ
9/23/2018 News           MSN                        FormerTrumpAideLeavesCNNAfterAbortionAccusation                                                                                 JenniFink                   negative    87,266,577            0   $164,061.16                                                 94
                                                                                                                     afterͲabortionͲaccusation/arͲAAAvUc7?srcref=rss
                                                    JasonMiller,FormerTrumpAideLeavesCNNAfterEx             http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 BlogLicensed   HuffingtonPost                                                                                                                                                   CarlaHerreria               negative    28,543,915         N/A     $53,662.56                                                 94
                                                    ClaimsHeGaveWoman'AbortionPill'                             B4ͲM801ͲF03RͲN400Ͳ00000Ͳ00
                                                    JasonMiller,FormerTrumpAideLeavesCNNAfterEx             https://www.huffingtonpost.com/entry/jasonͲmillerͲleavesͲcnnͲchildͲ
9/23/2018 News           HuffingtonPost                                                                                                                                                   CarlaHerreria               negative    28,543,915        15725    $53,662.56                                                 94
                                                    ClaimsHeGaveWoman‚'AbortionPill‚'                           custody_us_5ba6e8f4e4b0375f8f9da26d
                                                    FormerseniorTrumpaideJasonMillerstepsdownas
                                                                                                                     https://www.dailymail.co.uk/news/articleͲ6197771/FormerͲseniorͲTrumpͲ
                                                    politicalcommentatoronCNNfollowingclaimshe'slipped                                                                             HannahMooreFor
9/23/2018 News           Dailymail.co.uk                                                                             aideͲJasonͲMillerͲdruggedͲwomanͲgotͲpregnantͲabortionͲ                                  negative               31,493,455            0    $59,207.70                                                 94
                                                    anabortionpillintothesmoothieofastripperhegot                                                                               Dailymail.com
                                                                                                                     pill.html?ito=1490&ns_campaign=1490&ns_mchannel=rss
                                                    pregnant'
                                                    CNNcommentatorJasonMillerstepsdownoverdrugged            https://www.aol.com/article/news/2018/09/23/cnnͲcommentatorͲjasonͲ
9/23/2018 News           AOL                                                                                                                                                              CliffRenfrew                 negative    11,686,386          688    $21,970.41                                                 93
                                                    stripperallegation‚ÄìDetails                                  millerͲstepsͲdownͲoverͲdruggedͲstripperͲallegationͲdetails/23539269/
9/23/2018 News           Medium                     Don'tScream                                                     https://medium.com/@spikedolomite/dontͲscreamͲbb5f2a31ca07                 SpikeDolomite          neutral     50,245,335           91    $94,461.23                                                 93
                                                                                                                     https://www.thesun.co.uk/news/7327975/formerͲseniorͲtrumpͲaideͲ
                                                    FormerseniorTrumpaideJasonMillerdenies‚'slipping
9/23/2018 News           TheSun                                                                                     jasonͲmillerͲdeniesͲslippingͲabortionͲpillͲintoͲsmoothieͲofͲstripperͲheͲ   JonLockett             negative    11,999,320           18    $22,558.72                                                 92
                                                    abortionpillintosmoothieofstripperhegotpregnant‚'
                                                                                                                     gotͲpregnant/
                                                    ProͲTrumpContributorLeavesCNNAfterBeingAccusedof         http://nymag.com/thecut/2018/09/jasonͲmillerͲdepartsͲcnnͲabortionͲpillͲ
9/23/2018 News           NewYorkMagazine                                                                                                                                                      OpheliGarciaLawler    neutral     5,563,615        1890    $10,459.60                                                 92
                                                    DruggingWomanwithAbortionPill                                druggingͲallegation.html
                                                    ExͲTrumpstafferaccusedofslippingabortionpillinto         https://nypost.com/2018/09/23/exͲtrumpͲstafferͲaccusedͲofͲslippingͲ
9/23/2018 News           NewYorkPost                                                                                                                                                          TamarLapin             negative    12,998,421        16816    $24,437.03                                                 92
                                                    girlfriend'ssmoothie                                            abortionͲpillͲintoͲgirlfriendsͲsmoothie/
                                                    JasonMiller,proͲTrumpCNNcontributor,leavesnetwork         http://www.nydailynews.com/news/politics/nyͲnewsͲjasonͲmillerͲleavesͲ
9/23/2018 Blog           NewYorkDailyNews                                                                                                                                                    RachelDeSantis         neutral     4,551,418        1842     $8,556.67                                                 92
                                                    amidabortionpillclaim                                         cnnͲdeniesͲabortionͲpillͲclaimͲ20180923Ͳstory.html
                                                                                                                     https://www.newsweek.com/formerͲtrumpͲaideͲjasonͲmillerͲaccusedͲ
                                                    FormerTrumpAideJasonMillerDeniesSpikingSmoothie          spikingͲsmoothieͲabortionͲpillͲresignsͲ
9/23/2018 News           Newsweek                                                                                                                                                               JenniFink              negative    10,618,879            0    $19,963.49                                                 92
                                                    withAbortionPillbutResignsCNNRole                          1134760?utm_source=Public&utm_medium=Feed&utm_campaign=Distri
                                                                                                                     bution
                                                                                                                     http://www.newsweek.com/formerͲtrumpͲaideͲjasonͲmillerͲaccusedͲ
9/23/2018 News           Newsweek                   FormerTrumpAideLeavesCNNAfterAbortionAccusation                                                                                      JenniFink              negative    10,618,879         3126    $19,963.49                                                 92
                                                                                                                     spikingͲsmoothieͲabortionͲpillͲresignsͲ1134760
                                                    ProͲTrumpContributorLeavesCNNAfterBeingAccusedof         http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 NewsLicensed NewYorkMagazine                                                                                                                                                        OpheliGarciaLawler    neutral     5,563,615        N/A     $10,459.60                                                 92
                                                    DruggingWomanwithAbortionPill                                B9Ͳ5481ͲDYWJͲM117Ͳ00000Ͳ00
                                                                                                                     https://www.news.com.au/world/breakingͲnews/trumpͲcampaignͲaideͲ
                                                                                                                                                                                                                                                                                                                               150




9/23/2018 News           News.com.au                TrumpcampaignaideleavesCNNundercloud                       leavesͲcnnͲunderͲcloud/newsͲ                                               BrianSteinberg         negative    8,110,199           0    $15,247.17                                                 92
                                                                                                                     story/7acb5f4d8ad1a3400b87b62026986c48
                                                                                                                     =HYPERLINK("http://app.trendkite.com/redir?s=9500000220975974",
                                                                                                                     "https://sslcam.news.com.au/cam/authorise?channel=pc&url=https%3a%
                                                                                                                     2f%2fwww.dailytelegraph.com.au%2fnews%2fbreakingͲnews%2ftrumpͲ
9/23/2018 News           sslcam.news.com.au         TrumpcampaignaideleavesCNNundercloud                                                                                                  ͲͲ                      negative    9,658       0       $18.16                                                  92
                                                                                                                     campaignͲaideͲleavesͲcnnͲunderͲcloud%2fnewsͲ
                                                                                                                     story%2f7acb5f4d8ad1a3400b87b62026986c48%3fnk%3defb500d9855f6
                                                                                                                     05505ba87442615f0d7Ͳ1537665767")
                                                    Report:FormerTrumpAideAccusedOfSlippingLover             https://losangeles.cbslocal.com/2018/09/22/reportͲformerͲtrumpͲaideͲ
9/23/2018 News           CBSLosAngeles                                                                                                                                                        AlanCarter             negative    1,045,377         787     $1,965.31                                                 92
                                                    AbortionPill                                                    accusedͲofͲslippingͲloverͲabortionͲpill/
                                                    CNNProͲTrumpContributorJasonMillerDepartsAmid             https://www.hollywoodreporter.com/news/jasonͲmillerͲleavesͲcnnͲlegalͲ
9/23/2018 News           TheHollywoodReporter                                                                                                                                                 JeremyBarr             negative    8,225,265       10041    $15,463.50                                                 92
                                                    LegalAccusations                                                messͲ1146300
                                                    FormerTrumpstafferJasonMillerallegedlyputabortionpill   https://nypost.com/2018/09/23/exͲtrumpͲstafferͲaccusedͲofͲslippingͲ
9/23/2018 News           NewYorkPost                                                                                                                                                          TamarLapin             negative    12,998,421        17608    $24,437.03                                                 92
                                                    ingirlfriend'ssmoothie                                         abortionͲpillͲintoͲgirlfriendsͲsmoothie/?shared=email&msg=fail
                                                    CNNFacesPressuretoDropProͲTrumpCommentatorJason          https://article.wn.com/view/2018/09/23/CNN_Faces_Pressure_to_Drop_
9/23/2018 Blog           WN                                                                                                                                                                     ͲͲ                      neutral     341,659         0      $642.32                                                  92
                                                    MillerAfterAbortionPillAccusations                           ProTrump_Commentator_Jason_Miller/
                                                                                                                     https://www.politico.com/newsletters/playbook/2018/09/23/gunͲreformͲ
9/23/2018 News           Politico                   AntiͲgungroupsrampupmidtermefforts                                                                                                     AnnaPalmer             neutral     12,338,579           24    $23,196.53                                                 92
                                                                                                                     groupsͲrampͲupͲmidtermͲeffortsͲ309644
                                                                                                                     http://www.postͲgazette.com/ae/tvͲradio/2018/09/23/ExͲTrumpͲstafferͲ
                                                    ExͲTrumpstafferJasonMillerisoutatCNNamidan                                                                                        RobTornoe/The
9/23/2018 News           PittsburghPostͲGazette                                                                    JasonͲMillerͲisͲoutͲatͲCNNͲamidͲanͲabortionͲpillͲ                                                  neutral     790,930         6     $1,486.95                                                 91
                                                    'abortionpill'allegation                                                                                                                  PhiladelphiaInquirer
                                                                                                                     allegation/stories/201809230236
                                                    ExͲTrumpstafferJasonMilleroutatCNNafterabortion         http://www2.philly.com/philly/news/politics/presidential/jasonͲmillerͲaͲjͲ
9/23/2018 News           DailyNewsPhilly.com                                                                                                                                                  ͲͲ                      negative    677,629       678     $1,273.94                                                 91
                                                    allegation                                                       delgadoͲcnnͲabortionͲaffairͲloveͲchildͲtrumpͲstaffͲ20180923.html
                                                    PiersMorgan‚'sGoodMorningBritainWillBeAvailableto       https://www.adweek.com/tvnewser/piersͲmorgansͲgoodͲmorningͲbritainͲ
9/23/2018 News           Adweek                                                                                                                                                                 A.J.Katz               neutral     2,152,818          22     $4,047.30                                                 91
                                                    U.S.Audiences,StartingTomorrow|TVNewser                     willͲsoonͲbeͲavailableͲtoͲuͲsͲaudiences/377878
                                                    WalkoutInSupportOfChristineBlaseyFordPlannedAsShe      https://www.refinery29.com/enͲgb/2018/09/210674/christineͲblaseyͲ
9/23/2018 News           Refinery29                                                                                                                                                             MeaganFredette         neutral     5,411,935         261    $10,174.44                                                 91
                                                    AgreesToTestify                                                fordͲtestifyͲwalkout
                                                    CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter           https://www.chron.com/entertainment/theͲwrap/articleComments/CNNͲ
9/23/2018 News           Chron                                                                                                                                                         ͲͲ                               neutral     13,953,600            0    $26,232.77                                                 91
                                                    AbortionPillAccusations                                        FacesͲPressureͲtoͲDropͲProͲTrumpͲCommentatorͲ13250425.php
                                                                                                                                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 124 of




                                                                                                                                                                                                                                                                   STRIPE 0128
                                                      JasonMillerOutatCNNAfterReportHeSlippedWoman    https://www.thedailybeast.com/jasonͲmillerͲoutͲatͲcnnͲafterͲreportͲheͲ
9/23/2018 News           TheDailyBeast                                                                                                                                                  ͲͲ                    negative    8,364,975      11572   $15,726.15                                                 91
                                                      ‚'AbortionPill‚'ͲDailyBeast                           slippedͲwomanͲabortionͲpill
                                                      Spicer:Presshave'apersonalanimus'againstTrump     https://thehill.com/homenews/sundayͲtalkͲshows/407946ͲspicerͲpressͲ
9/23/2018 News           TheHill                                                                                                                                                         ChrisMillsRodrigo   negative    8,571,117        118   $16,113.70                                                 91
                                                      administration                                            haveͲaͲpersonalͲanimusͲagainstͲtrumpͲandͲrestͲof
                                                                                                                https://www.theaustralian.com.au/news/latestͲnews/trumpͲcampaignͲ
9/23/2018 News           TheAustralian               TrumpcampaignaideleavesCNNundercloud                aideͲleavesͲcnnͲunderͲcloud/newsͲ                                         BrianSteinberg       negative    805,570        0    $1,514.47                                                 91
                                                                                                                story/7acb5f4d8ad1a3400b87b62026986c48
                                                      ExͲTrumpstafferoutatCNNafterexplosiveabortion     http://www.philly.com/philly/news/politics/presidential/jasonͲmillerͲaͲjͲ
9/23/2018 News           PhiladelphiaInquirer                                                                                                                                            RobTornoe            negative    1,602,899        696    $3,013.45                                                 91
                                                      allegationabout2hoursago                              delgadoͲcnnͲabortionͲaffairͲloveͲchildͲtrumpͲstaffͲ20180923.html
                                                      ExͲTrumpstafferoutatCNNamid‚Äúfalseanddefamatory https://thehill.com/blogs/blogͲbriefingͲroom/news/407947ͲexͲtrumpͲ
9/23/2018 News           TheHill                                                                                                                                                         ArisFolley           negative    8,571,117       4040   $16,113.70                                                 91
                                                      accusations‚Äù                                            stafferͲoutͲatͲcnnͲamidͲfalseͲandͲdefamatory
                                                      JasonMillerExitsCNN:ProͲTrumpCommentatorLeavesIn https://deadline.com/2018/09/jasonͲmillerͲcnnͲdonaldͲtrumpͲajͲdelgadoͲ
9/23/2018 News           DeadlineHollywood                                                                                                                                               DinoͲRayRamos        negative    5,807,998        293   $10,919.04                                                 91
                                                      WakeOf‚ÄúFalseAndDefamatoryAccusations‚Äù            1202469639/
                                                      TrumpCampaignAideJasonMillerExitsCNNAnalystJob   https://variety.com/2018/tv/news/jasonͲmillerͲcnnͲdonaldͲtrumpͲ
9/23/2018 News           Variety                                                                                                                                                          BrianSteinberg       neutral     9,226,633        818   $17,346.07                                                 91
                                                      AfterAccusations                                         1202953710/
                                                                                                                https://www.adweek.com/tvnewser/cnnͲpoliticalͲcommentatorͲjasonͲ
                                                      CNNPoliticalCommentatorJasonMillerDepartsNetwork
9/23/2018 News           Adweek                                                                                 millerͲleavesͲnetworkͲinͲlightͲofͲreportͲaccusingͲhimͲofͲslippingͲwomanͲ ͲͲ                     negative    2,152,818          0    $4,047.30                                                 91
                                                      AfterAccusationThatHeSlippedWomanAbortionPill
                                                                                                                abortionͲpill/378009
                                                      JasonMillerLeavesCNNJobAfterWomanClaimsHe        https://www.refinery29.com/enͲus/2018/09/210658/jasonͲmillerͲformerͲ
9/23/2018 News           Refinery29                                                                                                                                                       SarahMidkiff         negative    5,411,935         27   $10,174.44                                                 91
                                                      DruggedHerWithAbortionPill                            trumpͲadvisorͲdrugsͲpregnantͲwomanͲwithͲabortionͲpill
                                                      FormerTrumpAideJasonMillerHasLeftCNNAmid         https://www.inquisitr.com/5084709/formerͲtrumpͲaideͲjasonͲmillerͲhasͲ
9/23/2018 News           THEINQUISITR                                                                                                                                                    KristaClark          neutral     2,532,124         14    $4,760.39                                                 89
                                                      AbortionAllegations                                      leftͲcnnͲamidͲabortionͲallegations/
                                                      ProͲTrumpcommentatorleavesCNNafterhe‚'saccusedof https://www.rawstory.com/2018/09/proͲtrumpͲcommentatorͲleavesͲcnnͲ
9/23/2018 News           TheRawStory                                                                                                                                                    MartinCizmar         negative    1,851,271       6560    $3,480.39                                                 88
                                                      spikingpregnantwoman‚'ssmoothiewithabortionpill     allegedlyͲspikingͲpregnantͲwomansͲsmoothieͲabortionͲpill/
                                                      ExͲTrumpaideJasonMillerquitsCNNafterbeingaccusedof https://www.washingtonexaminer.com/news/exͲtrumpͲaideͲjasonͲmillerͲ
9/23/2018 News           WashingtonExaminer                                                                                                                                           CaitlinYilek            negative    3,633,837         59    $6,831.61                                                 87
                                                      sneakingabortionpilltomistress                           quitsͲcnnͲafterͲbeingͲaccusedͲofͲsneakingͲabortionͲpillͲtoͲmistress

                                                      Reports:McConnellToldTrumpHisTweetsAboutChristine https://talkingpointsmemo.com/livewire/reportsͲmcconnellͲtoldͲtrumpͲ
9/23/2018 News           TalkingPointsMemo                                                                                                                                                 MattShuham        negative    1,457,152          5    $2,739.45                                                 87
                                                      BlaseyFordDidn‚'tHelp‚ÄìTalkingPointsMemo          hisͲtweetsͲaboutͲchristineͲblaseyͲfordͲdontͲhelp
                                                      NCRiverSwirlsWithGrayMuckNearFloodedCoalAsh         https://talkingpointsmemo.com/news/ncͲriverͲswirlsͲwithͲgrayͲmuckͲ
9/23/2018 News           TalkingPointsMemo                                                                                                                                                 MattShuham        neutral     1,457,152        372    $2,739.45                                                 87
                                                      Dump‚ÄìTalkingPointsMemo                                  nearͲfloodedͲcoalͲashͲdump
                                                                                                                                                                                                                                                                                                                     150




                                                      Durbin:Kavanaugh‚'sHSDrinking‚'HasToBePartOfAny     https://talkingpointsmemo.com/livewire/durbinͲkavanaughsͲhsͲdrinkingͲ
9/23/2018 News           TalkingPointsMemo                                                                                                                                                 MattShuham        neutral     1,457,152         20    $2,739.45                                                 87
                                                      RelevantQuestioning‚'‚ÄìTalkingPointsMemo                hasͲtoͲbeͲpartͲofͲanyͲrelevantͲquestioning
                                                      JasonMillerLeavesCNNAfterClaimHeOnceSpikedDrink     https://talkingpointsmemo.com/news/jasonͲmillerͲleavesͲcnnͲroleͲafterͲ
9/23/2018 News           TalkingPointsMemo                                                                                                                                                 MattShuham        negative    1,457,152        481    $2,739.45                                                 87
                                                      WithAbortionPill‚ÄìTalkingPointsMemo                    claimͲheͲonceͲspikedͲdrinkͲwithͲabortionͲpill
                                                      Whoops,CNNjustlostanotherproͲTrumpcommentator          https://news.avclub.com/whoopsͲcnnͲjustͲlostͲanotherͲproͲtrumpͲ
9/23/2018 News           AVClubNews                                                                                                                                                        WilliamHughes     negative    2,043,405      4466     $3,841.60                                                 86
                                                      downthescandalchute                                        commentatorͲdowͲ1829250519
                                                                                                                    https://www.heraldsun.com.au/news/breakingͲnews/trumpͲcampaignͲ
                                                                                                                    aideͲleavesͲcnnͲunderͲcloud/newsͲ
9/23/2018 News           HeraldSun                   TrumpcampaignaideleavesCNNundercloud                                                                                             ͲͲ                 negative    821,629        0    $1,544.66                                                 85
                                                                                                                    story/7acb5f4d8ad1a3400b87b62026986c48?nk=3d54cdd46f60f552b8bd
                                                                                                                    3529863cb683Ͳ1537665111
                                                                                                                    https://start.new.toshiba.com/news/read/article/newserͲ
                                                      ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'Ͳ
9/23/2018 News           Toshiba                                                                                    extrump_staffer_allegedly_slipped_woman_abortion_pͲ                      ͲͲ                 negative    11,531       0      $21.68                                                  84
                                                      newsͲToshiba
                                                                                                                    rnewsersyn/category/news
                                                                                                                    https://start.new.toshiba.com/news/read/article/varietyͲ
                                                      TrumpCampaignAideJasonMillerExitsCNNAnalystJob
9/23/2018 News           Toshiba                                                                                    trump_campaign_aide_jason_miller_exits_cnn_analystͲ                      ͲͲ                 negative    11,531       0      $21.68                                                  84
                                                      AfterAccusationsͲnewsͲToshiba
                                                                                                                    rpenskemc/category/news
                                                      CNNAnalystJasonMillerHasLeftTheNetworkAfter          https://www.cinemablend.com/television/2458111/cnnͲanalystͲjasonͲ
9/23/2018 News           CINEMABLEND                                                                                                                                                         NickVenable       neutral     2,407,021        181    $4,525.20                                                 83
                                                      DisturbingAllegationsSurface                                millerͲhasͲleftͲtheͲnetworkͲafterͲdisturbingͲallegationsͲsurface
                                                                                                                    http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 BlogLicensed   Mediaite                     JasonMillerStepsAwayfromRoleatCNN                                                                                               TamarAuber        negative    1,628,932       N/A     $3,062.39                                                 83
                                                                                                                    B3Ͳ5YV1ͲF03RͲN4SCͲ00000Ͳ00
                                                      FormerTrumpStafferJasonMillerDeniesAccusationsof
                                                                                                                    https://start.att.net/news/read/category/news/article/cosmopolitanͲ
9/23/2018 News           start.att.net                SneakinganAbortionPillintoPregnantLover'sSmoothieͲ                                                                            ͲͲ                 negative    1,931,676          0    $3,631.55                                                 83
                                                                                                                    former_trump_staffer_jason_miller_denies_accusatioͲrhearst
                                                      newsͲatt.net
                                                      CNNCommentatorJasonMillerStepsDownOverDrugged         https://radaronline.com/exclusives/2018/09/cnnͲcommentatorͲjasonͲ
9/23/2018 Blog           radaronline.com                                                                                                                                                     CliffRenfrew      negative    1,249,829         31    $2,349.68                                                 82
                                                      StripperAllegation‚ÄìDetails                               millerͲstepsͲdownͲoverͲdruggedͲstripperͲallegation/
                                                      JasonMiller,proͲTrumpCNNcontributor,leavesnetwork      http://www.sandiegouniontribune.com/news/usͲpolitics/nyͲnewsͲjasonͲ
9/23/2018 News           SanDiegoUnionTribune                                                                                                                                        RachelDesantis         negative    1,080,687          1    $2,031.69                                                 81
                                                      amidabortionpillclaimͲTheSanDiegoUnionͲTribune        millerͲleavesͲcnnͲdeniesͲabortionͲpillͲclaimͲ20180923Ͳstory.html
                                                      FormerTrumpAideJasonMillerLeavingCNNFollowing         https://crooksandliars.com/2018/09/formerͲtrumpͲaideͲjasonͲmillerͲ
9/23/2018 Blog           Entertainment|Crooksand                                                                                                                                          Heather            negative    356,809      749     $670.80                                                  80
                                                      AbortionAllegation                                           leavingͲcnn
                                                                                                                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 125 of




                                                                                                                                                                                                                                                          STRIPE 0129
                                                                                                         http://www.newser.com/story/265010/exͲtrumpͲstafferͲallegedlyͲ
9/23/2018 News         Newser                   ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'                                                                         JoshGardner         negative             861,006       44     $1,618.69                                                 78
                                                                                                         slippedͲwomanͲabortionͲpill.html
                                                ProͲTrumpContributorLeavesCNNAfterBeingAccusedof https://www.thecut.com/2018/09/jasonͲmillerͲdepartsͲcnnͲabortionͲpillͲ
9/23/2018 News         TheCut                                                                                                                                                   OpheliGarciaLawler neutral              3,507,360       1892     $6,593.84                                                 76
                                                DruggingWomanwithAbortionPill                        druggingͲallegation.html
                                                                                                         =HYPERLINK("http://app.trendkite.com/redir?s=8600000840595970",
                                                                                                         "https://www.thecut.com/2018/09/jasonͲmillerͲdepartsͲcnnͲabortionͲpillͲ
                                                                                                         druggingͲ
                                                ProͲTrumpContributorLeavesCNNAfterBeingAccusedof
9/23/2018 News         TheCut                                                                           allegation.html?utm_source=feedburner&utm_medium=feed&utm_camp OpheliGarciaLawler negative                      3,507,360          0     $6,593.84                                                 76
                                                DruggingWomanwithAbortionPill
                                                                                                         aign=Feed%3A+nymag%2Ffashion+%28The+Cut+Ͳ
                                                                                                         +nymag.com%27s+Fashion+Blog+Ͳ
                                                                                                         +New+York+Magazine%29&utm_content=Google+Feedfetcher")
                                                ExͲTrumpstafferoutatCNNamid"falseanddefamatory
9/23/2018 News         DemocraticUnderground                                                            https://www.democraticunderground.com/10142163346                       Brooklynite          negative             233,075        0      $438.18                                                  75
                                                accusations"ͲDemocraticUnderground
                                                                                                         https://www.adelaidenow.com.au/remote/check_cookie.html?url=https
                                                TrumpcampaignaideleavesCNNundercloud|Adelaide   %3a%2f%2fwww.adelaidenow.com.au%2fnews%2fbreakingͲ                      BrianSteinberg,
9/23/2018 News         TheAdvertiser                                                                                                                                                                 negative             530,736        0      $997.78                                                 74
                                                Now                                                      news%2ftrumpͲcampaignͲaideͲleavesͲcnnͲunderͲcloud%2fnewsͲ               Reuters
                                                                                                         story%2f7acb5f4d8ad1a3400b87b62026986c48
                                                JasonMillerIssuesStatementAfterBeingAccusedOf    https://www.dailywire.com/news/36221/jasonͲmillerͲissuesͲstatementͲ Amanda
9/23/2018 News         TheDailyWire                                                                                                                                                                 negative             3,274,557       2455     $6,156.17                                                 72
                                                SlippingAbortionPillIntoPregnantMistress'Smoothie  afterͲallegedlyͲamandaͲprestigiacomo                                    Prestigiacomo
                                                FormerseniorTrumpaideJasonMiller'druggedastripper     https://www.mailonsunday.co.uk/news/articleͲ6197771/FormerͲseniorͲ
9/23/2018 News         MailOnSunday                                                                                                                                                ͲͲ                        negative    53,049       0       $99.73                                                  71
                                                hegotpregnantwithanabortionpill'                         TrumpͲaideͲJasonͲMillerͲdruggedͲwomanͲgotͲpregnantͲabortionͲpill.html
                                                FormerseniorTrumpaideJasonMillerstepsdownas
                                                                                                               https://www.mailonsunday.co.uk/news/articleͲ6197771/FormerͲseniorͲ
                                                politicalcommentatoronCNNfollowingclaimshe'slipped
9/23/2018 News         MailOnSunday                                                                          TrumpͲaideͲJasonͲMillerͲdruggedͲwomanͲgotͲpregnantͲabortionͲ                  HannahMoore      negative    53,049       0       $99.73                                                 71
                                                anabortionpillintothesmoothieofastripperhegot
                                                                                                               pill.html?mrn_rm=rtaͲfallback
                                                pregnant'
                                                ‚'ProLife‚'Doesn‚'tMeantotheTrumpiansWhatitHas
9/23/2018 Blog         AZspot                                                                                  https://azspot.net/post/178385730290                                          ͲͲ                negative    1,577      0         $2.96                                                 70
                                                MeantHistorically
                                                ‚'ProLife‚'Doesn‚'tMeantotheTrumpiansWhatitHas       https://azspot.net/post/178385730290/proͲlifeͲdoesntͲmeanͲtoͲtheͲ
9/23/2018 Blog         AZspot                                                                                                                                                                ͲͲ                negative    1,577      0         $2.96                                                70
                                                MeantHistorically                                             trumpiansͲwhatͲit
                                                Portavozdelacampaя±adeTrumpacusadodeponer
                                                pятldoraaborƟvaenbebidadesunovia;JasonMillersevio   http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 NewsLicensed LaOpinion                                                                                                                                                    Redacciяшn                negative    1,020,938       N/A      $1,919.36                                                70
                                                                                                                                                                                                                                                                                                                     150




                                                obligadoarenunciarcomocomentaristapol ятƟcodeCNN       BBͲCNS1ͲDXVPͲV3JXͲ00000Ͳ00
                                                porestarazяшn
                                                                                                                https://www.thescottishsun.co.uk/news/3251200/formerͲseniorͲtrumpͲ
                                                FormerseniorTrumpaideJasonMillerdenies‚'slipping
9/23/2018 News         ScottishSun                                                                             aideͲjasonͲmillerͲdeniesͲslippingͲabortionͲpillͲintoͲsmoothieͲofͲstripperͲ   JonLockett       negative    542,079        0     $1,019.11                                                 69
                                                abortionpillintosmoothieofstripperhegotpregnant‚'
                                                                                                                heͲgotͲpregnant/
                                                JasonMillerdepartsfromCNNgigtofightallegations         https://www.bizpacreview.com/2018/09/23/jasonͲmillerͲdepartsͲfromͲ
9/23/2018 News         BizPacReview                                                                                                                                                         VivekSaxena      negative    338,356      127      $636.11                                                  67
                                                againsthimfromangryexͲlover                                 cnnͲgigͲtoͲfightͲallegationsͲagainstͲhimͲfromͲangryͲexͲloverͲ676696
                                                                                                                https://www.themercury.com.au/news/breakingͲnews/trumpͲcampaignͲ
                                                                                                                aideͲleavesͲcnnͲunderͲcloud/newsͲ
9/23/2018 News         TasmaniaMercury         TrumpcampaignaideleavesCNNundercloud                                                                                                   ͲͲ                negative    131,153        0      $246.57                                                  66
                                                                                                                story/7acb5f4d8ad1a3400b87b62026986c48?nk=a21d74cd63e8cffb544fe
                                                                                                                f3ab7d5bb89Ͳ1537666181
                                                                                                                https://www.thesun.ie/news/3160381/formerͲseniorͲtrumpͲaideͲjasonͲ
                                                FormerseniorTrumpaideJasonMillerdenies‚'slipping
9/23/2018 News         IrishSun                                                                                millerͲdeniesͲslippingͲabortionͲpillͲintoͲsmoothieͲofͲstripperͲheͲgotͲ       JonLockett       negative    360,076        6      $676.94                                                  65
                                                abortionpillintosmoothieofstripperhegotpregnant‚'
                                                                                                                pregnant/
                                                JasonMiller,FormerTrumpAideLeavesCNNAfterEx            https://sg.news.yahoo.com/jasonͲmillerͲformerͲtrumpͲaideͲ
9/23/2018 News         YahooSingapore                                                                                                                                                       CarlaHerreria    negative    760,909        0     $1,430.51                                                 65
                                                ClaimsHeGaveWoman‚'AbortionPill‚'                          051741652.html
                                                JasonMiller,FormerTrumpAideLeavesCNNAfterEx            https://www.yahoo.com/lifestyle/jasonͲmillerͲformerͲtrumpͲaideͲ
9/23/2018 News         Yahoo                                                                                                                                                                 CarlaHerreria    negative   226,329,747            13   $425,499.92                                                 65
                                                ClaimsHeGaveWoman‚'AbortionPill‚'                          051741652.html
                                                TrumpCampaignAideJasonMillerExitsCNNAnalystJob         https://uk.finance.yahoo.com/news/trumpͲcampaignͲaideͲjasonͲmillerͲ
9/23/2018 News         YahooFinance(UK)                                                                                                                                                    BrianSteinberg   negative    383,494        0      $720.97                                                  65
                                                AfterAccusations                                               001309013.html
                                                TrumpCampaignAideJasonMillerExitsCNNAnalystJob         https://ph.news.yahoo.com/trumpͲcampaignͲaideͲjasonͲmillerͲ
9/23/2018 News         YahooPhilippines                                                                                                                                                     BrianSteinberg   negative    473,631        0      $890.43                                                 65
                                                AfterAccusations                                               001309013.html
                                                                                                                https://thenewdaily.com.au/news/world/2018/09/23/trumpͲaideͲquitsͲ
9/23/2018 News         TheNewDaily            TrumpinsiderquitsCNNamid'abortionpill'scandal                                                                                         BrianCarpenter   neutral     437,274       29      $822.08                                                 64
                                                                                                                cnnͲamidͲclaimͲslippedͲpregnantͲexͲgirlfriendͲabortionͲpill/
                                                                                                                =HYPERLINK("http://app.trendkite.com/redir?s=14000111982",
                                                Formertrumpaide,cnnpunditjasonmillerisaccusedina
                                                                                                                "http://www.scoopnest.com/user/CBSLA/1043657556177113088ͲformerͲ
                                                courtfilingofslippinghisexloveranabortionpillwithout
                                                                                                                trumpͲaideͲcnnͲpunditͲjasonͲmillerͲisͲaccusedͲinͲaͲcourtͲfilingͲofͲ
9/23/2018 News         ScoopNest               herconsent.thewomanhadanadversereactionandsaid                                                                                     CBSLosAngeles   negative    804,933        0     $1,513.27                                                 63
                                                                                                                slippingͲhisͲexͲloverͲanͲabortionͲpillͲwithoutͲherͲconsentͲtheͲwomanͲ
                                                shenearlydied.today,millersayshedecidedto"stepaway"
                                                                                                                hadͲanͲadverseͲreactionͲandͲsaidͲsheͲnearlyͲdiedͲtodayͲmillerͲsaysͲheͲ
                                                fromcnn.
                                                                                                                decidedͲtoͲstepͲawayͲfromͲcnn")
                                                                                                                                                                                                                                                                               Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 126 of




                                                                                                                                                                                                                                                          STRIPE 0130
                                                                                                              http://www.scoopnest.com/user/thedailybeast/1043657467102674945Ͳ
                                                ProͲtrumpcommentatorjasonmillerisoutatcnnafter
9/23/2018 News   ScoopNest                                                                                   proͲtrumpͲcommentatorͲjasonͲmillerͲisͲoutͲatͲcnnͲafterͲreportͲheͲ        TheDailyBeast      neutral     804,933       0   $1,513.27                                                 63
                                                reportheslippedwoman"abortionpill"
                                                                                                              slippedͲwomanͲabortionͲpill
                                                                                                              http://www.scoopnest.com/user/Cosmopolitan/1043630757367955456Ͳ
                                                Formertrumpstafferjasonmillerdeniesaccusationsof
9/23/2018 News   ScoopNest                                                                                   formerͲtrumpͲstafferͲjasonͲmillerͲdeniesͲaccusationsͲofͲsneakingͲanͲ     ͲͲ                   neutral     804,933       0   $1,513.27                                                 63
                                                sneakinganabortionpillintopregnantlover'ssmoothie
                                                                                                              abortionͲpillͲintoͲpregnantͲloverͲsͲsmoothie
                                                FormerSeniorTrumpAideJasonMillerStepsDownfrom        http://BlackChristianNews/2018/09/formerͲseniorͲtrumpͲaideͲjasonͲ
                                                PositionasCNNCommentatorAfterAccusationsHeSlipped millerͲstepsͲdownͲfromͲpositionͲasͲcnnͲcommentatorͲafterͲaccusationsͲ
9/23/2018 News   BlackChristianNews                                                                                                                                                  Bcnn1                negative    54,830      0    $103.08                                                 61
                                                AbortionPillIntoStripper‚'sSmoothieAfterHeImpregnated heͲslippedͲabortionͲpillͲintoͲstrippersͲsmoothieͲafterͲheͲimpregnatedͲ
                                                Her                                                           her/
                                                                                                              https://www.weeklytimesnow.com.au/news/breakingͲnews/trumpͲ
                                                                                                              campaignͲaideͲleavesͲcnnͲunderͲcloud/newsͲ
9/23/2018 News   WeeklyTimesNow               TrumpcampaignaideleavesCNNundercloud                                                                                             ͲͲ                   negative    81,904      0    $153.98                                                 60
                                                                                                              story/7acb5f4d8ad1a3400b87b62026986c48?nk=f66310e33f9b4585bff36
                                                                                                              0807039548dͲ1537667542
                                                                                                              https://www.middletownpress.com/entertainment/theͲ
                                                CNN‚'sProͲTrumpCommentatorJasonMillerExitsAfter
9/23/2018 News   TheMiddletownPress                                                                         wrap/articleComments/CNNͲFacesͲPressureͲtoͲDropͲProͲTrumpͲ               ͲͲ                   neutral     24,659      0     $46.36                                                 59
                                                AbortionPillAccusations
                                                                                                              CommentatorͲ13250425.php
                                                                                                              https://www.geelongadvertiser.com.au/news/breakingͲnews/trumpͲ
9/23/2018 News   GeelongAdvertiser             TrumpcampaignaideleavesCNNundercloud                    campaignͲaideͲleavesͲcnnͲunderͲcloud/newsͲ                               BrianSteinberg      negative    34,983      0     $65.77                                                  58
                                                                                                              story/7acb5f4d8ad1a3400b87b62026986c48
9/23/2018 Blog   CynicalͲC                      OnlytheBestPeople                                          http://www.cynicalͲc.com/2018/09/23/onlyͲtheͲbestͲpeople/                Chris                negative    2,466     0      $4.64                                                 57
                                                                                                              https://www.cairnspost.com.au/remote/check_cookie.html?url=https%3
                                                                                                              a%2f%2fwww.cairnspost.com.au%2fnews%2fbreakingͲnews%2ftrumpͲ
9/23/2018 News   CairnsPost                    TrumpcampaignaideleavesCNNundercloud                                                                                             ͲͲ                   negative    73,533      0    $138.24                                                  56
                                                                                                              campaignͲaideͲleavesͲcnnͲunderͲcloud%2fnewsͲ
                                                                                                              story%2f7acb5f4d8ad1a3400b87b62026986c48
                                                                                                              https://centurylink.net/news/read/article/newserͲ
                                                ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'Ͳ
9/23/2018 News   CenturyLink                                                                                  extrump_staffer_allegedly_slipped_woman_abortion_pͲ                      ͲͲ                   negative    473,813       0    $890.77                                                  54
                                                newsͲCenturyLink
                                                                                                              rnewsersyn/category/news
                                                                                                              http://www.joemygod.com/2018/09/23/jasonͲmillerͲleavesͲcnnͲafterͲ
9/23/2018 News   Joe.My.God.                    JasonMillerLeavesCNNAfter‚ÄúAbortion‚ÄùAllegations                                                                               JoeJervis           negative    114,281     214    $214.85                                                  54
                                                                                                              abortionͲallegations/
                                                                                                              https://centurylink.net/news/read/article/varietyͲ
                                                TrumpCampaignAideJasonMillerExitsCNNAnalystJob
9/23/2018 News   CenturyLink                                                                                  trump_campaign_aide_jason_miller_exits_cnn_analystͲ                      ͲͲ                   negative    473,813       0    $890.77                                                 54
                                                AfterAccusationsͲnewsͲCenturyLink
                                                                                                                                                                                                                                                                                                               150




                                                                                                              rpenskemc/category/news
                                                FormerseniorTrumpaideJasonMiller'druggedawoman    https://en.mogaznews.com/WorldͲNews/1028658/FormerͲseniorͲTrumpͲ
9/23/2018 News   Moganews                                                                                                                                                   dailymail                       negative    45,077      0     $84.74                                                  52
                                                hegotpregnantwithan...                                aideͲJasonͲMillerͲdruggedͲaͲwomanͲheͲgotͲpregnantͲwithͲanͲ.html

                                                CNNpoliticalcommentatorJasonMillerhasleftthenetwork
9/23/2018 Blog   Pinboard(AramZS)              aftercourtdocsallegehesecretlyadministeredabortion    https://www.mediagazer.com/180922/p7                                     ͲͲ                   negative    16,497      0     $31.01                                                  52
                                                pillstoexͲlover;Millerdeniesclaims(JonLevine/TheWrap)
                                                AccusedAbortionSmoothieMonsterJasonMilleronTrump https://climatecrocks.com/2018/09/23/accusedͲabortionͲsmoothieͲ
9/23/2018 Blog   ClimateDenialCrockofthe                                                                                                                                          greenman3610         negative    4,884     0      $9.18                                                 51
                                                andClimate                                                 monsterͲjasonͲmillerͲonͲtrumpͲandͲclimate/
                                                                                                            https://www.debatepolitics.com/biasͲinͲtheͲmedia/331777ͲcnnsͲproͲ
9/23/2018 News   DebatePoliticsForums         CNN'sProͲTrumpCommentatorsKeepGettingFired                                                                                        NeverTrumpGOP        neutral     34,001      0     $63.92                                                  49
                                                                                                            trumpͲcommentatorsͲkeepͲgettingͲfired.html
                                                                                                            http://clicklancashire.com/2018/09/23/formerͲtrumpͲaideͲaccusedͲofͲ
9/23/2018 News   ClickLancaShire                FormerTrumpAideAccusedOfSlippingLoverAbortionPill                                                                              ͲͲ                   negative    6,306     0     $11.86                                                  48
                                                                                                            slippingͲloverͲabortionͲpill.html
                                                CNNCommentatorJasonMillerStepsDownOverDrugged http://GossipBucket/radarͲonline/1377704/cnnͲcommentatorͲjasonͲ
9/23/2018 News   GossipBucket                                                                                                                                                         CliffRenfrew        neutral     5,030     0      $9.46                                                  45
                                                StripperAllegation‚ÄìDetails                             millerͲstepsͲdownͲoverͲdruggedͲstripperͲallegationͲdetails/
                                                ProͲTrumpContributorLeavesCNNAfterBeingAccusedof http://GossipBucket/theͲcut/1377624/proͲtrumpͲcontributorͲleavesͲcnnͲ
9/23/2018 News   GossipBucket                                                                                                                                                         OpheliGarciaLawler neutral     5,030     0      $9.46                                                  45
                                                DruggingWomanwithAbortionPill                           afterͲbeingͲaccusedͲofͲdruggingͲwomanͲwithͲabortionͲpill/
                                                JasonMillerHasBeenAccusedOfSlippingAbortionPillIn https://www.chicksonright.com/blog/2018/09/23/jasonͲmillerͲhasͲbeenͲ
9/23/2018 News   ChicksonRight                                                                                                                                                       Ashley               negative    381,483      25    $717.19                                                  43
                                                Mistress'SmoothieͲChicksOnTheRight                    accusedͲofͲslippingͲabortionͲpillͲinͲmistressͲsmoothie/
                                                                                                            https://MyGVTC/news/read/article/newserͲ
                                                ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'Ͳ                                                                            UpdateSecurity
9/23/2018 News   MyGVTC                                                                                    extrump_staffer_allegedly_slipped_woman_abortion_pͲ                                             negative    6,731     0     $12.65                                                 42
                                                newsͲGVTC                                                                                                                            Questions
                                                                                                            rnewsersyn/category/news
                                                                                                            https://MyGVTC/news/read/article/varietyͲ
                                                TrumpCampaignAideJasonMillerExitsCNNAnalystJob                                                                                UpdateSecurity
9/23/2018 News   MyGVTC                                                                                    trump_campaign_aide_jason_miller_exits_cnn_analystͲ                                             negative    6,731     0     $12.65                                                  42
                                                AfterAccusationsͲnewsͲGVTC                                                                                                        Questions
                                                                                                            rpenskemc/category/news
                                                TrumpCampaignAideJasonMillerExitsCNNAnalystJob     http://www.longroom.com/discussion/1185482/trumpͲcampaignͲaideͲ
9/23/2018 News   LongRoom                                                                                                                                                             |BrianSteinberg    neutral     84,734      0    $159.30                                                  42
                                                AfterAccusations                                           jasonͲmillerͲexitsͲcnnͲanalystͲjobͲafterͲaccusations
                                                Reports:2NewKavanaughAccusers,MoreGOPDeceptions, https://www.justiceͲintegrity.org/1556ͲreportsͲ2ͲnewͲkavanaughͲ
9/23/2018 News   JusticeIntegrity                                                                                                                                                     AndrewKreig         neutral     2,524    11      $4.75                                                  41
                                                Plots                                                       accusersͲmoreͲgopͲdeceptionsͲplots
                                                                                                                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 127 of




                                                                                                                                                                                                                                                       STRIPE 0131
                                        AConversationwithDr.BandyLeeAboutHowDonald                                                                                       chaunceydevega
                                                                                                        http://www.chaunceydevega.com/2018/09/aͲconversationͲwithͲdrͲ
9/23/2018 Blog   Indomitable            Trump'sMentalHealthContinuestoWorsenandthe                                                                                        (noreply@blogger.c neutral     1,547     0      $2.91                                                 40
                                                                                                        bandyͲleeͲabout.html
                                        NuclearThreatHePosestotheWorld                                                                                                      om)
                                        ExͲTrumpstafferaccusedofslippingabortionpillinto        https://15MinuteNews/article/153246003/exͲtrumpͲstafferͲaccusedͲofͲ
9/23/2018 News   15MinuteNews                                                                                                                                               ͲͲ                     negative    9,406     0     $17.68                                                 40
                                        girlfriend'ssmoothie                                           slippingͲabortionͲpillͲintoͲgirlfriendsͲsmoothie
                                        ExͲTrumpstafferaccusedofslippingabortionpillinto        https://www.thenewscommenter.com/news/exͲtrumpͲstafferͲaccusedͲofͲ
9/23/2018 News   THENEWSCOMMENTER                                                                                                                                           ͲͲ                     negative    3,240     0      $6.09                                                 40
                                        girlfriend'ssmoothie                                           slippingͲabortionͲpillͲintoͲgirlfriendsͲsmoothie/1024818
                                        JasonMillerExitsCNN:ProͲTrumpCommentatorLeavesIn        https://15MinuteNews/article/153223628/jasonͲmillerͲexitsͲcnnͲproͲ
9/23/2018 News   15MinuteNews                                                                                                                                              ͲͲ                      negative    9,406     0     $17.68                                                 40
                                        WakeOf"FalseAndDefamatoryAccusations"                      trumpͲcommentatorͲleavesͲinͲwakeͲofͲfalseͲandͲdefamatoryͲaccusations
                                        CNN'sProͲTrumpCommentatorJasonMillerExitsAfter           https://15MinuteNews/article/153218971/cnnsͲproͲtrumpͲ
9/23/2018 News   15MinuteNews                                                                                                                                                   ͲͲ                 negative    9,406     0     $17.68                                                 40
                                        AbortionPillAccusations                                       commentatorͲjasonͲmillerͲexitsͲafterͲabortionͲpillͲaccusations
                                        CNNcommentatorstepsdownoverstripperallegationͲ
9/23/2018 News   ViralCypher                                                                           http://viralcypher.com/cnnͲcommentatorͲstepsͲstripperͲallegation/         Braveheart         negative    1,243     0      $2.34                                                 39
                                        ViralCypher
                                                                                                     http://americanactionnews.com/articles/exͲtrumpͲstafferͲaccusedͲofͲ
9/23/2018 News   WHATREALLYHAPPENED   ExͲTrumpStafferAccusedofHorrifyingAbortionAllegation                                                                                AANStaff          negative    117,139       4    $220.22                                                 39
                                                                                                     horrifyingͲabortionͲallegation
                                        AllegedMistressClaimsExͲTrumpAideSecretlyDrugged      http://ps4france.com/2018/09/23/allegedͲmistressͲclaimsͲexͲtrumpͲaideͲ
9/23/2018 News   PS4France                                                                                                                                                       ͲͲ                 negative    1,492     0      $2.80                                                 38
                                        Herwith‚'AbortionPill‚'                                   secretlyͲdruggedͲher.html
                                        JasonMillerLeavesCNNRoleAfterClaimHeOnceSpiked     http://politomix.com/talkingͲpointsͲmemo/1382032/jasonͲmillerͲleavesͲ
9/23/2018 News   PolitomixRSSFeed                                                                                                                                               MattShuham        negative    4,670     0      $8.78                                                 37
                                        DrinkWithAbortionPill                                     cnnͲroleͲafterͲclaimͲheͲonceͲspikedͲdrinkͲwithͲabortionͲpill/
                                        TrumpCampaignAideJasonMillerExitsCNNAnalystJob      http://www.nampa.org/index.php?model=categories&function=display&i
9/23/2018 News   NamibiaPressAgency                                                                                                                                             ͲͲ                 neutral     1,360     0      $2.56                                                37
                                        AfterAccusations                                            d=18312737
                                        JasonMillerDeniesSneakinganAbortionPillintoPregnant http://www.newsdogshare.com/amp/article/5ba6c0e512313a2a95063cf
9/23/2018 News   NewsDogShare                                                                                                                                                   ͲͲ                 negative    1,171     0      $2.20                                                 36
                                        Lover'sSmoothie                                             0
                                        FormerTrumpStafferJasonMillerDeniesAccusationsof        http://fntalk.com/politics/formerͲtrumpͲstafferͲjasonͲmillerͲdeniesͲ
9/23/2018 News   Fntalk                                                                                                                                                           ͲͲ                 negative    2,231     0      $4.19                                                36
                                        SneakinganAbortionPillintoPregnantLover'sSmoothie        accusationsͲofͲsneakingͲanͲabortionͲpillͲintoͲpregnantͲloversͲsmoothie/
                                        FormerSeniorTrumpAideJasonMillerStepsDownfrom
                                                                                                        http://bcnn2.com/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲstepsͲdownͲ
                                        PositionasCNNCommentatorAfterAccusationsHeSlipped
9/23/2018 Blog   BCNN2                                                                                  fromͲpositionͲasͲcnnͲcommentatorͲafterͲaccusationsͲheͲslippedͲabortionͲ bcnn2admin           negative    107    0      $0.20                                                34
                                        AbortionPillIntoStripper‚'sSmoothieAfterHeImpregnated
                                                                                                        pillͲintoͲstrippersͲsmoothieͲafterͲheͲimpregnatedͲher/
                                        Her
                                        JasonMiller,FormerTrumpAideLeavesCNNAfterEx            https://F3News/news/jasonͲmillerͲformerͲtrumpͲaideͲleavesͲcnnͲafterͲ
9/23/2018 News   F3News                                                                                                                                                        CarlaHerreria       negative    8,942     0     $16.81                                                33
                                                                                                                                                                                                                                                                                                       150




                                        ClaimsHeGaveWoman‚'AbortionPill‚'                          exͲclaimsͲheͲgaveͲwomanͲabortionͲpillͲhuffpostͲ077047bef78
                                        Whoops,CNNjustlostanotherproͲTrumpcommentator            https://F3News/news/whoopsͲcnnͲjustͲlostͲanotherͲproͲtrumpͲ
9/23/2018 News   F3News                                                                                                                                                        ͲͲ                   negative    8,942     1     $16.81                                                33
                                        downthescandalchute                                          commentatorͲdownͲtheͲscandalͲchuteͲtheͲaͲvͲclubͲa8b68fe2990
                                                                                                        https://www.HawaiiAntel/news/read/article/newserͲ
                                        ExͲTrumpStafferAllegedlySlippedWoman'AbortionPill'Ͳ
9/23/2018 News   HawaiiAntel                                                                           extrump_staffer_allegedly_slipped_woman_abortion_pͲ                     ͲͲ                   negative    10,744      0     $20.20                                                 32
                                        newsͲHawaiianTelcom
                                                                                                        rnewsersyn/category/news
                                        FormerseniorTrumpaideJasonMiller‚'druggedastripper     http://expressdigest.com/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲdruggedͲ
9/23/2018 News   ExpressDigest                                                                                                                                                 ExpressDigest        negative    16,667      0     $31.33                                                 32
                                        hegotpregnantwithanabortionpill‚'                         aͲstripperͲheͲgotͲpregnantͲwithͲanͲabortionͲpill/
                                                                                                        https://www.HawaiiAntel/news/read/article/varietyͲ
                                        TrumpCampaignAideJasonMillerExitsCNNAnalystJob
9/23/2018 News   HawaiiAntel                                                                           trump_campaign_aide_jason_miller_exits_cnn_analystͲ                     ͲͲ                   negative    10,744      0     $20.20                                                 32
                                        AfterAccusationsͲnewsͲHawaiianTelcom
                                                                                                        rpenskemc/category/news
                                        FormerSeniorTrumpAideJasonMillerStepsDownfrom          https://bcnn1wp.wordpress.com/2018/09/23/formerͲseniorͲtrumpͲaideͲ
                                        PositionasCNNCommentatorAfterAccusationsHeSlipped       jasonͲmillerͲstepsͲdownͲfromͲpositionͲasͲcnnͲcommentatorͲafterͲ
9/23/2018 Blog   BCNN1WP                                                                                                                                                       Bcnn1wp              negative    987    0      $1.86                                                32
                                        AbortionPillIntoStripper‚'sSmoothieAfterHeImpregnated   accusationsͲheͲslippedͲabortionͲpillͲintoͲstrippersͲsmoothieͲafterͲheͲ
                                        Her‚ÄìBCNN1WP                                                impregnatedͲher/
                                        FormerSeniorTrumpAideJasonMillerDenies‚'slipping        https://starspost.com/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲdeniesͲ
9/23/2018 News   StarsPost                                                                                                                                                     ͲͲ                   negative    9,928     1     $18.66                                                31
                                        AbortionPillIntoSmoothieOfStripperHeGotPregnant‚'       slippingͲabortionͲpillͲintoͲsmoothieͲofͲstripperͲheͲgotͲpregnant/
                                                                                                        http://theafricom.com/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲroleͲatͲ
9/23/2018 News   TheAfricom            JasonMillerStepsAwayfromRoleatCNN                                                                                                ͲͲ                   negative    1,234     0      $2.32                                                31
                                                                                                        cnn.html
                                        CNNCommentatorJasonMillerStepsDownOverDrugged           http://hotlifestylenews.com/celebrities/cnnͲcommentatorͲjasonͲmillerͲ
9/23/2018 News   HotLifestyleNews                                                                                                                                             Copyright¬©2018    negative    8,772     0     $16.49                                                29
                                        StripperAllegationͲDetailsͲHotLifestyleNews              stepsͲdownͲoverͲdruggedͲstripperͲallegationͲdetails/
                                        FormerseniorTrumpaideJasonMillerdenies‚'slipping        https://amedpost.com/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲdeniesͲ
9/23/2018 News   Amedpost                                                                                                                                                       amedpost             negative    11,976      1     $22.51                                                29
                                        abortionpillintosmoothieofstripperhegotpregnant‚'       slippingͲabortionͲpillͲintoͲsmoothieͲofͲstripperͲheͲgotͲpregnant/
                                        FormerTrumpAideJasonMilleraccusedofsecretly             https://www.archynety.com/news/formerͲtrumpͲaideͲjasonͲmillerͲ
9/23/2018 News   ArchyNewsNety                                                                                                                                                drbyos               negative    10,324      0     $19.41                                                 29
                                        administeringabortionpills                                    accusedͲofͲsecretlyͲadministeringͲabortionͲpills/
                                        FormerseniorTrumpaideJasonMiller‚'druggedastripper     https://newsamed.com/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲdruggedͲaͲ
9/23/2018 News   Newsamed                                                                                                                                                       newsamed             negative    7,335     1     $13.79                                                 29
                                        hegotpregnantwithanabortionpill‚'                         stripperͲheͲgotͲpregnantͲwithͲanͲabortionͲpill/
                                        CNNFacesPressuretoDropJasonMillerAfterClaimsFrom
9/23/2018 News   Serendeputy            ExͲLovernews|Serendeputy:NewsfeedEngineforthe       https://Serendeputy/d/1d638a0437/related                                      Link               negative    3,874     0      $7.28                                                 29
                                        openweb
                                                                                                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 128 of




                                                                                                                                                                                                                                                 STRIPE 0132
                                                                                                                    https://pressfrom.info/us/news/politics/Ͳ190659ͲformerͲtrumpͲaideͲ
9/23/2018 News            PressFrom                  FormerTrumpAideLeavesCNNAfterAbortionAccusation                                                                                  ͲͲ                 negative    62,435        0   $117.38                                                 28
                                                                                                                    leavesͲcnnͲafterͲabortionͲaccusation.html
                                                     RobGronkowskiNixedTradeToLionsByThreatening            http://SBDirtySouthSoccer/2018/09/23/robͲgronkowskiͲnixedͲtradeͲtoͲ
9/23/2018 News            SBDirtySouthSoccer                                                                                                                                              ͲͲ                 neutral     2,633       0     $4.95                                                 28
                                                     Retirement                                                     lionsͲbyͲthreatening/
                                                     JoshGordonlimitedwithahamstringinjuryinfirstPatriots http://SBDirtySouthSoccer/2018/09/23/joshͲgordonͲlimitedͲwithͲaͲ
9/23/2018 News            SBDirtySouthSoccer                                                                                                                                              ͲͲ                 neutral     2,633       0     $4.95                                                28
                                                     practice                                                       hamstringͲinjuryͲinͲfirst/
                                                     Alzheimer's,relateddementiawilldoubleby2020inthe      http://SBDirtySouthSoccer/2018/09/23/alzheimersͲrelatedͲdementiaͲ
9/23/2018 News            SBDirtySouthSoccer                                                                                                                                              ͲͲ                 neutral     2,633       0     $4.95                                                 28
                                                     UnitedStates                                                  willͲdoubleͲbyͲ2020ͲinͲthe/
                                                     LabourleaderJeremyCorbynlayswreathatHillsborough       http://SBDirtySouthSoccer/2018/09/23/labourͲleaderͲjeremyͲcorbynͲ
9/23/2018 News            SBDirtySouthSoccer                                                                                                                                              ͲͲ                 neutral     2,633       0     $4.95                                                28
                                                     memorial                                                       laysͲwreathͲatͲhillsborough/
                                                                                                                    http://SBDirtySouthSoccer/2018/09/23/roversͲfromͲhayabusa2ͲlandͲonͲ
9/23/2018 News            SBDirtySouthSoccer      RoversfromHayabusa2landonasteroid                                                                                                  ͲͲ                 neutral     2,633       0     $4.95                                                 28
                                                                                                                    asteroid/
                                                                                                                                                                                             BirdsOfPreyMovie
                                                                                                                 http://SBDirtySouthSoccer/2018/09/23/salahͲhelpsͲliverpoolͲthrashͲ
9/23/2018 News            SBDirtySouthSoccer      SalahhelpsLiverpoolthrashSouthamptontogotop                                                                                      Sets2020Release neutral     2,633       0     $4.95                                                 28
                                                                                                                 southamptonͲtoͲgoͲtop/
                                                                                                                                                                                             Date
                                                     CamilaGiorgiouststopseedCarolineWozniackiatPan     http://SBDirtySouthSoccer/2018/09/23/camilaͲgiorgiͲoustsͲtopͲseedͲ
9/23/2018 News            SBDirtySouthSoccer                                                                                                                                           ͲͲ                    neutral     2,633       0     $4.95                                                 28
                                                     PacificOpen                                                carolineͲwozniackiͲatͲpan/
                                                                                                                 http://SBDirtySouthSoccer/2018/09/23/briceͲbutlerͲsignsͲwithͲdallasͲ
9/23/2018 News         SBDirtySouthSoccer       BriceButlersignswithDallasCowboysfor7threceiver                                                                                ͲͲ                    neutral     2,633       0     $4.95                                                 28
                                                                                                                 cowboysͲforͲ7thͲreceiver/
                                                   AllegedMistressClaimsExͲTrumpAideSecretlyDrugged       http://SBDirtySouthSoccer/2018/09/23/allegedͲmistressͲclaimsͲexͲ
9/23/2018 News         SBDirtySouthSoccer                                                                                                                                              ͲͲ                    neutral     2,633       0     $4.95                                                 28
                                                   Herwith‚'AbortionPill‚'                                    trumpͲaideͲsecretlyͲdruggedͲher/
                                                   USAgencyProposesCurbonImmigrantsSeekingPublic         http://SBDirtySouthSoccer/2018/09/23/usͲagencyͲproposesͲcurbͲonͲ
9/23/2018 News         SBDirtySouthSoccer                                                                                                                                              ͲͲ                    neutral     2,633       0     $4.95                                                 28
                                                   Assistance                                                    immigrantsͲseekingͲpublic/
                                                                                                                 http://SBDirtySouthSoccer/2018/09/23/musksͲspacexͲwillͲflyͲjapaneseͲ
9/23/2018 News         SBDirtySouthSoccer       Musk'sSpaceXwillflyJapanesebillionairetotheMoon                                                                                ͲͲ                    neutral     2,633       0     $4.95                                                 28
                                                                                                                 billionaireͲtoͲtheͲmoon/
                                                   Thisanimalsheltervolunteer's'cat'napshaseveryone      http://SBDirtySouthSoccer/2018/09/23/thisͲanimalͲshelterͲvolunteersͲ
9/23/2018 News         SBDirtySouthSoccer                                                                                                                                              ͲͲ                    neutral     2,633       0     $4.95                                                 28
                                                   swooning                                                      catͲnapsͲhasͲeveryone/
                                                   ColinKaepernick'sattorneysaystwoteamsareinterestedin http://SBDirtySouthSoccer/2018/09/23/colinͲkaepernicksͲattorneyͲsaysͲ
9/23/2018 News         SBDirtySouthSoccer                                                                                                                                              ͲͲ                    neutral     2,633       0     $4.95                                                 28
                                                   QB                                                            twoͲteamsͲareͲinterestedͲin/
                                                                                                                 http://hilltopmonitor.com/2018/09/jasonͲmillerͲstepsͲawayͲfromͲroleͲatͲ
9/23/2018 News         TheHilltopMonitor         JasonMillerStepsAwayfromRoleatCNN                                                                                               ͲͲ                    negative    6,426       0    $12.08                                                 26
                                                                                                                 cnn/
                                                                                                                 http://fishinghd.com/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲroleͲatͲ
9/23/2018 News         FishingHD                  JasonMillerStepsAwayfromRoleatCNN                                                                                               IraMccoy             negative    102      0     $0.19                                                 26
                                                                                                                                                                                                                                                                                                                   150




                                                                                                                 cnn.html
                                                   CNNcommentatorJasonMillerstepsdownoverdrugged         https://gossipier.com/cnnͲcommentatorͲjasonͲmillerͲstepsͲdownͲoverͲ
9/23/2018 News         Gossipier                                                                                                                                                          JanieHar             neutral     3,458       0     $6.50                                                 23
                                                   stripperallegation‚ÄìDetails                               druggedͲstripperͲallegationͲdetails/
                                                   FormerseniorTrumpaideJasonMiller‚'druggedastripper http://BreakingNewsTime/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲ
9/23/2018 News         BreakingNewsTime                                                                                                                                                 latestnews            negative    1,619       0     $3.04                                21.1
                                                   hegotpregnantwithanabortionpill‚'                       druggedͲaͲstripperͲheͲgotͲpregnantͲwithͲanͲabortionͲpill
                                                   MinnesotalawmakerdropsreͲelectionbidafterdaughter https://gossipier.com/minnesotaͲlawmakerͲdropsͲreͲelectionͲbidͲafterͲ
9/23/2018 News         Gossipier                                                                                                                                                          KatherineLam         negative    3,306       0     $6.22                                                 20
                                                   claimshemolestedher                                        daughterͲclaimsͲheͲmolestedͲher/
                                                                                                                 http://seriouslypolitics.com/2018/09/23/08/26/11/gunͲreformͲgroupsͲ
9/23/2018 Blog         Politics                    Gunreformgroupsrampupmidtermefforts                                                                                              DanielLippman        neutral     55     0     $0.10                                                 20
                                                                                                                 rampͲupͲmidtermͲefforts/
                                                   Tennesseefatherarrestedforsettinghisdaughter‚'s        http://www.venture.name/ventureͲcapital/tennesseeͲfatherͲarrestedͲforͲ
9/23/2018 Blog         LatestVenturenews.                                                                                                                                               StartupNews          negative    117      0     $0.22                                                 18
                                                   wheelchaironfirewhileshewasinit                        settingͲhisͲdaughtersͲwheelchairͲonͲfireͲwhileͲsheͲwasͲinͲit/
                                                                                                                 http://unknownbuddhist.com/2018/09/23/inͲbedͲwithͲsatanͲbutͲdoingͲitͲ
9/23/2018 Blog         UnknownBuddhist            InBedwithSatan‚ÄìButDoingITForJesus                                                                                           UnkownBuddhist       neutral     130      0     $0.24                                                 15
                                                                                                                 forͲjesus/
                                                   TrumpCampaignAideJasonMillerExitsCNNAnalystJob       http://celbestnews.com/tvͲmovies/trumpͲcampaignͲaideͲjasonͲmillerͲ
9/23/2018 News         CelebrityBestNews                                                                                                                                                admin                 neutral     1,126       0     $2.12                                                 14
                                                   AfterAccusations‚ÄìCelebrityBestNews                     exitsͲcnnͲanalystͲjobͲafterͲaccusations/
                                                   CNNcommentatorJasonMillerstepsdownoverdrugged         https://www.web2019.com/2018/09/cnnͲcommentatorͲjasonͲmillerͲ
9/23/2018 News         Web2019                                                                                                                                                           ͲͲ                    negative    319      0     $0.60                                                 12
                                                   stripperallegation‚ÄìDetails                               stepsͲdown.html
                                                   Entertainment:Watch'TheBachelor:Vietnam'Contestant https://pressfrom.info/us/news/entertainment/Ͳ190797ͲwatchͲtheͲ
9/23/2018 News         PressFrom                   RejecttheGuy,ConfessLoveforAnotherWomanonShow bachelorͲvietnamͲcontestantͲrejectͲtheͲguyͲconfessͲloveͲforͲanotherͲ           ͲͲ                    neutral     62,435        0   $117.38                                                            2
                                                   (Video)ͲPressFromͲUS                                      womanͲonͲshowͲvideo.html
                                                                                                                 https://partner.criticalmention.com/bits/wordplay/#/uuid=11860d47Ͳ
                                                                                                                 e70aͲ47e2Ͳadc3Ͳ
9/23/2018 Broadcast    WLW                         KOIAutoPartsRacingReport                                                                                                           WLWAM                 neutral                             N/A      N/A       N/A
                                                                                                                 bc6a92289544&channelId=6826&minTime=20180923230600&maxTime=
                                                                                                                 20180924003000&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                   'AnthonyBourdain'sPartsUnknown'BidsFarewellAt          http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 NewsLicensed Deadline                                                                                                                                                           ͲͲ                    neutral                             N/A      N/A       N/A
                                                   TribecaTVFestivalInAnEmotionalSendoff                   B4ͲM1W1ͲDYJWͲX2TRͲ00000Ͳ00
                                                   DemiLovatoSpottedForTheFirstTimeSinceHerOverdose http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 NewsLicensed Hollywoodlife                                                                                                                                                      ͲͲ                    neutral                             N/A      N/A       N/A
                                                   TwoMonthsAgoLookingHappy                                  B6Ͳ6Y11ͲJC3VͲ609TͲ00000Ͳ00
                                                                                                                 http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 NewsLicensed StillmanAdvance:StillmanCJasonMillerStepsAwayfromRoleatCNN                                                                                               StevenClarke         negative                            N/A      N/A       N/A
                                                                                                                 B9Ͳ2W81ͲJBSNͲ327WͲ00000Ͳ00
                                                                                                                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 129 of




                                                                                                                                                                                                                                                             STRIPE 0133
                                                  JasonMillerExitsCNN:ProͲTrumpCommentatorLeavesIn    http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/23/2018 NewsLicensed Deadline                                                                                                                                                     ͲͲ                    negative                         N/A     N/A            N/A
                                                  WakeOf"FalseAndDefamatoryAccusations"                  B3Ͳ3R81ͲJC3VͲ64VPͲ00000Ͳ00
                                                  AfterasecondwomanaccusesKavanaughofsexual           https://s2.washingtonpost.com/campͲ
9/24/2018 News           WashingtonPost          misconduct,anattempttoreadthetealeavesfortheweek rw/?e=cm9zZWNyYW5zQGdtYWlsLmNvbQ%3D%3D&s=5ba8df21fe1ff675 ͲͲ                                neutral     253,833      0      $477.21                                                  94
                                                  ahead.                                                      04b01247
                                                                                                              https://www.washingtonpost.com/news/powerpost/paloma/dailyͲ
                                                  TheDaily202:CanKavanaughsurvive?10questionsaftera 202/2018/09/24/dailyͲ202ͲcanͲkavanaughͲsurviveͲ10ͲquestionsͲafterͲaͲ
9/24/2018 News           WashingtonPost                                                                                                                                            JamesHohmann         neutral     29,518,334      2879    $55,494.47                                                 94
                                                  secondwomanaccuseshimofsexualmisconduct.              secondͲwomanͲaccusesͲhimͲofͲsexualͲ
                                                                                                              misconduct/5ba7f4221b326b7c8a8d15fc/?noredirect=on
                                                  FormerTrumpemployeeaccusedofsneakinganabortion https://in.style.yahoo.com/formerͲtrumpͲemployeeͲaccusedͲsneakingͲ
9/24/2018 News           YahooStyle                                                                                                                                                AlannaGreco          negative    517,614      0      $973.11                                                 94
                                                  pillintohispregnantlover'ssmoothie                     094600874.html
                                                                                                              http://www.msn.com/esͲus/noticias/estadosͲunidos/portavozͲdeͲlaͲ
                                                  Portavozdelacampaя±adeTrumpacusadodeponer
9/24/2018 News           MSN                                                                                  campa%C3%B1aͲdeͲtrumpͲacusadoͲdeͲponerͲp%C3%ADldoraͲabortivaͲenͲ Redacciяшn                 negative    87,266,577         0   $164,061.16                                                 94
                                                  pятldoraaborƟvaenbebidadesunovia
                                                                                                              bebidaͲdeͲsuͲnovia/arͲAAAytUu?srcref=rss
                                                                                                              http://washingtonpost.com/news/powerpost/paloma/dailyͲ
                                                  TheDaily202:CanKavanaughsurvive?10questionsaftera 202/2018/09/24/dailyͲ202ͲcanͲkavanaughͲsurviveͲ10ͲquestionsͲafterͲaͲ
9/24/2018 News           WashingtonPost                                                                                                                                            JamesHohmann         neutral     30,782,430
                                                                                                                                                                                                                                                     0    $57,870.97                                                 94
                                                  secondwomanaccuseshimofsexualmisconduct.              secondͲwomanͲaccusesͲhimͲofͲsexualͲ
                                                                                                              misconduct/5ba7f4221b326b7c8a8d15fc
                                                  CNNcommentatorJasonMillerstepsdownoverdrugged         https://www.aol.com/article/news/2018/09/24/cnnͲcommentatorͲjasonͲ
9/24/2018 News           AOL                                                                                                                                                         CliffRenfrew        negative    11,686,386        46    $21,970.41                                                 93
                                                  stripperallegation‚ÄìDetails                               millerͲstepsͲdownͲoverͲdruggedͲstripperͲallegationͲdetails/23539269/
                                                  ExͲTrumpaideJasonMilleraccusedofslippingabortionpill https://www.independent.co.uk/news/world/americas/jasonͲmillerͲ
9/24/2018 News           TheIndependent                                                                                                                                             MayaOppenheim       negative    22,319,195      3419    $41,960.09                                                 93
                                                  intowoman'ssmoothie                                         abortionͲpillͲsmoothieͲtrumpͲaideͲajͲdelgadoͲa8552321.html
                                                  ExͲTrumpaideJasonMilleraccusedofslippingabortionpill
                                                                                                                http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed TheIndependent            intowoman'ssmoothie;President'sformercommunications                                                                           MayaOppenheim      neutral     22,319,195      N/A     $41,960.09                                                 93
                                                                                                                BBͲY911ͲJCJYͲG52DͲ00000Ͳ00
                                                  stepsdownfromroleatCNNfollowingallegations
                                                  DeputyAttorneyGeneralRodRosensteintoMeetTrump        https://finance.yahoo.com/news/deputyͲattorneyͲgeneralͲrodͲrosensteinͲ
9/24/2018 News           YahooFinance                                                                                                                                                BrentLang          negative    15,941,896         0    $29,970.76                                                 92
                                                  ThursdayAmidCloudyFuture                                  152224588.html
                                                                                                               http://visao.sapo.pt/actualidade/mundo/2018Ͳ09Ͳ24ͲExͲassessorͲdeͲ
                                                  ExassessordeimprensadeTrumpacusadodeprovocar
9/24/2018 News           Visao                                                                                 imprensaͲdeͲTrumpͲacusadoͲdeͲprovocarͲabortoͲaͲumaͲmulherͲqueͲ         ͲͲ                  negative    643,588      4     $1,209.95                                                 92
                                                  abortoaumamulherquealegadamenteengravidou
                                                                                                               alegadamenteͲengravidou
                                                                                                                                                                                                                                                                                                              150




                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed NewYorkPost              ExͲTrumpaide's'abortpill'shock                                                                                                  TamarLapin         negative    12,998,421      N/A     $24,437.03                                                 92
                                                                                                               BCͲG6T1ͲJBK8Ͳ935TͲ00000Ͳ00
                                                                                                                                                                                      RachelDeSantis,
                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed NewYorkDailyNews        CNNguyisoutinabortpillscandal                                                                                                 NEWYORKDAILY     negative    4,551,418     N/A      $8,556.67                                                 92
                                                                                                               BBͲJ821ͲDY37ͲF38MͲ00000Ͳ00
                                                                                                                                                                                      NEWS
                                                  WhyDoesCNNHaveSuchaHardTimeFinding(and             https://www.sfgate.com/entertainment/theͲwrap/article/WhyͲDoesͲCNNͲ
9/24/2018 News           SFGate                                                                                                                                                       JonLevine          negative    10,113,542         0    $19,013.46                                                 92
                                                  Keeping)ProͲTrumpCommentators?                             HaveͲSuchͲaͲHardͲTimeͲFindingͲandͲ13254705.php
                                                  Rep.KeithEllison'sExͲPartnerSharesMedicalRecord       https://www.refinery29.com/enͲca/2018/09/211525/keithͲellisonͲkarenͲ AndreaGonzя°lezͲ
9/24/2018 News           Refinery29                                                                                                                                                                       neutral     5,411,935      795    $10,174.44                                                 91
                                                  SupportingAbuseAllegations                                 monahanͲdomesticͲviolenceͲmedicalͲrecords                              Ramятrez
                                                  CNNNeedsProͲTrumpVoices,butHasaHardTimeKeeping https://variety.com/2018/tv/news/cnnͲneedsͲproͲtrumpͲvoicesͲjasonͲ
9/24/2018 News           Variety                                                                                                                                                      BrianSteinberg     neutral     9,226,633      257    $17,346.07                                                 91
                                                  ThemonTV                                                   millerͲjeffreyͲlordͲ1202954118/
                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed metro                      Trumpaidein'abortionpill'claim                                                                                                 ͲͲ                  negative    8,250,150        0    $15,510.28                                                 91
                                                                                                               B9ͲSGK1ͲJCBWͲN2XSͲ00000Ͳ00
                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed PittsburghPostͲGazette   PUNDITLEAVES¬†CNNAFTER¬†ALLEGATIONS                                                                                             ͲͲ                  negative    790,930   N/A      $1,486.95                                                 91
                                                                                                               BBͲ9941ͲDYRSͲT4G4Ͳ00000Ͳ00
                                                  WhyDoesCNNHaveSuchaHardTimeFinding(and             https://www.chron.com/entertainment/theͲwrap/article/WhyͲDoesͲCNNͲ
9/24/2018 News           Chron                                                                                                                                                        JonLevine          negative    13,953,600         0    $26,232.77                                                 91
                                                  Keeping)ProͲTrumpCommentators?                             HaveͲSuchͲaͲHardͲTimeͲFindingͲandͲ13254705.php
                                                  Controllingwomen‚'sbodiesthekeyissueinBrett          https://www.thestar.com/life/opinion/2018/09/24/controllingͲwomensͲ
9/24/2018 News           TheTorontoStar                                                                                                                                             JudithTimson       neutral     2,993,936      165     $5,628.60                                                 91
                                                  Kavanaughnominationmess                                    bodiesͲtheͲkeyͲissueͲinͲbrettͲkavanaughͲnominationͲmess.html
                                                  WomanClaimsFormerTrumpAdvisorDruggedHerWith          https://www.refinery29.com/enͲgb/2018/09/210694/jasonͲmillerͲformerͲ
9/24/2018 News           Refinery29                                                                                                                                                   SarahMidkiff       negative    5,411,935       17    $10,174.44                                                 91
                                                  AbortionPill                                                trumpͲadvisorͲdrugsͲpregnantͲwomanͲwithͲabortionͲpill
                                                  Trumpaide'putabortionpillintostripper'smoothieafter https://metro.co.uk/2018/09/24/trumpͲaideͲslippedͲabortionͲpillͲintoͲ
9/24/2018 News           metro                                                                                                                                                        RobWaugh           negative    8,250,150      259    $15,510.28                                                 91
                                                  impregnatingher'|MetroNews                               strippersͲsmoothieͲafterͲgettingͲherͲpregnantͲ7973205/
                                                  FormerTrumpemployeeaccusedofsneakinganabortion https://www.cosmopolitan.com/uk/reports/a23393007/jasonͲmillerͲ
9/24/2018 News           Cosmopolitan                                                                                                                                                 AlannaGreco        negative    10,269,102         4    $19,305.91                                                 87
                                                  pillintohispregnantlover'ssmoothie                      abortionͲpillͲsmoothieͲaccusations/
                                                  WhyDoesCNNHaveaHardTimeKeepingProͲTrump             https://www.thewrap.com/cnnͲproͲtrumpͲcommentatorsͲtroublesͲ
9/24/2018 News           TheWrap                                                                                                                                                     JonLevine          neutral     3,238,010      896     $6,087.46                                                 86
                                                  Commentators?                                                lewandowskiͲjeffreyͲlordͲjasonͲmiller/
                                                  NationalReviewReporterSorryAfterFalseKavanaugh        https://www.thewrap.com/nationalͲreviewͲcolumnistͲapologizesͲoverͲ
9/24/2018 News           TheWrap                                                                                                                                                     JonLevine          negative    3,238,010       37     $6,087.46                                                 86
                                                  AccuserClaim                                                falseͲclaimͲagainstͲ2ndͲkavanaughͲaccuser/
9/24/2018 News           TheWrap                 RodRosensteinResignsasDeputyAttorneyGeneral            https://www.thewrap.com/deputyͲagͲrodͲrosensteinͲresigns/              SeanBurch          negative    3,238,010       33     $6,087.46                                                86
                                                                                                                                                                                                                                                                        Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 130 of




                                                                                                                                                                                                                                                   STRIPE 0134
                                                                                                             https://www.thewrap.com/deputyͲagͲrodͲrosensteinͲupͲinͲairͲmeetͲ
9/24/2018 News           TheWrap                Continuetosite                                                                                                                    SeanBurch              neutral     3,238,010        20     $6,087.46                                                 86
                                                                                                             trumpͲthursday/
                                                                                                             https://www.thewrap.com/cnnͲslammedͲoverͲgopͲwomenͲpanelͲ
9/24/2018 News           TheWrap                CNNSlammedOverGOPVoterPanelDefendingKavanaugh                                                                                JonLevine              neutral     3,238,010        28     $6,087.46                                                 86
                                                                                                             defendingͲkavanaugh/
                                                 CNNSlammedOverGOPWomenPanelDefending                 http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 BlogLicensed   TheWrapNewsInc.                                                                                                                                          JonLevine              neutral     3,238,010       N/A     $6,087.46                                                 86
                                                 Kavanaugh                                                   BCͲYHY1ͲF03RͲN2R7Ͳ00000Ͳ00
                                                 NationalReviewReporterApologizesOverFalseClaim       http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 BlogLicensed   TheWrapNewsInc.                                                                                                                                          JonLevine              negative    3,238,010       N/A     $6,087.46                                                 86
                                                 Against2ndKavanaughAccuser                               BCͲYHY1ͲF03RͲN2RGͲ00000Ͳ00
                                                 WhyDoesCNNHaveSuchaHardTimeFinding(and            http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 BlogLicensed   TheWrapNewsInc.                                                                                                                                          JonLevine              neutral     3,238,010       N/A     $6,087.46                                                86
                                                 Keeping)ProͲTrumpCommentators?                            BHͲ6SJ1ͲF03RͲN4NMͲ00000Ͳ00
                                                 RodRosensteinMaySoonBeOutasDeputyAttorney          http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 BlogLicensed   TheWrapNewsInc.                                                                                                                                          SeanBurch              negative    3,238,010       N/A     $6,087.46                                                 86
                                                 General                                                     BCͲYHY1ͲF03RͲN2RPͲ00000Ͳ00
                                                                                                             https://torontosun.com/news/world/cnnͲcommentatorͲjasonͲmillerͲ
                                                 CNNcommentatorJasonMillerstepsdown,deniesslipping
9/24/2018 News           TorontoSun                                                                         stepsͲdownͲdeniesͲslippingͲabortionͲpillͲtoͲstripper/wcm/1a4f6f97Ͳ44a7Ͳ AmericanMediaInc.     negative    1,050,885         0     $1,975.66                                                 86
                                                 abortionpilltostripper
                                                                                                             4658Ͳae6bͲ0ced601e9756
                                                                                                             http://news.morningstar.com/all/marketͲ
                                                 UPDATE:Timetoprotectyourselfbyaddinggoldtoyour
9/24/2018 News           MorningstarNews                                                                    watch/TDJNMW20180924181/updateͲtimeͲtoͲprotectͲyourselfͲbyͲaddingͲ ͲͲ                           neutral     102,594       0      $192.88                                                  84
                                                 portfolio?'Dothemath'
                                                                                                             goldͲtoͲyourͲportfolioͲdoͲtheͲmath.aspx
                                                                                                             http://news.morningstar.com/all/marketͲ
9/24/2018 News           MorningstarNews        UPDATE:Timetoloadupongold?'Dothemath'              watch/TDJNMW2018092447/updateͲtimeͲtoͲloadͲupͲonͲgoldͲdoͲtheͲ           ͲͲ                      neutral     102,594       0      $192.88                                                 84
                                                                                                             math.aspx
                                                                                                             https://ottawacitizen.com/news/world/cnnͲcommentatorͲjasonͲmillerͲ
                                                 CNNcommentatorJasonMillerstepsdown,deniesslipping
9/24/2018 News           OttawaCitizen                                                                      stepsͲdownͲdeniesͲslippingͲabortionͲpillͲtoͲstripper/wcm/1a4f6f97Ͳ44a7Ͳ AmericanMediaInc.     negative    705,322       0     $1,326.01                                                 82
                                                 abortionpilltostripper|OttawaCitizen
                                                                                                             4658Ͳae6bͲ0ced601e9756
                                                 CNNcommentatorJasonMillerstepsdown,deniesslipping   https://canoe.com/news/world/cnnͲcommentatorͲjasonͲmillerͲstepsͲ
9/24/2018 News           Canoe                                                                                                                                                       AmericanMediaInc      negative    738,913      12     $1,389.16                                                 75
                                                 abortionpilltostripper                                   downͲdeniesͲslippingͲabortionͲpillͲtoͲstripper
                                                 MichaelBloomberg,JasonMiller,RuPaul,JwanYosef,
9/24/2018 Blog           TowleroadNews#gay     Pandora,MatthewMorrocco,PaulGosar,Mylя®neFarmer, http://www.towleroad.com/2018/09/jwanͲyosefͲ3/                                 AndyTowle           neutral     251,960      10      $473.68                                                  71
                                                 Liverpool:HOTLINKS
                                                 Portavozdelacampaя±adeTrumpacusadodeponer            https://laopinion.com/2018/09/23/portavozͲdeͲlaͲcampanaͲdeͲtrumpͲ
9/24/2018 News           LaOpinion                                                                                                                                                     Redacciяшn           negative    1,049,510        56     $1,973.08                                                70
                                                 pятldoraaborƟvaenbebidadesunovia                        acusadoͲdeͲponerͲpildoraͲabortivaͲenͲbebidaͲdeͲsuͲnovia/
                                                                                                               https://gardenweb.com/discussions/5490187/wowͲthisͲisͲreallyͲbeingͲaͲ
9/24/2018 News           GardenWeb              WowͲThisIsReallyBeingAHardcoreAntiͲchoicer...                                                                                  ͲͲ                   negative    200,945       0      $377.78                      69.06
                                                                                                                                                                                                                                                                                                                  150




                                                                                                               hardcoreͲantiͲchoicer
                                                 CNNNeedsProͲTrumpVoices,ButHasaHardTimeKeeping https://uk.finance.yahoo.com/news/cnnͲneedsͲproͲtrumpͲvoicesͲ
9/24/2018 News           YahooFinance(UK)                                                                                                                                             BrianSteinberg      neutral     383,494       0      $720.97                                                 65
                                                 ThemOnTV                                                    132022775.html
                                                 CNNNeedsProͲTrumpVoices,ButHasaHardTimeKeeping https://ph.news.yahoo.com/cnnͲneedsͲproͲtrumpͲvoicesͲ
9/24/2018 News           YahooPhilippines                                                                                                                                              BrianSteinberg      neutral     473,631       0      $890.43                                                  65
                                                 ThemOnTV                                                    132022775.html
                                                 ExͲTrumpaideJasonMilleraccusedofslippingabortionpill
9/24/2018 News           Yahoo!UKandIreland                                                                 https://uk.news.yahoo.com/exͲtrumpͲaideͲjasonͲmillerͲ125704270.html      MayaOppenheim       negative    1,162,991         0     $2,186.42                                                 65
                                                 intowomanssmoothie
                                                 ExͲTrumpaideJasonMilleraccusedofslippingabortionpill https://www.yahoo.com/news/exͲtrumpͲaideͲjasonͲmillerͲ
9/24/2018 News           Yahoo                                                                                                                                                          MayaOppenheim       negative   226,329,747           16   $425,499.92                                                 65
                                                 intowoman'ssmoothie                                         125704663.html
                                                 FormerTrumpemployeeaccusedofsneakinganabortion https://ph.news.yahoo.com/formerͲtrumpͲemployeeͲaccusedͲsneakingͲ
9/24/2018 News           YahooPhilippines                                                                                                                                              AlannaGreco         negative    473,631       0      $890.43                                                 65
                                                 pillintohispregnantlover'ssmoothie                       094600874.html
                                                                                                                                                                                        FoxNews
                                                 CNNContributorExitstheNetworkOver‚'Falseand         https://www.tvweek.com/tvbizwire/2018/09/cnnͲcontributorͲexitsͲtheͲ
9/24/2018 News           TVWeek                                                                                                                                                        ContributorDeadAt neutral     25,965      1       $48.81                                                 64
                                                 DefamatoryAccusations‚'                                    networkͲoverͲfalseͲandͲdefamatoryͲaccusations/
                                                                                                                                                                                        68
                                                 Portavozdelacampaя±adeTrumpacusadodeponer          https://eldiariony.com/2018/09/23/portavozͲdeͲlaͲcampanaͲdeͲtrumpͲ
9/24/2018 News           eldiariony.com                                                                                                                                                 ͲͲ                   negative    464,893       0      $874.00                                                 64
                                                 pятldoraaborƟvaenbebidadesunovia                      acusadoͲdeͲponerͲpildoraͲabortivaͲenͲbebidaͲdeͲsuͲnovia/
                                                 MembrodecampanhadeTrumpabandonaCNNapяшs             https://www.noticiasaominuto.com/mundo/1087146/membroͲdeͲ
9/24/2018 News           NoticiasaoMinuto                                                                                                                                             NoticiasaoMinuto   negative    697,978       8     $1,312.20                                                 61
                                                 acusaяßяμes                                                 campanhaͲdeͲtrumpͲabandonaͲcnnͲaposͲacusacoes
                                                 MembrodecampanhadeTrumpdeixaCNN.яâacusadode       https://www.noticiasaominuto.com/mundo/1087146/membroͲdeͲ
9/24/2018 News           NoticiasaoMinuto                                                                                                                                             NoticiasaoMinuto   negative    697,978       0     $1,312.20                                                 61
                                                 darpятlulaa'ex'                                          campanhaͲdeͲtrumpͲdeixaͲcnnͲeͲacusadoͲdeͲdarͲpilulaͲaͲex
                                                 TrumpAideSlippedAbortionPillIntoWoman‚'sDrink,      https://www.carbonated.tv/news/jasonͲmillerͲresignsͲcnnͲstripperͲ
9/24/2018 News           Carbonated.TV                                                                                                                                                  SidraJaved          neutral     23,673    499       $44.51                                                 59
                                                 NearlyKilledHerͲCarbonated.TV                           abortionͲpillͲdrugͲmiscarriage
                                                                                                             https://www.refinery29.uk/enͲgb/2018/09/210694/jasonͲmillerͲformerͲ
                                                 WomanClaimsFormerTrumpAdvisorDruggedHerWith
9/24/2018 News           Refinery29                                                                          trumpͲadvisorͲdrugsͲpregnantͲwomanͲwithͲabortionͲ                          SarahMidkiff        neutral     8,512     0       $16.00                                                 59
                                                 AbortionPill
                                                                                                             pill?utm_source=feed&utm_medium=rss
                                                 JasonMillerShowsCNNIsFailingatPickingtheRight     http://www.realclearlife.com/dailyͲbrief/jasonͲmillerͲshowsͲcnnͲfailingͲ
9/24/2018 News           RealClearLife                                                                                                                                                  EthanSacks,         negative    259,359       0      $487.59                                                  58
                                                 ConservativeVoices                                         pickingͲrightͲconservativeͲvoices/
                                                 FormerTrumpAideNearlyKilledHisMistressBySecretly   https://trofire.com/2018/09/24/formerͲtrumpͲaideͲnearlyͲkilledͲhisͲ
9/24/2018 Blog           RingofFireRadio                                                                                                                                             FarronCousins       neutral     56,032
                                                                                                                                                                                                                                                         4      $105.34                                                  54
                                                 GivingHerAbortionPill                                    mistressͲbyͲsecretlyͲgivingͲherͲabortionͲpill/
                                                                                                                                                                                                                                                                            Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 131 of




                                                                                                                                                                                                                                                        STRIPE 0135
                                           Portavozdelacampaя±adeTrumpacusadodeponer              https://laraza.com/2018/09/23/portavozͲdeͲlaͲcampanaͲdeͲtrumpͲ
9/24/2018 News   LaRaza                                                                                                                                                      Redacciяшn                  negative    26,505       1      $49.83                                                 54
                                           pятldoraaborƟvaenbebidadesunovia                          acusadoͲdeͲponerͲpildoraͲabortivaͲenͲbebidaͲdeͲsuͲnovia/
                                           RodRosensteintoMeetTrumpThursday,StatusasDeputy        https://www.onenewspage.us/n/US/1zj9tm2lfh/RodͲRosensteinͲtoͲMeetͲ
9/24/2018 News   OneNewsPage                                                                                                                                                ͲͲ                          negative    4,281       0      $8.05                                                  53
                                           AttorneyGeneralUpintheAir                                  TrumpͲThursdayͲStatusͲas.htm
                                           FormerTrumpAideNearlyKilledHisMistressBySecretly
9/24/2018 News   NewsVideo                                                                                http://NewsVideo/video/9395165                                            ͲͲ                  neutral     738,990         0   $1,389.30                                                 53
                                           GivingHerAbortionPill‚ÄìTheRingofFire
                                           CNNSlammedOverGOPWomenPanelDefending                     https://www.onenewspage.us/n/US/1zj9tm2lfp/CNNͲSlammedͲOverͲGOPͲ
9/24/2018 News   OneNewsPage                                                                                                                                              ͲͲ                            neutral     4,281       0      $8.05                                                  53
                                           Kavanaugh                                                       WomenͲPanelͲDefendingͲKavanaugh.htm
                                           NationalReviewReporterApologizesOverFalseClaim           https://www.onenewspage.us/n/US/1zj9tm2lfc/NationalͲReviewͲ
9/24/2018 News   OneNewsPage                                                                                                                                              ͲͲ                            negative    4,281       0      $8.05                                                  53
                                           Against2ndKavanaughAccuser                                   ReporterͲApologizesͲOverͲFalseͲClaimͲAgainst.htm
                                           REPORT:ExͲTrumpAideSpikedWoman'sDrinkWith
9/24/2018 News   NewsVideo                                                                                http://NewsVideo/video/9396028                                            ͲͲ                  negative    738,990         0   $1,389.30                                                 53
                                           AbortionPill‚ÄìTheYoungTurks
                                           Trumpaide‚'slippedabortionpillintostripper‚'ssmoothie   https://www.BriefReport/news/trumpͲaideͲslippedͲabortionͲpillͲintoͲ
9/24/2018 News   BriefReport                                                                                                                                                         ͲͲ                  negative    16,732        0     $31.46                                                  51
                                           aftergettingherpregnant‚'                                    stripperͲsͲsmoothieͲafterͲgettingͲherͲpregnantͲ5932784.html
9/24/2018 News   L'important               Trumpaidein‚'abortionpill‚'claim                           https://www.metro.news/trumpͲaideͲinͲabortionͲpillͲclaim/1239152/          JoelTaylor         negative    79,920        0    $150.25                                                  51
9/24/2018 Blog   TheBobandChezShow     MeToo                                                          http://www.bobcesca.com/meͲtoo/                                            JMAshby            neutral     4,642       2      $8.73                                                  50
                                           CNNNeedsProͲTrumpVoices,ButHasaHardTimeKeeping        http://MovieswithButter/Uncategorized/CNNͲNeedsͲProͲTrumpͲVoicesͲ
9/24/2018 News   MovieswithButter                                                                                                                                                   jetli               neutral     621      0      $1.17                                                  50
                                           ThemOnTV                                                      ButͲHasͲaͲHardͲTimeͲKeepingͲThemͲOnͲTV
                                           Portavozdelacampaя±adeTrumpacusadodeponer              https://laprensafl.com/2018/09/23/portavozͲdeͲlaͲcampanaͲdeͲtrumpͲ
9/24/2018 News   laprensafl.com                                                                                                                                                       ͲͲ                  negative    5,196       2      $9.77                                                 50
                                           pятldoraaborƟvaenbebidadesunovia                          acusadoͲdeͲponerͲpildoraͲabortivaͲenͲbebidaͲdeͲsuͲnovia/
9/24/2018 Blog   NYStateofPolitics      HereandNow                                                    http://www.nystateofpolitics.com/2018/09/hereͲandͲnowͲ2107/                LizBenjamin        neutral     12,644        0     $23.77                                                 49
                                                                                                           https://mockpaperscissors.com/2018/09/24/jasonͲmillerͲtheͲprideͲofͲ
9/24/2018 Blog   MockPaperScissors       JasonMiller,ThePrideofCNN,LeavesCNN                                                                                                 tengrain            negative    5,019       1      $9.44                                                  48
                                                                                                           cnnͲleavesͲcnn/
                                           JasonMiller,ThePrideofCNN,LeavesCNN|MockPaper        https://mockpaperscissors.com/2018/09/24/jasonͲmillerͲtheͲprideͲofͲ
9/24/2018 Blog   MockPaperScissors                                                                                                                                                  Tengrain            neutral     5,019       0      $9.44                                                  48
                                           Scissors                                                        cnnͲleavesͲcnn/?shared=email&msg=fail
                                           WhyDoesCNNHaveSuchaHardTimeFinding(and                http://GossipBucket/theͲwrap/1378215/whyͲdoesͲcnnͲhaveͲsuchͲaͲhardͲ
9/24/2018 News   GossipBucket                                                                                                                                                        JonLevine          neutral     5,030       1      $9.46                                                  45
                                           Keeping)ProͲTrumpCommentators?                                timeͲfindingͲandͲkeepingͲproͲtrumpͲcommentators/
                                                                                                           https://wowway.net/news/read/article/the_philadelphia_inqͲ
                                           AsBrettKavanaughdealswithsecondaccuser,Michael
9/24/2018 News   WOW                                                                                       as_brett_kavanaugh_deals_with_second_accuser_michaͲ                        ͲͲ                  neutral     117,004         3    $219.97                                                  44
                                           Avenatticlaimsathirdvictimisreadytocomeforward
                                                                                                           tca/category/news
                                             MembrodecampanhadeTrumpabandonaCNNapяшs               https://www.portaldeangola.com/2018/09/24/membroͲdeͲcampanhaͲdeͲ
9/24/2018 News   PortaldeAngola|AngolaPo                                                                                                                                         PorNS              negative    21,566        1     $40.54                                                 43
                                             acusaяßяμes                                                   trumpͲabandonaͲcnnͲaposͲacusacoes/
                                                                                                                                                                                                                                                                                                               150




                                             CNNNeedsProͲTrumpVoices,butHasaHardTimeKeeping      https://MyGVTC/news/read/category/news/article/varietyͲ                   UpdateSecurity
9/24/2018 News   MyGVTC                                                                                                                                                                                  negative    6,731       0     $12.65                                                  42
                                             ThemonTVͲnewsͲGVTC                                      cnn_needs_protrump_voices_but_has_a_hard_time_keepͲrpenskemc               Questions
                                             RodRosensteintoMeetTrumpThursday,StatusasDeputy      https://www.onenewspage.com.au/n/US/1zj9tm2lfh/RodͲRosensteinͲtoͲ
9/24/2018 News   OneNewsPage[Aus]                                                                                                                                                  ͲͲ                  negative    1,523       0      $2.86                                                  42
                                             AttorneyGeneralUpintheAir                                MeetͲTrumpͲThursdayͲStatusͲas.htm
                                             CNNNeedsProͲTrumpVoices,butHasaHardTimeKeeping      https://www.longroom.com/discussion/1186669/cnnͲneedsͲproͲtrumpͲ
9/24/2018 News   LongRoom                                                                                                                                                            |BrianSteinberg   neutral     84,734        0    $159.30                                                  42
                                             ThemonTV                                                    voicesͲbutͲhasͲaͲhardͲtimeͲkeepingͲthemͲonͲtv
                                                                                                           https://newsblues.com/2018/09/24/talkingͲheadͲexitsͲcnnͲtoͲclearͲmyͲ
9/24/2018 News   NewsBlues                TALKINGHEADEXITSCNNTO‚ÄúCLEARMYNAME‚Äù                                                                                              ͲͲ                  neutral     3,752       0      $7.05                                                  42
                                                                                                           name/
                                                                                                           http://www.galamedianews.com/bandungͲraya/200789/majalayaͲmulaiͲ
9/24/2018 News   GalaMedia&News         MajalayaMulaiGelarProgramKotaku                                                                                                        ͲͲ                  neutral     21,469        2     $40.36                                                  41
                                                                                                           gelarͲprogramͲkotaku.html
                                           Exportavozdelacampaя±adeTrumpesseя±aladoporun         http://epmundo.com/2018/exportavozͲdeͲlaͲcampanaͲdeͲtrumpͲesͲ
9/24/2018 News   EpMundo                                                                                                                                                             ͲͲ                  negative    92,425        0    $173.76                                                  39
                                           espantosocrimen                                                senaladoͲporͲunͲespantosoͲcrimen/
                                           CNNcommentatorstepsdown,deniesslippingabortionpill      http://prensariotiretail.com/2018/09/24/cnnͲcommentatorͲstepsͲdownͲ
9/24/2018 News   PrensarioRetail                                                                                                                                                     ͲͲ                  negative    224      0      $0.42                                                  35
                                           tostripper                                                     deniesͲslippingͲabortionͲpillͲto.html
                                           ExͲTrumpstafferaccusedofslippingabortionpillinto        https://allsorce.com/exͲtrumpͲstafferͲaccusedͲofͲslippingͲabortionͲpillͲ
9/24/2018 News   AllSorce                                                                                                                                                            allsorce            negative    586      1      $1.10                                                 34
                                           girlfriend‚'ssmoothie                                          intoͲgirlfriendsͲsmoothie/
                                                                                                           https://bluedelaware.com/2018/09/24/theͲopenͲthreadͲforͲseptemberͲ
9/24/2018 News   BlueDelaware             TheOpenThreadforSeptember24,2018                                                                                                     DelawareDem        negative    2,533       0      $4.76                                                  33
                                                                                                           24Ͳ2018/
                                           ProͲTrumpcommentatorJasonMillerleavesCNNamid             https://cnncommentary.com/2018/09/23/proͲtrumpͲcommentatorͲjasonͲ
9/24/2018 Blog   CNNCommentary                                                                                                                                                       Allan               negative    4,958      15      $9.32                                                 32
                                           abortionpillallegation                                        millerͲleavesͲcnnͲamidͲabortionͲpillͲallegation/
                                           OldͲseniorTrumpassistantJasonMillerdenies"skinny         https://www.archynety.com/news/oldͲseniorͲtrumpͲassistantͲjasonͲ
9/24/2018 News   ArchyNewsNety                                                                                                                                                      drbyos              neutral     10,324        0     $19.41                                                  29
                                           abortionpillinstrippersmoothiehegotpregnant"             millerͲdeniesͲskinnyͲabortionͲpillͲinͲstripperͲsmoothieͲheͲgotͲpregnant/
                                                                                                           https://coreysviews.wordpress.com/2018/09/24/jasonͲmillerͲallegedlyͲ
9/24/2018 Blog   JustTheMessenger        JasonMillerAllegedlyDrugsWomanWithAbortionPill                                                                                  CoreyMondello          negative    69     0      $0.13                                                 28
                                                                                                           drugsͲwomanͲwithͲabortionͲpill/
                                           ExͲTrumpstafferquitsCNNjobafterhe‚'saccusedof           https://konniemoments.com/2018/09/23/exͲtrumpͲstafferquitsͲcnnͲjobͲ
9/24/2018 Blog   KonnieͲMoments                                                                                                                                                   konniemoments           negative    5,732       2     $10.78                                                 28
                                           slippingabortionpillintogirlfriend‚'ssmoothie              afterͲhesͲaccusedͲofͲslippingͲabortionͲpillͲintoͲgirlfriendsͲsmoothie/
                                           ExͲTrumpstafferaccusedofslippingabortionpillinto        https://lovelyti.com/2018/09/23/exͲtrumpͲstafferͲaccusedͲofͲslippingͲ
9/24/2018 Blog   Lovelyti                                                                                                                                                         kevindukes             negative    8,945       0     $16.82                                                  28
                                           girlfriend‚'ssmoothie                                          abortionͲpillͲintoͲgirlfriendsͲsmoothie/
                                                                                                                                                                                                                                                                         Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 132 of




                                                                                                                                                                                                                                                       STRIPE 0136
                                                                                                                   http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed TheBulletin'sFrontrunner JasonMillerQuitsCNNFollowingAbortionPillAllegation                                                                              ͲͲ                         negative    2,361     N/A     $4.44                                                 27
                                                                                                                   BCͲVY31ͲJBSJͲ92HXͲ00000Ͳ00
                                                                                                                   https://lennyesq.wordpress.com/2018/09/24/lͲaͲcountyͲprosecutorsͲ
                                                      L.A.CountyprosecutorsinvestigatingLongBeachpoliceuse
9/24/2018 Blog            lennyesq                                                                                 investigatingͲlongͲbeachͲpoliceͲuseͲofͲcontroversialͲappͲlosͲangelesͲ Lennyesq                   neutral     58     0     $0.11                                                 27
                                                      ofcontroversialapp‚ÄìLosAngelesTimes‚Äìlennyesq
                                                                                                                   times/?shared=email&msg=fail
                                                      Review:iPhoneXS‚Äîamazingscreen,fantasticpictures,      https://lennyesq.wordpress.com/2018/09/24/reviewͲiphoneͲxsͲamazingͲ
9/24/2018 Blog            lennyesq                                                                                                                                                         Lennyesq                 neutral     58     0     $0.11                                                 27
                                                      andmore‚ÄìiPhoneJ.D.‚Äìlennyesq                           screenͲfantasticͲpicturesͲandͲmoreͲiphoneͲjͲd/?shared=email&msg=fail
                                                      Here‚'swhereTropicalStormKirkisSundayandwhereit‚'s    http://hilltopmonitor.com/2018/09/hereͲsͲwhereͲtropicalͲstormͲkirkͲisͲ
9/24/2018 News            TheHilltopMonitor                                                                                                                                                  ͲͲ                   negative    6,426       0    $12.08                                                 26
                                                      going                                                           sundayͲandͲwhereͲitͲs/
                                                      ExͲTrumpaideJasonMilleraccusedofslippingabortionpill
9/24/2018 News            AlshNews                                                                                   http://alshnews.com/hnews/105135.html                                    ͲͲ                   neutral     1,262       0     $2.37                                                 24
                                                      intowoman'ssmoothie
                                                      JasonMillerproͲTrumpcontributordepartsamidlegal  http://www.world24monitor.com/2018/09/jasonͲmillerͲproͲtrumpͲ
9/24/2018 News            World24Monitor                                                                                                                                                     oliviaAcker         negative    60     0     $0.11                                                 24
                                                      accusations                                             contributorͲdepartsͲamidͲlegalͲaccusations/
                                                                                                              https://ardina.news/article/2018_09_24_920061773_exͲassessorͲdeͲ
                                                      ExassessordeimprensadeTrumpacusadodeprovocar
9/24/2018 News            Ardina                                                                              imprensaͲdeͲtrumpͲacusadoͲdeͲprovocarͲabortoͲaͲumaͲmulherͲqueͲ                   ͲͲ                   negative    5,485       0    $10.31                                                 23
                                                      abortoaumamulherquealegadamenteengravidou
                                                                                                              alegadamenteͲengravidou
                                                      MichaelBloomberg,JasonMiller,RuPaul,JwanYosef,   https://bulgebull.wordpress.com/2018/09/24/michaelͲbloombergͲjasonͲ
9/24/2018 Blog            Bulgebull.com               Pandora,MatthewMorrocco,PaulGosar,Mylя®neFarmer, millerͲrupaulͲjwanͲyosefͲpandoraͲmatthewͲmorroccoͲpaulͲgosarͲmyleneͲ             admin                neutral     667      0     $1.25                                                19
                                                      Liverpool:HOTLINKS                                    farmerͲliverpoolͲhotͲlinks/
                                                      MichaelBloomberg,JasonMiller,RuPaul,JwanYosef,   https://bulgebull.wordpress.com/2018/09/24/michaelͲbloombergͲjasonͲ
9/24/2018 Blog            Bulgebull.com               Pandora,MatthewMorrocco,PaulGosar,Mylя®neFarmer, millerͲrupaulͲjwanͲyosefͲpandoraͲmatthewͲmorroccoͲpaulͲgosarͲmyleneͲ             Admin                neutral     667      0     $1.25                                                 19
                                                      Liverpool:HOTLINKS‚ÄìBulgebull.com                  farmerͲliverpoolͲhotͲlinks/
                                                      CNNNeedsProͲTrumpVoices,ButHasaHardTimeKeeping http://entertainmentmedianews.net/2018/09/24/cnnͲneedsͲproͲtrumpͲ               Entertainment,Tech
9/24/2018 Blog            EntertainmentTech&Medi                                                                                                                                                                 neutral     264      0     $0.50                                                 17
                                                      ThemOnTV‚ÄìVariety                                   voicesͲbutͲhasͲaͲhardͲtimeͲkeepingͲthemͲonͲtvͲvariety/                          andMediaNews
                                                      CNNNeedsProͲTrumpVoices,ButHasaHardTimeKeeping http://celbestnews.com/tvͲmovies/cnnͲneedsͲproͲtrumpͲvoicesͲbutͲhasͲ
9/24/2018 News            CelebrityBestNews                                                                                                                                                  admin                neutral     1,126       0     $2.12                                                 14
                                                      ThemOnTV‚ÄìCelebrityBestNews                       aͲhardͲtimeͲkeepingͲthemͲonͲtv/
9/24/2018 Blog         NewsTime24                   HoldͲyourͲbreathSaturday                                https://www.ntmag24.com/2018/09/holdͲyourͲbreathͲsaturday.html                  ͲͲ                   neutral     104      0     $0.20                                                 10
                                                      Portavozdelacampaя±adeTrumpacusadodeponer       http://www.alianzainformativa.net/2018/09/portavozͲdeͲlaͲcampanaͲdeͲ
9/24/2018 News         AlianzaInformativa                                                                                                                                                     AlianzaInformativa negative     500      0     $0.94                                                            6
                                                      pятldoraaborƟvaenbebidadesunovia                   trumpͲacusado.html
                                                                                                               https://partner.criticalmention.com/bits/wordplay/#/uuid=bdcd37f8Ͳ
                                                                                                                                                                                                                                                                                                                       150




                                                                                                               695eͲ45d1Ͳbd3bͲ
9/24/2018 Broadcast    KFBKͲAM                     TheKFBKMorningNews                                                                                                                       KFBKAM               neutral                             N/A      N/A       N/A
                                                                                                               294deb26630d&channelId=6825&minTime=20180924120000&maxTime=
                                                                                                               20180924160000&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                               https://partner.criticalmention.com/bits/wordplay/#/uuid=3660723eͲ
                                                                                                               01b8Ͳ4f0fͲbde4Ͳ
9/24/2018 Broadcast    WTKS                        Anendwho's...                                                                                                                             WTKS                 neutral                             N/A      N/A       N/A
                                                                                                               34c6bca06c6a&channelId=6899&minTime=20180924123100&maxTime=
                                                                                                               20180924130100&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                   MEinvestigatesrestaurantforusingmarijuanaonlobsters http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed StillmanAdvance:StillmanC                                                                                                                                            StevenClarke        neutral                             N/A      N/A       N/A
                                                   beforecookingthem                                         B9ͲR881ͲDY7PͲT30BͲ00000Ͳ00
                                                   AmericanAirlinesAnnouncesNonstopPhiladelphia(PHL)to http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/24/2018 NewsLicensed StillmanAdvance:StillmanC                                                                                                                                            JeanGarcia          neutral                             N/A      N/A       N/A
                                                   OrlandoMelbourne                                           BCͲP8M1ͲDY7PͲT4XHͲ00000Ͳ00
                                                                                                                      https://partner.criticalmention.com/bits/wordplay/#/uuid=99b0d250Ͳ
                                                                                                                      2d3dͲ402aͲ8c1cͲ
9/24/2018 Broadcast       WHAMͲAM                     Documentsjason...                                                                                                                 WHAMͲAM                    neutral                             N/A      N/A       N/A
                                                                                                                      d2e7c2ee591a&channelId=90412&minTime=20180924111100&maxTime
                                                                                                                      =20180924114100&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                      https://partner.criticalmention.com/bits/wordplay/#/uuid=147a7372Ͳ
                                                                                                                      2d99Ͳ44ddͲ8ed5Ͳ
9/24/2018 Broadcast       WDBO                        FromClarkHoward....                                                                                                             WDBO                       neutral                             N/A      N/A       N/A
                                                                                                                      d8beae1bf97c&channelId=6897&minTime=20180924095800&maxTime=
                                                                                                                      20180924102800&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                      https://partner.criticalmention.com/bits/wordplay/#/uuid=df6e686aͲ
                                                                                                                      dae6Ͳ416fͲa950Ͳ
9/24/2018 Broadcast       KSTE                        Millerwasaccuse...                                                                                                               KSTE                       neutral                             N/A      N/A       N/A
                                                                                                                      a7c26ef5412c&channelId=6885&minTime=20180924085300&maxTime=2
                                                                                                                      0180924092300&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                      https://partner.criticalmention.com/bits/wordplay/#/uuid=63175d42Ͳ
                                                                                                                      fb07Ͳ4981Ͳ96b1Ͳ
9/24/2018 Broadcast       KTSMͲAM                     Puttingthepill...                                                                                                                KTSMͲAM                    neutral                             N/A      N/A       N/A
                                                                                                                      5c5e4c887edb&channelId=90508&minTime=20180924084800&maxTime
                                                                                                                      =20180924091800&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 133 of




                                                                                                                                                                                                                                                                 STRIPE 0137
                                                                                                             https://partner.criticalmention.com/bits/wordplay/#/uuid=f84e4a1aͲ
                                                                                                             7748Ͳ4757Ͳa8a8Ͳ
9/24/2018 Broadcast      WKRC                      Committeechuck...                                                                                                           WKRC                     neutral                           N/A      N/A          N/A
                                                                                                             e7550f517666&channelId=6902&minTime=20180924084700&maxTime=
                                                                                                             20180924091700&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                             https://partner.criticalmention.com/bits/wordplay/#/uuid=3ca700c4Ͳ
                                                                                                             c006Ͳ4a36Ͳa016Ͳ
9/24/2018 Broadcast      WKRC                      Accordingtocourt...                                                                                                        WKRC                     neutral                           N/A      N/A          N/A
                                                                                                             08066c6734d8&channelId=6902&minTime=20180924025100&maxTime=
                                                                                                             20180924032100&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                             https://partner.criticalmention.com/bits/wordplay/#/uuid=1c39a3b4Ͳ
                                                                                                             0bf3Ͳ4408Ͳa4a5Ͳ
9/24/2018 Broadcast      KTSMͲAM                   Targetofthegun...                                                                                                         KTSMͲAM                  neutral                           N/A      N/A          N/A
                                                                                                             1078b1535013&channelId=90508&minTime=20180924025100&maxTime
                                                                                                             =20180924032100&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                https://partner.criticalmention.com/bits/wordplay/#/uuid=c1eea149Ͳ
                                                                                                                5b65Ͳ44ffͲbd5dͲ
9/24/2018 Broadcast      WGST                      Pilltohis...                                                                                                                       WGST             neutral                           N/A      N/A          N/A
                                                                                                                c3203f8e67ff&channelId=6878&minTime=20180924013000&maxTime=2
                                                                                                                0180924020000&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                https://partner.criticalmention.com/bits/wordplay/#/uuid=692f4525Ͳ
                                                                                                                1397Ͳ4bdfͲ9820Ͳ
9/24/2018 Broadcast      WKRC                      Slippingin...                                                                                                                       WKRC             neutral                           N/A      N/A          N/A
                                                                                                                1f2913c1885c&channelId=6902&minTime=20180924002100&maxTime=2
                                                                                                                0180924005100&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                https://partner.criticalmention.com/bits/wordplay/#/uuid=1587b229Ͳ
                                                                                                                9a73Ͳ412eͲ9d65Ͳ
9/24/2018 Broadcast      KSTE                      Campaignspokesman...                                                                                                                KSTE             neutral                           N/A      N/A          N/A
                                                                                                                563a133d3387&channelId=6885&minTime=20180924001700&maxTime=
                                                                                                                20180924004700&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                   FormerTrumpadviseraccusedofslippingabortionpillinto http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/25/2018 NewsLicensed TheIndependent                                                                                                                                                  MAYAOPPENHEIM   negative    22,319,195        N/A   $41,960.09                                                 93
                                                   woman'ssmoothie                                             BHͲ2K31ͲF072Ͳ40HDͲ00000Ͳ00
                                                                                                                http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/25/2018 NewsLicensed TheTorontoStar            Nominationmessallaboutcontrollingwomen'sbodies                                                                                 JudithTimson    neutral     2,993,936       N/A    $5,628.60                                                 91
                                                                                                                BJͲ2V81ͲDY91ͲK2N0Ͳ00000Ͳ00
9/25/2018 Blog           Dictionary.com            WhatItReallyMeansToCallAWomanHysterical              https://www.dictionary.com/e/hysterical/                                KoryStamper     neutral     13,261,071        301   $24,930.81                                                 91
                                                                                                                https://www.thewrap.com/trumpͲslamsͲkavanaughͲaccuserͲsheͲwasͲ
9/25/2018 News           TheWrap                  TrumpSlamsKavanaughAccuser:'SheWasDrunk'                                                                                       JonLevine       neutral     3,238,010         7    $6,087.46                                                 86
                                                                                                                drunk/
                                                                                                                                                                                                                                                                                                             150




                                                                                                                http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/25/2018 BlogLicensed   TheWrapNewsInc.        TrumpSlamsKavanaughAccuser:'SheWasDrunk'(Video)                                                                               JonLevine       neutral     3,238,010       N/A    $6,087.46                                                 86
                                                                                                                BRͲ64B1ͲJCMNͲY2NNͲ00000Ͳ00
                                                   ThisRosensteinͲKavanaughOverdriveConcertSucks.IWant
9/25/2018 News           DemocraticUnderground                                                               https://www.democraticunderground.com/100211176648                        ͲͲ               negative    233,075       5     $438.18                                                  75
                                                   toGoHome(Ferret/ShowerCap)ͲDemocraticUnderground
                                                                                                             https://www.nwitimes.com/sports/highͲschool/mondayͲsͲprepͲ
9/25/2018 News           NorthwestIndianaTimes   Monday'sPrepSums                                                                                                                   TimesStaff      neutral     287,980       0     $541.40                                                  74
                                                                                                             sums/article_295c12c7Ͳfc3fͲ5c38Ͳabf7Ͳa685945eb8fd.html
                                                   Atitsheart,theKavanaughmessisaboutcontrolling    http://www.thespec.com/opinionͲstory/8924990ͲatͲitsͲheartͲtheͲ
9/25/2018 News           TheSpec.com                                                                                                                                                    JudithTimson    neutral     378,729       2     $712.01                                                 73
                                                   women'sbodies                                            kavanaughͲmessͲisͲaboutͲcontrollingͲwomenͲsͲbodies/
                                                   FormerTrumpAideJasonMillerLeavesCNNAmidClaims    https://atlantablackstar.com/2018/09/25/formerͲtrumpͲaideͲjasonͲmillerͲ
9/25/2018 Blog           AtlantaBlackstar                                                                                                                                           TanasiaKenney      negative    337,110     978     $633.77                                                  71
                                                   HeDruggedExͲGirlfriendwithAbortionPill               leavesͲcnnͲamidͲclaimsͲheͲdruggedͲexͲgirlfriendͲwithͲabortionͲpill/
                                                   REPORT:ExͲTrumpAideSpikedWoman'sDrinkWith          https://EBLNews/video/reportͲexͲtrumpͲaideͲspikedͲwomansͲdrinkͲ
9/25/2018 News           EBLNews                                                                                                                                                       ͲͲ               neutral     18,301      0      $34.41                                                  54
                                                   AbortionPill                                             abortionͲpillͲ510783
                                                   PenariTelanjangHamil,PembantuTrumpTuangkanPil      http://news.rakyatku.com/read/120625/2018/09/25/penariͲtelanjangͲ
9/25/2018 Blog           RakyatkuNews                                                                                                                                                  ͲͲ               neutral     39,839      0      $74.90                                                  43
                                                   AborsidiMinumannya                                      hamilͲpembantuͲtrumpͲtuangkanͲpilͲaborsiͲdiͲminumannya
9/25/2018 News           SayͲMove                  Loadingsitepleasewait...                               http://sayͲmove.org/comeplay.php?comeid=1888377                            ͲͲ               neutral     372,641       0     $700.57                                                  43
                                                   REPORT:ExͲTrumpAideSpikedWoman'sDrinkWith          https://www.xaniatube.com/reportͲexͲtrumpͲaideͲspikedͲwomansͲdrinkͲ
9/25/2018 News           XaniaTube                                                                                                                                                     ͲͲ               neutral     2,355     0        $4.43                                                 29
                                                   AbortionPill                                             withͲabortionͲpill_e0dd300c7.html
                                                                                                             https://www.cogdis.me/2018/09/jasonͲmillerͲembodiesͲrepublicanͲ
9/25/2018 Blog           CognitiveDissidence      JasonMillerEmbodiesRepublicanValues                                                                                              JeffSimpson     neutral     1,000
                                                                                                                                                                                                                                                     3        $1.88                                                27
                                                                                                             values.html
                                                   ExͲTrumpaideJasonMilleraccusedofslippingabortionpill
9/25/2018 News           ShamelNews.net                                                                          http://www.shamelnews.net/hnews/105135.html                        ÿ¥ÿ®Ÿàÿ©ÿ®ÿ±ÿш      neutral     2,067     0        $3.89                                                 18
                                                   intowoman'ssmoothie
                                                                                                                 https://partner.criticalmention.com/bits/wordplay/#/uuid=a8a284e4Ͳ
                                                                                                                 c4a9Ͳ4ab1Ͳab1dͲ
9/25/2018 Broadcast      WLW                       BillCunningham                                                                                                                  WLWAM                neutral                           N/A      N/A          N/A
                                                                                                                 6cd487070b05&channelId=6826&minTime=20180925160600&maxTime=
                                                                                                                 20180925190600&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                                                                                                                                                                       Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 134 of




                                                                                                                                                                                                                                                    STRIPE 0138
                                                                                                              https://partner.criticalmention.com/bits/wordplay/#/uuid=936c9bf3Ͳ
                                                                                                              43c8Ͳ43e3Ͳ8833Ͳ
9/25/2018 Broadcast      KCMO                      Doneherenowhe's...                                                                                                         KCMO                        neutral                            N/A      N/A           N/A
                                                                                                              be694fa96cb4&channelId=6862&minTime=20180925114600&maxTime=
                                                                                                              20180925121600&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                              https://partner.criticalmention.com/bits/wordplay/#/uuid=5faefd92Ͳ
                                                                                                              4920Ͳ4d6fͲaaf6Ͳ
9/25/2018 Broadcast      WCPT                      Rolesofgoateesor...                                                                                                        WCPT                        neutral                            N/A      N/A           N/A
                                                                                                              e75da9c37902&channelId=6864&minTime=20180925053000&maxTime=
                                                                                                              20180925060000&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                              https://partner.criticalmention.com/bits/wordplay/#/uuid=d566f931Ͳ
                                                                                                              8ceeͲ4c14Ͳ9b06Ͳ
9/25/2018 Broadcast      WRRDͲAM                   Knowguydoeshe...                                                                                                           WRRDͲAM                     neutral                            N/A      N/A           N/A
                                                                                                              bd5489d9ec22&channelId=90557&minTime=20180925052800&maxTime
                                                                                                              =20180925055800&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                   ATrumpCampaignStafferAllegedlySlippedHisMistressAn
9/26/2018 News           Betches                                                                                https://betches.com/jasonͲmillerͲabortionͲpill/                           BetchJongUn      neutral     204,081         0     $383.67                                                 50
                                                   AbortionPill
                                                   FormerDonaldTrumpStafferJasonMillerAccusedOf         https://www.thespreadit.com/jasonͲmillerͲdonaldͲtrumpͲabortionͲpillͲ
9/26/2018 News           TheSpreadit                                                                                                                                                      AaronM.           negative    941     10        $1.77                                                 43
                                                   SlippingAbortionPillIntoPregnantGirlfriend‚'sSmoothie  girlfriendͲ92647/
                                                                                                                http://www.psiopradio.com/2018/09/psiopͲradioͲnewsͲlinksͲasͲofͲ
9/26/2018 Blog           PsiOpRadio               PsiOpͲRadioNewsLinksasofSeptember26th,2018                                                                                      admin              negative    461      3        $0.87                                                31
                                                                                                                septemberͲ26thͲ2018/
                                                   JasonMiller:5ThingsAboutExͲTrumpStafferAccusedOf
9/26/2018 News           Serendeputy               PuttingAbortionPillInGirlfriend‚'sDrinknews|         https://Serendeputy/d/cef7669207/related                                  Link               negative    3,874       0        $7.28                                                 29
                                                   Serendeputy:NewsfeedEnginefortheopenweb
                                                                                                                https://partner.criticalmention.com/bits/wordplay/#/uuid=ef2a49c8Ͳ
                                                                                                                160cͲ48adͲ8068Ͳ
9/26/2018 Broadcast      WLW                       MarkAmazon                                                                                                                            WLWAM              neutral                            N/A      N/A           N/A
                                                                                                                eabe3daa4881&channelId=6826&minTime=20180926010600&maxTime=
                                                                                                                20180926040600&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                   FormerTrumpStafferJasonMillerAccusedofSlipping       https://www.snopes.com/news/2018/09/26/formerͲtrumpͲstafferͲjasonͲ
9/27/2018 Blog           Snopes                                                                                                                                                           BethaniaPalma     neutral     6,852,628         552   $12,882.94                                                 91
                                                   Mistressan‚'AbortionPill‚'                                millerͲaccusedͲslippingͲmistressͲabortionͲpill/
                                                   DidMarriedTrumperJasonMillerPoisonLoverWith                                                                                    @kims_authorͲ
9/27/2018 News           Serendeputy               AbortionPillSmoothie?news|Serendeputy:Newsfeed        https://Serendeputy/d/9889b480ba/related                                  WorldͲChangingͲ    neutral     3,874       0        $7.28                                                 29
                                                   Enginefortheopenweb                                                                                                                Awesome
                                                   AmericanBarAssociationSaysFBIShouldInvestigateBefore https://www.snopes.com/news/2018/09/28/americanͲbarͲassociationͲ
9/28/2018 Blog           Snopes                                                                                                                                                           DavidMikkelson    neutral     6,852,628        3039   $12,882.94                                                 91
                                                                                                                                                                                                                                                                                                                   150




                                                   KavanaughVote                                               saysͲfbiͲinvestigateͲkavanaughͲvote/
                                                                                                                http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
9/28/2018 BlogLicensed   TheWrapNewsInc.        TedTurnerRevealsHeHasLewyBodyDementia(Video)                                                                                   TonyMaglio        negative    3,238,010        N/A     $6,087.46                                                 86
                                                                                                                C7ͲW3J1ͲF03RͲN2PWͲ00000Ͳ00
                                                                                                                https://partner.criticalmention.com/bits/wordplay/#/uuid=71f799fcͲd7f5Ͳ
                                                                                                                4861Ͳac1cͲ
9/28/2018 Broadcast      WFTL                      Dowhatevermaybe...                                                                                                                   WFTL               neutral                            N/A      N/A           N/A
                                                                                                                5d5c05c6a207&channelId=6941&minTime=20180928211300&maxTime=
                                                                                                                20180928214300&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                https://partner.criticalmention.com/bits/wordplay/#/uuid=a9e226faͲ6ff5Ͳ
                                                                                                                41b3Ͳ819cͲ
9/28/2018 Broadcast      CLTV                      WGNRadio:TheRoeConnShow                                                                                                           CLTV               neutral     3,524    N/A      $471.00
                                                                                                                0a59c1bdbe0b&channelId=1456&minTime=20180928200000&maxTime=
                                                                                                                20180928210000&token=59c5c714Ͳ598aͲ47a7Ͳ9566Ͳ77015ada788f
                                                                                                                                                                                          Alexander
                                                                                                                                                                                          International
9/30/2018 Blog           Interlax.net              LATESTWorldNews,Sep30,2018                            https://www.interalex.net/2018/09/latestͲworldͲnewsͲsepͲ30Ͳ2018.html                           neutral     415      0        $0.78                                                37
                                                                                                                                                                                          (noreply@blogger.c
                                                                                                                                                                                          om)
                                                                                                              https://www.snopes.com/news/2018/10/01/washingtonͲtimesͲretractsͲ
10/1/2018 Blog           Snopes                    WashingtonTimesRetractsStatementsonSethRichMurder                                                                               DavidMikkelson    negative    7,114,426         201   $13,375.12                                                 91
                                                                                                              statementsͲsethͲrichͲmurder/
                                                                                                              http://www.92technews.tk/2018/10/jasonͲmillerͲformerͲtrumpͲaideͲ
10/1/2018 News           92TechNews              92technews.tk                                                                                                                          ͲͲ                 neutral     500      0        $0.94                                                            7
                                                                                                              sues.html
                                                                                                              http://kancrum.com/post/178667522864/jasonͲmillerͲisͲtheͲtypeͲofͲ
10/2/2018 News           kancrum.com               22,957notes                                                                                                                           ͲͲ                 neutral     3,556       0        $6.69                                                82
                                                                                                              conservativeͲwho
                                                 TrumpAdministrationtoDenyVisastoSameͲSexPartners     https://www.snopes.com/news/2018/10/03/trumpͲadministrationͲdenyͲ
10/3/2018 Blog           Snopes                                                                                                                                                           AlexKasprak       neutral     7,114,426           0   $13,375.12                                                 91
                                                 ofDiplomats,U.N.Officials                                 visasͲsexͲpartnersͲdiplomatsͲuͲnͲofficials/
                                                 DidanNFLTeam'Redesign'theU.S.FlagforaPreͲGame     https://www.snopes.com/news/2018/10/02/packersͲpregameͲflagͲ
10/3/2018 Blog           Snopes                                                                                                                                                           ArturoGarcia      neutral     7,114,426         338   $13,375.12                                                 91
                                                 Display?                                                     display/
                                                 Ford,Kavanaugh,andWomen‚'sAnger|Watershed             https://snowhydro1.wordpress.com/2018/10/03/fordͲkavanaughͲandͲ
10/3/2018 Blog           WatershedMoments:Thoug                                                                                                                                         SarahBoon         negative    423      8        $0.80                                                31
                                                 Moments:ThoughtsfromtheHydrosphere                       womensͲanger/
                                                                                                              https://www.theatlantic.com/entertainment/archive/2018/10/feministͲ
10/4/2018 News           AtlanticMediaCompany    TheRemarkableRiseoftheFeministDystopia                                                                                           SophieGilbert     neutral     13,386,580         2671   $25,166.77                                                 93
                                                                                                              speculativeͲfictionͲ2018/571822/
                                                                                                                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 135 of




                                                                                                                                                                                                                                                         STRIPE 0139
                                                                                                                  https://kopitiambot.com/2018/10/05/theͲremarkableͲriseͲofͲtheͲ
 10/4/2018 Blog          KopitiamBot             TheRemarkableRiseoftheFeministDystopia                                                                                            kopitiambot.com    neutral     48,454        0      $91.09                                                  38
                                                                                                                  feministͲdystopia/
                                                  TheFeministDystopiaRises:'TheEnergy,''PinkClocks,'      https://epeak.info/2018/10/05/theͲfeministͲdystopiaͲrisesͲtheͲenergyͲ
 10/5/2018 News          epeak.info                                                                                                                                                       Root               neutral     2,960       0        $5.56                                                 48
                                                  'Vox,'&Extra‚ãÜEpeak.Independentnewsandblogs           pinkͲclocksͲvoxͲextra/
                                                  WillManyAmazonWorkersNotReceiveMinimumWage              https://www.snopes.com/news/2018/10/05/amazonͲminimumͲwageͲ
 10/6/2018 Blog          Snopes                                                                                                                                                           BethaniaPalma     neutral     7,114,426         235   $13,375.12                                                 91
                                                  Increases?                                                      increase/
                                                  TheFeministDystopiaRises:'ThePower,''RedClocks,''Vox,' https://www.theatlantic.com/entertainment/archive/2018/10/feministͲ
 10/7/2018 News          AtlanticMediaCompany                                                                                                                                           sports.yahoo.com   neutral     13,386,580
                                                                                                                                                                                                                                                        2977   $25,166.77                                                 93
                                                  &MoreͲTheAtlantic                                           speculativeͲfictionͲ2018/571822/?utm_source=twb
                                                  IsLaCroixSparklingWaterFullofDangerousSynthetic         https://www.snopes.com/news/2018/10/08/lacroixͲsparklingͲwaterͲfullͲ
 10/9/2018 Blog          Snopes                                                                                                                                                           AlexKasprak       neutral     7,114,426        1443   $13,375.12                                                 91
                                                  Chemicals?                                                      dangerousͲsyntheticͲchemicals/
                                                  PunditWars:ARightWaytoTalktotheRight?(MONEYAND http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/10/2018 NewsLicensed TheHollywoodReporter                                                                                                                                            Barr,Jeremy       neutral     8,712,221        N/A    $16,378.98                                                 92
                                                  POLITICS)                                                       M7ͲG061ͲJCBJͲK0VMͲ00000Ͳ00
                                                  IsBovineTuberculosisPresentinMichigan‚'sDeer             https://www.snopes.com/news/2018/10/10/bovineͲtuberculosisͲ
10/10/2018 Blog          Snopes                                                                                                                                                           AlexKasprak       neutral     7,114,426         370   $13,375.12                                                 91
                                                  Population?                                                     michiganͲdeer/
                                                  PunditWars:HowCNNandMSNBC'sConservativeVoices https://www.hollywoodreporter.com/news/howͲcnnͲmsnbcsͲ
10/13/2018 News          TheHollywoodReporter                                                                                                                                           JeremyBarr        neutral     7,363,342        137    $13,843.08                                                 92
                                                  HandleTrumpDifferently                                        conservativeͲvoicesͲhandleͲtrumpͲdifferentlyͲ1150548
                                                  22yearsentenceforattemptedmurderafterspiking            https://rebrn.com/re/ͲyearͲsentenceͲforͲattemptedͲmurderͲafterͲspikingͲ
10/13/2018 Blog          Rebrn.com                                                                                                                                                        rebrn.com          negative    693,283         0    $1,303.37                                                 52
                                                  girlfriend‚'smilkshakewi...                                   girlfriendsͲmiͲ5677239/
                                                  EXCLUSIVE:FormerseniorTrumpaideJasonMillersues
                                                  Gizmodofor$100millionclaimingitteamedupwithhisex https://www.dailymail.co.uk/news/articleͲ6279267/FormerͲseniorͲTrumpͲ
10/15/2018 News          Dailymail.co.uk          who'hatchedaplot'toruinhisreputationwitharticle       aideͲJasonͲMillerͲsuesͲwebsiteͲteamedͲexͲfalseͲ                         ͲͲ                 negative    31,493,455            0   $59,207.70                                                 94
                                                  accusinghimofslippingabortionpilltoastripperhegot    article.html?ito=1490&ns_campaign=1490&ns_mchannel=rss
                                                  pregnant
                                                  FormerseniorTrumpaideJasonMillersueswebsitewho
10/15/2018 News          EINNews                                                                                 https://globalization.einnews.com/article/465187542/live                ͲͲ                 negative    155      0        $0.29                                                74
                                                  'teamedupwithhisexforfalsearticle'
                                                  EXCLUSIVE:FormerseniorTrumpaideJasonMillersues
                                                  Gizmodofor$100millionclaimingitteamedupwithhisex https://www.mailonsunday.co.uk/textbased/news/textͲ6279267/FormerͲ
10/15/2018 News          MailOnSunday           who'hatchedaplot'toruinhisreputationwitharticle       seniorͲTrumpͲaideͲJasonͲMillerͲsuesͲwebsiteͲteamedͲexͲfalseͲ            ͲͲ                 negative    58,021        0     $109.08                                                  71
                                                  accusinghimofslippingabortionpilltoastripperhegot    article.html
                                                  pregnant
                                                  FormerseniorTrumpaideJasonMillersueswebsitewho     https://en.mogaznews.com/WorldͲNews/1050793/FormerͲseniorͲTrumpͲ
10/15/2018 News          Moganews                                                                                                                                              ͲͲ                            negative    57,179        0     $107.50                                                  52
                                                  'teamedupwithhisex...                                  aideͲJasonͲMillerͲsuesͲwebsiteͲwhoͲteamedͲupͲwithͲhisͲexͲ.html
                                                                                                                                                                                                                                                                                                                   150




                                                  JasonMillerfiles$100MdefamationsuitagainstGizmodo   https://GossipBucket/pageͲsix/1389009/jasonͲmillerͲfilesͲ100mͲ
10/15/2018 News          GossipBucket                                                                                                                                                  RichardJohnson      neutral     2,298       0        $4.32                                                 45
                                                  MediaGroup                                                 defamationͲsuitͲagainstͲgizmodoͲmediaͲgroup/
                                                  JasonMillerfiles$100MdefamationsuitagainstGizmodo   https://newsini.com/news/jasonͲmillerͲfilesͲ100mͲdefamationͲsuitͲ
10/15/2018 News          NEWSiNi                                                                                                                                                        ͲͲ                   negative    6,845       1      $12.87                                                  32
                                                  MediaGroup                                                 againstͲgizmodoͲmediaͲgroup?uid=54419
                                                  ExͲCNNPunditJasonMillerFiles$100MLawsuitOver        https://www.hollywoodreporter.com/thrͲesq/jasonͲmillerͲsuesͲgizmodoͲ amPTbyAshley
10/16/2018 News          TheHollywoodReporter                                                                                                                                                       negative           8,225,265          33   $15,463.50                                                 92
                                                  AbortionPillStory                                         100mͲabortionͲpillͲstoryͲ1152544                                     Cullins
                                                                                                                                                                                   RichardJohnson;
                                                                                                             http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/16/2018 NewsLicensed NewYorkPost             Babydaddysuesoverstripperstory                                                                                              Themanwhoknows negative           15,333,033         N/A    $28,826.10                                                 92
                                                                                                             H2Ͳ8D51ͲJBK8Ͳ90P1Ͳ00000Ͳ00
                                                                                                                                                                                   NewYork
                                                  FormerCNNContributorJasonMillerSuesGizmodoOver     https://www.sfgate.com/entertainment/theͲwrap/article/FormerͲCNNͲ
10/16/2018 News          SFGate                                                                                                                                                    JonLevine         neutral            8,454,595           0   $15,894.64                                                 92
                                                  AbortionPillStory                                        ContributorͲJasonͲMillerͲSuesͲGizmodoͲ13310842.php
                                                  ExͲTrumpAideSuesGizmodofor$100MforAbortionPill    https://www.thedailybeast.com/exͲtrumpͲaideͲjasonͲmillerͲhiresͲhulkͲ
10/16/2018 News          TheDailyBeast                                                                                                                                           AsawinSuebsaeng neutral              9,825,717          84   $18,472.35                                                 91
                                                  Story                                                      hogansͲlawyersͲtoͲsueͲgizmodoͲoverͲabortionͲpillͲstory
                                                                                                             =HYPERLINK("http://app.trendkite.com/redir?s=9500000229270584",
                                                                                                             "https://www.thedailybeast.com/exͲtrumpͲaideͲjasonͲmillerͲhiresͲhulkͲ
                                                  ExͲTrumpAideJasonMillerHiresHulkHogan‚'sLawyersto hogansͲlawyersͲtoͲsueͲgizmodoͲoverͲabortionͲpillͲ
10/16/2018 News          TheDailyBeast                                                                                                                                           AsawinSuebsaeng neutral              9,825,717           0   $18,472.35                                                 91
                                                  SueGizmodoOverAbortionPillStory                       story?source=articles&via=rss&utm_source=feedburner&utm_medium=f
                                                                                                             eed&utm_campaign=Feed%3A+thedailybeast%2Farticles+%28The+Daily+
                                                                                                             Beast+Ͳ+Latest+Articles%29&utm_content=Google+Feedfetcher")
                                                  GawkerSuccessorHitWith$100MillionLawsuitFrom       https://dailycaller.com/2018/10/16/jasonͲmillerͲgizmodoͲlawsuitͲ
10/16/2018 News          DailyCaller                                                                                                                                              JoeSimonson       neutral            3,534,488
                                                                                                                                                                                                                                                          35    $6,644.84                                                 89
                                                  FormerTrumpAide                                          abortionͲstripper/
                                                  JasonMiller'sSplinterLawsuitIsFilledWithTrumpian   https://observer.com/2018/10/jasonͲmillerͲsplinterͲgizmodoͲlawsuitͲ
10/16/2018 Blog          observer.com                                                                                                                                              JohnBonazzo       negative           1,590,916           4    $2,990.92                                                 87
                                                  Rhetoric                                                   abortionͲpill/
                                                  WaPoCEO:‚'TheSaudiGovernmentCanNoLongerRemain https://talkingpointsmemo.com/livewire/wapoͲceoͲtheͲsaudiͲ
10/16/2018 News          TalkingPointsMemo                                                                                                                                       DavidTaintor      positive           1,335,638           4    $2,511.00                                                 87
                                                  Silent‚'‚ÄìTalkingPointsMemo                           governmentͲcanͲnoͲlongerͲremainͲsilent
                                                  ExͲTrumpaideJasonMillerfiles$100Msuitagainst       https://www.washingtonexaminer.com/news/exͲtrumpͲaideͲjasonͲmillerͲ
10/16/2018 News          WashingtonExaminer                                                                                                                                       CaitlinYilek      negative           4,145,953          31    $7,794.39                                                 87
                                                  Gizmodoforabortionpillstory                            filesͲ100mͲsuitͲagainstͲgizmodoͲforͲabortionͲpillͲstory
                                                  ExͲWHCommsDirectorJasonMillerSuesGizmodoOver       https://talkingpointsmemo.com/news/jasonͲmillerͲsuesͲgizmodoͲcustodyͲ
10/16/2018 News          TalkingPointsMemo                                                                                                                                       NicoleLafond      neutral            1,335,638
                                                                                                                                                                                                                                                          96    $2,511.00                                                 87
                                                  CustodyBattleStory‚ÄìTalkingPointsMemo               battleͲstory
                                                                                                                                                                                                                                                                             Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 136 of




                                                                                                                                                                                                                                                         STRIPE 0140
                                                     McConnellCallsForCuttingGovernmentProgramsToDeal     https://talkingpointsmemo.com/dc/mcconnellͲcallsͲforͲcuttingͲ
10/16/2018 News           TalkingPointsMemo                                                                                                                                           CameronJoseph      neutral     1,335,638      131340   $2,511.00                                                 87
                                                     With‚'Disturbing‚'Debt‚ÄìTalkingPointsMemo             governmentͲprogramsͲtoͲdealͲwithͲdisturbingͲdebt
                                                     UnderIndictmentAndUpForReͲelection,TwoGOP            https://talkingpointsmemo.com/dc/collinsͲhunterͲindictedͲcongressmenͲ
10/16/2018 News           TalkingPointsMemo                                                                                                                                           AllegraKirkland    negative    1,335,638         658   $2,511.00                                                 87
                                                     CongressmenGoFullTrump‚ÄìTalkingPointsMemo            negativeͲcampaignsͲtrump
                                                     TrumpWarnsHe‚'llCutAidToHondurasIfMigrantCaravan   https://talkingpointsmemo.com/livewire/trumpͲwarnsͲcutͲaidͲhondurasͲ
10/16/2018 News           TalkingPointsMemo                                                                                                                                           NicoleLafond       positive    1,335,638
                                                                                                                                                                                                                                                         13   $2,511.00                                                 87
                                                     NotStopped‚ÄìTalkingPointsMemo                          caravan
                                                     ThoughHeOnceBraggedAboutBusinessTiesToSaudis,
                                                                                                                  https://talkingpointsmemo.com/livewire/trumpͲchangesͲtuneͲcallsͲ
10/16/2018 News           TalkingPointsMemo        TrumpNowCallsThem‚'FAKENEWS‚'‚ÄìTalkingPoints                                                                               KateRiga         neutral     1,335,638          31   $2,511.00                                                 87
                                                                                                                  businessͲtiesͲtoͲsaudisͲfakeͲnews
                                                     Memo
                                                     Graham:AfraidDNATestWouldShowHimToBeIranian,
10/16/2018 News           TalkingPointsMemo                                                                     https://talkingpointsmemo.com/livewire/grahamͲiranianͲdnaͲtest          KateRiga         neutral     1,335,638          46   $2,511.00                                                 87
                                                     ‚'ItWouldBeTerrible‚'‚ÄìTalkingPointsMemo
                                                     TrumpBaselesslyThanksCherokeeNationForRevealing       https://talkingpointsmemo.com/livewire/trumpͲbaselesslyͲthanksͲ
10/16/2018 News           TalkingPointsMemo                                                                                                                                             NicoleLafond     negative    1,335,638           7   $2,511.00                                                 87
                                                     WarrenIs‚'TotalFraud‚'‚ÄìTalkingPointsMemo            cherokeeͲnationͲfraud
                                                     FormerCNNContributorJasonMillerSuesGizmodoOver       https://www.thewrap.com/formerͲcnnͲcontributorͲjasonͲmillerͲsuesͲ
10/16/2018 News           TheWrap                                                                                                                                                        JonLevine        negative    3,045,361           4   $5,725.28                                                 86
                                                     AbortionPillStory                                          gizmodoͲoverͲabortionͲpillͲstory/
                                                     ExtraExtra:WhiteWomanCapturedOnVideoBlocking
10/16/2018 Blog           Gothamist                                                                               http://gothamist.com/2018/10/16/extra_extra_3855.php                    BenYakas         neutral     702,774        20   $1,321.22                                                 83
                                                     BlackNeighborFromEnteringBuildingFiredFromJob
                                                     ExͲCNNContributorJasonMillerSuingGizmodoMedia         https://www.mediaite.com/online/exͲcnnͲcontributorͲjasonͲmillerͲsuingͲ
10/16/2018 News           Mediaite                                                                                                                                                        KenMeyer         neutral     1,931,384           5   $3,631.00                                                 83
                                                     Groupfor$100MillionOverAbortionPillStory              gizmodoͲmediaͲgroupͲforͲ100ͲmillionͲoverͲabortionͲpillͲstory/
                                                     ExtraExtra:WhiteWomanCapturedOnVideoBlocking         http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/16/2018 BlogLicensed   Gothamist                                                                                                                                                       BenYakas         neutral     775,057      N/A    $1,457.11                                                 83
                                                     BlackNeighborFromEnteringBuildingFiredFromJob         H6ͲK7F1ͲJCMNͲY2JVͲ00000Ͳ00
                                                     ExͲCNNContributorJasonMillerSuingGizmodoMedia         http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/16/2018 BlogLicensed   Mediaite                                                                                                                                                        KenMeyer         neutral     2,293,143        N/A    $4,311.11                                                 83
                                                     Groupfor$100MillionOverAbortionPillStory              H6ͲK751ͲJCMNͲY2DSͲ00000Ͳ00
                                                     JasonMillerfiles$100MdefamationsuitagainstGizmodo    https://pagesix.com/2018/10/15/jasonͲmillerͲfilesͲ100mͲdefamationͲsuitͲ
10/16/2018 News           PageSix                                                                                                                                                        RichardJohnson   negative    3,662,044           0   $6,884.64                                                 82
                                                     MediaGroup                                                  againstͲgizmodoͲmediaͲgroup/
10/16/2018 News           CourthouseNewsService    NightlyBrief                                                https://www.courthousenews.com/nightlyͲbriefͲ555/                       Cns               neutral     126,978         3    $238.72                                                 76
                                                                                                                  http://www.courthousenews.com/exͲcnnͲcommentatorͲfilesͲlibelͲlawsuitͲ
10/16/2018 News           CourthouseNewsService    ExͲTrumpConsultantSaysLuridNewsStoryRuinedHisLife                                                                            IzzyKapnick      negative    126,978         1    $238.72                                                 76
                                                                                                                  overͲforcedͲabortionͲstory/
10/16/2018 News           Law360                     ExͲTrumpAideSaysGizmodo'RuinedHisLife'In$100MSuit https://www.law360.com/articles/1092510                                   CarolinaBolado   neutral     348,022
                                                                                                                                                                                                                                                          0    $654.28                                                  75
                                                     FormerCNNContributorJasonMillerSuesGizmodoOver       https://www.ourmidland.com/entertainment/theͲwrap/article/FormerͲ
10/16/2018 News           MidlandDailyNews                                                                                                                                            JonLevine          neutral     32,071        0     $60.29                                                  72
                                                     AbortionPillStory                                          CNNͲContributorͲJasonͲMillerͲSuesͲGizmodoͲ13310842.php
                                                                                                                                                                                                                                                                                                                 150




                                                     FormerCNNContributorJasonMillerSuesGizmodoOver       https://www.nhregister.com/entertainment/theͲwrap/article/FormerͲ
10/16/2018 News           NewHavenRegister                                                                                                                                            JonLevine          neutral     125,892         0    $236.68                                                 71
                                                     AbortionPillStory                                          CNNͲContributorͲJasonͲMillerͲSuesͲGizmodoͲ13310842.php
                                                     FormerCNNContributorJasonMillerSuesGizmodoOver       https://www.lmtonline.com/entertainment/theͲwrap/article/FormerͲ
10/16/2018 News           LaredoMorningTimes                                                                                                                                          JonLevine          neutral     365,795         0    $687.69                                                 67
                                                     AbortionPillStory                                          CNNͲContributorͲJasonͲMillerͲSuesͲGizmodoͲ13310842.php
                                                                                                                  https://www.tvweek.com/tvbizwire/2018/10/formerͲcnnͲpunditͲfilesͲ100Ͳ
10/16/2018 News           TVWeek                    FormerCNNPunditFiles$100MillionLawsuit                                                                                       ChuckRoss          negative    21,396        0     $40.22                                                  64
                                                                                                                  millionͲlawsuit/
                                                     ExͲTrumpAideJasonMillerHiresHulkHogan'sLawyersto
10/16/2018 Blog           memeorandum                                                                             https://www.memeorandum.com/181016/p97                                  ͲͲ                negative    47,990        0     $90.22                                                  61
                                                     SueGizmodoOverAbortionPillStory(TheDailyBeast)
                                                     JasonMillersuesGizmodoMediafor$100mover'false'
10/16/2018 Blog           memeorandum                                                                             https://www.memeorandum.com/181015/p139                                 ͲͲ                negative    47,990        0     $90.22                                                  61
                                                     storyabouthim(DailyMail)
                                                     FormerCNNContributorJasonMillerSuesGizmodoOver           https://www.thetelegraph.com/entertainment/theͲwrap/article/FormerͲ
10/16/2018 News           TheTelegraph                                                                                                                                                      JonLevine     neutral     36,923        0     $69.42                                                  61
                                                     AbortionPillStory                                              CNNͲContributorͲJasonͲMillerͲSuesͲGizmodoͲ13310842.php
                                                     ExͲWHCommsDirectorJasonMillerSuesGizmodoOver             https://FollowNews/exwhͲcommsͲdirectorͲjasonͲmillerͲsuesͲgizmodoͲ
10/16/2018 News           FollowNews                                                                                                                                                        ͲͲ             neutral     64,611        0    $121.47                                                  61
                                                     CustodyBattleStory                                             overͲcustodyͲbattleͲstoryͲ50bwe
                                                                                                                      https://www.middletownpress.com/entertainment/theͲ
                                                       FormerCNNContributorJasonMillerSuesGizmodoOver
10/16/2018 News           TheMiddletownPress                                                                        wrap/article/FormerͲCNNͲContributorͲJasonͲMillerͲSuesͲGizmodoͲ         JonLevine     neutral     22,728        0     $42.73                                                  59
                                                       AbortionPillStory
                                                                                                                      13310842.php
                                                       ProͲTrumpPunditJasonMillerSuesGizmodoFor$100           https://www.teaparty.org/proͲtrumpͲpunditͲjasonͲmillerͲsuesͲgizmodoͲ
10/16/2018 Blog           TeaParty                    MillionForFabricatedStoryClaimingHeSlippedAWoman 100ͲmillionͲfabricatedͲstoryͲclaimingͲslippedͲwomanͲabortionͲpillͲ          JoshKulp       negative    304,811        10    $573.04                                                  58
                                                       The‚ÄúAbortionPill‚Äù                                        328882/
                                                       FmrTrumpStaffer‚'s$100M‚'AbortionPill‚'LawsuitIsRight https://LawandCrime/highͲprofile/fmrͲtrumpͲstaffersͲ100mͲabortionͲ
10/16/2018 News           LawandCrime                                                                                                                                                      MattNaham     negative    1,008,479          11   $1,895.94                                                 55
                                                       OutoftheBrettKavanaughPlaybook                            pillͲlawsuitͲisͲrightͲoutͲofͲtheͲbrettͲkavanaughͲplaybook/
                                                       FmrTrumpStaffer's$100M'AbortionPill'LawsuitIsRight http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/16/2018 BlogLicensed   LawandCrime                                                                                                                                                      MattNaham     negative    1,195,864        N/A    $2,248.22                                                 55
                                                       OutoftheBrettKavanaughPlaybook                            H6ͲK751ͲJCMNͲY2D8Ͳ00000Ͳ00
                                                                                                                      https://www.theintelligencer.com/entertainment/theͲ
                                                       FormerCNNContributorJasonMillerSuesGizmodoOver
10/16/2018 News           TheEdwardsvilleIntelligenc                                                                wrap/article/FormerͲCNNͲContributorͲJasonͲMillerͲSuesͲGizmodoͲ         JonLevine     neutral     26,925        0     $50.62                                                  55
                                                       AbortionPillStory
                                                                                                                      13310842.php
                                                                                                                      https://InsideMedia/campaigns/insideͲmediaͲ2018Ͳ10Ͳ16Ͳ9154/sections/Ͳ
10/16/2018 News           InsideMedia                 InsideMedia(Oct16th,2018)                                                                                                         ͲͲ             neutral     50,008        0     $94.02                                                  53
                                                                                                                      63243
                                                                                                                                                                                                                                                                           Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 137 of




                                                                                                                                                                                                                                                       STRIPE 0141
                                                                                                                     https://www.myjournalcourier.com/entertainment/theͲ
                                                      FormerCNNContributorJasonMillerSuesGizmodoOver
10/16/2018 News        JacksonvilleJournalCourier                                                                  wrap/article/FormerͲCNNͲContributorͲJasonͲMillerͲSuesͲGizmodoͲ          JonLevine        neutral     12,490         0      $23.48                                                  53
                                                      AbortionPillStory
                                                                                                                     13310842.php
                                                      ExͲTrumpspokesmanJasonMillersuesGizmodoMedia
                                                      Groupoverstoryaboutcourtdocsalleginghesecretlygave
10/16/2018 Blog        Pinboard(AramZS)                                                                             https://www.mediagazer.com/181015/p18                                   ͲͲ                neutral     13,303         0      $25.01                                                  52
                                                      abortionpillstoexͲlover;GMGstandsbystory(TheDaily
                                                      Beast)
                                                      FormerCNNContributorJasonMillerSuesGizmodoOver         https://GossipBucket/theͲwrap/1389200/formerͲcnnͲcontributorͲjasonͲ
10/16/2018 News        GossipBucket                                                                                                                                                         JonLevine        neutral     2,298        0        $4.32                                                 45
                                                      AbortionPillStory                                            millerͲsuesͲgizmodoͲoverͲabortionͲpillͲstory/
                                                      JasonMillerfiles$100MdefamationsuitagainstGizmodo      https://15MinuteNews/article/154375225/jasonͲmillerͲfilesͲ100mͲ
10/16/2018 News        15MinuteNews                                                                                                                                                        PageSix          neutral     8,989        0      $16.90                                                  40
                                                      MediaGroup                                                    defamationͲsuitͲagainstͲgizmodoͲmediaͲgroup
                                                      FormerseniorTrumpaideJasonMillersueswebsitewho        http://BreakingNewsTime/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲsuesͲ
10/16/2018 News        BreakingNewsTime                                                                                                                                                    latestnews        negative    253       0        $0.48                                                 33
                                                      ‚'teamedupwithhisexforfalsearticle‚'                    websiteͲwhoͲteamedͲupͲwithͲhisͲexͲforͲfalseͲarticle
                                                      ExͲTrumpAideJasonMillerIsSuingGizmodoOverAbortion                                                                             @kims_authorͲ
10/16/2018 News        Serendeputy                    PillStorynews|Serendeputy:NewsfeedEngineforthe        https://Serendeputy/d/ece850022f/related                                WorldͲChangingͲ   negative    19,635         0      $36.91                                                  30
                                                      openweb                                                                                                                               Awesome
                                                      JasonMillerfiles$100MdefamationsuitagainstGizmodo   http://www.myheadlinez.com/37203317/JasonͲMillerͲfilesͲ100MͲ
10/16/2018 News        Myheadlinez                                                                                                                                                           ͲͲ                neutral     17      0        $0.03                                                 29
                                                      MediaGroup                                                 defamationͲsuitͲagainstͲGizmodoͲMediaͲGroup
                                                                                                                  http://seriouslymedia.com/2018/10/16/12/43/11/exͲcnnͲcontributorͲ
                                                      ExͲCNNContributorJasonMillerSuingGizmodoMedia
10/16/2018 Blog        Media                                                                                      jasonͲmillerͲsuingͲgizmodoͲmediaͲgroupͲforͲ100ͲmillionͲoverͲabortionͲ      KenMeyer         neutral     211       0        $0.40                                                 23
                                                      Groupfor$100MillionOverAbortionPillStory‚ÄìMedia
                                                                                                                  pillͲstory/
                                                                                                                  http://seriouslymedia.com/2018/10/16/13/09/28/trumpͲwarnsͲinͲnewͲ
                                                      TrumpWarnsinNewInterview:IfSaudiKingorPrinceKnew
10/16/2018 Blog        Media                                                                                      interviewͲifͲsaudiͲkingͲorͲprinceͲknewͲaboutͲjournalistsͲmurderͲthatͲ      JoshFeldman      neutral     211       0        $0.40                                                23
                                                      AboutJournalist‚'sMurder,‚'ThatWouldBeBad‚'‚ÄìMedia
                                                                                                                  wouldͲbeͲbad/
                                                      JasonMillerfiles$100MdefamationsuitagainstGizmodo https://www.hellonews.site/2018/10/16/jasonͲmillerͲfilesͲ100mͲ
10/16/2018 News        HelloNews                                                                                                                                                            admin             neutral     18,658         1      $35.08                                                  21
                                                      MediaGroup                                                 defamationͲsuitͲagainstͲgizmodoͲmediaͲgroupͲ2/
                                                                                                                  https://mediaalert.news/2018/10/16/exͲtrumpͲaideͲsuesͲnewsͲ
10/16/2018 News        MediaAlertNews               ExͲTrumpAideSuesNewsPublicationͲMediaAlert                                                                                       Posted            negative    26,295        16      $49.43                                                             8
                                                                                                                  publication/
10/16/2018 News        Law360                         ExͲTrumpAideSaysGizmodo'RuinedHisLife'In$100MSuit https://www.law360.com/articles/1092510                                     ͲͲ                neutral                             N/A      N/A           N/A
                                                      ExͲTrumpAideThreatensGizmodoWith$100MLawsuit            https://medium.com/@atheist_cvnt/exͲtrumpͲaideͲthreatensͲgizmodoͲ
10/17/2018 News        Medium                                                                                                                                                                BAILEYSTEEN      negative    51,683,229             0   $97,164.47                                                 93
                                                      OverAbortionPillStory                                       withͲ100mͲlawsuitͲoverͲabortionͲpillͲstoryͲd624916189dc
                                                                                                                                                                                                                                                                                                                      150




                                                      ExͲTrumpstafferJasonMillersuesGizmodoafterlosing       http://www2.philly.com/philly/news/politics/jasonͲmillerͲaͲjͲdelgadoͲcnnͲ
10/17/2018 News        DailyNewsPhilly.com                                                                                                                                                   RobTornoe      negative    1,165,213            0    $2,190.60                                                 91
                                                      CNNjoboverexplosiveabortionallegation                     gizmodoͲlawsuitͲabortionͲaffairͲloveͲchildͲtrumpͲstaffͲ20181017.html
                                                                                                                     https://www.odwyerpr.com/story/public/11469/2018Ͳ10Ͳ17/mediaͲ
                                                      MediaManeuvers:ExͲWHCommunicationsDirectorSues
10/17/2018 News        OdwyerPRDaily                                                                               maneuversͲexͲwhͲcommunicationsͲdirectorͲsuesͲgizmodoͲfbͲ              SteveBarnes        neutral     20,279         0      $38.12                                                  65
                                                      Gizmodo;FBRappedforInflatingViewingtime
                                                                                                                     rapped.html
                                                      FmrTrumpStaffer's$100M'AbortionPill'LawsuitIsRight    http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/17/2018 NewsLicensed LawZ                                                                                                                                                               ͲͲ                  negative                            N/A      N/A           N/A
                                                      OutoftheBrettKavanaughPlaybook                            H7Ͳ7WC1ͲJBYTͲH0S3Ͳ00000Ͳ00
                                                      JasonMiller,formerTrumpaide,suesWillMenakerof
10/18/2018 News        BoingBoing                                                                                   https://boingboing.net/2018/10/18/ratͲfaceͲbabyͲkiller.html             XeniJardin       negative    2,484,170           76    $4,670.24                                                 91
                                                      ChapoTrapHousepodcastovertweet
                                                      JasonMiller,formerTrumpaide,suesWillMenakerof      http://feeds.boingboing.net/~r/boingboing/iBag/~3/ZWUwvl3vmv4/ratͲ
10/18/2018 Blog        BoingBoing                                                                                                                                                        XeniJardin          negative    99      0        $0.19                                                 91
                                                      ChapoTrapHousepodcastovertweet                         faceͲbabyͲkiller.html
                                                                                                                  =HYPERLINK("http://app.trendkite.com/redir?s=9500000230540885",
                                                                                                                  "https://www.thedailybeast.com/exͲtrumpͲadviserͲjasonͲmillerͲsuesͲwillͲ
                                                      ExͲTrumpAdviserJasonMillerSuesWillMenakerof‚'Chapo menakerͲofͲchapoͲtrapͲhouseͲoverͲ
10/18/2018 News        TheDailyBeast                                                                                                                                                    AsawinSuebsaeng     negative    9,825,717            0   $18,472.35                                                 91
                                                      TrapHouse‚'OverTweet                                     tweet?source=articles&via=rss&utm_source=feedburner&utm_medium=f
                                                                                                                  eed&utm_campaign=Feed%3A+thedailybeast%2Farticles+%28The+Daily+
                                                                                                                  Beast+Ͳ+Latest+Articles%29&utm_content=Google+Feedfetcher")
                                                                                                                  https://boingboing.net/2018/10/18/ratͲfaceͲbabyͲ
                                                      JasonMiller,formerTrumpaide,suesWillMenakerof
10/18/2018 News        BoingBoing                                                                                killer.html?utm_source=moreatbb&utm_medium=nextpost&utm_campai XeniJardin                   neutral     2,484,170            0    $4,670.24                                                 91
                                                      ChapoTrapHousepodcastovertweet/BoingBoing
                                                                                                                  gn=nextpostthumbnails
                                                      ExͲTrumpStafferHiresHulkHoganLawyersfor$100MSuit https://www.law.com/dailybusinessreview/2018/10/18/exͲtrumpͲstafferͲ
10/18/2018 News        Law.com                                                                                                                                                        RaychelLean             negative    637,825          1    $1,199.11                                                 82
                                                      OverStripperAbortionReport                             hiresͲhulkͲhoganͲlawyersͲforͲ100mͲsuitͲoverͲstripperͲabortionͲreport/
                                                      ExͲTrumpAdviserJasonMillerSuesWillMenakerof'Chapo
10/18/2018 Blog        memeorandum                    TrapHouse'OverTweet(AsawinSuebsaeng/TheDaily        https://www.memeorandum.com/181018/p138                                ͲͲ                     negative    47,990         0      $90.22                                                  61
                                                      Beast)
                                                      ExͲTrumpAdviserSuesPodcastHostOver‚'BabyKiller‚'   https://www.thedailybeast.com/exͲtrumpͲadviserͲjasonͲmillerͲsuesͲwillͲ
10/19/2018 News        TheDailyBeast                                                                                                                                                  AsawinSuebsaeng       negative    9,825,717         1034   $18,472.35                                                 91
                                                      Tweet                                                      menakerͲofͲchapoͲtrapͲhouseͲoverͲtweet
                                                                                                                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 138 of




                                                                                                                                                                                                                                                            STRIPE 0142
                                                      CNNReporterCutsBroadcastAfterBeingHitWithTearGas:
                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/19/2018 BlogLicensed    TheWrapNewsInc.                                                                                                                                           JonLevine             negative    3,069,442         N/A     $5,770.55                                                 86
                                                      'IGottaGettoSafety'(Video)                          HVͲHXV1ͲJCMNͲY3SWͲ00000Ͳ00
                                                      AnExͲTrumpAideIsSuingOneoftheChapoTrapHouse   https://www.thecut.com/2018/10/jasonͲmillerͲsuesͲchapoͲtrapͲhouseͲ
10/19/2018 News         TheCut                                                                                                                                                         AmandaArnold          negative    3,459,267          93     $6,503.42                                                 77
                                                      Boys                                                     hostͲoverͲtweet.html
                                                                                                               https://www.thecut.com/2018/10/jasonͲmillerͲsuesͲchapoͲtrapͲhouseͲ
                                                  ExͲTrumpAdviserSues‚'ChapoTrapHouse‚'HostforCalling hostͲoverͲ
10/19/2018 News         TheCut                                                                                                                                                         AmandaArnold          negative    3,459,267           0     $6,503.42                                                 77
                                                  Him‚'RatFaceBabyKiller‚'                                 tweet.html?utm_source=nym&utm_medium=f1&utm_campaign=feedͲ
                                                                                                               part
                                                  GOODMORNINGMONTANA.WonkagendaForFri.,Oct.19, http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/19/2018 BlogLicensed Wonkette                                                                                                                                                        DominicGwinn          negative    177,576       N/A      $333.84                                                  77
                                                  2018                                                         HRͲ8KS1ͲJCMNͲY0R8Ͳ00000Ͳ00
                                                  GOODMORNINGMONTANA.WonkagendaForFri.,Oct.19,
10/19/2018 News         Wonkette                                                                               https://www.wonkette.com/wonkagendaͲforͲfriͲoctͲ19Ͳ2018                  DominicGwinn          negative    189,240        46      $355.77                                                  77
                                                  2018
                                                  JasonMilleraddsacoͲhostoftheChapoTrapHouse
                                                  podcasttosuitagainstGizmodoMediaGroupbecauseof
10/19/2018 Blog         Pinboard(AramZS)                                                                      https://www.mediagazer.com/181018/p19                                    ͲͲ                     negative    13,303        0       $25.01                                                  52
                                                  thecoͲhost'stweetcallingMillera"babykiller"(Asawin
                                                  Suebsaeng/TheDailyBeast)
                                                                                                               http://www.lastminutegeek.com/english/31/2162586ͲjasonͲmillerͲ
                                                  JasonMiller,formerTrumpaide,suesWillMenakerof
10/19/2018 News         LastMinuteGeek                                                                       formerͲtrumpͲaideͲsuesͲwillͲmenakerͲofͲchapoͲtrapͲhouseͲpodcastͲoverͲ Administrator             negative    45     0         $0.08                                                 42
                                                  ChapoTrapHousepodcastovertweet
                                                                                                               tweet.html
                                                  News:JasonMiller,formerTrumpaide,suesWillMenaker http://en.zicos.com/tech/i31045823ͲJasonͲMillerͲformerͲTrumpͲaideͲ
10/19/2018 News         Zicos                                                                                                                                                           Geek                   negative    970      0         $1.82                                                 42
                                                  ofChapoTrapHousepodcastovertweet                       suesͲWillͲMenakerͲofͲChapoͲTrapͲHouseͲpodcastͲoverͲtweet.html
10/20/2018 Blog         PieceOPlastic             rufflinkage201842                                          https://pieceoplastic.com/2018/10/20/ruffͲlinkageͲ201842/                JanZuppinger          neutral     174      0         $0.33                                                33
                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/22/2018 NewsLicensed JackO'Dwyer'sNewsletter MEDIAMANEUVERS                                                                                                                       KevinMcCauley         negative                            N/A      N/A           N/A
                                                                                                               K9ͲXDX1ͲDYRWͲV430Ͳ00000Ͳ00
                                                                                                               https://www.nytimes.com/2018/10/22/opinion/freeͲspeechͲmetooͲ
10/23/2018 News         TheNewYorkTimes        AttackoftheRightͲWingSnowflakes                                                                                                   MichelleGoldberg      negative    48,874,132            1    $91,883.37                                                 95
                                                                                                               lawsuitsͲsnowflakes.html
                                                  CNNAnchorTellsAudience‚'ThePresidentThinksYou‚'re
10/23/2018 News         IMDB                                                                                   https://www.imdb.com/news/ni62255387                                     JonLevine             negative    96,759,243            0   $181,907.38                                                 95
                                                  Stupid‚'(Video)
                                                                                                               http://www.msn.com/enͲza/news/world/attackͲofͲtheͲrightͲwingͲ            MICHELLE
10/23/2018 News         MSN                       AttackoftheRightͲWingSnowflakes                                                                                                                          negative    90,415,223            0   $169,980.62                                                 94
                                                                                                               snowflakes/arͲBBOMpBJ?srcref=rss                                         GOLDBERG
                                                  CNNAnchorTellsAudience‚'ThePresidentThinksYou‚'re    https://www.yahoo.com/entertainment/cnnͲanchorͲtellsͲaudienceͲ
10/23/2018 News         Yahoo                                                                                                                                                           JonLevine             negative   229,821,208             62   $432,063.87                                                 93
                                                  Stupid‚'(Video)                                             presidentͲ190947599.html
                                                                                                                                                                                                                                                                                                                      150




                                                  CNNAnchorTellsAudience'ThePresidentThinksYou're      http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/23/2018 BlogLicensed TheWrapNewsInc.                                                                                                                                              JonLevine             negative    3,069,442         N/A     $5,770.55                                                 86
                                                  Stupid'(Video)                                              JPͲD6H1ͲJCMNͲY1HDͲ00000Ͳ00
                                                  CNNAnchorTellsAudience‚'ThePresidentThinksYou‚'re    https://www.thewrap.com/cnnͲanchorͲtellsͲaudienceͲtheͲpresidentͲ
10/23/2018 News         TheWrap                                                                                                                                                        JonLevine             neutral     3,045,361          10     $5,725.28                                                 86
                                                  Stupid‚'(Video)                                             thinksͲyoureͲstupid/
                                                                                                               https://www.houstonchronicle.com/opinion/outlook/article/AttackͲofͲ      MichelleGoldberg
10/23/2018 News         HoustonChronicle         AttackoftherightͲwingsnowflakes[Opinion]                                                                                                                negative    719,371         0     $1,352.42                                                 78
                                                                                                               theͲrightͲwingͲsnowflakesͲOpinionͲ13328408.php                           Oct
                                                  AttackoftheRightͲWingSnowflakes(Michelle
10/23/2018 Blog         memeorandum                                                                            https://www.memeorandum.com/181023/p23                                   ͲͲ                     neutral     47,990        0       $90.22                                                  61
                                                  Goldberg/NewYorkTimes)
                                                  SplinterͲedReputation:MillersuesGizmodoClaimingFalse http://harvardjsel.com/2018/10/splinterͲedͲreputationͲmillerͲsuesͲ
10/23/2018 News         MaynardCooper&GalePC                                                                                                                                        JSEL                   negative    452      0         $0.85                                                 32
                                                  AbortionPillAllegations                                    gizmodoͲclaimingͲfalseͲabortionͲpillͲallegations/
                                                                                                               https://pressfrom.info/us/news/offbeat/Ͳ202928ͲattackͲofͲtheͲrightͲwingͲ
10/23/2018 News         PressFrom                 AttackoftheRightͲWingSnowflakes                                                                                                   ͲͲ                     negative    32,624        0       $61.33                                                 28
                                                                                                               snowflakes.html
                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T MICHELLE
10/25/2018 NewsLicensed NYTimesInternational     AttackoftheRightͲWingSnowflakes                                                                                                                          negative    2,617     N/A         $4.92                                                 95
                                                                                                               JTͲ0J31ͲJC85ͲN1X2Ͳ00000Ͳ00                                               GOLDBERG
                                                                                                               https://lasvegassun.com/news/2018/oct/25/attackͲofͲtheͲrightͲwingͲ
10/25/2018 News         LasVegasSun             AttackoftherightͲwingsnowflakes                                                                                                   MichelleGoldberg      negative    209,213         0      $393.32                                                  82
                                                                                                               snowflakes/
                                                                                                               http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
10/25/2018 NewsLicensed LasVegasSun:Blogs(NV) AttackoftherightͲwingsnowflakes                                                                                                   MichelleGoldberg      negative                            N/A      N/A           N/A
                                                                                                               K1Ͳ0641ͲDXVPͲV4B2Ͳ00000Ͳ00
                                                  AfternoonMirror:ExͲWashingtonReporterHasMost           https://dailycaller.com/2018/10/30/afternoonͲmirrorͲexͲwashingtonͲ
10/30/2018 News         DailyCaller                                                                                                                                                    BetsyRothstein        neutral     3,534,488           0     $6,644.84                                                 89
                                                  AnnoyingIdeaEverForWhiteHouseBriefings                 reporterͲhasͲmostͲannoyingͲideaͲeverͲforͲwhiteͲhouseͲbriefings/
                                                      ConservativerunningforTexasseatusesherexperienceto http://pimk.efixelectrical.com.mk/NewsPreview/99628/conservativeͲ
10/30/2018 News            EfixelElectrical                                                                                                                                                ͲͲ                 negative    61     0         $0.11                                                10
                                                      explainherproͲlifestance                                 runningͲforͲtexasͲseatͲusesͲherͲexperienceͲtoͲexplainͲherͲproͲlifeͲstance
                                                      CNNChiefJeffZuckerReportedlyNotInterestedinHiringExͲ   https://www.mediaite.com/tv/cnnͲchiefͲjeffͲzuckerͲreportedlyͲnotͲ
 11/1/2018 News            Mediaite                                                                                                                                                         AidanMcLaughlin   neutral     2,449,061
                                                                                                                                                                                                                                                             0     $4,604.23                                                 83
                                                      TrumpOfficials                                                 interestedͲinͲhiringͲexͲtrumpͲofficials/
                                                      CNNChiefJeffZuckerReportedlyNotInterestedinHiringExͲ   http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5T
 11/1/2018 BlogLicensed    Mediaite                                                                                                                                                         AidanMcLaughlin   neutral     1,931,384         N/A     $3,631.00                                                 83
                                                      TrumpOfficials                                                 MGͲYG91ͲF03RͲN4SKͲ00000Ͳ00
                                                      CNNChiefJeffZuckerReportedlyNotInterestedinHiringExͲ   http://seriouslymedia.com/2018/11/01/09/36/58/cnnͲchiefͲjeffͲzuckerͲ
 11/1/2018 Blog            Media                                                                                                                                                            AidanMclaughlin   neutral     72
                                                                                                                                                                                                                                                             0         $0.14                                                23
                                                      TrumpOfficials‚ÄìMedia                                       reportedlyͲnotͲinterestedͲinͲhiringͲexͲtrumpͲofficials/
                                                                                                                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 139 of




                                                                                                                                                                                                                                                            STRIPE 0143
                                                   HeadlinesforFriday,November9,2018|KansasPublic         http://kansaspublicradio.org/kprͲnews/headlinesͲfridayͲnovemberͲ9Ͳ
 11/9/2018 News           Stateline                                                                                                                                                         ͲͲ                  neutral      8,510       0      $16.00                                                  50
                                                   Radio                                                           2018
                                                   ClinicsThatProvideAbortionsOnEdgeAfterAnUptickIn
11/11/2018 News           Stateline                                                                                http://kansaspublicradio.org/node/60834                                  By:                 neutral      8,510
                                                                                                                                                                                                                                                               0      $16.00                                                  50
                                                   ThreatsOfViolence|KansasPublicRadio
                                                   GizmodoSaysExͲCNNPunditJasonMiller'sDefamationSuit      https://www.hollywoodreporter.com/thrͲesq/gizmodoͲsaysͲcnnͲpunditͲ
 12/7/2018 News           TheHollywoodReporter                                                                                                                                            Eriqgardner         negative     8,225,265           0   $15,463.50                                                 92
                                                   BuiltonFalseAllegation                                       jasonͲmillersͲdefamationͲsuitͲbuiltͲfalseͲallegationͲ1167402
                                                   NickAyerspassedonjobasTrumpschiefofstaff.Whoelse
12/10/2018 News           Yahoo!News                                                                              https://news.yahoo.com/nickͲayersͲpassedͲjobͲtrumpͲ215942257.html        ͲͲ                  neutral      18,723,315            1   $35,199.83                                                 92
                                                   turneddownWhiteHousegigs?
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://ux.tennessean.com/story/news/politics/onpolitics/2018/12/10/re
12/10/2018 News           Tennessean                                                                                                                                                        WilliamCummings    negative     3,011       0        $5.66                                                 83
                                                   turneddownWhiteHousegigs?                                  jectedͲwhiteͲhouseͲjobͲoffers/2267092002/
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://ux.desmoinesregister.com/story/news/politics/onpolitics/2018/1
12/10/2018 News           ux.desmoinesregister.com                                                                                                                                          WilliamCummings    negative     231      0        $0.43                                                 83
                                                   turneddownWhiteHousegigs?                                  2/10/rejectedͲwhiteͲhouseͲjobͲoffers/2267092002
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://www.coloradoan.com/story/news/politics/onpolitics/2018/12/10
12/10/2018 News           Coloradoan                                                                                                                                                        WilliamCummings    negative     178,016         0     $334.67                                                 68
                                                   turneddownWhiteHousegigs?                                  /rejectedͲwhiteͲhouseͲjobͲoffers/2267092002/
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://www.courierpress.com/story/news/politics/onpolitics/2018/12/1
12/10/2018 News           Courier&Press                                                                                                                                                   WilliamCummings    negative     77,828        0     $146.32                                                 68
                                                   turneddownWhiteHousegigs?                                  0/rejectedͲwhiteͲhouseͲjobͲoffers/2267092002/
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://www.wausaudailyherald.com/story/news/politics/onpolitics/2018
12/10/2018 News           WausauDailyHerald                                                                                                                                               WilliamCummings    negative     28,538        0      $53.65                                                 59
                                                   turneddownWhiteHousegigs?                                  /12/10/rejectedͲwhiteͲhouseͲjobͲoffers/2267092002/
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://ux.thedailyjournal.com/story/news/politics/onpolitics/2018/12/1
12/10/2018 News           TheDailyJournal                                                                                                                                                 WilliamCummings    negative     81     0        $0.15                                                 57
                                                   turneddownWhiteHousegigs?                                  0/rejectedͲwhiteͲhouseͲjobͲoffers/2267092002/
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://www.livingstondaily.com/story/news/politics/onpolitics/2018/12/
12/10/2018 News           LivingstonDaily                                                                                                                                                  WilliamCummings    negative     18,017        0      $33.87                                                  57
                                                   turneddownWhiteHousegigs?                                  10/rejectedͲwhiteͲhouseͲjobͲoffers/2267092002/
                                                   NickAyerspassedonjobasTrump'schiefofstaff.Whoelse  https://www.alamogordonews.com/story/news/politics/onpolitics/2018/
12/10/2018 News           AlamogordoDailyNews                                                                                                                                              WilliamCummings    negative     11,513        0      $21.64                                                  55
                                                   turneddownWhiteHousegigs?                                  12/10/rejectedͲwhiteͲhouseͲjobͲoffers/2267092002/
                                                                                                                  https://www.mediaite.com/tv/fromͲmasturbatoryͲgesturesͲtoͲwildͲ
                                                     From‚'MasturbatoryGestures‚'toWildMisogyny:HereAre
12/17/2018 News           Mediaite                                                                                misogynyͲhereͲareͲtheͲcableͲpunditsͲthatͲwereͲfiredͲorͲresignedͲthisͲ     MediaiteStaff      negative     1,646,858           3    $3,096.09                                                 83
                                                     theCablePunditsThatWereFiredorResignedThisYear
                                                                                                                  year/
                                                     From'MasturbatoryGestures'toWildMisogyny:HereAre http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5V
12/17/2018 BlogLicensed   Mediaite                                                                                                                                                          MediaiteStaff      negative     1,646,858         N/A    $3,096.09                                                 83
                                                     theCablePunditsThatWereFiredorResignedThisYear      0DͲXYM1ͲJCMNͲY3JHͲ00000Ͳ00
                                                     AlanDershowitzWasAmerica'sLeastFavoritePartyGuestIn http://metabase.moreover.com/noarticleurl?type=lexisnexisdnf&lnlni=5V
12/28/2018 BlogLicensed   Wonkette                                                                                                                                                          RobynPennacchia    negative     157,449       N/A     $296.00                                                 77
                                                     2018                                                         2NͲ9D51ͲJCMNͲY0G3Ͳ00000Ͳ00
                                                                                                                                                                                            Litigation
                                                                                                                                                                                                                                                                                                                       150




                                                                                                                                                                                            DailyRaychel
                                                                                                                                                                                            Leanhttps://images.l
                                                                                                                                                                                            aw.com/contrib/con
                                                                                                               https://www.law.com/litigationdaily/2019/01/04/mediaͲcompanyͲfiresͲ
                                                     MediaCompanyHitsBackatExͲTrumpStaffer's$100MSuit                                                                              tent/uploads/sites/4
  1/4/2019 News           Law.com                                                                              backͲatͲexͲtrumpͲstaffersͲ100mͲsuitͲoverͲstripperͲabortionͲreportͲ407Ͳ                            negative    585,203         0    $1,100.18                                                 82
                                                     OverStripperAbortionReport                                                                                                          07/2019/01/Gizmod
                                                                                                               3996/
                                                                                                                                                                                            oͲArticleͲ
                                                                                                                                                                                            201901032159.jpgC
                                                                                                                                                                                            ommunicationsand
                                                                                                                                                                                            Media/Damages
                                                      MediaCompanyFiresBackatExͲTrumpStaffer's$100MSuit https://www.law.com/2019/01/04/mediaͲcompanyͲfiresͲbackͲatͲexͲ
  1/4/2019 News           Law.com                                                                                                                                                       RaychelLean            negative     585,203         0    $1,100.18                                                82
                                                      OverStripperAbortionReport                               trumpͲstaffersͲ100mͲsuitͲoverͲstripperͲabortionͲreport/
                                                      PodcasterWantsOutOfExͲTrumpAide's$100MGizmodo https://www.law360.com/publicpolicy/articles/1121876?utm_source=rss
 1/24/2019 News           Law360                                                                                                                                                        NathanHale             negative     250,251         0     $470.47                                                 75
                                                      Suit                                                        &utm_medium=rss&utm_campaign=section
                                                                                                                  https://www.wkyc.com/article/sports/commentary/budͲshaw/areͲ
                                                      AreBrownshorrorstoriesfinallycomingtoanend?ͲͲBud
 1/25/2019 News           WKYCͲTV                                                                                 brownsͲhorrorͲstoriesͲfinallyͲcomingͲtoͲanͲendͲbudͲshawsͲsportsͲ      ͲͲ                      neutral      279,137         2     $524.78                                                  72
                                                      Shaw'sSportsSpin
                                                                                                                  spin/95Ͳ203ff726Ͳd511Ͳ467fͲb357Ͳ9413fd777b9b
                                                                                                                  https://www.mediamatters.org/blog/2019/01/29/rogerͲstoneͲrepeatedlyͲ
                                                      RogerStonerepeatedlybraggedabouttalkingwithTrump
 1/29/2019 News           MediaMattersforAmerica                                                               braggedͲaboutͲtalkingͲtrumpͲandͲseniorͲcampaignͲstaffersͲduringͲ      EricHananoki           neutral      284,118         0     $534.14                                                  84
                                                      andseniorcampaignstaffersduringpresidentialcampaign
                                                                                                                  presidential/222688
                                                                                                                  https://www.clickondetroit.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲ
  2/1/2019 News           ClickOnDetroit              TonyRomoiscallinghisfirstSuperBowl                                                                                         FRANKPALLOTTA          positive     515,879         0     $969.85                                                  76
                                                                                                                  superͲbowl
                                                                                                                  https://www.news4jax.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
  2/1/2019 News           YourJax                    TonyRomoiscallinghisfirstSuperBowl                                                                                         FRANKPALLOTTA          positive     285,623         0     $536.97                                                 74
                                                                                                                  bowl
                                                                                                                  https://www.channel3000.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲ
  2/1/2019 News           WISCͲTV                     TonyRomoiscallinghisfirstSuperBowl                                                                                         FRANKPALLOTTA          positive     233,597         0     $439.16                                                 69
                                                                                                                  superͲbowl/997741556
                                                                                                                  https://feeds.bignewsnetwork.com/category/https:/www.local10.com/sp
  2/1/2019 News           LatestAtlantaNewsRSSfee TonyRomoiscallinghisfirstSuperBowl                                                                                         ͲͲ                      positive     35     0        $0.07                                                 68
                                                                                                                  orts/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲbowl
  2/1/2019 News           WSLS10                     TonyRomoiscallinghisfirstSuperBowl                   https://www.wsls.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲbowl FRANKPALLOTTA          positive     127,008         0     $238.78                                                  63
                                                                                                                  https://www.keyt.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
  2/1/2019 News           KEYT3                       TonyRomoiscallinghisfirstSuperBowl                                                                                         FRANKPALLOTTA          neutral      60,035        0     $112.87                                                  62
                                                                                                                  bowl/997753849
                                                                                                                                                                                                                                                                                 Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 140 of




                                                                                                                                                                                                                                                              STRIPE 0144
                                                                                                           https://www.ktvz.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   NewsChannel21             TonyRomoiscallinghisfirstSuperBowl                                                                                               FRANKPALLOTTA     positive    62,100      0     $116.75                                                  62
                                                                                                           bowl/997753836
 2/1/2019 News   KXLY                        TonyRomoiscallinghisfirstSuperBowl                     https://KXLY/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲbowl/997741535 FRANKPALLOTTA       positive    66,164      0     $124.39                                                  62
                                                                                                           https://www.krdo.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   KRDO.com                    TonyRomoiscallinghisfirstSuperBowl                                                                                               FRANKPALLOTTA     positive    100,149       0     $188.28                                                 61
                                                                                                           bowl/997753684
                                                                                                           https://www.kesq.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   KESQ                        TonyRomoiscallinghisfirstSuperBowl                                                                                               FRANKPALLOTTA     positive    53,255      0     $100.12                                                 61
                                                                                                           bowl/997753875
                                                                                                           https://www.kvia.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   KVIA                        TonyRomoiscallinghisfirstSuperBowl                                                                                               FRANKPALLOTTA     positive    91,263      0     $171.57                                                  60
                                                                                                           bowl/997753697
                                                                                                           https://www.localnews8.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   LocalNews8.com              TonyRomoiscallinghisfirstSuperBowl                                                                                               FRANKPALLOTTA     positive    148,384       0     $278.96                                                 59
                                                                                                           bowl/997753888
                                                                                                           http://www.kyma.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   KYMAKSWTKECYNews         TonyRomoiscallinghisfirstSuperBowl                                                                                               ͲͲ                 positive    22,114      0      $41.57                                                  55
                                                                                                           bowl/997753823
                                                                                                           https://www.news8000.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   WKBTNews8                 TonyRomoiscallinghisfirstSuperBowl                                                                                               FRANKPALLOTTA     positive    34,592      0      $65.03                                                  55
                                                                                                           bowl/997741384
                                                                                                           https://www.yaktrinews.com/sports/tonyͲromoͲisͲcallingͲhisͲfirstͲsuperͲ
 2/1/2019 News   YakTriNews                  TonyRomoiscallinghisfirstSuperBowl                                                                                               FRANKPALLOTTA     positive    17,066      0      $32.08                                                  40
                                                                                                           bowl/997741613
                                                                                                           http://feeds.fortlauderdalenews.net/rss/https&#x3a;&#x2f;&#x2f;www&
 2/1/2019 News   fortlauderdalenews.netlate TonyRomoiscallinghisfirstSuperBowl                     #x2e;local10&#x2e;com&#x2f;sports&#x2f;tonyͲromoͲisͲcallingͲhisͲfirstͲ    ͲͲ                 positive    500    0        $0.94                                                 23
                                                                                                           superͲbowl
                                             REVEALED:TrumpcalledTomBradyforhisbirthdaytojoke
                                                                                                           https://www.dailymail.co.uk/news/articleͲ6667939/TrumpͲcalledͲTomͲ
 2/5/2019 News   DailyMail                  that'IvankachoseJared'andtoldtheNFLstarthefirst                                                                              ͲͲ                 neutral     33,669,250          0   $63,298.19                                                 94
                                                                                                           BradyͲbirthdayͲjokeͲIvankaͲchoseͲJared.html
                                             daughterwas'theonlythinghecouldn'twin'
                                             REVEALED:TrumpcalledTomBradyforhisbirthdaytojoke
                                                                                                           https://www.mailonsunday.co.uk/news/articleͲ6667939/TrumpͲcalledͲ
 2/5/2019 News   MailOnSunday              that'IvankachoseJared'andtoldtheNFLstarthefirst                                                                              ͲͲ                 neutral     54,759      0     $102.95                                                 70
                                                                                                           TomͲBradyͲbirthdayͲjokeͲIvankaͲchoseͲJared.html
                                             daughterwas'theonlythinghecouldn'twin'
                                             TrumpcalledTomBradyforhisbirthdaytojokethat         http://expressdigest.com/trumpͲcalledͲtomͲbradyͲforͲhisͲbirthdayͲtoͲ
 2/5/2019 News   ExpressDigest                                                                                                                                                      ExpressDigest      neutral     25,170      0      $47.32                                                 36
                                             ‚'IvankachoseJared‚'                                        jokeͲthatͲivankaͲchoseͲjared/
                                             TrumpcalledTomBradyforhisbirthdaytojokethat         http://BreakingNewsTime/trumpͲcalledͲtomͲbradyͲforͲhisͲbirthdayͲtoͲ
 2/5/2019 News   BreakingNewsTime                                                                                                                                                  latestnews         neutral     253    0        $0.48                                                 33
                                             ‚'IvankachoseJared‚'                                        jokeͲthatͲivankaͲchoseͲjared
                                             StateoftheUnionaddress:Trumptopitchbipartisanship    https://www.nuovaresistenza.org/2019/02/stateͲofͲtheͲunionͲaddressͲ
 2/6/2019 Blog   NUOVARESISTENZA                                                                                                                                                    ͲͲ                 neutral     2,901     0        $5.45                                                 42
                                                                                                                                                                                                                                                                                                            150




                                             amidrancorwithDemocrats                                    trumpͲtoͲpitchͲbipartisanshipͲamidͲrancorͲwithͲdemocrats/
                                             TrumpbederKongressenvя¶lge:samarbejdeeller              https://pov.international/trumpͲsigerͲtilͲkongressenͲatͲdenͲmaͲvaelgeͲ    Annegrethe
 2/6/2019 News   POVInternational                                                                                                                                                                      negative    33,099      1      $62.23                                                  38
                                             undersяѓgelseskommission                                      mellemͲsamarbejdeͲellerͲmuellerͲundersogelsen/                            Rasmussen
                                             ExͲTrumpAideJasonMillerSubpoenasReportersinInsane     https://www.thedailybeast.com/formerͲtrumpͲadviserͲjasonͲmillerͲ
2/13/2019 News   TheDailyBeast                                                                                                                                                     AsawinSuebsaeng   negative    8,364,975         0   $15,726.15                                                 91
                                             LawsuitOverStripperClaim                                   subpoenasͲreportersͲinͲdefamationͲlawsuit?source=articles&via=rss
                                             ExͲTrumpAideDemandsReporterFilestoFightStripper       https://www.thedailybeast.com/formerͲtrumpͲadviserͲjasonͲmillerͲ
2/13/2019 News   TheDailyBeast                                                                                                                                                     AsawinSuebsaeng   negative    8,364,975         0   $15,726.15                                                 91
                                             Claim                                                         subpoenasͲreportersͲinͲdefamationͲlawsuit
                                             FormerTrumpAdviserJasonMillerSubpoenasReportersin
2/13/2019 News   TwoEggz                                                                                  http://www.twoeggz.com/int/13499118.html                                  ͲͲ                 negative    1,256,821         0    $2,362.82                                                 48
                                             DefamationLawsuit_ÂõɏÈôÖ_ËõãËõãËμû
                                             FormerTrumpAideSubpoenasReportersin                     http://qoshe.com/theͲdailyͲbeast/asawinͲsuebsaengͲ/formerͲtrumpͲaideͲ
2/13/2019 News   Qoshe                                                                                                                                                           ͲͲ                     neutral     25,653      0      $48.23                                                  43
                                             DefamaƟon¬†LawsuitͲAsawinSuebsaeng,                        subpoenasͲreportersͲinͲdefamatio/27611823
                                             FormerworkeronTrump'scampaignsuestohaveALLits       https://www.dailymail.co.uk/news/articleͲ6735675/FormerͲworkerͲ
2/22/2019 News   DailyMail                                                                                                                                                          DavidMartosko     negative    33,669,250          0   $63,298.19                                                 94
                                             nondisclosureagreementsdeclaredillegal                     TrumpsͲcampaignͲsuesͲnondisclosureͲagreementsͲdeclaredͲillegal.html
                                             FormerworkeronTrump'scampaignsuestohaveALLthe
                                             president'snondisclosureagreementsdeclaredillegal        https://www.mailonsunday.co.uk/news/articleͲ6735675/FormerͲworkerͲ
2/22/2019 News   MailOnSunday                                                                                                                                                DavidMartosko           negative    59,858      0     $112.53                                                  70
                                             claimingshewasharassedbyhersupervisorandtakento     TrumpsͲcampaignͲsuesͲnondisclosureͲagreementsͲdeclaredͲillegal.html
                                             courtforseekingjustice
                                             CableNewsHasaProblem,ButItsNotSarahIsgurFloresͲ  https://thebulwark.com/cableͲnewsͲhasͲaͲproblemͲbutͲitsͲnotͲsarahͲ
2/22/2019 Blog   HooverInstitution                                                                                                                                                  ͲͲ                 neutral     273,765       0     $514.68                                                 32
                                             TheBulwark                                                  isgurͲflores/
                                             CNNcrushedbyconservativewebsiteforhabitofhiring     https://www.rawstory.com/2019/02/cnnͲcrushedͲconservativeͲwebsiteͲ
2/23/2019 News   TheRawStory                                                                                                                                                       TomBoggioni       neutral     1,840,133         8    $3,459.45                                                 88
                                             Trump‚'hacks‚'likeJeffreyLordandLewandowski            habitͲhiringͲtrumpͲhacksͲlikeͲjeffreyͲlordͲlewandowski/
                                             FormerworkeronTrump‚'scampaignsuestohaveALLits     http://BreakingNewsTime/formerͲworkerͲonͲtrumpsͲcampaignͲsuesͲtoͲ
2/23/2019 News   BreakingNewsTime                                                                                                                                                  latestnews         negative    253    0        $0.48                                                33
                                             nondisclosureagreementsdeclaredillegal                    haveͲallͲitsͲnondisclosureͲagreementsͲdeclaredͲillegal
                                                                                                          http://video.beyaz.az/view/26666547/ExͲ
                                             ExͲTrumpaideJasonMillerquitsCNNafterbeingaccusedof
 3/7/2019 Blog   TalkwalkerAlert                                                                         Trump+aide+Jason+Miller+quits+CNN+after+being+accused+of+sneaking+         ͲͲ                 negative    679    0        $1.28                                                32
                                             sneakingabortionpilltomistress.
                                                                                                          abortion+pill+to+mistress.
                                                                                                          https://bipartisanreport.com/2019/03/20/hopeͲhicksͲflipsͲonͲtrumpͲ         CarissaHouseͲ
3/20/2019 News   BipartisanReport           HopeHicksFlipsOnTrump&CooperatesWithInvestigation                                                                                                  negative    35,252      5      $66.27                                                  54
                                                                                                          cooperatesͲwithͲinvestigation/                                             Dunphy
                                                                                                                                                                                                                                                                      Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 141 of




                                                                                                                                                                                                                                                    STRIPE 0145
                                           WOMEN‚'SHISTORYMONTH‚Äî‚ÄúKAMALAHARRIS‚Äù‚Äì https://myspiritdc.com/1600349/womensͲhistoryͲmonthͲkamalaͲharrisͲ
3/25/2019 Blog           Spirit1340                                                                                                                                                 WinstonChaney   neutral        2,652     0      $4.99                                                 35
                                           USSENATOR&PRESIDENTIALCANDIDATE                          usͲsenatorͲpresidentialͲcandidate/
                                                                                                        http://DailyReadList/article/jasonͲmillerͲ5ͲthingsͲaboutͲexͲtrumpͲstafferͲ
3/28/2019 News           DailyReadList   Trump'sMichiganrally:5thingstowatch                                                                                                 ͲͲ               positive       8,842     0     $16.62                                                  43
                                                                                                        accuͲ96
                                           TrumpishandingoutsecurityclearanceslikeOprahhands http://DailyReadList/article/exͲtrumpͲstafferͲaccusedͲofͲslippingͲ
 4/1/2019 News           DailyReadList                                                                                                                                             ͲͲ               neutral        8,842     0     $16.62                                                  43
                                           outcars:ExͲObamastaffer                                   abortionͲpillͲ36
                                           ‚'AnthonyBourdain:PartsUnknown‚'Premiere:TheHost      http://Wopular/%E2%80%98anthonyͲbourdainͲpartsͲ
 4/5/2019 News           Wopular           WhoWasTough,Shy,andTaughttheWorldtoBeaGood unknown%E2%80%99ͲpremiereͲhostͲwhoͲwasͲtoughͲshyͲandͲtaughtͲ                       ͲͲ               neutral        12,956      0     $24.36                                                  52
                                           Guest|WOPULAR                                              worldͲbeͲgoodͲguest
                                           FormerTrumpAideJasonMillerAccusedofSecretly          http://Wopular/formerͲtrumpͲaideͲjasonͲmillerͲaccusedͲsecretlyͲ
 4/7/2019 News           Wopular                                                                                                                                                     ͲͲ               negative       12,956      0     $24.36                                                  52
                                           AdministeringAbortionPillͲNewsweek|WOPULAR             administeringͲabortionͲpillͲnewsweek
                                           UnivisionSellsGizmodoMediaandTheOniontoPrivate      http://metabase.moreover.com/noarticleurl?type=psh&lni=5VV6Ͳ9T91Ͳ
 4/8/2019 BlogLicensed   TheWrap                                                                                                                                                    JonLevine       neutral        3,028,540       N/A   $5,693.66                                                 88
                                           EquityFirmGreatHillPartners                              JCMNͲY4V6Ͳ00000Ͳ00
                                           NewGizmodoMediaandOnionOwnertoHonorUnion            http://metabase.moreover.com/noarticleurl?type=psh&lni=5VV9ͲJ941Ͳ
 4/8/2019 BlogLicensed   TheWrap                                                                                                                                                    JonLevine       neutral        3,028,540         0   $5,693.66                                                 88
                                           Agreements,NoLayoffsImminent                              F03RͲN0TVͲ00000Ͳ00
                                           FormerTrumpAideJasonMillerLeavingCNNFollowing        http://Wopular/formerͲtrumpͲaideͲjasonͲmillerͲleavingͲcnnͲfollowingͲ
 4/8/2019 News           Wopular                                                                                                                                                     ͲͲ               negative       12,956      0     $24.36                                                  52
                                           AbortionAllegation|WOPULAR                                abortionͲallegation
                                           ExͲTrumpstafferaccusedofslippingabortionpillinto     http://Wopular/exͲtrumpͲstafferͲaccusedͲslippingͲabortionͲpillͲ
 4/8/2019 News           Wopular                                                                                                                                                     ͲͲ               negative       12,956      0     $24.36                                                  52
                                           girlfriend‚'ssmoothie|WOPULAR                             girlfriend%E2%80%99sͲsmoothie
                                           Nielsen'sexitisanothervictoryforTrumpadviserStephen http://DailyReadList/article/jasonͲmillerͲexitsͲcnnͲproͲtrumpͲ
 4/8/2019 News           DailyReadList                                                                                                                                             ͲͲ               negative       8,842     0     $16.62                                                  43
                                           Miller                                                       commentatorͲleavͲ88
                                           MSNBC,CNNSpreadsFalseImpressionthatTrumpCalled http://DailyReadList/article/exͲtrumpͲstafferͲoutͲatͲcnnͲamidͲfalseͲandͲ
 4/9/2019 News           DailyReadList                                                                                                                                             ͲͲ               neutral        8,842     0     $16.62                                                  43
                                           Immigrants'Animals'                                         defamaͲ45
                                           TexasLawmakersPushBillThatWouldGiveDeathPenalty http://metabase.moreover.com/noarticleurl?type=psh&lni=5VVMͲDJ61Ͳ
4/10/2019 NewsLicensed Hollywoodlife                                                                                                                                                 ͲͲ               neutral                              N/A      N/A         N/A
                                           ToWomenWhoHaveAbortions                                  DYJWͲX0RJͲ00000Ͳ00

                                                                                                                                                                                                      Readership
                                                                                                                                                                                                      Total         2,762,817,070
                                                                                                                                                                                                                                                                                                            150
                                                                                                                                                                                                                                                                      Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 142 of




                                                                                                                                                                                                                                                    STRIPE 0146
                              URL                                                                                                                                                   Internal    External
         Total     Domain Rating Referring                                                                                                                                       Links       Links                                                                                                                                                                                                                                    Backlink                                                                                               Js      Linked
#        Backlinks  Rating    (desc) Domains ReferringPageURL                                                         ReferringPageTitle                                         Count        Count      LinkURL                                               TextPre                                LinkAnchor                                      TextPost                                                    Type                Status      FirstSeen            LastCheck               DayLost   Language Traffic         Keywords rendered Domains
                                               https://www.newsweek.com/formerͲtrumpͲaideͲadministeredͲ                 FormerTrumpAideJasonMillerAccusedofSecretly                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
    1             1        90       33      80 abortionͲpillͲ1134501                                                    AdministeringAbortionPill                                          61           25 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Thecourtfiling,obtainedand         reported                                         onbySplinter,allegesthatMillerhadanaffairwitha     Nofollow,Content                   9/28/201821:28         4/14/201917:43               en                 91         108                              17
                                               https://www.thedailybeast.com/fedsͲareͲtreatingͲmichaelͲcohenͲ           FedsAreTreatingMichaelCohenLikeaMobLawyer,                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   legalactionwaspublishedbythe                                                      “CourtDocsAllegeExͲTrumpStafferDruggedWoman
    2            37        89       31      75 likeͲaͲmobͲlawyerͲtrumpͲalliesͲsay                                       TrumpAlliesSay                                                     49           16 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                websiteSplinterinSeptember.         Titled                                           HeGotPregnant                                             Dofollow                            2/13/201911:39         2/13/201917:16               en                  8          41 Yes                          10

                                                https://www.theatlantic.com/entertainment/archive/2018/10/femini TheFeministDystopiaRises:'ThePower,''RedClocks,'                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   (Lastmonth,theformerTrump                                                          ofputtinganabortifacientinhismistress’sdrink
    3                1    91      29         58 stͲspeculativeͲfictionͲ2018/571822/                              'Vox,'&MoreͲTheAtlantic                                               137           44 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                administrationstafferJasonMillerwas accused                                         withouther                                                 Dofollow,Content                    10/7/20180:06         3/22/201915:30               en                 308        504                              32
                                                                                                                                                                                                                                                                                                            SplinterCourtDocsAllegeExͲTrumpStaffer
                                                                                                                                                                                                                                                                                                            DruggedWomanHeGotPregnantWith
                                                https://gizmodo.com/japanͲwantsͲtoͲringͲtheͲmoonͲwithͲsolarͲ            JapanWantstoRingtheMoonWithSolarPanelsto                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           'AbortionPill'[UPDATED]Katherine
    4           277       90      28         53 panelsͲtoͲpowerͲ1474946201                                              PowertheEarth                                                      23           47 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                        KruegerYesterday8:14pm                                                                                     Dofollow                             9/22/20183:36         9/22/201821:11               en                 10         105                              23
                                                                                                                                                                                                                                                                                                            SplinterCourtDocsAllegeExͲTrumpStaffer
                                                                                                                                                                                                                                                                                                            DruggedWomanHeGotPregnantWith
                                                https://gizmodo.com/theͲnewͲcispaͲbillͲisͲliterallyͲexactlyͲtheͲsameͲ TheNewCISPABillIsLiterallyExactlytheSameasthe                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           'AbortionPill'[UPDATED]Katherine
    5            81       90      27         41 asͲtheͲ1679496808                                                     LastOne                                                               26           49 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                        KruegerFriday8:14pm                                                                                        Dofollow                             9/23/20185:23          9/23/20185:23               en                 11          10                              24

                                                https://news.avclub.com/whoopsͲcnnͲjustͲlostͲanotherͲproͲtrumpͲ         Whoops,CNNjustlostanotherproͲTrumpcommentator                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   formercommunicationsdirectorfor                                                     ,andthecourtdocumentscontainingtheallegations
    6                1    83      26         39 commentatorͲdowͲ1829250519                                              downthescandalchute                                               35           48 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                theTrumpcampaign.Oursistersite    Splinterbrokethestory                         againsthim                                                 Dofollow                            9/27/201810:37          2/11/20195:40               en                 45         244                              22
                                                https://www.thedailybeast.com/exͲtrumpͲadviserͲjasonͲmillerͲsuesͲ       ExͲTrumpAdviserJasonMillerSuesWillMenakerof                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
    7                1    89      26         29 willͲmenakerͲofͲchapoͲtrapͲhouseͲoverͲtweet                             ‘ChapoTrapHouse’OverTweet                                        42           13 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                TheSplinterNews.com                   story                                            ,writtenbyKrueger,wasbasedonaseparatecourt         Dofollow,Content                 10/21/201813:14           3/15/20192:38               en                 290        125                                    8
                                                https://www.hollywoodreporter.com/news/jasonͲmillerͲleavesͲcnnͲ         JasonMillerLeavesCNNAmidLegalMess|Hollywood                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                           detailingnewallegationsagainstMiller,putforthby
    8                1    90      26         31 legalͲmessͲ1146300                                                      Reporter                                                             72           14 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                OnFriday,thewebsiteSplinter         publishedastory                                Delgado."Delgado’s                                         Dofollow,Content                   9/28/201812:49         4/17/201919:17               en                 444        153                              10
                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                                                                                                                                                                                                                                                                           DruggedWomanHeGotPregnantWith
                                                https://gizmodo.com/mexicanͲsatelliteͲdestroyedͲduringͲrussianͲ                                                                                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          'AbortionPill'[UPDATED]Katherine
    9            23       90      25         32 rocketͲexploͲ1704981842                                                 RussianRocketExplodes,DestroyingaMexicanSatellite              25           55 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       KruegerToday8:14pm                                                                                          Dofollow                             9/22/20182:30          9/22/20182:30               en                 2.4         15                              25

                                                https://www.thedailybeast.com/exͲtrumpͲaideͲjasonͲmillerͲhiresͲ         ExͲTrumpAideJasonMillerHiresHulkHogan’sLawyers                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
    10               1    89      25         28 hulkͲhogansͲlawyersͲtoͲsueͲgizmodoͲoverͲabortionͲpillͲstory             toSueGizmodoOverAbortionPillStory                              57           28 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                The                                    SplinterNews.comstory                           ,writtenbyreporterKatherineKrueger,wasbasedona     Dofollow                          10/21/201816:39          3/26/201918:40               en                 13         112                              11

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/nasaͲjustͲreleasedͲ1Ͳ000ͲspectacularͲnewͲ           NASAJustReleased1,000SpectacularNewPhotosFrom                                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    11           20       90      24         23 photosͲfromͲmaͲ1785125207                                               Mars'Surface                                                        26           45 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKruegerToday8:14pm                                                                 Dofollow                             9/22/20181:26          9/22/20181:26               en             0.11            14                              23
                                                https://www.thedailybeast.com/howͲiranͲconnedͲtheͲinternetͲintoͲ        HowIranConnedtheInternetIntoBelievingaFakeISIS                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   legalactionwaspublishedbythe                                                      ,“CourtDocsAllegeExͲTrumpStafferDruggedWoman
    12               6    89      23         27 believingͲaͲfakeͲisisͲstory                                             Story                                                                47           24 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                websiteSplinterinSeptember.       Titled                                             HeGot                                                      Dofollow,Content                   2/13/201910:58         2/13/201910:58               en                 1.6         17 Yes                          16
                                                                                                                        ExͲTrumpaideandCNNpunditaccusedofdrugging                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Thecourtdocumentsobtainedbythe                                                    comefromthecustodybattlebetweenMillerand
    13               1    88      23         23 https://www.rt.com/usa/439129ͲcnnͲtrumpͲaideͲabortionͲpills/            loverwithabortionpill—RTUSANews                               50           58 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                website                              Splinter                                           anotherTrump                                               Dofollow,Content                    9/24/20187:20         4/17/201916:30               en             0.67            42                              12
                                                https://www.rawstory.com/2018/09/formerͲtrumpͲaideͲjasonͲmillerͲ
                                                allegedlyͲgaveͲpregnantͲwomanͲabortionͲpillsͲwithoutͲherͲ        FormerTrumpaideJasonMillerallegedlygavepregnant                                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                           wasfiledinMiamiͲDadeCircuitCourt.Thestripper’s
    14               1    80      23         18 knowledgeͲreport/                                                womanabortionpillswithoutherknowledge:report                          39           10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Thecourtdocumentobtainedby         SplinterNews                                    namewas                                                    Dofollow                            10/5/201813:46         4/17/201919:06               en                  0           2                                    7

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/allͲtheͲwhiteͲdotsͲinͲthisͲrotatingͲcircleͲareͲ     Wow,alltheserotatingwhitedotsareactuallymoving                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    15               1    90      22          1 movingͲiͲ1608517148                                                     instraightlines                                                    19           23 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger42minutesago                                                               Dofollow                             9/22/20180:56          9/22/20180:56               en                  0           8                              16

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/5601502/publicͲlibrariesͲareͲbeatingͲnetflixͲ       PublicLibrariesAreBeatingNetflix,Redboxand                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    16               1    90      22         12 redboxͲandͲblockbusterͲinͲdvdͲrentals                                   BlockbusterinDVDRentals                                           27           45 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger17minutesago                                                               Dofollow                             9/22/20180:31          9/22/20180:31               en                 15         151                              22

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/368979/tennisͲballͲcannonͲisͲaͲdogsͲbestͲ                                                                                                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    17               2    90      22         13 roboticͲfriend                                                          TennisBallCannonisaDog'sBestRoboticFriend                    28           42 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger43minutesago                                                               Dofollow                             9/22/20180:57          9/22/20180:57               en                 10          25                              22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      150




                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/theͲnewͲinstagramͲfeedͲisͲruiningͲmyͲlifeͲ                                                                                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    18               1    90      22         19 1782491769                                                          TheNewInstagramFeedIsRuiningMyLife                                20           44 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger30minutesago                                                               Dofollow                             9/22/20180:44          9/22/20180:44               en                 2.6         56                              22
                                                https://www.thedailybeast.com/jasonͲmillerͲoutͲatͲcnnͲafterͲreportͲ JasonMillerOutatCNNAfterReportHeSlippedWoman                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   whichfirstcametolightFriday                                                       publisheddetailsofacourtfilingbyanotherformer
    19               1    89      21         17 heͲslippedͲwomanͲabortionͲpill                                      ‘AbortionPill’                                                          63           46 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                eveningafterthewebsite              Splinter                                         Trump                                                       Dofollow                            10/5/201818:05         4/17/201917:33               en                 62          86                              16

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/5836722/thisͲbottleͲcontainsͲtheͲbreathͲofͲ         ThisBottleContainstheBreathoftheGreatestSpace                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    20               1    90      21         24 theͲgreatestͲspaceͲheroesͲofͲallͲtime                                   HeroesofAllTime                                                   27           53 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger16minutesago                                                               Dofollow                             9/22/20180:30          9/22/20180:30               en                  0           1                              26
                                                https://es.gizmodo.com/elͲsorprendenteͲtrucoͲrealͲqueͲutilizanͲlosͲ     Elsorprendentetrucorealqueutilizanlosilusionistas                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
    21               7    90      20         12 ilusionistaͲ1819320685                                                  paratragarseunaespada                                             28           49 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       ViewonSplinter                                                                                             Dofollow                             9/23/20181:16          9/23/20181:16               es                 12         145                              24
                                                https://www.thecut.com/2018/09/jasonͲmillerͲdepartsͲcnnͲabortionͲ                                                                                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   atCNN,isleavinghisjob.The                                                        publishedareportdetailinganallegationthatMiller
    22               1    86      20         14 pillͲdruggingͲallegation.html                                           JasonMillerDepartsCNNAfterAbortionPillAllegation              83           44 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                announcementcomesafter               Splinter                                         druggeda                                                   Dofollow,Content                   11/13/20186:48          4/17/20198:48               en                 520        271                              11

                                                https://www.rawstory.com/2018/09/proͲtrumpͲcommentatorͲleavesͲ ProͲTrumpcommentatorleavesCNNafterhe'saccused                                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
    23               1    80      19         10 cnnͲallegedlyͲspikingͲpregnantͲwomansͲsmoothieͲabortionͲpill/  ofspikingpregnantwoman'ssmoothiewithabortionpill                       41           15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                OnFriday,                             Splinterbrokenews                              thatMiller,aformerTrumpaidestandsaccusedofgiving Dofollow                              9/29/201812:08          3/28/20198:22               en                  0           0                                    8

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/5704469/netflixͲwillingͲtoͲpayͲ100000ͲperͲ          NetflixWillingToPay$100,000PerEpisodeForNewTV                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    24               1    90      19         12 episodeͲforͲnewͲtvͲepisodes                                             Episodes                                                             23           43 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger28minutesago                                                               Dofollow                             9/22/20180:42          9/22/20180:42               en                  0           1                              23

                                                https://talkingpointsmemo.com/news/jasonͲmillerͲleavesͲcnnͲroleͲ        JasonMillerLeavesCNNAfterClaimHeOnceSpiked                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                           firstreportedthefilingFridaynightandconfirmedthe
    25               1    80      19         10 afterͲclaimͲheͲonceͲspikedͲdrinkͲwithͲabortionͲpill                     DrinkWithAbortionPill–TalkingPointsMemo                       58            9 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       SplinterNews                                    document’s                                                  Dofollow,Content                   9/29/201818:49          3/22/20195:06               en             0.47            21                                    5
                                                https://www.snopes.com/news/2018/09/26/formerͲtrumpͲstafferͲ            FormerTrumpStafferJasonMillerAccusedofSlipping                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   canbeviewedasembeddedina21                                                      publishedbySplinterNews,wassignedbyMiller’sexͲ
    26               1    86      19          9 jasonͲmillerͲaccusedͲslippingͲmistressͲabortionͲpill/                   Mistressan'AbortionPill'                                          40           18 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                September2018                         story                                            girlfriendand                                              Dofollow,Content                    9/29/20186:32            4/4/20190:57              en             1851           330                                    9
                                                                                                                        JasonMillerDeniesSneakinganAbortionPillinto
                                                https://www.cosmopolitan.com/politics/a23379196/jasonͲmillerͲ           PregnantLover'sSmoothieͲFormerTrumpStafferJason                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Accordingtothecourtdocuments                                                       ,whileMillerwasworkingforJamestownAssociates,he
    27               1    88      19         12 abortionͲpillͲsmoothieͲaccusations/                                     MillerDeniesLawsuitAccuations                                     65           47 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                foundby                               Splinter                                         would                                                    Dofollow,Content                      9/27/201816:02          11/9/20181:04               en                 45         115                              15

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/5938689/itͲmayͲbeͲcalledͲtheͲdesktopͲchairͲ         ItMayBeCalledthe'DesktopChair,'butThisiPadStand                           https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    28               1    90      18          9 butͲthisͲipadͲstandͲwouldͲlookͲgreatͲinͲaͲkitchen                       WouldLookGreatinaKitchen                                        19           45 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger59minutesago                                                               Dofollow                             9/22/20181:13          9/22/20181:13               en                  0          15                              25
                                                https://www.law.com/dailybusinessreview/2018/10/18/exͲtrumpͲ            ExͲTrumpStafferHiresHulkHoganLawyersfor$100M
                                                stafferͲhiresͲhulkͲhoganͲlawyersͲforͲ100mͲsuitͲoverͲstripperͲ           SuitOverStripperAbortionReport|DailyBusiness                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
    29               1    87      18          7 abortionͲreport/                                                        Review                                                               97           41 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       Krueger’sstory                                  ,whichranonSplinterNewsonSept.21,reported          Dofollow,Content                 10/24/201821:52           4/17/20199:14               en                 1.5         43                              16
                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                                                                                                                                                                                                                                                                           DruggedWomanHeGotPregnantWith
                                                https://kotaku.com/splatoonͲ2ͲhasͲaͲnewͲpairͲofͲsquidͲidolsͲandͲ        Splatoon2HasANewPairOfSquidIdolsAndTheyAre                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          'AbortionPill'[UPDATED]Katherine
    30               2    85      18          7 theyͲareͲpͲ1796675295                                                   Perfect                                                              21           23 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       KruegerYesterday8:14pm                                                                                      Dofollow                             9/22/20181:38          9/22/20185:52               en                 189        133                              15

                                                                                                                                                                                                                                                                                                           SplinterCourtDocsAllegeExͲTrumpStaffer
                                                https://gizmodo.com/allͲtheͲf1ͲconstructorsͲchampionsͲinͲhistoryͲ                                                                                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          DruggedWomanHeGotPregnantWith
    31               1    90      17          0 1762443803                                                              AlltheF1Constructors'ChampionsinHistory                        24           27 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       'AbortionPill'KatherineKrueger36minutesago                                                               Dofollow                             9/22/20180:50          9/22/20180:50               en                  0           2                              18
                                                                                                                        FormerTrumpCampaignStafferSnuck'AbortionPill'In
                                                https://hillreporter.com/formerͲtrumpͲcampaignͲstafferͲsnuckͲ           PregnantGirlfriend'sDrink,CourtFilingAlleges|                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
    32               1    53      17         11 abortionͲpillͲinͲpregnantͲgirlfriendsͲdrinkͲcourtͲfilingͲallegesͲ7792   HillReporter.com                                                     28           14 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Splinterobtained                       adocument                                       filedinacasebetweenArleneJ.DelgadoandJason         Dofollow,Content                   9/27/201822:33          4/16/20192:58               en                  6          61                                    6

                                                https://www.bustle.com/p/jasonͲmillerͲdeniesͲdosingͲaͲwomanͲ            JasonMillerDeniesDosingAWomanWithAnAbortion                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   1ͲyearͲoldchild,formerTrumpstaffer JasonMillerdosedanotherwomanwiththe
    33               1    88      17          8 withͲabortionͲpillͲwithoutͲherͲknowledgeͲ12010142                       PillWithoutHerKnowledge                                           20           17 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                A.J.Delgadoallegesthatformerstaffer abortionpill                                   ,whichDelgado'slawyersclaimresultedinthelossof     Dofollow,Content                   9/27/201812:31          3/30/20196:40               en                 17          61                              12




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     STRIPE 0147
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 143 of
                                                                                              JasonMillerIssuesStatementAfterBeingAccusedOf
                      https://www.dailywire.com/news/36221/jasonͲmillerͲissuesͲ               SlippingAbortionPillIntoPregnantMistress'Smoothie|              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Millerin2016,madetheexplosive                                                         bySplinterNews.Delgadoconceivedachildduringher
34   1    75   16   7 statementͲafterͲallegedlyͲamandaͲprestigiacomo                          DailyWire                                                    44     16 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  allegationsinthedocuments               firstobtained                                   affair                                                      Dofollow,Content       9/27/20183:48    3/22/20195:29   en    2.7   26                           8

                        https://www.refinery29.com/enͲus/2018/09/210658/jasonͲmillerͲ                                                                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 brokethestory,Millerimmediatelydeniedthe
35   2    88   15   4   formerͲtrumpͲadvisorͲdrugsͲpregnantͲwomanͲwithͲabortionͲpill          JasonMillerAllegedlyDrugsWomanWithAbortionPill         48     19 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  After                                      Splinter                                         accusationonTwitter,                                      Nofollow               9/28/201817:15    4/10/20193:20   en     7    91                     11
                        https://talkingpointsmemo.com/news/jasonͲmillerͲsuesͲgizmodoͲ         ExͲWHCommsDirectorJasonMillerSuesGizmodoOver                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
36   1    80   15   2   custodyͲbattleͲstory                                                  CustodyBattleStory–TalkingPointsMemo                    56      9 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  TheSplinterNews                          article                                          aboutMillercitescourtdocumentsfiledbyDelgadoina Dofollow,Content        10/21/201817:02   4/12/201920:44   en     0     3                           8
                        https://www.msn.com/enͲus/news/politics/courtͲdocsͲallegeͲexͲ
                        trumpͲstafferͲdruggedͲwomanͲheͲgotͲpregnantͲwithͲabortionͲpill/arͲ    CourtDocsAllegeExͲTrumpStafferDruggedWomanHe                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
37   3    92   15   2   AAAsSNi?ocid=spartandhp                                               GotPregnantWith'AbortionPill'                              0      1 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                                                                                                                                          Dofollow,Canonical    1/28/201919:04   1/28/201919:04   en     0     0                           1
                        https://www.politico.com/newsletters/floridaͲ
                        playbook/2018/09/24/pollͲgillumͲhasͲanͲedgeͲsenateͲraceͲtiedͲ         Poll:SlightleadforGillum,Senateracetied—Dems
                        demsͲlaunchͲfactͲcheckͲwebsiteͲfedsͲprobeͲkeysͲhurricaneͲdebrisͲ      launchfactͲcheckwebsite—FedsprobeKeyshurricane
                        cleanupͲmessͲtrumpͲboosterͲaccusedͲofͲpoisoningͲstrippedͲwithͲ        debriscleanupmess—Trumpboosteraccusedof                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     womanclaims,tothepregnancy’s
38   1    90   15   3   abortionͲpillͲ309767                                                  poisoningstripperwithabortionpillͲPOLITICO             110     74 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  terminationandnearlyherdeath.”         Readmore                                                                                                    Dofollow,Content       10/7/20182:23     3/8/20190:26   en   0.04   22                     38
                        http://visao.sapo.pt/actualidade/mundo/2018Ͳ09Ͳ24ͲExͲassessorͲdeͲ     Visão|ExassessordeimprensadeTrumpacusadode
                        imprensaͲdeͲTrumpͲacusadoͲdeͲprovocarͲabortoͲaͲumaͲmulherͲqueͲ        provocarabortoaumamulherquealegadamente                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
39   1    88   14       alegadamenteͲengravidou                                               engravidou                                                    42     14 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             EmdeclaraçõesaositedenotíciasSplinter      ,A.J.DelgadofalousobreosupostocasodeJason          Dofollow,Content      1/26/201921:41   1/26/201921:41   pt                                 10
                        https://www.thecut.com/2018/10/jasonͲmillerͲsuesͲchapoͲtrapͲ                                                                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     filedalawsuitagainstSplintereditor                                                    basedoncourtdocumentsfromMiller’scustodybattle
40   1    86   14   4   houseͲhostͲoverͲtweet.html                                            JasonMillerSues‘ChapoTrapHouse’HostOverTweet          88     46 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  KatherineKruegeroverher                 report                                           withformer                                                 Dofollow,Content      10/26/20185:19    3/12/20195:26   en    66    134                    12
                        https://forum.xnxx.com/threads/trumpͲfillsͲtheͲ                                                                                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 wasfiledinMiamiͲDadeCircuitCourt.Thestripper’s
41   1    76   14   0   swamp.509143/pageͲ12                                                  TrumpFillsTheSwamp|Page12|XNXXAdultForum            70     39 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Thecourtdocumentobtainedby             SplinterNews                                    namewas                                                    Nofollow              10/14/201820:24    3/10/20197:47   en     0     0                     15
                        https://www.philly.com/philly/news/politics/presidential/jasonͲ                                                                                                                                        pregnancy'stermination.Thecourt
                        millerͲaͲjͲdelgadoͲcnnͲabortionͲaffairͲloveͲchildͲtrumpͲstaffͲ        ExͲTrumpstafferJasonMilleroutatCNNafterabortion                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     documents,filedinMiamiͲDade
42   1    88   14   1   20180923.html                                                         allegation                                                   146     33 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  CircuitCourt,                             werefirstobtainedbySplinter                  .                                                           Dofollow                2/12/20194:54    4/10/20198:35   en   204    181                    18

                                                                                                                                                                                                                                                                          SplinterCourtDocsAllegeExͲTrumpStaffer
                        https://gizmodo.com/5085928/dealzmodoͲnewͲmacbookͲ200ͲoffͲatͲ         Dealzmodo:NewMacBook$200OffatFry's(Update:                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                DruggedWomanHeGotPregnantWith
43   1    90   14   1   frysͲupdateͲtooͲgoodͲtoͲbeͲtrue                                       TooGoodtoBeTrue)                                          26     24 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             'AbortionPill'KatherineKrueger50minutesago                                                               Dofollow                9/22/20181:04    9/22/20181:04   en    1.4   11                     16
                        https://politicalwire.com/2018/09/22/courtͲfilingͲallegesͲexͲtrumpͲ                                                                           https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     withawomanhemetatanOrlando
44   3    70   13   4   aideͲdruggedͲwoman/                                                   CourtFilingAllegesExͲTrumpAideDruggedWoman              38     15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  stripclub,”                               Splinter                                         reports.                                                    Dofollow,Content       9/29/20188:36   3/10/201914:23   en   0.07    3                     11
                        https://crooksandliars.com/2018/09/formerͲtrumpͲaideͲjasonͲmillerͲ    FormerTrumpAideJasonMillerLeavingCNNFollowing                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 detailingnewallegationsagainstMiller,putforthby
45   1    75   13   3   leavingͲcnn                                                           AbortionAllegation|CrooksandLiars                        56     13 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  OnFriday,thewebsiteSplinter             publishedastory                                Delgado."Delgado’s                                         Dofollow,Content     10/20/201811:17    4/10/20199:47   en     0     6                           9
                        https://www.law.com/dailybusinessreview/2019/01/04/mediaͲ             MediaCompanyFiresBackatExͲTrumpStaffer's$100M
                        companyͲfiresͲbackͲatͲexͲtrumpͲstaffersͲ100mͲsuitͲoverͲstripperͲ      SuitOverStripperAbortionReport|DailyBusiness                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     andstoodbywhattheycalledafair
46   1    87   13   0   abortionͲreport/                                                      Review                                                        90     48 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  andaccurate                               story                                            ,whichranonSplinteronSept.21.                        Dofollow,Content       1/9/201918:03    4/14/20190:11   en    1.5   70                     18

                                                                                                                                                                                                                                                                          SplinterCourtDocsAllegeExͲTrumpStaffer
                      https://io9.gizmodo.com/5300022/meganͲfoxͲsharesͲdetailsͲonͲ            MeganFoxSharesDetailsOnBecomingAnUnholy                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                DruggedWomanHeGotPregnantWith
47   1    90   13   1 becomingͲanͲunholyͲcheerleadingͲmaneater                                CheerleadingManeater                                         26     28 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             'AbortionPill'KatherineKrueger22minutesago                                                               Dofollow                9/22/20180:36    9/22/20180:36   en     0     4                     17
                      https://www.prweek.com/article/1493825/breakfastͲbriefingͲ5Ͳ            BreakfastBriefing:5thingsforPRprostoknowon                    http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ      womanhehadimpregnated.Miller
48   2    79   13   2 thingsͲprͲprosͲknowͲmondayͲmorning                                      Mondaymorning|PRWeek                                      86     45 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  hasdeniedtheclaimsin                   statementstothemedia                          andonTwitter.                                            Dofollow,Content       10/1/20184:11    3/16/20198:56   en   0.02    2                     24

                                                                                                                                                                                                                                                                          SplinterCourtDocsAllegeExͲTrumpStaffer
                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                DruggedWomanHeGotPregnantWith
49   1    90   13   0 https://gizmodo.com/5540833/gadgetͲdealsͲofͲtheͲday                     GadgetDealsoftheDay                                       21    212 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             'AbortionPill'KatherineKrueger48minutesago                                                               Dofollow                9/22/20181:02    9/22/20181:02   en     0     0                     33

                                                                                                                                                                                                                                                                          SplinterCourtDocsAllegeExͲTrumpStaffer
                      https://io9.gizmodo.com/5311335/thursdaysͲsanͲdiegoͲcomicͲconͲ                                                                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                DruggedWomanHeGotPregnantWith
50   1    90   13   0 scheduleͲisͲout                                                         Thursday'sSanDiegoComicConScheduleIsOut                33     27 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             'AbortionPill'KatherineKrueger29minutesago                                                               Dofollow                9/22/20180:43    9/22/20180:43   en     0     0                     17
                                                                                                                                                                                                                                                                          CourtDocsAllegeExͲTrumpStafferDrugged
                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                WomanHeGotPregnantWith'AbortionPill'
51   5    85   13   0 https://kinja.com/katherinekrueger?startTime=1537885800725              KatherineKrueger                                              7     64 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             [UPDATED]                                                                                                    Dofollow               11/15/20183:15   2/24/201918:11   en     0     0                     21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          150




                      https://lawandcrime.com/uncategorized/allegedͲmistressͲclaimsͲexͲ JasonMillerAccusedofDruggingWomanWithAbortion                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
52   1    69   13   2 trumpͲaideͲsecretlyͲdruggedͲherͲwithͲabortionͲpill/                Pill|Law&Crime                                                 41     44 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             SplinterNewsreportedontheaccusations        inanarticlelateFridaynight.Theclaimshavesurfaced   Dofollow,Content      9/29/201814:58    4/2/201912:44   en    1.1   25                     29
                      https://directory.libsyn.com/episode/index/show/wearelighttreasonn                                                                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 'sprecariousfuture,accusedsexualharassersthrives
53   1    90   13   0 ews/id/7089840                                                     LibsynDirectory                                                   21     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Inbadnews:                               RodRosenstein                                   underNBCNews'                                             Dofollow,Content       10/6/20188:23    3/10/20191:28   en     0     0                           9
                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
54   67   85   13   0 https://kinja.com/Arjalon/discussions                                   Arjalon                                                        7     50 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             Gotopermalink                                                                                              Dofollow               2/28/201922:26   2/28/201922:26   en     0     0                     12
                                                                                                                                                                                                                                                                          https://splinternews.com/courtͲdocsͲallegeͲexͲ
                      http://www.letsrun.com/forum/flat_read.php?thread=8017990&pag                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                trumpͲstafferͲdruggedͲwomanͲheͲgotͲ
55   31   68   13   0 e=1923                                                        OfficialLRCPresidentDonaldJTrumpThread                           2601    12 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             1829233105                                                                                                   Nofollow               9/27/201818:27    2/24/20190:12   en     0     0                           8
                                                                                    LightTreasonNewsPodcastͲ(9/27/18)RodRosenstein's
                                                                                    precariousfuture;Sixsiblingstookoutcampaignads
                                                                                    againsttheirRepublicanbrother|FreeListeningon                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 'sprecariousfuture,accusedsexualharassersthrives
56   14   90   13   0 https://www.podbean.com/media/share/dirͲ4wm2iͲ4b3a690         PodbeanApp                                                             37     15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Inbadnews:                               RodRosenstein                                   underNBCNews'                                             Dofollow,Content       2/20/20195:30    2/20/20195:30   en     0     0                     10
                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
57   2    85   12   0 https://kinja.com/somenativekid/discussions                             thegayagenda                                                   7     46 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             9/22/1810:03am                                                                                              Dofollow               2/25/201910:33   2/25/201910:33   en     0     0                     12
                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
58   1    85   12   0 https://kinja.com/landoͲgriffin/discussions                             LandoMagicNegro                                              7     56 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             9/21/1810:31pm                                                                                              Dofollow                2/9/201922:24   4/17/201913:16   en     0     0                     13
                      https://www.aztecaamerica.com/notas/noticias/298568/jasonͲmillerͲ       JasonMiller,asesordeTrump,lediounapastilla
                      asesorͲdeͲtrumpͲleͲdioͲunaͲpastillaͲabortivaͲsinͲsuͲconsentimientoͲaͲ   abortivasinsuconsentimientoaunamujerͲNoticiasͲ                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Lademandajudicial,obtenidae
59   1    54   12   2 unaͲmujer                                                               NotaͲaztecaamerica.com                                      22     24 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  informadapor                              Splinter                                         ,alegaqueMillertuvounaaventura                           Dofollow,Content      2/25/201917:50    4/13/20196:17   es     8    12                           8

                      https://community.cbr.com/showthread.php?114499ͲAllͲpurposeͲ            AllͲpurposenewsandpoliticsthread:TwoSteps                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              https://splinternews.com/courtͲdocsͲ...gotͲ
60   37   77   12   0 newsͲandͲpoliticsͲthreadͲTwoͲStepsͲBeyond!(PartͲII)&p=3917632           Beyond!(PartII)ͲPage182                                  192     48   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           1829233105                                                                                                   Dofollow              10/22/201820:51    3/7/201911:48   en     0     0                     25
                                                                                                                                                                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
61   1    85   12   0 https://kinja.com/jeglackin/discussions                                 Phish                                                          7     45   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/22/1811:57pm                                                                                              Dofollow                2/15/20195:05    2/15/20195:05   en     0     0                     12
                                                                                                                                                                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
62   1    85   12   0 https://kinja.com/heeheehooha/discussions                               Heeheehooha                                                    7     51   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/21/1810:48pm                                                                                              Dofollow                3/2/201911:36    3/2/201911:36   en     0     0                     12
                                                                                                                                                                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
63   1    85   12   0 https://kinja.com/dominikͲ/discussions                                  Domino                                                         6     49   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/24/1811:39am                                                                                              Dofollow                 3/2/20192:33     3/2/20192:33   en     0     0                     12
                      https://gawkerselenium.kinja.com/titleͲsatͲoctͲ14Ͳ2017Ͳ11Ͳ16Ͳ05Ͳ                                                                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
64   10   85   12   0 gmtͲ0400ͲedtͲ1819470928                                                 Title:SatOct14201711:16:05GMTͲ0400(EDT)                 9     22   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           ViewonSplinter                                                                                             Dofollow               9/22/201820:37   9/22/201820:37   en     0     0                     15
                      https://readersupportednews.org/newsͲsection2/318Ͳ66/52448ͲcnnsͲ
                      proͲtrumpͲcommentatorͲjasonͲmillerͲexitsͲafterͲabortionͲpillͲdosingͲ    CNN'sProͲTrumpCommentatorJasonMillerExitsAfter                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 reportedthatthechildcustodyfightbetweenMillerand
65   1    65   12   2 accusations                                                             AbortionPillDosingAccusations                              31     29 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  OnFriday,                                 Splinter                                         exͲlover                                                  Dofollow,Content         10/6/20182:35    4/14/20199:25   en     0     0                           7
                                                                                                                                                                                                                                                                          SplinterCourtDocsAllegeExͲTrumpStaffer
                                                                                                                                                                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              DruggedWomanHeGotPregnantWith
66   5    85   12   0 https://gawkerselenium.kinja.com/postͲtitleͲ1797191949           PostTitle                                                            6     22   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           'AbortionPill'[UPDATED]                                                                                    Dofollow               9/23/201811:57   9/23/201811:57   en     0     0                     15
                      https://kinja.com/slovenlymuse/discussions?startTime=15412951817                                                                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
67   3    85   12   0 85                                                               SlovenlyMuse                                                         7     57   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/22/1812:02am                                                                                              Dofollow                 2/3/20197:32   4/16/201918:17   en     0     0                     13
                      https://kinja.com/Mount_Prion/discussions?startTime=153805927572                                                                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
68   1    85   12   00                                                                 Mount_Prion                                                           7     54   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/22/1812:03am                                                                                              Dofollow                 2/5/20191:00   4/14/201918:55   en     0     0                     13
                                                                                                                                                                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
69   1    85   12   0 https://kinja.com/insanebase/discussions?startTime=1537976914928        InsaneBase                                                     7     51   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/22/1811:35am                                                                                              Dofollow               2/12/201912:52   2/12/201912:52   en     0     0                     12
                      https://kinja.com/brynnandnessawhatsoccuring/discussions?startTim                                                                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
70   3    85   12   0 e=1538635110402                                                         BrynnandNessaWhat'sOccuring                                    7     51   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/21/1810:44pm                                                                                              Dofollow                3/29/20193:00    3/29/20193:00   en     0     0                     12
                      https://kinja.com/mercenaryͲ                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
71   1    85   12   0 chef/discussions?startTime=1537897429681                                MercenaryChef                                                 7     52   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/21/1811:59pm                                                                                              Dofollow                2/16/20198:36    2/16/20198:36   en     0     0                     12
                      https://kinja.com/aswiftlytiltingpancake/saved?startTime=153823937                                                                                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
72   1    85   12   0 2493                                                                    ASwiftlyTiltingPancake                                        26     44   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           9/22/1811:46am                                                                                              Dofollow               2/13/201917:23   2/13/201917:23   en     0     0                     12




                                                                                                                                                                                                                                                                                                                                                                                                                                                       STRIPE 0148
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 144 of
                       https://kinja.com/sociallyawkwardstingray/saved?startTime=1541619                                                                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
73    4    85   12   0 291215                                                            SociallyAwkwardStingray                                        26     49 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1810:28pm                                                                                             Dofollow                3/1/201920:36    3/1/201920:36   en     0    0                     12
                       https://kinja.com/profoundstatement/discussions?startTime=153840                                                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
74    1    85   12   0 5625300                                                           ProfoundStatement                                                 7     45 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/22/1811:16pm                                                                                             Dofollow                2/27/20199:58    2/27/20199:58   en     0    0                     12
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
75    1    85   12   0 https://kinja.com/bmglmc/discussions?startTime=1537843472853   The_Grændmæster_of_the_Void                                          7     48 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1810:34pm                                                                                             Dofollow               2/27/201920:39   2/27/201920:39   en     0    0                     12
                                                                                      DidMarriedTrumperJasonMillerPoisonLoverWith                           https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
76    1    73   12   1 https://www.wonkette.com/jasonͲmillerͲabortionͲsmoothie        AbortionPillSmoothie?ͲWonkette                                  230    45 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Viacourtdocumentsobtainedby        Splinter                                         :                                                          Dofollow,Content       9/30/20189:29    3/27/20192:30   en   0.01   9                     20
                       https://kinja.com/Cestrum_Nocturnum/saved?startTime=1538765540                                                                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
77    1    85   12   0 630                                                            Cestrumnocturn1                                                      27    50 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1811:47pm                                                                                             Dofollow               2/26/201923:41   2/26/201923:41   en     0    0                     12
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
78    1    85   12   0 https://kinja.com/flameͲprincess/saved?startTime=1537647686406       FlamePrincess,GarbageͲMonger                                 24    38 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/22/1812:55am                                                                                             Dofollow               11/14/20187:27   2/28/201914:57   en     0    0                     12
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
79    2    85   12   0 https://kinja.com/JPJohnson/saved?startTime=1537977269971            JPJohnson                                                     26     42 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1811:37pm                                                                                             Dofollow               11/13/20186:19   2/26/201912:16   en     0    0                     12
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
80    2    85   12   0 https://kinja.com/therealgara/discussions?startTime=1537663963087 zerofucksthirty                                                   7     51 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1810:17pm                                                                                             Dofollow                3/2/201916:08    3/2/201916:08   en     0    0                     12
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
81    2    85   12   0 https://kinja.com/auroradm/discussions?startTime=1537670672237       AuroraDM                                                       7     44 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1810:58pm                                                                                             Dofollow               3/12/201915:05   3/12/201915:05   en     0    0                     13
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
82    1    85   12   0 https://kinja.com/eclench/discussions?startTime=1537741708783    ElsaClench                                                        7     54 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1810:26pm                                                                                             Dofollow                3/6/201923:08    3/6/201923:08   en     0    0                     12
                       https://kinja.com/mastasplyce/discussions?startTime=153866360421                                                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
83    2    85   12   05                                                                 Splyce                                                             7     52 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/22/1811:48am                                                                                             Dofollow                3/7/201914:36    3/7/201914:36   en     0    0                     12
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
84    1    85   12   0 https://kinja.com/anhedon1c/discussions?startTime=1537810727082 anhedonic                                                           7     51 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       9/21/1810:53pm                                                                                             Dofollow               12/7/201812:55    3/5/201923:59   en     0    0                     12
                                                                                                                                                                                                                           ̛̙̖̦̺̦̼,̭̡̨̨̨̯̬̜̱̨̦̖̐̼̣̍̌
                                                                                       ˑ̡̭Ͳ̨̨̡̛̪̥̺̦˃̬̥̪̌̌̛̛̣̹̣̭́̨̬̯̼̌̍̛̚Ͳ̌̚                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   ̡̭̖̭̱̣̦̌̽̌́̭̏́̽̚,̨̨̨̛̭̺̣̍
85    1    83   12   0 https://www.gazeta.ru/politics/news/2018/09/24/n_12079399.shtml ̡̨̨̭̖̭̱̣̦̌̽̐̡̭̦̣̌̔̌̌Ͳʧ̖̯̌̌̚.Ru|ʻ̨̨̛̭̯̏                        114    35 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                ̛̛̦̖̔̌̚                                Splinter                                         .                                                          Dofollow,Content      10/6/201823:24    3/30/20190:25   ru     0    0                     19
                                                                                       Shrexios:"Ijustdon’tunderstandanymanwhowould                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
86    3    81   12   0 https://mastodon.social/@Shrexios/100769972942199498            dosome…"ͲMastodon                                               21      8 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                cc@cnn@twitter.com                    https://bit.ly/2OFTTPz                                                                                      Nofollow              10/25/201813:10   2/27/201912:47   en     0    0                           5
                       http://iphonefresh.com/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲ                                                                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                           ,DelgadoclaimsthatMillerhadanother,earlier
87    1    8    12   0 roleͲatͲcnn.html                                                JasonMillerStepsAwayfromRoleatCNN                            72     4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Inthecourtdocumentsobtainedby     Splinter                                         extramaritalaffair                                        Dofollow,Content      9/28/201818:05    4/12/20196:46   en     0    0                           3

                       https://bipartisanreport.com/2018/09/22/fmrͲtrumpͲofficialͲaccusedͲ Fmr.TrumpOfficialAccusedOfSpikingMistress'sDrink                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
88    1    44   11   3 ofͲspikingͲmistresssͲdrinkͲwithͲanͲabortionͲpillͲdetails/           WithAnAbortionPill(DETAILS)                                29     25 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       SplinterNews                                    reportsthat:                                              Dofollow,Content       9/27/20180:43    4/14/20195:48   en   0.05   1                     11

                       https://www.noticiasaominuto.com/mundo/1087146/membroͲdeͲ            MembrodecampanhadeTrumpdeixaCNN.Éacusado                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   terdescobertoqueestavagrávida.O                                                   ,queteveacessoaosdocumentosdaacusaçãoem
89    1    72   11   0 campanhaͲdeͲtrumpͲdeixaͲcnnͲeͲacusadoͲdeͲdarͲpilulaͲaͲex             dedarpílulaa'ex'                                          116    17 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                casofoidivulgadopelo               Splinter                                          tribunal.                                                  Dofollow,Content       9/29/20186:24    4/11/20193:52   pt     0    1                           9
                       https://atlantablackstar.com/2018/09/25/formerͲtrumpͲaideͲjasonͲ
                       millerͲleavesͲcnnͲamidͲclaimsͲheͲdruggedͲexͲgirlfriendͲwithͲ         FormerTrumpAideJasonMillerLeavesCNNAmid                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                           allegedthatMiller,priortohishighͲprofileextramarital
90    1    72   11   1 abortionͲpill/                                                       ClaimsHeDruggedExͲGirlfriendwithAbortionPill            52     19 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Bombshellcourtfilings                obtainedbySplinterNews                        affairwith                                                  Dofollow,Content     9/27/20182:16   4/14/201918:52   en   0.37   27                          9

                       http://rinf.com/altͲnews/newswire/exͲtrumpͲaideͲandͲcnnͲpunditͲ   ExͲTrumpaideandCNNpunditaccusedofdrugging                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Thecourtdocumentsobtainedbythe                                                    comefromthecustodybattlebetweenMillerand
91    1    54   11   1 accusedͲofͲdruggingͲloverͲwithͲabortionͲpillͲrtͲusͲnews/          loverwithabortionpill—RTUSNews                             31    20 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                website                              Splinter                                           anotherTrump                                              Dofollow,Content       9/29/20183:55    3/13/20198:28   en     0    0                           9
                                                                                         CongressionalSexualHarassmentAllegations,                                                                                                                          https://splinternews.com/courtͲdocsͲallegeͲexͲ
                       https://forums.pennyͲarcade.com/discussion/215412/congressionalͲ Investigations,andResignationsͲPage16—Penny                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                        trumpͲstafferͲdruggedͲwomanͲheͲgotͲ
92    1    79   11   0 sexualͲharassmentͲallegationsͲinvestigationsͲandͲresignations/p16 Arcade                                                           325    21 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                     1829233105                                                                                                    Nofollow               10/14/20183:32     4/1/20199:16   en     0    0                     15
                                                                                         ExͲTrumpAideJasonMillerHiresHulkHogan'sLawyers
                                                                                         toSueGizmodoOverAbortionPillStoryͲDemocratic                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   beviewedatthebottomofthis
93    2    73   11   0 https://www.democraticunderground.com/1016218102                  Underground                                                      33     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                article)....The                      SplinterNews.comstory                           ,writtenbyreporterKatherineKrueger,wasbasedona    Dofollow,Content     10/31/201821:34    4/8/201912:44   en     0    0                           5
                                                                                         memeorandum:CourtDocsAllegeExͲTrumpStaffer
                                                                                         DruggedWomanHeGotPregnantWith‘AbortionPill’                        http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           CourtDocsAllegeExͲTrumpStafferDrugged      —TheongoingcustodybattlebetweenformerTrump
94    30   69   11   1 https://www.memeorandum.com/180921/p126                           (KatherineKrueger/Splinter)                                     160   965 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       WomanHeGotPregnantWith‘AbortionPill’       campaign                                                   Dofollow               9/30/201818:09   3/27/201920:51   en     0    0               154
                                                                                                                                                                                                                                                                  CourtDocsAllegeExͲTrumpStafferDrugged
                                                                                            memeorandum:JeremyCorbyn:Iwilllistentomembers                   http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           WomanHeGotPregnantWith‘AbortionPill’
95    68   69   11   1 https://www.memeorandum.com/180923/p7                                onsecondBrexitvote(JamesRanderson/Politico)              129   564 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                KatherineKrueger/Splinter:         [UPDATED]                                                                                                   Dofollow               10/8/201820:43   3/15/201912:21   en     0    0               101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                150




                                                                                                                                                                                                                                                                  CourtDocsAllegeExͲTrumpStafferDrugged
                                                                                            memeorandum:TedCruz,BetoO'Rourkesparinfirst                     http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           WomanHeGotPregnantWith‘AbortionPill’      —TheongoingcustodybattlebetweenformerTrump
96    52   69   11   1 https://www.memeorandum.com/180921/p130                              debateofkeyTexasrace(JohnVerhovek/ABCNews)             155   941 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       [UPDATED]                                        campaign                                                   Dofollow               9/30/201823:30   3/28/201919:06   en     0    0               152

                                                                                            memeorandum:KavanaughaccuserChristineBlasey                                                                                                                      CourtDocsAllegeExͲTrumpStafferDrugged
                                                                                            Fordmoved3,000milestoreinventherlife.Itwasn'tfar             http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           WomanHeGotPregnantWith‘AbortionPill’
97    48   69   11   1 https://www.memeorandum.com/180922/p14                               enough.(JessicaContrera/WashingtonPost)                    140   722 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       [UPDATED]                                                                                                   Dofollow                10/9/20183:43     4/7/20190:00   en     0    0               127
                       https://www.imediaethics.org/jasonͲmillerͲsuingͲsplinterͲoverͲ       JasonMillersuingSplinteroverAbortionPillstoryͲ                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                           washeadlined,“CourtDocsAllegeExͲTrumpStaffer
98    1    59   11   1 abortionͲpillͲstory/                                                 iMediaEthics                                                  127    14 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Splinter‘sSept.21,2018              story                                            DruggedWomanHe                                           Dofollow,Content      10/30/20187:41    4/9/201922:51   en   0.01   12                    10

                       https://forums.sherdog.com/threads/formerͲcnnͲcommentatorͲ           SocialͲFormerCNNcommentatorspeaksoutagainst
                       speaksͲoutͲagainstͲpoliticalͲsmearͲcampaignͲandͲ                     politicalsmearcampaignandsuspension|Page3|                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Millerproducedachild,allegedin
99    1    75   11   0 suspension.3902081/pageͲ3                                            SherdogForums|UFC,MMA&BoxingDiscussion                 113    17 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                courtdocumentsobtainedby            Splinter                                         thatMillerhadanotheraffairwithawomanhemet         Nofollow               1/31/201923:35   3/20/201915:58   en     0    0                           9
                       https://www.bizpacreview.com/2018/09/23/jasonͲmillerͲdepartsͲ        JasonMillerdepartsfromCNNgigtofightallegations
                       fromͲcnnͲgigͲtoͲfightͲallegationsͲagainstͲhimͲfromͲangryͲexͲloverͲ   againsthimfromangryexͲloverConservativeNews                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   someunknownperiodoftime,”the                                                      .“JaneDoebecamepregnant.Shortlythereafter,
100   1    64   11   1 676696                                                               Today                                                          36    25 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                filingreads,accordingto             SplinterNews                                    accordingtoJane                                          Dofollow,Content      9/26/201821:28   4/13/201920:31   en     0    0                     12
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          CourtDocAllegesJasonMillerDosedWoman
101   1    74   11   0 https://nuzzel.com/BrainWorldMag                                     BrainWorldMagazine'sNuzzelNewsletter                       47    14 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       WithAbortionDrug                                                                                          Dofollow              10/21/201817:54   3/14/201918:10   en     0    0                           8

                       https://hotair.com/headlines/archives/2018/09/courtͲdocsͲallegeͲexͲ CourtdocsallegeexͲTrumpstafferdruggedwomanhe                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
102   1    74   11   0 trumpͲstafferͲdruggedͲwomanͲgotͲpregnantͲabortionͲpill/             gotpregnantwith"abortionpill"ͲHotAir                     17    19 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       ReadMoreFromSplinter                                                                                     Dofollow               9/27/201819:15    4/1/201923:39   en     0    0                           9
                                                                                           CourtDocsAllegeExͲTrumpStafferDruggedWomanHe                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲ
                                                                                           GotPregnantWith'AbortionPill'[UPDATED]Ͳ                           https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          trumpͲstafferͲdruggedͲwomanͲheͲgotͲ
103   1    73   11   0 https://www.democraticunderground.com/100211164392                  DemocraticUnderground                                         84      4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       1829233105                                                                                                  Dofollow,Content      11/18/20180:16   4/14/201918:03   en     0    0                           3
                                                                                           Mediagazer:InterviewwithNYTreporterMichael
                                                                                           Schmidtaboutevaluatingandprotectingsourcesinhis                                                                                                                CourtDocsAllegeExͲTrumpStafferDrugged
                                                                                           lateststoryonDeputyAttorneyGeneralRodRosenstein                  http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           WomanHeGotPregnantWith‘AbortionPill’
104   68   57   10   1 https://mediagazer.com/180923/p5                                    (IsaacChotiner/Slate)                                         84    402 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                KatherineKrueger/Splinter:         [UPDATED]                                                                                                   Dofollow               9/28/201816:06   4/17/201917:42   en   0.01   8                     50

                       https://politicalhotwire.com/threads/jasonͲmillerͲallegedlyͲgaveͲ   JasonMillerallegedlygavepregnantwomanabortion                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                           wasfiledinMiamiͲDadeCircuitCourt.Thestripper’s
105   1    27   10   0 pregnantͲwomanͲabortionͲpillsͲwithoutͲherͲknowledge.200170/         pillswithoutherknowledge|PoliticalForum                  63      6 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Thecourtdocumentobtainedby         SplinterNews                                    namewas                                                   Nofollow,Content       10/3/20181:43     4/2/20196:22   en     0    0                           3
                       http://tech.trendolizer.com/2018/09/docsͲexͲtrumpͲaideͲdosedͲ       Docs:ExͲTrumpAideDosedWomanHeGotPregnant                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                          Docs:ExͲTrumpAideDosedWomanHeGot
106   2    57   10   0 womanͲheͲgotͲpregnantͲwithͲabortionͲpill.html                       With&#39;AbortionPill&#39;                                   159    12 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       PregnantWith'AbortionPill'                                                                               Dofollow,Image        10/1/201821:54   2/24/201914:22   en     0    0                           8
                                                                                           Threadby@AmericanEUDude:"IthoughtI’dsharesome
                                                                                           thoughtsonthevalueof@Twitterthreads.1/Good,
                                                                                           you’vemadeitthisfar.Getcomfortable,becausethisis               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
107   1    71   10   0 https://threadreaderapp.com/thread/931523318255116290.html          mustͲ[…]"                                                      61    15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                േ് േ                                   splinternews.com/courtͲdocsͲall…                                                                            Dofollow                4/8/201920:33    4/8/201920:33   en     0    0                           6
                       http://clicklancashire.com/2018/09/23/formerͲtrumpͲaideͲaccusedͲ FormerTrumpAideAccusedOfSlippingLoverAbortion                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
108   1    49   10   0 ofͲslippingͲloverͲabortionͲpill.html                                Pill                                                           67      6 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Millerclaimedthat                    Splinter                                         "failedtodoanythingtocorroboratetheaccuracyofMs. Dofollow,Content       9/27/201820:56     3/7/20195:59   en     0    0                           5
                                                                                           memeorandum:PRfirmhelpedWhelanstokehalfͲ                           http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                           CourtDocsAllegeExͲTrumpStafferDrugged
109   8    69   10   0 https://www.memeorandum.com/180921/p98                              bakedKavanaughalibi(ElianaJohnson/Politico)                160   977 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       WomanHeGotPregnantWith‘AbortionPill’                                                                  Dofollow                10/8/20189:51    4/9/201922:47   en     0    0               154
                                                                                           JournalistsubpoenaedforreportingmaterialsbyJason
                       https://pressfreedomtracker.us/allͲincidents/journalistͲsubpoenaedͲ Miller,Trump’sformeradviserͲU.S.PressFreedom                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   againstGizmodoMediaGroupandits                                                    forSplinterNews.Thearticlecitescourtdocuments
110   1    40   10   0 reportingͲmaterialsͲjasonͲmillerͲtrumpsͲformerͲadviser/             Tracker                                                         29    10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                reporterKatherineKruegerover      anarticleKrugerauthored                         filedby                                                   Dofollow                 3/1/20191:06   4/10/201910:55   en   0.14   17                          8
                       http://www.baseballthinkfactory.org/newsstand/discussion/otp_2018
                       _september_17_how_brett_kavanaugh_explains_his_baseball_ticket BBTF'sNewsblogDiscussion::OTP2018September17:                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
111   2    50   10   0 _debt/P2000/                                                        HowBrettKavanaughexplainshisbaseballticketdebt          98     24 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       Link                                                                                                        Dofollow               10/7/201822:56     4/5/20199:59   en     0    0                     14




                                                                                                                                                                                                                                                                                                                                                                                                                                              STRIPE 0149
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 145 of
                                                                                                                                                                                                                                                                        [1]https://splinternews.com/courtͲdocsͲallegeͲ
                                                                                                                                                                                                                                                                        exͲtrumpͲstafferͲdruggedͲwomanͲheͲgotͲ
                                                                                                                                                                                                                                                                        1829233105?utm_campaign=socialflow_splinter_
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                twitter&utm_medium=socialflow&utm_source=s
112   4    58   10   0 https://nodexlgraphgallery.org/Pages/Graph.aspx?graphID=169596        merck,Twitter,9/29/20183:46:35AM,169596                25    1264 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             plinter_twitter                                                                                                Nofollow              10/1/201816:10     3/29/20191:00          0    0                     83

                       https://www.anews.com/us/n/98525414ͲtheͲremarkableͲriseͲofͲtheͲ                                                                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     (Lastmonth,theformerTrump                                                               ofputtinganabortifacientinhismistress’sdrink
113   1    64   10   0 feministͲdystopia/                                              TheRemarkableRiseoftheFeministDystopia                      19      37 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  administrationstafferJasonMillerwas accused                                              withouther                                                  Dofollow,Content      1/31/20196:31     1/31/20196:31   en     0    0                     22

                       http://www.mobile.centurylink.net/front_controller.php/news/read/
                       category/TV/article/varietyͲ                                          TrumpCampaignAideJasonMillerExitsCNNAnalystJob                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   CircuitCourt,andobtainedbythe                                                          citingthecourtdocuments,allegedMillerhadanaffair
114   2    63   10   0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc          AfterAccusationsͲCenturyLink                             35      19   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                onlinenewsoutletSplinter.               ASplinterreport,                                with                                                         Dofollow,Content     10/6/201812:42    10/6/201812:42   en     0    0                           3
                       https://www.siliconinvestor.com/readmsgs.aspx?subjectid=59693&m       AHardLookAtDonaldTrump|PoliticalDiscussion                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                wasfiledinMiamiͲDadeCircuitCourt.Thestripper’s
115   19   63   10   0 sgnum=14075&batchsize=10&batchtype=Next                               Forums                                                      72      53   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Thecourtdocumentobtainedby             SplinterNews                                     namewas                                                     Dofollow             12/16/201810:18   12/16/201810:18   en     0    0                     21
                                                                                             ATrumpCampaignStafferAllegedlySlippedHisMistress                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
116   1    65   10   0 https://betches.com/jasonͲmillerͲabortionͲpill/                       AnAbortionPillͼBetches                                  50      13   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           Splinterbrokethestory                          andsentareportertoFloridathatconfirmthestory        Dofollow,Content    10/12/201823:03     4/13/20190:55   en     0    2                     10
                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
117   1    64   10   0 http://hypervocal.com/items/2115890                                                                                                0       1   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                                                                                                                                          Dofollow,Redirect    9/27/201819:43    3/20/201912:17          0    0                           1
                       https://forum.chorus.fm/threads/generalͲpoliticsͲdiscussionͲvͲ        GeneralPoliticsDiscussion(V)[ARCHIVED]•Page841•                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              CourtDocsAllegeExͲTrumpStafferDrugged
118   1    61   10   0 archived.41725/pageͲ841                                               forum.chorus.fm                                             103      1   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           WomanHeGotPregnantWith'AbortionPill'                                                                     Dofollow               2/27/20197:03    3/21/201910:46   en     0    0                           1
                                                                                                                                                                                                                                                                        CourtDocsAllegeExͲTrumpStafferDrugged
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                WomanHeGotPregnantWith'AbortionPill'
119   2    1    10   0 http://middlebororeview.blogspot.com/2018/09/                         MiddleboroReview:September2018                           281    236 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             [UPDATED]                                                                                                      Dofollow,Content     10/1/201811:54    4/12/201916:21   en     0    0                     75
                       https://forums.armchairgeneral.com/forum/currentͲevents/northͲ        'TheBestPeople...'ͲArmchairGeneralandHistoryNet                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                https://www.msn.com/enͲ
120   1    60   10   0 america/5064511ͲtheͲbestͲpeople                                       >>TheBestForumsinHistory                               77      70 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             us/news/polit...cid=spartandhp                                                                                 Dofollow              9/26/201818:44      3/8/20199:51   en     0    0                     15
                                                                                             A.J.DelgadoIsAccusingHerFormerLoverAndTrump
                       https://fierce.wearemitu.com/politics/theͲlatestͲtrumpͲ               CampaignAdviserOfSecretivelySlippingAWomanA                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
121   1    58   10   0 administrationͲscandalͲisͲgrosslyͲnotͲunlikeͲaͲtelenovela/            BirthControlPillͲFierce                                 28      18 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Accordingtoar                           eportpublishedbySplinter                       ,thewoman,knownincourtdocumentsasJaneDoe,           Dofollow,Content     9/29/201814:26     4/13/20191:45   en    98    47                    15
                       http://www.canadaka.net/forums/usͲpoliticsͲf18/theͲomnibusͲ                                                                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                https://splinternews.com/courtͲdocsͲall...
122   2    43   10   0 deplorablesͲthreadͲt118161Ͳ390.html                                   TheOmnibusDeplorablesThreadͲPage27ͲCKAForums       99      13 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             1829233105                                                                                                     Dofollow             11/18/201815:43    3/24/201910:42   en     0    0                           9
                                                                                             ExͲTrumpstafferJasonMilleraccusedofslipping
                       https://meaww.com/formerͲtrumpͲstafferͲjasonͲmillerͲaccusedͲ          abortionpillintopregnantgirlfriend'ssmoothie|                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Thedetailsofthecourtfilingswere                                                       ,whichalsoallegethatbeforeMiller'shighͲprofile
123   1    58   9    0 abortionͲpillͲpregnantͲgirlfriendͲsmoothie                            MEAWW                                                       26      15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  initiallyreportedby                      SplinterNews                                     extramaritalrelationship                                    Nofollow,Content    10/12/201821:38    4/13/201912:29   en     0    4                     11
                       https://mavenroundtable.io/theintellectualist/news/lawsuitͲexͲ
                       trumpͲaideͲaccusedͲofͲslippingͲabortionͲpillͲintoͲmistressͲsͲdrinkͲ Lawsuit:ExͲTrumpAideAccusedOfSlippingAbortionPill                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
124   1    58   9    0 8yw910opHEe78UmDXiSucA/                                             IntoMistress’sDrinkͲTheIntellectualist                   49       4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  >Thecourtfiling,obtainedand            reported                                          onbySplinter,allegesthatMillerhadanaffairwitha      Dofollow,Content     10/7/201811:06    4/15/201920:53   en    1.7   19                          3
                                                                                           FormerTrumpAideNearlyKilledHisMistressBy
                       https://trofire.com/2018/09/24/formerͲtrumpͲaideͲnearlyͲkilledͲhisͲ SecretlyGivingHerAbortionPillͲTheRingofFire                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     JasonMillernearlykilledhismistress
125   1    56   9    0 mistressͲbyͲsecretlyͲgivingͲherͲabortionͲpill/                      Network                                                       62      33 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  severalyearsagoafter                    secretlyslippingherabortionͲinducingdrugs     afterhefoundoutthatshewaspregnant.Thesecourt        Dofollow,Content      9/30/20181:53    3/25/201920:11   en     0    1                     18
                                                                                           SplinterͲedReputation:MillersuesGizmodoClaiming
                       http://harvardjsel.com/2018/10/splinterͲedͲreputationͲmillerͲsuesͲ FalseAbortionPillAllegations|HarvardJournalof                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     forajurytrial.Miller’scomplaint
126   2    38   9    0 gizmodoͲclaimingͲfalseͲabortionͲpillͲallegations/                   SportsandEntertainmentLaw                                  39      11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  allegesthatastory                       postedonSplinter.com                            causedhimtolosehisjobatCNNandruined                 Dofollow,Content    10/27/201812:25    3/23/201916:36   en   0.02   3                           7

                       https://kopitiambot.com/2018/10/05/theͲremarkableͲriseͲofͲtheͲ        TheRemarkableRiseoftheFeministDystopia–                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     (Lastmonth,theformerTrump                                                               ofputtinganabortifacientinhismistress’sdrink
127   1    36   9    0 feministͲdystopia/                                                    KopitiamBot                                                67      36 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  administrationstafferJasonMillerwas accused                                              withouther                                                  Dofollow,Content     10/6/201816:34      1/1/20195:54   en     0    0                     19
                       http://www.republicbuzz.com/docsͲexͲtrumpͲaideͲdosedͲwomanͲheͲ        Docs:ExͲTrumpAideDosedWomanHeGotPregnant                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
128   2    17   9    0 gotͲpregnantͲwithͲabortionͲpill                                       With‘AbortionPill’|                                      25      11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         ContinueReading                                                               #NAME?                              Dofollow              9/29/201810:07    3/26/201916:00   en     0    0                           7
                       http://www.graffiotech.com/2018/09/23/formerͲtrumpͲaideͲ              FormerTrumpAideAccusedOfSlippingLoverAbortion                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     andsaidit"waswrongfullypublished
129   2    27   9    0 accusedͲofͲslippingͲloverͲabortionͲpill/                              Pill                                                        56      11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  bythegossipblog                     Splinter                                              despitetheobviousnessofitsfalsityandlackoffactual   Dofollow,Content    10/12/201815:46   10/12/201815:46   en     0    0                           7
                       http://prensariotiretail.com/2018/09/24/cnnͲcommentatorͲstepsͲ        CNNcommentatorstepsdown,deniesslippingabortion                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                  ,allegethatpriortoMiller'shighͲprofileextramarital
130   1    22   9    0 downͲdeniesͲslippingͲabortionͲpillͲto.html                            pilltostripper                                            29       5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Theexplosivecourtfilings,               firstreportedbySplinterNews                   relationshipwith                                            Dofollow,Content     10/13/20186:59    10/29/20189:17   en     0    0                           5
                       https://randirhodes.com/blog/homeworkͲ09Ͳ24Ͳ18ͲmoreͲwomenͲ            HOMEWORK09/24/18~MOREWOMENSTEP                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                ALLEGEDTOHAVEPUTANABORTIONPILLINA
131   1    46   9    0 stepͲforwardͲtoͲaccuseͲkavanaugh/                                     FORWARDTOACCUSEKAVANAUGHͲRandiRhodes                  37      51 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             SMOOTHIE                                                                                                       Dofollow              9/28/201816:48     2/21/20194:38   en     0    0                     23
                       http://highlighthollywood.com/2018/09/exͲtrumpͲwhiteͲhouseͲaideͲ      ExͲTrumpWhiteHouseAideJasonMillerLeavesCNN,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         150




                       jasonͲmillerͲleavesͲcnnͲformerͲmistressͲaccusesͲhimͲofͲdruggingͲ      FormerMistressAccusesHimOfDruggingHerWith                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                  detailingnewallegationsagainstMiller,putforthby
132   1    50   9    0 herͲwithͲabortionͲpill/                                               AbortionPill|HighlightHollywood                         112     16 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  OnFriday,thewebsiteSplinter             publishedastory                                 Delgado.“Delgado’s                                          Dofollow,Content      9/28/20184:54    3/28/201917:07   en    1.3   8                           8

                       http://www.atlanticbb.net/news/read/category/TV/article/varietyͲ      TrumpCampaignAideJasonMillerExitsCNNAnalystJob                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CircuitCourt,andobtainedbythe                                                          citingthecourtdocuments,allegedMillerhadanaffair
133   1    50   9    0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc          AfterAccusationsͲAtlanticBroadband                      70      28 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  onlinenewsoutletSplinter.               ASplinterreport,                                with                                                         Dofollow,Content     10/4/201811:32     2/25/20194:06   en     0    0                           4
                       https://www.elitetrader.com/et/threads/trumpͲcampaignͲofficialͲ       TrumpcampaignofficialdruggedmistresswithantiͲ                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     withawomanhemetatanOrlando
134   1    49   9    0 druggedͲmistressͲwithͲantiͲabortionͲpill.325245/                      abortionpill|EliteTrader                                73      44 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  stripclub,”                               Splinter                                          reports.                                                     Nofollow             10/11/201823:24     4/6/201920:16   en     0    1                     27


                       http://www.mylonglines.com/news/read/category/TV/article/varietyͲ TrumpCampaignAideJasonMillerExitsCNNAnalystJob                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CircuitCourt,andobtainedbythe                                                          citingthecourtdocuments,allegedMillerhadanaffair
135   2    38   9    0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc      AfterAccusationsͲLongLines                                  59      20 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  onlinenewsoutletSplinter.               ASplinterreport,                                with                                                         Dofollow,Content     10/3/201813:17    4/12/201910:53   en     0    0                           5
                       http://chipiona.org/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲroleͲ                                                                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     pregnantwomanhehadanaffair                                                             whichechoedthefiling,Delgadosaid,"I'mconcerned
136   1    20   9    0 atͲcnn/                                                           JasonMillerStepsAwayfromRoleatCNN                        61      10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  with.Incommentsto                       Splinter                                          formy                                                       Dofollow,Content      10/8/20180:09     10/9/20189:07   en     0    0                           6

                       http://www.peoplesrepublicofcork.com/forums/showthread.php?t=2 PresidentTrump2016Ͳ2024ͲOfficialDiscussionThreadͲ                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                https://splinternews.com/courtͲdocsͲ...gotͲ
137   2    44   9    0 36899&page=2043                                                Page2043ͲPeoplesRepublicOfCorkDiscussionForums             85       1 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             1829233105                                                                                                     Dofollow               10/2/20181:35     4/1/201915:02   en     0    0                           1

                       http://nwcable.net/news/read/category/Politics/article/newserͲ        ExͲTrumpStafferAllegedlySlippedWoman'Abortion                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
138   1    42   9    0 extrump_staffer_allegedly_slipped_woman_abortion_pͲrnewsersyn         Pill'ͲNewWaveCommunications                             82      45 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Courtdocumentsfirstreportedonby       Splinter                                          arejustthelatestfiledaspartofanongoing          Dofollow,Content         10/6/201819:49    10/6/201819:49   en     0    0                     10
                       https://www.thecoli.com/threads/generalͲtrumpͲadministrationͲfͲ       GeneralTrumpAdministrationF**keryThread|Page                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Accordingtothecourtdocuments                                                            ,whileMillerwasworkingforJamestownAssociates,he
139   1    47   9    0 keryͲthread.481233/pageͲ341                                           341|Sports,HipHop&PiffͲTheColi                     137     17 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  foundby                                   Splinter                                          would                                                    Nofollow                  9/29/201821:42     3/2/201919:42   en     0    0                     10
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                https://splinternews.com/courtͲdocsͲ
140   2    26   9    0 http://citizens.trouble.city/showthread.php?pid=4548375               TrumpocalypseNow                                           186     15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             alle...7575293318                                                                                              Dofollow              10/8/201820:21    10/8/201820:21   en     0    0                           9

                       http://alhubeco.com/2018/09/23/formerͲtrumpͲaideͲaccusedͲofͲ          FormerTrumpAideAccusedOfSlippingLoverAbortion                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     falseaccusationsmadeinMs.
141   1    39   9    0 slippingͲloverͲabortionͲpill/                                         Pill                                                        45       6 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Delgado'sfiling",Miller'sattorneytold Splinter                                           inastatement.                                              Dofollow              9/27/201816:02    3/14/201920:36   en     0    0                           6

                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                Ifevertwodisgustingshitbagstrulydeserved
142   2    0    9    0 http://martinisontheroof.blogspot.com/2018/09/                        martinisontheroof:September2018                        310    189 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             eachother,it'sJasonMillerandA.J.Delgado.   WhatafuckinghorrorshowtheGOPis.Thanks,               Dofollow               9/23/20180:02     3/31/20192:34   en     0    0                     69

                       http://gethotwired.net/news/read/category/TV/article/varietyͲ         TrumpCampaignAideJasonMillerExitsCNNAnalystJob                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CircuitCourt,andobtainedbythe                                                          citingthecourtdocuments,allegedMillerhadanaffair
143   4    38   9    0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc          AfterAccusationsͲHotwire                                 56      31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  onlinenewsoutletSplinter.               ASplinterreport,                                with                                                         Dofollow,Content    10/12/201814:04    3/25/201915:57   en     0    0                           5

                       http://hometv2go.com/news/read/category/TV/article/varietyͲ           TrumpCampaignAideJasonMillerExitsCNNAnalystJob                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CircuitCourt,andobtainedbythe                                                          citingthecourtdocuments,allegedMillerhadanaffair
144   2    38   9    0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc          AfterAccusationsͲHomeTelecom                            59      30 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  onlinenewsoutletSplinter.               ASplinterreport,                                with                                                         Dofollow,Content     10/6/201812:39    4/13/201912:15   en     0    0                           4
                       http://ps4france.com/2018/09/23/allegedͲmistressͲclaimsͲexͲtrumpͲ     AllegedMistressClaimsExͲTrumpAideSecretlyDrugged                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                  wasabletoconfirmtheauthenticityofthecourt
145   1    25   9    0 aideͲsecretlyͲdruggedͲher.html                                        Herwith‘AbortionPill’                                    70       6 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             Splinter                                          documents,                                                   Dofollow,Content      10/9/20180:06    10/25/20189:08   en     0    0                           5
                                                                                                                                                                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                Docs:ExͲTrumpAideDosedWomanHeGot
146   4    24   9    0 https://thinklab.com/dcpoll                                           PollySigh|Thinklab                                       47      89 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                             PregnantWith'AbortionPill'                                                                                  Dofollow,Content    10/27/201812:42    4/13/201916:07   en   0.77   1                     24
                                                                                             FormerTrumpStafferJasonMillerDeniesAccusationsof
                       http://vgejq.us/formerͲtrumpͲstafferͲjasonͲmillerͲdeniesͲaccusationsͲ SneakinganAbortionPillintoPregnantLover'sSmoothie              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Accordingtothecourtdocuments                                                            ,whileMillerwasworkingforJamestownAssociates,he
147   1    40   9    0 ofͲsneakingͲanͲabortionͲpillͲintoͲpregnantͲloversͲsmoothie/           –Health                                                    74       9 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  foundby                                   Splinter                                          would                                                    Dofollow,Content         3/11/201917:24    3/11/201917:24   en     0    0                           7

                       http://broadstripe.net/front_controller.php/news/read/category/TV/
                       article/varietyͲ                                                   TrumpCampaignAideJasonMillerExitsCNNAnalystJob                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CircuitCourt,andobtainedbythe                                                          citingthecourtdocuments,allegedMillerhadanaffair
148   1    39   9    0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc       AfterAccusationsͲBroadstripe                                71      41 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  onlinenewsoutletSplinter.               ASplinterreport,                                with                                                         Dofollow,Content     11/2/201811:43    11/2/201811:43   en     0    0                           4

                       http://www.hargray.net/news/read/category/TV/article/varietyͲ         TrumpCampaignAideJasonMillerExitsCNNAnalystJob                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CircuitCourt,andobtainedbythe                                                          citingthecourtdocuments,allegedMillerhadanaffair
149   1    38   9    0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc          AfterAccusationsͲHargray                                 82      22 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  onlinenewsoutletSplinter.               ASplinterreport,                                with                                                         Dofollow,Content     10/6/201818:40    10/6/201818:40   en     0    0                           6




                                                                                                                                                                                                                                                                                                                                                                                                                                                       STRIPE 0150
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 146 of
                       http://hilltopmonitor.com/2018/09/jasonͲmillerͲstepsͲawayͲfromͲ                                                                           https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     andtheaffairwerefirstreportedin
150    1    26   9   0 roleͲatͲcnn/                                                         JasonMillerStepsAwayfromRoleatCNN                    49     5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  anarticleon                            Splinter                                         .                                                             Dofollow,Content    9/28/201810:36     4/1/201914:59   en      0   0                            5

                       http://www.myhtcplus.net/news/read/category/TV/article/varietyͲ      TrumpCampaignAideJasonMillerExitsCNNAnalystJob              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CircuitCourt,andobtainedbythe                                                       citingthecourtdocuments,allegedMillerhadanaffair
151    2    38   9   0 trump_campaign_aide_jason_miller_exits_cnn_analystͲrpenskemc         AfterAccusationsͲHomeTownCommunications                60    15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  onlinenewsoutletSplinter.             ASplinterreport,                               with                                                          Dofollow,Content     10/7/20188:07     3/26/20199:49   en      0   0                            4
                       http://ygeef.us/formerͲtrumpͲstafferͲjasonͲmillerͲdeniesͲ            FormerTrumpStafferJasonMillerDeniesAccusationsof
                       accusationsͲofͲsneakingͲanͲabortionͲpillͲintoͲpregnantͲloversͲ       SneakinganAbortionPillintoPregnantLover'sSmoothie            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Accordingtothecourtdocuments                                                         ,whileMillerwasworkingforJamestownAssociates,he
152    1    38   8   0 smoothie/                                                            –Health                                                    74     9 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  foundby                                 Splinter                                         would                                                    Dofollow,Content         4/13/201913:36    4/13/201913:36   en      0   0                            7
                                                                                            JasonMillerLeavesCNNFollowingAllegationsHe
                       https://contemptor.com/2018/09/22/cnnsͲjasonͲmillerͲtheresͲnoͲ       DruggedPregnantWomanWithAbortionPill[UPDATE]                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   campaignadvisorJasonMillertookto                                                    thatfeaturesallegationsthatMillersecretlydruggeda
153    2    37   8   0 validityͲtoͲallegationsͲiͲdruggedͲpregnantͲwomanͲwithͲabortionͲpill/ |Contemptor                                                109   33   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Twittertoreactto                    anexplosiveSplinterreport                       mistresshe                                                   Dofollow,Content     1/16/20196:39    4/16/201918:27   en      0   12                     11
                       http://topactu.net/2018/09/formerͲtrumpͲaideͲaccusedͲofͲslippingͲ FormerTrumpAideAccusedOfSlippingLoverAbortion                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Delgado,whoalsoworkedonTrump's
154    1    17   8   0 loverͲabortionͲpill/                                                 Pill                                                        41     5   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                campaign,accordingtoa               SplinterNewsreport                               publishedFriday.                                             Dofollow             10/3/201815:32    11/3/201815:01   en      0   0                            5
                       http://www.internationalskeptics.com/forums/printthread.php?t=33 InternationalSkepticsForumͲ[Continuation]TheTrump                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
155    3    28   8   0 1420&pp=40&page=75                                                   PresidencyIX:Nein,Nein!                                  26     5   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         ETTD.                                                                                                          Dofollow            10/14/201823:58     4/4/201915:22   en      0   0                            5
                                                                                            LF:FormerTrumpAideJasonMillerAccusedofSecretly                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
156    9    8    8   0 https://libertysflame.com/cgiͲbin/readart.cgi?ArtNum=57314           AdministeringAbortionPill                                 81     4   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Thecourtfiling,obtainedand           reported                                         onbySplinter,allegesthatMillerhadanaffairwitha       Nofollow,Content     9/28/20185:21    4/14/201914:10   en      0   0                            4
                       http://newstrendstoday.com/2018/09/23/formerͲtrumpͲaideͲ             FormerTrumpAideAccusedOfSlippingLoverAbortion                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   turn.Courtdocumentsfiledon
157    1    16   8   0 accusedͲofͲslippingͲloverͲabortionͲpill.html                         Pill                                                        48     4   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                September14andobtainedby             Splinter                                         ,showthedetailsofthedisturbingcase,whichallegedly Dofollow                9/28/201811:58   10/14/201815:10   en      0   0                            4
                       http://www.connect2edmonton.ca/showthread.php?39824ͲTrumpͲ                                                                                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                            https://splinternews.com/courtͲdocsͲ...gotͲ
158   278   17   8   0 misc/page67                                                          TrumpͲmiscͲPage67                                      500   52   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         1829233105                                                                                                     Dofollow              9/25/20189:21    4/16/201915:25   en      0   0                      29
                       http://www.internationalskeptics.com/forums/printthread.php?t=33                                                                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                            https://www.msn.com/enͲ
159    3    28   8   0 0681&pp=40&page=30                                                   InternationalSkepticsForumͲNewSCOTUSJudge             28    18   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         us/news/polit...cid=spartanntp                                                                                 Dofollow             11/6/201819:36    4/11/201921:23   en      0   0                            9

                       https://washingtonpress.com/2018/09/22/aͲformerͲtrumpͲaideͲwasͲ AformerTrumpaidewasjustaccusedbyhisformer                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              OriginalreportingbyKatherineKruegerat
160    1    36   8   0 justͲaccusedͲbyͲhisͲformerͲmistressͲofͲdosingͲherͲwithͲabortionͲpill/ mistressofdosingherwithabortionpill                  19    10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           Splinter.                                                                                                      Dofollow,Content    3/16/201911:49    4/14/201914:00   en      0   1                            5
                       http://stocknewspress.com/2018/09/23/jasonͲmillerͲstepsͲawayͲ                                                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                               confirmedwithDelgadothatthecourtdocumentwasin
161    1    15   8   0 fromͲroleͲatͲcnn.html                                                 JasonMillerStepsAwayfromRoleatCNN                   65     8 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                       Splinter                                             fact                                                   Dofollow,Content          10/12/201812:38      4/2/20199:38   en      0   0                            6
                                                                                                                                                                                                                          JasonMiller,devoormalige
                                                                                            Whoops,CNNheeftneteenandereproͲTrumpͲ                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     communicatiedirecteurvoorde                                                            endegerechtelijkedocumentenmetde
162    1    26   8   0 https://nl.upost.info/31383239323530353139                           commentatorindeschandaalgootverloren                    72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  TrumpͲcampagne.Onzezustersite      Splinterheefthetverhaalverbroken                 beschuldigingentegenhembevatten                            Dofollow,Content      2/2/20196:53    3/13/201919:19   nl      0   0                            5
                                                                                                                                                                                                                          Miller,mantandirekturkomunikasi
                                                                                            Ups,CNNbarusajakehilangankomentatorproͲTrump                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     untukkampanyeTrump.Situssaudara                                                      ,dandokumenpengadilanyangberisituduhan
163    1    26   8   0 https://id.upost.info/31383239323530353139                           lainnyadijalurskandal                                    72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  kami                                 Splintermemecahkancerita                           terhadapnyatermasukbeberapa                                 Dofollow,Content   12/12/201811:39    4/17/201914:18   id      0   0                            5

                                                                                                                                                                                                                          ᅉṈ㸪⯢㉥ᷧḑ䔞ạ䙫䟂䛥忤㰩㘖a
                                                                                                                                                                                                                          㸧ីពୖᅜᐙ䔜妭⏗⹝塏徥ẽ⯠⓷
                                                                                                                                                                                                                          亚⾞䉠㛾㙕䙫䧖㝨㔖㋨ƏỌ⎱b㸧㸪
                                                                                                                                                                                                                          ୙఍ཷ฿᯾⛇ᙧᘧⓗ䔜妭㮹『䦴㖶
                                                                                                                                                                                                                          ୺Ḱㇽ『−㭎妭᷸既䙫⛗㉗䬰⽬ằ                                                                           㸪ໟྵ⯠ẽ䙫㋮㎎䙫㲼⺔㕮ờ⋬㋓ᷧẂ杅⸟ᷴヰ⿒⑳
                                                                                                                                                                                                                          ኳ෌ḟฟ䎗䭧⍭˛                                                                                 ௧ே୙Ᏻⓗḃ奦˛
                                                                                                                                                                                                                          ⨾ᅜ᭷亦䔜妭㖗既伸ƋCNN㸧୚≉ᮁ                                                                         ⡿ີ┠๓⣫ṵ᷵⏍ᷧἴ∴䫅忰ㇷ␿杅⸟᷸昲䙫䚸㊋㜪
                                                                                            ဥ࿄㸪⨾ᅜ᭷亦䔜妭㖗既伸∁∁✏᷸既㺸怺ᷱ⤘⎢ṭ                                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     ᬑ䫅忰㴢⊏䙫∴态宖Ḣ䮈㝗㣕䱚⊹                                                                           ᩯதⓗ୰旛Əẽồ㋮崊ẽ✏ẽồ䙫⅚䳢Ḕ什䬓ṳἴ⥚
164    1    26   8   0 https://zhͲcn.upost.info/31383239323530353139                        ྄୍ྡẙ䉠㛾㙕宫审␿                                                  72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  ศ㐨㉓..ᡃồ䙫⦷⦠伸䫀                       Splinterᡴ◚஢忀ḑ㔬Ṳ                                       ᛶ᭹⏝“ለ⫾卖Ə⥠ᷴ䟌ガ”ࠋ          Dofollow,Content                                          1/10/201919:01    3/27/201919:39   zhͲcn   0   0                            5
                                                                                                                                                                                                                                                              https://splinternews.com/courtͲdocsͲallegeͲexͲ
                       https://www.cookdandbombd.co.uk/forums/index.php?topic=68716.                                                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                         trumpͲstafferͲdruggedͲwomanͲheͲgotͲ
165    1    28   8   0 330                                                           Trumpnumber8                                                     76    15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                      1829233105                                                                                                          Dofollow             10/22/20188:58     3/3/201913:51           0   0                            9
                                                                                                                                                                                                                          bekaspengarahkomunikasiuntuk
                                                                                            Siapasaja,CNNhanyakehilanganpengulasproͲTrump                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     kempenTrump.Splintertapakkakak                                                       ,dandokumenpengadilanyangmengandungituduhan
166    1    26   8   0 https://ms.upost.info/31383239323530353139                           yanglaindibawahpelantarskandal                         72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  kami                                memecahcerita                                        terhadapnyatermasukbeberapa                                 Dofollow,Content     1/15/20194:50    3/26/201916:40   id      0   0                            5
                                                                                                                                                                                                                          ʺ̞̣̣̖̬̌,̡̨̨̨̛̣̹̦̽̐̡̨̛̬̖̯̬̔̌
                                                                                            ˈ̨̯̭̽,CNN̨̨̪̬̭̯̛̯̬̯̣̏̌̌̨̨̞̦̹̐̡̨̨̥̖̦̯̯̬̌̌̨̪̬                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     ̏̚'̡̱́̚̣̔́̡̥̪̦̞̟̌̌˃̬̥̪̌.ʻ̹̌                                                          ,̞̨̭̱̞̔̏̨̡̛̱̥̖̦̯̔,̨̺̥̞̭̯̯́̽̸̛̦̱̖̦̦̏̏̌́̚̨̛̪̬̯
167    1    26   8   0 https://uk.upost.info/31383239323530353139                           ˃̬̥̪̱̌̛̦̱̏̚̡̨̨̭̦̣̦̌̔̌̽̐̨̡̣̯̌                             72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  ̡̛̛̭̖̭̯̬̦̭̜̽̭̜̯̌                   Splinter̨̛̬̍̏̚̨̞̭̯̬̞̀                               ̨̨̦̽̐,̥̞̭̯̯́̽                                                Dofollow,Content    1/22/201915:34      4/3/20197:23   uk      0   0                            5

                                                                                            Whon,CNNskandaloluŒunabirbaƔkaproͲTrump                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     onakarƔŦiddialarŦiçerenmahkeme
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    150




168    1    26   8   0 https://tr.upost.info/31383239323530353139                           yorumcusukaybetti.                                         72    33 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  belgeleridedahilolmaküzere           dahadolgunbirversiyona                        sahipvesonderecehoƔolmayanverahatsŦzediciƔeyler. Dofollow,Content         1/24/20197:20     4/5/201912:15   tr      0   0                            5
                                                                                                                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲ
                                                                                                                                                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              trumpͲstafferͲdruggedͲwomanͲheͲgotͲ
169    2    29   8   0 https://archive.nyafuu.org/news/thread/292309/                       /news/ͲCurrentNews»Thread#292309                      42    11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           1829233105                                                                                                     Nofollow             10/3/201814:16    3/26/201913:42   en      0   0                            7
                                                                                            j¡, Ȣffȯèɇ  ǕȧȯȢ ȯfk [                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ       ȡ \Ͳ\ ȣȯ ȯ Ǒ¡è ȡ ͧȡ
170    1    26   8   0 https://hi.upost.info/31383239323530353139                           ĚàɅ ȯȪǑȡ                                        73    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  ¡Ȱ@¡ȡȣ¡ ȡ^                 Splinterȯ¡ȡȢȪ°ȣ                               ,k\ȡȯèȡȯɉɅ `ȯͨȡ]Ȫȡͧ              Dofollow,Content     1/24/20194:46    4/10/201922:17   hi      0   0                            5
                                                                                                                                                                                                                          onjakanuttapojaavustajanJason
                                                                                            Hupia,CNNvainmenettitoisenproͲTrump                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Millerin,TrumpͲkampanjanentisen                                                        ,jatuomioistuimenasiakirjat,jotkasisältävätväitteitä
171    1    26   8   0 https://fi.upost.info/31383239323530353139                           kommentaattorinalasskandaalinkourussa                    73    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  viestintäjohtajankanssa.          Splinterrikkoitarinan                                häntävastaan,sisältävät                                     Dofollow,Content     1/27/20197:33     3/8/201912:18   fi      0   0                            5
                                                                                            Sawakas,nawalaangCNNngisapangproͲTrump                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     parasakampanyangTrump.Ang
172    1    26   8   0 https://tl.upost.info/31383239323530353139                           commentatorpababasachutescandal                         72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  amingsistersitena               Splintersiniraangkuwento                            ,atangmgadokumentongkortenanaglalamanng              Dofollow,Content    1/26/201913:47     4/8/201920:06   tl      0   0                            5
                                                                                                                                                                                                                          directordecomunicacionesdela
                                                                                            Vaya,laCNNacabadeperderaotrocomentaristaproͲ                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     campañaTrump.Nuestrositio                                                             ,ylosdocumentosjudicialesquecontienenlas
173    1    26   8   0 https://es.upost.info/31383239323530353139                           Trumpenelcaminodelescándalo.                           73    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  hermano                            Splinterrompiólahistoria                            acusacionesen                                                Dofollow,Content    2/28/201914:15     4/1/201921:52   es      0   0                            5


                                                                                                                                                                                                                          ࡑࡋ࡚ࠊ࡝࠺࠸࠺ࢃࡅ࠿a㸧ᅜࡢࢸ
                                                                                                                                                                                                                          ࣞࣅ࡟ฟ࡚ࠊࢻࢼࣝࢻ࣭ࢺࣛࣥࣉ
                                                                                                                                                                                                                          ࡟ᑐࡍࡿ✚ᴟⓗ࡞ᨭᣢࢆ⾲᫂ࡋࠊb
                                                                                                                                                                                                                          㸧ࢸࣞࣅࡢẘᛶࡢ࠶ࡿே✀ᕪู୺
                                                                                                                                                                                                                          ⩏⪅ࡸᛶⓗ᎘␲ࡢࢫ࢟ࣕࣥࢲࣝ࡟
                                                                                                                                                                                                                          ᝎࡲࡉࢀ࡚࠸࡞࠸⏨ࢆぢࡘࡅࡿࡓ                                                                           ࠋᙼ࡟ᑐࡍࡿ୺ᙇࢆྵࡴ⿢ุᡤࡢᩥ᭩࡟ࡣࠊ㠀ᖖ࡟
                                                                                                                                                                                                                          ࡵࡢ㏫ㄝⓗ࡞᥈ồ௒᪥ࡶࡲࡓ෌㛤                                                                           ୙ᛌ࡛୙ᛌ࡞ࡶࡢࡀ࠸ࡃࡘ࠿ྵࡲࢀ࡚࠸ࡲࡍࠋ
                                                                                                                                                                                                                          ࡋࡲࡍࠋ                                                                                     ࣑࣮ࣛࡉࢇࡣࠊ⌧ᅾࠊ࣮࢟ࣕࣥ࣌ࣥ୰ࡢ௚ࡢඖ࣓ࣥ
                                                                                                                                                                                                                          CNNࡣࠊඖࢺࣛࣥࣉ࣮࢟ࣕࣥ࣌ࣥࡢ                                                                         ࣂ࣮࡜ࡢ㛫࡟㠀ᖖ࡟㓶࠸ᣊ␃ࡢᡓ࠸ࡢࡼ࠺࡟⪺ࡇ࠼
                                                                                                                                                                                                                          ࢥ࣑ࣗࢽࢣ࣮ࢩࣙࣥࢹ࢕ࣞࢡࢱ࣮                                                                           ࡿࡼ࠺࡟࡞ࡗ࡚࠸ࡲࡍࠋᙼࡽࡣࠊ㛵ಀ࡞ࡃ2ே┠ࡢ
                                                                                            ࠾ࡗ࡜ࠊCNNࡣࢫ࢟ࣕࣥࢲࣝࢩ࣮ࣗࢺࡢୗ࡛ࡶ࠺୍                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     ࠊࢪ࢙࢖ࢯ࣭࣑࣮ࣥࣛẶ࡜ศ࠿ࢀ                                                                           ዪᛶ࡟ࠕ▱㆑࡞ࡋࡢ୰⤯⸆ࢆࠖᢞ୚ࡋ࡚࠸ࡿ࡜㠀㞴
174    1    26   8   0 https://ja.upost.info/31383239323530353139                           ேࡢࣉࣟࢺࣛࣥࣉゎㄝ⪅ࢆኻࡗࡓ                                             72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  ࡚࠸ࡲࡍࠋ⚾ࡓࡕࡢጜጒࢧ࢖ࢺ   Splinterࡣࡑࡢヰࢆቯࡋࡲࡋࡓ                                                      ࡋࡲࡋࡓࠋ                   Dofollow,Content                                          1/21/201917:31    4/10/201917:18   ja      0   0                            5

                                                                                                                                                                                                                          bidragyderJasonMiller,dentidligere
                                                                                            Whoops,CNNmistedeligeenandenproͲTrumpͲ                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     kommunikationsdirektørforTrumpͲ                                                         ,ogretsdokumenterneindeholdendepåstandeneimod
175    1    26   8   0 https://da.upost.info/31383239323530353139                           kommentatornedadskandalen                                73    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  kampagnen.Voressøsterside             Splinterbrødhistorien                           hamindeholdernogleyderst                         Dofollow,Content              1/24/201912:24      4/7/20191:59   da      0   0                            5
                                                                                            RҤttiұc,CNNvӉamҤtmҾtngӇӁibìnhluҨnӆnghҾ                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     dҷchTrump.Trangwebchҷem
176    1    26   8   0 https://vi.upost.info/31383239323530353139                           Trumpkhác                                                  73    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Splintercӆachúngtôi                  ĜãphávӃcâuchuyҵn                              ,vàcáctàiliҵutòaáncóchӈacác                          Dofollow,Content     1/21/20194:35      4/8/20195:31   vi      0   0                            5

                                                                                            Oups,CNNvientdeperdreunautrecommentateurproͲ                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     directeurdescommunicationsdela                                                       .Lesdocumentsdelacourcontenantlesallégations
177    1    26   8   0 https://fr.upost.info/31383239323530353139                           Trumpdanslescandale                                      72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  campagneTrump.Notresitejumeau,       SplinteraSplinterl'histoire                   portées                                                       Dofollow,Content     1/29/20198:06     4/7/201920:01   fr      0   0                            5
                                                                                                                                                                                                                          JasonMiller,demehemaligen
                                                                                                                                                                                                                          KommunikationsdirektorderTrumpͲ
                                                                                            Whoops,CNNhatgeradeeinenweiterenProͲTrumpͲ                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Kampagne,getrennt.Unsere                                                               ,unddieGerichtsdokumente,diedieAnschuldigungen
178    1    26   8   0 https://de.upost.info/31383239323530353139                           KommentatorimSkandalverloren                             72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Schwesterseite                           SplinterdieGeschichtegebrochen                gegenihnenthalten,                                          Dofollow,Content    1/22/201921:36     4/4/201917:40   de      0   0                            5

                                                                                                                                                                                                                          medbidragsytereJasonMiller,
                                                                                            Whoops,CNNmistetnettoppenannenproͲTrumpͲ                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     tidligerekommunikasjonsdirektørfor                                                     ,ogrettsdokumentersominneholderpåstandenemot
179    1    26   8   0 https://no.upost.info/31383239323530353139                           kommentatornediskandalen                                 72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  TrumpͲkampanjen.Vårsøsterside       Splinterbrøthistorien                             ham,inneholdernoen                                          Dofollow,Content     1/22/20195:14      4/3/20199:27   da      0   0                            5

                                                                                                                                                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     ࢇ‫׹ݝࢇࢿࢉی‬Ԝ(JasonMiller)ࠪ                                                              ̐߾оଞ࣯ࢠࡶжࡵ‫חࡕئ‬۰߾Е̑ѦԻ
180    1    26   8   0 https://ko.upost.info/31383239323530353139                           CNNࡵ‫ݛ‬২ҚɼԂ߈ࡵઝԠ଎ଥ۶࢕ձࢍ߹Ь.                                72    31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  ହ߭࣌Ь.࢕֐‫ࢇی‬ઝࢉ               Splinterࢇߞ̛ձ߭̛ˈ,                                          ٙਛଜˈٙ߇ଞʨҚࢇ                                                  Dofollow,Content    1/24/201923:03     4/11/20199:51   ko      0   0                            5




                                                                                                                                                                                                                                                                                                                                                                                                                                                    STRIPE 0151
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 147 of
                                                                                                                                                                                                                          byųymdyrektoremds.Komunikacjiw
                                                                                              Whoops,CNNwųaƑniezgubiųinnegokomentatoraz                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   kampaniiTrumpa.Naszasiostrzana                                                             ,adokumentysČdowezawierajČcezarzutyprzeciwko
181   1    26   8   0 https://pl.upost.info/31383239323530353139                              czasówProͲTrumpanaskandalu                              72     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                strona                              Splinterprzeųamaųatħhistoriħ                            niemuzawierajČbardzo                                                 Dofollow,Content    1/28/201916:47     4/9/20198:48   pl   0   0                            5

                                                                                              Opa,aCNNacaboudeperderoutrocomentaristapróͲ                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Miller,exͲdiretordecomunicaçõesda                                                         ,eosdocumentosdotribunalcontendoasalegações
182   1    26   8   0 https://pt.upost.info/31383239323530353139                              Trumpnoescândalo                                         72     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                campanhaTrump.Nossositeirmão,      Splinterdivulgouahistória                            contra                                                                 Dofollow,Content    1/25/201912:30     4/9/20198:56   pt   0   0                            5
                                                                                                                                                                                                                          ̛̼̹̥̍̏̡̨̨̛̬̖̯̬̥̔̨̪
                                                                                              ˄̪̭,CNN̨̨̪̬̭̯̨̪̯̖̬̣́̖̺̖̨̨̨̦̔̐̨̪̬Ͳ˃̬̥̪̌Ͳ                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   ̶̡̨̡̛̛̥̥̱̦̥̌́̏̡̛̛̥̪̦̌̌Trump.                                                               ,̌̭̱̖̦̼̖̔̍̨̡̱̥̖̦̯̼̔,̨̛̭̖̬̙̺̖̔̌̨̛̛̦̖̦̍̏́
183   1    26   8   0 https://ru.upost.info/31383239323530353139                              ̡̨̨̥̥̖̦̯̯̬̌̌̨̪̡̭̦̣̱̌̔̌                                   67     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                ʻ̹̌̡̛̬̯̭̜̍̌̭̜̯̌                      Splinter̪̬̖̬̣̏̌̯̱̾̨̛̛̭̯̬̀                            ̨̛̪̬̯̏̨̦̖̐,̸̡̣̯̏̀̌̀̏                                                Dofollow,Content    1/26/201912:47     4/8/20198:03   ru   0   0                            5

                                                                                                                                                                                                                          bidragsgivareJasonMiller,den
                                                                                                                                                                                                                          tidigarekommunikationsdirektören
                                                                                              Whoops,CNNharbaraförloratenannanproͲTrumpͲ                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   förTrumpͲkampanjen.Vår                                                                      ,ochdomstolsdokumentensominnehåller
184   1    26   8   0 https://sv.upost.info/31383239323530353139                              kommentatornedförskandalruten                            72     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                systerwebbplats                          Splinterbröthistorien                               anklagelsernamothonominnehållernågra                               Dofollow,Content    1/26/201917:47    4/10/20193:22   sv   0   0                            5

                                                                                              ɍɽɸʎ,ʏʉCNNɲʋʄʙʎɹʖɲʍɸɹʆɲʆɳʄʄʉproͲTrump                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   ʋʌʙɻʆɷɿɸʐɽʐʆʏɼɸʋɿʃʉɿʆʘʆʀɲʎɶɿɲ                                                              ʃɲɿʏɲɷɿʃɲʍʏɿʃɳɹɶɶʌɲʔɲʋʉʐʋɸʌɿɹʖʉʐʆʏʉʐʎ
185   1    26   8   0 https://el.upost.info/31383239323530353139                              ʍʖʉʄɿɲʍʏɼʃɳʏʘɲʋʊʏʉʆɲɶʘɶʊʍʃɳʆɷɲʄʉ                      72     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                ʏɻʆɸʃʍʏʌɲʏɸʀɲɲʏʉʑ.ȸɲɷɸʄʔɼʅɲʎ        Splinterɹʍʋɲʍɸʏɻʆɿʍʏʉʌʀɲ                           ɿʍʖʐʌɿʍʅʉʑʎɸʆɲʆʏʀʉʆʏʉʐ                                               Dofollow,Content   11/22/201814:37    4/16/20191:28   el   0   0                            5

                                                                                              Whoops,laCNNhaappenapersounaltro                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   direttoredellecomunicazioniperla
186   1    26   8   0 https://it.upost.info/31383239323530353139                              commentatoreproͲTrumpsulloscivolodelloscandalo        72     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                campagnaTrump.Ilnostrosito           Splinterinfrantolastoria                           ,eidocumentideltribunalecontenentileaccusecontro Dofollow,Content                 1/21/201911:54   4/16/201919:50   it   0   0                            5

                                                                                                                                                                                                                          Ѱјѣч Җњѕѯўшѫьд ѨѸ ѥіѰѝњкўѥзњѥє
                                                                                                                                                                                                                          еѤчѰѕ ҖкѲьдѥіўѥнѥѕзьўьѩкѷ ъѨє ѷ Ѩ
                                                                                                                                                                                                                          зњѥєѝѥєѥіщѲьдѥііѤэѱъіъѤћьҙ
                                                                                                                                                                                                                          ѰўҕкнѥшѧѰјѣѯѝѨѕкѝьѤ эѝьѫьѠѕҕѥкѰеѶк
                                                                                                                                                                                                                          еѤьѝѼѥўіѤэѱчьѤ јчҙъіѤєёҙѰјѣе)ѳєҕѳч Җ                                                          ѰјѣѯѠдѝѥіъѨћ     ѷ ѥјєѨе ҖѠдјҕѥњўѥѯдѨѕ   ѷ њдѤэѯеѥіњєщѩкѝѧкѷ ъѨѳѷ єҕ
                                                                                                                                                                                                                          іѤэзњѥєѠѤэѠѥѕлѥддѥіѯўѕѨѕчяѧњъѥк                                                                ѯюѶ ьъѨё  ѷ ѠѲлѰјѣіэдњьєѥд єѧјѯјѠіҙдѼѥјѤкѠѕѬѲҕ ьнҕњк
                                                                                                                                                                                                                          ѱъіъѤћьҙ лѣдјѤэєѥъѼѥкѥьѠѨдзіѤкѸ Ѳь                                                             дјѥкеѠкѝѧкѷ ъѨч    ѷ ѯѬ ўєѪѠьлѣєѨдѥіѝѬ ҖіэдѥіюдзіѠкъѨь  ѷ ҕѥ
                                                                                                                                                                                                                          њѤььѨѸ оѨѯѠѶьѯѠѶьѳч ҖѰѕдъѥкдѤэяѬ Җіҕњє                                                         ѯдјѨѕчєѥд ѵ дѤэѠчѨшѝєѥнѧдзьѠѪь              ѷ ѵ еѠкѰзєѯюр
                                                                                                                                                                                                                          ѝєъэѯлѝѤьєѧјѯјѠіҙѠчѨшяѬ ҖѠѼѥьњѕдѥі                                                             яѬ Җоѩкѷ дјҕѥњўѥњҕѥѯеѥѳч ҖѲў ҖѕѥдѤэяѬ ҖўрѧкзьъѨѝ  ѷ ѠкѱчѕѲн Җ
                                                                                              Whoops,CNNѯёѧкѷ ўѥѕѳюѠѨд commenterProͲTrumpјк                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   ч ҖѥьдѥіѝѪѠѷ ѝѥіѝѼѥўіѤэѰзєѯюр                                                                  "ѕѥъѼѥѰъ ҖкѱчѕъѨѯѷ ыѠѳєҕіѬ Җ"іѣўњҕѥкзњѥєѝѤєёѤьыҙеѠкёњд
187   1    26   8   0 https://th.upost.info/31383239323530353139                              ѯіѪѠ
                                                                                                 ѷ кѠѪѠ
                                                                                                      Ѹ мѥњіѥкьѼѸ ѥ                                      72     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                TrumpѯњѶэѳошҙь ҖѠкѝѥњеѠкѯіѥ             ѰшдѯюѶ ь Splinterѵ                                   ѯеѥ                                                                    Dofollow,Content    1/26/201913:18    4/14/20190:31   th   0   0                            5
                      http://precisionresearchandconsulting.com/2018/09/allegedͲ              AllegedMistressClaimsExͲTrumpAideSecretlyDrugged              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Thecourtdocumentswereobtained
188   1    20   8   0 mistressͲclaimsͲexͲtrumpͲaideͲsecretlyͲdruggedͲher/                     Herwith‘AbortionPill’                                   45      5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                andfirstreportedonby                 Splinter                                              .                                                                      Dofollow             10/1/201820:29   4/17/201913:23   en   0   0                            5

                                                                                              Whoops,CNNjustlostanotherproͲTrumpcommentator                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   formercommunicationsdirectorfor                                                            ,andthecourtdocumentscontainingtheallegations
189   1    26   8   0 https://en.upost.info/31383239323530353139                              downthescandalchute                                     70     27 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                theTrumpcampaign.Oursistersite      Splinterbrokethestory                              againsthim                                                            Dofollow,Content   10/23/201813:50    3/14/20194:03   en   0   0                            5

                                                                                              CaribbeanCricket.comͲTheIndependentVoiceofWest                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                            Howisitpossiblethateverysingledefenderofa
190   1    40   7   0 https://caribbeancricket.com/archivedtopic/1152484                      IndiesCricket                                              8     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         certainindividualcanbesocriminal?                                                                                       Dofollow,Content     1/24/20198:53     3/7/20199:17   en   0   0                            6
                      http://sbdirtysouthsoccer.com/2018/09/23/allegedͲmistressͲclaimsͲ       AllegedMistressClaimsExͲTrumpAideSecretlyDrugged              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
191   1    23   7   0 exͲtrumpͲaideͲsecretlyͲdruggedͲher/                                     Herwith‘AbortionPill’                                   40      4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Splinterobtained                         adocument                                            filedinacasebetweenArleneJ.DelgadoandJason                    Dofollow,Content     9/29/20180:49    3/18/20199:33   en   0   1                            4

                      https://www.trigtent.com/usa/exͲtrumpͲaideͲthreatensͲgizmodoͲ           ExͲTrumpAideThreatensGizmodoWith$100MLawsuit                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   byKatherineKrueger,areporterfor
192   1    26   7   0 100mͲlawsuitͲoverͲabortionͲpillͲstory                                   Over'AbortionPill'Story|TrigTentUSANews             18     48 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                theGizmodosubsidiarywebsite           SplinterNews                                         ,whocitedcourtfilingsasthebasisofthe                          Dofollow,Content    10/22/20183:57   4/16/201914:55   en   0   3                      17
                      https://politicaldig.com/trumpͲseniorͲadviserͲsnuckͲabortionͲpillͲinͲ   FormerTrumpSeniorAdviserSnuck'AbortionPill'In                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Thecourtfiling,obtainedand
193   1    25   7   0 pregnantͲgirlfriendsͲdrinkͲcourtͲdocsͲclaim/                            PregnantGirlfriend’sDrink,CourtDocsClaim              34      5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                reportedonby                           SplinterNews                                         ,allegesthatMillerhadanaffairwithawoman                       Dofollow,Content    9/28/201814:53    4/8/201918:53   en   0   0                            3
                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   courtdocumentsclaim,whenthe
194   1    26   7   0 https://www.pressrush.com/author/5200955/katherineͲkrueger              ContactKatherineKrueger,SplinterͲPressRush            35     23 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                womanfoundoutshewas…                 їReadMore                                                                                                                  Nofollow             10/16/20183:52     4/3/20191:10   en   0   0                            4
                      http://uspolitics24.com/2018/09/23/formerͲtrumpͲaideͲaccusedͲofͲ        FormerTrumpAideAccusedOfSlippingLoverAbortion                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   andpromisestoclearhisnameand
195   1    5    7   0 slippingͲloverͲabortionͲpill.html                                       Pill                                                       68      4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                holdDelgadoand                         Splinter                                              accountableforsharingtheinformation.                               Dofollow             10/1/201822:46   11/4/201818:41   en   0   0                            4
                                                                                                                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲ
                      http://www.angelswinͲforum.com/forums/topic/22842ͲspinͲforumͲ           SpinForumDumpingBinͲPage106ͲAngelsSpin.com                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                            trumpͲstafferͲdruggedͲwomanͲheͲgotͲ
196   1    3    7   0 dumpingͲbin/?page=106                                                   PoliticalTalkͲAngelsWin.com                             146   185 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         1829233105                                                                                                                   Nofollow             9/28/201817:04   4/11/201914:08   en   0   0                      25
                      http://halifaxlive.com/2018/09/24/formerͲtrumpͲaideͲaccusedͲofͲ         FormerTrumpAideAccusedOfSlippingLoverAbortion                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   with.Courtdocumentsfiledon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              150




197   1    14   7   0 slippingͲloverͲabortionͲpill/                                           Pill                                                       66     10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                September14andobtainedby         Splinter                                                  ,showthedetailsofthedisturbingcase,whichallegedly Dofollow,Content               10/10/201820:45    1/23/20198:22   en   0   0                            7
                      http://stillmannews.com/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲ                                                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Delgado,whoalsoworkedonTrump's
198   1    14   7   0 roleͲatͲcnn/                                                            JasonMillerStepsAwayfromRoleatCNN                   44      8 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                campaign,accordingtoa             SplinterNewsreport                                      publishedFriday.                                                      Dofollow             10/5/201817:00    4/14/20196:31   en   0   0                            8
                      http://lazertecnologia.com/2018/09/23/exͲtrumpͲstafferͲaccusedͲofͲ      ExͲTrumpstafferaccusedofslippingabortionpillinto             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   death.Courtdocumentsfiledon
199   1    8    7   0 slippingͲabortionͲpillͲinto/                                            girlfriend'ssmoothie                                      47      8 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                September14andobtainedby         Splinter                                                  ,showthedetailsofthedisturbingcase,whichallegedly Dofollow,Content               10/17/201822:06     4/5/20197:18   en   0   0                            5

                                                                                                                                                                                                                          ongoingcustodybattlebetween
                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   formerTrumpcampaign
200   6    19   7   0 http://www.realitychex.com/?iframe&currentPage=71                       REALITYCHEX.COMͲConstantComments                        15    209 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                operativesJasonMillerandA.J.Delgado hastakenanothernastyturn                             :Inanexplosivenewcourtfiling,DelgadoͲslegalteam               Dofollow,Content     4/14/20194:21    4/14/20194:21   en   0   0                      61
                      http://www.realitychex.com/constantͲcomments/theͲcommentariatͲ          REALITYCHEX.COMͲConstantCommentsͲThe                           https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   CNN,isleavinghisjob.The                                                                 publishedareportdetailinganallegationthatMiller
201   1    19   7   0 septͲ24Ͳ2018.html                                                       CommentariatͲͲSept.24,2018                             22    108 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                announcementcomesafter              Splinter                                                 druggeda                                                              Dofollow,Content    9/29/201812:49   4/12/201910:19   en   0   0                      44
                      https://stevesnews.com/news/reportͲformerͲtrumpͲaideͲaccusedͲofͲ        Report:FormerTrumpAideAccusedOfSlippingLover                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
202   1    12   7   0 slippingͲloverͲabortionͲpill?uid=400575                                 AbortionPill                                              36     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                ForalinktotheSplinterstory,        clickhere.                                                                                                                  Dofollow,Content    9/30/201823:31    10/9/20184:29   en   0   0                      10

                      https://alertapolitica.org/2018/09/22/exͲasesorͲtrumpͲpildorasͲ    ExasesordeTrumplediopíldorasabortivasaunamujer                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                  sfuepresentadoenelTribunaldeCircuitodeMiamiͲ
203   1    18   7   0 abortivasͲmujerͲembarazadaͲsinͲconocimiento/                       embarazadasinsuconocimientoͲAlertaPolítica                24      6 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Eldocumentojudicialobtenidopor       SplinterNew                                          Dade.                                                                  Dofollow,Content     2/6/201918:27   4/13/201911:28   es   0   0                            5
                      https://dailynews.news/jasonͲmillerͲproͲtrumpͲcnnͲcontributorͲ     JasonMiller,proͲTrumpCNNcontributor,leaves                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   TheallegationsagainstMiller                                                                thatfeaturedcustodydocumentsfiledbyDelgadoin
204   1    16   7   0 leavesͲnetworkͲamidͲabortionͲpillͲclaim/                           networkamidabortionpillclaimͲNYDailyNews                 30     10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                surfacedFridaynightinareport        publishedbySplinter                                 MiamiSept.                                                            Dofollow            11/18/201813:36   3/25/201911:28   en   0   0                            9
                      https://thenewstalkers.com/community/discussion/42421/courtͲ       CourtDocsAllegeExͲTrumpStafferDruggedWomanHe
                      docsͲallegeͲexͲtrumpͲstafferͲdruggedͲwomanͲheͲgotͲpregnantͲwithͲ   GotPregnantWith'AbortionPill'ͲCommunity|The                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
205   1    15   7   0 abortionͲpill                                                      NewsTalkers                                                     42     10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         SEEDEDCONTENT                                                                                                    Dofollow,Image       9/29/20186:36   3/20/201920:24   en   0   0                            6
                                                                                         CNNProͲTrumpContributorJasonMillerDepartsAmid
                      https://showbizexpress.com/cnnͲproͲtrumpͲcontributorͲjasonͲmillerͲ LegalAccusations|ShowbizExpressNetwork|                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                  detailingnewallegationsagainstMiller,putforthby
206   1    16   7   0 departsͲamidͲlegalͲaccusations/                                    EntertainmentNews                                              19     15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                OnFriday,thewebsiteSplinter          publishedastory                                     Delgado.“Delgado’s                                                    Dofollow,Content     9/29/20181:03    3/27/20199:58   en   0   0                      13

                                                                                              WikipediaSucks!ͲViewtopicͲYouTubeandTwitter                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   for$100million,cool!"becausesaid                                                         onSplinterreportingthatcourtdocumentsinthe
207   26   8    7   0 https://www.wikipediasucks.co/forum/viewtopic.php?p=6598                breakdownthesameday....                                43     23 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                girlfriendKatherineKrugerwrote        apiece                                               custodybattlebetweenMiller                                          Dofollow             10/27/20183:28   4/12/201910:13   en   0   0                      13
                      https://www.justplainpolitics.com/showthread.php?103376ͲyetͲ
                      ANOTHERͲGOPͲsexͲcriminalͲbustedͲTrumpͲaideͲJasonͲMillerͲthisͲ           yetANOTHERGOPsexcriminalbusted,TrumpaideͲ                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                            https://splinternews.com/courtͲdocsͲ...gotͲ
208   17   12   7   0 time                                                                    JasonMillerthistime                                     153     5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         1829233105                                                                                                                   Nofollow             9/28/201810:13    4/14/20194:04   en   0   2                            5
                      https://www.justplainpolitics.com/showthread.php?103333ͲEXͲ
                      TrumpͲaideͲJasonͲMillerͲbeingͲsuedͲslippedͲpregnantͲgirlfriendͲanͲ  EXͲTrumpaide,JasonMiller,beingsuedͲͲslipped                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
209   1    12   7   0 abortionͲpill                                                       pregnantgirlfriendanabortionpill                           103     9 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                         SplinterNews                                                                                                                Nofollow            10/10/201819:10   3/16/201916:19   en   0   5                            6
                                                                                          FormerseniorTrumpaideJasonMiller'druggeda
                                                                                          stripperhegotpregnantwithanabortionpill'ͲBreaking
                      http://www.breakingnewstime.com/formerͲseniorͲtrumpͲaideͲjasonͲ NewsTime|LiveNews|CurrentNews|FastNewsͲUS,                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   herapartment,holdingasmoothie
210   1    11   7   0 millerͲdruggedͲaͲstripperͲheͲgotͲpregnantͲwithͲanͲabortionͲpill/    UK&World                                                     32      2 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                whichcontainedanabortiondrug,        Splinter                                              reported.                                                              Nofollow,Content    9/27/201815:51   2/17/201920:11   en   0   0                            2
                      https://doorfliesopen.com/2018/09/28/thatsͲmyͲraidersͲ              That’sMyRaiders!Contraindications–[DOORFLIES                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
211   2    5    7   0 contraindications/                                                  OPEN]                                                          42     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Thisisoneofthose                     rippedstraightfromtheheadlines                    episodes.Macbethstyle!                                               Nofollow            10/11/201815:43   3/27/201918:22   en   0   0                            5
                                                                                          FormerseniorTrumpaideJasonMillersueswebsitewho
                                                                                          'teamedupwithhisexforfalsearticle'ͲBreakingNews
                      http://www.breakingnewstime.com/formerͲseniorͲtrumpͲaideͲjasonͲ Time|LiveNews|CurrentNews|FastNewsͲUS,UK&                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                  claimedMillerallegedlyvisitedRachel’sGentleman’s
212   1    11   6   0 millerͲsuesͲwebsiteͲwhoͲteamedͲupͲwithͲhisͲexͲforͲfalseͲarticle/    World                                                          32      2 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                     Splinter’sstory                                          ClubinOrlandowith                                                   Nofollow,Content   10/19/201821:01   3/12/201923:14   en   0   0                            2
                      http://sport.intelasol.com/blog/2018/10/15/jasonͲmillerͲfilesͲ100mͲ JasonMillerfiles$100Mdefamationsuitagainst                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   toGawkerandtheparentcompanyof                                                           betweenMillerandhisexͲloverA.J.Delgadoovertheir
213   1    11   6   0 defamationͲsuitͲagainstͲgizmodoͲmediaͲgroup/                        GizmodoMediaGroup                                            14     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                SplinterNews,over                  astoryontheongoingcustodybattle                     baby                                                                   Dofollow,Content   10/20/201822:59    4/8/201913:02   en   0   0                            8
                                                                                          philly.comarticles|Serendeputy:NewsfeedEnginefor                  http://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                         Docs:ExͲTrumpAideDosedWomanHeGot
214   9    12   6   0 https://serendeputy.com/philly.com/lens                             theopenweb                                                   660   421 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                     PregnantWith'AbortionPill'                                                                                                    Dofollow              9/22/20186:49    9/22/20186:49   en   0   0                      73
                      http://bulhufas.com/2018/09/23/formerͲtrumpͲaideͲaccusedͲofͲ        FormerTrumpAideAccusedOfSlippingLoverAbortion                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   mynameincourtandseektohold                                                             andanyoneelseinvolvedinspreadingtheselieslegally
215   1    8    6   0 slippingͲloverͲabortionͲpill/                                       Pill                                                           31      8 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Ms.Delgado,                         Splinter                                                  accountable",                                                          Dofollow              1/1/201918:34    1/1/201918:34   en   0   0                            7




                                                                                                                                                                                                                                                                                                                                                                                                                                                              STRIPE 0152
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 148 of
                     http://globalengineeringnews.com/2018/09/23/allegedͲmistressͲ         AllegedMistressClaimsExͲTrumpAideSecretlyDrugged                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CourtdocumentsfiledonSeptember
216   1   6    6   0 claimsͲexͲtrumpͲaideͲsecretlyͲdruggedͲher/                            Herwith‘AbortionPill’                                      68      5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  14andobtainedby                  Splinter                                             ,showthedetailsofthedisturbingcase,whichallegedly Dofollow,Content     9/30/20181:23    2/11/201919:46   en     0    0                          4
                     https://fullmoon.typepad.com/whirlwind/2018/09/politicalͲupdateͲ      WhirlwindBrain:Politicalupdate261,combinedwith                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                         CourtDocsAllegeExͲTrumpStafferDrugged
217   1   10   6   0 261.html                                                              sexualharassment86:                                         53     94 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                      WomanHeGotPregnantWith'AbortionPill'                                                                     Dofollow              11/3/201821:21    4/15/201920:51   en     0    0                    26
                     http://cutenailsdesigns.net/2018/09/23/allegedͲmistressͲclaimsͲexͲ    AllegedMistressClaimsExͲTrumpAideSecretlyDrugged                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     too.Courtdocumentsfiledon
218   1   1    6   0 trumpͲaideͲsecretlyͲdruggedͲher.html                                  Herwith‘AbortionPill’                                      68      5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  September14andobtainedby        Splinter                                             ,showthedetailsofthedisturbingcase,whichallegedly Dofollow             10/11/20184:31    11/12/20184:30   en     0    0                          4
                     https://dailysoundandfury.com/2018Ͳ09Ͳ22ͲrawͲstoryͲreportingͲ         RawStoryReportingAllegationThatTrumpFlackJason                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              wasfiledinMiamiͲDadeCircuitCourt.Thestripper’s
219   1   10   6   0 allegationͲthatͲtrump/                                                MillerSlippedStripperGFAbortionPill.                     33     28 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Thecourtdocumentobtainedby          SplinterNews                                    namewas                                                   Dofollow,Content    9/27/201812:50    4/13/201917:04   en     0    1                    15

                     http://theboxingobserver.com/2018/09/23/formerͲtrumpͲaideͲ            FormerTrumpAideAccusedOfSlippingLoverAbortion                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     herapartment,holdingasmoothie
220   1   8    6   0 accusedͲofͲslippingͲloverͲabortionͲpill/                              Pill                                                          55      7 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  whichcontainedanabortiondrug,       Splinter                                         reported.                                                 Dofollow,Content     10/1/201813:44    3/29/201920:57   en     0    0                          4

                     http://blackinamerica.news/breakingͲnews/theͲremarkableͲriseͲofͲ      TheRemarkableRiseoftheFeministDystopia–                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     (Lastmonth,theformerTrump                                                           ofputtinganabortifacientinhismistress’sdrink
221   1   5    6   0 theͲfeministͲdystopia/                                                BlackInAmerica.News                                           36     41 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  administrationstafferJasonMillerwas accused                                          withouther                                               Dofollow,Content     10/8/201815:02    3/17/201918:44   en     0    0                    21
                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     womanwithasmoothietoinducean
222   1   9    6   0 http://seriouslymedia.com/tag/jasonͲmiller/                           JasonMiller–Media                                         116     76 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  abortion.Theaccount,                  firstreportedbySplinter                       ,wasfoundincourtdocumentsrelatedtoacustody       Dofollow                3/8/20196:52      3/8/20196:52   en     0    0                    12

                     http://www.samonrye.com/prokzi/index.php?q=aHR0cHM6Ly9zcGxp
                     bnRlcm5ld3MuY29tL2NvdXJ0LWRvY3MtYWxsZWdlLWV4LXRydW1wLX                CourtDocAllegesJasonMillerDosedWomanWith                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
223   1   6    6   0 N0YWZmZXItZHJ1Z2dlZC13b21hbi1oZS1nb3QtMTgyOTIzMzEwNQ==                AbortionDrug                                                 56      2   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                        Address                                          :                                                         Dofollow             10/25/201823:13      4/4/20196:19   en     0    0                          2
                     http://calcionewstime.com/2018/09/allegedͲmistressͲclaimsͲexͲ         AllegedMistressClaimsExͲTrumpAideSecretlyDrugged                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                            filedinacasebetweenArleneJ.DelgadoandJason
224   1   5    6   0 trumpͲaideͲsecretlyͲdruggedͲher/                                      Herwith‘AbortionPill’                                      67      5   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Splinterobtained                        adocument                                       Millerconcerning                                          Dofollow              9/27/201816:32     4/4/201912:49   en     0    0                          5
                                                                                                                                                                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   andDelgadocontinueacustody                                                          recentlyoncourtdocumentsinwhichDelgadoclaims
225   3   9    6   0 http://seriouslymedia.com/tag/ajͲdelgado/                             AJDelgado–Media                                           111     89   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                battleovertheirinfantson,           Splinterreported                                thatMiller                                               Dofollow                3/6/20190:32      3/6/20190:32   en     0    0                    12
                     http://unionvgf.com/index.php?threads/theͲendͲofͲtheͲunitedͲ          TheEndoftheUnitedStates:APoliticalThread.|Union                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
226   1   8    6   0 statesͲaͲpoliticalͲthread.154188/pageͲ271                             VideoGameForums                                             98      8   stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Thecourtfiling,obtainedand          reported                                         onbySplinter,allegesthatMillerhadanaffairwitha   Nofollow              10/2/201813:23     2/23/20197:55   en     0    0                          6
                                                                                           ExͲTrumpAideJasonMillerHiresHulkHogan'sLawyers
                                                                                           toSueGizmodoOverAbortionPillStoryͲDemocratic                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     beviewedatthebottomofthis
227   1   25   6   0 https://www.democraticunderground.org/1016218102                      Underground                                                   32     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  article)....The                       SplinterNews.comstory                           ,writtenbyreporterKatherineKrueger,wasbasedona   Dofollow,Content     10/25/20181:14     11/2/20181:54   en     0    1                          5
                                                                                           CourtDocsAllegeExͲTrumpStafferDruggedWomanHe
                                                                                           GotPregnantWith'AbortionPill'ͲAmericaisBecoming                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                             https://www.msn.com/enͲus/news/politics...bͲ
228   1   4    6   0 http://www.aibafs.net/viewtopic.php?t=70623                           aFascistState                                               60      4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          enusͲ280                                                                                                   Dofollow,Content     10/12/20185:27     3/24/20197:21   en     0    0                          4

                     https://tennesseeindependent.blogspot.com/2018/09/observationsͲ Stocks,Bonds&Politics:ObservationsandSampleof                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                             CourtDocsAllegeExͲTrumpStafferDrugged
229   1   7    6   0 andͲsampleͲofͲrecent_23.html                                    RecentTrades:DES,FZLIX,FXROX,GOV,NMFC,SIR                   1078   145 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          WomanHeGotPregnantWith'AbortionPill'                                                                 Dofollow              10/6/201820:41     4/11/20197:34   en     0    0                    43
                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     anaccusationbyaformerloverthat
230   2   0    6   0 https://morningdailies.com/tag/angeloͲcarusone/                       AngeloCarusone–MorningDailies                            144    268 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  hesecretlygave                        anotherexabortionpills                        containedinasmoothie(hehasdeniedtheaccusation). Dofollow                3/10/201915:31    3/25/201910:04   en     0    0                    35
                     http://quoteslay.com/2018/09/allegedͲmistressͲclaimsͲexͲtrumpͲ        AllegedMistressClaimsExͲTrumpAideSecretlyDrugged                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              saidthecourtdocumentsstemfromacustodybattle
231   1   0    6   0 aideͲsecretlyͲdruggedͲher/                                            Herwith‘AbortionPill’                                      66      8 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          Splinter                                         between                                                 Dofollow,Content       9/29/201816:28    4/14/201922:27   en     0    0                          7
                                                                                           FormerseniorTrumpaideJasonMiller'druggeda
                     https://newsfeeds.media/formerͲseniorͲtrumpͲaideͲjasonͲmillerͲ        stripperhegotpregnantwithanabortionpill'Ͳ                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     herapartment,holdingasmoothie
232   1   44   6   0 druggedͲaͲstripperͲheͲgotͲpregnantͲwithͲanͲabortionͲpill/             NewsFeed                                                      53     12 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  whichcontainedanabortiondrug,       Splinter                                         reported.                                                 Nofollow,Content      10/7/20184:15     3/3/201923:40   en     0    1                          8
                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
233   4   0    6   0 https://morningdailies.com/tag/jasonͲmiller/                          JasonMiller–MorningDailies                               124    155 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Hoursafter                             Splinterpublishedtheirstory                   ,Miller“steppedaway”indefinitelyfromhisroleasa   Dofollow,Content      3/12/20194:07     3/26/20198:47   en     0    0                    19
                                                                                           RawStoryReportingAllegationThatTrumpFlackJason
                     https://riothousewives.com/rawͲstoryͲreportingͲallegationͲthatͲ       MillerSlippedStripperGFAbortionPill.ͲRiot                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              wasfiledinMiamiͲDadeCircuitCourt.Thestripper’s
234   1   6    6   0 trumpͲflackͲjasonͲmillerͲslippedͲstripperͲgfͲabortionͲpill/           Housewives                                                    52     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Thecourtdocumentobtainedby          SplinterNews                                    namewas                                                  Dofollow,Content     9/29/201817:15     4/13/20196:21   en     0    0                          9
                     http://cybersecuritycaucus.com/2018/09/formerͲtrumpͲaideͲ             FormerTrumpAideAccusedOfSlippingLoverAbortion                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              saidthecourtdocumentsstemfromacustodybattle
235   1   3    6   0 accusedͲofͲslippingͲloverͲabortionͲpill/                              Pill                                                          44      4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          Splinter                                         between                                                   Dofollow              9/28/201816:06     4/5/201913:00   en     0    0                          4
                     http://currenthollywood.com/2018/09/jasonͲmillerͲstepsͲawayͲfromͲ                                                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              wasabletoconfirmtheauthenticityofthecourt
236   1   2    5   0 roleͲatͲcnn/                                                          JasonMillerStepsAwayfromRoleatCNN                      51      7 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          Splinter                                         documents,                                                Dofollow              9/27/201812:44   10/27/201818:18   en     0    0                          5
                     http://nhltradereport.com/2018/09/23/jasonͲmillerͲstepsͲawayͲ                                                                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              confirmedwithDelgadothatthecourtdocumentwasin
237   1   3    5   0 fromͲroleͲatͲcnn.html                                                 JasonMillerStepsAwayfromRoleatCNN                      66      7 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          Splinter                                         fact                                                      Dofollow,Content      10/4/20188:20    4/11/201914:37   en     0    0                          6
                     http://lisashops.com/devtest/2018/09/23/proͲtrumpͲcontributorͲ
                     leavesͲcnnͲafterͲbeingͲaccusedͲofͲdruggingͲwomanͲwithͲabortionͲ       ProͲTrumpContributorLeavesCNNAfterBeingAccused                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     atCNN,isleavinghisjob.The                                                         publishedareportdetailinganallegationthatMiller
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                150




238   1   2    5   0 pill/                                                                 ofDruggingWomanwithAbortionPill|LisaShops            164      7 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  announcementcomesafter                Splinter                                         druggeda                                                 Dofollow               9/28/20186:11     4/15/20193:07   en     0    0                          3
                     http://techkenyot.com/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲ                                                                                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
239   1   2    5   0 roleͲatͲcnn/                                                          JasonMillerStepsAwayfromRoleatCNN                      53      7 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Theaccount,                            firstreportedbySplinter                       ,wasfoundincourtdocumentsrelatedtoacustody       Dofollow,Content     10/23/20189:28     2/16/20194:55   en     0    0                          5
                     https://ablackweb.com/forum/threads/theͲofficialͲworldͲpoliticsͲ      TheOfficialWorldPoliticsThread|Page264|                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
240   1   5    5   0 thread.2943/pageͲ264                                                  aBlackWeb:HipͲHopNews&BlackCulture                       84     32 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Theaccount,                            firstreportedbySplinter                       ,wasfoundincourtdocumentsrelatedtoacustody       Nofollow              10/1/201813:33     2/23/20193:09   en     0    0                    15
                                                                                           FormerseniorTrumpaideJasonMillerstepsdownas
                                                                                           politicalcommentatoronCNNfollowingclaimshe
                     http://www.yourdestinationnow.com/2018/09/formerͲseniorͲtrumpͲ 'slippedanabortionpillintothesmoothieofastripper                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
241   1   5    5   0 aideͲjasonͲmiller.html                                                hegotpregnant'ͲYourDestinationNow                         27     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          Splinter                                                                                                   Nofollow,Content     12/5/201813:42     4/12/20199:09   en     0    0                          9
                                                                                           WorldwideInformationBloggerLucSchrijvers:The
                     http://lucͲschrijvers.blogspot.com/2018/09/theͲsurprisingͲhistoryͲofͲ surprisinghistoryofthe25thAmendment—andwhatit                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                             Docs:ExͲTrumpAideDosedWomanHeGot
242   1   3    5   0 25th.html                                                             can’tdo                                                     104    114 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          PregnantWith'AbortionPill'                                                                              Dofollow              2/27/201918:52     4/6/201920:16   en   0.02   1                    48

                     https://morningdailies.com/2018/09/22/cnnsͲproͲtrumpͲ                 CNN’sProͲTrumpCommentatorJasonMillerExitsAfter                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              reportedthatthechildcustodyfightbetweenMillerand
243   2   0    5   0 commentatorͲjasonͲmillerͲexitsͲafterͲabortionͲpillͲaccusations/       AbortionPillAccusations–MorningDailies                   48     24 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  OnFriday,                              Splinter                                         exͲlover                                                  Dofollow,Content     9/28/201810:42     3/17/20192:07   en     0    0                          5
                     http://androidevo.com/2018/09/23/formerͲtrumpͲaideͲaccusedͲofͲ        FormerTrumpAideAccusedOfSlippingLoverAbortion                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     mynameincourtandseektohold                                                       andanyoneelseinvolvedinspreadingtheselieslegally
244   1   1    5   0 slippingͲloverͲabortionͲpill.html                                     Pill                                                          63      4 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Ms.Delgado,                            Splinter                                         accountable",                                             Dofollow,Content     9/26/201822:04   12/30/201823:03   en     0    0                          4
                                                                                                                                                                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                             CourtDocAllegesJasonMillerDosedWoman
245   1   1    5   0 https://socialrank.io/splinternews.com                                splinternews.comTwitterAnalyticsͲSocialRankIO            108    225 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          WithAbortionDrug                                                                                         Nofollow              1/29/201912:04      3/6/20199:01          0    0                          2
                     http://topnewsnow.net/exͲtrumpͲaideͲandͲcnnͲpunditͲaccusedͲofͲ        ExͲTrumpaideandCNNpunditaccusedofdrugging                       https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Thecourtdocumentsobtainedbythe                                                     comefromthecustodybattlebetweenMillerand
246   2   2    5   0 druggingͲloverͲwithͲabortionͲpill/                                    loverwithabortionpill|TNNͲTopNewsNow                 87     20 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  website                              Splinter                                            anotherTrump                                             Dofollow,Content      2/23/20199:30     2/23/20199:30   en     0    0                          9

                     http://www.newzchooze.com/index.php?view=categories&category_                                                                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
247   1   0    5   0 id=13&limit=500&offset=0&story_id=Q291cnQgRG9jcyBBbGxlZ2UgR NewzChoozeͲForBreakingNews,ChooseNewzChooze                      2      1 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          Readfullstory                                                                                            Dofollow              10/1/201819:14    10/1/201819:14   en     0    0                          1
                                                                                                                                                                                                                                                                    CourtDocsAllegeExͲTrumpStafferDrugged
                     http://www.americanvoiceinstitute.org/DailyNewsBriefing09Ͳ26Ͳ                                                                                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                             WomanHeGotPregnantWith'AbortionPill'
248   2   2    5   0 17.htm                                                                TheAmericanVoiceInstituteOfPublicPolicy                  1    146 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          [Updated]                                                                                                  Dofollow,Content     10/6/201810:21      4/5/20194:36          0    0                    29
                                                                                           ExͲCNNContributorJasonMillerSuingGizmodoMedia
                     http://www.dailycallout.com/exͲcnnͲcontributorͲjasonͲmillerͲsuingͲ    Groupfor$100MillionOverAbortionPillStoryͲDaily                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     andDelgadocontinueacustody                                                          recentlyoncourtdocumentsinwhichDelgadoclaims
249   1   2    4   0 gizmodoͲmediaͲgroupͲforͲ100ͲmillionͲoverͲabortionͲpillͲstory/         Callout                                                        9     23 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  battleovertheirinfantson,           Splinterreported                                thatMiller                                               Dofollow,Content     10/30/20181:57      4/2/20195:26   en     0    0                          7
                     https://www.dailycallout.com/jasonͲmillerͲstepsͲawayͲfromͲroleͲatͲ                                                                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
250   2   2    4   0 cnn/                                                                  JasonMillerStepsAwayfromRoleatCNNͲDailyCallout      10     32 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  Theaccount,                           firstreportedbySplinter                        ,wasfoundincourtdocumentsrelatedtoacustody       Dofollow,Content    10/11/201819:05    4/14/201914:46   en     0    0                          7
                     http://babescapes.gallery/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲ                                                                            https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     CNN,Millersharedaseriesoftweets
251   1   1    4   0 roleͲatͲcnn/                                                          JasonMillerStepsAwayfromRoleatCNN                      51      5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  defendinghimselfagainst              Splinter's                                        reportandDelgado'sclaimsabouttheallegedabortion.   Dofollow,Content      9/28/20181:53     4/1/201916:31   en     0    0                          5
                     https://politicalawakening.com/jasonͲmillerͲissuesͲstatementͲafterͲ   JasonMillerIssuesStatementAfterBeingAccusedOf
                     beingͲaccusedͲofͲslippingͲabortionͲpillͲintoͲpregnantͲmistress039Ͳ    SlippingAbortionPillIntoPregnantMistress'SmoothieͲ              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     Millerin2016,madetheexplosive                                                      bySplinterNews.Delgadoconceivedachildduringher
252   1   1    4   0 smoothie/                                                             PoliticalAwakening                                           51     10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  allegationsinthedocuments            firstobtained                                   affair                                                    Dofollow              9/29/201819:14     3/23/20198:35   en     0    0                          7
                     http://sajhamedia.com/nepalifmstuff/newswrapforwebpage.aspx?na
                     me=https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲstafferͲ                                                                               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
253   1   0    4   1 druggedͲwomanͲheͲgotͲ1829233105                                       Newslast24hours                                             1      9 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                          ClickHereForNewsDetails.....                                                                          Dofollow               3/17/20197:14    3/23/201911:21          0    0                          6
                     https://www.progressnews.network/2018/09/23/jasonͲmillerͲleavesͲ      JasonMillerLeavesCNNAmidLegalMess–Progress                     https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              detailingnewallegationsagainstMiller,putforthby
254   1   0    4   0 cnnͲamidͲlegalͲmess/                                                  NewsNetwork                                                  43     20 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  OnFriday,thewebsiteSplinter          publishedastory                                Delgado.“Delgado’s                                       Dofollow              1/13/201910:59    4/14/201919:13   en     0    0                    12

                     https://www.progressnews.network/2018/09/23/formerͲtrumpͲaideͲ FormerTrumpAideAccusedOfSlippingLoverAbortion                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
255   1   0    4   0 accusedͲofͲslippingͲloverͲabortionͲpillͲcbsͲlosͲangeles/             Pill«CBSLosAngeles–ProgressNewsNetwork                 43     17 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  ForalinktotheSplinterstory,       clickhere.                                                                                                Dofollow               1/10/20199:03    4/13/201917:28   en     0    0                    11
                                                                                          FormerTrumpStafferJasonMillerAllegedlyDrugged
                     https://rightnownews.us/formerͲtrumpͲstafferͲjasonͲmillerͲallegedlyͲ PregnantWomanToCauseAbortion,Reports‘Splinter’Ͳ                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ     inanOrlandostripclubwithabortionͲ
256   1   0    4   0 druggedͲpregnantͲwomanͲtoͲcauseͲabortionͲreportsͲsplinter/           RightNowNews                                                 26      5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  inducingdrugs,accordingto            Splinter                                         .                                                         Dofollow,Content     9/24/201810:36     2/2/201916:12   en     0    0                          4
                     https://www.progressnews.network/2018/09/22/cnnͲfacesͲpressureͲ CNNFacesPressuretoDropJasonMillerAfterClaims                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                              reportedthatthechildcustodyfightbetweenMillerand
257   1   0    4   0 toͲdropͲjasonͲmillerͲafterͲclaimsͲfromͲexͲlover/                     FromExͲLover–ProgressNewsNetwork                          43     43 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                  OnFriday,                              Splinter                                         exͲlover                                                  Dofollow               1/22/20198:32    4/14/201914:22   en     0    0                    14




                                                                                                                                                                                                                                                                                                                                                                                                                                               STRIPE 0153
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 149 of
                       https://www.progressnews.network/2018/09/23/jasonͲmillerͲoutͲatͲ        JasonMillerOutatCNNAfterReportHeSlippedWoman                 https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   whichfirstcametolightFriday                                                             publisheddetailsofacourtfilingbyanotherformer
258     1    0   4   0 cnnͲafterͲreportͲheͲslippedͲwomanͲabortionͲpill/                        ‘AbortionPill’–ProgressNewsNetwork                       43    19 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                eveningafterthewebsite                  Splinter                                           Trump                                                       Dofollow              1/11/20199:37    4/13/201920:22   en    0    0                    11
                       https://hushͲhush.press/2018/09/23/exͲtrumpͲstafferͲallegedlyͲ          ExͲTrumpStafferAllegedlySlippedWoman'Abortion                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   terminatethepregnancy.Court
259     1    1   4   0 slippedͲwomanͲabortionͲpill/                                            Pill'‫څ‬HushͲHush                                            61     33 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                documentsfirstreportedonby             Splinter                                           arejustthelatestfiledaspartofanongoing             Nofollow,Content     10/7/20185:35    4/17/201914:05   en    0    0                    18
                       http://fishinghd.com/2018/09/23/jasonͲmillerͲstepsͲawayͲfromͲroleͲ                                                                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
260     1    0   3   0 atͲcnn.html                                                             JasonMillerStepsAwayfromRoleatCNN                      57    11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Splinterobtained                           adocument                                         filedinacasebetweenArleneJ.DelgadoandJason         Dofollow,Content    10/1/201819:32     4/6/201911:38   en    0    1                          7

                       http://www.theͲimmoralͲminority.com/formerͲtrumpͲcampaignͲ              FormerTrumpcampaignoperativeaccusedofknocking
                       operativeͲaccusedͲofͲknockingͲupͲaͲstripperͲandͲthenͲslippingͲherͲ      upastripperandthenslippingheranabortionpillthat             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
261     2    0   3   0 anͲabortionͲpillͲthatͲalmostͲendedͲherͲlife/                            almostendedherlife.ͲTheImmoralMinority                25     10 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Courtesyof                                Splinter                                           :                                                           Dofollow,Content    9/29/201816:44     4/17/20199:00   en    0    0                    10
                       https://thenewsspace.com/jasonͲmillerͲsuesͲchapoͲtrapͲhouseͲhostͲ       JasonMillerSues'ChapoTrapHouse'HostOverTweet|                https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   filedalawsuitagainstSplintereditor                                                      basedoncourtdocumentsfromMiller’scustodybattle
262     1    0   3   0 overͲtweet/                                                             TheNewsSpace                                                 63     18 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                KatherineKruegeroverher                 report                                             withformer                                                 Dofollow,Content    12/12/20189:10     4/2/201923:52   en    0    0                    12

                       https://bipartisanreports.com/2018/09/22/fmrͲtrumpͲofficialͲ            Fmr.TrumpOfficialAccusedOfSpikingMistress'sDrink               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
263     1    0   2   0 accusedͲofͲspikingͲmistresssͲdrinkͲwithͲanͲabortionͲpillͲdetails/       WithAnAbortionPill(DETAILS)                               1     53 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           SplinterNews                                      reportsthat:                                               Dofollow,Content     2/28/20194:05    4/12/201921:35   en    0    0                    12
                       https://www.aztecamiami.com/notas/noticias/298568/jasonͲmillerͲ         JasonMiller,asesordeTrump,lediounapastilla
                       asesorͲdeͲtrumpͲleͲdioͲunaͲpastillaͲabortivaͲsinͲsuͲconsentimientoͲaͲ   abortivasinsuconsentimientoaunamujerͲNoticiasͲ               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Lademandajudicial,obtenidae
264     1    0   2   0 unaͲmujer                                                               NotaͲaztecamiami.com                                        15    29 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                informadapor                              Splinter                                           ,alegaqueMillertuvounaaventura                           Dofollow,Content     2/21/20197:09     4/8/201913:22   es    0    0                          9

                                                                                                                                                                                                                                                                        CourtDocsAllegeExͲTrumpStafferJasonMiller
                       https://www.newsbehavingbadly.com/author/daveͲdrͲ                                                                                              https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              SecretlyDruggedWomanHeGotPregnantWith
265     2    0   2   0 gonzo/page/40/                                                          daveͲdrͲgonzo|NewsBehavingBadly                           8     17 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           ‘AbortionPill’(splinternews.com)               MillerDeniesAllegation                                      Nofollow              4/14/20195:56     4/14/20195:56   en    0    0                          9
                       http://connect2edmonton.com/showthread.php?39824ͲTrumpͲ                                                                                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              https://splinternews.com/courtͲdocsͲ...gotͲ
266   174    0   2   0 misc&p=904205&viewfull=1                                                TrumpͲmiscͲPage67                                       495    53 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           1829233105                                                                                                     Dofollow             10/8/201818:36      3/6/20195:40   en    0    0                    29

                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              KeyAmericanͲIsraeliZionistInTheTrumpHouse
267   1474   0   2   1 https://14wombat1.blogspot.com/                                         MurderofU.S.AmbassadorinBenghaziLibyaon9/11           95   706 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           OfCardsDrugsGirlfriendToAbortFoetus                                                                      Dofollow,Image      9/29/201816:31    4/14/201914:07   en   1.1   1              124
                       https://www.newsbehavingbadly.com/2018/09/22/courtͲdocsͲallegeͲ         CourtDocsAllegeExͲTrumpStafferJasonMillerSecretly
                       exͲtrumpͲstafferͲjasonͲmillerͲsecretlyͲdruggedͲwomanͲheͲgotͲ            DruggedWomanHeGotPregnantWith‘AbortionPill’|                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
268     1    0   2   0 pregnantͲwithͲabortionͲpill/                                            NewsBehavingBadly                                           6      8 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           Gotoarticle(splinternews.com)                                                                               Nofollow              10/8/20181:55     4/7/201918:47   en    0    0                          3

                                                                                               TheRemarkableRiseoftheFeministDystopia|                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   (Lastmonth,theformerTrump                                                                ofputtinganabortifacientinhismistress’sdrink
269     1    0   2   0 https://bigsnowball.com/content/remarkableͲriseͲfeministͲdystopia       bigsnowball.com                                              120    29 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                administrationstafferJasonMillerwas accused                                               withouther                                                 Dofollow,Content   12/19/201819:55   12/19/201819:55   en    0    0                    15

                       https://celebrityfix.com/fashion/courtͲdocsͲallegeͲextrumpͲstafferͲ     CourtDocsAllegeExͲTrumpStafferDruggedWomanHe                   https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
270     2    0   1   0 druggedͲwomanͲheͲgotͲpregnantͲwithͲabortionͲpill/                       GotPregnantWith‘AbortionPill’–CelebrityFix            20      3 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           READMORE                                                                                                      Dofollow,Content    10/5/201816:08    3/13/201914:32   en    0    0                          3
                       https://aztecalosangeles.com/notas/noticias/298568/jasonͲmillerͲ        JasonMiller,asesordeTrump,lediounapastilla
                       asesorͲdeͲtrumpͲleͲdioͲunaͲpastillaͲabortivaͲsinͲsuͲconsentimientoͲaͲ   abortivasinsuconsentimientoaunamujerͲNoticiasͲ               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Lademandajudicial,obtenidae
271     1    0   1   0 unaͲmujer                                                               NotaͲaztecalosangeles.com                                  15     29 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                informadapor                              Splinter                                           ,alegaqueMillertuvounaaventura                           Dofollow,Content     3/10/20193:11     4/7/201917:02   es    0    0                          9

                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   hehasadoptedasimilarmoralcode       courtͲdocsͲallegeͲexͲtrumpͲstafferͲdruggedͲ
272     1    0   1   0 https://www.thevoracs.com/partͲoneͲtrumpͲwhiteͲhouseͲisͲaͲcircus/ PartOneͲTrumpWhiteHouseisaCircus!ͲTheVoracs             44     29 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                ashisleader:                             womanͲheͲgotͲpregnantͲwithͲabortionͲpill           .                                                           Dofollow,Content     9/30/20183:20    4/15/201920:39   en    0    0                    20

                       https://tvtattle.herokuapp.com/post/WhyͲAnthonyͲBourdainsͲfinalͲ        WhyAnthonyBourdain'sfinalcompletedPartsUnknown                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   exitedCNNovertheweekendaftera
273     3    0   1   0 completeͲ10ͲmoreͲWNZuPl                                                 episodewassospecialandheartbreakingͲPRIMETIMER         83    30 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                reportallegedhe                    druggedawoman                                          hegotpregnantwithanabortionpill.AsBrianSteinberg Nofollow                9/28/20184:07     4/12/20194:40   en    0    0                    20
                       http://healthmeclub.com/2018/09/exͲtrumpͲstafferͲaccusedͲofͲ            ExͲTrumpstafferaccusedofslippingabortionpillinto               https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 publishedareportdetailinganallegationthatMiller
274     1    0   1   0 slippingͲabortionͲpillͲinto/                                            girlfriend'ssmoothie                                        43      6 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Theannouncementcomesafter         Splinter                                                 druggeda                                                 Dofollow,Content      10/2/201821:22      4/7/20191:55   en    0    0                          4
                       http://enigma.am/News/Home/Item/a9b2e19fͲ67ecͲ4152Ͳa34dͲ                ExͲTrumpaideandCNNpunditaccusedofdrugging                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Thecourtdocumentsobtainedbythe                                                          comefromthecustodybattlebetweenMillerand
275     2    0   1   0 b8bb5829d180                                                            loverwithabortionpill                                      6     32 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                website                              Splinter                                                 anotherTrump                                             Dofollow,Content     12/19/201821:54   12/19/201821:54   en    0    0                          4

                       https://4tumblr.info/?story=exͲtrumpͲaideͲthreatensͲgizmodoͲwithͲ       ExͲTrumpAideThreatensGizmodoWith$100MLawsuit                    https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   byKatherineKrueger,areporterfor
276     1    2   0   0 100mͲlawsuitͲoverͲabortionͲpillͲstory                                   OverAbortionPillStoryͲ4tumblr.info                      31     46 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                theGizmodosubsidiarywebsite             SplinterNews                                      ,whocitedcourtfilingsasthebasisofthe               Nofollow,Content   11/13/201816:37   12/13/201810:11   en    0    0                    17
                       http://realitychex.squarespace.com/constantͲcomments/theͲ               REALITYCHEX.COMͲConstantCommentsͲThe                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   CNN,isleavinghisjob.The                                                                publishedareportdetailinganallegationthatMiller
277     2    0   0   0 commentariatͲseptͲ24Ͳ2018.html                                          CommentariatͲͲSept.24,2018                               20    114 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                announcementcomesafter                   Splinter                                           druggeda                                                   Dofollow,Content    11/27/20184:02    3/17/201923:33   en    0    0                    44
                                                                                                                                                                      https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Thecourtdocumentsobtainedbythe                                                          comefromthecustodybattlebetweenMillerand
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      150




278     2    0   0   0 http://www.vukmop.xyz/page/111/                                         VukmopͲPage111of1060ͲStayfitandHealthy             29     69 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                website                                    Splinter                                           anotherTrump                                               Dofollow              11/8/20187:27     11/8/20187:27   en    0    0                    18
                       http://208.88.226.177/2018/09/23/formerͲtrumpͲaideͲaccusedͲofͲ          FormerTrumpAideAccusedOfSlippingLoverAbortion                  https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   mynameincourtandseektohold                                                            andanyoneelseinvolvedinspreadingtheselieslegally
279     1    0   0   0 slippingͲloverͲabortionͲpill.html                                       Pill                                                         63      5 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                Ms.Delgado,                               Splinter                                           accountable",                                               Dofollow,Content    10/26/20187:22      1/5/20194:59   en    0    0                          4

                       http://jaufmann.com/index.php?q=aHR0cHM6Ly9zcGxpbnRlcm5ld3M
                       uY29tL2NvdXJ0LWRvY3MtYWxsZWdlLWV4LXRydW1wLXN0YWZmZXIt CourtDocAllegesJasonMillerDosedWomanWith                                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
280     1    0   0   0 ZHJ1Z2dlZC13b21hbi1oZS1nb3QtMTgyOTIzMzEwNQ==                AbortionDrug                                                            61     15 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           Address                                            :                                                           Dofollow              10/2/20181:37     10/2/20181:37   en    0    0                          1

                                                                                                                                                                                                                             ongoingcustodybattlebetween
                       http://realitychex.squarespace.com/constantͲcomments/theͲ               REALITYCHEX.COMͲConstantCommentsͲThe                             https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   formerTrumpcampaign
281     1    0   0   0 commentariatͲseptͲ22Ͳ2018.html                                          CommentariatͲͲSept.22,2018                               19    112 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                operativesJasonMillerandA.J.Delgado hastakenanothernastyturn                            :Inanexplosivenewcourtfiling,DelgadoͲslegalteam    Dofollow,Content    11/28/20182:04    3/17/201922:52   en    0    0                    41

                       http://www.24hoursbanglore.com/cnnsͲproͲtrumpͲcommentatorͲ        CNN’sProͲTrumpCommentatorJasonMillerExitsAfter                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                                                                                 reportedthatthechildcustodyfightbetweenMillerand
282     1    0   0   0 jasonͲmillerͲexitsͲafterͲabortionͲpillͲaccusations/               AbortionPillAccusations–24HoursBanglore                      41     31 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                OnFriday,                                 Splinter                                           exͲlover                                                  Dofollow,Content      10/7/201818:14      4/4/20195:57   en    0    0                          8
                                                                                         ExͲTrumpAideJasonMillerHiresHulkHogan'sLawyers
                                                                                         toSueGizmodoOverAbortionPillStoryͲDemocratic                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   beviewedatthebottomofthis
283     1    0   0   0 https://52.20.8.161/1016218102                                    Underground                                                        32     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                article)....The                          SplinterNews.comstory                             ,writtenbyreporterKatherineKrueger,wasbasedona     Dofollow,Content   10/26/201822:40   10/26/201822:40   en    0    0                          5
                                                                                         JasonMiller,FormerTrumpAideLeavesCNNAfterEx
                       https://abouttrendsnews.com/news/jasonͲmillerͲformerͲtrumpͲaideͲ ClaimsHeGaveWoman‘AbortionPill’ͲAboutTrends                          https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   Delgado,whoalsoworkedonTrump’s
284     1    0   0   0 leavesͲcnnͲafterͲexͲclaimsͲheͲgaveͲwomanͲabortionͲpill/           News                                                                72    29 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                campaign,accordingtoa             SplinterNewsreport                                     publishedFriday.                                           Dofollow,Content     1/13/20195:52    3/27/201921:55   en    0    0                    13
                                                                                         JasonMillerFormerTrumpAideJasonMillerDenies
                                                                                         SpikingSmoothiewithAbortionPillbutResignsCNN                         https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ                                              CourtDocAllegesJasonMillerDosedWoman
285     1    0   0   0 https://abridgmentnews.com/a/20180923234006.html                  RoleABRIDGMENTNEWS࣭ࢽ࣮ࣗࢫ                                           2     27 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           WithAbortionDrug                                                                                             Dofollow             9/27/201812:56     1/19/20192:05   en    0    0                    25
                                                                                         ExͲTrumpAideJasonMillerHiresHulkHogan'sLawyers
                                                                                         toSueGizmodoOverAbortionPillStoryͲDemocratic                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ   beviewedatthebottomofthis
286     1    0   0   0 https://www.democraticunderground.net/1016218102                  Underground                                                        32     11 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                article)....The                          SplinterNews.comstory                             ,writtenbyreporterKatherineKrueger,wasbasedona     Dofollow,Content   10/22/201823:50   10/22/201823:50   en    0    0                          5
                                                                                         CourtDocsAllegeExͲTrumpStafferDruggedWomanHe
                       https://www.noblesfashionhood.com/courtͲdocsͲallegeͲexͲtrumpͲ     GotPregnantWith'AbortionPill'[UPDATED]•NOBLES                        https://splinternews.com/courtͲdocsͲallegeͲexͲtrumpͲ
287     1    0   0   0 stafferͲdruggedͲwomanͲheͲgotͲpregnantͲwithͲabortionͲpillͲupdated/ FASHION&LIFESTYLEHOOD                                           42      7 stafferͲdruggedͲwomanͲheͲgotͲ1829233105                                                           Readmore…                                                                                                     Dofollow,Content     3/17/20192:32     4/12/20193:17   en    0    0                          7




                                                                                                                                                                                                                                                                                                                                                                                                                                                      STRIPE 0154
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:18-cv-24227-CMA Document 190-2 Entered on FLSD Docket 08/02/2019 Page 150 of
Case 1:18-cv-24227-CMA Document 190-3 Entered on FLSD Docket 08/02/2019 Page 1 of 3




                                         EXHIBIT 3
        to Plaintiff’s Motion for Leave to Supplement Expert Disclosure and Opposition to
             Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger
Case 1:18-cv-24227-CMA Document 190-3 Entered on FLSD Docket 08/02/2019 Page 2 of 3
Case 1:18-cv-24227-CMA Document 190-3 Entered on FLSD Docket 08/02/2019 Page 3 of 3
Case 1:18-cv-24227-CMA Document 190-4 Entered on FLSD Docket 08/02/2019 Page 1 of 4




                                         EXHIBIT 4
        to Plaintiff’s Motion for Leave to Supplement Expert Disclosure and Opposition to
             Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger
Case 1:18-cv-24227-CMA Document 190-4 Entered on FLSD Docket 08/02/2019 Page 2 of 4
Case 1:18-cv-24227-CMA Document 190-4 Entered on FLSD Docket 08/02/2019 Page 3 of 4
Case 1:18-cv-24227-CMA Document 190-4 Entered on FLSD Docket 08/02/2019 Page 4 of 4
Case 1:18-cv-24227-CMA Document 190-5 Entered on FLSD Docket 08/02/2019 Page 1 of 2




                                         EXHIBIT 5
        to Plaintiff’s Motion for Leave to Supplement Expert Disclosure and Opposition to
             Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger
Case 1:18-cv-24227-CMA Document 190-5 Entered on FLSD Docket 08/02/2019 Page 2 of 2
Case 1:18-cv-24227-CMA Document 190-6 Entered on FLSD Docket 08/02/2019 Page 1 of 4




                                         EXHIBIT 6
        to Plaintiff’s Motion for Leave to Supplement Expert Disclosure and Opposition to
             Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger
Case 1:18-cv-24227-CMA Document 190-6 Entered on FLSD Docket 08/02/2019 Page 2 of 4
Case 1:18-cv-24227-CMA Document 190-6 Entered on FLSD Docket 08/02/2019 Page 3 of 4
Case 1:18-cv-24227-CMA Document 190-6 Entered on FLSD Docket 08/02/2019 Page 4 of 4
Case 1:18-cv-24227-CMA Document 190-7 Entered on FLSD Docket 08/02/2019 Page 1 of 2




                                         EXHIBIT 7
        to Plaintiff’s Motion for Leave to Supplement Expert Disclosure and Opposition to
             Defendants’ Motion to Exclude Expert Opinions of Craig Kronenberger
Case 1:18-cv-24227-CMA Document 190-7 Entered on FLSD Docket 08/02/2019 Page 2 of 2
